Exhibit 10.1

AMENDED AND RESTATED $200,000,000 ASSET-BASED LOAN CREDIT AGREEMENT

Dated as of July 29, 2011

Among

EXPRESS HOLDING, LLC,

as Parent

EXPRESS, LLC,

as Borrower

and

THE INITIAL LENDERS, INITIAL ISSUING BANK AND

SWING LINE BANK NAMED HEREIN,

as Initial Lenders, Initial Issuing Bank and Swing Line Bank

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

and

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent

and

WELLS FARGO CAPITAL FINANCE, LLC,

as Sole Lead Arranger and Sole Bookrunner

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page     ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01.

  Certain Defined Terms      1   

SECTION 1.02.

  Computation of Time Periods; Other Definitional Provisions.      33   

SECTION 1.03.

  Accounting Terms.      33   

SECTION 1.04.

  Foreign Subsidiaries.      34   

SECTION 1.05.

  Letter of Credit Amounts.      34      ARTICLE II      AMOUNTS AND TERMS OF
THE ADVANCES      AND THE LETTERS OF CREDIT   

SECTION 2.01.

  The Advances      34   

SECTION 2.02.

  Making the Advances      36   

SECTION 2.03.

  Letters of Credit      38   

SECTION 2.04.

  Repayment of Advances      45   

SECTION 2.05.

  Termination or Reduction of the Commitments      45   

SECTION 2.06.

  Prepayments      46   

SECTION 2.07.

  Interest      46   

SECTION 2.08.

  Fees      47   

SECTION 2.09.

  Conversion of Advances      48   

SECTION 2.10.

  Increased Costs, Etc.      49   

SECTION 2.11.

  Payments and Computations      50   

SECTION 2.12.

  Taxes      53   

SECTION 2.13.

  Sharing of Payments, Etc.      56   

SECTION 2.14.

  Use of Proceeds      56   

SECTION 2.15.

  Defaulting Lenders      57   

SECTION 2.16.

  Evidence of Debt      58   

SECTION 2.17.

  Reserves      58   

SECTION 2.18.

  Increase in Commitments      59      ARTICLE III      CONDITIONS TO
EFFECTIVENESS AND OF LENDING   

SECTION 3.01.

  Conditions Precedent to Amendment and Restatement of the Existing Credit
Agreement      61   

SECTION 3.02.

  Conditions Precedent to Each Borrowing and Issuance      63   

SECTION 3.03.

  Determinations Under Section 3.01      63      ARTICLE IV      REPRESENTATIONS
AND WARRANTIES   

SECTION 4.01.

  Representations and Warranties      63   



--------------------------------------------------------------------------------

 

ARTICLE V

    

COVENANTS OF THE LOAN PARTIES

  

SECTION 5.01.

  Affirmative Covenants      69   

SECTION 5.02.

  Negative Covenants      74   

SECTION 5.03.

  Reporting Requirements      85   

SECTION 5.04.

  Holding Company Status of Parent      88   

SECTION 5.05.

  Financial Covenant      88     

ARTICLE VI

    

EVENTS OF DEFAULT

  

SECTION 6.01.

  Events of Default      89   

SECTION 6.02.

  Actions in Respect of the Letters of Credit upon Default      92     

ARTICLE VII

    

THE AGENTS

  

SECTION 7.01.

  Authorization and Action      92   

SECTION 7.02.

  Agents’ Reliance, Etc.      93   

SECTION 7.03.

  WFB and Affiliates      94   

SECTION 7.04.

  Lender Party Credit Decision      94   

SECTION 7.05.

  Indemnification      94   

SECTION 7.06.

  Successor Agents      95   

SECTION 7.07.

  Intercreditor Agreement.      96     

ARTICLE VIII

     GUARANTY   

SECTION 8.01.

  Guaranty; Limitation of Liability      96   

SECTION 8.02.

  Guaranty Absolute      97   

SECTION 8.03.

  Waivers and Acknowledgments      98   

SECTION 8.04.

  Subrogation      99   

SECTION 8.05.

  Guaranty Supplements      99   

SECTION 8.06.

  Subordination      100   

SECTION 8.07.

  Continuing Guaranty; Assignments      100      ARTICLE IX      MISCELLANEOUS
  

SECTION 9.01.

  Amendments, Etc.      101   

SECTION 9.02.

  Notices, Etc.      102   

SECTION 9.03.

  No Waiver; Remedies      103   

SECTION 9.04.

  Costs and Expenses      103   

SECTION 9.05.

  Right of Set-off      105   

SECTION 9.06.

  Binding Effect      105   

SECTION 9.07.

  Assignments and Participations      106   

SECTION 9.08.

  Execution in Counterparts      108   

 

ii



--------------------------------------------------------------------------------

SECTION 9.09.

  No Liability of the Issuing Bank      109   

SECTION 9.10.

  Confidentiality      109   

SECTION 9.11.

  Release of Collateral      109   

SECTION 9.12.

  Replacement of Holdout Lender      110   

SECTION 9.13.

  Patriot Act Notice      110   

SECTION 9.14.

  Jurisdiction, Etc.      110   

SECTION 9.15.

  Governing Law      111   

SECTION 9.16.

  Waiver of Jury Trial      111   

SECTION 9.17.

  Release      111   

SECTION 9.18.

  No Novation      112   

 

iii



--------------------------------------------------------------------------------

SCHEDULES TO THE CREDIT AGREEMENT

 

Schedule I

    —         Commitments and Applicable Lending Offices

Schedule II

    —         Subsidiary Guarantors

Schedule III

     Existing Letters of Credit

Schedule 4.01(b)

    —         Loan Parties

Schedule 4.01(c)

    —         Subsidiaries and Other Equity Investments

Schedule 4.01(e)

    —         Governmental Authorizations

Schedule 4.01(g)

    —         Litigation

Schedule 4.01(q)

    —         Certain Employee Benefits Plans

Schedule 4.01(s)

    —         Tax Returns

Schedule 4.01(t)

    —         Existing Debt

Schedule 4.01(v)

    —         Liens

Schedule 4.01(z)

    —         Intellectual Property

Schedule 5.02(f)

    —         Investments

Schedule 5.02(h)

    —         Limited Liability Company Agreements

Schedule 5.02(l)

    —         Negative Pledge

Schedule 5.03(m)

    —         Collateral Reporting

EXHIBITS

 

Exhibit A

    —         Form of Revolving Credit Note

Exhibit B

    —         Form of Notice of Borrowing

Exhibit C

    —         Form of Assignment and Assumption

Exhibit D

    —         [Reserved]

Exhibit E

    —         Form of Guaranty Supplement

Exhibit F

    —         [Reserved]

Exhibit G

    —         Form of Solvency Certificate

Exhibit H

    —         [Reserved]

Exhibit I

    —         Form of Borrowing Base Certificate

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED ASSET-BASED LOAN CREDIT AGREEMENT

AMENDED AND RESTATED ASSET-BASED LOAN CREDIT AGREEMENT dated as of July 29, 2011
among EXPRESS HOLDING, LLC, a Delaware limited liability company (the “Parent”),
EXPRESS, LLC, a Delaware limited liability company (the “Borrower”), the
Subsidiary Guarantors (as hereinafter defined), the Lenders (as hereinafter
defined), the Issuing Bank (as hereinafter defined), the Swing Line Bank (as
hereinafter defined), WELLS FARGO BANK, NATIONAL ASSOCIATION (“WFB”), as
collateral agent (together with any successor collateral agent appointed
pursuant to Article VII, the “Collateral Agent”) for the Secured Parties (as
hereinafter defined), WFB, as administrative agent (together with any successor
administrative agent appointed pursuant to Article VII, the “Administrative
Agent” and, together with the Collateral Agent, the “Agents”) for the Lender
Parties (as hereinafter defined), and U.S. Bank National Association, as
syndication agent (the “Syndication Agent”).

PRELIMINARY STATEMENTS:

(1) The Parent, the Borrower, the lenders party thereto (the “Existing
Lenders”), and the Agents (as successor to Wells Fargo Retail Finance, LLC) are
parties to the Credit Agreement, dated as of July 6, 2007 (as heretofore amended
or otherwise modified, the “Existing Credit Agreement”), pursuant to which the
Existing Lenders extended credit to the Borrower consisting of a revolving
credit facility, with subfacilities for the issuance of letters of credit and
swing line loans; and

(2) The Borrower has requested that the Agents, the Lenders and the Lender
Parties (as hereinafter defined) amend and restate the Existing Agreement in
accordance with the terms of this Agreement.

(3) The proceeds of the Revolving Credit Facility (as hereinafter defined) are
to be used from time to time to pay fees and expenses pursuant to this Agreement
and the other Loan Documents (as hereinafter defined), for working capital, and
for other general corporate purposes (including Capital Expenditures and
Permitted Acquisitions) of the Parent and its Subsidiaries.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree to amend and
restate the Existing Credit Agreement as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“ABL First Lien Collateral” shall have the meaning specified in the
Intercreditor Agreement.

“ABL Security Agreement” means the ABL Security Agreement, dated as of July 6,
2007 (as amended, restated, supplemented or otherwise modified from time to
time), by the Loan Parties in favor of the Collateral Agent.

 



--------------------------------------------------------------------------------

“Account(s)” means “accounts” as defined in the UCC and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card or in connection with the sale or transfer of
Accounts arising out of the use of a credit or charge card or information
contained on or for use with the card. The term “Account” does not include
(a) rights to payment evidenced by chattel paper or an instrument,
(b) commercial tort claims, (c) deposit accounts, (d) investment property, or
(e) letter-of-credit rights or letters of credit.

“Account Debtor” means the Person obligated on an Account.

“Acquisition” has the meaning specified in the preliminary statements to the
Existing Agreement.

“Additional Revolving Credit Commitments Effective Date” has the meaning
specified in Section 2.18(b).

“Additional Guarantor” has the meaning specified in Section 8.05.

“Additional Revolving Credit Advances” means any loans made in respect of any
Additional Revolving Credit Commitments that shall have been added pursuant to
Section 2.18.

Additional Revolving Credit Commitment Amendment” has the meaning specified in
Section 2.18(b).

“Additional Revolving Credit Commitments” means the commitments of the
Additional Revolving Credit Lenders to make Additional Revolving Credit Advances
pursuant to Section 2.18.

“Additional Revolving Credit Lenders” means the lenders providing the Additional
Revolving Credit Advances.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lender Parties from time
to time.

“Advance” means a Revolving Credit Advance, a Swing Line Advance, a Letter of
Credit Advance, a Protective Advance or an Additional Revolving Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person by contract or other
agreement.

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Aggregate Commitments” means the Commitments of all of the Lenders.

 

2



--------------------------------------------------------------------------------

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount, if any, determined by the counterparty of the Hedge Agreement that is
not a Loan Party or a Subsidiary of such Loan Party that would be payable by
such Loan Party or Subsidiary that is a party to such Hedge Agreement to its
counterparty to such Hedge Agreement in accordance with its terms, as if
(i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”
and (iii) such counterparty was the sole party determining such payment amount.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

“Applicable Margin” means a percentage per annum determined by reference to the
amount of Excess Availability as set forth below; provided that the Applicable
Margin shall be set at level II for the period from the Effective Date to the
date that is three months after the Effective Date:

 

Excess Availability

   Base Rate Advances    Eurodollar Rate Advances

Level I

Greater than or equal to 66%

of the Borrowing Base

   0.50%    1.50%

Level II

Less than 66% of the

Borrowing Base but greater

than or equal to 33% of the

Borrowing Base

   0.75%    1.75%

Level III

Less than 33% of the

Borrowing Base

   1.00%    2.00%

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the average monthly amount of Excess Availability calculated by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 5.03(m) and the Applicable Margin for
each Eurodollar Rate Advance shall be determined by reference to the average
monthly amount of Excess Availability calculated by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.03(m) prior to the first day of each Interest Period for such Advance;
provided, however, that the Applicable Margin shall be at Level III for so long
as the Borrower has not submitted to the Administrative Agent the Borrowing Base
Certificate at the times required to be delivered hereunder.

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Lender that has a Commitment at such time, (b) the Letter of
Credit Facility, (i) the Issuing Bank and (ii) if the other Revolving Credit
Lenders have made Letter of Credit Advances pursuant to Section 2.03(c) that are
outstanding at such time, each such other Revolving Credit Lender and (c) the
Swing Line Facility, (i) the Swing Line Bank and (ii) if the other Revolving
Credit Lenders have made Swing Line Advances pursuant to Section 2.02(b) that
are outstanding at such time, each such other Revolving Credit Lender.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (i) a Lender
Party, (ii) an Affiliate of a Lender Party or (iii) an entity or an Affiliate of
an entity that administers or manages a Lender Party.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07 or by the definition of “Eligible
Assignee”), and accepted by the Administrative Agent, in accordance with
Section 9.07 and in substantially the form of Exhibit C hereto or any other form
approved by the Administrative Agent and the Borrower.

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

Available Amount” of any Letter of Credit means, at any time, the maximum amount
available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced, from time to time, within WFB at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of WFB’s base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as WFB
may designate;

(b)  1/2 of 1% per annum above the Federal Funds Rate; and

(c) 1% above the Eurodollar Rate (based on an interest period of one month).

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

“Borrowing Base” means, at any time, the sum of

(a) the product of the Inventory Advance Rate at such time and the Net Orderly
Liquidation Value of the Eligible Inventory of the Loan Parties at such time,
plus

(b) the product of the Credit Card Advance Rate at such time and the face amount
of Eligible Credit Card Receivables of the Loan Parties at such time, plus

 

4



--------------------------------------------------------------------------------

(c) 100% of Borrowing Base Eligible Cash Collateral, minus

(c) the aggregate amount of all Reserves at such time.

“Borrowing Base Certificate” means a certificate of the Borrower on behalf of
the Loan Parties, signed by a Responsible Officer of the Borrower, in the form
of Exhibit I (or another form which is mutually acceptable to the Collateral
Agent and the Borrower).

“Borrowing Base Eligible Cash Collateral” means Eligible Cash Collateral that is
maintained in an account at WFB in an amount at any time not in excess of 20% of
the Borrowing Base.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capital Expenditures” means, for any Person for any period, without
duplication, all expenditures made, directly or indirectly, by such Person or
any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person. For purposes of this definition, “Capital Expenditures”
shall not include expenditures (i) made to restore, replace, rebuild, develop,
maintain, improve or upgrade property, to the extent such expenditure is made
with, or subsequently reimbursed out of, insurance proceeds, indemnity payments,
condemnation awards (or payments in lieu thereof) or damage recovery proceeds or
other settlements relating to any damage, loss, destruction or condemnation of
such property, (ii) constituting reinvestment of the net proceeds of any
Transfer, to the extent permitted hereunder, (iii) made by the Parent or any of
its Subsidiaries as payment of the consideration for Permitted Acquisitions,
(iv) made by Parent or any of its Subsidiaries to effect leasehold improvements
to any property leased by Parent or any of its Subsidiaries as lessee, to the
extent that such expenses have been reimbursed in cash by the landlord,
(v) actually paid for by a third party (excluding any Loan Party) and for which
no Loan Party has provided or is required to provide or incur, directly or
indirectly, any consideration or monetary obligation to such third party or any
other person (whether before, during or after such period), or (vi) made with
the cash proceeds from the sale or issuance of Qualified Capital Stock of Parent
(or any direct or indirect holding company of Parent).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following, to the extent owned by the Parent
or any of its Subsidiaries free and clear of all Liens other than Permitted
Liens and Liens created under the Collateral Documents and, in each case, having
a maturity of not greater than one year from the date of issuance thereof:
(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the Government of the United States,
(b) readily marketable direct obligations of any member of the European Economic
Area, Switzerland or Japan, or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof having a credit rating of at
least AA- (or the

 

5



--------------------------------------------------------------------------------

equivalent grade) by Moody’s or Aa3 by S&P, (c) marketable general obligations
issued by any state of the United States or any political subdivision thereof or
any or any instrumentality thereof that is guaranteed by the full faith and
credit of such state and, at the time of acquisition thereof having a credit
rating of at least AA- (or the equivalent grade) by Moody’s or Aa3 by S&P,
(d) insured certificates of deposit, time deposits, eurodollar time deposits or
overnight time deposits with any commercial bank that is organized under the
laws of the United States or any State thereof, any member of the European
Economic Area, Switzerland or Japan and has combined capital and surplus of at
least $500 million, (e) commercial paper issued by any Lender or any corporation
organized under the laws of any State of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P, (f) repurchase agreements and reverse repurchase
agreements with a duration of not more than 30 days for underlying securities of
the types set forth in clauses (a) through (e) entered into with any financial
institution meeting the specifications in clause (d) above, (g) auction rate
securities or (h) Investments in money market funds, of which at least 95% of
the portfolios are limited solely to Investments of the character, quality and
maturity described in clauses (a) through (f) of this definition. With respect
to any Foreign Subsidiary, “Cash Equivalents” shall also include any Investment
substantially comparable to the foregoing but in the currency of the
jurisdiction of organization of such Subsidiary, Euros or U.S. Dollars.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender and that enters into a Secured Cash Management Agreement.

“Cash Management Reserves” means the amount of reserves as the Administrative
Agent determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated credit exposure of the Loan Parties with respect to Cash
Management Services then provided or outstanding; provided that, in order to
qualify as Cash Management Reserves, the method of calculation of such reserves
must be established on or substantially contemporaneously on the date that any
Lender or any of its respective Affiliates provides the applicable Cash
Management Service or promptly after any amendment to the terms and conditions
of such Cash Management Service.

“Cash Management Services” means each and any of the following bank services, if
any, provided to the Borrower and its Subsidiaries by any Lender or any of its
respective Affiliates: (i) commercial credit cards, (ii) store credit cards and
(iii) treasury management services (including, without limitation, controlled
disbursements, automated clearinghouse transactions, return items, overdrafts
and interstate depositary network services).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means an entity that is a controlled foreign corporation of the Borrower
under Section 957 of the Internal Revenue Code.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13(d)-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests (or other securities convertible into such Voting Interests)
representing 50% or more of the combined voting power of all Voting

 

6



--------------------------------------------------------------------------------

Interests of the Parent; or (b) during any period of up to 24 consecutive
months, Continuing Directors shall cease for any reason to constitute a majority
of the board of directors of the Parent. As used in this definition of “Change
of Control”, Parent shall be deemed to be a reference to Parent, or any direct
or indirect holding company of Parent.

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

“Collateral Access Agreement” has the meaning assigned to such term in the
ABL Security Agreement.

“Collateral Account” has the meaning specified in the ABL Security Agreement.

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

“Collateral Documents” means the ABL Security Agreement, the Intellectual
Property ABL Security Agreement, the Intercreditor Agreement, each of the
collateral documents, instruments and agreements delivered pursuant to
Section 5.01(j) under this Agreement and Section 5.01(j) of the Existing Credit
Agreement, and each other agreement that creates or purports to create a Lien in
favor of the Collateral Agent for the benefit of the Secured Parties.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the Issuing Bank.

“Commitment” means, with respect to any Revolving Credit Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Commitment” or, if such Lender has entered into one or more Assignment
and Assumptions, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Commitment,”
as such amount may be reduced at or prior to such time pursuant to Section 2.05
or increased at or prior to such time pursuant to Section 2.18.

“Confidential Information” means information that any Loan Party or its
Subsidiaries furnishes to any Agent or any Lender Party, but does not include
any such information that is or becomes generally available to the public other
than as a result of a breach by such Agent or any Lender Party of its
obligations hereunder or that is or becomes available to such Agent or such
Lender Party from a source other than the Loan Parties who is not subject to any
legally binding obligation to any Loan Party or its Subsidiaries to keep such
information confidential.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP;
provided that for purposes of this Agreement and the other Loan Documents, when
used with respect to the Loan Parties, the term “Consolidated” shall not include
the accounts of any Foreign Subsidiaries.

“Continuing Directors” means in the case of the Parent and, with respect to any
period, the directors of the Parent on the first day of such period and each
other director if, in each case,

 

7



--------------------------------------------------------------------------------

such other director’s nomination for election to the board of directors of the
Parent is recommended by at least a majority of the then Continuing Directors.

“Conversion,” “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

“Credit Card Advance Rate” means 90%.

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance reflected on the books and records of the Loan Parties at such time of
(a) outstanding gift certificates and gift cards of the Loan Parties entitling
the holder thereof to use all or a portion of the gift certificate or gift card
to pay all or a portion of the purchase price for any Inventory, and
(b) outstanding merchandise credits and customer deposits of the Loan Parties.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days, deferred compensation and straight line rent and landlord
allowance in each case incurred in the ordinary course of such Person’s
business), (c) all Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all Obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person, (e) all Obligations of such
Person as lessee under Capitalized Leases, (f) all Obligations of such Person
under acceptance, letter of credit or similar facilities, (g) all Obligations of
such Person with respect to Disqualified Stock, (h) all Obligations of such
Person in respect of Hedge Agreements, valued at the Agreement Value thereof,
(i) all Guaranteed Debt and Synthetic Debt of such Person and (j) all
indebtedness and other payment Obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations; but limited in amount
to the lesser of (i) the fair market value of such property or (ii) the amount
of such indebtedness or other payment obligations.

Notwithstanding anything to the contrary contained herein, Debt shall not
include (i) any amounts relating to preferred equity (other than Disqualified
Stock), employee consulting arrangements, accrued expenses, deferred rent (other
than Capitalized Leases), deferred taxes, obligations under employment
agreements, unredeemed gift card deferred revenue and deferred compensation, or
(ii) in connection with the existing letters of credit or any Permitted
Acquisition or other acquisition otherwise permitted hereunder or consented to
by the Lenders or consummated prior to the Effective Date, (A) reimbursement
obligations in respect of such existing letters of credit or any letter of
credit assumed in such Permitted Acquisition or other acquisition the payment of
which is either fully (x) backed by a letter of credit or (y) cash
collateralized, or (B) post-closing purchase price adjustments, earn-outs or
similar obligations that are dependent upon the performance of the acquisition
target after such closing to which the seller in such Permitted Acquisition or
acquisition may become entitled.

“Debt for Borrowed Money” of any Person means, at any date of determination, the
sum of (a) the outstanding principal amount of all Debt of the type referred to
in clauses (a), (c) and (e) of the definition of “Debt”, (b) all reimbursement
Obligations at such date of such Person under acceptance, letter of credit or
similar facilities at such date for amounts that have been drawn under such
facilities and (c) all Synthetic Debt of such Person at such date; provided,

 

8



--------------------------------------------------------------------------------

however, for purposes of calculating Debt for Borrowed Money, the amount of the
Revolving Credit Advances included therein shall be equal to the average daily
outstanding balance of such Revolving Credit Advances during the twelve
(12) month period ended on such date.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

“Default Interest” has the meaning set forth in Section 2.07(b).

“Defaulted Advance” means, with respect to any Lender Party at any time, the
portion of any Advance required to be made by such Lender Party to the Borrower
pursuant to Section 2.01 or 2.02 at or prior to such time that has not been made
by such Lender Party or by the Administrative Agent for the account of such
Lender Party pursuant to Section 2.02(e) as of such time. In the event that a
portion of a Defaulted Advance shall be deemed made pursuant to Section 2.15(a),
the remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to any Agent or any other Lender
Party hereunder or under any other Loan Document at or prior to such time that
has not been so paid by such Lender Party as of such time, including, without
limitation, any amount required to be paid by such Lender Party to (a) the Swing
Line Bank pursuant to Section 2.02(b) to purchase a portion of a Swing Line
Advance made by the Swing Line Bank, (b) the Issuing Bank pursuant to
Section 2.03(c) to purchase a portion of a Letter of Credit Advance made by the
Issuing Bank, (c) the Administrative Agent pursuant to Section 2.02(e) to
reimburse the Administrative Agent for the amount of any Advance made by the
Administrative Agent for the account of such Lender Party, (d) any other Lender
Party pursuant to Section 2.13 to purchase any participation in Advances owing
to such other Lender Party and (e) any Agent or the Issuing Bank pursuant to
Section 7.05 to reimburse such Agent or the Issuing Bank for such Lender Party’s
ratable share of any amount required to be paid by the Lender Parties to such
Agent or the Issuing Bank as provided therein. In the event that a portion of a
Defaulted Amount shall be deemed paid pursuant to Section 2.15(b), the remaining
portion of such Defaulted Amount shall be considered a Defaulted Amount
originally required to be paid hereunder or under any other Loan Document on the
same date as the Defaulted Amount so deemed paid in part.

“Defaulting Lender” means, at any time, any Lender Party that, at such time,
(a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any action
or be the subject of any action or proceeding of a type described in
Section 6.01(f).

“Disqualified Stock” means any Equity Interest that, by its terms, matures or is
Redeemable, in whole or in part, on or prior to the date that is 91 days after
the Termination Date. The amount of Disqualified Stock deemed to be outstanding
at any time for purposes of this Agreement shall be the maximum amount that the
Loan Parties may become obligated to pay upon such maturity of, or pursuant to
such Redeemable provisions in respect of, such Disqualified Stock.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

9



--------------------------------------------------------------------------------

“EBITDA” means, for any period and with respect to any Person, Consolidated Net
Income of such Person for such period, plus (a) without duplication and to the
extent deducted in determining such Consolidated Net Income (except with respect
to item (xiv)), the sum of

(i) Consolidated interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Debt (including the Advances hereunder and the Term Facility) of
such Person for such period,

(ii) Consolidated income tax (and franchise tax in the nature of income tax)
(including federal, state, local and foreign income tax) expense and foreign
withholding tax expense, in each case for such period, and any state single
business unitary or similar tax of such Person for such period,

(iii) depreciation and amortization expense (including amortization or
impairment of intangibles (including goodwill) and organization costs) for such
period (excluding amortization expense attributable to a prepaid cash item
(except for deferred finance charges) that was paid in a prior period) of such
Person for such period,

(iv) any other non-cash deductions, losses, charges or expenses made in the
ordinary course of business in determining Consolidated Net Income (but
excluding any such non-cash charge in respect of an item that increased
Consolidated Net Income in a prior period (to the extent of such increase) of
such Person for such period,

(v) any extraordinary losses (determined on a Consolidated basis in accordance
with GAAP) and unusual or non-recurring expenses or charges, incurred in such
period,

(vi) any Transaction Expenses paid in such period,

(vii) costs and expenses incurred in the ordinary course of business in
connection with acquisitions permitted under Section 5.02(f), Excluded
Issuances, recapitalizations, Transfers or incurrence of Debt permitted under
Article V hereunder (for the purposes of this definition, each a “Permitted
Item”),

(viii) [intentionally omitted],

(ix) foreign exchange losses recorded in “other income”,

(x) expenses in connection with earn-out obligations,

(xi) any one-time payments made related to any Permitted Item, including,
without limitation, one-time compensation charges, stay bonuses paid to existing
management and severance cost,

(xii) expenses incurred to the extent reimbursable by third parties pursuant to
indemnification provisions and either so collected or reasonably expected to be
so collected,

 

10



--------------------------------------------------------------------------------

(xiii) all losses (determined on a Consolidated basis in accordance with GAAP)
during such period resulting from the sale or disposition of any asset of Parent
or any Subsidiary outside the ordinary course of business,

(xiv) proceeds received from business interruption insurance, in each case, with
respect to such measurement period,

(xv) non-cash expenses resulting from the grant or periodic remeasurement of
stock options or other equity-related incentives (and, for the avoidance of
doubt, including any non-cash expenses related to any stock option or other
equity-related incentives resulting from the acceleration of vesting in the
event of a change in control) to any director, officer, employee, former
employee or consultant of Parent or any Subsidiary pursuant to a written plan or
agreement approved by the board of directors of Parent,

(xvi) salary, benefit and other direct savings resulting from workforce
reductions implemented or reasonably expected to be implemented within the
following twelve months and severance related thereto in connection with the
Permitted Acquisitions,

(xvii) losses in respect of post-retirement benefits, as a result of the
application of FASB 106 (or any successor provision thereof),

(xviii) losses during such period in connection with the extinguishment,
retirement or write-off of Debt and

(xix) the amount of any loss from stores which have been closed or identified to
be closed, minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income of such Person, any non-cash gains included in
Consolidated Net Income of such Person for such period (other than any gains
which represent the reversal of an accrual or reserve for a potential cash item
that reduced EBITDA in any prior period), minus (c) without duplication and to
the extent included in determining such Consolidated Net Income of such Person,
any extraordinary gains and unusual or non-recurring gains for such period, all
determined on a Consolidated basis in accordance with GAAP, minus (d) without
duplication and to the extent included in determining such Consolidated Net
Income of such Person, foreign exchange gains recorded in “other income”, minus
(e) without duplication and to the extent included in determining such
Consolidated Net Income of such Person, all gains during such period resulting
from the sale or disposition of any asset of Parent or any Subsidiary outside
the ordinary course of business, minus (f) without duplication and to the extent
included in determining such Consolidated Net Income of such Person, the amount
of any gain in respect of post-retirement benefits as a result of the
application of FASB 106 (or any successor provision thereof).

The historical EBITDA for any Measurement Period of entities (A) that are
acquired by the Parent or any of its Subsidiaries after the Effective Date as
permitted under the Loan Documents will be included in the calculation of EBITDA
and (B) that are disposed of by the Parent or any of its Subsidiaries after the
Effective Date will be excluded in the calculation of EBITDA; provided that, in
the case of entities that are acquired by the Parent or any of its Subsidiaries
after the Effective Date, the Administrative Agent shall be furnished with
audited financial statements, or if audited financial statements are not
available, other financial statements reasonably acceptable to the
Administrative Agent, of such entities (or if the acquisition is of a division
or branch of a larger business or a group of businesses, the audited financial
statements,

 

11



--------------------------------------------------------------------------------

or if audited financial statements are not available, other financial statements
reasonably acceptable to the Administrative Agent of such larger business or
group of businesses, so long as the individual activities of the acquired entity
are clearly reflected in such financial statements, together with a certificate
certifying that the Parent has reviewed the historical financial statements of
the division or branch and that they reflect proper divisional accounting in
relation to the large business or group of businesses in all material respects),
reasonably satisfactory to the Administrative Agent in all material respects,
confirming such historical results. In addition, EBITDA for any Measurement
Period will be determined after giving effect to any identifiable cost savings
resulting from any acquisition consummated during such Measurement Period and
expected to be realized within 12 months following the closing thereof on a pro
forma basis, in each case to the extent calculated on terms reasonably
satisfactory to the Administrative Agent and certified by a Responsible Officer
of the Parent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) a Lender Party; (b) an Affiliate of a Lender
Party; (c) an Approved Fund; and (d) any other Person (other than an individual)
approved by (w) the Administrative Agent, (x) the Issuing Bank, (y) the Swing
Line Bank and (z) unless an Event of Default under Section 6.01(a) and (f) has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided, however, that neither any Loan
Party nor any Affiliate of a Loan Party shall qualify as an Eligible Assignee
under this definition.

“Eligible Cash Collateral” means only such cash and Cash Equivalents that are
unrestricted and that are in an account in which the Collateral Agent has a
valid and perfected first priority lien (except to the extent of Liens created
by the Loan Documents or clause (x) of the definition of “Permitted Liens”) or
first priority security interest (except to the extent of Liens created by the
Loan Documents or clause (x) of the definition of “Permitted Liens”) for the
benefit of the Secured Parties securing the Secured Obligations, to the extent
such a Lien is required to be granted under the Loan Documents.

“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Loan Party from major credit card and debit card processors
(including, but not limited to, VISA, Mastercard, Diners Club, American Express
and DiscoverCard) as arise in the ordinary course of business and which have
been earned by performance and that are not excluded as ineligible by virtue of
one or more of the criteria set forth below (without duplication of any Reserves
established by the Administrative Agent) and that are reflected in the most
recent Borrowing Base Certificate delivered to the Administrative Agent. None of
the following shall be deemed to be Eligible Credit Card Receivables:

(a) Accounts due from major credit card and debit card processors that have been
outstanding for more than five (5) Business Days from the date of sale, or for
such longer period(s) as may be approved by the Administrative Agent in its
Permitted Discretion;

(b) Accounts due from major credit card and debit card processors with respect
to which a Loan Party does not have good, valid and marketable title thereto,
free and clear of any Lien (other than Liens granted to the Collateral Agent for
its own benefit and the benefit of the other Secured Parties pursuant to the
Collateral Documents, Liens in favor of the agent under the Term Facility, and
Permitted Liens (other than any Liens under clauses (i) or (j) of the definition
of “Permitted Liens”));

 

12



--------------------------------------------------------------------------------

(c) Accounts due from major credit card and debit card processors that are not
subject to a first priority (except as provided in clauses (b) and (d)) security
interest in favor of the Collateral Agent for its own benefit and the benefit of
the other Secured Parties (the foregoing not being intended to limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves on account of any such Liens to the extent permitted hereunder);

(d) Accounts due from major credit card and debit card processors which are
disputed, or with respect to which a claim, counterclaim, offset or chargeback
(other than chargebacks in the ordinary course by the credit card processors)
has been asserted, by the related credit card processor (but only to the extent
of such dispute, counterclaim, offset or chargeback);

(e) Except as otherwise approved by the Administrative Agent, Accounts due from
major credit card and debit card processors as to which the credit card
processor or debit card processor has the right under certain circumstances to
require a Loan Party to repurchase the Accounts from such credit card or debit
card processor;

(f) Except as otherwise approved by the Administrative Agent in an aggregate
amount not to exceed $10,000,000 (such approval not to be unreasonably
withheld), Accounts arising from any private label credit card program of the
Loan Parties;

(g) Accounts due from major credit card and debit card processors (other than
Visa, Mastercard, Diners Club, American Express and DiscoverCard) which the
Administrative Agent determines in its Permitted Discretion to be unlikely to be
collected; and

(h) Accounts that are not subject to a perfected first priority security
interest in favor of the Collateral Agent for its own benefit and the benefit of
the other Secured Parties (subject only to Permitted Liens having priority by
operation of applicable law (with respect to which Permitted Liens the
Administrative Agent may establish Reserves in the exercise of its Permitted
Discretion pursuant to Section 2.17)).

“Eligible Inventory” means, as of any date of determination, without
duplication, items of Inventory of a Loan Party in each case that are not
excluded as ineligible by virtue of one or more of the criteria set forth below
(without duplication of any Reserves established by the Administrative Agent)
and that are reflected in the most recent Borrowing Base Certificate delivered
to the Administrative Agent. Notwithstanding anything contained herein to the
contrary, Inventory classified as “in-transit” shall be deemed Eligible
Inventory. None of the following shall be deemed to be Eligible Inventory:

(a) Inventory with respect to which a Loan Party does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Collateral Agent for its own benefit and the benefit of the other Secured
Parties pursuant to the Collateral Documents, Liens in favor of the agent under
the Term Facility, and Permitted Liens (other than any Liens under clauses
(i) or (j) of the definition of “Permitted Liens”)), or is leased by or is on
consignment to a Loan Party, or that is not solely owned by a Loan Party;

(b) Inventory that (i) is not located in the United States of America or (ii) is
stored at a leased or rented location (other than a retail store location) where
the aggregate value of Inventory exceeds $250,000, unless the Administrative
Agent has given its prior consent thereto or unless either (x) a Collateral
Access Agreement in respect of such location has been delivered to the
Administrative Agent or (y) Reserves reasonably satisfactory to the
Administrative Agent have been established with respect thereto (provided that
the Loan Parties shall use commercially

 

13



--------------------------------------------------------------------------------

reasonable efforts to ensure that the aggregate value of all Inventory stored at
such leased or rented location and not deemed “Eligible Inventory” shall not
exceed $5,000,000 at any one time outstanding), (iii) is stored with a bailee or
warehouseman where the aggregate value of Inventory exceeds $250,000, unless
either (x) an acknowledged bailee waiver letter which is in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent has
been received by the Administrative Agent or (y) Reserves reasonably
satisfactory to the Administrative Agent have been established with respect
thereto (provided that the Loan Parties shall use commercially reasonable
efforts to ensure that the aggregate value of all Inventory stored with a bailee
or warehouseman and not deemed “Eligible Inventory” shall not exceed $5,000,000
at any one time outstanding),

(c) Inventory that represents goods which (i) are damaged, defective, or
otherwise unmerchantable, (ii) are to be returned to the vendor and which is no
longer reflected in the Loan Parties’ stock ledger, (iii) are special-order
items, work in process, raw materials, or that constitute spare parts, shipping
materials or supplies used or consumed in a Borrower’s business, or (iv) are
bill and hold goods;

(d) Except as otherwise agreed by the Administrative Agent, Inventory that
represents goods that do not conform in all material respects to the
representations and warranties contained in this Agreement or any of the
Collateral Documents;

(e) Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent for its own benefit and the benefit of
the other Secured Parties (subject only to Permitted Liens having priority by
operation of applicable law (with respect to which Permitted Liens the
Administrative Agent may establish Reserves in the exercise of its Permitted
Discretion pursuant to Section 2.17));

(f) Inventory which consists of samples, labels, bags (other than handbags),
packaging materials, and other similar non-merchandise categories;

(g) Inventory which has been sold but not yet delivered or Inventory to the
extent that any Loan Party has accepted a deposit therefor and which is no
longer reflected in the Loan Parties’ stock ledger; and

(h) Inventory acquired pursuant to Section 5.02(f), unless the Administrative
Agent shall have received or conducted (A) appraisals, from appraisers
reasonably satisfactory to the Administrative Agent, of such Inventory to be
acquired in such Investment and (B) such other due diligence as the
Administrative Agent may reasonably require, all of the results of the foregoing
to be reasonably satisfactory to the Administrative Agent. As long as the
Administrative Agent has received reasonable prior notice of such acquisitions
under Section 5.02(f) and the Loan Parties reasonably cooperate (and cause the
Person being acquired to reasonably cooperate) with the Administrative Agent,
the Administrative Agent shall use reasonable best efforts to complete such due
diligence and a related appraisal on or prior to the closing date of such
acquisition under Section 5.02(f).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any violation of, or liability under, any Environmental
Law, or an Environmental Permit or arising from an alleged injury or threat to
the environment, or to health and safety with regard to exposure to Hazardous
Materials, including, without limitation, and to the extent arising from the
foregoing, by any governmental or regulatory authority or third party for
enforcement, cleanup, removal, response, remedial or other actions, damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

 

14



--------------------------------------------------------------------------------

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction or decree
relating to pollution or protection of the environment, natural resources or
exposure of any individual to Hazardous Material, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 4001(a)(14) of ERISA.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

“Escrow Bank” has the meaning specified in Section 2.15(c).

 

15



--------------------------------------------------------------------------------

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Assumption pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate appearing on Bloomberg L.P.’s (the “Service”) Page BBAM1/(Official
BBA USD Dollar Libor Fixings) (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service) 2 Business Days
prior to the commencement of the requested Interest Period, for a term and in an
amount comparable to the Interest Period and the amount of the Eurodollar Rate
Advance requested (whether as an initial Eurodollar Rate Advance or as a
continuation of a Eurodollar Rate Advance or as a conversion of a Base Rate
Advance to a Eurodollar Rate Advance).

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Events of Default” has the meaning specified in Section 6.01.

“Excess Availability” means, at any time, the amount, if any, by which (a) the
Borrowing Base at such time (determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.03) exceeds (b) the aggregate amount of Used Commitments at such time.

“Excluded Issuance” shall mean (i) an issuance and sale of Qualified Capital
Stock of the Parent (or any direct or indirect holding company of the Parent) or
Subordinated Debt to the shareholders (or any other stockholder exercising
preemptive rights triggered by such issuance), to the extent such Qualified
Capital Stock or Subordinated Debt is used, or the net cash proceeds thereof
shall be, within 90 days of the consummation of such issuance and sale, used or
committed to be used (and so used within 180 days of consummation), without
duplication, to finance Capital Expenditures or one or more permitted
Investments permitted under Section 5.02(f) and (ii) an issuance and sale of
Qualified Capital Stock of the Parent (or any direct or indirect holding company
of the Parent) to satisfy legal requirements regarding the issuance of a de
minimis amount of shares.

“Excluded Subsidiary” means (i) any CFC or (ii) any Subsidiary of the Parent
that is organized under the laws of a jurisdiction located inside the United
States that is not a Material Subsidiary; provided that all Excluded
Subsidiaries covered by this clause (ii) shall not represent, in the aggregate,
more than 5% of Consolidated EBITDA or 5% of Consolidated tangible assets of the
Parent and its Subsidiaries and the Parent shall be obligated to designate one
or more Subsidiaries that would otherwise qualify as Excluded Subsidiaries
covered by this clause (ii) as Material Subsidiaries in order to comply with the
terms of this proviso.

“Existing Advances Indebtedness” has the meaning specified in Section 2.01.

“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Existing Debt” means such Debt set forth on Schedule 4.01(t).

 

16



--------------------------------------------------------------------------------

“Existing Lender” has the meaning specified in the recitals to this Agreement.

“Existing Letters of Credit” means the Letters of Credit issued under the
Existing Credit Agreement and set forth on Schedule III.

“Extraordinary Receipt” means any cash amount actually received by any Loan
Party (net of all out of pocket fees, costs, legal fees, court costs, taxes and
other expenses incurred by any Loan Party in connection with the collection,
litigation, adjudication, arbitration, receipt or recovery of any such
Extraordinary Receipt, in each case to the extent such amounts are not deducted
in calculating Consolidated Net Income) that is not received in the ordinary
course of business and which is received as a result of proceeds of casualty
insurance and condemnation awards (and payments in lieu thereof); provided,
however, that an Extraordinary Receipt shall not include cash receipts received
from proceeds of insurance or condemnation awards (or payments in lieu thereof)
to the extent that such proceeds or awards are received by any Person in respect
of any third party claim against such Person and applied to pay (or to reimburse
such Person for its prior payment of) such claim and the costs and expenses of
such Person with respect thereto.

“Facility” means the Revolving Credit Facility, the Swing Line Facility or the
Letter of Credit Facility, as the context may require.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means, collectively, (i) the fee letter dated July 29, 2011 among
the Borrower, the Lead Arranger, and the Agents, as amended.

“Fiscal Quarter” means a quarter of the Parent and its Consolidated Subsidiaries
ending on the last day of April, July, October or January in any calendar year.

“Fiscal Year” means a fiscal year of the Parent and its Consolidated
Subsidiaries ending on the Saturday closest to January 31 in any calendar year.

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus scheduled principal payment on Debt for Borrowed Money,
plus expense for taxes paid in cash (net of any cash refund in respect of income
taxes actually received during such period), plus interest payment obligations
in respect of Capitalized Leases, all calculated for the Parent and its
Subsidiaries on a Consolidated basis.

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of a
Fiscal Quarter for the most recently completed Measurement Period, of (i) EBITDA
minus the unfinanced portion of Capital Expenditures to (ii) Fixed Charges, all
calculated for the Parent and its Subsidiaries on a Consolidated basis.

“Foreign Subsidiary” means a Subsidiary of the Parent that is organized under
the laws of a jurisdiction located outside of the United States.

 

17



--------------------------------------------------------------------------------

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Guaranteed Debt” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Guaranteed Debt” shall not include any product warranties or other
ordinary course contingent obligations incurred in the ordinary course of
business, including indemnities. The amount of any Guaranteed Debt shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranteed Debt is made (or, if less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Guaranteed Debt) or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty.

“Guarantors” means the Parent and the Subsidiary Guarantors.

“Guaranty Supplement” has the meaning specified in Section 8.05.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

 

18



--------------------------------------------------------------------------------

“Hedge Agreements” means interest rate, currency exchange rate or commodity
price swap, cap or collar agreements, future or option contracts and other
hedging agreements; provided that such Hedge Bank shall be required to be a
Lender Party or an Affiliate of a Lender Party only at the time that such Hedge
Bank enters into such Secured Hedge Agreement.

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Secured Hedge Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Initial Issuing Bank” means the bank listed on the signature pages hereof as
the Initial Issuing Bank.

“Initial Lender Parties” means the Initial Issuing Bank, the Initial Lenders and
the Initial Swing Line Bank.

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

“Initial Swing Line Bank” means the bank listed on the signature pages hereof as
the Initial Swing Line Bank.

“Insufficiency” means, with respect to any Plan, the amount, if any, of a Plan’s
accumulated benefit obligation (determined in accordance with GAAP) in excess of
the Plan’s fair value of assets.

“Intellectual Property ABL Security Agreement” has the meaning specified in the
ABL Security Agreement.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of July 6,
2007 (as amended, restated, supplemented or otherwise modified from to time to
time), among Morgan Stanley & Co. Incorporated, as Term Loan Collateral Agent,
Morgan Stanley Senior Funding, Inc., as Term Loan Administrative Agent, and the
Agents.

“Interest Expense” means, for any Measurement Period, the Consolidated cash
interest expense (which, for the avoidance of doubt, excludes (i) amortization
expenses of capitalized finance costs and debt discounts and (ii) any fees
(including underwriting fees) and expenses paid in connection with the
consummation of the Transactions) of the Parent and its Subsidiaries with
respect to all outstanding Debt of the Parent and its Subsidiaries, in each case
for or during such Measurement Period.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter,

 

19



--------------------------------------------------------------------------------

each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two, three or six months, as the Borrower may, upon notice
received by the Administrative Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Inventory” means all Inventory referred to in Section 1(b) of the ABL Security
Agreement.

“Inventory Advance Rate” means 90%.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent acting in its Permitted Discretion, with respect to
changes in the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as negatively affect the market
value of the Eligible Inventory.

“Investment” in any Person means any loan or advance to such Person (other than
(a) third-party trade receivables or (b) intercompany trade receivables, in each
case incurred in the ordinary course of such Person’s business), any purchase or
other acquisition of any Equity Interests or Debt or the assets comprising a
division or business unit or a substantial part or all of the business of such
Person, any capital contribution to such Person or any other direct or indirect
investment in such Person, including, without limitation, any acquisition by way
of a merger or consolidation (or similar transaction) and any arrangement
pursuant to which the investor incurs Debt of the types referred to in clause
(i) or (j) of the definition of “Debt” in respect of such Person.

 

20



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the Issuing Bank and the Borrower (or any Subsidiary)
or in favor of the Issuing Bank and relating to any such Letter of Credit.

“Issuing Bank” means (a) WFB in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be (x) an Eligible Assignee or (y) a Lender selected by the
Administrative Agent in its discretion pursuant to Section 9.07 and, so long as
no Event of Default has occurred and is continuing, approved by the Borrower),
and (b) any other Lender selected by the Administrative Agent in its discretion
and, so long as no Event of Default has occurred and is continuing, approved by
the Borrower. The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank and/or for such
Affiliate to act as an advising, transferring, confirming and/or nominated bank
in connection with the issuance or administration of any such Letter of Credit,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of any Rule under the ISP or any article of UCP 600, such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“Lead Arranger” Wells Fargo Capital Finance, LLC.

“Lender Party” means any Lender, the Issuing Bank or the Swing Line Bank.

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit.

“Letter of Credit Advance” means an advance made by the Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
Issuing Bank.

 

21



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Facility” means the subfacility for the issuance of Letters of
Credit pursuant Section 2.03 of this Agreement.

“Letter of Credit Fee” has the meaning specified in Section 2.08(b)(i).

“Letter of Credit Sublimit” means an amount equal to $45,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at the Borrower’s option, less than) the
Aggregate Commitments.

“Leverage Ratio” means, at any date of determination, the ratio of Consolidated
Debt for Borrowed Money (net of cash and Cash Equivalents) at such date to
Consolidated EBITDA, in each case of the Parent and its Subsidiaries for the
most recently completed Measurement Period.

“Lien” means any lien, security interest, pledge or other charge or encumbrance
of any kind, or any other type of preferential arrangement intended for
security, including, without limitation, the lien or retained security title of
a conditional vendor and any easement, right of way or other encumbrance on
title to real property.

“Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) the Collateral
Documents, (iv) the Fee Letter, the (v) the Reaffirmation Agreement and (vi) the
Intercreditor Agreement.

“Loan Parties” means the Borrower and the Guarantors.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, performance or properties of the Parent and its
Subsidiaries, taken as a whole, (b) the rights and remedies of any Agent or any
Lender Party under any Loan Document or (c) the ability of any Loan Party to
perform its Obligations under any Loan Document to which it is a party.

“Material Subsidiary” means, at any time, (i) any Subsidiary of the Parent that
represents more than 5% of Consolidated EBITDA and more than 5% of Consolidated
tangible assets of the Parent and its Subsidiaries, determined at the end of the
most recently completed financial quarter of the Parent based on the financial
statements of the Parent delivered pursuant to Section 5.03(b) or (c) or
(ii) any Subsidiary of the Parent designated by notice in writing given by the
Parent to the Administrative Agent to be a “Material Subsidiary; provided that,
any such Subsidiary so designated as a Material Subsidiary shall at all times
thereafter remain a Material Subsidiary for the purposes of this Agreement
unless otherwise agreed to by the Borrower and the Required Lenders.

“Measurement Period” means each period of 4 consecutive fiscal quarters of the
Parent.

 

22



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Services, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or with respect to which
any Loan Party has any liability.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA and subject to Title IV of ERISA, that (a) is
maintained for employees of any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates or (b) was so
maintained and in respect of which any Loan Party or any ERISA Affiliate could
have liability under Section 4064 or 4069 of ERISA in the event such plan has
been or were to be terminated.

“Net Income” means, for any period, the net income or loss of the Parent and the
Subsidiaries for such period determined on a Consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) unrealized gains and losses
with respect to Hedge Agreements during such period and (b) the impact of
purchase accounting or similar adjustments required or permitted by GAAP in
connection with any Permitted Acquisition (including the reduction of revenue
from any write down of deferred revenue).

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as set forth in the most recently
delivered or conducted appraisal (as required or permitted hereby) by an
appraiser reasonably acceptable to the Administrative Agent.

“Newco” means Express Finance Corp.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Revolving Credit Note.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, amounts due with respect to Cash
Management Services and Hedge Agreements, charges, expenses, fees, attorneys’
fees and disbursements, indemnities, and other amounts payable by such Loan
Party under any Loan Document and (b) the obligation of such Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender Party,
in its sole discretion, may elect to pay or advance on behalf of such Loan
Party, to the extent permitted by the Loan Documents.1

 

23



--------------------------------------------------------------------------------

“Opco Bonds” has the meaning specified in Section 5.02(b)(xix).

“Original Effective Date” means July 6, 2007.

“Other Taxes” has the meaning specified in Section 2.12(b).

“Outstanding Amount” means with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date.

“Parent” has the meaning specified in the recital of parties to this Agreement.

“Parent Guaranty” means the guaranty of the Parent set forth in Article VIII.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender in
the retail industry) business judgment.

“Permitted Distributions” shall mean (i) [intentionally omitted], (ii) payments
by the Borrower or its Subsidiaries to or on behalf of Parent for franchise
taxes and other fees required to maintain the legal existence of Parent or to
pay the out-of-pocket legal, accounting and other fees and expenses in the
nature of overhead in the ordinary course of business of Parent, including
without limitation payment of fees and reimbursement of expenses of the board of
directors and payments by the Parent to its direct or indirect parent company
for such taxes, fees and expenses applicable to such parent company, and
(iii) any payments to Parent (and payments by Parent to its direct or indirect
parent company) in order for Parent or such parent company to make tax
distributions to its members or Equity Interest holders; provided that the
amount of such payment shall not exceed the amount that the Borrower would be
required to pay in respect of federal, state, local or non-US taxes were the
Borrower a corporation filing a consolidated return with each of its domestic
Subsidiaries since immediately before the closing date of the Acquisition.

“Permitted Liens” means: (a) Liens for taxes, assessments and governmental
charges or levies to the extent not required to be paid under
Section 5.01(b) and Liens for taxes, assessments or governmental charges or
levies, which are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP; (b) Liens
imposed by contract or law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing

 

 

1 

Subject to Agent review.

 

24



--------------------------------------------------------------------------------

obligations that (i) in the aggregate do not materially adversely affect the use
of the property to which they relate and (ii) are being contested in good faith
and for which adequate reserves have been established in accordance with GAAP;
(c) Liens in the ordinary course of business to secure obligations under
workers’ compensation laws, unemployment insurance, social security or similar
legislation or to secure public or statutory obligations; (d) deposits to secure
the performance of bids, trade contracts and leases (other than Debt), contracts
for the purchase of property otherwise permitted by this Agreement, statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (e) Liens securing judgments (or the payment of
money) not constituting an Event of Default under Section 6.01(g) or securing
appeal or other surety bonds related to such judgments, (f) easements, rights of
way, restrictions, and other encumbrances on title to real property that do not
materially adversely affect the use of such property for its present purposes;
(g) statutory, common law or contractual Liens of landlords, creditor depository
institutions or institutions holding securities accounts (including rights of
set-off or similar rights and remedies), (h) any interest or title of a lessor
or sublessor under any lease of real estate or licensor or sublicensor of
intellectual property not prohibited hereby, (i) Liens on the property of a
Person existing at the time such Person becomes a Subsidiary of the Borrower;
provided that, any such Lien may not extend to any other Property of the
Borrower or any other Subsidiary that is not a direct Subsidiary of such Person;
and provided further that, any such Lien was not created in anticipation of or
in connection with the transaction or series of transactions pursuant to which
such Person became a Subsidiary of the Borrower; (j) Liens on property at the
time the Borrower or any Subsidiary acquired such property, including any
acquisition by means of a merger, amalgamation or consolidation with or into the
Borrower or any of its Subsidiaries; provided that, such Lien may not extend to
any other property of the Borrower or any of its Subsidiaries; provided further
that, such Liens shall not have been created in anticipation of or in connection
with the transaction or series of transactions pursuant to which such property
was acquired by the Borrower or any Subsidiary; (k) Liens on specific items of
inventory or other goods and the proceeds thereof (and each of the following
relating thereto: documents, instruments, accounts, chattel paper, letter of
credit rights, general intangibles, supporting obligations, and claims under
insurance policies) securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or credited for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
goods; (l) Liens arising under conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;
(m) Liens on insurance proceeds securing the payment of financed insurance
premiums; (n) leases or subleases and licenses or sublicenses granted to others
in the ordinary course of business; (o) customary Liens granted in favor of a
trustee to secure fees and other amounts owing to such trustee under an
indenture or other agreement pursuant to which Debt permitted by
Section 5.02(b) is issued; (p) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of custom duties in connection with
the importation of goods; (q) the filing of precautionary financing statements
in connection with operating leases, consignment, Transfers permitted under
Section 5.02(e) and similar matters; (r) Liens on proceeds of sales of assets
held in escrow pending resolution of indemnity or purchase price reduction
claims; (s) other Liens on assets, securing Debt or other obligations not
prohibited hereunder in an aggregate amount not to exceed $7,500,000 at any time
outstanding; (t) Liens granted pursuant to the Collateral Documents; (u) Liens
under the Term Facility Loan Documents and any Lien in existence on the
Effective Date and set forth on Schedule 4.01(v); (v) replacement, extension and
renewal of any Lien permitted hereby (provided, however, that (1) no such Lien
shall extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced and (2) the aggregate amount secured shall not
exceed the amount permitted to be secured prior to such extension, renewal or
replacement); (w) Liens securing Debt incurred pursuant to Section 5.02(b)(ii),
provided that any such Liens attach only to the property

 

25



--------------------------------------------------------------------------------

being financed pursuant to such Indebtedness and do not encumber any other
property of any Loan Party; (x) bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to cash and Cash Equivalents on
deposit in one or more accounts maintained by any Loan Party, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements, provided that, unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any Debt;
(y) purchase money Liens upon or in real property or equipment acquired or held
by the Borrower or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of any such
property or equipment to be subject to such Liens, or Liens existing on any such
property or equipment at the time of acquisition (other than any such Liens
created in contemplation of such acquisition that do not secure the purchase
price), or extensions, renewals or replacements of any of the foregoing for the
same or a lesser amount; provided, however, that no such Lien shall extend to or
cover any property other than the property or equipment being acquired,
(z) [Intentionally Omitted]; and (aa) Liens securing Debt incurred pursuant to
Section 5.02(b)(xii); provided, however, that no such Lien shall extend to or
cover any ABL First Lien Collateral.

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
the Parent (or its direct or indirect parent) that is not Prohibited Preferred
Stock.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Pledged Debt” has the meaning specified in the Term Loan Security Agreement.

“Post Petition Interest” has the meaning specified in Section 8.06.

“Preferred Stock” means, as applied to the Equity Interests of any Person, the
Equity Interests of any class or classes (however designated) that is preferred
with respect to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Equity Interests of any other class of such Person.

“Priority Payable Reserves” means reserves established in the Permitted
Discretion of the Administrative Agent for amounts secured by any Liens, choate
or inchoate, which rank or are capable of ranking in priority to the Agents’
and/or Lenders’ Liens and/or for amounts which may represent costs relating to
the enforcement of the Agent’s Liens including, without limitation, in the
Permitted Discretion of the Administrative Agent, any such amounts due and not
paid for vacation pay, amounts due and not paid under any legislation relating
to workers’ compensation or to employment insurance.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Termination Date,
or, on or before the date that is less than 1 year after the Termination Date,
is

 

26



--------------------------------------------------------------------------------

redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Protective Advance” has the meaning specified in Section 2.01(d).

“Purchase Agreement” has the meaning specified in the Existing Credit Agreement.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Stock.

“Reaffirmation Agreement” means that certain Reaffirmation Agreement, dated as
of the date hereof, executed and delivered by the Loan Parties and the
Administrative Agent.

“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Required Lenders” means, at any time, at least two Lenders that are not
Affiliates (unless there shall, at any date of determination, be fewer than two
Lenders that are not Affiliates) owed or holding at least a majority in interest
of the sum of (a) the aggregate principal amount of the Advances outstanding at
such time, (b) the aggregate Available Amount of all Letters of Credit
outstanding at such time and (c) the aggregate Unused Commitments at such time;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
there shall be excluded from the determination of Required Lenders at such time
(A) the aggregate principal amount of the Advances owing to such Lender (in its
capacity as a Lender) and outstanding at such time, (B) such Lender’s Pro Rata
Share of the aggregate Available Amount of all Letters of Credit outstanding at
such time and (C) the Unused Commitment of such Lender at such time. For
purposes of this definition, the aggregate principal amount of Swing Line
Advances owing to the Swing Line Bank and of Letter of Credit Advances owing to
the Issuing Bank and the Available Amount of each Letter of Credit shall be
considered to be owed to the Revolving Credit Lenders ratably in accordance with
their respective Commitments.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain against the Borrowing Base
to reflect any impediments to the realization on the Collateral included in the
Borrowing Base which may be instituted by the

 

27



--------------------------------------------------------------------------------

Administrative Agent upon five Business Days’ prior notice to the Borrower
(including, without limitation, Inventory Reserves, Priority Payable Reserves,
Cash Management Reserves, reserves for Customer Credit Liabilities (not to
exceed 50% of such liability)); provided, however, that (i) rent Reserves for
locations leased by any Loan Party (A) shall not be taken for leased retail
stores or for leased locations covered by a Collateral Access Agreement and
(B) for all other leased locations, shall be limited to (x) in the case of the
Borrower’s corporate headquarters, one month’s rent and (y) in all other cases,
three months’ rent but in any event shall not exceed the total value of Eligible
Inventory at any such other location, (ii) Reserves for consignee’s,
warehousemen’s and bailee’s charges (A) shall not be taken for locations covered
by an acknowledged bailee waiver letter and (B) for all other such locations,
shall be limited to three months’ charges but in any event shall not exceed the
total value of Eligible Inventory at any such other location, (iii) all Reserves
(including the amount of such Reserve) shall bear a reasonable relationship to
the events, conditions or circumstances that are the basis for such Reserve and
(iv) the amount of any Reserve shall not be duplicative of the amount of any
other Reserve imposed hereunder with respect to the same events, conditions or
circumstances. In the event that the Administrative Agent determines in its
Permitted Discretion that (a) the events, conditions or circumstances underlying
the maintenance of any Reserve shall cease to exist or (b) the liability that is
the basis for any Reserve has been reduced, then such Reserve shall be rescinded
or reduced in an amount as determined in Administrative Agent’s Permitted
Discretion, as applicable, at the request of the Borrower.

“Responsible Officer” means the Chief Executive Officer, Chief Financial Officer
and Treasurer of the Parent or the Borrower, as applicable.

“Restricted Payment” has the meaning specified in Section 5.02(g).

“Revolving Credit Advance” has the meaning specified in Section 2.01(a)

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Commitments at such time.

“Revolving Credit Lender” means any Lender that has a Commitment.

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender, as amended.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any agreement that is entered into by
and between the Borrower or any of its Subsidiaries and any Lender or any of its
Affiliates in connection with Cash Management Services provided by such Lender
or Affiliate.

 

28



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between the Borrower and any Hedge Bank.

“Secured Obligations” has the meaning specified in Section 2 of the ABL Security
Agreement.

“Secured Parties” means the Agents, the Lender Parties, the Hedge Banks and the
Cash Management Banks.

“Significant Guarantor” means, at any date of determination, any (i) Subsidiary
Guarantor of the Borrower that individually has or (ii) group of Subsidiary
Guarantors of the Borrower, that in the aggregate has, in either case, revenues,
assets or earnings in an amount equal to at least 5% of (a) the Consolidated
revenues of the Parent and its Subsidiaries for the most recently completed
Fiscal Quarter for which the Lenders have received financial statements of the
Parent and its Subsidiaries pursuant to Section 5.03(b) or (c), (b) the
Consolidated assets of the Parent and its Subsidiaries as of the last day of the
most recently completed Fiscal Quarter for which the Lenders have received
financial statements of the Parent and its Subsidiaries pursuant to
Section 5.03(b) or (c), or (c) the Consolidated net earnings of the Parent and
its Subsidiaries for the most recently completed Fiscal Quarter for which the
Lenders have received financial statements of the Parent and its Subsidiaries
pursuant to Section 5.03(b) or (c), in each case determined in accordance with
GAAP for such period.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA and subject to Title IV of ERISA, that (a) is
maintained for employees of any Loan Party or any ERISA Affiliate and no Person
other than the Loan Parties and the ERISA Affiliates or (b) was so maintained
and in respect of which any Loan Party or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Default” means any of the events described in (a) Section 6.01(a)(ii)
(without giving effect to the five Business Day grace period specified therein),
(b) Section 6.01(f) (without giving effect to the 30 day period for any
proceeding described therein to be undismissed or unstayed) or
(c) Section 6.01(g) (without giving effect to the 30 day period specified in
clause (ii) thereof).

“Specified Equity Contribution” has the meaning specified in Section 5.05(b).

 

29



--------------------------------------------------------------------------------

“Sponsor” means Golden Gate Private Equity, Inc., a Delaware corporation and
each investment fund managed by it.

“Spot Rate” for a specified currency means the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. (New York City time) on the date two Business Days prior to the date
of such determination; provided that the Administrative Agent may obtain such
spot rate from another financial institution designated by the Administrative
Agent if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the Issuing Bank.

“Subordinated Debt” means any Debt of any Loan Party that is subordinated to the
Obligations of such Loan Party under the Loan Documents on and that otherwise
contains, terms and conditions reasonably satisfactory to the Administrative
Agent.

“Subordinated Obligations” has the meaning specified in Section 8.06.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is, in the case of clauses (a), (b) and (c), at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.

“Subsidiary Guarantors” means the Subsidiaries of the Parent listed on Schedule
II hereto and each other Subsidiary of the Parent that shall be required to
execute and deliver a guaranty pursuant to Section 5.01(j).

“Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantors set forth
in Article VIII, together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(j) of this Agreement and Section 5.01(j) of
the Existing Credit Agreement, in each case, as amended, amended and restated,
modified or otherwise supplemented.

“Supermajority Lenders” means, at any time, at least two Lenders that are not
Affiliates (unless there shall, at any date of determination, be fewer than two
Lenders that are not Affiliates)

 

30



--------------------------------------------------------------------------------

owed or holding at least 66 2/3% of the sum of (a) the aggregate principal
amount of the Advances outstanding at such time, (b) the aggregate Available
Amount of all Letters of Credit outstanding at such time and (c) the aggregate
Unused Commitments at such time; provided, however, that if any Lender shall be
a Defaulting Lender at such time, there shall be excluded from the determination
of Supermajority Lenders at such time (A) the aggregate principal amount of the
Advances owing to such Lender (in its capacity as a Lender) and outstanding at
such time, (B) such Lender’s Pro Rata Share of the aggregate Available Amount of
all Letters of Credit outstanding at such time and (C) the Unused Commitment of
such Lender at such time. For purposes of this definition, the aggregate
principal amount of Swing Line Advances owing to the Swing Line Bank and of
Letter of Credit Advances owing to the Issuing Bank and the Available Amount of
each Letter of Credit shall be considered to be owed to the Revolving Credit
Lenders ratably in accordance with their respective Commitments.

“Supplemental Collateral Agent” has the meaning specified in Section 7.01(c).

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(b) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

“Swing Line Bank” means the Initial Swing Line Bank and any Eligible Assignee to
which the Swing Line Commitment hereunder has been assigned pursuant to
Section 9.07.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(b) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

“Swing Line Commitment” means, with respect to the Swing Line Bank at any time,
the obligation to make a Swing Line Advance up to a maximum principal amount of
$30,000,000 at any one time outstanding or, if the Swing Line Bank has entered
into an Assignment and Assumption, set forth for the Swing Line Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
the Swing Line Bank’s “Swing Line Commitment,” as such amount may be reduced at
or prior to such time pursuant to Section 2.05.

“Swing Line Facility” means, at any time, an amount equal to the Swing Line
Bank’s Swing Line Commitment at such time, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

“Syndication Agent” has the meaning specified in the recital to this Agreement.

“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Debt,” all (a) Obligations of such Person under
any lease that is treated as an operating lease for financial accounting
purposes and a financing lease for tax purposes (i.e., a “synthetic lease”) and
(b) Obligations of such Person in respect of transactions entered into by such
Person that are intended to function primarily as a borrowing of funds
(including, without limitation, any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Debt” or as a liability on a Consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP.

“Taxes” has the meaning specified in Section 2.12(a).

“Term Loan Facility” means the senior secured term loan facility provided to the
Borrower on the Original Effective Date pursuant to the Term Loan Facility
Credit Agreement.

 

31



--------------------------------------------------------------------------------

“Term Loan Facility Credit Agreement” means the term loan credit agreement dated
as of July 6, 2007 among the Borrower, the Parent, the Subsidiary Guarantors,
the Administrative Agent (as defined therein), the Collateral Agent (as defined
therein) and the lenders party thereto, as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms.

“Term Loan Facility Loan Documents” means those documents that are specified as
“Loan Documents” in the Term Loan Facility Credit Agreement.

“Termination Date” means the earliest of (a) the date of termination in whole of
the Commitments, the Letter of Credit Facility and the Swing Line Commitment,
pursuant to Section 2.05 or 6.01, (b) July 29, 2016, and (c) the date that is 45
days prior to the maturity date of the Term Loan Facility (or any refinancing
thereof to the extent permitted by this Agreement and the Intercreditor
Agreement); provided that with respect to this clause (c), if either (x) the
Borrower has Excess Availability plus Eligible Cash Collateral (without
duplication of Borrowing Base Eligible Cash Collateral) of not less than 20% of
the Borrowing Base at all times after giving effect to a Reserve against the
Borrowing Base in an amount equal to 100% of the outstanding indebtedness under
the Term Loan Facility, which Reserve shall be implemented 45 days prior to the
maturity date of the Term Loan Facility or (y) the Term Loan Facility is paid in
full in accordance with the Term Loan Facility Credit Agreement and the
Intercreditor Agreement, then the Termination date shall be the earlier of the
dates specified in clauses (a) and (b).

“Transaction” means the transactions contemplated by the Transaction Documents.

“Transaction Documents” means, collectively, the Loan Documents and the Term
Loan Facility Loan Documents.

“Transaction Expenses” means costs and expenses incurred in connection with the
Transaction.

“Transfer” has the meaning set forth in Section 5.02(e).

“Triggering Event” means that either (a) an Event of Default has occurred or
(b) Excess Availability plus Eligible Cash Collateral (without duplication of
Borrowing Base Eligible Cash Collateral) is less than 12.5% of the Borrowing
Base for five consecutive days. A Triggering Event shall be deemed to be
continuing until either (a) such Event of Default has been waived in accordance
with the terms of this Agreement or (b) Excess Availability plus Eligible Cash
Collateral (without duplication of Borrowing Base Eligible Cash Collateral)
exceeds 12.5% of the Borrowing Base for 30 consecutive days.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“Unmatured Surviving Obligations” means Obligations under this Agreement and the
other Loan Documents that by their terms survive the termination of this
Agreement or the other Loan Documents but are not, as of the date of
determination, due and payable and for which no outstanding claim has been made.

“UCC” has the meaning specified in the ABL Security Agreement.

 

32



--------------------------------------------------------------------------------

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).

“Unused Commitment” means, with respect to any Revolving Credit Lender at any
time, (a) such Lender’s Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Revolving Credit Advances, Swing Line Advances
and Letter of Credit Advances made by such Lender (in its capacity as a Lender)
and outstanding at such time plus, without duplication, (ii) such Lender’s Pro
Rata Share of (A) the aggregate Available Amount of all Letters of Credit
outstanding at such time, (B) the aggregate principal amount of all Letter of
Credit Advances made by the Issuing Bank pursuant to Section 2.03(d) and
outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Bank pursuant to Section 2.01(b) and
outstanding at such time.

“Used Commitment” means, with respect to any Revolving Credit Lender at any
time, the sum of (a) the aggregate principal amount of all Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time and, without
duplication, (b) such Lender’s Pro Rata Share of (i) the aggregate Available
Amount of all Letters of Credit outstanding at such time, (ii) the aggregate
principal amount of all Letter of Credit Advances made by the Issuing Bank
pursuant to Section 2.03(d) and outstanding at such time and (iii) the aggregate
principal amount of all Swing Line Advances made by the Swing Line Bank pursuant
to Section 2.01(b) and outstanding at such time.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Welfare Plan” means a welfare benefit plan, as defined in Section 3(1) of
ERISA, that is maintained for employees of any Loan Party or in respect of which
any Loan Party could have liability.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions.

In this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

SECTION 1.03. Accounting Terms.

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles as in effect from time
to time in the United States

 

33



--------------------------------------------------------------------------------

(“GAAP”); provided, however, that if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower or the Administrative Agent shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP; provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein. Notwithstanding the foregoing, any obligations of a Person under a
lease (whether existing now or entered into in the future) that is not (or would
not be) a Capitalized Lease under GAAP as in effect on the Effective Date, shall
not be treated as an obligation under a Capitalized Lease solely as a result of
the adoption of changes in GAAP of the nature and having the effect outlined by
the Financial Accounting Standards Board in its press release dated March 19,
2009.

SECTION 1.04. Foreign Subsidiaries.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, (a) the Foreign Subsidiaries shall not be subject to any
representation or warranty, any covenant, or any other provision of any Loan
Document and the non-compliance by any Foreign Subsidiary with any provision of
any Loan Document shall not constitute a Default or Event of Default under any
Loan Document, (b) all financial ratios or requirements set forth in any Loan
Document shall be calculated without regard to the Foreign Subsidiaries, and
(c) all references in any definition or provision describing the calculation of
such financial ratios or requirements shall disregard the Foreign Subsidiaries
notwithstanding any language to the contrary in such definition that such
calculation applies to any Person and its Subsidiaries, unless, in each case,
Foreign Subsidiaries are expressly included in such requirement or calculation.

SECTION 1.05. Letter of Credit Amounts.

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to be the face amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Documents related
thereto, provides for one or more automatic increases in the face amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
face amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum face amount is in effect at such time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

SECTION 2.01. The Advances.

(a) The Revolving Credit Advances. Subject to the terms and conditions set forth
herein, (i) each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in Dollars to the Borrower pursuant to Section 2.02 (a
“Revolving Credit Advance”) from time to time, on any Business Day until the
Termination Date, in an aggregate principal amount of $1,000,000 or an integral
multiple of $100,000 in excess thereof (other than a Borrowing the proceeds of
which shall be used solely to repay or prepay in full outstanding Swing Line
Advances or outstanding Letter of Credit Advances) and shall consist of
Revolving Credit Advances made simultaneously by the Revolving Credit Lenders
ratably according to their Commitments; provided, however, that the aggregate
principal amount of all such Revolving Credit Advances (together with the
aggregate principal amount of all Swing Line Advances then outstanding plus the
aggregate Available Amount of all Letters of Credit outstanding at

 

34



--------------------------------------------------------------------------------

such time) shall not exceed the lesser of (x) the Revolving Credit Facility at
such time or (y) the Borrowing Base then in effect, subject to the
Administrative Agent’s authority, in its sole discretion to make Protective
Advances pursuant to the terms of Section 2.01(d). Within the limits of each
Revolving Credit Lender’s Unused Commitment in effect from time to time, the
Borrower may borrow under this Section 2.01(a), prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(a). Notwithstanding
anything to the contrary contained in this Section 2.01, the parties hereby
acknowledge, confirm, and agree that (i) the aggregate outstanding principal
amount of the Revolving Credit Advances under and as defined in the Existing
Credit Agreement immediately prior to the Effective Date (such Indebtedness
being hereinafter referred to as the “Existing Advances Indebtedness”) is
outstanding and payable to Lenders under the Existing Credit Agreement without
set-off, counterclaim, deduction, offset, or defense, and the L/C Obligations
with respect to Existing Letters of Credit are reimbursable in accordance with
the terms hereof, and are secured by a first priority security interest in and
lien on the Collateral (subject to Permitted Liens and other Liens created or
permitted by the Loan Documents and the Term Facility Loan Documents), and
(ii) the Existing Advances Indebtedness shall be deemed outstanding under this
Agreement and the Existing Letters of Credit shall be deemed issued under this
Agreement on the Effective Date.

(b) The Swing Line Advances. The Swing Line Bank agrees on the terms and
conditions hereinafter set forth, to make Swing Line Advances to the Borrower
from time to time on any Business Day during the period from the Effective Date
until the Termination Date (i) in an aggregate amount not to exceed at any time
outstanding $30,000,000 at such time and (ii) in an amount for each such Swing
Line Borrowing not to exceed the aggregate of the Unused Commitments of the
Revolving Credit Lenders at such time; provided, however, that the aggregate
principal amount of all such Swing Line Advances (together with the aggregate
principal amount of all Revolving Credit Advances then outstanding plus the
aggregate Available Amount of all Letters of Credit outstanding at such time)
shall not exceed the Borrowing Base then in effect. No Swing Line Advance shall
be used for the purpose of funding the payment of principal of any other Swing
Line Advance. Each Swing Line Borrowing shall be in an amount of $1,000,000 or
an integral multiple of $100,000 in excess thereof and shall be made as a Base
Rate Advance. Within the limits of the Swing Line Facility and within the limits
referred to in clause (ii) above, the Borrower may borrow under this
Section 2.01(b), repay pursuant to Section 2.04(b) or prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(b). Immediately upon the
making of a Swing Line Advance, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Bank a risk participation in such Swing Line Advance in an amount equal to
the product of such Lender’s Pro Rata Share times the amount of such Swing Line
Advance.

(c) [Intentionally Omitted].

(d) Protective Advances. Any provision of this Agreement to the contrary
notwithstanding, (i) subject to the limitations set forth below, the
Administrative Agent and the Collateral Agent are authorized by the Borrower and
the Lenders, from time to time in each of their sole discretion (but shall have
absolutely no obligation to), to make Advances to the Borrower, on behalf of all
Lenders, which the Administrative Agent or the Collateral Agent, in such
Person’s reasonable discretion, deems necessary or desirable (A) after the
occurrence and during the continuance of an Event of Default or (B) at any time
that any of the other applicable conditions precedent set forth in Section 3.02
are not satisfied (x) to preserve or protect the Collateral, or any portion
thereof, (y) to enhance the likelihood of, or maximize the amount of, repayment
of the Advances and other Obligations under the Loan Documents or (z) to pay any
other amount chargeable to or required to be paid by the Borrower pursuant to
the terms of this Agreement, including payments of principal, interest, Letter
of Credit Advances, fees, reimbursable expenses (including costs, fees and
expenses as described in Section 9.04) and other sums payable under the Loan
Documents (any of such Advance are herein referred to as “Protective Advances”);
provided

 

35



--------------------------------------------------------------------------------

that no Protective Advance shall cause the sum of the aggregate principal amount
of all Swing Line Advances and Revolving Credit Advances then outstanding
(together with the aggregate Available Amount of all Letters of Credit
outstanding at such time) to exceed the Commitment; provided, further, that the
aggregate amount of Protective Advances outstanding at any time, which were made
pursuant to clauses (x) and (y) above, shall not at any time exceed the lesser
of (1) $20,000,000 and (2) 10% of the Borrowing Base. Protective Advances shall
be secured by Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder. All Protective Advances
shall be Base Rate Advances. The Administrative Agent’s and the Collateral
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Excess Availability and the conditions set forth
in Section 3.02 have been satisfied, the Administrative Agent or the Collateral
Agent may request the Revolving Credit Lenders to make a Revolving Credit
Advances to repay a Protective Advance. At any other time, the Administrative
Agent or the Collateral Agent may require the Lenders to fund their risk
participations as described in clause (ii).

(ii) Upon the making of a Protective Advance by the Administrative Agent or the
Collateral Agent (whether before or after the occurrence of an Event of
Default), each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent or the Collateral Agent, as applicable, without recourse or
warranty, an undivided interest and participation in any Protective Advance in
proportion to its Pro Rata Share of all payments of principal and interest and
all proceeds of Collateral received by the Administrative Agent in respect of
such Protective Advance.

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or 2.03, each Borrowing shall be made on notice, given not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or the first Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances by the
Borrower to the Administrative Agent, which shall give to each Appropriate
Lender prompt notice thereof by telecopier or electronic communication. Each
such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, or by telecopier or electronic communication,
in substantially the form of Exhibit B hereto, specifying therein the requested
(1) date of such Borrowing, (2) Facility under which such Borrowing is to be
made, (3) Type of Advances comprising such Borrowing, (4) aggregate amount of
such Borrowing and (5) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Appropriate Lender
shall, before 11:00 A.M. (New York City time) on the date of such Borrowing,
make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments under the applicable Facility of such Lender and the
other Appropriate Lenders. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account; provided, however, that, in the
case of any Revolving Credit Borrowing, the Administrative Agent shall first
apply such funds to prepay ratably the aggregate principal amount of any Swing
Line Advances and Letter of Credit Advances outstanding at such time, together
with interest accrued and unpaid thereon to and as of such date.

(b) (i) Each Swing Line Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative Agent.
Each such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”)
shall be by telephone, confirmed promptly in writing, or by telecopier or
electronic communication, specifying therein the requested (i) date of such
Borrowing,

 

36



--------------------------------------------------------------------------------

(ii) amount of such Borrowing and (iii) maturity of such Borrowing (which
maturity shall be no later than the seventh day after the requested date of such
Borrowing). The Swing Line Bank will make the amount of the requested Swing Line
Advances available to the Administrative Agent at the Administrative Agent’s
Account, in same day funds. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account.

(ii) The Swing Line Bank may, at any time in its sole and absolute discretion,
request on behalf of the Borrower (and the Borrower hereby irrevocably
authorizes the Swing Line Bank to so request on its behalf) that each Revolving
Credit Lender make a Base Rate Advance in an amount equal to such Lender’s Pro
Rata Share of the amount of Swing Line Advances then outstanding. Such request
shall be deemed to be a Notice of Borrowing for purposes hereof and shall be
made in accordance with the provisions of Section 2.02(a) without regard solely
to the minimum amounts specified in Section 2.01(b) but subject to the
satisfaction of the conditions set forth in Section 3.02. The Swing Line Bank
shall furnish the Borrower with a copy of the applicable Notice of Borrowing
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Notice of Borrowing available for the account of its
Applicable Lending Office to the Administrative Agent for the account of the
Swing Line Bank, by deposit to the Administrative Agent’s Account, in same day
funds, not later than 11:00 A.M. on the day specified in such Notice of
Borrowing.

(iii) If for any reason any Swing Line Advance cannot be refinanced by a
Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Bank as set forth in
Section 2.02(b)(ii) shall be deemed to be a request by the Swing Line Bank that
each of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Advance and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Bank pursuant to
Section 2.02(b)(ii) shall be deemed payment in respect of such participation.

(iv) If and to the extent that any Revolving Credit Lender shall not have made
the amount of its Pro Rata Share of such Swing Line Advance available to the
Administrative Agent in accordance with the provisions of Section 2.02(b)(ii),
such Revolving Credit Lender agrees to pay to the Administrative Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of the applicable Notice of Borrowing delivered by the Swing Line Bank until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Advances
or to purchase and fund risk participations in Swing Line Advance pursuant to
this Section 2.02(b) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Bank, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Advances
pursuant to this Section 2.02(b) is subject to satisfaction of the conditions
set forth in Section 3.02. No funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Advances,
together with interest as provided herein.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 or if the obligation
of the Appropriate Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.09 or 2.10 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than 15 separate Borrowings.

 

37



--------------------------------------------------------------------------------

(d) Each Notice of Borrowing and each Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Appropriate Lender against any loss,
cost or expense incurred by such Lender (as set forth in a written notice
delivered by such Lender or the Administrative Agent to the Borrower) as a
result of any failure to fulfill on or before the date specified in such Notice
of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(e) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower or Swing
Line Bank or Issuing Bank, as applicable, on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such ratable
portion available to the Administrative Agent, such Lender, the Borrower or
Swing Line Bank or Issuing Bank, as applicable, severally agrees to repay or pay
to the Administrative Agent forthwith on demand such corresponding amount and to
pay interest thereon, for each day from the date such amount is made available
to the Borrower or Swing Line Bank or Issuing Bank, as applicable, until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, or Swing Line Bank or Issuing Bank, as applicable, the Federal Funds
Rate. If such Lender shall pay to the Administrative Agent such corresponding
amount, such amount so paid shall constitute such Lender’s Advance as part of
such Borrowing for all purposes.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the Issuing Bank
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit for the account of the Borrower, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the aggregate Available
Amount of all outstanding Letters of Credit, together with the aggregate
principal amount of all Swing Line Advances and Revolving Credit Advances shall
not exceed the Borrowing Base then in effect, (y) the aggregate outstanding
principal amount of all outstanding Revolving Credit Advances of any Lender,
plus such

 

38



--------------------------------------------------------------------------------

Lender’s Pro Rata Share of the aggregate principal amount of all outstanding
Swing Line Loans, plus such Lender’s Pro Rata Share of the aggregate Available
Amount of all outstanding Letters of Credit shall not exceed such Lender’s
Commitment, and (z) the aggregate Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Effective Date shall be subject
to and governed by the terms and conditions hereof; provided that all fees
related to the Existing Letters of Credit under this Agreement shall be paid
without duplication of any such fee that has already been paid in connection
with such Existing Letter of Credit under the Existing Credit Agreement.

(ii) No Letter of Credit shall be issued if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Standby
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

(B) subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than 120 days after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Administrative Agent may agree) or all the
Lenders have approved such expiry date.

(iii) No Letter of Credit shall be issued without the prior consent of the
Administrative Agent if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the Issuing Bank,
such Letter of Credit is in an initial amount of less than $100,000, in the case
of a Commercial Letter of Credit, or $500,000 in the case of a Standby Letter of
Credit;

 

39



--------------------------------------------------------------------------------

(D) such Letter of Credit is to be denominated in a currency other than Dollars,
Canadian Dollars or Pounds Sterling; provided that if the Issuing Bank, in its
discretion, issues a Letter of Credit denominated in a currency other than U.S.
Dollars, all reimbursements by the Borrower of the honoring of any drawing under
such Letter of Credit shall be paid in U.S. Dollars based on the Spot Rate;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the initial Available Amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender, unless the Administrative
Agent or Issuing Bank has received Cash Collateral or entered into satisfactory
arrangements with the Borrower or such Lender to eliminate the Issuing Bank’s
risk with respect to such Lender; it being agreed that (1) the Administrative
Agent and the Issuing bank shall use commercially reasonable efforts to enter
into such arrangements and (2) if such arrangements are unable to be entered
into, the Borrower may obtain a letter of credit facility with a letter of
credit provider, the terms and conditions of which (including, without
limitation, any security pledged or granted in connection therewith), shall be
reasonably acceptable to the Administrative Agent.

(iv) The Issuing Bank shall not amend any Letter of Credit if (A) the Issuing
Bank would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(v) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (subject to the same
limitations and any applicable obligations) (A) provided to the Administrative
Agent in Article VII with respect to any acts taken or omissions suffered by the
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article VII included the
Issuing Bank with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Issuing Bank.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Issuing Bank (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the Issuing Bank and the
Administrative Agent not later than 11:00 A.M. (New York City time) at least two
Business Days (or such other date and time as the Administrative Agent and the
Issuing Bank may agree in a particular instance in their sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be. In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
Administrative Agent and the Issuing Bank: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Administrative Agent or Issuing Bank may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form

 

40



--------------------------------------------------------------------------------

and detail satisfactory to the Administrative Agent and the Issuing Bank (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the Administrative Agent or the Issuing Bank may
require. Additionally, the Borrower shall furnish to the Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, and any Issuer Documents
(including, if requested by the Issuing Bank, a Standby Letter of Credit
Agreement or Commercial Letter of Credit Agreement, as applicable), as the
Issuing Bank or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless the Issuing Bank has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article III shall not then be satisfied or unless the Issuing Bank
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case, in accordance with the Issuing
Bank’s usual and customary business practices. Immediately upon the issuance or
amendment of each Letter of Credit, each Lender shall be deemed to (without any
further action), and hereby irrevocably and unconditionally agrees to, purchase
from the Issuing Bank, without recourse or warranty, a risk participation in
such Letter of Credit in an amount equal to such Lender’s Pro Rata Share of the
Available Amount of such Letter of Credit. Upon any change in the Commitments
under this Agreement, it is hereby agreed that with respect to all L/C
Obligations, there shall be an automatic adjustment to the participations hereby
created to reflect the new Pro Rata Share of the assigning and assignee Lenders.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Bank may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Issuing Bank to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the Administrative Agent or the Issuing Bank,
Borrower shall not be required to make a specific request to the Administrative
Agent or the Issuing Bank for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the Issuing Bank to permit the extension of such Standby Letter
of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date unless either such Standby Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Standby Letter of
Credit (or such later date as to which the Administrative Agent may agree) or
all the Lenders have approved such expiry date; provided, however, that the
Administrative Agent shall instruct the Issuing Bank not to permit any such
extension if (A) the Issuing Bank has determined that it would not be permitted,
or would have no obligation, at such time to issue such Standby Letter of Credit
in its revised form (as extended) under the terms hereof (by reason of the
provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) the
Issuing Bank has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 3.02
is not then satisfied, and in each such case directing the Issuing Bank not to
permit such extension.

 

41



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Bank shall notify the Borrower
and the Administrative Agent thereof not less than two (2) Business Days prior
to the Honor Date (as defined below), at which time the Borrower shall reimburse
the Issuing Bank through the Administrative Agent in an amount equal to the
amount of such drawing. If the Borrower fails to so reimburse the Issuing Bank
by such time, (each such date, an “Honor Date”), the Borrower shall be deemed to
have requested a Base Rate Advance to be disbursed on the Honor Date in an
amount equal to the amount of such payment, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate
Advances, and without regard to whether the conditions set forth in Section 3.02
have been met. Any notice given by the Issuing Bank or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Lender’s obligation to make Advances to reimburse the Issuing Bank for
amounts drawn under Letters of Credit, as contemplated by this Section2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Issuing Bank, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default or Event of Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing, and without regard to whether
the conditions set forth in Section 3.02 have been met.

(d) Repayment of Participations. If any payment received by the Issuing Bank
pursuant to Section 2.03(c)(i) is required to be returned pursuant to any
Bankruptcy Law or otherwise (including pursuant to any settlement entered into
by the Issuing Bank in its discretion), each Lender shall pay to the
Administrative Agent for the account of the Issuing Bank its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations under this Agreement and the other Loan Documents and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary thereof may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be

 

42



--------------------------------------------------------------------------------

acting), the Issuing Bank or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Bankruptcy Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any other
Loan Party; or

(vi) the fact that any Default or Event of Default shall have occurred and be
continuing.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it by the Issuing Bank and, in the event
of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will promptly notify the Administrative Agent and the
Issuing Bank. The Borrower shall be conclusively deemed to have waived any such
claim against the Issuing Bank and its correspondents unless such notice is
given as aforesaid.

(f) Role of Issuing Bank. Each Lender and the Borrower agrees that, in paying
any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
the Administrative Agent, any of their respective Affiliates nor any
correspondent, participant or assignee of the Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Issuing Bank, the Administrative Agent, any of their respective Affiliates nor
any correspondent, participant or assignee of the Issuing Bank shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e) or for any action, neglect or omission under or in connection
with any Letter of Credit or Issuer Documents, including, without limitation,
the issuance or any amendment of any Letter of Credit, the failure to issue or
amend any Letter of Credit, or the honoring or dishonoring of any demand under
any Letter of Credit, and such action or neglect or omission will bind the
Borrower; provided,

 

43



--------------------------------------------------------------------------------

however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the Issuing Bank, and the Issuing Bank may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential, exemplary or punitive damages suffered by the Borrower
which the Borrower proves were caused by the Issuing Bank’s willful misconduct
or gross negligence or the Issuing Bank’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit; provided further, however, that any claim against the Issuing
Bank by the Borrower for any loss suffered or incurred by the Borrower shall be
reduced by an amount equal to the sum of (i) the amount (if any) saved by the
Borrower as a result of the breach or other wrongful conduct that allegedly
caused such loss, and (ii) the amount (if any) of the loss that would have been
avoided had the Borrower taken all reasonable steps to mitigate such loss,
including, without limitation, by enforcing its rights against any beneficiary
and, in case of a claim of wrongful dishonor, by specifically and timely
authorizing the Issuing Bank to cure such dishonor. In furtherance and not in
limitation of the foregoing, the Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or the Issuing Bank may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit and may disregard
any requirement in a Letter of Credit that notice of dishonor be given in a
particular manner and any requirement that presentation be made at a particular
place or by a particular time of day), and the Issuing Bank shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The Issuing Bank shall not be
responsible for the wording of any Letter of Credit (including, without
limitation, any drawing conditions or any terms or conditions that are
ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy), notwithstanding any assistance the Issuing Bank may
provide to the Borrower with drafting or recommending text for any Letter of
Credit Application or with the structuring of any transaction related to any
Letter of Credit, and the Borrower hereby acknowledges and agrees that any such
assistance will not constitute legal or other advice by the Issuing Bank or any
representation or warranty by the Issuing Bank that any such wording or such
Letter of Credit will be effective. Without limiting the foregoing, the Issuing
Bank may, as it deems appropriate, modify or alter and use in any Letter of
Credit the terminology contained on the Letter of Credit Application for such
Letter of Credit.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
Issuing Bank has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Obligation that remains
outstanding, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. “Cash Collateralize” means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Issuing Bank and the Lenders,
as collateral for the L/C Obligations, cash or deposit account balances in an
amount equal to 102.5% of the Outstanding Amount of all L/C Obligations (other
than L/C Obligations with respect to Letters of Credit denominated in a currency
other than Dollars, which L/C Obligations shall be Cash Collateralized in an
amount equal to 107% of the Outstanding Amount of such L/C Obligations),
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank (which documents are hereby deemed
consented to by the Lenders). The Borrower hereby grants to the Administrative
Agent a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in Collateral Account If at any time the Administrative Agent reasonably
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon written demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the

 

44



--------------------------------------------------------------------------------

excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the Issuing Bank and, to the extent not so
applied, shall thereafter be applied to satisfy other Obligations under this
Agreement and the other Loan Documents.

(h) Applicability of ISP and UCP 600. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP and the UCP 600 shall apply to each Standby Letter of Credit, and (ii) the
rules of the UCP 600 shall apply to each Commercial Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

SECTION 2.04. Repayment of Advances. (a) Revolving Credit Advances. The Borrower
shall repay to the Administrative Agent for the ratable account of the Revolving
Credit Lenders on the Termination Date the aggregate principal amount of the
Revolving Credit Advances then outstanding.

(b) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of the Swing Line Bank and each other Revolving Credit Lender
that has made a Swing Line Advance the outstanding principal amount of each
Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the seventh day after the requested date of such Borrowing) and
the Termination Date.

(c) Protective Advances. The Borrower shall repay to the Administrative Agent
for the ratable account of the Revolving Credit Lenders that have made a
Protective Advance the outstanding principal amount of each Protective Advance
made by each of them on the earlier of demand and the Termination Date.

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least five Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the Commitment; provided, however,
that each partial reduction of the Commitment (i) shall be in an aggregate
amount of $1,000,000 or an integral multiple of $500,000 in excess thereof and
(ii) shall be made ratably among the Appropriate Lenders in accordance with
their Pro Rata Share of the Commitments.

(b) Mandatory. (i) The Letter of Credit Sublimit shall be permanently reduced
from time to time on the date of each permanent reduction in the Revolving
Credit Facility by the amount, if any, by which the amount of the Letter of
Credit Sublimit exceeds the Revolving Credit Facility after giving effect to
such permanent reduction of the Revolving Credit Facility.

(ii) The Swing Line Facility shall be permanently reduced from time to time on
the date of each permanent reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such permanent reduction of the
Revolving Credit Facility.

 

45



--------------------------------------------------------------------------------

SECTION 2.06. Prepayments. (a) Optional. With regards to the prepayment of any
Revolving Credit Advance, the Borrower may, upon at least one Business Day’s
notice in the case of Base Rate Advances and three Business Days’ notice in the
case of Eurodollar Rate Advances, in each case to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given, the Borrower shall prepay the outstanding aggregate
principal amount of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid without premium or penalty;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof and (y) if any prepayment of a Eurodollar Rate Advance is made on a date
other than the last day of an Interest Period for such Advance, the Borrower
shall also pay any amounts owing pursuant to Section 9.04(c). Notwithstanding
anything to the contrary contained in this Agreement, the Borrower may rescind
any notice of prepayment under this Section 2.06(a) if such prepayment would
have resulted from a refinancing of a Facility, which refinancing shall not be
consummated or shall otherwise be delayed.

(b) Mandatory. (i) The Borrower shall, subject to Section 2.17, on each Business
Day, prepay an aggregate principal amount of the Revolving Credit Advances
comprising part of the same Borrowings, the Letter of Credit Advances and the
Swing Line Advances and deposit an amount in the Collateral Account in an amount
equal to the amount by which (A) the sum of the aggregate principal amount of
the Advances then outstanding plus the aggregate Outstanding Amount of all L/C
Obligations exceeds (B) the lesser of the Revolving Credit Facility and the
Borrowing Base on such Business Day.

(ii) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the Collateral Account to equal the amount by
which the aggregate Outstanding Amount of all L/C Obligations exceeds the Letter
of Credit Sublimit on such Business Day.

(iii) Prepayments of the Revolving Credit Facility made pursuant to clause
(i) above shall be made to each of the Revolving Credit Lenders on a pro rata
basis to be first applied to prepay Letter of Credit Advances then outstanding
until such Advances are paid in full, second applied to prepay Swing Line
Advances then outstanding until such Advances are paid in full, third applied to
prepay Revolving Credit Advances then outstanding comprising part of the same
Borrowings until such Advances are paid in full and fourth deposited in the
Collateral Account to Cash Collateralize the Letters of Credit then outstanding.
Upon the drawing of any Letter of Credit for which funds are on deposit in the
Collateral Account, such funds shall be applied to reimburse the Issuing Bank or
Revolving Credit Lenders, as applicable.

(iv) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 9.04(c).

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the first day of each May, August,
November and February during such periods and on the date such Base Rate Advance
shall be Converted or paid in full; provided, however, that interest shall be
payable on the first day of each calendar month after the occurrence and during
the continuance of a Triggering Event or an Event of Default.

 

46



--------------------------------------------------------------------------------

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuation of (i) an
Event of Default under Section 6.01(a) or (f), (ii) the failure of the Borrower
to deliver a Borrowing Base Certificate at the time specified in Section 5.03(m)
or (iii) any other Event of Default, upon the request of the Required Lenders,
the Borrower shall pay interest (“Default Interest”) on (A) any overdue
principal amount, payable in arrears on the dates referred to in clause (i) or
(ii) of Section 2.07(a), as applicable, and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
such principal amount pursuant to clause (i) or (ii) of Section 2.07(a), as
applicable, and (B) to the fullest extent permitted by applicable law, the
amount of any interest, fee or other amount payable (other than any principal of
any Advance) under this Agreement or any other Loan Document to any Agent or any
Lender Party that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (i) of Section 2.07(a).

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period,” the Administrative Agent shall
give notice to the Borrower and each Appropriate Lender of the applicable
Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (a)(ii) above.

SECTION 2.08. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders a
commitment fee, from the date hereof in the case of each Initial Lender and from
the effective date specified in the Assignment and Assumption pursuant to which
it became a Lender in the case of each other Lender until the Termination Date,
payable in arrears (i) so long as no Triggering Event has occurred and is
continuing, quarterly on the first day of each May, August, November and
February, (ii) at any time that a Triggering Event has occurred and is
continuing, monthly on the first day of each calendar month, and (iii) in any
event, on the Termination Date (pro rated for the number of days elapsed in such
quarter or month, as applicable), at the rate of 0.375% per annum on the sum of
the average daily Unused Commitment of such Lender during such quarter or month,
as applicable, plus its Pro Rata Share of the average daily outstanding Swing
Line Advances during such quarter or month, as applicable; provided, however,
that no commitment fee shall accrue on any of the Commitments of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

(b) Letter of Credit Fees, Etc.

(i) The Borrower shall pay to the Agent for the account of each Lender in
accordance with its Pro Rata Share a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of

 

47



--------------------------------------------------------------------------------

Credit equal to (A) in the case of Standby Letters of Credit, the Applicable
Margin applicable to Eurodollar Rate Advances times the daily Available Amount
under each such Standby Letter of Credit and (B) in the case of Documentary
Letters of Credit, the Applicable Margin applicable to Eurodollar Rate Advances
minus 0.5% times the daily Available Amount under each such Documentary Letter
of Credit. Letter of Credit Fees shall be (1) due and payable (x) so long as no
Triggering Event has occurred and is continuing, on the first day of each May,
August, November and February, (y) at any time that a Triggering Event has
occurred and is continuing, on the first day of each month, and (z) on the
Termination Date, in each case, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand, and (2) computed on a monthly or quarterly basis,
as applicable, in arrears. If there is any change in the Applicable Margin
during any quarter or month, as applicable, the daily amount available to be
drawn under of each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter or month, as
applicable, that such Applicable Margin was in effect. Notwithstanding anything
to the contrary contained herein, while any Event of Default exists, all Letter
of Credit Fees shall, if applicable, accrue at the Default Rate as provided in
Section 2.07(b) hereof.

(ii) Documentary and Processing Charges Payable to Issuing Bank. The Borrower
shall pay directly to the Issuing Bank, for its own account, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the Issuing Bank relating to letters of credit as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

(c) Agents’ Fees. The Borrower shall pay to each Agent for its own account such
fees as may from time to time be agreed between the Borrower and such Agent.

SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Section 2.10, Convert all
or any portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than
$1,000,000, no Conversion of any Advances shall result in more than 15 Interest
Periods in effect and each Conversion of Advances comprising part of the same
Borrowing under any Facility shall be made ratably among the Appropriate Lenders
in accordance with their Commitments under such Facility. Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

(b) Mandatory. (i) If the Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Appropriate
Lenders, whereupon with respect to each such Eurodollar Rate Advance, on the
last day of the then existing Interest Period therefor, Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

(ii) Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent and the Required Lenders may require, by notice to the
Borrower, that (x) at the end of the then existing applicable Interest Period
each Eurodollar Rate Advance be Converted into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

 

48



--------------------------------------------------------------------------------

SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation by a
central bank or governmental authority (it being agreed and understood that
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof, and (y) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in law” regardless of the date enacted, adopted, issued or
implemented) or (ii) the compliance with any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law) , there shall be any increase in the cost to any Lender Party of agreeing
to make or of making, funding or maintaining Eurodollar Rate Advances or, in the
case of any Revolving Credit Lender, of agreeing to issue or of issuing or
maintaining or participating in Letters of Credit or of agreeing to make or of
making or maintaining Letter of Credit Advances (excluding, for purposes of this
Section 2.10, any such increased costs resulting from (x) Taxes or Other Taxes
(as to which Section 2.12 shall govern) and (y) changes in the basis of
imposition, or the rate, of any taxes, levies, imposts, deductions, charges,
withholdings or liabilities that are excluded from the definition of Taxes),
then the Borrower shall from time to time, upon demand by such Lender Party
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender Party additional amounts
sufficient to compensate such Lender Party for such increased cost. A
certificate as to the amount of such increased cost, submitted to the Borrower
by such Lender Party, shall be conclusive and binding for all purposes, absent
manifest error. Notwithstanding anything contained herein to the contrary, the
Borrower shall not be required to compensate a Lender pursuant to this
Section 2.10(a) for any such increased cost incurred more than
one-hundred-eighty (180) days prior to the date that such Lender demands
compensation therefor; provided that, if the circumstance giving rise to such
increased cost is retroactive, then such 180 day period shall be extended to
include the period of retroactive effect thereof.

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender Party or any
corporation controlling such Lender Party and that the amount of such capital is
increased by or based upon the existence of such Lender Party’s commitment to
lend or to issue or participate in Letters of Credit hereunder, then, upon
demand by such Lender Party or such corporation (with a copy of such demand to
the Administrative Agent), the Borrower shall pay to the Administrative Agent
for the account of such Lender Party, from time to time as specified by such
Lender Party, additional amounts sufficient to compensate such Lender Party in
the light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Lender Party’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit. A certificate as to such amounts submitted to the Borrower by
such Lender Party shall be conclusive and binding for all purposes, absent
manifest error. Notwithstanding anything contained herein to the contrary, the
Borrower shall not be required to compensate a Lender pursuant to this
Section 2.10(b) for any such increased cost incurred more than
one-hundred-eighty (180) days prior to the date that such Lender demands
compensation therefor; provided that, if the circumstance giving rise to such
increased cost is retroactive, then such 180 day period shall be extended to
include the period of retroactive effect thereof.

(c) If, with respect to any Eurodollar Rate Advances under any Facility, Lenders
owed at least a majority of the then aggregate unpaid principal amount thereof
notify the Administrative

 

49



--------------------------------------------------------------------------------

Agent that the Eurodollar Rate for any Interest Period for such Advances will
not adequately reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Appropriate
Lenders, whereupon (i) each such Eurodollar Rate Advance under such Facility
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its Eurodollar Lending Office to perform
its obligations hereunder to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances hereunder, then, on notice thereof and
demand therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance under each Facility under which such Lender has
a Commitment will automatically, upon such demand, Convert into a Base Rate
Advance and (ii) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the other Loan Documents, irrespective of any right
of counterclaim or set-off (except as otherwise provided in Section 2.15), not
later than 11:00 A.M. (New York City time) on the day when due in U.S. dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds, with payments being received by the Administrative Agent after such time
being deemed to have been received on the next succeeding Business Day. The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by the Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
other Loan Documents to more than one Lender Party, to such Lender Parties for
the account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Assumption
and recording of the information contained therein in the Register pursuant to
Section 9.07(d), from and after the effective date of such Assignment and
Assumption, the Administrative Agent shall make all payments hereunder and under
the other Loan Documents in respect of the interest assigned thereby to the
assignee thereunder, and the parties to such Assignment and Assumption shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b) INTENTIONALLY OMITTED.

(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate and of fees
shall be made by the Administrative Agent on the

 

50



--------------------------------------------------------------------------------

basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the preceding Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

(f) Whenever any payment received by the Administrative Agent from the Borrower
under this Agreement or any of the other Loan Documents is insufficient to pay
in full all amounts due and payable to the Agents and the Lender Parties by the
Borrower under or in respect of this Agreement and the other Loan Documents on
any date, such payment shall be distributed by the Administrative Agent and
applied by the Agents and the Lender Parties in the following order of priority
(x) upon the occurrence and during the continuance of an Event of Default or
(y) at any other time that the Administrative Agent receives a payment from the
Borrower without direction as to the application of such payment:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date by the Borrower, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Agents on such date;

(ii) second, to the payment of all of the fees, indemnification payments other
than indemnification payments as set forth in clause (iii) below, costs and
expenses that are due and payable to the applicable Issuing Bank and the
applicable Lenders under or in respect of this Agreement and the other Loan
Documents on such date by the Borrower, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the applicable Issuing Bank and the applicable Lenders on such date;

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Sections 9.04 hereof,
Section 22 of the ABL Security Agreement and any similar Section of any other
Loan Documents on such date by the Borrower, ratably based upon the respective
aggregate amounts of all such indemnification payments, costs and expenses owing
to the applicable Lenders on such date;

 

51



--------------------------------------------------------------------------------

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date by the Borrower, ratably based upon the respective aggregate
amounts thereof owing to the Administrative Agent and the Lender Parties on such
date;

(v) fifth, to the payment of all of the fees that are due and payable to the
Appropriate Lenders under Section 2.08(a) on such date by the Borrower, ratably
based upon the respective applicable undrawn aggregate Commitments of the
Lenders under the applicable Facilities on such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Agents and the applicable Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Agents and the applicable Lender
Parties on such date;

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
applicable Advances that is due and payable to the applicable Lender Parties
under Section 2.07(a) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to such applicable Lender Parties on such
date;

(viii) eighth, to the payment of the principal amount of all of the outstanding
applicable Advances that is due and payable to the Agents and the applicable
Lender Parties on such date by the Borrower, ratably based upon the respective
aggregate amounts of all such principal owing to the Agents and the applicable
Lender Parties on such date; and

(ix) ninth, to the payment of all other Obligations owing under or in respect of
the Loan Documents that are due and payable to the Administrative Agent and the
other Secured Parties on such date by the Borrower, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Secured Parties on such date.

(g) Whenever any cash proceeds are received by the Administrative Agent from any
sale of, collection from, or other realization upon all or any part of the
Collateral pursuant to Section 21(b) of the ABL Security Agreement or, if
applicable, Section 3 of the Intercreditor Agreement, such cash proceeds shall
be distributed by the Administrative Agent and applied by the Agents and the
Lender Parties and Hedge Banks in the following order of priority upon the
occurrence and during the continuance of an Event of Default:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date by the Borrower, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Agents on such date;

(ii) second, to the payment of all of the fees, indemnification payments (other
than indemnification payments as set forth in clause (iii) below), costs and
expenses that are due and payable to the applicable Issuing Bank and the
applicable Lenders under or in respect of this Agreement and the other Loan
Documents and the applicable Hedge Banks under or in respect of the Secured
Hedge Agreements, in each case on such date by the Borrower, ratably based upon
the respective aggregate amounts of all such fees, indemnification payments,
costs and expenses owing to the applicable Issuing Bank, the applicable Lenders
and the applicable Hedge Banks on such date;

 

52



--------------------------------------------------------------------------------

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Sections 9.04 hereof,
Section 22 of the ABL Security Agreement and any similar section of any other
Loan Documents on such date by the Borrower, ratably based upon the respective
aggregate amounts of all such indemnification payments, costs and expenses owing
to the applicable Lenders on such date;

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date by the Borrower, ratably based upon the respective aggregate
amounts thereof owing to the Administrative Agent and the Lender Parties on such
date;

(v) fifth, to the payment of all of the fees that are due and payable to the
Appropriate Lenders under Section 2.08(a) on such date by the Borrower, ratably
based upon the respective applicable undrawn aggregate Commitments of the
Lenders under the applicable Facilities on such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Agents and the applicable Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Agents and the applicable Lender
Parties on such date;

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
applicable Advances that is due and payable to the applicable Lender Parties
under Section 2.07(a) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to such applicable Lender Parties on such
date;

(viii) eighth, to the payment of the principal amount of all of the outstanding
applicable Advances that is due and payable to the Agents and the applicable
Lender Parties on such date by the Borrower, ratably based upon the respective
aggregate amounts of all such principal owing to the Agents and the applicable
Lender Parties on such date (which, for the avoidance of doubt, shall include
payment to the Administrative Agent, for the account of the Issuing Bank, to
Cash Collateralize the Letters of Credit then outstanding);

(ix) ninth, to the payment of all amounts due under Secured Hedge Agreements and
Secured Cash Management Agreements, ratably among the Hedge Banks and the Cash
Management Banks in proportion to the respective aggregate amount owing to such
Hedge Banks and Cash Management Banks; and

(x) tenth, to the payment of all other Obligations owing under or in respect of
the Loan Documents that are due and payable to the Administrative Agent and the
other Secured Parties on such date by the Borrower, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Secured Parties on such date.

SECTION 2.12. Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender Party or any Agent hereunder or under any other Loan
Document shall be made, in accordance with Section 2.11 or the applicable
provisions of such other Loan Document, if any,

 

53



--------------------------------------------------------------------------------

free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender Party and each Agent,
taxes that are imposed on its overall net income by the United States (including
franchise taxes imposed in lieu thereof and branch profits taxes) and taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof and branch profits taxes) by the state or foreign jurisdiction under the
laws of which such Lender Party or such Agent, as the case may be, is organized,
or in which its principal office is located, or any political subdivision
thereof and, in the case of each Lender Party, taxes that are imposed on its
overall net income (including franchise taxes imposed in lieu thereof and branch
profits taxes) by the state or foreign jurisdiction of such Lender Party’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under any other Loan Document
being hereinafter referred to as “Taxes”). If any Loan Party shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder or
under any other Loan Document to any Lender Party or any Agent, (i) the sum
payable by such Loan Party shall be increased as may be necessary so that after
such Loan Party and the Administrative Agent have made all required deductions
(including deductions applicable to additional sums payable under this
Section 2.12) such Lender Party or such Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make all such deductions and (iii) such Loan Party
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

(b) In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this Agreement
or the other Loan Documents (hereinafter referred to as “Other Taxes”).

(c) The Loan Parties shall indemnify each Lender Party and each Agent for and
hold them harmless against the full amount of Taxes and Other Taxes, and for the
full amount of taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.12, imposed on or paid by such Lender Party
or such Agent (as the case may be) and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender Party or such Agent (as the case may be) makes written demand therefor. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender Party (with a copy to the Administrative Agent) or by the
Agents on their own behalf or on behalf of a Lender Party shall be conclusive
absent manifest error.

(d) Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
For purposes of subsections (d) and (e) of this Section 2.12, the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(e) (I) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party and on the date of the
Assignment and Assumption pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long thereafter as such Lender
Party remains lawfully able to do so), provide each of the Administrative Agent
and the Borrower with two original Internal Revenue Service Forms W-8BEN or
W-8ECI or (in the case of a Lender Party that has certified in writing to the
Administrative Agent that it is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the

 

54



--------------------------------------------------------------------------------

Internal Revenue Code), (ii) a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code) of any Loan Party or (iii) a
controlled foreign corporation related to any Loan Party (within the meaning of
Section 864(d)(4) of the Internal Revenue Code), Internal Revenue Service Form
W-8BEN, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender Party is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or any other Loan Document or, in the case of a Lender Party
that has certified that it is not a “bank” as described above, certifying that
such Lender Party is a foreign corporation, partnership, estate or trust. If, at
the time such Lender Party first becomes a party to this Agreement payments
pursuant to this Agreement or any other Loan Document are subject to withholding
tax rate at a rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender Party provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that if, at the effective date of the
Assignment and Assumption pursuant to which a Lender Party becomes a party to
this Agreement, the Lender Party assignor was entitled to payments under
subsection (a) of this Section 2.12 in respect of United States withholding tax
with respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future as a result of a change in law after the date that a Lender becomes a
party to this Agreement or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender Party
assignee on such date.

(II) Each Lender Party that is a “United States person” shall deliver to the
Administrative Agent two duly signed completed copies of IRS Form W-9. If such
Lender Party fails to deliver such forms, then the Administrative Agent may
withhold from any interest payment to such Lender an amount equivalent to the
applicable backup withholding tax imposed by the Code, without reduction, and
such amount shall be excluded from Taxes.

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in subsection (e) above (other than if such failure is due to a change in law,
or in the interpretation or application thereof, occurring after the date on
which a form, certificate or other document originally was required to be
provided), such Lender Party shall not be entitled to indemnification under
subsection (a) or (c) of this Section 2.12 with respect to Taxes imposed by the
United States by reason of such failure; provided, however, that should a Lender
Party become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Loan Parties shall take
such steps as such Lender Party shall reasonably request to assist such Lender
Party to recover such Taxes.

(g) INTENTIONALLY OMITTED.

(h) If the Administrative Agent or a Lender Party determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Loan Parties or with respect to which the Loan Parties have
paid additional amounts pursuant to this Section, it shall pay to the Loan
Parties an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Loan Parties under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender
Party, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the Loan Parties, upon the request of the Administrative Agent or such Lender
Party, agrees to repay the amount paid over to the Loan Parties (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender Party in the event the
Administrative Agent or such Lender Party is required to repay such refund to
such Governmental Authority. This paragraph shall not be construed to require
the Administrative Agent or any Lender Party to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Loan Parties or any other Person.

 

55



--------------------------------------------------------------------------------

(i) If any Lender Party requests compensation under Section 2.10 or requires the
Borrower to pay any additional amount to any Lender Party or any Governmental
Authority for the account of any Lender Party pursuant to this Section 2.12,
then such Lender Party shall use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Applicable Lending Office for funding or booking its
Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates or to file any certificate or document
reasonably requested by the Borrower, if, in the judgment of such Lender Party,
such designation, assignment or filing would (x) eliminate or reduce amounts
payable pursuant to Section 2.10 or 2.12, as the case may be, in the future and
(y) would not subject such Lender Party to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender Party. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender Party in
connection with any such designation or assignment. A certificate setting forth
such costs and expenses submitted by such Lender Party to the Borrower shall be
conclusive absent manifest error.

SECTION 2.13. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.07) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender Party at such time to (ii) the aggregate amount
of the Obligations due and payable to all Lender Parties hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lender Parties hereunder and under the other Loan Documents
at such time obtained by all the Lender Parties at such time or (b) on account
of Obligations owing (but not due and payable) to such Lender Party hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time to (ii) the aggregate amount of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the other
Loan Documents at such time obtained by all of the Lender Parties at such time,
such Lender Party shall forthwith purchase from the other Lender Parties such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Lender Party to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender Party, such purchase from each other
Lender Party shall be rescinded and such other Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such Lender Party’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender Party to (ii) the aggregate purchase price paid to all Lender
Parties) of such recovery together with an amount equal to such Lender Party’s
ratable share (according to the proportion of (i) the amount of such other
Lender Party’s required repayment to (ii) the total amount so recovered from the
purchasing Lender Party) of any interest or other amount paid or payable by the
purchasing Lender Party in respect of the total amount so recovered. The Loan
Parties agree that any Lender Party so purchasing an interest or participating
interest from another Lender Party pursuant to this Section 2.13 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such interest or participating interest,
as the case may be, as fully as if such Lender Party were the direct creditor of
the Loan Parties in the amount of such interest or participating interest, as
the case may be.

SECTION 2.14. Use of Proceeds. The proceeds of the Revolving Credit Facility
shall be available (and the Borrower agrees that it shall use such proceeds), in
part, to pay fees and expenses under this Agreement and the other Loan
Documents, to finance working capital for the Parent and its Subsidiaries and
for their other general corporate purposes (including Permitted Acquisitions and
Capital Expenditures).

 

56



--------------------------------------------------------------------------------

SECTION 2.15. Defaulting Lenders. (a) In the event that, at any one time,
(i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender
shall owe a Defaulted Advance to the Borrower and (iii) the Borrower shall be
required to make any payment hereunder or under any other Loan Document to or
for the account of such Defaulting Lender, then the Borrower may, so long as no
Default shall occur or be continuing at such time and to the fullest extent
permitted by applicable law, set off and otherwise apply the Obligation of the
Borrower to make such payment to or for the account of such Defaulting Lender
against the obligation of such Defaulting Lender to make such Defaulted Advance.
In the event that, on any date, the Borrower shall so set off and otherwise
apply its obligation to make any such payment against the obligation of such
Defaulting Lender to make any such Defaulted Advance on or prior to such date,
the amount so set off and otherwise applied by the Borrower shall constitute for
all purposes of this Agreement and the other Loan Documents an Advance by such
Defaulting Lender made on the date of such setoff under the Facility pursuant to
which such Defaulted Advance was originally required to have been made pursuant
to Section 2.01. Such Advance shall be considered, for all purposes of this
Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01, even if the other Advances comprising such Borrowing shall be
Eurodollar Rate Advances on the date such Advance is deemed to be made pursuant
to this subsection (a). The Borrower shall notify the Administrative Agent at
any time the Borrower exercises its right of set-off pursuant to this
subsection (a) and shall set forth in such notice (A) the name of the Defaulting
Lender and the Defaulted Advance required to be made by such Defaulting Lender
and (B) the amount set off and otherwise applied in respect of such Defaulted
Advance pursuant to this subsection (a). Any portion of such payment otherwise
required to be made by the Borrower to or for the account of such Defaulting
Lender which is paid by the Borrower, after giving effect to the amount set off
and otherwise applied by the Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.15.

(b) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
any Agent or any of the other Lender Parties and (iii) the Borrower shall make
any payment hereunder or under any other Loan Document to the Administrative
Agent for the account of such Defaulting Lender, then the Administrative Agent
may, on its behalf or on behalf of such other Agents or such other Lender
Parties and to the fullest extent permitted by applicable law, apply at such
time the amount so paid by the Borrower to or for the account of such Defaulting
Lender to the payment of each such Defaulted Amount to the extent required to
pay such Defaulted Amount. In the event that the Administrative Agent shall so
apply any such amount to the payment of any such Defaulted Amount on any date,
the amount so applied by the Administrative Agent shall constitute for all
purposes of this Agreement and the other Loan Documents payment, to such extent,
of such Defaulted Amount on such date. Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to such other Agents or such other
Lender Parties in the following order of priority:

(i) first, to the Agents for any Defaulted Amounts then owing to them, in their
capacities as such, ratably in accordance with such respective Defaulted Amounts
then owing to the Agents;

(ii) second, to the Issuing Bank and the Swing Line Bank for any Defaulted
Amounts then owing to them, in their capacities as such, ratably in accordance
with such respective Defaulted Amounts then owing to the Issuing Bank and the
Swing Line Bank; and

 

57



--------------------------------------------------------------------------------

(iii) third, to any other Lender Parties for any Defaulted Amounts then owing to
such other Lender Parties, ratably in accordance with such respective Defaulted
Amounts then owing to such other Lender Parties.

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b) shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

(c) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance
or a Defaulted Amount and (iii) the Borrower, any Agent or any other Lender
Party shall be required to pay or distribute any amount hereunder or under any
other Loan Document to or for the account of such Defaulting Lender, then the
Borrower or such Agent or such other Lender Party shall pay such amount to the
Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subsection (c) shall be deposited by the Administrative Agent in an account
with a commercial bank selected by the Administrative Agent (the “Escrow Bank”),
in the name and under the control of the Administrative Agent, but subject to
the provisions of this subsection (c). The terms applicable to such account,
including the rate of interest payable with respect to the credit balance of
such account from time to time, shall be the Escrow Bank’s standard terms
applicable to escrow accounts maintained with it. Any interest credited to such
account from time to time shall be held by the Administrative Agent in escrow
under, and applied by the Administrative Agent from time to time in accordance
with the provisions of, this subsection (c). The Administrative Agent shall, to
the fullest extent permitted by applicable law, apply all funds so held in
escrow from time to time to the extent necessary to make any Advances required
to be made by such Defaulting Lender and to pay any amount payable by such
Defaulting Lender hereunder and under the other Loan Documents to the
Administrative Agent or any other Lender Party, as and when such Advances or
amounts are required to be made or paid and, if the amount so held in escrow
shall at any time be insufficient to make and pay all such Advances and amounts
required to be made or paid at such time, in the following order of priority:

(i) first, to the Agents for any amounts then due and payable by such Defaulting
Lender to them hereunder, in their capacities as such, ratably in accordance
with such respective amounts then due and payable to the Agents;

(ii) second, to the Issuing Bank and the Swing Line Bank for any amounts then
due and payable to them hereunder, in their capacities as such, by such
Defaulting Lender, ratably in accordance with such respective amounts then due
and payable to the Issuing Bank and the Swing Line Bank;

(iii) third, to any other Lender Parties for any amount then due and payable by
such Defaulting Lender to such other Lender Parties hereunder, ratably in
accordance with such respective amounts then due and payable to such other
Lender Parties; and

(iv) fourth, to the Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

 

58



--------------------------------------------------------------------------------

(d) The rights and remedies against a Defaulting Lender under this Section 2.15
are in addition to other rights and remedies that the Borrower may have against
such Defaulting Lender with respect to any Defaulted Advance and that any Agent
or any Lender Party may have against such Defaulting Lender with respect to any
Defaulted Amount.

SECTION 2.16. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Revolving Credit Note, in substantially the form of
Exhibit A hereto payable to the order of such Lender Party in a principal amount
equal to the Commitment of such Lender Party. All references to Notes in the
Loan Documents shall mean Notes, if any, to the extent issued hereunder.

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

SECTION 2.17. Reserves. The Administrative Agent may hereafter establish
Reserves or change any of the Reserves in its Permitted Discretion; provided
that such Reserves shall not be established or changed except upon not less than
five (5) Business Days’ notice to the Borrower (during which period the
Administrative Agent shall be available to discuss any such proposed Reserve
with the Borrower and the Borrower may take such action as may be required so
that the event, condition or matter that is the basis for such Reserve no longer
exists, in a manner and to the extent reasonably satisfactory to the
Administrative Agent); provided, further, that if, as a result of such
adjustment or modification, the aggregate principal amount of the Revolving
Credit Advances and Swing Line Advances then outstanding (together with the
Available Amount of the Letters of Credit outstanding at such time) exceeds the
Borrowing Base then in effect, then the Borrower shall have three (3) Business
Days following the date on which such adjustment or modification becomes
effective to repay the amount of such excess.

 

59



--------------------------------------------------------------------------------

SECTION 2.18. Increase in Commitments. (a) Upon notice to the Administrative
Agent, at any time after the Effective Date, the Borrower may request that
Additional Revolving Credit Commitments be provided by the existing Lenders (in
accordance with their Pro Rata Share), and if such Lenders are unwilling to
provide such Additional Revolving Credit Commitments (it being understood that a
Lender shall be deemed to be unwilling to provide such Additional Revolving
Credit Commitments if it has not affirmatively responded to the Administrative
Agent within 10 Business Days after Borrower’s request), (x) the Lead Arranger
will use its reasonable efforts, subject to compensation to be agreed, to obtain
one or more Persons that are Eligible Assignees to provide such Additional
Revolving Credit Commitments and/or (y) the Borrower may identify one or more
financial institutions which are not existing Lenders that are reasonably
acceptable to the Administrative Agent to provide such Additional Revolving
Credit Commitments; provided that (i) after giving effect to any such Additional
Revolving Credit Commitments, the aggregate amount of Additional Revolving
Credit Commitments that have been added pursuant to this Section 2.18 shall not
exceed $100,000,000, (ii) each request for Additional Revolving Credit
Commitments shall be in minimum increments of $20,000,000, (iii) the Borrower
shall not make more than five such requests for Additional Revolving Credit
Commitments, (iv) the terms of any Additional Revolving Credit Advances shall be
the same as those for the existing Revolving Credit Advances, except that the
Borrower shall be permitted to pay upfront fees to the Additional Revolving
Credit Lenders in amounts to be agreed, and (v) the Agents shall have entered
into an amendment to the Intercreditor Agreement in connection with the
incurrence of such additional Revolving Credit Commitments as they deem
reasonably appropriate so long as the Term Loan Facility has not been paid in
full, refinanced or replaced. Notwithstanding anything contained herein to the
contrary, the Lender Parties shall not be obligated to commit to the Additional
Revolving Credit Commitments.

(b) Any Additional Revolving Credit Commitments to provide Additional Revolving
Credit Advances under this Section 2.18 shall be added to this Agreement
pursuant to an amendment (the “Additional Revolving Credit Commitment
Amendment”) among the Parent, the Borrower, the Administrative Agent and the
Additional Revolving Credit Lenders. As a condition precedent to the
effectiveness of the Additional Revolving Credit Commitment Amendment, the
Borrower shall deliver to the Administrative Agent a certificate on behalf of
the Borrower dated as of the effective date (the “Additional Revolving Credit
Commitments Effective Date”) signed by a Responsible Officer of the Borrower
certifying that, before and after giving effect to such increase, (i) the
representations and warranties of the Loan Parties contained in Article IV and
the other Loan Documents are true and correct in all material respects on and as
of the Additional Revolving Credit Commitments Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date and without duplication of any materiality qualifiers applicable thereto),
(ii) no Default or Event of Default exists immediately before or immediately
after giving effect to such addition, (iii) the Borrower and its Subsidiaries
shall be in compliance with the covenant set forth in Section 5.05 as of (A) the
Additional Revolving Credit Commitments Effective Date and (B) the last day of
the most recently ended determination period after giving pro forma effect to
such Additional Revolving Credit Commitment, the making of Additional Revolving
Credit Advances in respect thereof and any Investment to be consummated in
connection therewith. On each Additional Revolving Credit Commitments Effective
Date, each applicable Lender, Eligible Assignee or other Person which is
providing an Additional Revolving Credit Commitment (i) shall become a
“Revolving Credit Lender” for all purposes of this Agreement and the other Loan
Documents and (ii) in the case of any Additional Revolving Credit Commitment,
shall make an Additional Revolving Credit Advance to the Company in a principal
amount equal to such Additional Revolving Credit Commitment, and such Additional
Revolving Credit Advance shall be a “Revolving Credit Advance” for all purposes
of this Agreement and the other Loan Documents.

 

60



--------------------------------------------------------------------------------

(c) Any Additional Revolving Credit Commitment Amendment and any related
documentation may, without the consent of any Lenders (other than Additional
Revolving Credit Lenders that are party to such Additional Revolving Credit
Commitment Amendment), effect such amendments to this Agreement and the other
Loan Documents as may be reasonably necessary, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.18. Any
Additional Revolving Credit Advances made pursuant to this Section 2.18 shall be
evidenced by one or more entries in the Register maintained by the
Administrative Agent in accordance with the provisions set forth in
Section 9.07(d).

(d) This Section 2.18 shall supersede any provisions in Section 9.01 to the
contrary. Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by the Administrative Agent and the Loan Parties, if
necessary, to provide for terms applicable to each Additional Revolving Credit
Commitment.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND OF LENDING

SECTION 3.01. Conditions Precedent to Amendment and Restatement of the Existing
Credit Agreement. The amendment and restatement of the Existing Credit Agreement
and the obligation of each Lender to make any Advance hereunder shall become
effective on and as of the first date on or before July 29, 2011 (the “Effective
Date”) on which the following conditions precedent have been satisfied:

(a) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day (unless otherwise specified), in form and
substance reasonably satisfactory to the Administrative Agent (unless otherwise
specified):

(i) Amended and Restated Notes payable to the order of the Lenders to the extent
requested by the Lenders pursuant to the terms of Section 2.16;

(ii) the Fee Letter;

(iii) the Reaffirmation Agreement;

(iv) Lien search results reflecting that proper financing statements under the
Uniform Commercial Code have been filed in all jurisdictions that the
Administrative Agent may deem necessary in the reasonable opinion of the
Administrative Agent, in order to perfect and protect the liens and security
interests created under the ABL Security Agreement and that no Liens other than
Permitted Liens exist on any Collateral;

(v) [Intentionally Omitted];

(vi) Evidence of the insurance required by the terms of the ABL Security
Agreement;

(vii) Certified copies of the resolutions of the board of directors of each Loan
Party approving each Loan Document to which it is or is to be a party;

(viii) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation or formation of each Loan Party, dated reasonably near the
Effective

 

61



--------------------------------------------------------------------------------

Date certifying (A) as to a true and correct copy of the charter of such Loan
Party and each amendment thereto on file in such Secretary’s office and (B) that
(1) such amendments are the only amendments to such Loan Party’s charter on file
in such Secretary’s office, (2) (to the extent customary for such jurisdiction’s
Secretary of State’s certificate) such Loan Party has paid all franchise taxes
to the date of such certificate and (3) such Loan Party is duly incorporated and
in good standing or presently subsisting under the laws of the State of the
jurisdiction of its incorporation or formation;

(ix) A certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying as to (A) the absence of any amendments to the charter of such Loan
Party since the date of the Secretary of State’s certificate referred to in
Section 3.01(a)(viii), (B) a true and correct copy of the bylaws or operating
agreement of such Loan Party as in effect on the date on which the resolutions
referred to in Section 3.01(a)(vii) were adopted and on the Effective Date,
(C) the due incorporation and good standing or valid existence of such Loan
Party as a corporation organized under the laws of the jurisdiction of its
incorporation or formation and (D) the names and true signatures of the officers
of such Loan Party authorized to sign each Loan Document to which it is or is to
be a party and the other documents to be delivered hereunder and thereunder;

(x) A certificate, in substantially the form of Exhibit G, attesting to the
Solvency of the Loan Parties, taken as a whole, before and after giving effect
to the Effective Date; and

(xi) A favorable opinion of Kirkland & Ellis LLP, counsel for the Loan Parties,
in form and substance reasonably satisfactory to the Collateral Agent.

(b) The Borrower shall have paid or made arrangements to pay, to the extent
reasonably invoiced in advance, all accrued fees of the Agents, the Lead
Arranger and the Lender Parties and all accrued expenses of the Agents and the
Lead Arranger (including the accrued fees and expenses of counsel to the Lead
Arranger payable by the Borrower hereunder).

(c) [Intentionally Omitted].

(d) [Intentionally Omitted].

(e) The Administrative Agent shall have received a Borrowing Base Certificate
dated as of the Effective Date.

(f) Excess Availability plus Eligible Cash Collateral (without duplication of
Borrowing Base Eligible Cash Collateral) shall be not less than $150,000,000 as
of the Effective Date and after giving effect to all Advances to be made on the
Effective Date, if any.

(g) The Lead Arranger shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act.

(h) The Administrative Agent shall be reasonably satisfied that there shall not
have occurred since April 30, 2011 any event or events which could reasonably be
expected to have a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance. The
obligation of each Lender to make an Advance on the occasion of each Borrowing
(including any Borrowing on the Effective Date) shall be subject to the further
conditions precedent that on the date of such Borrowing the following statements
shall be true (and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):

(i) the representations and warranties of the Loan Parties contained in each
Loan Document are correct in all material respects (unless any such
representation or warranty is qualified by materiality in the text thereof, in
which case, such representation or warranty shall be true and correct in all
respects) on and as of such date, immediately before and immediately after
giving effect to such Borrowing or issuance or renewal and to the application of
the proceeds therefrom, as though made on and as of such date, other than any
such representations or warranties that, by their terms, refer to a specific
date other than the date of such Borrowing or issuance or renewal, in which case
as of such specific date; and

(ii) no Default has occurred and is continuing, or would result immediately
after giving effect to such Borrowing or issuance or renewal or from the
application of the proceeds therefrom.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date specifying its objection thereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. Subject to Section 3.02, each Loan
Party represents and warrants as follows:

(a) Each Loan Party and each of its Subsidiaries (other than Foreign
Subsidiaries) (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation, (ii) is duly qualified and in
good standing (to the extent applicable in the relevant jurisdiction) in each
other jurisdiction in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
could not be reasonably expected to have a Material Adverse Effect and (iii) has
all requisite power and authority (including, without limitation, all
Governmental Authorizations) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted except
where the failure to have such power and authority could not be reasonably
expected to have a Material Adverse Effect. All of the outstanding Equity
Interests in the Borrower have been validly issued, are fully paid and
non-assessable and, other than those Equity Interests in respect of stock
options that have not been tendered pursuant to the Purchase Agreement, are
owned by the Parent free and clear of all Liens, except those created under the
Collateral Documents, the Term Loan Facility Loan Documents and Permitted Liens.

 

63



--------------------------------------------------------------------------------

(b) Set forth on Schedule 4.01(b) is a complete and accurate list of all Loan
Parties, showing as of the date hereof (as to each Loan Party) the jurisdiction
of its incorporation or formation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation or formation.

(c) Set forth on Schedule 4.01(c) is a complete and accurate list of all
Subsidiaries of each Loan Party as of the date hereof, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its formation, the
number of shares, membership interests or partnership interests (as applicable)
of each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares
covered by all outstanding options, warrants, rights of conversion or purchase
and similar rights at the date hereof. All of the outstanding Equity Interests
in each Loan Party’s Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by such Loan Party or one or more of its
Subsidiaries free and clear of all Liens, except those created under the
Collateral Documents, the Term Loan Facility Loan Documents and Permitted Liens.

(d) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
transactions contemplated hereby and thereby, are within such Loan Party’s
powers, have been duly authorized by all necessary action, and do not
(i) contravene such Loan Party’s charter, bylaws, limited liability company
agreement, partnership agreement or other constituent documents, (ii) violate
any law, rule, regulation (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, except for violations that (either
individually or in the aggregate) could not reasonably be expected to have a
Material Adverse Effect, (iii) conflict with or result in the breach of, or
constitute a default or require any payment to be made under, any material
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries
(other than Foreign Subsidiaries) or any of their properties, except for
violations, defaults or the creation of such rights that could not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect, or (iv) except for the Liens created under the Loan Documents,
Term Loan Facility Loan Documents and Permitted Liens, result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of any Loan Party or any of its Subsidiaries (other than Foreign Subsidiaries).
Each Loan Party and each of its Subsidiaries (other than Foreign Subsidiaries)
is in compliance with all applicable laws, rules and regulations, except to the
extent that failure to do so could not be reasonably expected to have a Material
Adverse Effect.

(e) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery or performance by any Loan Party of any Loan Document to
which it is or is to be a party, or for the consummation of the transactions
contemplated hereby or thereby, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature and second priority nature thereof) or (iv) the exercise
by any Agent or any Lender Party of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (w) the authorizations, approvals, actions, notices and filings
contemplated by the Collateral Documents and those listed on Schedule 4.01(e),
(x) those authorizations, approvals, actions, notices and filings, the failure
of which to obtain, take, give or

 

64



--------------------------------------------------------------------------------

make could not be reasonably expected to have a Material Adverse Effect,
(y) notices and filings which customarily are required in connection with the
exercise of remedies in respect of the Collateral and (z) landlord consents and
waivers.

(f) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

(g) Except as set forth in Schedule 4.01(g), there is no action, suit,
investigation, litigation or proceeding affecting any Loan Party or any of its
Subsidiaries (other than Foreign Subsidiaries), including any Environmental
Action, pending or threatened before any Governmental Authority or arbitrator
that (i) could be reasonably expected to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document.

(h) Each Loan Party and each of its Subsidiaries is:

(i) not a “blocked” person listed in the Annex to Executive Order Nos. 12947,
13099 and 13224 and all modifications thereto or thereof (the “Annex”),

(ii) in compliance in all material respects with the requirements of the Patriot
and all other requirements contained in the rules and regulations of the Office
of Foreign Assets Control, Department of the Treasury (“OFAC”),

(iii) operated under policies, procedures and practices, if any, that are in
compliance with the Patriot Act,

(iv) not in receipt of any notice from the Secretary of State of the Attorney
General of the United States or any other department, agency or office of the
United States claiming a violation or possible violation of the Patriot Act,

(v) not listed as a Specially Designated Terrorist (as defined in the Patriot
Act) or as a “blocked” person on any lists maintained by the OFAC pursuant to
the Patriot Act or any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of the OFAC issued
pursuant to the Patriot Act or on any other list of terrorists or terrorist
organizations maintained pursuant to the Patriot Act,

(vi) not a Person who has been determined by competent authority to be subject
to any of the prohibitions contained in the Patriot Act, and

(vii) not owned or controlled by or now acting and or will be in the future act
for or on behalf of any Person named in the Annex or any other list promulgated
under the Patriot Act or any other Person who has been determined to be subject
to the prohibitions contained in the Patriot Act.

(i) INTENTIONALLY OMITTED.

 

65



--------------------------------------------------------------------------------

(j) The Consolidated forecasted balance sheets, statements of income and
statement of cash flows of the Borrower and the Parent and their respective
Subsidiaries delivered to the Administrative Agent pursuant to Section 5.03 were
prepared in good faith on the basis of the assumptions believed to be reasonable
(it being understood that (i) such Consolidated forecasted balance sheets,
statements of income and statement of cash flows are not to be viewed as facts
and are subject to significant uncertainties and contingencies, many of which
are beyond the Borrower’s control, (ii) no assurance can be given that such
Consolidated forecasted balance sheets, statements of income and statement of
cash flows will be realized, (iii) actual results may differ and (iv) such
differences may be material).

(k) INTENTIONALLY OMITTED.

(l) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock in violation of
Regulations T, U or X promulgated by the Board of Governors of the Federal
Reserve System.

(m) Neither any Loan Party nor any of its Subsidiaries is an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended.

(n) The Collateral Documents create in favor of the Collateral Agent for the
benefit of the Secured Parties a valid security interest in the Collateral,
securing the payment of the Obligations under the Loan Documents, and (i) as of
the Effective Date, the Collateral Agent has fully perfected Liens on, and
security interests in, all right, title and interest of the grantors in the
Collateral (other than such Collateral in which a security interest cannot be
perfected by (A) filing financing statements, (B) making filings with the United
States Patent and Trademark Office or the United States Copyright Office, or
(C) the taking of possession or control by the Collateral Agent of the
Collateral), and (ii) on each date after the Effective Date, assuming
(A) financing statements and other filings, including, without limitation,
filings with the United States Patent and Trademark Office or the United States
Copyright Office, in appropriate form have been filed in the offices specified
on Schedule III to the ABL Security Agreement and (B) the Collateral Agent has
taken possession or control of the Collateral with respect to which a security
interest may be perfected only by possession or control, the Collateral Agent
has fully perfected Liens on, and security interests in, all right, title and
interest of the grantors in the Collateral (other than such Collateral in which
a security interest cannot be perfected by (1) filing financing statements,
(2) making filings with the United States Patent and Trademark Office or the
United States Copyright Office, or (3) the taking of possession or control by
the Collateral Agent of the Collateral), in each case of clauses (i) and
(ii) above, subject to no Liens other than Permitted Liens and other Liens
created or permitted by the Loan Documents. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for
Permitted Liens.

(o) The Borrower and each Guarantor, taken as a whole, are Solvent.

(p) No Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

(q) (i) Set forth on Schedule 4.01(q) is a complete and accurate list of all
Plans, Multiemployer Plans and Welfare Plans as of the Effective Date.

 

66



--------------------------------------------------------------------------------

(ii) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that has resulted in or is reasonably expected to result in a
material liability of any Loan Party or any ERISA Affiliate.

(iii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and made available to the Administrative Agent, is complete and
accurate and fairly presents the funding status of such Plan, and since the date
of such Schedule B there has been no material adverse change in such funding
status.

(iv) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(r) Except as would not reasonably be expected to result in a Material Adverse
Effect (which representations are, along with clause (g) above, the sole
representations of the Loan Parties in respect of environmental matters):

(i) the operations and properties of each Loan Party and each of its
Subsidiaries (other than Foreign Subsidiaries) comply with all applicable
Environmental Laws and Environmental Permits and all past non-compliance with
such Environmental Laws and Environmental Permits has been resolved without
ongoing obligations or costs;

(ii) no circumstances exist that would be reasonably likely to (A) form the
basis of an Environmental Action against any Loan Party or any of its
Subsidiaries (other than Foreign Subsidiaries) or any of their properties or
(B) cause any such property to be subject to any restrictions on ownership,
occupancy, transferability or use under any Environmental Law;

(iii) none of the properties currently or, to the best of its knowledge,
formerly owned or operated by any Loan Party or any of its Subsidiaries (other
than Foreign Subsidiaries) is listed or proposed for listing on the NPL or on
the CERCLIS or any analogous foreign, state or local list;

(iv) there are no underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries (other than
Foreign Subsidiaries) or, to the best of its knowledge, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries (other than
Foreign Subsidiaries);

(v) Hazardous Materials have not been released, discharged or disposed of on any
property currently or, to the best of its knowledge, formerly owned or operated
by any Loan Party or any of its Subsidiaries (other than Foreign Subsidiaries);

 

67



--------------------------------------------------------------------------------

(vi) neither any Loan Party nor any of its Subsidiaries (other than Foreign
Subsidiaries) is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any governmental or
regulatory authority or the requirements of any Environmental Law; and

(vii) all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or, to the best of its knowledge,
formerly owned or operated by any Loan Party or any of its Subsidiaries (other
than Foreign Subsidiaries) have been disposed of in a manner not reasonably
expected to result in liability to any Loan Party or any of its Subsidiaries
(other than Foreign Subsidiaries).

(s) Except as set forth on Schedule 4.01(s):

(i) Neither any Loan Party nor any of its Subsidiaries (other than Foreign
Subsidiaries) is party to any tax sharing agreement.

(ii) Each Loan Party and each of its Subsidiaries (other than Foreign
Subsidiaries) (A) has filed, has caused to be filed or has been included in all
material tax returns (Federal, state, local and foreign) required to be filed
and such tax returns are true and correct in all material respects and (B) has
paid all taxes shown thereon to be due, together with applicable interest and
penalties or adequate provision therefor has been made in accordance with GAAP
except for taxes (x) that are being contested in good faith by appropriate
proceedings and for which such Loan Party has set aside on its books adequate
reserves in accordance with GAAP and (y) that could not (individually or in the
aggregate) have a Material Adverse Effect.

(iii) No issues have been raised in writing by any tax authorities that, in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(t) Set forth on Schedule 4.01(t) is a complete and accurate list of all
Existing Debt (other than (i) Debt of Subsidiaries to Parent or another
Subsidiary of Parent and (ii) Debt consisting of trade payables more than 90
days past due), showing as of the date hereof the obligor and the principal
amount outstanding thereunder.

(u) INTENTIONALLY OMITTED.

(v) Set forth on Schedule 4.01(v) is a complete and accurate list of all Liens
on the property or assets of any Loan Party or any of its Subsidiaries (other
than Foreign Subsidiaries), showing as of the date hereof the lienholder thereof
and the principal amount of the obligations secured thereby (other than
Permitted Liens described in clauses (a), (b), (c), (d), (f), (g), (h), (l),
(n), (p), (r) and (x) of the definition thereof).

(w) INTENTIONALLY OMITTED.

(x) INTENTIONALLY OMITTED.

(i) INTENTIONALLY OMITTED.

(y) INTENTIONALLY OMITTED.

 

68



--------------------------------------------------------------------------------

 

69

(z) Except as set forth on Schedule 4.01(z) or as could not be expected to have
a Material Adverse Effect, the Parent and each of its Subsidiaries (other than
Foreign Subsidiaries) own, or possess the right to use, or could obtain the
right to use all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, and Schedule 4.01(z) sets forth a complete and accurate list
of all registrations (or applications for registrations) for all such IP Rights
owned by the Parent and each of its Subsidiaries (other than Foreign
Subsidiaries). To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Parent or any of its
Subsidiaries (other than Foreign Subsidiaries) infringes upon any rights held by
any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid (other
than Unmatured Surviving Obligations) or any Lender Party shall have any
Commitment hereunder, each Loan Party will (unless Required Lenders consent):

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries (other
than Foreign Subsidiaries) to comply with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970, except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
(other than Foreign Subsidiaries) to pay and discharge, before the same shall
become delinquent, (i) all material taxes, assessments and governmental charges
or levies imposed upon it or upon its property and (ii) all material lawful
claims that, if unpaid, might by law become a Lien upon its property; provided,
however, that neither the Parent nor any of its Subsidiaries shall be required
to pay or discharge any such tax, assessment, charge or claim that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, unless and until any Lien resulting therefrom
attaches to its property and becomes enforceable against its other creditors;
provided, further, that neither the Parent nor any of its Subsidiaries shall be
required to pay and discharge any such tax, assessment, charge or claim where
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries (other than Foreign Subsidiaries) to use commercially reasonable
efforts to comply, with all applicable Environmental Laws and Environmental
Permits; obtain and renew, and cause each of its Subsidiaries (other than
Foreign Subsidiaries) to obtain and renew, all Environmental Permits necessary
for its operations and properties; and conduct, and cause each of its
Subsidiaries (other than Foreign Subsidiaries) to conduct, any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and



--------------------------------------------------------------------------------

 

70

clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws, except, in each case, to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect; provided, however, that neither the Parent nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances or to undertake such actions where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
(other than Foreign Subsidiaries) to maintain, insurance (as deemed to be
reasonably prudent in the good faith judgment of the Responsible Officers of
such Loan Party or its Subsidiaries) (including, without limitation, business
interruption insurance) with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas and with similar risk factors in which the Parent or such
Subsidiary operates.

(e) Preservation of Corporate Existence, Etc. Except as permitted under
Section 5.02(d) or 5.02(e)(viii), preserve and maintain, and cause each of its
Subsidiaries (other than Foreign Subsidiaries) to preserve and maintain, its
existence, rights (charter and statutory), permits, licenses, approvals,
privileges and franchises; provided that neither the Parent nor any of its
Subsidiaries shall be required to preserve or maintain any right, permit,
license, approval, privilege or franchise if the failure to do so could not
reasonably be expected to have a Material Adverse Effect. Nothing contained in
this Section 5.01(e) shall be deemed to prohibit any Subsidiary or the parent
entity of such Subsidiary from reorganizing or changing the entity form of such
Subsidiary upon prior notice to the Administrative Agent and provided that such
reorganization or change is not materially adverse to the Lenders.

(f) Visitation Rights. (i) At any reasonable time and from time to time, upon
reasonable prior notice at any mutually agreeable reasonable time, permit any of
the Agents or any of the Lender Parties, or any agents or representatives
thereof, to examine and make copies of and abstracts from the financial records
and books of account of, and visit the properties of, the Parent and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Parent
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants (subject to the consent of such
accountants); provided, that, so long as no Default or Event of Default has
occurred and is continuing, the Agents and the Lender Parties shall coordinate
the exercise of such rights through the Administrative Agent and shall not be
entitled to exercise the foregoing rights more than once in any calendar year at
the expense of the Borrower, on a collective basis; provided, however, that a
representative of the Borrower shall be given the opportunity to be present for
any communication with the independent accountants.

(ii) Upon reasonable prior notice and at any mutually agreeable reasonable time
during normal business hours and from time to time, permit the Collateral Agent
and/or any representatives designated by the Collateral Agent (including any
consultants, accountants and lawyers retained by the Collateral Agent) to visit
the properties of the Loan Parties to conduct periodic commercial finance exams
and inventory appraisals at the Borrower’s expense; provided, however, (A) only
one such field examination and appraisal shall be permitted at the Borrower’s
expense in any Fiscal Year if Excess Availability is at all times during such
Fiscal Year greater than 12.5% of the Borrowing Base, (B) only two such field
examinations and appraisals shall be permitted at the Borrower’s expense in any
Fiscal Year if Excess Availability is less than 12.5% of the Borrowing Base at
any time during such Fiscal Year, (C) no field



--------------------------------------------------------------------------------

 

71

examinations or appraisals shall be conducted so long as the aggregate
outstanding amount of all Obligations (other than undrawn Letters of Credit) is
$0.00; (D) notwithstanding the limitations set forth in clauses (A) through (C),
one additional field examination and appraisal shall be permitted in any Fiscal
Year at the expense of the Collateral Agent and the Lender Parties so long as no
Default or Event of Default has occurred and is continuing; and
(E) notwithstanding the limitations set forth in clauses (A) through (D),
additional field examinations and appraisals shall be permitted at the
Borrower’s expense if a Default or Event of Default has occurred and is
continuing, at the sole discretion of the Collateral Agent.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries (other than
Foreign Subsidiaries) to keep, proper books of record and account, in which full
and correct entries in all material respects shall be made of all financial
transactions and the assets and business of the Parent and each such Subsidiary
in accordance with generally accepted accounting principles in effect from time
to time.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries (other than Foreign Subsidiaries) to maintain and preserve, all of
its properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except to the
extent the failure to do so could reasonably be expected not to have a Material
Adverse Effect.

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are no less favorable to the Parent or such
Subsidiary than it would obtain in a comparable arm’s length transaction with a
Person not an Affiliate; provided, the foregoing restriction shall not apply to
(a) transactions between or among Loan Parties or transactions between or among
Subsidiaries of the Parent that are not Loan Parties or transactions between a
Loan Party and a Subsidiary that is not a Loan Party so long as either (x) the
terms of such transaction are no less favorable to the Loan Party than it would
obtain in a comparable arm’s length transaction with a Person not an Affiliate
or (y) such transaction is a Transfer permitted under Section 5.02(e)(xv);
(b) Restricted Payments permitted to be made pursuant to Section 5.02(g),
Investments permitted under Section 5.02(f) and permitted intercompany Debt and
asset transfers; (c) reasonable and customary fees paid to and indemnification
of members of the board of directors (or similar governing body) of Parent and
its Subsidiaries; (d) compensation and indemnity arrangements and benefit plans
for officers and other employees of the Parent and its Subsidiaries entered into
or maintained or established in the ordinary course of business; (e) sales of
Equity Interests of Parent to Affiliates of Loan Parties or contributions to the
equity capital of Parent by any shareholder or any of its Affiliates not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith; (f) any transaction with an
Affiliate where the only consideration paid is Equity Interests of Parent;
(g) the transactions contemplated in connection with the Transaction Documents
and all related documents; (h) the existence of, and the performance by the
Parent (or the Borrower on behalf of the Parent) and the Borrower of their
respective obligations under any limited liability company, limited partnership
or other constitutive document or security holders agreement (including any
registration rights agreement or purchase agreement related thereto); any other
agreement containing agreements among Parent and its Subsidiaries and their
Affiliates that is in effect as of the Effective Date and has been disclosed to
the Administrative Agent as of the Effective Date and similar agreements entered
into after the Effective Date that (i) are not more adverse to the interest of
the Lenders than those that exist as of the Effective Date taken as a whole, or
(ii) which have been disclosed to and consented to by the Administrative Agent
and the Required Lenders.



--------------------------------------------------------------------------------

 

72

(j) Covenant to Guarantee Obligations and Give Security. Upon (x) the request of
the Collateral Agent following the occurrence and during the continuance of a
Triggering Event, Default, or Event of Default, (y) the formation or acquisition
of any new direct or indirect Subsidiaries (other than Excluded Subsidiaries) by
any Loan Party or upon any Subsidiary (that is not a CFC) of a Loan Party being
designated as a Material Subsidiary or (z) the acquisition of any property by
any Loan Party, (1) that is of similar nature to the property of the Loan
Parties that is subject to the Liens created by the Collateral Documents or
(2) in the case of fee-owned real estate that has a fair market value of at
least $250,000 and such property, in the judgment of the Collateral Agent, shall
not already be subject to a perfected (subject to Permitted Liens and other
Liens created or permitted by the Loan Documents and the Term Facility Loan
Documents) security interest in favor of the Collateral Agent for the benefit of
the Secured Parties, then in each case at the Borrower’s expense:

(i) in connection with the formation or acquisition by a Loan Party of a
Subsidiary that is not an Excluded Subsidiary or upon any Subsidiary (that is
not a CFC) of a Loan Party being designated as a Material Subsidiary, within 30
days after such formation, acquisition or designation, cause each such
Subsidiary, and cause each direct and indirect parent (that is not a CFC) of
such Subsidiary (if it has not already done so), to duly execute and deliver to
the Collateral Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Collateral Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents; provided that any Subsidiary of a
CFC shall not be required to execute such guaranty or guaranty supplement,

(ii) INTENTIONALLY OMITTED.

(iii) within 45 days after (A) such request or acquisition of property by any
Loan Party, duly execute and deliver, and cause each Loan Party to duly execute
and deliver, to the Collateral Agent such additional mortgages, pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and other security agreements as specified by, and in form
and substance reasonably satisfactory to the Collateral Agent, securing payment
of all the Obligations of such Loan Party under the Loan Documents and
constituting Liens on all such properties and (B) such formation or acquisition
of any new Subsidiary (other than an Excluded Subsidiary) or the designation of
any Subsidiary (that is not a CFC) of a Loan Party as a Material Subsidiary,
duly execute and deliver and cause such Subsidiary and each Loan Party acquiring
Equity Interests in such Subsidiary to duly execute and deliver to the
Collateral Agent mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and other
security agreements as specified by, and in form and substance reasonably
satisfactory to, the Collateral Agent, securing payment of all of the
obligations of such Subsidiary or Loan Party, respectively, under the Loan
Documents; provided that (A) the Equity Interests of any Subsidiary held by a
CFC shall not be required to be pledged and (B) if such new property is Equity
Interests in a CFC held by a Loan Party, no more than 65% of the Equity
Interests in such CFC shall be pledged in favor of the Secured Parties,

(iv) within 45 days after such request, formation, acquisition or designation,
take, and cause each Loan Party and each newly acquired or newly formed
Subsidiary (other than an Excluded Subsidiary or a Subsidiary that is a CFC) to
take, all reasonable actions (including, without limitation, the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the



--------------------------------------------------------------------------------

 

73

endorsement of notices on title documents) as may be necessary or advisable in
the opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens on the properties purported to be subject to the mortgages, pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and security agreements delivered pursuant to this
Section 5.01(j), enforceable against all third parties in accordance with their
terms,

(v) within 60 days after such request, formation, acquisition or designation,
deliver to the Collateral Agent, upon the request of the Collateral Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to the
Collateral Agent and the other Secured Parties, of counsel for the Loan Parties
acceptable to the Collateral Agent as to such other matters as the Collateral
Agent may reasonably request,

(vi) as promptly as practicable after such request, formation or acquisition,
deliver, following the occurrence of and during a Triggering Event, Default, or
Event of Default, upon the reasonable request of the Collateral Agent, to the
Collateral Agent with respect to each parcel of real property that has a fair
market value equal to or more than $250,000 and that is owned or held by each
Loan Party and each newly acquired or newly formed Subsidiary (other than
(x) any Subsidiary that is a CFC or an Excluded Subsidiary and (y) any leased
real property) title reports, surveys and engineering, soils and other reports,
and environmental assessment reports, each in scope, form and substance
reasonably satisfactory to the Collateral Agent, provided, however, that to the
extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the Collateral
Agent, and

(vii) at any time and from time to time, promptly execute and deliver, and cause
each Loan Party and each newly acquired or newly formed Subsidiary to execute
and deliver, any and all further instruments and documents and take, and cause
each Loan Party and each newly acquired or newly formed Subsidiary to take, all
such other action as the Collateral Agent may deem reasonably necessary in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and security
agreements.

Notwithstanding anything in Section 5.01(j) to the contrary, the Loan Parties
shall have no obligation to prefect the Collateral Agent’s or other Secured
Parties’ interests in intellectual property outside of the United States. The
Collateral Agent may in its discretion lengthen the foregoing time periods and
otherwise modify (with the Borrower’s consent) the foregoing requirements to the
extent it deems it reasonable and prudent to do so and may waive the foregoing
requirements to the extent that the cost of obtaining a security interest in the
foregoing Collateral is excessive (as reasonably determined by the Collateral
Agent) in relation to the benefits to the Lender Parties.

(k) Further Assurances. (i) Promptly upon the reasonable request by any Agent,
or any Lender Party through the Administrative Agent, correct, and cause each of
its Subsidiaries promptly to correct, any matter that the parties mutually agree
is a material defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment, filing or recordation thereof, and



--------------------------------------------------------------------------------

 

74

(ii) Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any document or instrument supplemental
to or confirmatory of the Collateral Documents as any Agent, or any Lender Party
through the Administrative Agent, may reasonably require from time to time in
order to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder.

(l) INTENTIONALLY OMITTED.

(m) INTENTIONALLY OMITTED.

(n) Ratings. The Borrower shall use commercially reasonable efforts to maintain
corporate family credit and corporate family ratings with S&P and Moody’s,
respectively; provided, that in no event shall the Borrower be deemed to be in
breach of this Section 5.01(n) if the Borrower’s failure to comply with this
Section 5.01(n) results solely from the non-performance of either Moody’s or S&P
for whatever reason (other than any as a result of any failure by any of the
Loan Parties, or any of their Subsidiaries, to use such aforementioned
commercially reasonable efforts).

(o) Post-Closing Obligation. Within 30 days after the Closing Date, the
Collateral Agent shall have received a Deposit Account Control Agreement (as
defined in the ABL Security Agreement) with respect to the Borrower’s
concentration account maintained with Wachovia Bank, a division of Wells Fargo
Bank, National Association, with account number *******6017.

SECTION 5.02. Negative Covenants . So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid (other
than Unmatured Surviving Obligations), or any Lender Party shall have any
Commitment hereunder, unless the Required Lenders shall otherwise consent in
writing, no Loan Party will, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries (other than Foreign Subsidiaries) to create, incur, assume or
suffer to exist, any Lien on or with respect to any of its properties of any
character (including, without limitation, accounts) whether now owned or
hereafter acquired, or sign or file or suffer to exist, or permit any of its
Subsidiaries (other than Foreign Subsidiaries) to sign or file or suffer to
exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names the Parent or any of its Subsidiaries (other than Foreign
Subsidiaries) as debtor, or sign or suffer to exist, or permit any of its
Subsidiaries (other than Foreign Subsidiaries) to sign or suffer to exist, any
security agreement authorizing any secured party thereunder to file such
financing statement, or assign, or permit any of its Subsidiaries (other than
Foreign Subsidiaries) to assign, any accounts or other right to receive income,
except for Permitted Liens and Transfers permitted by Section 5.02(e).

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries (other than Foreign Subsidiaries) to create, incur, assume or
suffer to exist, any Debt, except:

(i) Debt under the Loan Documents or the Term Loan Facility Loan Documents;

(ii) (A) Capitalized Leases and (B) Debt secured by Liens described in clause
(w) of the definition of “Permitted Liens” not to exceed in the aggregate
$10,000,000 at any one time outstanding in the case of this clause (B);



--------------------------------------------------------------------------------

 

75

(iii) any Existing Debt and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, any Existing Debt and guarantees of the
Existing Debt or the extension, refunding or refinancing of such Existing Debt;
provided that (A) the amount of such extending, refunding or refinancing Debt
does not result in an increase in the aggregate principal or facility amount
thereof (plus the amount of any premium paid in respect of such Debt in
connection with any such extension, refunding or refinancing and plus the amount
of reasonable expenses incurred by Parent and its Subsidiaries in connection
therewith), (B) such Debt (if it is term debt) does not have a weighted average
life to maturity that is less than the weighted average life to maturity of the
Debt being extended, refunded or refinanced, (C) such Debt (if it is term debt)
does not have a final maturity earlier than the final maturity of the Debt being
extended, refunded or refinanced, (D) the direct and contingent obligors
therefor shall not be changed (unless any contingent obligor is released), as a
result of or in connection with such extension, refunding or refinancing and
(E) if the Debt being extended, refunded or refinanced is subordinate or junior
to the Advances and any Guaranty thereof, then the Debt incurred to extend,
refund or refinance such Debt shall be subordinate to the Advances and any
Guaranty, as the case may be, at least to the same extent and in the same manner
as the Debt being extended, refunded or refinanced;

(iv) Debt in respect of Hedge Agreements designed to hedge against fluctuations
in interest rates, commodity prices or currency exchange rates incurred in the
ordinary course of business and consistent with prudent business practice;

(v) Debt owed to the Borrower or a wholly owned Subsidiary of the Borrower,
which Debt shall (x) in the case of Debt owed to a Loan Party by a Loan Party,
constitute Pledged Debt and (y) be otherwise permitted under the provisions of
Section 5.02(f);

(vi) To the extent it constitutes Debt, Debt incurred by the Borrower or any of
its Subsidiaries arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
the Borrower or any such Subsidiary pursuant to such agreements, in connection
with acquisitions permitted by Section 5.02(f) or Transfers permitted by
Section 5.02(e); provided that, in respect of any Debt incurred hereunder
pursuant to agreements providing for indemnification in connection with
Transfers permitted by Section 5.02(e), such Debt shall not exceed the amount of
net cash proceeds received from such Transfers;

(vii) Debt which may be deemed to exist pursuant to any guaranties, performance,
surety, statutory, appeal, completion guarantees, export or import indemnities,
customs and revenue bonds or similar instruments, workers’ compensation claims,
self-insurance obligations and bankers acceptances issued for the account of any
Loan Party in the ordinary course of business, including guarantees or
obligations of any Loan Party with respect to letters of credit supporting such
bid, performance or surety bonds, workers’ compensation claims, self-insurance
obligations and bankers acceptances (in each case other than for an obligation
for money borrowed) or similar obligations incurred in the ordinary course of
business;

(viii) [Intentionally Omitted];



--------------------------------------------------------------------------------

(ix) Debt of a Subsidiary outstanding on the date such Subsidiary was acquired
by the Borrower or any of its Subsidiaries or assumed in connection with the
acquisition of assets from a Person (other than Debt incurred as consideration
in, or to provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of transactions pursuant to which such
Subsidiary became a Subsidiary of the Borrower or was otherwise acquired by the
Borrower) in an acquisition permitted by Section 5.02(f); and

(x) Debt consisting of the deferred purchase price of acquisitions permitted
under Section 5.02(f);

(xi) other unsecured Debt of the Borrower and its Subsidiaries;

(xii) other Debt of the Borrower and its Subsidiaries that is subordinated to
the Obligations under the Loan Documents on terms reasonably acceptable to the
Administrative Agent;

(xiii) Guaranteed Debt of any Loan Party in respect of Debt otherwise permitted
under this Section 5.02;

(xiv) Debt arising in connection with endorsement of instruments for collection
or deposit in the ordinary course of business;

(xv) Debt arising from the existing letters of credit so long as such existing
letters of credit are secured by a letter of credit or cash collateral
reasonably acceptable to Agents;

(xvi) Debt consisting of deferred purchase price or notes issued to officers,
directors and employees to purchase equity interests (or options or warrants or
similar instruments) of Parent (or any direct or indirect holding company of
Parent) in an aggregate amount not to exceed $5,000,000 outstanding at any time;

(xvii) Debt incurred in connection with the financing of insurance premiums in
an amount not to exceed the annual premiums in respect thereof at any one time
outstanding;

(xviii) the Transactions as contemplated by the Transaction Documents; and

(xix) Debt consisting of senior unsecured notes (“Opco Bonds”) of the Borrower
and Newco and the guaranty thereof by the other Loan Parties (including any
unsecured exchange notes and related guarantees issued pursuant to a customary
registration rights agreement) in an aggregate principal amount not to exceed
$250,000,000 outstanding at any time, so long as (i) such Debt does not have
scheduled principal payments on or before the Termination Date and (ii) after
giving effect to the incurrence of such Debt, the Parent and its Subsidiaries
are in pro forma compliance with the covenant set forth in Section 5.05 of the
Term Loan Facility Credit Agreement and any unsecured Debt extending the
maturity of, or refunding or refinancing, in whole or in part, the Opco Bonds
and guarantees of the Opco Bonds; provided that (A) the amount of such
extending, refunding or refinancing Debt does not result in an increase in the
aggregate principal or facility amount thereof (plus the amount of any premium
paid in respect of such Debt in connection with any such extension, refunding

 

76



--------------------------------------------------------------------------------

or refinancing and plus the amount of reasonable expenses incurred by Parent and
its Subsidiaries in connection therewith), (B) such Debt does not have a
weighted average life to maturity that is less than the weighted average life to
maturity of the Debt being extended, refunded or refinanced, (C) such Debt does
not have a final maturity earlier than the final maturity of the Debt being
extended, refunded or refinanced, (D) such Debt does not have scheduled
principal payments on or before the Termination Date and (E) the direct and
contingent obligors therefor shall not be changed (unless any contingent obligor
is released), as a result of or in connection with such extension, refunding or
refinancing.

(c) Change in Nature of Business. Make, or permit any of its Subsidiaries (other
than Foreign Subsidiaries) to conduct any business other than the businesses as
carried on at the date hereof and other businesses substantially related,
incidental thereto or complementary thereto, or are reasonable extensions
thereof).

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries (other than Foreign
Subsidiaries) to do so, except that:

(i) any Subsidiary of the Borrower may merge into or consolidate with any other
Subsidiary of the Borrower or with the Borrower; provided that, in the case of
any such merger or consolidation, the Person formed by such merger or
consolidation shall be a wholly owned Subsidiary of the Borrower or the
Borrower; and provided further that, in the case of any such merger or
consolidation to which a Subsidiary Guarantor is a party, the Person formed by
such merger or consolidation shall be a Subsidiary Guarantor or the Borrower;

(ii) as part of any acquisition permitted under Section 5.02(f), any Subsidiary
of the Borrower may merge into or consolidate with any other Person or permit
any other Person to merge into or consolidate with it; provided that the Person
surviving such merger shall be a wholly owned Subsidiary of the Borrower; and
provided further that, in the case of any merger or consolidation to which a
Subsidiary Guarantor is a party, the Person formed by such merger or
consolidation shall be a Subsidiary Guarantor;

(iii) as part of any Transfer permitted under Section 5.02(e), any Subsidiary of
the Borrower may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; and

(iv) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect.

(e) Sales, Etc. of Assets. Sell, lease, transfer, assign, exchange, convey or
otherwise dispose of (each a “Transfer”), or permit any of its Subsidiaries
(other than Foreign Subsidiaries) to Transfer, any assets, except:

(i) (A) Transfers of Inventory (including unusable, excess or slow-moving
Inventory), delinquent accounts receivables and other capital assets in the
ordinary course of its business (it being agreed that for purposes of this
Agreement, Transfers of such assets from a Loan Party to a Foreign Subsidiary
shall be deemed not in the

 

77



--------------------------------------------------------------------------------

ordinary course of business if the consideration for such Transfer is less than
the selling Loan Party’s cost of the assets subject to such Transfer or the
selling Loan Party does not receive payment for such Transfer within ten days
after the consummation thereof) and Transfers of accounts receivables in
connection with the private label credit card programs in the ordinary course of
business, (B) the granting of any option or other right to purchase, lease or
otherwise acquire Inventory and delinquent accounts receivables in the ordinary
course of its business; and (C) dispositions of cash and Cash Equivalents in the
ordinary course of business;

(ii) (A) Transfers of assets among Loan Parties; (B) Transfers of assets among
Subsidiaries that are not Loan Parties; (C) Transfers of assets from
Subsidiaries that are not Loan Parties to Loan Parties; and (D) Transfers of
assets from Loan Parties to Subsidiaries that are not Loan Parties in a
transaction that would be permitted under clauses (i) or (x) of
Section 5.02(f) if such Transfer had been a transaction involving cash; provided
that, for purposes of determining the application of each of clauses (A) through
(D) above in connection with any Transfer made in connection with reorganizing
or restructuring of Subsidiaries, any Transfer or series of related Transfers
between Loan Parties and/or Subsidiaries shall be deemed to be a Transfer solely
between the initial and the ultimate holder of any such assets transferred
without regard to any intermediate holder of such assets;

(iii) Transfers of unneeded, used, worn out, obsolete or damaged equipment and
trade-ins and exchanges of equipment in the ordinary course of business and the
abandonment or other disposition of Intellectual Property that is, in the
reasonable judgment of Loan Parties, no longer economically practicable or
commercially desirable to maintain or useful in the conduct of the business of
the Loan Parties taken as a whole;

(iv) Transfers in connection with any transaction in which there is an
Extraordinary Receipt;

(v) Transfers for fair value, the proceeds of which are less than $2,000,000 for
any such single transaction and the proceeds of which when aggregated with all
other such transactions during a fiscal year are less than $10,000,000;

(vi) Leases and subleases, licenses and sublicenses of real or personal property
in the ordinary course of business;

(vii) Licensing of intellectual property on a non-exclusive basis or on an
exclusive basis so long as such exclusive licensing is limited to geographic
areas, particular fields of use, customized products for customers or limited
time periods;

(viii) Any liquidation or dissolution of a Subsidiary so long as its immediate
parent becomes the owner of its assets;

(ix) Transfers of Inventory and other capital assets pursuant to franchise
arrangements on terms substantially consistent with past practice;

(x) the Transactions as contemplated by the Transaction Documents;

 

78



--------------------------------------------------------------------------------

(xi) mergers, amalgamations, consolidations and dissolutions in compliance with
Section 5.02(d);

(xii) Investments in compliance with Section 5.02(f);

(xiii) discounts or forgiveness of accounts receivable in the ordinary course of
business or in connection with collection or compromise thereof;

(xiv) Permitted Liens; and

(xv) Transfers of Inventory and other capital assets from a Loan Party to a
Foreign Subsidiary not in the ordinary course of business; provided that, with
respect to each Transfer made pursuant to this clause (xv), immediately before
and immediately after giving effect to the making of such Transfer, no Specified
Default or Event of Default shall have occurred and be continuing and Excess
Availability plus Eligible Cash Collateral (without duplication of Borrowing
Base Eligible Cash Collateral) shall be projected to equal or exceed 30% of the
Aggregate Commitments for the 12 month period following the making of such
Transfer (calculated on a pro forma basis after giving effect to such Transfer).
Any assets transferred to a Foreign Subsidiary not in compliance with this
clause (xv) are expressly transferred subject to the continuing Lien of the
Collateral Agent and are not transferred free and clear of such Lien.

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries (other than Foreign Subsidiaries) to make or hold, any Investment
in any Person, except:

(i) (A) Investments by the Parent and its Subsidiaries in their Subsidiaries
outstanding on the date hereof, (B) additional Investments by the Parent and its
Subsidiaries in Loan Parties, (C) additional Investments by Subsidiaries of the
Borrower that are not Loan Parties in other Subsidiaries that are not Loan
Parties, and (D) additional Investments by the Loan Parties in Subsidiaries that
are not Loan Parties (including Subsidiaries that are Excluded Subsidiaries) in
an aggregate amount invested from the Effective Date not to exceed $10,000,000
at any time outstanding;

(ii) loans and advances to employees in the ordinary course of the business of
the Borrower and its Subsidiaries as presently conducted in an aggregate
principal amount not to exceed $2,000,000 at any time outstanding;

(iii) loans to directors, officers and employees to purchase Equity Interests of
Parent (or any direct or indirect holding company of Parent);

(iv) Investments by the Borrower and its Subsidiaries in bank deposits in the
ordinary course of business or Cash Equivalents;

(v) Investments existing on the date hereof and described on Schedule 5.02(f);

(vi) Investments in Hedge Agreements permitted under Section 5.02(b)(iv);

(vii) the purchase or other acquisition of all or substantially all of the
Equity Interests in any Person that, upon the consummation thereof, will be
wholly owned directly by the Borrower or one or more of its wholly owned
Subsidiaries (including,

 

79



--------------------------------------------------------------------------------

without limitation, as a result of a merger or consolidation) and the purchase
or other acquisition by the Borrower or one or more of its wholly-owned
Subsidiaries of all or substantially all of the property and assets of any
Person (collectively, a “Permitted Acquisition”); provided that, with respect to
each purchase or other acquisition made pursuant to this clause (vii):

(A) the Loan Parties and any such newly created or acquired domestic Subsidiary
shall comply with the requirements of Section 5.01(j);

(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be permitted by
Section 5.02(c);

(C) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to have a Material
Adverse Effect on the Borrower and its Subsidiaries, taken as a whole (as
determined in good faith by the board of directors (or the persons performing
similar functions) of the Borrower, if the board of directors is otherwise
approving such transaction, or, in each other case, by the Responsible Officer
of the Borrower);

(D) immediately before and immediately after giving effect to any such purchase
or other acquisition, no Specified Default or Event of Default shall have
occurred and be continuing;

(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lender Parties, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (vii) have been satisfied or will be satisfied in all material respects
on or prior to the consummation of such purchase or other acquisition;

(F) immediately after giving effect to such purchase or other acquisition, the
Parent and its Subsidiaries shall have a Fixed Charge Coverage Ratio equal to at
least 1.0:1.0 for the 12 month period immediately prior to such acquisition
(calculated on a pro forma basis after giving effect to such purchase or other
acquisition); and

(G) Excess Availability plus Eligible Cash Collateral (without duplication of
Borrowing Base Eligible Cash Collateral) shall be projected to be not less than
$25,000,000 for the 12 month period following such purchase or other acquisition
(calculated on a pro forma basis after giving effect to such purchase or other
acquisition);

(viii) Investments (A) received in satisfaction or partial satisfaction of
accounts from financially troubled Account Debtors (whether in connection with a
foreclosure, bankruptcy, workout or otherwise) and (B) consisting of deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with the past practices of the Borrower and its
Subsidiaries;

 

80



--------------------------------------------------------------------------------

(ix) guaranties in the ordinary course of business of obligations owed to or of
landlords, suppliers, customers, franchisees and licensees of the Borrower and
its Subsidiaries or otherwise permitted hereunder;

(x) other Investments (other than the purchase or other acquisition of all or
substantially all of the Equity Interests in any Person that, upon the
consummation thereof, will be wholly owned directly by the Borrower or one or
more of its wholly owned Subsidiaries (including, without limitation, as a
result of a merger or consolidation) and the purchase or other acquisition by
the Borrower or one or more of its wholly-owned Subsidiaries of all or
substantially all of the property and assets of any Person); provided that, with
respect to each Investment made pursuant to this clause (x), immediately before
and immediately after giving effect to the making of such Investment, no
Specified Default or Event of Default shall have occurred and be continuing and
either,

(A) Excess Availability plus Eligible Cash Collateral (without duplication of
Borrowing Base Eligible Cash Collateral) shall be projected to equal or exceed
20% of the Borrowing Base for the 12 month period following the making of such
Investment (calculated on a pro forma basis after giving effect to such
Investment); or

(B) (1) Excess Availability plus Eligible Cash Collateral (without duplication
of Borrowing Base Eligible Cash Collateral) shall be projected to equal or
exceed 12.5% of the Borrowing Base for the 12 month period following the making
of such Investment (calculated on a pro forma after giving effect to such
Investment), and (2) immediately after giving effect to the making of such
Investment, the Parent and its Subsidiaries shall have a Fixed Charge Coverage
Ratio equal to at least 1.0:1.0 for the 12 month period immediately prior to the
making of such Investment (calculated on a pro forma basis after giving effect
to the making of such Investment);

(xi) the Loan Parties may (A) acquire and hold accounts receivable owing to any
of them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (B) invest in, acquire and
hold cash and Cash Equivalents, (C) endorse negotiable instruments held for
collection in the ordinary course of business or (D) make lease, utility and
other similar deposits in the ordinary course of business;

(xii) the Loan Parties may sell or transfer amounts and acquire assets to the
extent permitted by Section 5.02(e);

(xiii) any Loan Party may hold Investments to the extent such Investments
reflect an increase in the value of Investments already made; and

(xiv) the Loan Parties may perform the Transactions as contemplated by the
Transaction Documents.

For purposes of determining compliance with the provisions of this
Section 5.02(f), Investments made by the Borrower or any of its Subsidiaries
(the “investor”) in any Subsidiary that are effected pursuant to one or more
Investments made contemporaneously or in prompt succession by the investor
and/or any of its Subsidiaries shall be deemed one Investment by the investor.

 

81



--------------------------------------------------------------------------------

(g) Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to Parent’s stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries (other than Foreign Subsidiaries) to do any of the
foregoing, or permit any of its Subsidiaries (other than Foreign Subsidiaries)
to purchase, redeem, retire, defease or otherwise acquire for value any Equity
Interests in the Borrower (any of the foregoing, a “Restricted Payment”), except
that:

(i) the Parent may (A) declare and pay dividends and distributions payable only
in Equity Interests of the Parent and (B) purchase, redeem, retire, defease or
otherwise acquire Equity Interests with the proceeds received contemporaneously
from the issuance of Equity Interests with equal or inferior voting powers,
designations, preferences and rights, so long as no Event of Default shall have
occurred and be continuing at the time of such purchase, redemption, retirement,
defeasance or acquisition or would result therefrom;

(ii) each of the Parent and the Borrower may, at any time when the Leverage
Ratio (calculated on a pro forma basis both before and immediately after giving
effect to such cash dividends) shall be less than 1.0:1.0, declare and pay cash
dividends to Parent’s (or any direct or indirect holding company of Parent’s)
equity holders and purchase, redeem, retire or otherwise acquire Parent’s (or
any direct or indirect holding company of the Parent’s) Equity Interests for
cash in an aggregate amount not to exceed an amount equal to 75% of the portion
of Excess Cash Flow not required to prepay the Facility (as defined in the Term
Loan Facility Credit Agreement) pursuant to Section 2.04(b)(i) of the Term Loan
Facility Credit Agreement as determined from and after, and for so long as, such
Leverage Ratio is in effect and so long as no Triggering Event, Specified
Default or Event of Default shall have occurred and be continuing at the time of
such declaration and payment of cash dividend would result therefrom;

(iii) any Subsidiary of the Borrower may declare and pay dividends or other
distributions to the Borrower or to any Loan Party of which it is a Subsidiary;

(iv) the Loan Parties may acquire Equity Interests of the Borrower or the Parent
(or any direct or indirect holding company of the Parent) or any other Loan
Party in connection with the exercise of stock options (or the equivalent with
respect to membership interests) or stock appreciation rights (or the equivalent
with respect to membership interests) by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations so long as no
Event of Default shall have occurred and be continuing at the time of the
acquisition of such Equity Interests or would result therefrom;

(v) the Loan Parties may purchase, redeem or acquire fractional shares of Equity
Interests arising out of stock dividends, splits or combinations or business
combinations;

 

82



--------------------------------------------------------------------------------

(vi) the Parent may convert convertible securities and make cash payments in
lieu of fractional shares in connection with any such conversion;

(vii) in connection with any acquisition permitted by Section 5.02(f) and so
long as no Event of Default shall have occurred and be continuing at the time of
such acquisition or would result therefrom, the Parent or any Subsidiary may
(A) receive or accept the return to the Parent or any of its Subsidiaries of
Equity Interests constituting a portion of the purchase price consideration in
settlement of indemnification claims or (B) make payments or distributions to
dissenting stockholders pursuant to applicable law;

(viii) the Loan Parties may make Permitted Distributions;

(ix) so long as no Specified Default, Event of Default or Triggering Event shall
have occurred and be continuing at such time or would result therefrom, payments
to the Parent (and, if applicable, payments by the Parent to its direct or
indirect holding companies) to permit the Parent (or such holding company), and
the subsequent use of such payments by Parent (or such holding company), to
repurchase or redeem Qualified Capital Stock of Parent (or such holding company)
held by officers, directors or employees or former officers, directors or
employees (or their transferees, estates or beneficiaries under their estates)
of any Loan Party, upon their death, disability, retirement, severance or
termination of employment or service, or to make payments on Indebtedness issued
to buy such Qualified Capital Stock or pursuant to and in accordance with stock
option plans or other benefit plans; provided that the aggregate cash
consideration paid for all such redemptions and payments shall not exceed, in
any fiscal year, the sum of (x) net cash proceeds from issuances of Equity
Interests (other than Excluded Issuances or issuances of Equity Interests
applied to satisfy any financial covenant under the Term Loan Facility Credit
Agreement) plus (y) $3,000,000 (and up to 100% of such amount not used in any
fiscal year may be carried forward to the next succeeding (but no other) fiscal
year) plus (z) the amount of any net cash proceeds received by or contributed to
Borrower from the issuance and sale since the issue date of Qualified Capital
Stock of Parent to officers, directors or employees of any Loan Party that have
not been used to make any repurchases, redemptions or payments under this
clause (ix);

(x) so long as no Specified Default or Event of Default shall have occurred and
be continuing at such time or would result therefrom, the Loan Parties may make
additional Restricted Payments to their respective shareholders, provided that,
with respect to each Restricted Payment made pursuant to this clause (x),

(A) Excess Availability plus Eligible Cash Collateral (without duplication of
Borrowing Base Eligible Cash Collateral) shall be projected to be not less than
$25,000,000 for the 12 month period following the making of such Restricted
Payment (calculated on a pro forma basis after giving effect to the making of
such Restricted Payment); and

(B) immediately after giving effect to the making of such Restricted Payment,
the Parent and its Subsidiaries shall have a Fixed Charge Coverage Ratio equal
to at least 1.0:1.0 for the 12 month period immediately prior to the making of
such Restricted Payment (calculated on a pro forma basis after giving effect to
the making of such Restricted Payment);

 

83



--------------------------------------------------------------------------------

(xi) the Loan Parties may perform the Transactions as contemplated by the
Transaction Documents;

(h) Amendments of Constitutive Documents. Other than in respect of the limited
liability company agreements set forth on Schedule 5.02(h), amend, or permit any
of its Subsidiaries (other than Foreign Subsidiaries) to amend, its certificate
of incorporation or bylaws or other constitutive documents in a manner
materially adverse to the Lenders. Nothing contained in this
Section 5.02(h) shall be deemed to prohibit any Subsidiary or the parent entity
of such Subsidiary from reorganizing or changing the entity form of such
Subsidiary upon prior notice to the Administrative Agent and provided that such
reorganization or change is not materially adverse to the Lenders (it being
understood that any reorganization or change into a limited partnership or a
limited liability company by any Subsidiary or the parent entity of such
Subsidiary shall not be deemed to be materially adverse to the Lenders).

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries (other
than Foreign Subsidiaries) to make or permit, any change in Fiscal Year.

(j) Prepayments, Etc., of Debt. (i) Voluntarily prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, in each case in violation of any subordination terms of, any
Subordinated Debt or voluntarily prepay, redeem, purchase defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner the Opco Bonds
(other than pursuant to a refinancing permitted under Section 5.02(b)(xix)),
except any repayment of Debt by the Loan Parties so long as (x) no Specified
Default or Event of Default has occurred or would occur in connection with such
repayment and (y) the Excess Availability plus Eligible Cash Collateral (without
duplication of Borrowing Base Eligible Cash Collateral) for the subsequent
twelve months is not projected to be less than $25,000,000 (calculated on a pro
forma basis both immediately before and immediately after giving effect to such
repayment); (ii) amend, modify or change in any manner materially adverse to the
Lenders any term or condition of any Subordinated Debt the Opco Bonds (unless
pursuant to a refinancing permitted under Section 5.02(b)(xix)) or unless
permitted by the subordination provisions thereof, or (iii) permit any of its
Subsidiaries (other than Foreign Subsidiaries) to do any of the foregoing other
than to prepay any Debt permitted to be incurred hereunder payable to the
Borrower or another Subsidiary.

(k) Amendment, Etc., of Term Loan Facility Loan Documents & Opco Bonds. Amend or
otherwise modify the Term Loan Facility Loan Documents except in accordance with
the Intercreditor Agreement or amend, modify or change in any manner materially
adverse to the Lenders any term or condition of the Opco Bonds (unless pursuant
to a refinancing permitted under Section 5.02(b)(xix)) or give any consent,
waiver or approval thereunder that is materially adverse to the Lenders.

(l) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries (other than Foreign Subsidiaries) to enter into or suffer to exist,
any agreement prohibiting or conditioning the creation or assumption of any Lien
upon any of its property or assets securing the Obligations under the Loan
Documents, except (i) prohibitions or conditions under (A) any purchase money
Debt permitted by Section 5.02(b)(ii) solely to the extent that the agreement or
instrument governing such Debt prohibits a Lien on the property acquired with
the proceeds of such Debt (together with any accessions and additions thereto
and the proceeds thereof), (B) any Existing Debt or (C) any Capitalized Lease
permitted by Section 5.02(b)(ii) solely to the extent that such Capitalized
Lease prohibits a Lien on the property subject thereto (together with any
accessions and additions thereto and the proceeds thereof); (ii) specific
property to be sold pursuant to an executed agreement with respect to a
permitted Transfer permitted under this

 

84



--------------------------------------------------------------------------------

agreement; (iii) restrictions by reason of customary provisions restricting
Liens, assignments, subletting or other transfers contained in leases, licenses
and similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be); (iv) restrictions and conditions applicable to
any Subsidiary acquired after the date hereof if such restrictions and
conditions existed at the time such Subsidiary was acquired, were not created in
anticipation of such acquisition and apply solely to such acquired Subsidiary;
(v) restrictions disclosed in Schedule 5.02(l); (vi) covenants in documents
creating Liens permitted by Section 5.02(a) prohibiting further Liens on the
properties encumbered thereby; (vii) prohibitions or limitations that exist in
any agreement governing Debt permitted by Section 5.02(b)(viii), (xii) or (xv),
provided that such prohibition or limitation is not more restrictive in any
material respect than those contained in the Loan Documents; or
(viii) restrictions or limitations imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents of the contracts, instruments
or obligations referred to in clause (ii), provided that such amendments and
refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those prior to such amendment or refinancing.

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation (other than Unmatured Surviving Obligations) of any Loan Party under
any Loan Document shall remain unpaid, or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent:

(a) Default Notice. Within three Business Days after the occurrence of each
Default or any event, development or occurrence that has resulted in a Material
Adverse Effect continuing on the date of such statement, a statement of a
Responsible Officer of the Borrower setting forth details of such Default,
event, development or occurrence and the action that the Borrower has taken and
proposes to take with respect thereto.

(b) Annual Financials. Within 120 days after the end of each Fiscal Year, a copy
of the annual audit report for such year for the Parent and its Subsidiaries,
including therein a Consolidated balance sheet of the Parent and its
Subsidiaries (in the form delivered prior to the Effective Date or another form
reasonably satisfactory to the Administrative Agent to easily discern the
performance of the Foreign Subsidiaries independently from the Parent and its
other Subsidiaries) as of the end of such Fiscal Year and a Consolidated
statement of income and a Consolidated statement of cash flows of the Parent and
its Subsidiaries (in the form delivered prior to the Effective Date or another
form reasonably satisfactory to the Administrative Agent to easily discern the
performance of the Foreign Subsidiaries independently from the Parent and its
other Subsidiaries) for such Fiscal Year, in each case accompanied by an opinion
as to such audit report of any of the “Big 4” accounting firms or other
independent public accountants of recognized standing reasonably acceptable to
the Administrative Agent, which opinion shall not have any “going concern”
qualification, together with a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by such accountants in
determining, as of the end of such Fiscal Year, pro forma calculation of the
Leverage Ratio; provided that, in the event of any change in GAAP used in the
preparation of such financial statements, the Parent shall also provide a
reconciliation of such financial statements to former GAAP and (iii) a
certificate on behalf of the Parent signed by a Responsible Officer of the
Parent stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent has taken and proposes to take with respect thereto.

 

85



--------------------------------------------------------------------------------

(c) Quarterly Financials. Within 60 days after the end of each of the first
three Fiscal Quarters, a Consolidated balance sheet of the Parent and its
Subsidiaries (in the form delivered prior to the Effective Date or another form
reasonably satisfactory to the Administrative Agent to easily discern the
performance of the Foreign Subsidiaries independently from the Parent and its
other Subsidiaries) as of the end of such quarter and a Consolidated statement
of income and a Consolidated statement of cash flows of the Parent and its
Subsidiaries (in the form delivered prior to the Effective Date or another form
reasonably satisfactory to the Administrative Agent to easily discern the
performance of the Foreign Subsidiaries independently from the Parent and its
other Subsidiaries) for the period commencing at the end of the previous Fiscal
Quarter and ending with the end of such Fiscal Quarter and a Consolidated
statement of income and a Consolidated statement of cash flows of the Parent and
its Subsidiaries (in the form delivered prior to the Effective Date or another
form reasonably satisfactory to the Administrative Agent to easily discern the
performance of the Foreign Subsidiaries independently from the Parent and its
other Subsidiaries) for the period commencing at the end of the previous Fiscal
Year and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by a Responsible Officer of the
Parent as having been prepared in accordance with GAAP (other than the absence
of footnotes), together with (i) a certificate on behalf of Parent signed by a
Responsible Officer stating that no Default has occurred and is continuing or,
if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Parent has taken and proposes to take with
respect thereto and (ii) a schedule in form satisfactory to the Administrative
Agent of the computations used by the Parent in determining a pro forma
calculation of a Leverage Ratio.

(d) Annual Forecasts. No later than 45 days after the end of each Fiscal Year,
forecasts prepared by management of the Parent, in form reasonably satisfactory
to the Administrative Agent, of balance sheets, income statements and cash flow
statements on a quarterly basis for the Fiscal Year following such Fiscal Year.

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(g).

(f) Securities Reports. Promptly after the sending or filing thereof copies of
all regular, periodic and special reports, and all registration statements, that
any Loan Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.

(g) Monthly Financials. From and after any date on which Excess Availability is
less than $40,000,000 and until the date that Excess Availability has equaled or
exceed $40,000,000 for 90 consecutive days, within 30 days after the end of each
month, a Consolidated balance sheet of the Parent and its Subsidiaries (in the
form delivered prior to the Effective Date or another form reasonably
satisfactory to the Administrative Agent to easily discern the performance of
the Foreign Subsidiaries independently from the Parent and its other
Subsidiaries) as of the end of such month and a Consolidated statement of income
and a Consolidated statement of cash flows of the Parent and its Subsidiaries
(in the form delivered prior to the Effective Date or another form reasonably
satisfactory to the Administrative Agent to easily discern the performance of
the Foreign Subsidiaries independently from the Parent and its other
Subsidiaries) for the period commencing at the end of the previous month and
ending with the end of such month, and a Consolidated statement of income and a
Consolidated statement of cash

 

86



--------------------------------------------------------------------------------

flows of the Parent and its Subsidiaries (in the form delivered prior to the
Effective Date or another form reasonably satisfactory to the Administrative
Agent to easily discern the performance of the Foreign Subsidiaries
independently from the Parent and its other Subsidiaries) for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such month, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments) by a Responsible Officer of the Parent as having
been prepared in accordance with GAAP (other than the absence of footnotes),
together with a certificate on behalf of the Parent signed by a Responsible
Officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent has taken and proposes to take with respect thereto.

(h) Other Notices.

(i) Within three Business Days after the Parent or any of its Subsidiaries
incurs any Debt for Borrowed Money in an amount in excess of $10,000,000, issues
any Equity Interest outside of the ordinary course of business with a value in
excess of $10,000,000, or Transfers any Collateral outside of the ordinary
course of business that is not included in the Borrowing Base with an aggregate
value in excess of $10,000,000, use commercially reasonable efforts to endeavor
to give prompt written notice to the Administrative Agent (it being agreed that
the failure to give such notice, would not, in itself constitute a Default or
Event of Default) of such incurrence, issuance or Transfer.

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

(iii) Plan Annual Reports. Promptly upon request by the Administrative Agent,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Plan.

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

(i) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries (other than Foreign Subsidiaries) with
any Environmental Law or Environmental Permit that could (i) reasonably be
expected to have a Material Adverse Effect or (ii) cause any property described
in the Mortgages to be subject to any material restrictions on ownership,
occupancy, transferability or use under any Environmental Law.

(j) INTENTIONALLY OMITTED.

(k) INTENTIONALLY OMITTED.

(l) Other Information. Such other information respecting the business, financial
condition, operations of any Loan Party or any of its Subsidiaries as any Agent,
or any Lender

 

87



--------------------------------------------------------------------------------

Party through the Administrative Agent, may from time to time reasonably
request, including, without limitation, if applicable, financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of financial
ratios or requirements made before and after giving effect to any changes in
GAAP. Notwithstanding anything to the contrary in this Agreement, none of the
Parent, the Borrower or any Subsidiary will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding agreement or
(iii) is confidential or is subject to attorney-client or similar privilege or
constitutes attorney work product.

(m) Borrowing Base Certificates, Etc. (i) (A) So long as no Specified Default or
Event of Default has occurred and is continuing and there are no Advances under
or in respect of the Loan Documents (other than undrawn Letters of Credit)
outstanding, Borrowing Base Certificates will be completed as of the last day of
the Fiscal Quarter and delivered within fifteen (15) Business Days thereafter;
(B) so long as no Specified Default or Event of Default has occurred and is
continuing and Excess Availability is at least $30,000,000, Borrowing Base
Certificates will be completed as of the last day of the fiscal month and
delivered within fifteen (15) Business Days thereafter if there are any Advances
under or in respect of the Loan Documents (other than undrawn Letters of Credit)
outstanding; (C) so long as no Specified Default or Event of Default has
occurred and is continuing and so long as Excess Availability is less than
$30,000,000 for a period of five (5) consecutive Business Days, Borrowing Base
Certificates will be delivered weekly, completed as of each Saturday and
delivered five (5) Business Days after each Saturday if there are any Advances
under or in respect of the Loan Documents (other than undrawn Letters of Credit)
outstanding; (D) so long as a Specified Default or Event of Default has occurred
and is continuing, an updated Borrowing Base Certificate will be delivered
within one (1) Business Days following such request; and (E) notwithstanding the
foregoing, updated Borrowing Base Certificates (based upon the most recent
month-end information and other estimates reasonably believed to be true and
correct at the time furnished) will be required within five (5) Business Days
following a Transfer, not in the ordinary course of business, of any Eligible
Inventory, Eligible Credit Card Receivables or Borrowing Base Eligible Cash
Collateral (or any combination thereof) with an aggregate value in excess of
$5,000,000 since the last Borrowing Base Certificate was delivered.

(ii) The Borrowing Base Certificates referred to in clause (i) above shall be
delivered with the supporting documentation set forth on Schedule 5.03(m), to
the extent required to be delivered at such time.

SECTION 5.04. Holding Company Status of Parent. Parent shall not engage in any
business or activity other than (a) the ownership of all outstanding Equity
Interests in the Borrower and Newco, (b) maintaining its corporate existence,
(c) participating in tax, accounting and other administrative activities as
parent of the consolidated group of companies including the Loan Parties,
(d) the performance of obligations under the Transaction Documents to which it
is a party, (e) making or receiving any Restricted Payment permitted under
Section 5.02(g) and (e) activities incidental to the businesses or activities
described in the foregoing clauses (a) through (e).

SECTION 5.05. Financial Covenant. (a) In the event that, at any time, the Excess
Availability plus Eligible Cash Collateral (without duplication of Borrowing
Base Eligible Cash Collateral) as of such date (after giving effect to the
funding of all Revolving Credit Advances and the issuance of all Letter of
Credit Advances to be funded or issued as of such date) is less than 10% of the

 

88



--------------------------------------------------------------------------------

Borrowing Base, then the Borrower shall be required to maintain, as of the last
day of any Measurement Period, a Fixed Charge Coverage Ratio of at least 1.0:1.0
until Excess Availability plus Eligible Cash Collateral (without duplication of
Borrowing Base Eligible Cash Collateral) shall be greater than 10% of the
Borrowing Base for a period of fifteen (15) consecutive days.

(b) For purposes of determining compliance with the foregoing clause (a), any
equity investment made to the Borrower after the Effective Date and on or prior
to the day that is ten (10) Business Days after the day on which financial
statements are required to be delivered for a Fiscal Quarter shall, at the
request of the Borrower and in the event that the proceeds thereof have been
contributed to the Borrower as common equity, Permitted Preferred Stock or other
equity on terms and conditions reasonably acceptable to the Administrative
Agent, be included in the calculation of EBITDA for the purpose of determining
compliance with such covenant at the end of such Fiscal Quarter and applicable
subsequent periods (any such equity contribution so included in the calculation
of EBITDA, a “Specified Equity Contribution”); provided that (i) in each four
consecutive Fiscal Quarter period there shall be at least one Fiscal Quarter in
which no Specified Equity Contribution is made and (ii) the amount of any
Specified Equity Contribution shall be no greater than the amount required to
cause the Borrower to be in compliance with the Fixed Charge Coverage Ratio and
Section 5.05 of the Term Loan Facility Credit Agreement.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance or any fee within five Business Days after the same
shall become due and payable, or any Loan Party shall fail to make any other
payment under any Loan Document within thirty days after the same shall become
due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 2.14, 5.01(e) (as to preservation of existence
only), (f), (i) or (o), 5.02, or 5.03(a), (b), (c), (d), (e), (f), (g), (h) or
(m), (with a three (3) Business Day grace period from the earlier of the date on
which (i) any Responsible Officer of a Loan Party becomes aware of such failure
or (ii) written notice thereof shall have been given to the Borrower by any
Agent or any Lender Party); or

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) any Responsible Officer of a Loan Party becomes aware of such
failure or (ii) written notice thereof shall have been given to the Borrower by
any Agent or any Lender Party; or

(e) any Loan Party or any of its Subsidiaries (other than Foreign Subsidiaries)
shall fail to pay any principal of, premium or interest on or any other amount
payable in respect of any

 

89



--------------------------------------------------------------------------------

Debt of such Loan Party or such Subsidiary (as the case may be) that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of at least $15,000,000 either individually or in the aggregate
for all such Loan Parties and Subsidiaries (other than Foreign Subsidiaries)
(but excluding Debt outstanding hereunder), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt or otherwise to cause, or to permit the holder thereof
to cause, such Debt to mature; or any such Debt shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption or mandatory prepayments), purchased
or defeased, or an offer to prepay, redeem, purchase or defease such Debt shall
be required to be made, in each case prior to the stated maturity thereof;
provided that this clause (e) shall not apply to secured Debt that becomes due
as a result of the voluntary Transfer of the property or assets securing such
Debt, if such Transfer is permitted hereunder and under the documents providing
for such Debt; provided, further, that an Event of Default under this clause
(e) shall continue only so long as the applicable event or condition
constituting such Event of Default is unremedied and is not waived or rescinded
by the holders of such Debt; provided, further, that an “Event of Default” under
Section 5.05 of the Term Loan Facility Credit Agreement shall not be an Event of
Default under this clause (e), unless such “Event of Default” shall be
unremedied and is not waived or rescinded by the Lenders under the Term Loan
Facility Credit Agreement for a period of 30 days; or

(f) the Parent, the Borrower or any Significant Guarantor shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against any Loan Party
or any of its Material Subsidiaries (other than Foreign Subsidiaries) seeking to
adjudicate it a bankrupt or insolvent, or, except as permitted under Sections
5.02(d)(iv) or 5.02(e)(viii), seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a period
of 30 days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property) shall occur; or any Loan Party or any of its
Material Subsidiaries (other than Foreign Subsidiaries) shall take any corporate
action to authorize any of the actions set forth above in this subsection (f);
or

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $12,500,000 (to the extent not reasonably expected
to be adequately covered by insurance in respect of which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be rendered
against any Loan Party or any of its Subsidiaries (other than Foreign
Subsidiaries) and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order (and such proceedings shall not have
been stayed) or (ii) there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

90



--------------------------------------------------------------------------------

(h) any material provision of any Loan Document after delivery thereof shall for
any reason cease to be valid and binding on or enforceable against any Loan
Party party to it, or any such Loan Party shall so state in writing; or

(i) any Collateral Document or financing statement after delivery thereof shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid and perfected first priority (except to the extent of Permitted Liens and
other Liens created or permitted by the Loan Documents) lien on and security
interest in the Collateral purported to be covered thereby, except to the extent
that any such loss of perfection or priority results from the acts or omissions
of the Administrative Agent or the Collateral Agent; or

(j) a Change of Control shall occur; or

(k) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $12,500,000; or

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $12,500,000 or requires payments exceeding $2,000,000 per
annum; or

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $12,500,000;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances terminated (other than Letter of Credit Advances by the
Issuing Bank or a Revolving Credit Lender pursuant to Section 2.03(c) and Swing
Line Advances by a Revolving Credit Lender pursuant to Section 2.02(b)) and of
the Issuing Bank to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that, in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code,
(x) the Commitments of each Lender Party and the obligation of each Lender Party
to make Advances (other than Letter of Credit Advances by the Issuing Bank or a
Revolving Credit Lender pursuant to Section 2.03(c) and Swing Line Advances by a
Revolving Credit Lender pursuant to Section 2.02(b)) and of the Issuing Bank to
issue Letters of Credit shall automatically be terminated and (y) the Advances,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

 

91



--------------------------------------------------------------------------------

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Collateral Agent on behalf of the Lender Parties in same day funds at the
Collateral Agent’s Office, for deposit in the Collateral Account, an amount
equal to the aggregate Available Amount of all Letters of Credit then
outstanding; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to the Borrower under the Federal Bankruptcy
Code, the Borrower shall be obligated to pay to the Collateral Agent on behalf
of the Lender Parties in same day funds at the Collateral Agent’s Office, for
deposit in the Collateral Account, an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower. If at any time during the occurrence and continuance of an Event
of Default the Administrative Agent or the Collateral Agent determines that any
funds held in the Collateral Account are subject to any right or claim of any
Person other than the Agents and the Lender Parties or that the total amount of
such funds is less than the aggregate Available Amount of all Letters of Credit,
the Borrower will, forthwith upon demand by the Administrative Agent or the
Collateral Agent, pay to the Collateral Agent, as additional funds to be
deposited and held in the Collateral Account, an amount equal to the excess of
(a) such aggregate Available Amount over (b) the total amount of funds, if any,
then held in the Collateral Account that the Administrative Agent or the
Collateral Agent, as the case may be, determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit in the Collateral Account, such funds shall be applied to
reimburse the Issuing Bank or Revolving Credit Lenders, as applicable, to the
extent permitted by applicable law.

ARTICLE VII

THE AGENTS

SECTION 7.01. Authorization and Action. (a) Each Lender Party (in its capacities
as a Lender, the Swing Line Bank (if applicable), the Issuing Bank (if
applicable) and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of the Obligations of
the Loan Parties under the Loan Documents), no Agent shall be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties, all Hedge Banks and all
holders of Notes; provided, however, that no Agent shall be required to take any
action that exposes such Agent to personal liability or that is contrary to this
Agreement or applicable law.

(b) In furtherance of the foregoing, each Lender Party (in its capacities as a
Lender, the Swing Line Bank (if applicable), the Issuing Bank (if applicable)
and on behalf of itself and its Affiliates as potential Hedge Banks) hereby
appoints and authorizes the Collateral Agent to act as the

 

92



--------------------------------------------------------------------------------

agent of such Lender Party for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent (and any
Supplemental Collateral Agents appointed by the Collateral Agent pursuant to
Section 7.01(c) for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights or remedies thereunder at the direction of the Collateral
Agent) shall be entitled to the benefits of this Article VII (including, without
limitation, Section 7.05) as though the Collateral Agent (and any such
Supplemental Collateral Agents) were an “Agent” under the Loan Documents, as if
set forth in full herein with respect thereto.

(c) Any Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder at the direction of the Collateral
Agent) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Collateral Agent may also from time to
time, when the Collateral Agent deems it to be necessary or desirable, appoint
one or more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Supplemental Collateral Agent”) with respect to all
or any part of the Collateral; provided, however, that no such Supplemental
Collateral Agent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent. Should any instrument in writing from the Borrower or any
other Loan Party be required by any Supplemental Collateral Agent so appointed
by the Collateral Agent to more fully or certainly vest in and confirm to such
Supplemental Collateral Agent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon the reasonable request by the
Collateral Agent. If any Supplemental Collateral Agent, or successor thereto,
shall die, become incapable of acting, resign or be removed, all rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall automatically vest in and be exercised by the Collateral
Agent until the appointment of a new Supplemental Collateral Agent. No Agent
shall be responsible for the negligence or misconduct of any agent,
attorney-in-fact or Supplemental Collateral Agent that it selects in accordance
with the foregoing provisions of this Section 7.01(c) in the absence of such
Agent’s gross negligence or willful misconduct.

(d) Notwithstanding anything contained in this Agreement to the contrary, the
Syndication Agent is named as such for recognition purposes only and in its
capacity as such shall have no powers, duties, responsibilities or liabilities
with respect to this Agreement or the other Loan Documents or the Transactions.
Without limitation of the foregoing, the Syndication Agent shall not, solely by
reason of this Agreement or any other Loan Document, have any fiduciary
relationship in respect of any Lender or any other Person.

SECTION 7.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Lender Party and shall not be responsible to
any Lender Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Loan Documents; (c) shall not
have any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property

 

93



--------------------------------------------------------------------------------

(including the books and records) of any Loan Party; (d) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (e) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or electronic
communication) believed by it to be genuine and signed or sent by the proper
party or parties.

SECTION 7.03. WFB and Affiliates. With respect to its Commitments, the Advances
made by it and any Notes issued to it, WFB shall have the same rights and powers
under the Loan Documents as any other Lender Party and may exercise the same as
though it were not an Agent; and the term “Lender Party” or “Lender Parties”
shall, unless otherwise expressly indicated, include WFB in its individual
capacity. WFB and its affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, any Loan Party, any of its
Subsidiaries and any Person that may do business with or own securities of any
Loan Party or any such Subsidiary, all as if WFB were not an Agent and without
any duty to account therefor to the Lender Parties. WFB shall have no duty to
disclose any information obtained or received by it or any of its Affiliates
relating to any Loan Party or any of its Subsidiaries to the extent such
information was obtained or received in any capacity other than as such Agent.

SECTION 7.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon any Agent or any other Lender
Party and based on the financial statements referred to in Section 4.01 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.

SECTION 7.05. Indemnification. (a) Each Lender Party severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender Party’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.

(b) Each Lender Party severally agrees to indemnify the Issuing Bank (to the
extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Issuing Bank in any way relating to or
arising out of the Loan

 

94



--------------------------------------------------------------------------------

Documents or any action taken or omitted by the Issuing Bank under the Loan
Documents; provided, however, that no Lender Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Issuing
Bank’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse the Issuing Bank
promptly upon demand for its ratable share of any costs and expenses (including,
without limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that the Issuing Bank is not promptly reimbursed for
such costs and expenses by the Borrower.

(c) For purposes of this Section 7.05, each Lender Party’s ratable share of any
amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Advances outstanding at such time and owing to
such Lender Party’s, (ii) such Lender Party’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time and
(iii) such Lender Party’s Unused Commitments at such time; provided that the
aggregate principal amount of Swing Line Advances owing to the Swing Line Bank
and of Letter of Credit Advances owing to the Issuing Bank shall be considered
to be owed to the Revolving Credit Lenders ratably in accordance with their
respective Commitments. The failure of any Lender Party to reimburse any Agent
or the Issuing Bank, as the case may be, promptly upon demand for its ratable
share of any amount required to be paid by the Lender Parties to such Agent or
the Issuing Bank, as the case may be, as provided herein shall not relieve any
other Lender Party of its obligation hereunder to reimburse such Agent or the
Issuing Bank, as the case may be, for its ratable share of such amount, but no
Lender Party shall be responsible for the failure of any other Lender Party to
reimburse such Agent or the Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount. Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 7.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

SECTION 7.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lender Parties and the Borrower and may be removed
at any time with or without cause by the Required Lenders; provided, however,
that any removal of the Administrative Agent will not be effective until it has
also been replaced as Collateral Agent, Swing Line Bank and Issuing Bank and
released from all of its obligations in respect thereof. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent with the consent of the Borrower (not to be unreasonably
withheld or delayed). If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lender Parties, with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), appoint a successor Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000;
provided that, if, such retiring Administrative Agent is unable to find a
commercial banking institution which is willing to accept such appointment and
which meets the qualifications set forth above, subject to this Section 7.06,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective and the Required Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor as provided for above. Upon the acceptance
of any appointment as Agent hereunder by a successor Agent and, in the case of a
successor Collateral Agent, upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and

 

95



--------------------------------------------------------------------------------

the retiring Agent shall be discharged from its duties and obligations under the
Loan Documents. If within 45 days after written notice is given of the retiring
Agent’s resignation or removal under this Section 7.06 no successor Agent shall
have been appointed and shall have accepted such appointment, then on such 45th
day (a) the retiring Agent’s resignation or removal shall become effective,
(b) the retiring Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (c) the Required Lenders shall
thereafter perform all duties of the retiring Agent under the Loan Documents
until such time, if any, as the Required Lenders appoint a successor Agent as
provided above. After any retiring Agent’s resignation or removal hereunder as
Agent shall have become effective, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement.

SECTION 7.07. Intercreditor Agreement. Each of the Lender Parties hereby
acknowledges that it has received and reviewed the Intercreditor Agreement and
agrees to be bound by the terms thereof. Each Lender Party (and each Person that
becomes a Lender Party hereunder pursuant to Section 9.07) hereby acknowledges
that WFB is acting under the Intercreditor Agreement in multiple capacities as
Administrative Agent or Collateral Agent, as the case may be. Each Lender Party
(and each Person that becomes a Lender Party hereunder pursuant to Section 9.07)
hereby authorizes and directs WFB to enter into the Intercreditor Agreement on
behalf of such Lender and agrees that WFB, in its various capacities thereunder,
may take such actions on its behalf as is contemplated by the terms of the
Intercreditor Agreement.

ARTICLE VIII

GUARANTY

SECTION 8.01. Guaranty; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents, any Secured Hedge Agreement or any Secured Cash Management
Agreement (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent,
any other Lender Party, any Hedge Bank or any Cash Management Bank in enforcing
any rights under, as applicable, this Guaranty, any other Loan Document, any
Secured Hedge Agreement or any Secured Cash Management Agreement. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Lender Party or any Hedge Bank or
any Cash Management Bank under or in respect of, as applicable, the Loan
Documents or any Secured Hedge Agreement or any Secured Cash Management
Agreement but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Lender Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Subsidiary
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Subsidiary
Guarantor hereunder. To effectuate the foregoing

 

96



--------------------------------------------------------------------------------

intention, the Administrative Agent, the other Lender Parties and the Guarantors
hereby irrevocably agree that the Obligations of each Subsidiary Guarantor under
this Guaranty at any time shall be limited to the maximum amount as will result
in the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Lender Parties or
Hedge Banks or any Cash Management Bank under or in respect of, as applicable,
the Loan Documents or any Secured Hedge Agreement or any Secured Cash Management
Agreement.

SECTION 8.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents or any Secured Hedge Agreement or any Secured Cash Management
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of, as applicable,
any Lender Party or any Hedge Bank with respect thereto. The Obligations of each
Guarantor under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Loan Party under or in respect
of the Loan Documents or any Secured Hedge Agreement or any Secured Cash
Management Agreement, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any Secured
Hedge Agreement or any Secured Cash Management Agreement or any agreement or
instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents or any Secured Hedge
Agreement or any Secured Cash Management Agreement in accordance with their
respective terms, or any other amendment or waiver of or any consent to
departure from any Loan Document or any Secured Hedge Agreement or any Secured
Cash Management Agreement in accordance with their respective terms, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Loan Party or any of its Subsidiaries
or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty in accordance with its terms, for all or
any of the Guaranteed Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or under any Secured Hedge Agreement or under any Secured Cash
Management Agreement or any other assets of any Loan Party or any of its
Subsidiaries;

 

97



--------------------------------------------------------------------------------

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender Party (each Guarantor waiving any duty on the
part of the Lender Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
Party that might otherwise constitute a defense available to, or a discharge of,
any Loan Party or any other guarantor or surety, except payment in full.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 8.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and, except for those notices
specified under this Agreement, any other notice with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that any Lender
Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Loan Party or any
other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Lender Party to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Lender Party.

 

98



--------------------------------------------------------------------------------

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents or any Secured Hedge Agreement and that the waivers set forth in
Section 8.02 and this Section 8.03 are knowingly made in contemplation of such
benefits.

SECTION 8.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document or any Secured Hedge Agreement or any Secured Cash Management
Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Lender Party against the Borrower, any
other Loan Party or any other insider guarantor or any Collateral, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit and all
Secured Hedge Agreements and all Secured Cash Management Agreements shall have
expired or been terminated (or the Letters of Credit shall have been cash
collateralized or any other back-stop thereof shall have occurred) and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the
Termination Date and (c) the latest date of expiration or termination of all
Letters of Credit (or cash collateralization thereof or other back-stop thereof,
as applicable) and all Secured Hedge Agreements and Secured Cash Management
Agreements, such amount shall be received and held in trust for the benefit of
the Lender Parties, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents or any Secured Hedge Agreement, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) any Guarantor shall make payment to any
Lender Party of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, (iii) the Termination Date shall have occurred
and (iv) all Letters of Credit and all Secured Hedge Agreements shall have
expired or been terminated (or, in the case of the Letters of Credit, shall have
been cash collateralized or any other back-stop thereof shall have occurred),
the Lender Parties will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

SECTION 8.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit E hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document or
any Secured Hedge Agreement to a “Subsidiary Guarantor” shall also mean and be a
reference to such Additional Guarantor,

 

99



--------------------------------------------------------------------------------

and (b) each reference herein to “this Guaranty,” “hereunder,” “hereof” or words
of like import referring to this Guaranty, and each reference in any other Loan
Document or any Secured Hedge Agreement or Secured Cash Management Agreement to
the “Guaranty,” “thereunder,” “thereof” or words of like import referring to
this Guaranty, shall mean and be a reference to this Guaranty as supplemented by
such Guaranty Supplement.

SECTION 8.06. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 8.06:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default, each Guarantor may receive payments from any other Loan Party on
account of the Subordinated Obligations. After the occurrence and during the
continuance of any Event of Default, however, unless the Required Lenders
otherwise agree, no Guarantor shall demand, accept or take any action to collect
any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Lender Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor shall, if the Administrative Agent so requests, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Lender Parties and deliver such payments to the Administrative
Agent on account of the Guaranteed Obligations (including all Post-Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, the Subordinated Obligations and to apply any amounts received thereon to
the Guaranteed Obligations (including any and all Post-Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, the Subordinated Obligations and (B) to pay any amounts received
on such obligations to the Administrative Agent for application to the
Guaranteed Obligations (including any and all Post-Petition Interest).

SECTION 8.07. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations (other than
Unmatured Surviving Obligations) and all other amounts payable under this
Guaranty, (ii) the Termination Date and (iii) the latest date of expiration or
termination of all Letters of Credit (or cash collateralization thereof or other
back-stop thereof), (b) be binding upon each Guarantor, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Lender Parties
and their successors, transferees and assigns that are permitted under
Section 9.07. No Guarantor shall have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Lender Parties.

 

100



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. Except as provided in Section 2.18 with respect
to any Additional Revolving Credit Commitment Amendment, no amendment or waiver
of any provision of this Agreement or the Notes, nor consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Required Lenders (except as provided in
Section 5.01(k)(i), which may be performed by the Administrative Agent), and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that (a) no
amendment, waiver or consent shall, unless in writing and signed by all of the
Lender Parties (other than any Lender Party that is, at such time, a Defaulting
Lender), do any of the following at any time:

(i) on or prior to the Effective Date, waive any of the conditions specified in
Section 3.01 or Section 3.02,

(ii) amend the definition of “Required Lenders”, “Supermajority Lenders”, or
“Pro Rata Share” or any other provision hereof that would change the percentage
of (x) the Commitments, (y) the aggregate unpaid principal amount of the
Advances or (z) the aggregate Available Amount of outstanding Letters of Credit
that, in each case, shall be required for the Lenders or any of them to take any
action hereunder,

(iii) except pursuant to the Intercreditor Agreement and except to the extent
that it would constitute a Transfer permitted under Section 5.02(e), release one
or more Significant Guarantors (or otherwise limit such Significant Guarantors’
liability with respect to the Obligations owing to the Agents and the Lender
Parties under the Guaranties) if such release or limitation is in respect of all
or substantially all of the value of the Guaranties to the Lender Parties,
except as a transfer or dissolution would be permitted under Section 5.02(d),

(iv) except pursuant to the Intercreditor Agreement, (A) release all or
substantially all of the Collateral in any transaction or series of related
transactions or (B) contractually subordinate any of the Collateral Agent’s
Liens, or

(v) amend this Section 9.01,

(b) no amendment, waiver or consent shall, unless in writing and signed by the
Supermajority Lenders:

(i) change the definition of “Excess Availability” or “Borrowing Base” or any
component definition of any such terms if, as a result thereof, the amounts
available to be borrowed by the Borrower would be increased, provided that the
foregoing shall not limit the discretion of the Administrative Agent to change,
establish or eliminate any Reserves pursuant hereto,

(ii) increase either (A) the Credit Card Advance Rate or the Inventory Advance
Rate or (B) the percentage of the Borrowing Base permitted to be composed of
Eligible Borrowing Base Cash Collateral, if, as a result thereof, the amount
available to be borrowed by the Borrower would be increased, and

(c) no amendment, waiver or consent shall, unless in writing and signed by the
Required Lenders and each Lender Party specified below for such amendment,
waiver or consent:

 

101



--------------------------------------------------------------------------------

(i) increase the Commitments of a Lender Party without the consent of such
Lender Party,

(ii) reduce the principal of, or stated rate of interest (other than Default
Rate) on, the Advances owed to a Lender Party or any fees or other amounts
stated to be payable hereunder or under the other Loan Documents to such Lender
Party (other than in accordance with the terms hereof) without the consent of
such Lender Party,

(iii) postpone any date scheduled for any payment of principal of, or interest
on, the Advances pursuant to Section 2.07 or any date fixed for any payment of
fees hereunder in each case payable to a Lender Party without the consent of
such Lender Party;

provided further that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telegraphic, telecopy or
electronic communication) and mailed, telegraphed, telecopied or delivered or
(y) as and to the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), in an electronic medium and delivered as set forth in
Section 9.02(b), if to any Loan Party, to the Borrower at its address at One
Limited Parkway, Columbus, OH 43230, Attention: Matt Moellering, Chief Financial
Officer; Telecopy: (614) 415-4858, E-mail Address:
mmoellering@expressfashion.com; with a copy to: Golden Gate Capital at its
address at One Embarcadero Center, 33rd Floor, San Francisco, CA 94111,
Attention: Joshua Olshansky, Telecopy: (415) 627-4501, E-mail Address:
jolshansky@goldengatecap.com; with a copy to: Kirkland & Ellis LLP, 555
California Street, Suite 2700, San Francisco, CA 94104, Telecopy:
(415) 439-1500, Attention: John Friedrichs, E-mail Address:
jfriedrichs@kirkland.com; if to any Initial Lender Party, at its Domestic
Lending Office specified opposite its name on Schedule I hereto; if to any other
Lender Party, at its Domestic Lending Office specified in the Assignment and
Assumption pursuant to which it became a Lender Party; if to the Administrative
Agent and to the Collateral Agent, to Wells Fargo Capital Finance, LLC, at its
address at One Boston Place, 18th Floor, Boston, MA 02108, Attention: Jennifer
L. Blanchette, Director, Telecopy: (617) 523-4027, E-mail Address:
Jennifer.L.Blanchette@wellsfargo.com, with a copy to Riemer & Braunstein LLP,
Three Center Plaza, 6th Floor, Attention: Donald E. Rothman, Telecopy: (617) 692
3556, E-mail Address: drothman@riemerlaw.com; or, as to any party, at such other
address as shall be designated by such party in a written notice to the other
parties; provided, however, that materials and information described in
Section 9.02(b) shall be delivered to the Administrative Agent in accordance
with the provisions thereof or as otherwise specified to the Borrower by the
Administrative Agent. All such notices and other communications shall, when
mailed, telegraphed, telecopied, or e-mailed, be effective upon receipt.
Delivery by telecopier of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Agreement or the Notes shall be
effective as delivery of an original executed counterpart thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a Conversion of an existing,
Borrowing (including any election of an interest rate or interest period
relating thereto), (ii) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (iii) provides
notice of any Default or Event of Default under this Agreement or (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing (all such non-excluded

 

102



--------------------------------------------------------------------------------

communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to an electronic mail address specified
by the Administrative Agent to the Borrower. In addition, the Borrower agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent. The Borrower further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender Party agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender Party for purposes of the Loan Documents. Each Lender Party
agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender Party’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address. Nothing
herein shall prejudice the right of the Administrative Agent or any Lender Party
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender Party or
any Agent to exercise, and no delay in exercising, any right hereunder or under
any Note or any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay promptly after
demand after the occurrence and during the continuance of a Triggering Event,
Default or

 

103



--------------------------------------------------------------------------------

Event of Default or otherwise, within 30 days of demand (i) all reasonable,
documented and out-of-pocket costs and expenses of each Agent and the Lead
Arranger in connection with the preparation, execution, delivery,
administration, modification and amendment of, or any consent or waiver under,
the Loan Documents (including, without limitation, (A) all due diligence,
collateral review, syndication (including printing, distribution and bank
meetings), transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, (B) in connection
with the “work-out” or restructuring of the obligations and (C) the reasonable
fees and expenses of one counsel (together with one local or foreign counsel in
each relevant jurisdiction) representing both the Administrative Agent and the
Lead Arranger with respect thereto, with respect to advising such Agent as to
its rights and responsibilities, or the perfection, protection or preservation
of rights or interests, under the Loan Documents, with respect to negotiations
with any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries arising out of any Event of Default or any events or circumstances
that may give rise to an Event of Default and with respect to presenting claims
in or otherwise participating in or monitoring any bankruptcy, insolvency or
other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (ii) all reasonable, documented and
out-of-pocket costs and expenses of the Administrative Agent, the Lead Arranger
and each Lender Party in connection with the enforcement of the Loan Documents,
whether in any action, suit or litigation, or any bankruptcy, insolvency or
other similar proceeding affecting creditors’ rights generally (including,
without limitation, the reasonable fees and expenses of one counsel for the
Administrative Agent and each Lender Party with respect thereto).

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, the Lead Arranger, each Lender Party and each of their Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances, the Transaction Documents or any of the
transactions contemplated thereby, including, without limitation, any
acquisition or proposed acquisition (including, without limitation, the
Transaction) by the Sponsor or any of its Subsidiaries or Affiliates of all or
any portion of the Equity Interests in or Debt securities or substantially all
of the assets of the Borrower or any of its Subsidiaries or (ii) the actual or
alleged presence of Hazardous Materials on any property of any Loan Party or any
of its Subsidiaries or any Environmental Action relating in any way to any Loan
Party or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, bad faith or willful misconduct or that of its affiliates,
directors, officers, employees, advisors or agents; provided that the Borrower
shall not be required to reimburse the legal fees and expenses of more than one
outside counsel (in addition to a single special counsel and up to one local
counsel in each applicable local jurisdiction) for all Indemnified Parties
(which shall be selected by the Administrative Agent) unless, in the reasonable
opinion of the Administrative Agent, representation of all such Indemnified
Parties would be inappropriate due to existence of an actual or potential
conflict of interest. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors, any Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto. The Borrower also agrees not to
assert any claim against the Administrative Agent, any Lender Party or any of
their Affiliates, or any of their respective officers, directors, employees,
agents and advisors, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Facilities, the actual or proposed use of the proceeds of the Advances, the
Transaction Documents or any of the transactions contemplated by the Transaction
Documents.

 

104



--------------------------------------------------------------------------------

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(a)(i) or 2.10(d),
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of a
Eurodollar Rate Advance for which a notice of prepayment has been given or that
is otherwise required to be made, whether pursuant to Section 2.04, 2.06 or 6.01
or otherwise, the Borrower shall, upon demand by such Lender Party (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender Party to fund or
maintain such Advance.

(d) If any Loan Party fails to pay when due any undisputed costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender
Party, in its sole discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.10 and 2.12 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement and although such Obligations
may be unmatured. Each Agent and each Lender Party agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Agent and each Lender Party and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Agent, such
Lender Party and their respective Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Initial Lender Party that such Initial
Lender Party has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender Party.

 

105



--------------------------------------------------------------------------------

SECTION 9.07. Assignments and Participations. (a) Each Lender may assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a uniform, and not
a varying, percentage of all rights and obligations under and in respect of the
applicable Facility, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender, an Affiliate of any Lender
or an Approved Fund of any Lender or an assignment of all of a Lender’s rights
and obligations under this Agreement, the aggregate amount of the Commitments
being assigned to such Eligible Assignee pursuant to such assignment (determined
as of the date of the Assignment and Assumption with respect to such assignment)
shall in no event be less than $5,000,000, (iii) each such assignment shall be
to an Eligible Assignee, (iv) no such assignments shall be permitted without the
consent of the Administrative Agent until the Administrative Agent shall have
notified the Lender Parties that syndication of the Commitments hereunder has
been completed and (v) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Assumption, together with any Note or Notes (if
any).

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Assumption, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Assumption, relinquish its rights (other than
its rights under Sections 2.10, 2.12 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the remaining portion of an assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Assumption, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Assumption, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or Issuing Bank, as the case may be.

 

106



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of the Borrower, shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Assumption delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Commitment under each Facility of, and principal
amount of the Advances owing under each Facility to, each Lender Party from time
to time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lender Parties shall treat each Person whose name is recorded in the
Register as a Lender Party hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Agent or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender Party and an assignee, together with any Note or Notes (if any) subject
to such assignment, the Administrative Agent shall, if such Assignment and
Assumption has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Assumption, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent. In the case of any assignment by a Lender, within
five Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes (if any) a new Note to the order of such Eligible
Assignee in an amount equal to the Commitment assumed by it under each Facility
pursuant to such Assignment and Assumption and, if any assigning Lender that had
a Note or Notes prior to such assignment has retained a Commitment hereunder
under such Facility, a new Note to the order of such assigning Lender in an
amount equal to the Commitment retained by it hereunder. Such new Note or Notes
shall be dated the effective date of such Assignment and Assumption and shall
otherwise be in substantially the form of Exhibit A hereto. Notwithstanding
anything contained herein to the contrary, Notes shall not be required in
respect of the Letter of Credit Facility.

(f) The Issuing Bank may assign to an Eligible Assignee all of its rights and
obligations under the undrawn portion of its Letters of Credit (or the right to
issue subsequent Letters of Credit) at any time; provided, however, that
(i) each such assignment shall be to an Eligible Assignee and (ii) the parties
to each such assignment shall execute and deliver to the Administrative Agent,
for its acceptance and recording in the Register, an Assignment.

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrower, the Agents and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement and (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Advances or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the Collateral or the value of the Guaranties.

 

107



--------------------------------------------------------------------------------

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party.

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes (if any) held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Advances
owing to it and any Note or Notes held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that, unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 9.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any Lender Party
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Advance that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Advance and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Advance, the Granting Lender shall be obligated to make such Advance pursuant to
the terms hereof. The making of an Advance by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Advance
were made by such Granting Lender. Each party hereto hereby agrees that (i) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender Party would be liable, (ii) no SPC shall be
entitled to the benefits of Sections 2.10 or 2.12 (or any other increased costs
protection provision) and (iii) the Granting Lender shall for all purposes,
including, without limitation, the approval of any amendment or waiver of any
provision of any Loan Document, remain the Lender Party of record hereunder. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior Debt of any SPC, it will not institute against, or join
any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under the laws
of the United States or any State thereof. Notwithstanding anything to the
contrary contained in this Agreement, any SPC may (i) with notice to, but
without prior consent of, the Borrower and the Administrative Agent, assign all
or any portion of its interest in any Advance to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Advances to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC. This
subsection (k) may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Advances are being funded by the SPC
at the time of such amendment.

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of

 

108



--------------------------------------------------------------------------------

which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery by telecopier or
by electronic file of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.

SECTION 9.09. No Liability of the Issuing Bank. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by the Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against the Issuing Bank, and the Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) the Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) the Issuing Bank’s willful failure to make lawful payment under a
Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

SECTION 9.10. Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, employees, agents and advisors and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process,
(c) as requested or required by any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
similar organization or quasi-regulatory authority) regulating such Lender
Party, (d) to any rating agency when required by it, provided that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender Party or (e) in connection with the exercise of
any right or remedy under this Agreement or any other Loan Document; provided
that, in the case of disclosure under clause (b), unless specifically prohibited
by law or court order, each Agent and each Lender Party shall make reasonable
efforts to notify the Borrower of any such requirement for disclosure prior to
the disclosure of such Confidential Information; or (f) to any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to Obligations of the Borrower
hereunder; provided that such counterparty (or such counterparty’s professional
advisor) shall undertake to preserve the confidentiality of any Confidential
Information relating to the Loan Parties received by it in connection with such
credit derivative transaction.

SECTION 9.11. Release of Collateral. Upon the sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party in accordance with the
terms of the Loan Documents, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents and, in the case of any sale
or dissolution of any Guarantor (to the extent permitted by the Loan Documents),
a release of such Guarantor from the Guaranty.

 

109



--------------------------------------------------------------------------------

SECTION 9.12. Replacement of Holdout Lender. (a)(i) If any action to be taken by
the Lender Parties or any Agent hereunder requires the unanimous consent,
authorization, or agreement of all Lender Parties and the consent of the
Required Lenders is obtained but a Lender (“Holdout Lender”) fails to give its
consent, authorization, or agreement or (ii) if at any time any Lender becomes a
Defaulting Lender or becomes insolvent or (iii) if at any time the Borrower
becomes obligated to pay additional payments described in Section 2.10 and
2.12(a) to a Lender, in each case, then the Administrative Agent or the
Borrower, upon at least five (5) Business Days prior irrevocable notice to the
Holdout Lender, Defaulting Lender or other Lender, as the case may be, may
permanently replace the Holdout Lender, Defaulting Lender or other Lender, as
the case may be, with one or more substitute Lenders (each, a “Replacement
Lender”), and the Holdout Lender, the Defaulting Lender or other Lender, as the
case may be, shall have no right to refuse to be replaced hereunder. Such notice
to replace the Holdout Lender, the Defaulting Lender or other Lender, as the
case may be, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender, the
Defaulting Lender or other Lender, as the case may be, and each Replacement
Lender shall execute and deliver an Assignment and Assumption, subject only to
the Holdout Lender, the Defaulting Lender or other Lender, as the case may be,
being repaid its share of the outstanding Obligations under the Loan Documents
(including an assumption of such Lender’s participation, if such Lender is a
Revolving Credit Lender, in all Letters of Credit outstanding hereunder in an
amount equal to such Lender’s Pro Rata Share of the Available Amount of such
Letter of Credit) without any premium or penalty of any kind whatsoever. If the
Holdout Lender, the Defaulting Lender or other Lender, as the case may be, shall
refuse or fail to execute and deliver any such Assignment and Assumption prior
to the effective date of such replacement, the Holdout Lender, the Defaulting
Lender or other Lender, as the case may be, shall be deemed to have executed and
delivered such Assignment and Assumption. The replacement of any Holdout Lender,
the Defaulting Lender or other Lender, as the case may be, shall be made in
accordance with the terms of Section 9.07. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender, the Defaulting Lender or the other Lender,
as the case may be, shall remain obligated to make the Holdout Lender’s, the
Defaulting Lender’s or the other Lender’s Pro Rata Share of Advances and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of the Available Amount of such Letter of Credit.

SECTION 9.13. Patriot Act Notice. Each Lender Party and each Agent (for itself
and not on behalf of any Lender Party) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. The Borrower shall, and shall cause
each of its Subsidiaries to, provide such information and take such actions as
are reasonably requested by any Agent or any Lender Party in order to assist the
Agents and the Lender Parties in maintaining compliance with the Patriot Act.

SECTION 9.14. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement

 

110



--------------------------------------------------------------------------------

or any of the other Loan Documents to which it is a party, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the fullest extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 9.15. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.16. Waiver of Jury Trial. The Loan Parties, the Agents and the Lender
Parties irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to any of the Loan Documents, the Advances, the Letters of Credit or
the actions of any Agent or any Lender Party in the negotiation, administration,
performance or enforcement thereof.

SECTION 9.17. Release. Parent and each Loan Party may have certain Claims
against the Released Parties, as those terms are defined below, regarding or
relating to the Existing Credit Agreement or the other Loan Documents. The
agents and lenders under the Existing Credit Agreement, and each Loan Party
desires to resolve each and every one of such Claims in conjunction with the
execution of this Agreement and thus each Loan Party makes the releases
contained in this Section 9.17. In consideration of Agents and the Lender
Parties entering into this Agreement, each Loan Party hereby fully and
unconditionally releases and forever discharges each of the Agents (and their
predecessors) and the Lenders (in their capacities as such under the Existing
Credit Agreement), and their respective directors, officers, employees,
subsidiaries, Affiliates, attorneys, agents and representatives, (collectively,
in their capacities as such under the Existing Credit Agreement, the “Released
Parties”), of and from any and all claims, allegations, causes of action, costs
or demands and liabilities, of whatever kind or nature, up to and including the
date on which this Agreement is executed, whether known or unknown, liquidated
or unliquidated, fixed or contingent, asserted or unasserted, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, anticipated or
unanticipated, which any Loan Party has, had, claims to have had or hereafter
claims to have against the Released Parties by reason of any act or omission on
the part of the Released Parties, or any of them, occurring prior to the date on
which this Agreement is executed, including all such loss or damage of any kind
heretofore sustained or that may arise as a consequence of the dealings among
the parties up to and including the date on which this Agreement is executed,
regarding or relating to the Existing Credit Agreement, any of the Loan
Documents (as in effect immediately prior to the date hereof), the borrowings or
other extensions of credit or financial accommodations thereunder or any of the
other Obligations thereunder, including administration or enforcement thereof
(collectively, the “Claims”). Each Loan Party represents and warrants that it
has no knowledge of any Claim by it against the Released Parties or of any facts
or acts of omissions of the Released Parties which on the date hereof would be
the basis of a Claim by such Person against the Released Parties which is not
released hereby. Each Loan Party represents and warrants that the foregoing
constitutes a full and complete release of all Claims. Notwithstanding anything
to the

 

111



--------------------------------------------------------------------------------

contrary contained herein, the foregoing release shall not be applicable to the
extent a court of competent jurisdiction has determined the Released Parties
have acted with gross negligence, bad faith or willful misconduct in connection
with any such Claims.

SECTION 9.18. No Novation. Parent, Borrower, Subsidiary Guarantors, Agents and
the Lenders hereby agree that, effective upon the execution and delivery of this
Agreement by each such party and the fulfillment, to the satisfaction of Agents
and each Lender of each of the conditions precedent set forth in Section 3.01,
the terms and provisions of the Existing Credit Agreement shall be and hereby
are amended, restated and superseded in their entirety by the terms and
provisions of this Agreement. Nothing herein contained shall be construed as a
substitution or novation of the obligations of the Borrower outstanding under
the Existing Credit Agreement or instruments securing the same, which
obligations shall remain in full force and effect, except to the extent that the
terms thereof are modified hereby or by instruments executed concurrently
herewith. Nothing expressed or implied in this Agreement shall be construed as a
release or other discharge of the Borrower, or any Guarantor from any of its
obligations or liabilities under the Existing Credit Agreement or any of the
security agreements, pledge agreements, mortgages, guaranties or other Loan
Documents executed in connection therewith. The Borrower and each Subsidiary
Guarantor hereby (a) confirms and agrees that each Loan Document to which it is
a party is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that on and after the Effective
Date all references in any such Loan Document to “the Credit Agreement”, “the
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Existing Credit Agreement shall mean the Existing Credit Agreement as
amended and restated by this Agreement; and (b) confirms and agrees that to the
extent that the Existing Credit Agreement or any Loan Document executed in
connection therewith purports to assign or pledge to the Collateral Agent, for
the benefit of the Lenders, or to grant to the Collateral Agent, for the benefit
of the Lenders a security interest in or lien on, any collateral as security for
the Obligations of the Borrower from time to time existing in respect of the
Existing Credit Agreement, such pledge, assignment or grant of the security
interest or lien is hereby ratified and confirmed in all respects and shall
remain effective as of the first date it became effective.

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

EXPRESS, LLC, as Borrower

By:

  /s/ Matthew C. Moellering   Name: Matthew C. Moellering   Title: Chief
Financial Officer EXPRESS HOLDING, LLC, as Parent and a Guarantor

By:

  /s/ Matthew C. Moellering   Name: Matthew C. Moellering   Title: Chief
Financial Officer EXPRESS GC, LLC, as a Guarantor

By:

  /s/ Matthew C. Moellering   Name: Matthew C. Moellering   Title: Chief
Financial Officer EXPRESS FINANCE CORP., as a Guarantor

By:

 

/s/ Matthew C. Moellering

  Name: Matthew C. Moellering   Title: Chief Financial Officer



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent and Initial Lender

By:

  /s/ Jennifer L. Blanchette   Name: Jennifer L. Blanchette   Title: Authorized
Signatory    



--------------------------------------------------------------------------------

Initial Issuing Bank   WELLS FARGO BANK, NATIONAL ASSOCIATION, as Initial
Issuing Bank   By:   /s/ Jennifer L. Blanchette     Name: Jennifer L. Blanchette
    Title: Authorized Signatory        



--------------------------------------------------------------------------------

Initial Swing Line Bank   WELLS FARGO BANK, NATIONAL ASSOCIATION, as Initial
Swing Line Bank   By:   /s/ Jennifer L. Blanchette     Name: Jennifer L.
Blanchette     Title: Authorized Signatory



--------------------------------------------------------------------------------

Schedule I to

ABL Credit Agreement

Eurodollar Lending Office/Domestic Lending Office/Commitments

 

Lender

  

Commitment

  

Domestic Lending Office

  

Eurodollar Lending Office

Wells Fargo Bank,

National Association

   $200,000,000   

One Boston Place, 18th

Floor

Boston, MA 02108

Fax: 617-692-9556

   N/A



--------------------------------------------------------------------------------

Schedule II to

ABL Credit Agreement

Subsidiary Guarantors

 

Name

   Jurisdiction of Organization

Express GC, LLC

   Ohio

Express Finance Corp.

   Delaware



--------------------------------------------------------------------------------

Schedule III to

ABL Credit Agreement

Existing Letters of Credit

 

Issuer

 

Beneficiary

  Issue Date   Expiry Date   Amount Wells Fargo Bank   Ace American Insurance
Co.   6/3/2006   7/6/2012   1,781,127 Wells Fargo Bank   Ohio Bureau of Worker’s
Compensation   11/10/2009   11/10/2011   26,000



--------------------------------------------------------------------------------

Schedule 4.01(b) to

ABL Credit Agreement

Loan Parties

 

Name

 

Jurisdiction of
Formation

 

Principal Place of Business

  U.S. Taxpayer
Identification
Number Express, LLC   Delaware   One Express Drive, Columbus, OH 43230  
54-2170160 Express Holding, LLC   Delaware   One Express Drive, Columbus, OH
43230   35-2298454 Express GC, LLC   Ohio   One Express Drive, Columbus, OH
43230   31-1816092 Express Finance Corp.   Delaware   One Express Drive,
Columbus, OH 43230   27-1817713



--------------------------------------------------------------------------------

Schedule 4.01(c) to

ABL Credit Agreement

Subsidiaries and Other Equity Investments

 

Subsidiary           Jurisdiction of
Formation   Membership
Interest   Certificate No(s)   Percentage of
Membership Interests Express, LLC   Delaware   100%   1   100% of membership
interests owned by
Express Holding,
LLC Express GC, LLC
  Ohio   100%   1   100% of membership
interests owned by
Express, LLC Express Fashion Apparel
Canada, Inc.   Canada   100 Common
Shares   C-1: 65 shares


C-2: 35 shares

  100% of outstanding
shares owned by
Express, LLC Express Finance Corp.   Delaware   1,000 Common
Shares   1   100% of outstanding
shares owned by
Express Holding,
LLC



--------------------------------------------------------------------------------

Schedule 4.01(e) to

ABL Credit Agreement

Governmental Authorizations and Third Party Notifications

None.



--------------------------------------------------------------------------------

Schedule 4.01(g) to

ABL Credit Agreement

Litigation

None.



--------------------------------------------------------------------------------

Schedule 4.01(q) to

ABL Credit Agreement

Employee Benefits Plans

 

  •  

Express Executive Medical Plan

 

  •  

Express Executive Disability Plan

 

  •  

Express Executive Life Insurance

 

  •  

Express Health and Welfare Benefits Plan

 

  •  

Express Medical Program

 

  •  

Express Dental Program

 

  •  

Express Employee Assistance Program

 

  •  

Express Flexible Spending Account Program

 

  •  

Express Long-Term Disability Program with Insurance Policy provided through
Reliance Standard – policy #LTD 117955

 

  •  

Express LLC Short-Term Disability Program

 

  •  

Express Vision Insurance and Discount Program (offered through VSP)

 

  •  

Express Life Insurance Policy provided through MetLife – policy #136494-1-G

 

  •  

Express Paid Time Off Program (California)

 

  •  

Express Paid Time Off Program (non-California)

 

  •  

Express Holiday Policy

 

  •  

Express Leave of Absence Policy

 

  •  

Express Tuition Reimbursement

 

  •  

Express Adoption Assistance Program

 

  •  

Express Commuter Program

 

  •  

Express Savings and Retirement Plan

 

  •  

Express Supplemental Retirement Plan



--------------------------------------------------------------------------------

Schedule 4.01(s) to

ABL Credit Agreement

Tax Returns

None.



--------------------------------------------------------------------------------

Schedule 4.01(t) to

ABL Credit Agreement

Existing Debt

 

7/20/2011    Express, Inc.                              

Bond
Number(s)

  

Principal(s)

  

Obligee(s)

  

Bond Description

   Individual
Surety
Liability
Amount    Original
Inception
Date    Bond
Effective
Date    Bond
Expiration
Date 5496944    Limited Express Store    Florida Power Corporation   

Store #79,

587, 220, 577, and 160

   31,760.00    6/2/2008    6/2/2011    6/2/2012 5496978    Express LLC   
Louisiana Power & Light       2,400.00    10/21/2007    10/21/2010    10/21/2011
5554815    Express LLC    Nevada Dept of Taxation    Nevada Retailer/User
Nonresident    235,588.00    11/18/1988    11/18/2010    11/18/2011 5554820   
Limited Express Store   

Northeast

Utilities

  

Utility

Power Bond

for Service

at Store

#712;

Meriden CT

   1,685.00    12/13/1988    12/13/2010    12/13/2011 5554823    Limited Express
Store    Eastern Edison Utilities   

Utility

Power Bond

for Service

at #413;

Swansea

MA

   3,000.00    1/13/1989    1/13/2011    1/13/2012 5554863    Express LLC   
Ohio Power Company       1,200.00    10/6/2007    10/6/2010    10/6/2011 5614898
   Limited Express Store    Alabama Power Company   

Utility

Power Bond

for Service

at Mobile

AL

   1,800.00    11/2/1989    11/2/2010    11/2/2011 5614901    Limited Express
Store    Commonwealth Edison   

Electrical

Service for

Store

Location

#589

   9,175.00    11/15/1999    11/15/2010    11/15/2011 5614928    Express LLC -
Store    Long Island (NY) Lighting Co.   

Utility

Power Bond

for Service

at Location

#629

   2,630.00    4/5/1990    4/5/2011    4/5/2012



--------------------------------------------------------------------------------

                     5660364    Limited Express Store    O.G.&E.
Electric Service   

Utility

Power Bond

for Service

at Store #202;

Norman OK

   1,040.00    11/27/2008    11/27/2010    11/27/2011 5702764    Limited Express
Store    Union Electric   

Electrical

Service for

Store

Location

#272

   6,000.00    11/4/1991    11/4/2010    11/4/2011 5702789    Express LLC-Store
   Florida Power Corporation   

Electrical

Service for

Store

Location

   5,050.00    4/1/1992    4/1/2011    4/1/2012 5702843    Structures, Inc.   
Florida Power Corporation   

Electricity -

deposit

Stores #98

and 548

   7,115.00    9/16/1992    9/16/2010    9/16/2011 5702854    Limited Express
Store   

Clay Electrical Cooperative

Inc.

  

Indemnity

Bond for

Electrical

Service

Store #269

   2,000.00    10/20/1992    10/20/2010    10/20/2011 5746510    Structures,
Inc.   

Los Angeles Dept Water &

Power

  

Utility

Payment

Bond Store

338

   2,000.00    10/15/1992    10/15/2010    10/15/2011 5746511    Structures,
Inc.   

Gainsville FLA Regional

Utilities

  

Utility

Power Bond

for Service

at Location

   1,500.00    12/10/1992    12/10/2010    12/10/2011 5746575    Express LLC -
Store   

Los Angeles Dept Water &

Power

  

Utility

Power Bond

for Service

at Location

#875

   4,800.00    4/14/1993    4/14/2011    4/14/2012 5753802    Express LLC   

City of

Tallahassee

      10,000.00    8/13/2007    8/13/2010    8/13/2011 5792212    Express LLC   
The Knoxville Utilities Board       5,650.00    7/27/2007    7/27/2010   
7/27/2011 5824371    Express LLC - Store   

Snohomish

County Public Utility Dept #1

  

Utility Power Bond for Service

at Location

#687

   3,075.00    2/21/1995    2/21/2011    2/21/2012



--------------------------------------------------------------------------------

5833609    Express LLC    Utility Board of Key West FLA    Electric Power Bond
for Service at Location    9,630.00    10/11/1995    10/22/2010    10/11/2011
5877486    Express LLC    Florida Power Corporation       1,800.00    8/23/2007
   8/23/2010    8/23/2011 6379953    Express LLC    Con Edison-Cooper Station   
   6,870.00    10/7/2008    10/7/2008    10/7/2011 6379957    Express LLC    Con
Edison-Cooper Station       23,360.00    10/7/2008    10/7/2008    10/7/2011
6380110    Express LLC - Store    Progress Energy, Clearwater FLA    Utility
Power Bond for Service at Store 577    2,300.00    11/15/2005    11/15/2010   
11/15/2011 6415976    Express LLC    Commonwealth Edison IL       472.00   
6/10/2008    6/10/2011    6/10/2012 6415982    Express LLC    Southern
California Edison    #107    2,800.00    7/16/2008    7/16/2011    7/16/2012
6415984    Express LLC    Con Edison-Cooper Station       10,325.00    7/28/2008
   7/28/2010    7/28/2011 6415989    Express LLC    Murfreesboro Electric      
1,000.00    8/6/2008    8/6/2010    8/6/2011 6415998    Express LLC #2002   
Withlacoochee River Electric Cooperative, Inc.       4,800.00    10/1/2008   
10/1/2010    10/1/2011 6416039    Express LLC    Florida Power & Light Co.   
Master Account No. 3487848446- Service Address: 11401 Pines Blvd., Pembroke
Pines, FL    87,330.00    7/16/2009    7/16/2011    7/16/2012



--------------------------------------------------------------------------------

6473181  

Express

LLC - Store

 

Tampa Electric

Company

 

Utility

Power Bond

for Service

at Location

  6,950.00   2/20/2007   2/20/2011    2/20/2012 6478229  

Express

LLC - Store

 

Commonwealth

Edison IL

 

Electrical

Service for Store #200279;

Lombard IL

  4,490.00   4/5/2007   4/5/2011    4/5/2012 6700270  

Express

LLC

 

Central

Georgia EMC

    7,500.00   6/9/2010   6/9/2011    6/9/2012 6700271  

Express

LLC

 

Orlando

Utilities

Commission

    4,500.00   10/13/2010   10/13/2010    10/13/2011 6700272  

Express

LLC

  San Diego Gas & Electric     3,430.00   1/21/2011   1/21/2011    1/21/2012
6700274  

Express

LLC

 

Duke Energy

Services

 

Express

(Temp Space) #

411,

Kenwood

Towne

Center

  400.00   2/23/2011   2/23/2011    2/23/2012 6700275  

Express

LLC

 

Duke Energy

Services

 

Gas Service

- @ Express

(Temp Space) #411, Kenwood

Towne

Center

  120.00   2/23/2011   2/23/2011    2/23/2012 6700276  

Express

LLC

 

Kansas Gas

Service

 

Gas Service

@ Store #57

Town Center

Plaza,

Leawood,

KS

  100.00   2/23/2011   2/23/2011    2/23/2012 6700278  

Express

LLC

 

Duke Energy

Services

 

Electrical

Service

  1,545.00   3/11/2011   3/11/2011    3/11/2012 6700279  

Express

LLC

 

Progress

Energy

Carolinas, Inc.

 

for Electric

Services

  3,484.00   3/11/2011   3/11/2011    3/11/2012 6700280  

Express

LLC

  KCP&L  

Electrica

Deposit for

Store #57

Town Center

Plaza

  3,380.00   4/5/2011   4/5/2011    4/5/2012



--------------------------------------------------------------------------------

6700282  

Express

LLC

 

City Water &

Light

    1,500.00   6/20/2011   6/20/2011    6/20/2012 6700284  

Express

LLC

 

Orlando

Utilities

Commission

 

Account #

9735700001,

100 West

Anderson

St., Orlando,

FL - Store

#262

  9,000.00   7/1/2011   7/1/2011    7/1/2012



--------------------------------------------------------------------------------

Schedule 4.01(v) to

ABL Credit Agreement

Liens

 

Grantor

  

Lienholder

  

Principal Amount of Secured

Obligations

Each Loan Party   

Morgan Stanley & Co. Incorporated, as

Collateral Agent for the Lenders under the Agreement

   $125,000,000



--------------------------------------------------------------------------------

Schedule 4.01(z) to

ABL Credit Agreement

 

Intellectual Property

Worldwide Trademarks and Patents

 

Country:    Andorra                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

6013    EXPRESS    Express, LLC    6,954    24,851    Registered    3, 14, 18,
   Bleaching preparations and other substances for laundry use;               
   25, 35, 39   

cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices, in International Class 3;

Precious metals and their alloys and goods in precious metals or coated
therewith (except cutlery, forks and spoons); jewelry, precious stones,
horological and other chronometric instruments, in International Class 14;

Leather and imitations of leather, and articles made from these materials and
not included in other classes; skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery, in
International Class 18; Clothing, including boots, shoes and slippers, in
International Class 25;

Services rendered by bringing together, for the benefit of others, a variety of
goods (excluding the transport thereof), enabling customers to conveniently view
and purchase those goods; advertising services in connection with retail trade;
and advertising by mail order, in International Class 35; and The delivery of
goods and the delivery of goods by mail order, in International Class 39.

14716    EXPRESS    Express, LLC       24,852    Registered    3, 14, 18, 21,
25, 35    Personal care products, namely, aftershave gels, aftershave lotion,
antiperspirant, artificial nails, astringent for the face, astringent for the
skin, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, bubble bath, cologne, cream for the body, cream for
the cuticles, cream for the eyes, cream for the face, cream for the feet, cream
for the hands, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face highlighter, face masks, face mist, face scrub, non-medicated
foot soaks, face toners, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lotion for the body, lotion
for the face, lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, nail stencils, non-medicated blemish stick,
non-medicated cleanser for the face, non-medicated foot spray, non-medicated
massage ointment, oil blotting sheets for the skin, perfume, powder for



--------------------------------------------------------------------------------

                    

the body, powder for the face, powder for the feet, pumice stones for personal
use, salt scrubs for the skin, shaving cream, shaving gels, shower cream, shower
gel, skin bronzing cream, soap for the body, soap for the face, soap for the
hands, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body, sunless
tanning lotion for the face, pre-suntanning lotion for the body, pre-suntanning
lotion for the face, post-suntanning lotion for the body, post-suntanning lotion
for the face and talcum powder, cosmetic bags sold empty, cosmetic cases sold
empty, in International Class 3; Jewelry and watches, in International Class 14;

Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets, in International Class 18;

Toiletry bags sold empty, in International Class 21;

Clothing, namely, bathrobes, beach cover-ups, belts, blazers, blouses, body
suits, boots, boxer shorts, bras, bustiers, camisoles, caps, coats, dresses,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, knit shirts, knit tops, leotards, lingerie, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks, slippers,
slips, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops, teddies, ties,
tights, underpants, undershirts, underwear and vests, in International Class 25;
and

Retail stores services, mail order catalog services and on-line retail store
services featuring personal care products, home fragrance products, jewelry,
watches, packs, bags, wallets and clothing, in International Class 35.

16984    EXPRESS    Express, LLC       29,503    Pending    9, 26   

Sunglasses in International Class 9 and

Hair accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders.

Country:    Antigua And Barbuda               

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

11537    EXPRESS    Expressco, Inc.       5,944    Registered    38    Clothing,
namely, bathrobes, beach cover-ups, beachwear, belts, blazers, blouses, body
shapers, body suits, boxer shorts, bras, bustiers, camisoles, caps, coats,
dresses, footwear, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits,



--------------------------------------------------------------------------------

                     sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests. 16510    EXPRESS    Express, LLC
   7,236    7,236    Registered    3, 9, 14, 18, 25, 26, 35   

Non-medicated personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, artificial nails, astringent for the skin, bath beads, bath oil,
bath salts, blush, body glitter, body mist, body oil, body scrub, body wash,
bronzing cream for the skin, bubble bath, cleanser for the skin, cream for the
skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the sin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder in International class 3;

sunglasses in International Class 9;

jewelry and watches in international class 14;

backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in international class 18

clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests in international class 25

hair accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in international class 26

and retail store services, mail order catalog services and on-line store
services featuring personal care products, sunglasses, jewelry, watches, bags,
cases, packs, wallets, clothing and hair accessories in international class 35



--------------------------------------------------------------------------------

16577    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25

Belt buckles in International class 26

Country:    Argentina                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

6981    EXPRESS WORLD BRAND    Express, LLC    2,225,261    1.810,077    Renewal
Pending    3    Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices; all goods in the class.
6982    EXPRESS WORLD BRAND    Express, LLC    2,225,262    1,810,078    Renewal
Pending    14    Precious metals and their alloys and goods in precious metals
or coated therewith, not included in other classes; jewelry, precious stones;
horological and chronometric instruments; all goods in the class. 6983   
EXPRESS WORLD BRAND    Express, LLC    2,225,263    1,803,857    Registered   
25    Clothing, footwear, headgear; all goods in this class. 7430    EXPRESS
WORLD BRAND    Express, LLC    2,240,848    1,838,573    Registered    35    All
services in the class. 16639    Express WorldBrand and Design    Express, LLC   
3,039,990       Pending    3    Bleaching preparations and other substances for
laundry use; cleaning, polishing, scouring and abrasive preparations; soaps;
perfumery, essential oils, cosmetics, hair lotions; dentrifices 16934    Express
WorldBrand and Design    Express, LLC    3,039,991       Pending    14   
Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometic instruments 16922    Express WorldBrand and Design
   Express, LLC    3,028,154       Pending    25    Clothing, footwear,
headgear; all goods in this class. 10218    EXPRESSFASHION    Express, LLC   
2,341,801    1,898,290    Registered    3    All goods in the class. 10219   
EXPRESSFASHION    Express, LLC    2,341,802    1,898,291    Registered    14   
All goods in the class. 10220    EXPRESSFASHION    Express, LLC    2,341,803   
1,898,292    Registered    18    All goods in the class. 10221    EXPRESSFASHION
   Express, LLC    2,341,804    1,915,917    Registered    25    Clothing,
footwear, headgear. 10222    EXPRESSFASHION    Expressco, Inc.    2,341,805   
   Pending    35    Retail store services and mail order catalog services
featuring personal care products, jewelry, watches, packs, bags, wallets and
clothing. 16204    EXPRESSFASHION AND DESIGN    Express, LLC    2807893   
2274902    Registered    3    Bleaching preparations and other substances for
laundry use; cleaning, polishing, scouring and abrasive preparations; soaps;
perfumery, essential oils, cosmetics, hair lotions; dentrifrices



--------------------------------------------------------------------------------

16205    EXPRESSFASHION AND DESIGN    Express, LLC    2807895       PENDING   
18    Leather and imitations of leather, and goods made of these materials and
not including in other classes; animal skins, hides, trunks and travelling bags;
umbrellas, parasol and walking sticks, whips, harness and saddlery 16206   
EXPRESSFASHION AND DESIGN    Express, LLC    2807894    2274904    Registered   
14    Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments 16207    EXPRESSFASHION    Express, LLC
   2807896    2274908    Registered    25    Clothing, footwear, headgear    AND
DESIGN                   16935    Griffin Design    Express, LLC    3,080,275   
   Pending    14    Precious metals and their alloys and goods in precious
metals or coated therewith, not included in other classes; jewellery, precious
stones; horological and chronometic instruments 16936    Griffin Design   
Express, LLC    3,080,276       Pending    18    Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and travelling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery 16937    Griffin Design    Express, LLC   
3,080,278       Pending    26    Lace and embroidery, ribbons and braid;
buttons, hooks and eyes, pins and needles; artificial flowers 16920    GRIFFIN
DESIGN    Express, LLC    3,080,274       Pending    9    Scientific, nautical,
surveying, photographic, cinematographic, optical, weighing, measuring,
signalling, checking (supervision), life-saving and teaching apparataus and
instruments; apparatus and instruments for conducting, switching, transforming,
accumulating, regulating or controlling electricity; apparatus for recording,
transmission or reproduction of sound or images; magnetic data carriers,
recording discs; automatic vending machines and mechanisms for coin-operated
apparatus; cash registers, calculating machines, data processing equipment and
computers and fire-extinguishing apparatus 16923    GRIFFIN DESIGN    Express,
LLC    3,080,277       Pending    25    Clothing, footwear, headgear Country:   
Aruba                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

4641    EXPRESS    Express, LLC    94,062,316    16,810    Registered    25, 42
  

Clothing, including boots, shoes and slippers, in International Class 25;

and Retail clothing store and mail order services, in International Class 42.

14180    EXPRESS    Express, LLC    IM-20050927.1 5    25,192    Registered   
25, 35    Clothing, namely, bathrobes, beach cover-ups, belts, blazers, blouses,
body suits, boots, boxer shorts, bras, bustiers, camisoles, caps, coats,
dresses, garter belts, girdles, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, knit shirts, knit tops, leotards, lingerie,
mittens, negligees, night gowns, night shirts, pajamas, panties, pants,
pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks,
slippers, slips, sneakers, socks, stockings, suits,



--------------------------------------------------------------------------------

                     sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, t-shirts, tank tops, teddies, ties, tights, underpants,
undershirts, underwear and vests, in International Class 25; and               
      Retail store services, mail order catalog services and on-line retail
store services featuring personal care products, home fragrance products,
jewelry, watches, packs, bags, wallets and clothing, in International Class 35.
6449    EXPRESS WORLD BRAND    Express, LLC    IM-990322.26    19,800    Renewed
   3, 14   

Perfumes and cosmetics, in International Class 3; and

Watches and clocks; jewelry made of non-precious metals, in International Class
14.

16713    Griffin Design    Express, LLC    IM-110210.14       Pending    9, 14,
18, 25, 26   

Sunglasses in International Class 9;

Jewelry and watches in International Class 14;

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets, in International Class 18;

Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shores, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests in International Class
25; and

Belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in International Class 26

Country:    Australia                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

6442    EXPRESS WORLD BRAND    Express, LLC    787,627    787,627    Registered
   3, 14, 25, 35    Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions, dentifrices, in International Class 3;
                     Precious metals and their alloys and goods in precious
metals or coated therewith, not included in other classes; jewellery, precious
stones; horological and chronometric instruments, in International Class 14;   
                  Clothing, footwear, headgear, in International Class 25; and
Retail store services being services rendered by retail establishments to meet
the needs of customers and consumers being sale of clothing, fashion goods and
accessories and personal care products and accessories including cosmetics,
jewellery and skin care products; mail order services for the purchase of
clothing, fashion goods and accessories and personal care products and
accessories including cosmetics, jewellery and skin care products, in
International Class 35.



--------------------------------------------------------------------------------

9882    EXPRESSFASHION    Express, LLC    874,691    A874,691    Registered   
25, 35    Clothing; including bathrobes, beach cover-ups, beachwear, belts,
blazers, blouses, body shapers, body suits, boxer shorts, bras, bustiers,
camisoles, caps, coats, dresses, footwear, foundation garments, garter belts,
girdles, gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans,
jogging suits, knee highs, knit shirts, knit tops, leotards, lingerie,
loungewear, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear,
slips, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat
suits, sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties,
tights, underpants, undershirts, underwear and vests being goods in class 25;
and                      Retail store services and mail order catalog services
featuring personal care products, jewelry, watches, packs, bags, wallets and
clothing being services in class 35. 14251    EXPRESSFASHION    Express, LLC   
1,092,360    1,092,360    Registered    25, 35    Clothing, namely bathrobes,
beach cover-ups, belts, blazers, blouses, body suits, boots, boxer shorts, bras,
bustiers, camisoles, caps, coats, dresses, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, jackets, jeans, jogging suits, knit shirts, knit
tops, leotards, lingerie, mittens, negligees, night gowns, night shirts,
pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits,
t-shirts, tank tops, teddies, ties, tights, underpants, undershirts, underwear
and vests, in International Class 25; and                      Retail store
services, mail order catalogue services and on-line retail store services
featuring personal care products, home fragrance products, jewellery, watches,
packs, bags, wallets and clothing being services, in International Class 35.
16651    EXPRESSFASHION    Express, LLC    1405212       Pending    3, 9, 14,
18, 25, 26, 35    Non-medicated personal care products, including aftershave
gels, aftershave lotion, antiperspirant, artificial nails, astringent for the
skin, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, bronzing cream for the skin, bubble bath, cleanser
for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightening preparations, hair



--------------------------------------------------------------------------------

                     styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-sun tanning lotion for the skin, post-sun tanning lotion for
the skin and talcum powder in International Class 3;                     
Sunglasses; and parts of and accessories for such goods are included in
international class 9;                      Jewelry and watches in international
class 14;                      Backpacks, cosmetic bags sold empty, cosmetic
cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry
bags sold empty, tote bags, travel bags and wallets; and parts of and
accessories for such goods as are included in international class 18;         
            Clothing, including belts, blazers, blouses, boots, bras, caps,
coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans,
jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vests; and parts of and
accessories for such goods as are included in international class 25;         
            Hair accessories, including barrettes, hair bows, hair clips, hair
ornaments, hair pins, hair ribbons and ponytail holders in international class
26;                      Retail store services, mail order catalog services and
online store services featuring personal care products, sunglasses, jewelry,
watches, bags, cases, packs, wallets, clothing and hair accessories in
international class 35 16578    GRIFFIN DESIGN    Express, LLC    A0021283   
1,051,608    Registered    14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

                    

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25

Belt buckles in International class 26

16652    GRIFFIN DESIGN    Express, LLC    1,405,215       Pending    9   
Sunglasses; and parts of and accessories for such goods as are included in this
class Country:    Austria                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services



--------------------------------------------------------------------------------

1759    EXPRESS    Express, LLC    AM 4456/91    139,410    Registered    3, 14,
18, 25   

Clothing, including boots, shoes and slippers. Amended to add:

Personal care products, namely, aftershave, antiperspirant, artificial nails,
astringent for the face, astringent for the skin, bath oil, bath beads, blush,
body glitter, bubble bath, cleanser for the face, cologne, cotton swabs, cream
for body, cream for cuticles, cream for eyes, cream for face, cream for hands,
deodorant, exfoliators for skin, eye makeup pencils, eye shadow, face mist,
foundation, fragrant body splash, hair conditioner, hair dyes, hair glitter,
hair rinses, hair shampoo, hair spray, hair styling gel, hair styling mousse,
lotion for the body, lotion for hands, lotion for face, lip balm, lip gloss, lip
makeup pencils, lipstick, makeup for the body, makeup for the face, makeup
remover, mascara, nail corrector pens, nail polish, nail polish remover, nail
stencils, non-medicated blemish stick, oil blotting sheets for the skin,
perfume, powder for the body, powder for the face, pumices, shaving cream,
shower gel, soap for body, soap for face, soap for hands, sun block for the
skin, suntan lotion for the body, suntan lotion for the face, sunless tanning
lotion for the body, sunless tanning lotion for the face, pre-suntanning lotion
for the body, pre-suntanning lotion for the face, post-suntanning lotion for the
body, post-suntanning lotion for the face and talcum powder, in International
Class 3;

                     Jewelry and watches, in International Class 14; and
Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets, in International Class 18; 14096    EXPRESS    Express,
LLC    7075/2005    236,471    Registered    3, 14, 18, 25    Personal care
products, namely, aftershave gels, aftershave lotion, antiperspirant, artificial
nails, astringent for the face, astringent for the skin, bath beads, bath oil,
bath salts, blush, body glitter, body mist, body oil, body scrub, body wash,
bubble bath, cologne, cream for the body, cream for the cuticles, cream for the
eyes, cream for the face, cream for the feet, cream for the hands, deodorants
for personal use, essential oils for personal use, exfoliating preparations for
the skin, eye gels, eye makeup pencils, eye masks, eye shadow, face highlighter,
face masks, face mist, face scrub, non-medicated foot soaks, face toners,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair shampoo, hair spray, hair straightener, hair styling gel, hair styling
mousse, lotion for the body, lotion for the face, lotion for the feet, lotion
for the hands, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick,
makeup for the body, makeup for the face, makeup remover, mascara, massage
cream, massage lotion, massage oil, nail polish, nail



--------------------------------------------------------------------------------

                     polish remover, nail stencils, non-medicated blemish stick,
non-medicated cleanser for the face, non-medicated foot spray, non-medicated
massage ointment, oil blotting sheets for the skin, perfume, powder for the
body, powder for the face, powder for the feet, pumice stones for personal use,
salt scrubs for the skin, shaving cream, shaving gels, shower cream, shower gel,
soap for the body, soap for the face, soap for the hands, sun block for the
body, sun block for the face, suntan lotion for the body, suntan lotion for the
face, and talcum powder, in International Class 3;                      Jewelry
and watches, in International Class 14;                      Backpacks, cosmetic
bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags,
handbags, purses, toiletry bags sold empty, tote bags, travel bags and wallets,
in International Class 18; and                      Clothing, namely, bathrobes,
beach cover-ups, belts, blazers, blouses, body suits, boots, boxer shorts, bras,
bustiers, camisoles, caps, coats, dresses, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, jackets, jeans, jogging suits, knit shirts, knit
tops, leotards, lingerie, mittens, negligees, night gowns, night shirts,
pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits,
t-shirts, tank tops, teddies (clothing), ties, tights, underpants, undershirts,
underwear, vests, in International Class 25. 16737    EXPRESS    Express, LLC   
A0022897    1,074,395    Registered    9, 26, 35    Sunglasses in International
Class 9;                      Hair accessories, namely hair ornaments, hair
slides, hair bands, hair bows, hair grips, hair clips in International class 26
and                      Retail store services featuring jewelry and hair
accessories in                      International Class 35 7090    EXPRESS WORLD
BRAND    Express, LLC    AM 3949/99    184,404    Renewed    3, 25, 39, 42   
Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations;                     
soaps; perfumery, essential oils, cosmetics, hair lotions;                     
dentifrices, in International Class 3;                      Clothing, including
boots, shoes and slippers, in International                      Class 25;      
               Packing, storing, distribution, transport, and delivering of   
                  goods, and in particular of the aforementioned goods, in      
               International Class 39; and                      Taking of goods
orders, finding and organizing the procuring                      of the goods
ordered, in particular of the aforementioned                      goods, in
International Class 42. 16579    GRIFFIN DESIGN    Express, LLC    A0021283   
1,051,608    Registered    14, 18, 25, 26    Jewelry in International Class 14;
Wallets made of leather or other materials, in International



--------------------------------------------------------------------------------

                     Class 18;                      Clothing, namely, shirts and
t-shirts; jackets, shorts, flip flops, sandals, pants, underwear, belts, hats,
sweaters, ties, jeans, socks, pajamas, skirts, sweat shirts, in International
Class 25                      Belt buckles in International class 26 16714   
Griffin Design    Express, LLC    AM 453/2011    261,528    Registered    9   
Sunglasses in International Class 9; Country:    Azerbaijan                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16738    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3; Sunglasses in International Class 9;



--------------------------------------------------------------------------------

                     Jewelry in International Class 14;                     
Purses and handbags in International Class 18;                      Sweaters,
knit tops, blouses, pants, sport jackets, shirts, skirts, hosiery, tights,
socks, shorts, tank tops and t-shirts in International class 25;               
      Hair accessories, namely hair ornaments, hair slides, hair bands, hair
bows, hair grips, hair clips in International class 26 and                     
Retail store services featuring jewelry and hair accessories in International
Class 35 16715    Griffin Design    Express, LLC    2011 0093       Pending    9
   Sunglasses in International Class 9; 16653    GRIFFIN DESIGN    Express, LLC
   A0021283    1,051,608    Registered    14, 18, 25,    Jewelry in
International Class 14;                   26    Wallets made of leather or other
materials, in International Class 18;                      Clothing, namely,
shirts and t-shirts; jackets, shorts, flip flops, sandals, pants, underwear,
belts, hats, sweaters, ties, jeans, socks, pajamas, skirts, sweat shirts, in
International Class 25                      Belt buckles in International class
26 Country:    Bahamas                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

4553    EXPRESS    Expressco, Inc.    16,598    16,598    Renewal Pending    38
   Clothing, including boots, shoes and slippers. 7221    EXPRESS    Expressco,
Inc.    21,644       Pending    39    Mail order catalogs featuring personal
care products and clothing and accessories therefore. 14409    EXPRESS   
Expressco, Inc.    28,103    28,103    Registered    38    Clothing, namely,
bathrobes, beach cover-ups, belts, blazers, blouses, body suits, boots, boxer
shorts, bras, bustiers, camisoles, caps, coats, dresses, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, knit
shirts, knit tops, leotards, lingerie, mittens, negligees, night gowns, night
shirts, pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters,
swimsuits, t-shirts, tank tops, teddies, ties, tights, underpants, undershirts,
underwear and vests. 16986    GRIFFIN DESIGN    Express, LLC          Pending   
9, 14, 18, 25, 26    In respect of all goods in class 8 in particular
sunglasses, in Local Class 8;                      In respect of all goods in
class 14 in particular jewelry and watches in local class 14;                  
   in respect of all goods in class 37 in particular backpacks, cosmetic bags
sold empty, cosmetic cases sold empty, duffel bags, fanny packs gym bags,
handbags, purses, toiletry bags sold empty, tote bags, travel bags and wallets
in Local class 37 in respect of all goods in class 38 in particular clothing,
namely belts, blazers, blouses, boots, bras, caps, coats, dresses, flip flops.
gloves, gowns, halter tops, hats, headbands, jackets, jeans,



--------------------------------------------------------------------------------

                     jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and vests
in Local class 38;                      in respect of all goods in class 50 in
particular imitation leather goods, namely backpacks, cosmetic bags sold empty,
cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses,
toiletry bags sold empty, tote bags, travel bags and wallets. Belt buckles,
barrettes hair bands, hair bows, hair clips, hair ornaments, hair pins, hair
ribbons and ponytail holders in Local class 50 Country:    Bahrain            
     

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16142    EXPRESS    Express, LLC    TM62727       Pending    18    backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets. 16143    EXPRESS    Express, LLC    TM62726       Pending    14   
Jewelry and watches 16144    EXPRESS    Express, LLC    TM62725       Pending   
9    Sunglasses 16152    EXPRESS    Express, LLC    TM62724       Pending    3
   non-medicated personal care products, namely, aftershave gels, aftershave
lotion, antiperspirant, artificial nails, astringent for the skin, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, bronzing cream for the skin, bubble bath, cleanser for the skin, cream for
the skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder 16153    EXPRESS    Express, LLC    TM62728       Pending
   25    clothing, namely belts, blazers, blouses, boots, bras, caps, coats,
dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,



--------------------------------------------------------------------------------

                     stockings, suits, sweat pants, sweat shirts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vests 16140    EXPRESS   
Express, LLC    SM62730       Pending    35    retail store services, mail order
catalog services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories 16141    EXPRESS    Express, LLC    TM62729       Pending    26   
hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 8952    EXPRESS    Express, LLC   
TM28,691    TM28,691    Renewed    25    clothing, footwear, headgear 10027   
EXPRESS    Express, LLC    SM4467    SM4467    Registered    35    retail store
services and mail order catalog services featuring personal care products,
jewelry, watches, packs, bags, wallets and clothing, all services included in
class 35. 16327    EXPRESS IN ARABIC    Express, LLC    TM 72413    72,413   
Registered    3    Non-medicated personal care products, namely, aftershave
gels, aftershave lotion, antiperspirant, artificial nails, astringent for the
skin, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, bronzing cream for the skin, bubble bath, cleanser
for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder 16328    EXPRESS IN ARABIC    Express, LLC    TM 72414   
72414    Registered    9    Sunglasses 16330    EXPRESS IN ARABIC    Express,
LLC    TM 72416    72416    Registered    14    Jewelry and watches 16332   
EXPRESS IN ARABIC    Express, LLC    TM 72417    72417    Registered    18   
Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets Clothing, namely belts, blazers, blouses, boots, bras,
caps, coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, leotards, lingerie, mittens, 16334    EXPRESS IN ARABIC   
Express, LLC    TM 72418    72418    Registered    25   



--------------------------------------------------------------------------------

                     pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests 16336    EXPRESS IN ARABIC   
Express, LLC    TM 72420    72,420    Registered    26    Hair accessories,
namely, barrettes, hair bows, hair clips, hair ornaments, hair pins, hair
ribbons and ponytail holders 16338    EXPRESS IN ARABIC    Express, LLC    SM
72421    72421    Registered    35    Retail store services, mail order catalog
services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories 16490    EXPRESS RESERVE    Express, LLC    TM77,472       Pending
   3    Personal care products, namely, aftershave preparations, namely, gels
and lotions, antiperspirants, cosmetic astringent for the face, cosmetic
astringent for the skin, bath beads, bath cream, bath crystals, bath fizzies,
bath foam, bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts,
blush, skin care preparations, namely, body balm, body cream, body glitter, body
mist, body oil, body polish, body powder, soaps for body care, body scrub, body
washes, bubble bath, cologne, deodorants for personal use, essential oils for
personal use, exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner
pencils, gel eye masks, eye shadow, face cream, face paint, facial beauty masks,
face powder, face soap, facial scrub, non-medicated foot soaks, skin toners,
foot powder, foot scrubs, foundation, body splash, body mist, hair conditioner,
hair pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightening preparations, hair styling gel, hair styling mousse, hand cream,
hand soap, lotion for the body, lotion for the face, non-medicated lotion for
the feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, massage cream, massage oil, body lotion, namely, massage lotion, nail
polish, nail polish remover, non-medicated cosmetic makeup pencils for
blemishes, non-medicated cleanser for the face, non-medicated foot cream,
non-medicated lip balm, cosmetic facial blotting papers, perfume, non-medicated
bath salt for he skin, shaving cream, shaving gels, shea butter for cosmetic
purposes, shower cream, shower gel, skin bronzing cream; skin care preparation,
namely, non-medicated body polish and body balm, skin toners, sun block for the
body, sun block for the face, suntan lotion for the body, suntan lotion for the
face, indoor tanning lotion for the body, self-tanning suntan creams for the
face, suntan lotion for the body, pre-sunning suntan lotion for the face,
post-sunning suntan lotion for the body, post-suntan lotion for the face, talcum
powder, wrinkle removing skin care preparations



--------------------------------------------------------------------------------

16326    EXPRESSFASHION IN ARABIC    Express, LLC    TM 72422    72422   
Registered    3    Non-medicated personal care products, namely, aftershave
gels, aftershave lotion, antiperspirant, artificial nails, astringent for the
skin, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, bronzing cream for the skin, bubble bath, cleanser
for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder 16329    EXPRESSFASHION IN ARABIC    Express, LLC    TM
72423    72423    Registered    9    sunglasses 16331    EXPRESSFASHION IN
ARABIC    Express, LLC    TM 72425    72425    Registered    14    Jewelry and
watches 16333    EXPRESSFASHION IN ARABIC    Express, LLC    TM 72427    72427
   Registered    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets 16335    EXPRESSFASHION IN ARABIC   
Express, LLC    TM 72429    72429    Registered    25    Clothing, namely belts,
blazers, blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops,
hats, headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens,
pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties,
underwear and vests 16337    EXPRESSFASHION IN ARABIC    Express, LLC    TM
72430    72430    Registered    26    Hair accessories, namely, barrettes, hair
bows, hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders
16339    EXPRESSFASHION IN ARABIC    Express, LLC    SM 72431    72431   
Registered    35    Retail store services, mail order catalog services and
on-line store services featuring personal care products, sunglasses, jewelry,
watches, bags, cases, packs, wallets, clothing and hair accessories 16580   
GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18,
25,    Jewelry in International Class 14;



--------------------------------------------------------------------------------

                  26    Wallets made of leather or other materials, in
International Class 18;                      Clothing, namely, shirts and
t-shirts; jackets, shorts, flip flops,                      sandals, pants,
underwear, belts, hats, sweaters, ties, jeans,                      socks,
pajamas, skirts, sweat shirts, in International Class 25                     
Belt buckles in International class 26 16829    GRIFFIN DESIGN    Express, LLC
   85,445       Pending    9    Sunglasses Country:    Bangladesh               
  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1764    EXPRESS    Express, LLC    27,395    27,395    Renewed    25   
Clothing, including boots, shoes and slippers. 1765    EXPRESS    Express, LLC
   27,393    27,393    Renewal Pending    3    Bleaching preparations and other
substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices. 1766    EXPRESS    Express, LLC    27,394    27,394    Renewed   
14    Precious metals and their alloys and goods in precious metals or coated
therewith (except cutlery, forks and spoons), jewellery, precious stones,
horological and other chronometric instruments. 6986    EXPRESS    Expressco,
Inc.    59,514       Pending    16    Mail order catalogs featuring personal
care products and clothing and accessories therefore. 10115    EXPRESS   
Expressco, Inc.    70,797       Pending    18    Backpacks, duffel bags, fanny
packs, gym bags, handbags, purses, tote bags, travel bags and wallets. 13983   
EXPRESS    Expressco, Inc.    93,897       Pending    3    Personal care
products, namely, aftershave gels, aftershave lotion, antiperspirant, artificial
nails, astringent for the face, astringent for the skin, bath beads, bath oil,
bath salts, blush, body glitter, body mist, body oil, body scrub, body wash,
bubble bath, cologne, cream for the body, cream for the cuticles, cream for the
eyes, cream for the face, cream for the feet, cream for the hands, deodorants
for personal use, essential oils for personal use, exfoliating preparations for
the skin, eye gels, eye makeup pencils, eye masks, eye shadow, face highlighter,
face masks, face mist, face scrub, non-medicated foot soaks, face toners,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lotion for the body, lotion for the face, lotion for
the feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, massage cream, massage lotion, massage oil, nail polish, nail polish
remover, nail stencils, non-medicated blemish stick, non-medicated cleanser for
the face, non-medicated foot spray, non-medicated massage



--------------------------------------------------------------------------------

                     ointment, oil blotting sheets for the skin, perfume, powder
for the body, powder for the face, powder for the feet, pumice stones for
personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, skin bronzing cream, soap for the body, soap for the face,
soap for the hands, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder. 13984    EXPRESS   
Expressco, Inc.    93,899       Pending    14    Jewelry and watches. 13985   
EXPRESS    Expressco, Inc.    93,900       Pending    25    Clothing, namely,
bathrobes, beach cover-ups, belts, blazers, blouses, body suits, boots, boxer
shorts, bras, bustiers, camisoles, caps, coats, dresses, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, knit
shirts, knit tops, leotards, lingerie, mittens, negligees, night gowns, night
shirts, pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters,
swimsuits, t-shirts, tank tops, teddies, ties, tights, underpants, undershirts,
underwear and vests. 16469    EXPRESS    Express, LLC    114,230       Pending
   35    Retail store services, mail order catalog services and on-line store
services featuring personal care products, sunglasses, jewelry, watches, bags,
cases, packs, wallets, clothing and hair accessories 16831    GRIFFIN DESIGN   
Express, LLC    139,596       Pending    9    Sunglasses 16883    GRIFFIN DESIGN
   Express, LLC    139,598       Pending    25    Clothing, namely belts,
blazers, blouses, boots, bras, caps, coats, dresses, flip flops, gloves, gowns,
halter tops, hats, headbands, jackets, jeans, jogging suits, leotards, lingerie,
mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants,
sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties,
underwear and vests Belt buckles, barrettes, hair bands, hair bows, hair clips,
hair ornaments, hair pins, hair ribbons and ponytail holders 16885    GRIFFIN
DESIGN    Express, LLC    139,597       Pending    26    16886    GRIFFIN DESIGN
   Express, LLC    139,599       Pending    18    Backpacks, cosmetic bags sold
empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags,
purses, toiletry bags sold empty, tote bags, travel bags and wallets 16848   
GRIFFIN DESIGN    Express, LLC    139,595       Pending    14    Jewelry and
watches Country:    Barbados                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16261    EXPRESS    Express, LLC    24,150       PENDING    26    Hair
accessories, namely, barrettes, hair bows, hair clips, hair



--------------------------------------------------------------------------------

                     ornaments, hair pins, hair ribbons and ponytail holders
16262    EXPRESS    Express, LLC    24,146       PENDING    3    Non-medicated
personal care products, namely, aftershave gels, aftershave lotion,
antiperspirant, artificial nails, astringent for the skin, bath beads, bath oil,
bath salts, blush, body glitter, body mist, body oil, body scrub, body wash,
bronzing cream for the skin, bubble bath, cleanser for the skin, cream for the
skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gels, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder 16263    EXPRESS    Express, LLC    24,151       PENDING    35   
Retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories 16265    EXPRESS    Express, LLC
   24,147       PENDING    9    Sunglasses 16258    EXPRESS    Express, LLC   
24,148       PENDING    14    Jewelry and watches 16259    EXPRESS    Express,
LLC    24,149       PENDING    18    Backpacks, cosmetic bags sold empty,
cosmetic bases sold empty, duffel bags, fanny packs, gym bags, handbags, purses,
toiletry bags sold empty, tote bags, travel bags and wallets 16260    EXPRESS   
Express, LLC          PENDING    25    Clothing, namely, belts, blazers,
blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties, underwear and
vests 10116    EXPRESS    Express, LLC       81/15551    Registered    25   
Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, footwear, foundation garments, garter belts, girdles,
gloves, gowns,



--------------------------------------------------------------------------------

                     halter tops, hats, headbands, hosiery, jackets, jeans,
jogging suits, knee highs, knit shirts, knit tops, leotards, lingerie,
loungewear, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear,
slips, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat
suits, sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties,
tights, underpants, undershirts, underwear and vests. 10117    EXPRESS   
Express, LLC       81/15552    Registered    42    Retail store services and
mail order catalog services featuring personal care products, jewelry, watches,
packs, bags, wallets and clothing. Country:    Benelux                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

6305    EXPRESS WORLD BRAND    Express, LLC    934,615    654,758    Registered
   3, 14, 25, 35    Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices, in International Class 3;
                     Watches, clocks and jewellery made of non-precious metals,
in International Class 14;                      Articles of clothing for men and
women, including shoes, boots and slippers, in International Class 25; and      
               Fashion shows for commercial purposes, commercial advisory
services in relation to the trade in clothing and personal care products, in
International Class 35. 16216    EXPRESS FASHION    Express, LLC    1154004   
841,556    Registered    3, 9, 14, 18, 26, 35    Non-medicated personal care
products, namely, aftershave gels, aftershave lotion. antiperspirant, artificial
nails, astringent for the skins, bath beads, bath oil, bath salts, blush, body
glitter, body mist, body oil, body scrub, body wash, cologne, deodorants for
personal use, essential oils for personal use, exfoliating preparations for the
skin, eye gels, eye makeup pencils, eye masks, eye shadow, face masks, face
mist, face powder, face scrub, face toners, foot soaks, foundation, fragrant
body splash, fragrant body mist, hair conditioner, hair dyes, hair glitter, hair
highlighter, hair mascara, hair pomade, hair rinses, hair removing creams, hair
shampoo, hair spray, hair straightener, hair styling gel, hair styling mousse,
lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, lotion for the
skin, makeup for the body, makeup for the face, makeup remover, mascara, massage
cream, massage lotion, massage oil, moisturizer for the skin, nail polish, nail
polish remover, perfume, powder for the skin, pumice stones for personal use,
salt scrubs for the skin, shaving cream, shaving gels, shower cream, shower
gels, soap for the skin, sun block for the skin, suntan lotion for the skin,



--------------------------------------------------------------------------------

                     sunless tanning lotion for the skin, pre-suntanning lotion
for the skin, post-suntanning lotion for the skin and talcum powder in
international class 3                      sunglasses in international class 9
                     Jewelry and watches in international class 14            
         Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel
bags, fanny packs, gym bags, handbags, purses, and toiletry bags sold empty,
tote bags, travel bags and wallets in international class 18                  
   Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, tank tops, ties,
underwear and vests in international class 25                      Hair
accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair pins,
hair ribbons and ponytail holders in international class 26; and               
      Retail store services, mail order catalog services and on-line store
services featuring personal care products, sunglasses, jewelry, watches, bags,
cases, packs, wallets, clothing and hair accessories in international class 35
10009    EXPRESSFASHION    Express, LLC    0990532    701,517    Renewed    25,
35    Clothing, footwear, headgear; clothing, namely, bathrobes, beach
cover-ups, beachwear, belts, blazers, blouses, body suits, boxer shorts, bras,
bustiers, camisoles, caps, coats, dresses, footwear, foundation garments, garter
belts, girdles, gloves, gowns, halter tops, hats, headbands, hosiery, jackets,
jeans, jogging suits, knee highs, knit shirts, knit tops, leotards, lingerie,
loungewear, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear,
slips, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat
suits, sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties,
tights, underpants, undershirts, underwear and vests, in International Class 25;
and                      Advertising; business management; business
administration; office functions; business mediation in respect of the
commercialization of personal care products, jewelry, watches, packs, bags,
wallets and clothings, advertising and publicity services; sales promotion,
including organizing commercial events; publicity advertising; market research;
administrative order processing in respect of mail order catalog services, in
International Class 35. 14224    EXPRESSFASHION    Express, LLC    1,098,562   
820,153    Registered    25    Clothing, namely, bathrobes, beach cover-ups,
belts, blazers, blouses, body suits, boots, boxer shorts, bras, bustiers,



--------------------------------------------------------------------------------

                     camisoles, caps, coats, dresses, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, knit
shirts, knit tops, leotards, lingerie, mittens, negligees, night gowns, night
shirts, pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters,
swimsuits, t-shirts, tank tops, teddies, ties, tights, underpants, undershirts,
underwear and vests. 16581    GRIFFIN DESIGN    Express, LLC    A0021283   
1,051,608    Registered    14, 18, 25,    Jewelry in International Class 14;   
               26    Wallets made of leather or other materials, in
International Class 18;                     

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25

Belt buckles in International class 26

16716    GRIFFIN DESIGN    Express, LLC    1,218,421    895,511    Registered   
9    Sunglasses in International Class 9; Country:    Bermuda                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16242    EXPRESS    Express, LLC    47,831    47,831    Registered    25   
Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests 10001    EXPRESS    Express, LLC   
33,246    33,246    Registered    25    Bathrobes, beach cover-ups, beachwear,
belts, blazers, blouses, body shapers, body suits, boxer shorts, bras, bustiers,
camisoles, caps, coats, dresses, footwear, foundation garments, garter belts,
girdles, gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans,
jogging suits, knee highs, knit shirts, knit tops, leotards, lingerie,
loungewear, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear,
slips, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat
suits, sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties,
tights, underpants, undershirts, underwear and vests; all included in Class 25.
16241    EXPRESSFASHION    Express, LLC    47,830    47,830    Registered    35
   The bringing together, for the benefit of others of a variety of goods
enabling customers to conveniently view and purchase those goods from a personal
care products, sunglasses, jewelry, watches, bags, cases, packs, wallets,
clothing and hair accessories store and from a general merchandise catalogue



--------------------------------------------------------------------------------

                     and from an internet website specializing in the marketing
of personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories; in all included in class 35 10705   
EXPRESSFASHION    Express, LLC    33,504    33,504    Registered    35    The
bringing together, for the benefit of others, of a variety of goods, enabling
customers to conveniently view and purchase those goods from a general
merchandise catalog by mail order or by means of telecommunications; all
included in Class 35. 16966    GRIFFIN DESIGN    Express, LLC    50,477      
Pending    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold empty,
duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty,
tote bags, travel bags and wallets 16967    GRIFFIN DESIGN    Express, LLC   
50,478       Pending    25    Clothing, namely belts, blazers, blouses, boots,
bras, caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and
vests 16968    GRIFFIN DESIGN    Express, LLC    50,479       Pending    26   
Belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16969    GRIFFIN DESIGN    Express, LLC
   50,476       Pending    14    Jewelry and watches 16970    GRIFFIN DESIGN   
Express, LLC    50,475       Pending    9    Sunglasses Country:    BES Islands
              

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16981    Griffin Design    Express, LLC       479    Registered    9   
Sunglasses Country:    Bolivia                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

4308    EXPRESS    Express, LLC    1,724    66,724-A    Registered    25   
Clothing, including boots, shoes and slippers. 4309    EXPRESS    Express, LLC
   1,724    66,725-A    Registered    42    Retail clothing store services and
mail order services. 10532    EXPRESS    Express, LLC       95,526    Registered
   3    Personal care products, namely, aftershave, antiperspirant, artificial
nails, astringent for the face, astringent for the skin, bath oil, bath beads,
blush, body glitter, bubble bath, cleanser for the face, cologne, cotton swabs,
cream for body, cream for cuticles, cream for eyes, cream for face, cream for
hands, deodorant, exfoliators for skin, eye makeup pencils, eye shadow, face
mist, foundation, fragrant body splash, hair conditioner, hair dyes, hair
glitter, hair rinses, hair shampoo, hair spray, hair styling gel, hair styling
mousse, lotion for the body, lotion for hands, lotion for face, lip balm, lip
gloss, lip makeup pencils, lipstick, makeup for the body, makeup for the face,
makeup remover, mascara, nail corrector pens, nail



--------------------------------------------------------------------------------

                     polish, nail polish remover, nail stencils, non-medicated
blemish stick, oil blotting sheets for the skin, perfume, powder for the body,
powder for the face, pumices, shaving cream, shower gel, soap for body, soap for
face, soap for hands, sun block for the skin, suntan lotion for the body, suntan
lotion for the face, sunless tanning lotion for the body, sunless tanning lotion
for the face, pre-suntanning lotion for the body, pre-suntanning lotion for the
face, post-suntanning lotion for the body, post-suntanning lotion for the face
and talcum powder. 10533    EXPRESS    Express, LLC       95,122    Registered
   14    Jewelry and watches and all products in this class. 10534    EXPRESS   
Express, LLC       95,671    Registered    18    Backpacks, duffel bags, fanny
packs, gym bags, handbags, purses, tote bags, travel bags and wallets. 13929   
EXPRESS    Express, LLC    SM-3561-05    103,540-C    Registered    25   
Clothing, namely, bathrobes, beach cover-ups, belts, blazers, blouses, body
suits, boots, boxer shorts, bras, bustiers, camisoles, caps, coats, dresses,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, knit shirts, knit tops, leotards, lingerie, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks, slippers,
slips, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops, teddies, ties,
tights, underpants, undershirts, underwear and vests. 13930    EXPRESS   
Express, LLC    SM-3562-05    103,539-C    Registered    35    Retail store
services, mail order catalog services and on-line retail store services
featuring personal care products, home fragrance products, jewelry, watches,
packs, bags, wallets and clothing. 16938    EXPRESS    Express, LLC   
SM01641-2011       Pending    3    non-medicated personal care products, namely,
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, bronzing cream for the skin, bubble bath,
cleanser for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, nail
polish, nail polish remover, perfume, powder for the skin, pumice stones for
personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, soap for the skin, sun block



--------------------------------------------------------------------------------

                     for the skin, suntan lotion for the skin, sunless tanning
lotion for the skin, pre-suntanning lotion for the skin, post-suntanning lotion
for the skin and talcum powder 16939    EXPRESS    Express, LLC    SM01644-2011
      Pending    25    Clothing, namely belts, blazers, blouses, boots, bras,
caps, coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose,
robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers,
sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts,
sweat suits, sweaters, swim suits, tank tops, ties, underwear and vests 16925   
EXPRESS    Express, LLC    SM01643-2011       Pending    18    Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets 16926    EXPRESS    Express, LLC    SM01645-2011       Pending    35   
Retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories 16927    EXPRESS    Express, LLC
   SM01642-2011       Pending    14    Jewelry and watches 16850    GRIFFIN
DESIGN    Express, LLC    SM00415-2011       Pending    9    Sunglasses 16849   
GRIFFIN DESIGN    Express, LLC    SM00416-2011       Pending    14    Jewelry
and watches 16851    GRIFFIN DESIGN    Express, LLC    SM00417-2011      
Pending    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold empty,
duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty,
tote bags, travel bags and wallets 16940    GRIFFIN DESIGN    Express, LLC   
SM00419-2011       Pending    26    Belt buckles, barrettes, hair bands, hair
bows, hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders
16924    GRIFFIN DESIGN    Express, LLC    SM00418-2011       Pending    25   
Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests Country:    Brazil   
              

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

11    EXP AND DESIGN    Express, LLC    813,675,898    813,675,898    Registered
   35    Retail clothing store services. 14    EXP AND DESIGN    Express, LLC   
813,675,863    813,675,863    Renewed    3    Perfumery and hygiene products,
and toiletry articles in general, in Brazilian Class 3.20. 6717    EXP AND
DESIGN    Express, LLC    821,401,890       Pending    25    Clothing and
clothing accessories of common use, in Brazilian Class 25.10. 1768    EXPRESS   
Express, LLC    814,417,981       Pending    3    1772    EXPRESS    Express,
LLC    814,417,990    814,417,990    Registered    14    Chronometers, watches
and parts thereof, jewels made of non precious metals.



--------------------------------------------------------------------------------

9994    EXPRESS    Express, LLC    823,962,741       Pending    18    Backpacks,
duffel bags, fanny packs, gym bags, handbags, purses, tote bags, travel bags and
wallets. 10387    EXPRESS AND DESIGN    Express, LLC    823,813,436   
823,813,436    Registered    14    Jewelry and watches. 10655    EXPRESS AND
DESIGN    Express, LLC    824,350,090       Pending    25    Clothing, namely,
bathrobes, beach cover-ups, beachwear, belts, blazers, blouses, body shapers,
body suits, boxer shorts, bras, bustiers, camisoles, caps, coats, dresses,
footwear, foundation garments, garter belts, girdles, gloves, gowns, halter
tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee highs, knit
shirts, knit tops, leotards, lingerie, loungewear, mittens, negligees, night
gowns, night shirts, pajamas, panties, pants, pantyhose, sarongs, scarves,
shirts, shorts, skirts, slacks, sleepwear, slips, socks, stockings, suits, sweat
pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim wear, t-shirts,
tank tops, tap pants, teddies, ties, tights, underpants, undershirts, underwear
and vests. 16955    Express and Design    Express, LLC    831,000,392      
Pending    14    Jewelry and watches 6600    EXPRESS WORLD BRAND    Express, LLC
   821,465,279    821,465,279    Registered    25    Clothing, namely,
bathrobes, beach cover-ups, beachwear, belts, blazers, blouses, body shapers,
body suits, bras, bustiers, camisoles, caps, coats, dresses, footwear,
foundation garments, garter belts, girdles, gloves, gowns, halter tops, hats,
headbands, hosiery, jackets, jeans, jogging suits, knee highs, knit shirts, knit
tops, leotards, lingerie, loungewear, mittens, negligees, night gowns, night
shirts, pajamas, panties, pants, pantyhose, sarongs, scarves, shirts, shorts,
skirts, slacks, sleepwear, slips, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swim wear, t-shirts, tank tops, tap
pants, teddies, ties, tights, underpants, undershirts, underwear and vests. 6601
   EXPRESS WORLD BRAND    Express, LLC    821,465,287    821,465,287   
Registered    40    Retail clothing and personal care product store services,
ancillary services relating to commerce of goods, including import and export of
mail order catalog services featuring clothing and personal care products and
accessories therefore. 9993    EXPRESS FASHION    Express, LLC    823,962,750   
   Pending    25    Clothing, namely, bathrobes, beach cover-ups, beachwear,
belts, blazers, blouses, body shapers, body suits, boxer shorts, bras, bustiers,
camisoles, caps, coats, dresses, footwear, foundation garments, garter belts,
girdles, gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans,
jogging suits, knee highs, knit shirts, knit tops, leotards, lingerie,
loungewear, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear,
slips, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat
suits, sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties,
tights, underpants, undershirts, underwear and vests.



--------------------------------------------------------------------------------

10160    EXPRESSFASHION    Express, LLC    823,962,768       Pending    35   
Retail store services and mail order catalog services featuring personal care
products, jewelry, watches, packs, bags, wallets and clothing. Country:   
Bulgaria                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16187    EXPRESS    Express, LLC    100,950    75,390    Registered    3, 9, 14,
26    Non-medicated personal care products, namely, aftershave gels, aftershave
lotion. antiperspirant, artificial nails, astringent for the skins, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gels, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum                      powder in international class 3;                  
   sunglasses in international class 9;                      jewelry and watches
in international class 14; hair accessories, namely, barrettes, hair bows, hair
clips, hair ornaments, hair pins, hair ribbons and ponytail holders, in
international class 26 1767    EXPRESS    Express, LLC    12,545    19,660   
Renewed    25    Clothing, including boots, shoes and slippers. 6726    EXPRESS
   Express, LLC    45,356    40,289    Renewed    35    Advertising of personal
care products, clothing and accessories therefore through mail order catalogs.
9966    EXPRESS    Express, LLC    55,052    43,946    Registered    3, 14, 18
   Personal care products, namely, aftershave, antiperspirant, artificial nails,
astringent for the face, astringent for the skin, bath oil, bath beads, blush,
body glitter, bubble bath, cleanser for the face, cologne, cotton swabs, cream
for body, cream for cuticles, cream for eyes, cream for face, cream for hands,
deodorant, exfoliators for skin, eye makeup pencils, eye shadow, face mist,
foundation, fragrant body splash, hair conditioner, hair dyes, hair glitter,
hair rinses, hair shampoo,



--------------------------------------------------------------------------------

                     hair spray, hair styling gel, hair styling mousse, lotion
for the body, lotion for hands, lotion for face, lip balm, lip gloss, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, nail corrector pens, nail polish, nail polish remover, nail stencils,
non-medicated blemish stick, oil blotting sheets for the skin, perfume, powder
for the body, powder for the face, pumices, shaving cream, shower gel, soap for
body, soap for face, soap for hands, sun block for the skin, suntan lotion for
the body, suntan lotion for the face, sunless tanning lotion for the body,
sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder, in International Class 3;
                    

Jewelry and watches, in International Class 14; and

Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets, in International Class 18.

12313    EXPRESS    Express, LLC    71,556    54,400    Registered    35   
Retail store services, mail order catalog services and on-line store services
featuring personal care products, home fragrance products, jewelry, watches,
packs, bags, wallets and clothing. 13681    EXPRESS    Express, LLC    81,153   
60,332    Registered    25    Clothing, namely, bathrobes, beach cover-ups,
belts, blazers, blouses, body suits, boots, boxer shorts, bras, bustiers,
camisoles, caps, coats, dresses, garter belts, girdles, gloves, gowns, halter
tops, hats, headbands, jackets, jeans, jogging suits, knit shirts, knit tops,
leotards, lingerie, mittens, negligees, night gowns, night shirts, pajamas,
panties, pants, pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slacks, slippers, slips, sneakers, socks, stockings, suits, sweat pants,
sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits, T-shirts, tank
tops, teddies, ties, tights, underpants, undershirts, underwear and vests. 16739
   EXPRESS    Express, LLC    A0022897    1,074,395    Registered    35   
Retail store services featuring jewelry and hair accessories in International
Class 35 16582    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608   
Registered    14, 18, 25, 26    Jewelry in International Class 14;
Wallets made of leather or other materials, in International Class 18;         
           

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25

Belt buckles in International class 26

16671    Griffin Design    Express, LLC    117,861       Pending    9   
Sunglasses Country:    California                  



--------------------------------------------------------------------------------

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

14313    AGENT    Express, LLC       106,776    Registered    25    Clothing,
hats, pants, jackets, wind breakers, shirts and socks. 14309    TARGET DESIGN   
Express, LLC       107,552    Registered    25    Shirts, hats, pants. Country:
   Cambodia (Kampuchea)               

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16891    EXPRESS    Express, LLC    40,511       Pending    26    Hair
accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair pins,
hair ribbons and ponytail holders 16845    EXPRESS    Express, LLC    40,508   
   Pending    14    Jewelry and watches 16847    EXPRESS    Express, LLC   
40,507       Pending    9    Sunglasses 16929    EXPRESS    Express, LLC   
40,512       Pending    35    Retail store services, mail order catalog services
and on-line store services featuring personal care products, sunglasses,
jewelry, watches, bags, cases, packs, wallets, clothing and hair accessories
16941    EXPRESS    Express, LLC    40,506       Pending    3    non-medicated
personal care products, namely, aftershave gels, aftershave lotion,
antiperspirant, artificial nails, astringent for the skin, bath beads, bath oil,
bath salts, blush, body glitter, body mist, body oil, body scrub, body wash,
bronzing cream for the skin, bubble bath, cleanser for the skin, cream for the
skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder 16921    EXPRESS    Express, LLC    40,509       Pending
   18    Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel
bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote
bags, travel bags and wallets 16928    EXPRESS    Express, LLC    40,510      
Pending    25    Clothing, namely belts, blazers, blouses, boots, bras, caps,
coats, dresses, flip flops, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and vests



--------------------------------------------------------------------------------

16890    GRIFFIN DESIGN    Express, LLC    40,502       Pending    14    Jewelry
and watches 16846    GRIFFIN DESIGN    Express, LLC    40,501       Pending    9
   Sunglasses 16852    GRIFFIN DESIGN    Express, LLC    40,505       Pending   
26    Belt buckles, barrettes, hair bands, hair bows, hair clips, hair
ornaments, hair pins, hair ribbons and ponytail holders 16905    GRIFFIN DESIGN
   Express, LLC    40,504       Pending    25    Clothing, namely belts,
blazers, blouses, boots, bras, caps, coats, dresses, flip flops, gloves, gowns,
halter tops, hats, headbands, jackets, jeans, jogging suits, leotards, lingerie,
mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants,
sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties,
underwear and vests 16906    GRIFFIN DESIGN    Express, LLC    40,503      
Pending    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold empty,
duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty,
tote bags, travel bags and wallets Country:    Canada                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16522    1MX    Express, LLC    1,479,810       PENDING    25    Clothing,
namely, belts, blazers, blouses, boots, bras, caps, coats, dresses, flip flops,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters,
swimsuits, tank tops, ties, underwear and vests 10546    ACCESSORY EXPRESS   
Express, LLC    771,435    TMA558,232    Registered    42    Operation of a
retail/outlet store dealing in regular and discount priced accessories such as
fashion jewellery, belts, scarves, small leather goods, hosiery, novelty items
and any related fashion accessories. 16513    Bottle With Cap (Express Reserve
Bottle)    Express, LLC    132494    132494    Registered       16525    EDITOR
   Express, LLC    1,479,809       PENDING    25    Clothing, namely, belts,
blazers, blouses, boots, bras, caps, coats, dresses, flip flops, gloves, gowns,
halter tops, hats, headbands, jackets, jeans, jogging suits, leotards, lingerie,
mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants,
sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties,
underwear and vests. 1774    EXPRESS    Express, LLC    689,696    TMA 556,379
   Registered    18, 25    Clothing, namely suits, pantsuits, coats, wind-proof
jackets, raincoats, snowsuits, ski jackets, ski pants, parkas, jackets, blazers,
stoles, ponchos, vests, shirts, tops, blouses, t-shirts, pull-overs, sweaters,
sweatshirts, tank tops, shells, halters, jumpsuits, jogging suits, rompers,
over-alls, pants, pedal



--------------------------------------------------------------------------------

                     pushers, jodhpurs, slacks, jeans, shorts, sweatpants,
culottes, skirts, tunics, jumpers, smocks and dresses; sleepwear, and lingerie,
namely pajamas, nightgowns, robes, bed- jackets, caftans, smoking jackets,
dressing gowns and hostess gowns; underwear, namely undershirts, boxer shorts,
briefs, brassieres, panties, slips, and camisoles; swimwear and accessories,
namely boots, shoes, slippers, belts, cummerbunds, suspenders, hosiery, socks,
ties, visors, caps, hats, mittens, gloves, shawls, scarves, kerchiefs and
hankies, purses, wallets, evening bags, tote bags, attaché cases, handbags, and
umbrellas. 5660    EXPRESS    Express, LLC    449,646    TMA 253,358    Renewed
   25    Sportswear for men and ladies, namely jeans, tops, blouses, knit
sweaters, polo shirts. 9913    EXPRESS    Express, LLC    1,103,098    TMA
602,313    Registered    3, 14, 35    Personal care products, namely,
aftershave, antiperspirant, artificial nails, astringent for the face,
astringent for the skin, bath oil, bath beads, blush, body glitter, bubble bath,
cleanser for the face, cologne, cotton swabs, cream for body, cream for
cuticles, cream for eyes, cream for face, cream for hands, deodorant,
exfoliators for skin, eye makeup pencils, eye shadow, face mist, foundation,
fragrant body splash, hair conditioner, hair dyes, hair glitter, hair rinses,
hair shampoo, hair spray, hair styling gel, hair styling mousse, lotion for the
body, lotion for hands, lotion for face, lip balm, lip gloss, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, nail corrector pens, nail polish, nail polish remover, nail stencils,
non-medicated blemish stick, oil blotting sheets for the skin, perfume, powder
for the body, powder for the face, pumices, shaving cream, shower gel, soap for
body, soap for face, soap for hands, sun block for the skin, suntan lotion for
the body, suntan lotion for the face, sunless tanning lotion for the body,
sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder; jewelry and watches.
Retail store services and mail order catalog services featuring personal care
products, jewelry, watches, packs, bags, wallets and clothing. 10545    EXPRESS
   Express, LLC    781,558    TMA 554,386    Registered    36    Financial
services, namely credit card services offered in connection with the applicant’s
retail store services business, namely providing the applicant’s cardholders
with charge accounts for the purchase of goods using their store credit cards,
from stores operated by the applicant and its licensees, all of which are
associated companies. 10547    EXPRESS    Express, LLC    708,146    TMA554,425
   Registered    18, 25    Clothing, namely suits, pantsuits, coats, wind-proof
jackets, raincoats, snowsuits, ski jackets, ski pants, parkas, jackets, blazers,
stoles, ponchos, vests, shirts, tops, blouses, t-shirts, pull-overs, sweaters,
sweatshirts, tank tops, shells, halters,



--------------------------------------------------------------------------------

                     jumpsuits, jogging suits, rompers, over-alls, pants, pedal
pushers, jodhpurs, slacks, jeans, shorts, sweatpants, culottes, skirts, tunics,
jumpers, smocks and dresses; sleepwear, loungewear and lingerie, namely pajamas,
nightgowns, robes, bed jackets, caftans, smoking jackets, dressing gowns, and
hostess gowns; underwear, namely undershirts, briefs, boxer shorts, brassieres,
panties, slips, and camisoles, and swimwear, accessories, namely boots, shoes,
slippers, belts, cummerbunds, suspenders, ties, hosiery, socks, visors, caps,
hats, mittens, gloves, shawls, scarves, and kerchiefs, purses, wallets, evening
bags, tote bags, attaché cases, handbags, and umbrellas. 10548    EXPRESS   
Express, LLC    1,054,323    TMA 577,925    Registered    14    Earrings,
necklaces, scarves, hats, bracelets, hand bags, picture frames; hair
accessories, namely, headbands, barrettes, hair clips, ponytail holders. 11935
   EXPRESS DESIGN STUDIO    Express, LLC    1,202,795    TMA792046    Registered
   25    Clothing, namely blazers, blouses, jackets, skirts, slacks, suits,
ties, and vests. 16528    EXPRESS MEN    Express, LLC    1,479,811       PENDING
   35    Retail store services, mail order catalog services and on-line retail
store services featuring personal care products, home fragrance products, eye
wear, jewelry, watches, bags, cases, packs, small leather accessories, clothing
and hair accessories. 16529    EXPRESS RESERVE    Express, LLC    1,479,814   
   PENDING    3    Personal care products, namely, aftershave preparations in
the form of gels and lotions, antiperspirants, cosmetic astringent for the face,
cosmetic astringent for the skin, bath beads, bath cream, bath crystals, bath
fizzies, bath foam, bath gels, bath herbs, bath lotion, bath milks, bath oil,
bath salts, blush; non-medicated skin care preparations, namely, body balm, body
cream, body glitter, body mist, body oil, body polish, body powder, soaps for
body care, body scrub, body washes, bubble bath, cologne, deodorants for
personal use, essential oils for personal use, exfoliants for the skin, eye
cream, eye gels, eyeliner, eyeliner pencils, gel eye masks, eye shadow, face
cream, face paint, facial beauty masks, face powder, face soap, facial scrub,
non-medicated foot soaks, skin toners, foot powder, foot scrubs, foundation,
body splash, hair conditioner, hair pomade, hair rinses, hair removing creams,
hair shampoo, hair spray, hair straightening preparations, hair styling gel,
hair styling mousse, hand cream, hand soap, lotion for the body, lotion for the
face, non-medicated lotion for the feet, lotion for the hands, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for
the face, makeup remover, mascara, massage cream, massage oil, body lotion,
namely, massage lotion, nail polish, nail polish remover, non-medicated cosmetic
makeup pencils for blemishes, non-medicated cleanser for the face, non-medicated
foot cream, non-medicated lip balm, cosmetic facial blotting papers, perfume,
non-medicated bath salt for



--------------------------------------------------------------------------------

                     the skin, shaving cream, shaving gels, shea butter for
cosmetic purposes, shower cream, shower gel, skin bronzing cream, non-medicated
skin care preparations, namely, non-medicated body polish and body balm, sun
block for the body, sun block for the face, suntan lotion for the body, suntan
lotion for the face, indoor tanning lotion for the body, self-tanning suntan
creams for the face, pre-sunning suntan lotion for the face, post-sunning suntan
lotion for the body, post-suntan lotion for the face, talcum powder, wrinkle
removing skin care preparations 14825    EXPRESSFASHION    Express, LLC   
1,332,501       Pending    18, 25    Handbags; clothing, namely, bathrobes,
beach cover-ups, beachwear, belts, blazers, blouses, body shapers, body suits,
boxer shorts, bras, bustiers, camisoles, caps, coats, dresses, footwear, namely,
boots, sandals, shoes and slippers, foundation garments, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, teddies, ties, tights, underpants,
undershirts, underwear and vests. 16530    GRIFFIN DESIGN    Express, LLC   
1,479,808       PENDING    9, 14, 18, 25, 26    Sunglasses, jewelry and watches;
backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets; clothing, namely, belts, blazers, blouses, boots, bras,
caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and vests;
belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16531    HONOR    Express, LLC   
1,479,815      

PENDING

   3    Personal care products, namely, aftershave preparations in the form of
gels and lotions, antiperspirants, cosmetic astringent for the face, cosmetic
astringent for the skin, bath beads, bath cream, bath crystals, bath fizzies,
bath foam, bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts,
blush; non-medicated skin care preparations, namely, body balm, body cream, body
glitter, body mist, body oil, body polish, body powder, soaps for body care,
body scrub, body washes, bubble bath, cologne, deodorants for personal use,
essential oils for personal use, exfoliants for the skin, eye cream, eye gels,
eyeliner, eyeliner pencils, gel eye masks, eye shadow,



--------------------------------------------------------------------------------

                     face cream, face paint, facial beauty masks, face powder,
face soap, facial scrub, non-medicated foot soaks, skin toners, foot powder,
foot scrubs, foundation, body splash, hair conditioner, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightening
preparations, hair styling gel, hair styling mousse, hand cream, hand soap,
lotion for the body, lotion for the face, non-medicated lotion for the feet,
lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage oil, body lotion, namely, massage lotion, nail polish,
nail polish remover, non-medicated cosmetic makeup pencils for blemishes,
non-medicated cleanser for the face, non-medicated foot cream, non-medicated lip
balm, cosmetic facial blotting papers, perfume, non-medicated bath salt for the
skin, shaving cream, shaving gels, shea butter for cosmetic purposes, shower
cream, shower gel, skin bronzing cream, non-medicated skin care preparations,
namely, non-medicated body polish and body balm, sun block for the body, sun
block for the face, suntan lotion for the body, suntan lotion for the face,
indoor tanning lotion for the body, self-tanning suntan creams for the face,
pre-sunning suntan lotion for the face, post-sunning suntan lotion for the body,
post-suntan lotion for the face, talcum powder. 16532    HONOR & DESIGN   
Express, LLC    1,479,816       PENDING    3    Personal care products, namely,
aftershave preparations in the form of gels and lotions, antiperspirants,
cosmetic astringent for the face, cosmetic astringent for the skin, bath beads,
bath cream, bath crystals, bath fizzies, bath foam, bath gels, bath herbs, bath
lotion, bath milks, bath oil, bath salts, blush; non-medicated skin care
preparations, namely, body balm, body cream, body glitter, body mist, body oil,
body polish, body powder, soaps for body care, body scrub, body washes, bubble
bath, cologne, deodorants for personal use, essential oils for personal use,
exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner pencils, gel
eye masks, eye shadow, face cream, face paint, facial beauty masks, face powder,
face soap, facial scrub, non-medicated foot soaks, skin toners, foot powder,
foot scrubs, foundation, body splash, hair conditioner, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightening
preparations, hair styling gel, hair styling mousse, hand cream, hand soap,
lotion for the body, lotion for the face, non-medicated lotion for the feet,
lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage oil, body lotion, namely, massage lotion, nail polish,
nail polish remover, non-medicated cosmetic makeup pencils for



--------------------------------------------------------------------------------

                     blemishes, non-medicated cleanser for the face,
non-medicated foot cream, non-medicated lip balm, cosmetic facial blotting
papers, perfume, non-medicated bath salt for the skin, shaving cream, shaving
gels, shea butter for cosmetic purposes, shower cream, shower gel, skin bronzing
cream, non-medicated skin care preparations, namely, non-medicated body polish
and body balm, sun block for the body, sun block for the face, suntan lotion for
the body, suntan lotion for the face, indoor tanning lotion for the body,
self-tanning suntan creams for the face, pre-sunning suntan lotion for the face,
post-sunning suntan lotion for the body, post-suntan lotion for the face, talcum
powder 16563    HONOR BOTTLE    Express, LLC    136347    136347    Registered
   3    personal care products, namely, cologne DESIGN                     
16533    LOVE EXPRESS    Express, LLC    1,479,813       PENDING    3   
Personal care products, namely, aftershave preparations in the form of gels and
lotions, antiperspirants, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals, bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush;
non-medicated skin care preparations, namely, body balm, body cream, body
glitter, body mist, body oil, body polish, body powder, soaps for body care,
body scrub, body washes, bubble bath, cologne, deodorants for personal use,
essential oils for personal use, exfoliants for the skin, eye cream, eye gels,
eyeliner, eyeliner pencils, gel eye masks, eye shadow, face cream, face paint,
facial beauty masks, face powder, face soap, facial scrub, non-medicated foot
soaks, skin toners, foot powder, foot scrubs, foundation, body splash, hair
conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightening preparations, hair styling gel, hair styling mousse,
hand cream, hand soap, lotion for the body, lotion for the face, non-medicated
lotion for the feet, lotion for the hands, lip balm, lip gloss, lip liner, lip
makeup pencils, lipstick, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage oil, body lotion, namely, massage
lotion, nail polish, nail polish remover, non-medicated cosmetic makeup pencils
for blemishes, non-medicated cleanser for the face, non-medicated foot cream,
non-medicated lip balm, cosmetic facial blotting papers, perfume, non-medicated
bath salt for the skin, shaving cream, shaving gels, shea butter for cosmetic
purposes, shower cream, shower gel, skin bronzing cream, non-medicated skin care
preparations, namely, non-medicated body polish and body balm, sun block for the
body, sun block for the face, suntan lotion for the body, suntan lotion for the
face, indoor tanning lotion for the body, self-tanning suntan creams for the
face, pre-sunning suntan lotion for the face,



--------------------------------------------------------------------------------

                     post-sunning suntan lotion for the body, post-suntan lotion
for the face, talcum powder, wrinkle removing skin care preparations 16565   
LOVE EXPRESS BOTTLE DESIGN    Express, LLC    136590       Pending    3   
personal care products, namely, cologne Country:    Cayman Islands            
  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

11558    EXPRESSFASHION    Express, LLC       2,266,383    Registered    3, 14,
18, 25, 35    Personal care products; aftershave, antiperspirant, artificial
nails, astringent for the face, astringent for the skin, bath oil, bath beads,
blush, body glitter, bubble bath, cleanser for the face, cologne, cotton swabs,
cream for the body, cream for the cuticles, cream for the eyes, cream for the
face, cream for the hands, deodorant, exfoliators for the skin, eye makeup
pencils, eye shadow, face mist, foundation, fragrant body splash, hair
conditioner, hair dyes, hair glitter, hair rinses, hair shampoo, hair spray,
hair styling gel, hair styling mousse, hand lotion for the body, lotion for the
hands, lotion for the face, lip balm, lip gloss, lip makeup pencils, lipstick,
makeup for the body, makeup for the face, makeup remover, mascara, nail
corrector pens, nail polish, nail polish remover, nail stencils, non-medicated
blemish stick, oil blotting sheets for the skin, perfume, powder for the body,
powder for the face, pumices, shaving cream, shower gel, soap for the body, soap
for the face, soap for the hands, sun block for the skin, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body, sunless
tanning lotion for the face, pre-suntanning lotion for the body, pre-suntanning
lotion for the face, post-suntanning lotion for the body, post-suntanning for
the face and talcum powder, in International Class 3;                     
Jewellery and watches; parts and fittings for the aforesaid goods, in
International Class 14;                      Backpacks, duffel bags, fanny
packs, gym bags, handbags, purses, tote bags, travel bags and wallets, in
International Class 18;                     

Clothing; bathrobes, beach cover-ups, beachwear, belts, blazers, blouses, body
shapers, body suits, boxer shorts, bras, bustier, camisoles, caps, coats,
dresses, footwear, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests, in International Class 25;

and



--------------------------------------------------------------------------------

                     The bringing together for the benefit of others, of a
variety of goods, enabling customers to conveniently view and purchase those
goods in retail stores specializing in personal care products, jewellery,
watches, fanny packs, bags, wallets and clothing and from general merchandise
catalogues featuring personal care products, jewellery, watches, fanny packs,
bags, wallets and clothing by mail order, in International Class 35. Country:   
Chile                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

903    COMPAGNIE INTERNATIONALE EXPRESS    Express, LLC    334,416    483,627   
Renewed    25    Clothing, including boots, shoes and slippers. 4733   
COMPAGNIE INTERNATIONALE EXPRESS    Express, LLC    282,889    622,434   
Registered    25    Clothing, including boots, shoes and slippers. 16201   
EXPRESS    Express, LLC    807,094       PENDING    35    Retail store services,
mail order catalog services and on-line store services featuring personal care
products, sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing
and hair accessories 16202    EXPRESS    Express, LLC    807,096    831,194   
Registered    18, 26    Leather and imitations of leather, and goods made of
these materials and not included in other classes; animal skins, hides; trunks
and travelling bags; umbrellas, parasols and walking sticks whips, harness and
saddlery in international class 18 lace and embroidery, ribbons and braid;
buttons, hooks and eyes, pins and needles; artificial flowers in international
class 26 1776    EXPRESS    Express, LLC    446,938    863.239    Renewed    3,
14   

Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices, in International Class 3; and

Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments, in International Class 14.

5331    EXPRESS    Express, LLC    334,418    806,874    Renewed    3   
Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices. 5333    EXPRESS    Express, LLC    334,420
   620,514    Registered    42    Commercial establishment for products included
in Classes 1 - 34, except 18, 25 and 34. 7803    EXPRESS    Express, LLC   
446,935    863,238    Renewed    35    Commercial establishment for the sale of
goods in Classes 3 and 14. 16832    EXPRESS    Express, LLC    939,716      
PENDING    9, 25    Sunglasses in International Class 9;



--------------------------------------------------------------------------------

                     Clothing, namely belts, blazers, blouses, boots, bras,
caps, coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, leotards, lingerie, mittens, pajamas pants, pantyhose,
robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers,
sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts,
sweat suits, sweaters, swim suits, tank tops, ties, underwear and vests 7335   
EXPRESS WORLD BRAND    Express, LLC    460,101    583,782    Renewal Pending   
42    Mail order catalogs featuring personal care products and clothing and
accessories therefore. 16793    GRIFFIN DESIGN    Express, LLC    939,721      
Pending    9    Sunglasses 16794    GRIFFIN DESIGN    Express, LLC    939,719   
   Pending    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets 16795    GRIFFIN DESIGN    Express,
LLC    939,720       Pending    14    Jewelry and watches 16796    GRIFFIN
DESIGN    Express, LLC    939,711       Pending    26    Belt buckles,
barrettes, hair bands, hair bows, hair clips, hair ornaments, hair pins, hair
ribbons and ponytail holders 16828    GRIFFIN DESIGN    Express, LLC    939,718
      Pending    25    Clothing, namely belts. blazers, blouses, boots, bras,
caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and vests
Country:    China (People’s Republic Of)      

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

3654    EXPRESS    Express, LLC    93/068,878    875,962    Registered    42   
Fashion consultancy, fashion rental and fashion design; and consultancy services
in the field of perfumery and cosmetic products and clothing. 1778    EXPRESS   
Express, LLC    8,840,483    362,693    Renewed    14    Jewelry made of
nonprecious metal. 1779    EXPRESS    Express, LLC    8,840,482    360,894   
Renewed    14    Clocks, watches. 1780    EXPRESS    Express, LLC    8,840,484
   361,468    Renewed    25    Articles of clothing for men and women. 10216   
EXPRESS    Express, LLC    2001120726    1,903,598    Registered    3   
After-shave lotions, antiperspirants (toiletries), artificial nails, astringent
for the face, astringent for the skin, bath oil, bath fluids, blush, body
glitter, bubble bath, cleanser for the face, cologne, swabs (toiletries),
cosmetic creams, deodorants for personal use, exfoliators for skin, eye makeup
pencils, eye shadow, face mist, foundation, fragrant body splash, hair
conditioner, hair dyes, hair glitter, hair rinses, hair shampoo, hair spray,
hair styling gel, hair styling mousse, lotions for cosmetic purposes, lotion for
hands, lotion for face, lip balm, lip gloss, lip makeup pencils, lipstick,
makeup for the body, makeup for the face, makeup remover, mascara, nail polish,
nail polish remover, nail stencils, non-medicated blemish



--------------------------------------------------------------------------------

                     stick, perfume, powder for the body, powder for the face,
pumices, shaving cream, shower gel, soap for body, soap for face, soap for
hands, sun block for the skin, suntan lotion for the body, suntan lotion for the
face, sunless tanning lotion for the body, sunless tanning lotion for the face,
pre-suntanning lotion for the body, pre-suntanning lotion for the face,
post-suntanning lotion for the body, post-suntanning lotion for the face, talcum
powder for toilet use. 13986    EXPRESS    Express, LLC    4908919    4908919   
Registered    14    Jewelry; watches. 13987    EXPRESS    Express, LLC   
4908918    4908918    Registered    25    Clothing; bathrobes; beach cover-ups;
blazers; blouses; body suits; boxer shorts; bras; bustiers; camisoles; coats;
dresses; gowns; halter tops; jackets; jeans; jogging suits; knit shirts; knit
tops; leotards; lingerie; negligees; night gowns; night shirts; pajamas;
panties; pants; sarongs (clothing); shirts; shorts; skirts; slacks; slips;
suits; sweat pants; sweat shirts; sweat shorts; sweat suits; sweaters; t-shirts;
tank tops; teddies; tights; underpants; undershirts; underwear; vests 13988   
EXPRESS    Express, LLC    4908917    4908917    Registered    42    Fashion
consultancy; fashion design; consultancy of technical research (in the field of
perfumery and cosmetic products and clothing). 16740    EXPRESS    Express, LLC
   A0022897    1,074,395    Registered    3, 9, 14, 18, 25, 26, 35    Personal
care products, namely aftershave gels, aftershave lotion, antiperspirant,
cosmetic astringent for the face, cosmetic astringent for the skin, bath beads,
bath cream, bath crystals bath fizzies, bath foam, bath gels, bath herbs, bath
lotion, bath milks, bath oil, bath salts, blush, body balm, body glitter, body
mist, body oil, body polish, body scrub, body wash, bubble bath, cologne, body
cream, eye cream, face cream, non-medicated foot cream, hand cream, deodorants
for personal use, essential oils for personal use, exfoliating preparations for
the skin, eye gels, eyeliner eye makeup pencils, eye gel masks, eye shadow,
cosmetic facial highlighting cream, cosmetic facial highlighting powder, face
masks cream, face mist, facial scrub, non-medicated foot soaks, face toners,
foot scrubs, foundation, fragrant body splash, fragrant body mist, hair
conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightening preparations, hair styling gel, hair styling mousse,
lotion for the body, lotion for the face, non-medicated lotion for the feet,
lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
non-medicated cosmetic blemish stick, non-medicated cleanser for the face,
cosmetic facial blotting papers, perfume, body powder, face powder, foot powder,



--------------------------------------------------------------------------------

                     non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;                      Sunglasses in
International Class 9;                      Purses and handbags in International
Class 18;                     

Hair accessories, namely hair ornaments, hair slides, hair bands, hair bows,
hair grips, hair clips in International class 26 and

Retail store services featuring jewelry and hair accessories in International
Class 35

6463    EXPRESS WORLD    Express, LLC    9900024201    1,422,155    Renewed    3
   Perfumes and cosmetics. 6464    EXPRESS WORLD    Express, LLC    9900024202
   1,410,720    Renewed    18    Leather handbags, leather shoulder belts,
wallets, purses. 6465    EXPRESS WORLD    Express, LLC    9900024203   
1,432,258    Renewed    25    Clothing, belts (clothing), socks, stockings,
scarves and gloves. 7226    EXPRESS WORLD    Express, LLC    9900085684   
1,456,782    Renewed    16    Catalogs featuring personal care products and
clothing and accessories. 16583    GRIFFIN DESIGN    Express, LLC    A0021283   
1,051,608    Registered    14, 18, 25,    Jewelry in International Class 14;   
               26    Wallets made of leather or other materials, in
International Class 18;                     

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25

Belt buckles in International class 26

16907    GRIFFIN DESIGN    Express, LLC    9114118       Pending    9   
Sunglasses in International Class 9 Country:    Colombia                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

4358    EXPRESS    Express, LLC    024,442    259,337    Registered    25   
Articles of clothing, including boots, shoes and slippers. 4359    EXPRESS   
Express, LLC    024,443    272,432    Registered    42    Services rendered by
clothing stores and services of mail orders comprised in International Class 42.
10390    EXPRESS    Express, LLC    1068905    251,100    Registered    14   
Jewelry and watches. 13968    EXPRESS    Express, LLC    5093122    313,971   
Registered    14    Jewelry and watches. 13973    EXPRESS    Express, LLC   
5093113    313,972    Registered    25    Clothing, namely, bathrobes, beach
cover-ups, belts, blazers, blouses, body suits, boots, boxer shorts, bras,
bustiers, camisoles, caps, coats, dresses, garter belts, girdles, gloves,



--------------------------------------------------------------------------------

                     gowns, halter tops, hats, headbands, jackets, jeans,
jogging suits, knit shirts, knit tops, leotards, lingerie, mittens, negligees,
night gowns, night shirts, pajamas, panties, pants, pantyhose, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slacks, slippers, slips, sneakers,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, t-shirts, tank tops, teddies, ties, tights, underpants,
undershirts, underwear and vests. 16717    EXPRESS    Express, LLC    11-009268
      Pending    3    Non-medicated personal care products, namely, aftershave
gels, aftershave lotion, antiperspirant, artificial nails, astringent for the
skin, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, bronzing cream for the skin, bubble bath, cleanser
for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, nail
polish, nail polish remover, perfume, powder for the skin, pumice stones for
personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, soap for the skin, sun block for the skin, suntan lotion for
the skin, sunless tanning lotion for the skin, pre-sun tanning lotion for the
skin, post-sun tanning lotion for the skin and talcum powder 16672    EXPRESS   
Express, LLC    11-008023       Pending    35    Retail store services, mail
order catalog services and on-line store services featuring personal care
products, sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing
and hair accessories 16678    EXPRESS    Express, LLC    11-008018       Pending
   14    Jewelry and watches 16478    EXPRESS AND DESIGN    Express, LLC   
09-051930    391,423    Registered    25    Clothing, namely belts, blazers,
blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties, underwear and
vests 7320    EXPRESS WORLD BRAND    Express, LLC    99047647    226,960   
Renewed    3    Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices.



--------------------------------------------------------------------------------

7321    EXPRESS WORLD BRAND    Express, LLC    99047643    226,017    Registered
   25    Clothing, including boots, shoes and slippers. 7322    EXPRESS WORLD
BRAND    Express, LLC    99047645    226,016    Renewed    35    Retail clothing
store services; mail order catalog services featuring personal care products and
clothing and accessories therefore. 16673    Griffin Design    Express, LLC   
11-008049       Pending    9    Sunglasses 16674    Griffin Design    Express,
LLC    11-008008       Pending    14    Jewelry and watches 16675    Griffin
Design    Express, LLC    11-008038       Pending    26    Belt buckles,
barrettes, hair bands, hair bows, hair clips, hair ornaments, hair pins, hair
ribbons and ponytail holders 16676    Griffin Design    Express, LLC   
11-008031       Pending    25    Clothing, namely belts, blazers, blouses,
boots, bras, caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and
vests 16677    Griffin Design    Express, LLC    11-008028       Pending    18
   Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets Country:    Costa Rica            

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16266    EXPRESS    Express, LLC    2008-1128    177,520    Registered    14   
Jewelry and watches 16267    EXPRESS    Express, LLC    2008-1127    180,003   
Registered    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets. 16268    EXPRESS    Express, LLC   
2008-1124    180,559    Registered    25    Clothing, namely, belts, blazers,
blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties, underwear and
vests 16269    EXPRESS    Express, LLC    2008-1126    182,693    Registered   
3    Non-medicated personal care products, namely, aftershave gels, aftershave
lotion, antiperspirant, artificial nails, astringent for the skin, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, bronzing cream for the skin, bubble bath, cleanser for the skin, cream for
the skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow,



--------------------------------------------------------------------------------

                     face masks, face mist, face powder, face scrub, face
toners, foot soaks, foundation, fragrant body splash, fragrant body mist, hair
conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gels, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder 853    EXPRESS    Express, LLC    122,404    123,908   
Renewal Pending    25    Sweaters, knit tops, blouses, pants, sport jackets,
shirts, and skirts. 6979    EXPRESS    Express, LLC    122,792    116,735   
Renewed    42    Mail order catalog services featuring personal care products
and clothing and accessories therefore. 10083    EXPRESS    Express, LLC   
3975-2001    6347-7978    Registered    3    Personal care products, namely,
aftershave, antiperspirant, artificial nails, astringent for the face,
astringent for the skin, bath oil, bath beads, blush, body glitter, bubble bath,
cleanser for the face, cologne, cotton swabs, cream for body, cream for
cuticles, cream for eyes, cream for face, cream for hands, deodorant,
exfoliators for skin, eye makeup pencils, eye shadow, face mist, foundation,
fragrant body splash, hair conditioner, hair dyes, hair glitter, hair rinses,
hair shampoo, hair spray, hair styling gel, hair styling mousse, lotion for the
body, lotion for hands, lotion for face, lip balm, lip gloss, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, nail corrector pens, nail polish, nail polish remover, nail stencils,
non-medicated blemish stick, oil blotting sheets for the skin, perfume, powder
for the body, powder for the face, pumices, shaving cream, shower gel, soap for
body, soap for face, soap for hands, sun block for the skin, suntan lotion for
the body, suntan lotion for the face, sunless tanning lotion for the body,
sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder. 10084    EXPRESS   
Express, LLC    3974-2001    6862-7978    Registered    14    Jewelry and
watches. 10085    EXPRESS    Express, LLC    3973-2001    6346-7978   
Registered    18    Backpacks, duffel bags, fanny packs, gym bags, handbags,
purses, tote bags, travel bags and wallets. 16888    EXPRESS    Express, LLC   
2011-2320       Pending    9, 26    Sunglasses in International Class 9;



--------------------------------------------------------------------------------

                     Hair accessories, namely barrettes, hair bands, hair bows,
hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders, in
International Class 26 6914    EXPRESS WORLD BRAND    Express, LLC    122,194   
117,763    Renewed    35    Retail clothing and personal care product store
services; mail order catalog services featuring clothing and personal care
products and accessories therefore. 16853    EXPRESS WORLD BRAND    Express, LLC
   2011-2319       Pending    35    Retail store services, mail order catalog
services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories 16830    GRIFFIN DESIGN    Express, LLC    2011-805       Pending   
9, 14, 18, 25, 26   

Sunglasses in International Class 9;
Jewelry and watches in International Class 14;

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in International Class 18;

                     Clothing, namely belts, blazers, blouses, boots, bras,
caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and vests,
in International Class 25; and                      Belt buckles, barrettes,
hair bands, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders, in International Class 26 Country:    Croatia               
  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16184    EXPRESS    Express, LLC    Z20080216A    Z20080216    Registered    3,
9, 14, 18, 25, 26    Non-medicated personal care products, namely, aftershave
gels, aftershave lotion. antiperspirant, artificial nails, astringent for the
skins, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, cologne, deodorants for personal use, essential oils
for personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face masks, face mist, face powder, face scrub,
face toners, foot soaks, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair                      styling mousse, lip
balm, lip gloss, lip liner, lip makeup                      pencils, lipstick,
lotion for the skin, makeup for the body,                      makeup for the
face, makeup remover, mascara, massage



--------------------------------------------------------------------------------

                     cream, massage lotion, massage oil, moisturizer for the
skin, nail polish, nail polish remover, perfume, powder for the skin, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gels, soap for the skin, sun block for the skin, suntan
lotion for the skin, sunless tanning lotion for the skin, pre-suntanning lotion
for the skin, post-suntanning lotion for the skin and talcum powder in
international class 3;                      sunglasses in international class 9;
                     jewelry and watches in international class 14;            
         backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel
bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote
bags, travel bags and wallets, in international class 18;                     
clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, seat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vest in international class 25;         
            hair accessories, namely, barrettes, hair bows, hair clips, hair
ornaments, hair pins, hair ribbons and ponytail holders, in international class
26 and 10113    EXPRESS    Express, LLC    Z20010927A    Z20010927    Renewed   
25    Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, footwear, foundation garments, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans, jogging
suits, knee highs, knit shirts, knit tops, leotards, lingerie, loungewear,
mittens, negligees, night gowns, night shirts, pajamas, panties, pants,
pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests. 11318    EXPRESSFASHION   
Expressco, Inc.    Z20030020A    Z20030020    Registered    35    Retail store
services and mail order catalog services featuring personal care products,
jewelry, watches, packs, bags, wallets and clothing. 16552    EXPRESSFASHION   
Expressco, Inc.    Z20100802A       Pending    35    Retail store services and
mail order catalog services and on-line store services featuring personal care
products, sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing
and hair accessories 16584    GRIFFIN DESIGN    Express, LLC    A0021283   
1,051,608    Registered    14, 18, 25, 26    Jewelry in International Class 14;
Wallets made of leather or other materials, in International Class 18;



--------------------------------------------------------------------------------

                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25 Belt buckles in
International class 26 16679    Griffin Design    Express, LLC    Z20110179A   
   Pending    9    Sunglasses Country:    Cuba                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16741    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;                      Sunglasses in
International Class 9;                      Jewelry in International Class 14;



--------------------------------------------------------------------------------

                     Purses and handbags in International Class 18;            
         Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts,
hosiery, tights, socks, shorts, tank tops and t-shirts in International class
25;                      Hair accessories, namely hair ornaments, hair slides,
hair bands, hair bows, hair grips, hair clips in International class 26 and   
                  Retail store services featuring jewelry and hair accessories
in International Class 35 16654    GRIFFIN DESIGN    Express, LLC    A0021283   
1,051,608    Registered    14, 18, 25, 26    Jewelry in International Class 14;
Wallets made of leather or other materials, in International Class 18;         
            Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops,
sandals, pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas,
skirts, sweat shirts, in International Class 25 Belt buckles in International
class 26 Country:    Curaçao                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16742    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care



--------------------------------------------------------------------------------

                     preparation, namely skin toners, body soap, face soap, hand
soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;                      Sunglasses in
International Class 9;                      Jewelry in International Class 14;
                     Purses and handbags in International Class 18;            
         Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts,
hosiery, tights, socks, shorts, tank tops and t-shirts in International class
25;                      Hair accessories, namely hair ornaments, hair slides,
hair bands, hair bows, hair grips, hair clips in International class 26 and   
                  Retail store services featuring jewelry and hair accessories
in International Class 35 16655    GRIFFIN DESIGN    Express, LLC    A0021283   
1,051,608    Registered    14, 18, 25, 26    Jewelry in International Class 14;
Wallets made of leather or other materials, in International Class 18;         
            Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops,
sandals, pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas,
skirts, sweat shirts, in International Class 25                      Belt
buckles in International class 26 16823    GRIFFIN DESIGN    Express, LLC   
D-110062       Pending    9    Sunglasses Country:    Cyprus                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16271    EXPRESS    Express, LLC    74,503       Pending    35    Retail store
services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories 16252    EXPRESS    Express, LLC   
74,497       Pending    3    Non-medicated personal care products, namely,
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, bronzing cream for the skin, bubble bath,
cleanser for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams,



--------------------------------------------------------------------------------

                     hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, lotion for the skin, nail polish, nail polish remover, perfume, powder
for the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder 16253    EXPRESS    Express, LLC    74,498       Pending    9   
Sunglasses 16254    EXPRESS    Express, LLC    74,499       Pending    14   
Jewelry and watches 16255    EXPRESS    Express, LLC    74,500       Pending   
18    backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel
bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote
bags, travel bags and wallets 16256    EXPRESS    Express, LLC    74,501      
Pending    25    Clothing, namely belts, blazers, blouses, boots, bras, caps,
coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans,
jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers,
socks, stockings, suits, sweat pants, sweat shirts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests 16257    EXPRESS    Express, LLC   
74,502       Pending    26    hair accessories, namely, barrettes, hair bows,
hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders 16340
   EXPRESS IN GREEK    Express, LLC    76,419       PENDING    3   
Non-medicated personal care products, namely, aftershave gels, aftershave
lotion, antiperspirant, artificial nails, astringent for the skin, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, bronzing cream for the skin, bubble bath, cleanser for the skin, cream for
the skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder



--------------------------------------------------------------------------------

16341    EXPRESS IN GREEK    Express, LLC    76,420       PENDING    9   
sunglasses 16342    EXPRESS IN GREEK    Express, LLC    76,421       PENDING   
14    Jewelry and watches 16343    EXPRESS IN GREEK    Express, LLC    76,422   
   PENDING    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets 16344    EXPRESS IN GREEK    Express,
LLC    76,423       PENDING    25    Clothing, namely belts, blazers, blouses,
boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swim suits, tank tops, ties, underwear and vests
16345    EXPRESS IN GREEK    Express, LLC    76,424       PENDING    26    Hair
accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16346    EXPRESS IN GREEK    Express,
LLC    76,425       PENDING    35    Retail store services, mail order catalog
services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories 16347    EXPRESSFASHION IN GREEK    Express, LLC    76,426      
PENDING    3    Non-medicated personal care products, namely, aftershave gels,
aftershave lotion, antiperspirant, artificial nails, astringent for the skin,
bath beads, bath oil, bath salts, blush, body glitter, body mist, body oil, body
scrub, body wash, bronzing cream for the skin, bubble bath, cleanser for the
skin, cream for the skin, cologne, deodorants for personal use, essential oils
for personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face masks, face mist, face powder, face scrub,
face toners, foot soaks, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder 16348    EXPRESSFASHION    Express, LLC    76,427      
PENDING    9    sunglasses    IN GREEK                   16349    EXPRESSFASHION
IN GREEK    Express, LLC    76,428       PENDING    14    Jewelry and watches



--------------------------------------------------------------------------------

16350    EXPRESSFASHION IN GREEK    Express, LLC    76,429       PENDING    18
   Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets 16351    EXPRESSFASHION IN GREEK    Express, LLC   
76,430       PENDING    25    Clothing, namely belts, blazers, blouses, boots,
bras, caps, coats, dresses, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swim suits, tank tops, ties, underwear and vests
16352    EXPRESSFASHION IN GREEK    Express, LLC    76,431       PENDING    26
   Hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments,
hair pins, hair ribbons and ponytail holders 16353    EXPRESSFASHION IN GREEK   
Express, LLC    76,432       PENDING    35    Retail store services, mail order
catalog services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories 16585    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608   
Registered    14, 18, 25,    Jewelry in International Class 14;               
   26    Wallets made of leather or other materials, in International Class 18;
                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25               
      Belt buckles in International class 26 16930    GRIFFIN DESIGN    Express,
LLC    79,206       Pending    9    Sunglasses Country:    Czech Republic      
        

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16154    EXPRESS    Express, LLC    0-455,493    305243    Registered    3, 9,
14,    Non-medicated personal care products, namely aftershave                  
18, 25, 26    gels, aftershave lotion, antiperspirant, artificial nails,
astringent for the skin, bath beads, bath oil, bath salts, blush, body glitter,
body mist, body oil, body scrub, body wash, bronzing cream for the skin, bubble
bath, cleanser for the skin, cream for the skin, cologne, deodorants for
personal use, essential oils for personal use, exfoliating preparations for the
skin, eye gels, eye makeup pencils, eye masks, eye shadow, face masks, face
mist, face powder, face scrub, face toners, foot soaks, foundation, fragrant
body splash, fragrant body mist, hair conditioner, hair dyes, hair glitter, hair
highlighter, hair mascara, hair pomade, hair rinses, hair removing creams, hair
shampoo, hair spray, hair straightener, hair styling gel, hair styling mousse,
lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, lotion for the
skin, makeup for the body, makeup for the face, makeup remover, mascara, massage



--------------------------------------------------------------------------------

                     cream, massage lotion, massage oil, moisturizer for the
skin, nail polish, mail polish remover, perfume, powder for the skin, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gel, soap for the skin, sun block for the skin, suntan
lotion for the skin, sunless tanning lotion for the skin, pre-suntanning lotion
for the skin, post-suntanning lotion for the skin and talcum powder, in
international class 3;                     

Sunglasses in international class 9;

Jewelry and watches in international class 14;

                     Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets, in international class 18;         
            Clothing, namely belts, blazers, blouses, boots, bras, caps, coats,
dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vests, in international
class 25;                      Hair accessories, namely barrettes, hair bows,
hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders in
international class 26; 4698    EXPRESS    Express, LLC    94/91006    216,894
   Registered    39    Retail clothing store and mail order services. 10447   
EXPRESS    Express, LLC    60,396    233,508    Renewed    25    Clothing,
including boots, shoes and slippers. 7449    EXPRESSCO EXPRESS WORLD BRAND   
Express, LLC    145,012    233,569    Renewed    3, 25, 39    Bleaching
preparations and other substances for laundry use; cleaning, polishing, scouring
and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair
lotions; dentifrices, in International Class 3;                      Clothing
including boots, shoes, and slippers, in International Class 25; and            
         Mail order catalog services featuring personal care products and
clothing and accessories therefore, in International Class 39. 11452   
EXPRESSFASHION    Express, LLC    OZ 190,616    260,006    Registered    3, 14,
18    Personal care products, namely, aftershave gels, aftershave lotion,
antiperspirant, artificial nails, astringent for the face, astringent for the
skin, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, bubble bath, cologne, cream for the body, cream for
the cuticles, cream for the eyes, cream for the face, cream for the feet, cream
for the hands, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face highlighter, face masks, face mist, face scrub,



--------------------------------------------------------------------------------

                     non-medicated foot soaks, face toners, foundation, fragrant
body splash, fragrant body mist, hair conditioner, hair dyes, hair glitter, hair
highlighter, hair mascara, hair pomade, hair rinses, hair removing creams, hair
shampoo, hair spray, hair straightener, hair styling gel, hair styling mousse,
lotion for the body, lotion for the face, lotion for the feet, lotion for the
hands, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, nail polish, nail polish remover, nail stencils,
non-medicated blemish stick, non-medicated cleanser for the face, non-medicated
foot spray, non-medicated massage ointment, oil blotting sheets for the skin,
perfume, powder for the body, powder for the face, powder for the feet, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gel, skin bronzing cream, soap for the body, soap for the
face, soap for the hands, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder, in International Class 3;
                     Jewelry and watches, in International Class 14; and      
               Backpacks, cosmetic bags sold empty, cosmetic cases sold empty,
duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty,
tote bags, travel bags and wallets, in International Class 18. 16586    GRIFFIN
DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18, 25,   
Jewelry in International Class 14;                  

26

   Wallets made of leather or other materials, in International Class 18;      
               Clothing, namely, shirts and t-shirts; jackets, shorts, flip
flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans, socks,
pajamas, skirts, sweat shirts, in International Class 25                     
Belt buckles in International class 26 16680    Griffin Design    Express, LLC
   0 482 793       Pending    9    Sunglasses Country:    Denmark               
  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16179    EXPRESS    Express, LLC    VA 2008 00550    VR 2008 03142    Registered
   3, 9, 14, 18, 25, 26, 35    Non-medicated personal care products, namely,
aftershave gels, aftershave lotion. antiperspirant, artificial nails, astringent
for the skins, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, cologne, deodorants for personal use, essential
oils for personal use, exfoliating preparations for the skin, eye gels, eye
makeup pencils, eye masks, eye shadow, face masks, face



--------------------------------------------------------------------------------

                     mist, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, lotion for the skin, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage lotion, massage oil, moisturizer for
the skin, nail polish, nail polish remover, perfume, powder for the skin, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gels, soap for the skin, sun block for the skin, suntan
lotion for the skin, sunless tanning lotion for the skin, pre-suntanning lotion
for the skin, post-suntanning lotion for the skin and talcum powder in
international class 3;                      sunglasses in international class 9;
                     jewelry and watches in international class 14;            
         backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel
bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote
bags, travel bags and wallets, in international class 18;                     
clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, seat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vest in international class 25;         
            hair accessories, namely, barrettes, hair bows, hair clips, hair
ornaments, hair pins, hair ribbons and ponytail holders, in international class
26 and                      retail store services, mail order catalog services
and on-line store services featuring personal care products, sunglasses,
jewelry, watches, bags, cases, packs, wallets, clothing and hair accessories,
international class 35 1782    EXPRESS    Express, LLC    VA 06.643/1991    VR
1992 05807    Registered    25    Clothing, footwear, headgear. 10213    EXPRESS
   Express, LLC    VA 2001 02138    VR 2001 03726    Renewed    3, 14, 18, 25   

Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices, in International Class 3;

Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments, in International Class 14;



--------------------------------------------------------------------------------

                     Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery, in International Class 18; and                      Clothing,
footwear, headgear, in International Class 25. 6430    EXPRESS WORLD BRAND   
Express, LLC    VA 1999 01241    VR 1999 01728    Registered    3, 14, 25, 35   
Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices, in International Class 3;               
      Watches and jewellery made of non-precious metals, in International Class
14;                      Clothing, footwear, headgear, in International Class
25; and                      Retail store services, namely, bringing together
for the benefit of others a variety of goods (excluding transport thereof),
enabling consumers to conveniently view and purchase those goods; mail order
services, namely, advertising by mail order, in International Class 35. 10159   
EXPRESSFASHION    Express, LLC    VA 2001 02139    VR 2001 03870    Renewed   
35    The bringing together, for the benefit of others, of personal care
products, jewellery, watches, packs, bags, wallets and clothing, (excluding the
transport thereof), enabling consumers to conveniently view and purchase those
goods; advertising by mail order for personal care products, jewellery, watches,
packs, bags, wallets and clothing services. 14239    EXPRESSFASHION    Express,
LLC    VA 2005 05831    VR 2006 01359    Registered    35    Retail store
services, mail order catalog services and on-line retail store services
featuring personal care products, home fragrance products, jewelry, watches,
packs, bags, wallets and clothing. 16587    GRIFFIN DESIGN    Express, LLC   
A0021283    1,051,608    Registered    14, 18, 25,    Jewelry in International
Class 14;                   26    Wallets made of leather or other materials, in
International Class 18;                      Clothing, namely, shirts and
t-shirts; jackets, shorts, flip flops, sandals, pants, underwear, belts, hats,
sweaters, ties, jeans, socks, pajamas, skirts, sweat shirts, in International
Class 25                      Belt buckles in International class 26 16718   
Griffin Design    Express, LLC    VA 2011 00241    VR 201101046    Registered   
9    Sunglasses Country:    Dominican Republic               

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16486    Express    Express, LLC    2009-15683    178,378    Registered    3, 9,
14, 18, 25, 26, 35    Non-medicated personal care products, namely aftershave
gels, aftershave lotion, antiperspirant, artificial nails, astringent for the
skin, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, bronzing cream for the skin, bubble bath, cleanser
for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the



--------------------------------------------------------------------------------

                     skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mist, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, lotion for the skin, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage lotion, massage oil, moisturizer for
the skin, nail polish, nail polish remover, perfume, powder for the skin, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gel, soap for the skin, sun block for the skin, suntan
lotion for the skin, sunless tanning lotion for the skin, pre-suntanning lotion
for the skin, post-suntanning lotion for the skin and talcum powder, in
International Class 3; Sunglasses in International Class 9;                     
Jewelry and watches in International Class 14;                      Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets, in International Class 18;                      Clothing, namely belts,
blazers, blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops,
hats, headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens,
pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties,
underwear and vests, in International Class 25; Hair accessories, namely
barrettes, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders in International Class 26 and Retail store services, mail order
catalog services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories in International Class 35. 16195    EXPRESSFASHION    Express, LLC
   2008-2657    167,137    Registered    3, 9, 14, 18, 25, 26, 35   
Non-medicated personal care products, namely, aftershave gels, aftershave
lotion. antiperspirant, artificial nails, astringent for the skins, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair



--------------------------------------------------------------------------------

                    

mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gels, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder in international class 3;

sunglasses in international class 9;

jewelry and watches in international class 14;

backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets, in international class 18;

clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, seat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vest in international class 25;

hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders, in international class 26 and

retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories, international class 35

10598    EXPRESSFASHION    Express, LLC    2004-45622    141,189    Registered
   3    Personal care products, namely, aftershave, antiperspirant, artificial
nails, astringent for the face, astringent for the skin, bath oil, bath beads,
blush, body glitter, bubble bath, cleanser for the face, cologne, cotton swabs,
cream for body, cream for cuticles, cream for eyes, cream for face, cream for
hands, deodorant, exfoliators for skin, eye makeup pencils, eye shadow, face
mist, foundation, fragrant body splash, hair conditioner, hair dyes, hair
glitter, hair rinses, hair shampoo, hair spray, hair styling gel, hair styling
mousse, lotion for the body, lotion for hands, lotion for face, lip balm, lip
gloss, lip makeup pencils, lipstick, makeup for the body, makeup for the face,
makeup remover, mascara, nail corrector pens, nail polish, nail polish remover,
nail stencils, non-medicated



--------------------------------------------------------------------------------

                     blemish stick, oil blotting sheets for the skin, perfume,
powder for the body, powder for the face, pumices, shaving cream, shower gel,
soap for body, soap for face, soap for hands, sun block for the skin, suntan
lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder. 10600    EXPRESSFASHION
   Express, LLC    2004-44445    141,301    Registered    14    Jewelry and
watches 10601    EXPRESSFASHION    Express, LLC    2003-7304    134,363   
Registered    18    Backpacks, duffel bags, fanny packs, gym bags, handbags,
purses, tote bags, travel bags and wallets. 10602    EXPRESSFASHION    Express,
LLC    2004-44446    141,302    Registered    25    Clothing, namely, bathrobes,
beach cover-ups, beachwear, belts, blazers, blouses, body shapers, body suits,
boxer shorts, bras, bustiers, camisoles, caps, coats, dresses, footwear,
foundation garments, garter belts, girdles, gloves, gowns, halter tops, hats,
headbands, hosiery, jackets, jeans, jogging suits, knee highs, knit shirts, knit
tops, leotards, lingerie, loungewear, mittens, negligees, night gowns, night
shirts, pajamas, panties, pants, pantyhose, sarongs, scarves, shirts, shorts,
skirts, slacks, sleepwear, slips, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swim wear, t-shirts, tank tops, tap
pants, teddies, ties, tights, underpants, undershirts, underwear and vests.
14669    EXPRESSFASHION    Express, LLC    2006-28229    156,390    Registered
   3, 14, 18, 25    Personal care products, namely, aftershave gels, aftershave
lotion, antiperspirant, artificial nails, astringent for the face, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, bubble bath, cologne, cream for the body, cream
for the cuticles, cream for the eyes, cream for the face, cream for the feet,
cream for the hands, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eye makeup pencils, eye
masks, eye shadow, face highlighter, face masks, face mist, face scrub,
non-medicated foot soaks, face toners, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lotion for the
body, lotion for the face, lotion for the feet, lotion for the hands, lip balm,
lip gloss, lip liner, lip makeup pencils, lipstick, makeup for the body, makeup
for the face, makeup remover, mascara, massage cream, massage lotion, massage
oil, nail polish, nail polish remover, nail stencils, non-medicated blemish
stick, non-medicated cleanser for the face, non-medicated foot spray,
non-medicated massage



--------------------------------------------------------------------------------

                    

ointment, oil blotting sheets for the skin, perfume, powder for the body, powder
for the face, powder for the feet, pumice stones for personal use, salt scrubs
for the skin, shaving cream, shaving gels, shower cream, shower gel, skin
bronzing cream, soap for the body, soap for the face, soap for the hands, sun
block for the body, sun block for the face, suntan lotion for the body, suntan
lotion for the face, sunless tanning lotion for the body, sunless tanning lotion
for the face, pre-suntanning lotion for the body, pre-suntanning lotion for the
face, post-suntanning lotion for the body, post-suntanning lotion for the face
and talcum powder, in International Class 3;

Jewelry and watches, in International Class 14;

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets, in International Class 18; and

Clothing, namely, bathrobes, beach cover-ups, belts, blazers, blouses, body
suits, boots, boxer shorts, bras, bustiers, camisoles, caps, coats, dresses,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, knit shirts, knit tops, leotards, lingerie, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks, slippers,
slips, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops, teddies, ties,
tights, underpants, undershirts, underwear and vests, in International Class 25.

16952    GRIFFIN DESIGN    Express, LLC    2011-4634       Pending    9, 14, 18,
25, 26   

Sunglasses in International Class 9;

Jewelry and watches in International Class 14;

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in International Class 18;

Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests in International class
25;

Belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders, in International Class 26

Country:    Ecuador                  



--------------------------------------------------------------------------------

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

4421    EXPRESS    Express, LLC    48,355    4658-IEPI    Registered    25   
Clothing, including boots, shoes and slippers. 4422    EXPRESS    Express, LLC
   48,356    3363-08    Renewed    42    Retail clothing store services and mail
order services. 13942    EXPRESS    Express, LLC    162,037    1598-07   
Registered    25    Clothing, namely, bathrobes, beach cover-ups, belts,
blazers, blouses, body suits, boots, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, garter belts, girdles, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, knit shirts, knit tops, leotards,
lingerie, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slacks, slippers, slips, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops,
teddies, ties, tights, underpants, undershirts, underwear and vests. 13943   
EXPRESS    Expressco, Inc.    162,038       Pending    35    Retail store
services, mail order catalog services and on-line retail store services
featuring personal care products, home fragrance products, jewelry, watches,
packs, bags, wallets and clothing. 16487    EXPRESS    Express, LLC    217,240
   5523-10    Registered    25    Clothing, namely, belts, blazers, blouses,
boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and vests.
16694    Griffin Design    Express, LLC    240,625       Pending    26    Belt
buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16695    Griffin Design    Express, LLC
   240,622       Pending    14    jewelry and watches 16696    Griffin Design   
Express, LLC    240,623       Pending    18    Backpacks, cosmetic bags sold
empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags,
purses, toiletry bags sold empty, tote bags, travel bags and wallets 16697   
Griffin Design    Express, LLC    240,624       Pending    25    Clothing,
namely belts, blazers, blouses, boots, bras, caps, coats, dresses, flip flops,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters,
swimsuits, tank tops, ties, underwear and vests 16825    Griffin Design   
Express, LLC    240,626       Pending    9    Sunglasses Country:    Egypt      
           



--------------------------------------------------------------------------------

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16139    EXPRESS    Express, LLC    211,148       Pending    3    non-medicated
personal care products, namely, aftershave gels, Aftershave lotion,
antiperspirant, artificial nails, astringent for the skin, bath beads, bath oil,
bath salts, blush, body glitter, body mist, body oil, body scrub, body wash,
bronzing cream for the skin, bubble bath, cleanser for the skin, cream for the
skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder 9037    EXPRESS    Express, LLC    138,873    138,873   
Renewed    25    Clothing, footwear and headgear. 16126    EXPRESS    Express,
LLC    211,152    211,152    Registered    26    hair accessories, namely,
barrettes, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders 16127    EXPRESS    Express, LLC    211,149       Pending    9
   Sunglasses 16128    EXPRESS    Express, LLC    211,150    211,150   
Registered    14    Jewelry and watches 16129    EXPRESS    Express, LLC   
211,153       Pending    35    retail store services, mail order catalog
services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories 16130    EXPRESS    Express, LLC    211,151       Pending    18   
backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets 16284    EXPRESS IN ARABIC    Express, LLC    220,267   
220,267    Registered    26    Hair accessories, namely, barrettes, hair bows,
hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders 16285
   EXPRESS IN ARABIC    Express, LLC    220,268    220,268    Registered    35
   Retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories 16286    EXPRESS IN ARABIC   
Express, LLC    220,262       PENDING    3    Non-medicated personal care
products, namely, aftershave gels, aftershave lotion, antiperspirant, artificial
nails, astringent for the skin, bath beads, bath oil, bath salts, blush, body
glitter, body mist, body oil, body scrub, body wash, bronzing cream for the
skin, bubble bath, cleanser for the skin, cream for the skin, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the



--------------------------------------------------------------------------------

                     skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mist, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, lotion for the skin, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage lotion, massage oil, moisturizer for
the skin, nail polish, nail polish remover, perfume, powder for the skin, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gel, soap for the skin, sun block for the skin, suntan
lotion for the skin, sunless tanning lotion for the skin, pre-suntanning lotion
for the skin, post-suntanning lotion for the skin and talcum powder 16287   
EXPRESS IN ARABIC    Express, LLC    220,264    220,264    Registered    14   
jewelry and watches 16288    EXPRESS IN ARABIC    Express, LLC    220,263      
PENDING    9    sunglasses 16289    EXPRESS IN ARABIC    Express, LLC    220,265
      PENDING    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets 16290    EXPRESS IN ARABIC    Express,
LLC    220,266    220,266    Registered    25    Clothing, namely belts,
blazers, blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops,
hats, headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens,
pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties,
underwear and vests 16488    Express Reserve    Express, LLC    233,997      
Pending    3    Personal care products, namely, aftershave preparations, namely,
gels and lotions, antiperspirants, cosmetic astringent for the face, cosmetic
astringent for the skin, bath beads, bath cream, bath crystals, bath fizzies,
bath foam, bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts,
blush, skin care preparations, namely, body balm, body cream, body glitter, body
mist, body oil, body polish, body powder, soaps for body care, body scrub, body
washes, bubble bath, cologne, deodorants for personal use, essential oils for
personal use, exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner
pencils, gel eye masks, eye shadow, face cream, face paint, facial beauty masks,
face powder, face soap, facial scrub, non-medicated foot soaks, skin toners,
foot powder, foot scrubs, foundation, body splash, body mist, hair



--------------------------------------------------------------------------------

                     conditioner, hair pomade, hair rinses, hair removing
creams, hair shampoo, hair spray, hair straightening preparations, hair styling
gel, hair styling mousse, hand cream, hand soap, lotion for the body, lotion for
the face, non-medicated lotion for the feet, lotion for the hands, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for
the face, makeup remover, mascara, massage cream, massage oil, body lotion,
namely, massage lotion, nail polish, nail polish remover, non-medicated cosmetic
makeup pencils for blemishes, non-medicated cleanser for the face, non-medicated
foot cream, non-medicated lip balm, cosmetic facial blotting papers, perfume,
non-medicated bath salt for he skin, shaving cream, shaving gels, shea butter
for cosmetic purposes, shower cream, shower gel, skin bronzing cream; skin care
preparation, namely, non-medicated body polish and body balm, skin toners, sun
block for the body, sun block for the face, suntan lotion for the body, suntan
lotion for the face, indoor tanning lotion for the body, self-tanning suntan
creams for the face, suntan lotion for the body, pre-sunning suntan lotion for
the face, post-sunning suntan lotion for the body, post-suntan lotion for the
face, talcum powder, wrinkle removing skin care preparations 7009    EXPRESS
WORLD BRAND    Expressco, Inc.    124,949       Pending    3    Bleaching
preparations and other substances for laundry use; cleaning, polishing, scouring
and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair
lotions; dentifrices. 7010    EXPRESS WORLD BRAND    Express, LLC    124,950   
124,950    Renewed    25    Clothing including boots, shoes and slippers in
class 25 and not in other classes. 7011    EXPRESS WORLD BRAND    Express, LLC
   124,951    124,951    Registered    42    Retail clothing store services,
selling services, service centers for mail order catalog services featuring
personal care products and clothing and accessories therefore in class 42, and
not in other classes. 9887    EXPRESSFASHION    Express, LLC    142,534   
142,534    Renewed    25    Clothing; namely; bathrobes, beach cover-ups,
beachwear, belts, blazers; blouses; body shapers; body suits; boxer shorts;
bras; bustiers; camisoles; caps; coats; dresses; footwear; foundation garments;
garter belts; girdles; gloves, gowns; halter tops; hats; headbands; hosiery;
jackets; jeans; jogging suits; knee highs; knit shirts; knit tops; leotards;
lingerie; loungewear; mittens; negligees; night gowns; night shirts; pajamas;
panties pants; pantyhose; sarongs; scarves; shirts; shorts; skirts; slacks;
sleepwear; slips; socks; stockings; suits; sweat pants; sweat shirts sweat
shorts; sweat suits; sweaters; swimwear; t-shirts; tank tops tap pants; teddies;
ties; tights; down loading underpants; undershirts; underwear and vests and all
these goods are in class 25 and not included in other classes. 9888   
EXPRESSFASHION    Express, LLC    142,533    142,533    Renewed    35    Retail
store services and mail catalog services featuring personal care products,
jewelry, watches, packs, bags, wallets and clothing.



--------------------------------------------------------------------------------

9918    EXPRESSFASHION    Express, LLC    142,701    142,701    Renewed    35   
Retail store services by catalogue mail ordering being commercial business.
16298    EXPRESSFASHION IN ARABIC    Express, LLC    220,274    220,274   
Registered    26    Hair accessories, namely, barrettes, hair bows, hair clips,
hair ornaments, hair pins, hair ribbons and ponytail holders 16299   
EXPRESSFASHION IN ARABIC    Express, LLC    220,273    220,273    Registered   
25    Clothing, namely belts, blazers, blouses, boots, bras, caps, coats,
dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vests 16300   
EXPRESSFASHION IN ARABIC    Express, LLC    220,272    220,272    Registered   
18    Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel
bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote
bags, travel bags and wallets 16301    EXPRESSFASHION IN ARABIC    Express, LLC
   220,271    220,271    Registered    14    Jewelry and watches 16302   
EXPRESSFASHION IN ARABIC    Express, LLC    220,270    220,270    Registered   
9    Sunglasses 16303    EXPRESSFASHION IN ARABIC    Express, LLC    220,269   
220,269    Registered    3    Non-medicated personal care products, namely,
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, bronzing cream for the skin, bubble bath,
cleanser for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder 16304    EXPRESSFASHION IN ARABIC    Express, LLC   
220,275    220,275    Registered    35    Retail store services, mail order
catalog services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories



--------------------------------------------------------------------------------

16588    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25, 26    Jewelry in International Class 14; Wallets made of leather
or other materials, in International Class 18; Clothing, namely, shirts and
t-shirts; jackets, shorts, flip flops, sandals, pants, underwear, belts, hats,
sweaters, ties, jeans, socks, pajamas, skirts, sweat shirts, in International
Class 25 Belt buckles in International class 26 16931    GRIFFIN DESIGN   
Express, LLC    259,597       Pending    9    Sunglasses in International Class
9 Country:    El Salvador                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

4144    COMPAGNIE INTERNATIONALE EXPRESS    Express, LLC    1530/94    235 Book
40 P477-8    Registered    14    Precious metals and their alloys and goods in
precious metals or coated therewith (except knives, forks and spoons);
jewellery, precious stones; horological and chronometric instruments. 16208   
EXPRESS    Express, LLC    2008/074943       Pending    35    Retail store
services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories 4123    EXPRESS    Express, LLC   
1543/94    156 Book 125 P313-4    Renewed    3    Bleaching preparations and
other substances for squeezing; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices. 4124    EXPRESS    Express, LLC    1542/94    166 Book 157 P339-40
   Registered    14    Precious metals and their alloys and goods in precious
metals or coated therewith, not included in other classes; jewelry, precious
stones; horological and other chronometric instruments. 4125    EXPRESS   
Express, LLC    1541/94    84 Book 43 P169-170    Registered    18    Leather
and imitations of leather, and goods made of these materials and not included in
other classes; animal skins, hides; trunks and travelling bags; umbrellas,
parasols and walking sticks; whips, harness and saddlery. 4126    EXPRESS   
Express, LLC    1588/94    62 Book 46 P125-6    Registered    25    Clothing,
footwear and headgear. 4127    EXPRESS    Express, LLC    1589/94    24 Book 41
P 49-50    Registered    35    Retail clothing store and mail order services.
16980    EXPRESS    Express, LLC    2011107545       PENDING    3, 9, 14, 18,
25, 26    Gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, bronzing cream for the skin, bubble bath,
cleanser for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toner, foot



--------------------------------------------------------------------------------

                    

soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightening
preparations, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipsticks, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gel, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-sun tanning lotion for the skin, post-sun tanning lotion for
the skin and talcum powder, in International class 3;

Sunglasses in International Class 9;

jewelry and watches in International Class 14;

backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in International Class 18;

clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests in International Class
25;

hair accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in International Class 26

16814    GRIFFIN DESIGN    Express, LLC    2011107544       PENDING    9, 14,
18, 25, 26    Sunglasses, jewelry and watches; backpacks, cosmetic bags sold
empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags,
purses, toiletry bags sold empty, tote bags, travel bags and wallets; clothing,
namely, belts, blazers, blouses, boots, bras, caps, coats, dresses, flip flops,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters,
swimsuits, tank tops, ties, underwear and vests; belt buckles, barrettes, hair
bands, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders Country:    Estonia                  



--------------------------------------------------------------------------------

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16183    EXPRESS    Express, LLC    M200800155       PENDING    18, 26   

backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets, in international class 18;

hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders, in international class 26 and

9985    EXPRESS    Express, LLC    M200100936    36,097    Registered    25   
Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, bras, bustiers, camisoles, caps, coats,
dresses, footwear, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests. 16499    EXPRESS    Express, LLC
   M200800155A    47,079    Registered    9, 25   

sunglasses in international class 9;

clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, seat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vest in international class 25

16982    EXPRESS    Express, LLC    M200800155B       PENDING    14    jewelry
and watches in international class 14; 16971    EXPRESS AND DESIGN    Express,
LLC    M201100538       PENDING    3, 35    Non-medicated personal care
products, namely, aftershave gels, aftershave lotion. antiperspirant, artificial
nails, astringent for the skins, bath beads, bath oil, bath salts, blush, body
glitter, body mist, body oil, body scrub, body wash, cologne, deodorants for
personal use, essential oils for personal use, exfoliating preparations for the
skin, eye gels, eye makeup pencils, eye masks, eye shadow, face masks, face
mist, face powder, face scrub, face toners, foot soaks, foundation, fragrant
body splash, fragrant body mist, hair conditioner, hair dyes, hair glitter, hair
highlighter, hair mascara, hair pomade, hair rinses, hair removing creams, hair
shampoo, hair spray, hair straightener, hair styling gel, hair styling mousse,
lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, lotion for the
skin, makeup for the body, makeup for the face, makeup remover, mascara, massage



--------------------------------------------------------------------------------

                    

cream, massage lotion, massage oil, moisturizer for the skin, nail polish, nail
polish remover, perfume, powder for the skin, pumice stones for personal use,
salt scrubs for the skin, shaving cream, shaving gels, shower cream, shower
gels, soap for the skin, sun block for the skin, suntan lotion for the skin,
sunless tanning lotion for the skin, pre-suntanning lotion for the skin,
post-suntanning lotion for the skin and talcum powder in international class 3;

Retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories, international class 35

9983    EXPRESSFASHION    Express, LLC    M200100937    36,253    Registered   
35    Retail store services and mail order catalog services featuring personal
care products, jewellery, watches, packs, bags, wallets and clothing. 16589   
GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18,
25,    Jewelry in International Class 14; 26 Wallets made of leather or other
materials, in International Class 18; Clothing, namely, shirts and t-shirts;
jackets, shorts, flip flops, sandals, pants, underwear, belts, hats, sweaters,
ties, jeans, socks, pajamas, skirts, sweat shirts, in International Class 25
Belt buckles in International class 26 16698    Griffin Design    Express, LLC
   M201100078       Pending    9    Sunglasses Country:    European Union      
        

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16507    Bottle With Cap (Express Reserve Bottle)    Express, LLC   
001629171-001    001629171    Registered       6128    EXPRESS WORLD BRAND   
Express, LLC    1,077,163    1,077,163    Renewed    3, 25, 42   

Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; toiletries; perfumery;
essential oils; cosmetics; hair lotions; dentifrices, in International Class 3;

Clothing, footwear, headgear, in International Class 25; and Cosmetics
consultancy services; design, information, advisory and consultancy services,
all relating to clothing, jewellery and fashion accessories, in International
Class 42.

16564    HONOR BOTTLE DESIGN    Express, LLC    001749854-000 1    001749854-00
01    Registered    3    personal care products, namely, cologne 16566    LOVE
EXPRESS BOTTLE DESIGN    Express, LLC    001745134-000 1    001745134-00 01   
Registered    3    personal care products, namely, cologne Country:    Finland
                 



--------------------------------------------------------------------------------

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1784    EXPRESS    Express, LLC    4457/91    137,300    Registered    25   
Clothing, including boots, shoes and slippers. 6687    EXPRESS    Express, LLC
   T199901184    236,147    Registered    16    Mail order catalogs featuring
personal care products and clothing and accessories therefore. 10028    EXPRESS
   Express, LLC    T200101774    239,650    Registered    14, 18    Jewelry and
watches, in International Class 14; and Backpacks, duffel bags, fanny packs, gym
bags, handbags, purses, tote bags, travel bags and wallets, in International
Class 18. 13706    EXPRESS    Express, LLC    T200502219    235,549   
Registered    25    Clothing, namely, bathrobes, beach cover-ups, belts,
blazers, blouses, body suits, boots, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, garter belts, girdles, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, knit shirts, knit tops, leotards,
lingerie, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slacks, slippers, slips, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swimsuits, T-shirts, tank tops,
teddies, ties, tights, underpants, undershirts, underwear and vests. 16743   
EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9, 14, 18,
25, 26, 35    Personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush, body balm,
body glitter, body mist, body oil, body polish, body scrub, body wash, bubble
bath, cologne, body cream, eye cream, face cream, non-medicated foot cream, hand
cream, deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eyeliner eye makeup pencils, eye gel masks,
eye shadow, cosmetic facial highlighting cream, cosmetic facial highlighting
powder, face masks cream, face mist, facial scrub, non-medicated foot soaks,
face toners, foot scrubs, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo,
hair spray, hair straightening preparations, hair styling gel, hair styling
mousse, lotion for the body, lotion for the face, non-medicated lotion for the
feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
non-medicated cosmetic blemish stick, non-medicated cleanser for the face,
cosmetic facial blotting papers, perfume, body powder, face powder, foot powder,
non-medicated salt scrubs for the skin, shaving cream, shaving gels, shea butter
for cosmetic purposes, shower cream, shower gel, skin bronzing cream; skin care



--------------------------------------------------------------------------------

                    

preparation, namely skin toners, body soap, face soap, hand soap, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, self-tanning lotion for the face,
pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face,
talcum powder, wrinkle removing skin care preparations, in International class
3;

Sunglasses in International Class 9;

Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts, hosiery,
tights, socks, shorts, tank tops and t-shirts in International class 25;

Hair accessories, namely hair ornaments, hair slides, hair bands, hair bows,
hair grips, hair clips in International class 26 and Retail store services
featuring jewelry and hair accessories in International Class 35

6482    EXPRESS WORLD BRAND    Express, LLC    T199901055    220,954   
Registered    3, 14, 35   

Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices, in International Class 3;

Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments, in International Class 14;

The bringing together, for the benefit of others, of a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase those goods, in International Class 35.

16590    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25 Belt buckles in International class 26

16719    Griffin Design    Express, LLC    T201100297       Pending    9   
Sunglasses Country:    France                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16213    EXPRESS    Express, LLC    08/3552507    08 3 552 507    Registered   
3, 9, 14, 18, 25, 26, 35    Non-medicated personal care products, namely,
aftershave gels, aftershave lotion. antiperspirant, artificial nails, astringent
for the skins, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, cologne, deodorants for personal use, essential
oils for personal use, exfoliating preparations for the skin, eye gels,



--------------------------------------------------------------------------------

                    

eye makeup pencils, eye masks, eye shadow, face masks, face mist, face powder,
face scrub, face toners, foot soaks, foundation, fragrant body splash, fragrant
body mist, hair conditioner, hair dyes, hair glitter, hair highlighter, hair
mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gels, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder in international class 3

sunglasses in international class 9

Jewelry and watches in international class 14

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in international class 18

Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests in international class 25

Hair accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in international class 26; and

Retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories in international class 35

1785    EXPRESS    Express, LLC    308,469    1,694,082    Renewed    25   
Clothing, footwear, headgear, including boots, shoes and slippers. 11378   
EXPRESS    Express, LLC    1,229,271    1,229,271    Registered    25   
Articles of apparel. 11937    EXPRESS DESIGN STUDIO    Express, LLC   
04/3265852    04/3265852    Registered    25, 35    Clothing, namely, bathrobes,
beach cover-ups, beachwear, belts, blazers, blouses, body shapers, body suits,
boots, boxer shorts, bras, bustiers, camisoles, caps, coats, dresses, foundation
garments, garter belts, girdles, gloves, gowns, halter tops, hats, headbands,
hosiery, jackets, jeans, jogging suits, knee highs, knit shirts, knit tops,
leotards, lingerie,



--------------------------------------------------------------------------------

                    

loungewear, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slacks, sleepwear, slippers, slips, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swim wear, t-shirts, tank tops, tap
pants, teddies, ties, tights, underpants, undershirts, underwear and vests, in
International Class 25; and

Retail store services, mail order catalog services and on-line store services
featuring clothing, in International Class 35.

6062    EXPRESS WORLD BRAND    Express, LLC    99/773,399    99/773,399   
Renewed    3, 14, 16, 25   

Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices, in International Class 3;

Watches, clocks and jewelry made of non-precious metal, in International Class
14;

Personal care products and clothing mail order catalogues, in International
Class 16; and

Clothing, footwear, headgear, including boots, shoes and slippers (except
orthopedic shoes); headgear, in International Class 25.

9832    EXPRESSFASHION    Express, LLC    01 3096091    01 3 096 091    Renewed
   3, 14, 16, 18, 25   

Personal care products, namely, aftershave, antiperspirant, artificial nails,
astringent for the face, astringent for the body, bath oils, bath beads, blush,
body glitter, bubble bath, cleanser for the face, cologne, cotton swabs, cream
for body, cream for cuticles, cream for eyes, cream for hands, deodorant,
exfoliators for skin, eye makeup pencils, eye shadow, face mist, foundation,
fragrant body splash, hair conditioner, hair dyes, hair glitter, hair rinses,
hair shampoo, hair spray, hair styling gel, hair styling mousse, hand lotion for
body, lotion for hands, lotion for face, lip balm, lip gloss, lip makeup
pencils, lipsticks, makeup for the body, makeup for the face, makeup remover,
mascara, nail corrector pens, nail polish, nail polish remover, nail stencils,
non-medicated blemish stick, oil blotting sheets for the skin, perfume, powder
for the body, powder for the face, pumices, shaving cream, shower gel, soap for
body, soap for face, soap for hands, sun block for the skin, suntan lotion for
the body, suntan lotion for the face, sunless tanning lotion for the body,
sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body, post-
suntanning lotion for the face and talcum powder in International Class 3;

Jewelry and watches in International Class 14;

Mail order personal care products, jewelry, watches, packs, bags, wallets and
clothing catalogs, in International Class 16;

Backpacks, duffel bags, handbags, purses, tote bags, travel bags and wallets,
sport bags except those which are fitted to what they



--------------------------------------------------------------------------------

                    

are intended to contain, in International Class 18;

Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body suits, boxer shorts, bras, bustiers, camisoles, caps, coats,
dresses, footwear, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie for body, lounge- wear,
mittens, negligees, night gowns, night shirts, pajamas panties, pants,
pantyhoses, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimwear t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests, in International Class 25.

10951    EXPRESSFASHION    Express, LLC    02/3176203    02/3176203   
Registered    3, 14, 16, 18   

Personal care products, namely, aftershave, antiperspirant, artificial nails,
astringent for the face, astringent for the skin, bath beads, bath oil, bath
salts, blush, body glitter, body oil, body scrub, bubble bath, cologne, cream
for the body, cream for the cuticles, cream for the eyes, cream for the face,
cream for the hands, deodorant, essential oils, exfoliators for the skin, eye
gels, eye makeup pencils, eye shadow, face highlighter, facial masks, face mist,
face scrub, foot soak, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lotion for the body, lotion
for the hands, lotion for the face, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, nail corrector pens, nail polish, nail polish remover, nail stencils,
non-medicated blemish stick, non-medicated cleanser for the face, non-medicated
foot spray, non-medicated mood enhancing massage ointment, non-medicated mood
enhancing skin cream, oil blotting sheets for the skin, perfume, powder for the
body, powder for the face, powder for the feet, pumice stones for personal use,
salt scrubs for the skin, shaving cream, shower gel, skin bronzing cream, soap
for the body, soap for the face, soap for the hands, sun block for the body, sun
block for the face, suntan lotion for the body, suntan lotion for the face,
sunless tanning lotion for the body, sunless tanning lotion for the face,
pre-suntanning lotion for the body, pre-suntanning lotion for the face,
post-suntanning lotion for the body, post-suntanning lotion for the face and
talcum powder, in International Class 3;

Jewelry and watches, in International Class 14;

Mail order catalogs featuring personal care products, jewelry, watches, packs,
bags, wallets and clothing, in International



--------------------------------------------------------------------------------

                    

Class 16; and

Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets, in International Class 18.

16591    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25 Belt buckles in International class 26

16720    Griffin Design    Express, LLC    11 3 800 260    11 3 800 260   
Registered    9    Sunglasses 11933    UNDER X    Express, LLC    04/3265853   
04/3265853    Registered    25    Clothing, namely, bathrobes, beach cover-ups,
beachwear, belts, blazers, blouses, body shapers, body suits, boots, boxer
shorts, bras, bustiers, camisoles, caps, coats, dresses, foundation garments,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, hosiery,
jackets, jeans, jogging suits, knee highs, knit shirts, knit tops, leotards,
lingerie, loungewear, mittens, negligees, night gowns, night shirts, pajamas,
panties, pants, pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slacks, sleepwear, slippers, slips, socks, stockings, suits, sweat
pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim wear, t-shirts,
tank tops, tap pants, teddies, ties, tights, underpants, undershirts, underwear
and vests. Country:    Gaza District                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16210    EXPRESS    Express, LLC    12,234    12,234    Registered    3   
Non-medicated personal care products, namely, aftershave gels, aftershave
lotion. antiperspirant, artificial nails, astringent for the skins, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin,



--------------------------------------------------------------------------------

                     shaving cream, shaving gels, shower cream, shower gels,
soap for the skin, sun block for the skin, suntan lotion for the skin, sunless
tanning lotion for the skin, pre-suntanning lotion for the skin, post-suntanning
lotion for the skin and talcum powder. 6745    EXPRESS    Express, LLC    4,906
   4,906    Registered    35    Retail clothing store and mail order services.
6746    EXPRESS    Express, LLC    4,905    4,905    Registered    25   
Clothing including boots, shoes and slippers. 11095    EXPRESS    Express, LLC
   8,666    8,666    Renewed    3    Personal care products, namely, aftershave,
antiperspirant,                      artificial nails, astringent for the face,
astringent for the skin, bath beads, bath oil, bath salts, blush, body glitter,
body mist, body oil, body scrub, body wash, bubble bath, cologne, cream for the
body, cream for the cuticles, cream for the eyes, cream for the face, cream for
the feet, cream for the hands, deodorant, essential oils, exfoliators for the
skin, eye gels, eye makeup pencils, eye masks, eye shadow, face highlighter,
face masks, face mist, face scrub, foot soak, face toners, foundation, fragrant
body splash, fragrant body mist, hair conditioner, hair dyes, hair glitter, hair
highlighter, hair mascara, hair pomade, hair rinses, hair removing creams, hair
shampoo, hair spray, hair straightener, hair styling gel, hair styling mousse,
lotion for the body, lotion for the face, lotion for the feet, lotion for the
hands, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, nail polish, nail polish remover, nail stencils,
non-medicated blemish stick, non-medicated cleanser for the face, non-medicated
foot spray, non-medicated massage ointment, oil blotting sheets for the skin,
perfume, powder for the body, powder for the face, powder for the feet, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gel, skin bronzing cream, soap for the body, soap for the
face, soap for the hands, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the sunless tanning lotion for the face,
pre-face, sunless tanning lotion for the body, suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder. 14326    EXPRESS   
Express, LLC    10,276    10,276    Registered    25    Clothing, namely,
bathrobes, beach cover-ups, belts, blazers, blouses, body suits, boots, boxer
shorts, bras, bustiers, camisoles, caps, coats, dresses, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, knit
shirts, knit tops, leotards, lingerie, mittens, negligees, night gowns, night
shirts, pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings,
suits,



--------------------------------------------------------------------------------

                     sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, t-shirts, tank tops, teddies, ties, tights, underpants,
undershirts, underwear and vests. 14327    EXPRESS    Express, LLC    10,277   
10,277    Registered    35    Retail store services, mail order catalog services
and on-line retail store services featuring personal care products, home
fragrance products, jewelry, watches, packs, bags, wallets and clothing. 16291
   EXPRESS IN ARABIC    Express, LLC    12,824    12,824    Registered    26   
Hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16292    EXPRESS IN ARABIC    Express,
LLC    12,823    12,823    Registered    25    Clothing, namely belts, blazers,
blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties, underwear and
vests 16293    EXPRESS IN ARABIC    Express, LLC    12,822    12,822   
Registered    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets 16294    EXPRESS IN ARABIC    Express,
LLC    12,821    12,821    Registered    14    Jewelry and watches 16295   
EXPRESS IN ARABIC    Express, LLC    12,820    12,820    Registered    9   
Sunglasses 16296    EXPRESS IN ARABIC    Express, LLC    12,825    12,825   
Registered    35    Retail store services, mail order catalog services and
on-line store services featuring personal care products, sunglasses, jewelry,
watches, bags, cases, packs, wallets, clothing and hair accessories 16297   
EXPRESS IN ARABIC    Express, LLC    12,819    12,819    Registered    3   
Non-medicated personal care products, namely, aftershave gels, aftershave
lotion, antiperspirant, artificial nails, astringent for the skin, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, bronzing cream for the skin, bubble bath, cleanser for the skin, cream for
the skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin,



--------------------------------------------------------------------------------

                     nail polish, nail polish remover, perfume, powder for the
skin, pumice stones for personal use, salt scrubs for the skin, shaving cream,
shaving gels, shower cream, shower gel, soap for the skin, sun block for the
skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder 16305    EXPRESSFASHION IN ARABIC    Express, LLC    12,827   
12,827    Registered    9    Sunglasses 16306    EXPRESSFASHION IN ARABIC   
Express, LLC    12,832    12,832    Registered    35    Retail store services,
mail order catalog services and on-line store services featuring personal care
products, sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing
and hair accessories 16307    EXPRESSFASHION IN ARABIC    Express, LLC    12,831
   12,831    Registered    26    Hair accessories, namely, barrettes, hair bows,
hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders 16308
   EXPRESSFASHION IN ARABIC    Express, LLC    12,828    12,828    Registered   
14    Jewelry and watches 16309    EXPRESSFASHION IN ARABIC    Express, LLC   
12,829    12,829    Registered    18    Backpacks, cosmetic bags sold empty,
cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses,
toiletry bags sold empty, tote bags, travel bags and wallets 16310   
EXPRESSFASHION IN ARABIC    Express, LLC    12,830    12,830    Registered    25
   Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests 16311    EXPRESSFASHION IN ARABIC   
Express, LLC    12,826    12,826    Registered    3    Non-medicated personal
care products, namely, aftershave gels, aftershave lotion, antiperspirant,
artificial nails, astringent for the skin, bath beads, bath oil, bath salts,
blush, body glitter, body mist, body oil, body scrub, body wash, bronzing cream
for the skin, bubble bath, cleanser for the skin, cream for the skin, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mist, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, lotion for the skin, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage lotion, massage oil, moisturizer for
the skin, nail polish, nail polish remover, perfume, powder for the skin,



--------------------------------------------------------------------------------

                     pumice stones for personal use, salt scrubs for the skin,
shaving cream, shaving gels, shower cream, shower gel, soap for the skin, sun
block for the skin, suntan lotion for the skin, sunless tanning lotion for the
skin, pre-suntanning lotion for the skin, post-suntanning lotion for the skin
and talcum powder Country:    Georgia                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16744    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35   

Personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush, body balm,
body glitter, body mist, body oil, body polish, body scrub, body wash, bubble
bath, cologne, body cream, eye cream, face cream, non-medicated foot cream, hand
cream, deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eyeliner eye makeup pencils, eye gel masks,
eye shadow, cosmetic facial highlighting cream, cosmetic facial highlighting
powder, face masks cream, face mist, facial scrub, non-medicated foot soaks,
face toners, foot scrubs, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo,
hair spray, hair straightening preparations, hair styling gel, hair styling
mousse, lotion for the body, lotion for the face, non-medicated lotion for the
feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
non-medicated cosmetic blemish stick, non-medicated cleanser for the face,
cosmetic facial blotting papers, perfume, body powder, face powder, foot powder,
non-medicated salt scrubs for the skin, shaving cream, shaving gels, shea butter
for cosmetic purposes, shower cream, shower gel, skin bronzing cream; skin care
preparation, namely skin toners, body soap, face soap, hand soap, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, self-tanning lotion for the face,
pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face,
talcum powder, wrinkle removing skin care preparations, in International class
3;

Sunglasses in International Class 9;

Jewelry in International Class 14;



--------------------------------------------------------------------------------

                    

Purses and handbags in International Class 18; Sweaters, knit tops, blouses,
pants, sport jackets, shirts, skirts, hosiery, tights, socks, shorts, tank tops
and t-shirts in International class 25;

Hair accessories, namely hair ornaments, hair slides, hair bands, hair bows,
hair grips, hair clips in International class 26 and

Retail store services featuring jewelry and hair accessories in International
Class 35

16656    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25, 26   

Jewelry in International Class 14; Wallets made of leather or other materials,
in International Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25 Belt buckles in International class 26

16699    Griffin Design    Express, LLC    60950/03       Pending    9   
Sunglasses Country:    Germany                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

10066    EXPRESS    Express, LLC    301 28 570.5/03    301 28 570    Renewed   
3, 14, 18, 25, 35   

artificial nails, in International Class 3;

Jewelry and watches, in International Class 14;

Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets, in International Class 18;

Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, footwear, foundation garments, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans, jogging
suits, knee highs, knit shirts, knit tops, leotards, lingerie, loungewear,
mittens, negligees, night gowns, night shirts, pajamas, panties, pants,
pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests, in International Class 25; and

Retail store services, namely advertising presentation of personal care
products, jewelry, watches, packs, bags, wallets and clothing; mail order
catalog services, namely advertising presentation of personal care products,
jewelry, watches, packs, bags, wallets and clothing, in International Class 35.

16745    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3,
25, 35    Personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath



--------------------------------------------------------------------------------

                    

crystals bath fizzies, bath foam, bath gels, bath herbs, bath lotion, bath
milks, bath oil, bath salts, blush, body balm, body glitter, body mist, body
oil, body polish, body scrub, body wash, bubble bath, cologne, body cream, eye
cream, face cream, non-medicated foot cream, hand cream, deodorants for personal
use, essential oils for personal use, exfoliating preparations for the skin, eye
gels, eyeliner eye makeup pencils, eye gel masks, eye shadow, cosmetic facial
highlighting cream, cosmetic facial highlighting powder, face masks cream, face
mist, facial scrub, non-medicated foot soaks, face toners, foot scrubs,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightening preparations, hair styling gel, hair styling mousse, lotion for
the body, lotion for the face, non-medicated lotion for the feet, lotion for the
hands, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, nail polish, nail polish remover, non-medicated cosmetic
blemish stick, non-medicated cleanser for the face, cosmetic facial blotting
papers, perfume, body powder, face powder, foot powder, non-medicated salt
scrubs for the skin, shaving cream, shaving gels, shea butter for cosmetic
purposes, shower cream, shower gel, skin bronzing cream; skin care preparation,
namely skin toners, body soap, face soap, hand soap, sun block for the body, sun
block for the face, suntan lotion for the body, suntan lotion for the face,
sunless tanning lotion for the body, self-tanning lotion for the face, pre-sun
tanning lotion for the body, pre-sun tanning lotion for the face, post-sun
tanning lotion for the body, post-sun tanning lotion for the face, talcum
powder, wrinkle removing skin care preparations, in International class 3;

Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts, hosiery,
tights, socks, shorts, tank tops and t-shirts in International class 25;

Retail store services featuring jewelry and hair accessories in International
Class 35

16251    EXPRESS AND DESIGN    Express, LLC    30 2008 028 621.0/18    30 3008
028 621    Registered    9, 14, 18, 26   

Sunglasses in international class 9;

Jewelry and watches, in International class 14;

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets, in International class 18

Hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders, in International Class 26;



--------------------------------------------------------------------------------

                     Retail store services, mail order catalog services and
on-line store services featuring personal care products, sunglasses, jewelry,
watches, bags, cases, packs, wallets, clothing and hair accessories in
International Class 35 13455    EXPRESS AND DESIGN    Express, LLC    302
08329.4    302 08 329    Registered    18, 23, 24, 25   

Leather and imitations of leather as well as goods made from it as far as
included in Class 18; animal skins, hides; trunks (luggage) and travelling bags;
trunks (luggage) and travelling bags, umbrellas, parasols and walking sticks;
whips, harnesses and upholsterer goods, in International Class 18;

Yarns and threads for textile purposes, in International Class 23;

Fabric and textile goods, as far as included in class 24; bed and table covers,
in International Class 24; and

Pieces of clothing, footwear, headgear, in International Class 25.

6632    EXPRESS WORLD BRAND    Express, LLC    399
15 445.0/25    399 15 445    Renewed    25    Clothing, belts, head coverings,
neckwear, footwear. 7411    EXPRESS WORLD BRAND    Express, LLC    399
57 355.0/16    399 57 355    Renewed    16    Mail order catalogs featuring
personal care products and clothing and accessories therefore. 16592    GRIFFIN
DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18, 25, 26
  

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25 Belt buckles in International class 26

Country:    Ghana                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16746    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling



--------------------------------------------------------------------------------

                    

mousse, lotion for the body, lotion for the face, non-medicated lotion for the
feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
non-medicated cosmetic blemish stick, non-medicated cleanser for the face,
cosmetic facial blotting papers, perfume, body powder, face powder, foot powder,
non-medicated salt scrubs for the skin, shaving cream, shaving gels, shea butter
for cosmetic purposes, shower cream, shower gel, skin bronzing cream; skin care
preparation, namely skin toners, body soap, face soap, hand soap, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, self-tanning lotion for the face,
pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face,
talcum powder, wrinkle removing skin care preparations, in International class
3;

Sunglasses in International Class 9;

Jewelry in International Class 14;

Purses and handbags in International Class 18;

Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts, hosiery,
tights, socks, shorts, tank tops and t-shirts in International class 25;

Hair accessories, namely hair ornaments, hair slides, hair bands, hair bows,
hair grips, hair clips in International class 26 and

Retail store services featuring jewelry and hair accessories in International
Class 35

16988    GRIFFIN DESIGN    Express, LLC          Pending    9    Sunglasses,
spectacles, eyeglasses, lenses; frames and cases, cords and chains for
sunglasses, spectacles, and eyeglasses; parts or and fittings, components and
accessories for all the aforesaid goods in International Class 9 16657   
GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18,
25, 26   

Jewelry in International Class 14; Wallets made of leather or other materials,
in International Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25 Belt buckles in International class 26

Country:    Greece                  



--------------------------------------------------------------------------------

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1653    COMPAGNIE INTERNATIONALE EXPRESS    Express, LLC    91,220    91,220   
Registered    3, 14, 25   

Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices, in International Class 3;

Watches, clocks and jewellery made of non-precious metal, precious metals and
their alloys and goods in precious metals or coated therewith (except cutlery,
forks and spoons); jewellery, precious stones, horological and other
chronometric instruments, in International Class 14; and Clothing, articles of
clothing for men and women, boots, shoes and slippers, in International Class
25.

35    EXP AND DESIGN    Express, LLC    91,221    91,221    Renewed    3, 14, 25
  

Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices, in International Class 3;

Watches, clocks and jewellery made of non-precious metal, precious metals and
their alloys and goods in precious metals or coated therewith (except cutlery,
forks and spoons); jewellery, precious stones, horological and other
chronometric instruments, in International Class 14; and Clothing, articles of
clothing for men and women, boots, shoes and slippers, in International Class
25.

1787    EXPRESS    Express, LLC    106,699    106,699    Registered    25   
Clothing, including boots, shoes and slippers. 6753    EXPRESS    Express, LLC
   140,381    140,381    Renewed    35    Sales promotion through catalogues
featuring personal care products and clothing and accessories thereof. 14067   
EXPRESS    Express, LLC    151,057    151,057    Registered    25    Clothing,
namely, bathrobes, beach cover-ups, belts, blazers, blouses, body suits, boots,
boxer shorts, bras, bustiers, camisoles, caps, coats, dresses, garter belts,
girdles, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, knit shirts, knit tops, leotards, lingerie, mittens, negligees, night
gowns, night shirts, pajamas, panties, pants, pantyhose, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slacks, slippers, slips, sneakers,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, t-shirts, tank tops, teddies, ties, tights, underpants,
undershirts, underwear and vests. 16747    EXPRESS    Express, LLC    A0022897
   1,074,395    Registered    3, 9, 14, 18, 25, 26, 35    Personal care
products, namely aftershave gels, aftershave lotion, antiperspirant, cosmetic
astringent for the face, cosmetic astringent for the skin, bath beads, bath
cream, bath crystals bath fizzies, bath foam, bath gels, bath herbs, bath
lotion, bath milks, bath oil, bath salts, blush, body balm, body glitter, body
mist, body oil, body polish, body scrub, body wash, bubble bath, cologne, body
cream, eye cream, face cream, non-medicated foot cream, hand cream, deodorants
for personal use, essential oils for personal use, exfoliating preparations for
the skin, eye gels, eyeliner eye makeup pencils, eye gel masks, eye shadow,
cosmetic facial highlighting cream, cosmetic facial highlighting powder, face



--------------------------------------------------------------------------------

                    

masks cream, face mist, facial scrub, non-medicated foot soaks, face toners,
foot scrubs, foundation, fragrant body splash, fragrant body mist, hair
conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightening preparations, hair styling gel, hair styling mousse,
lotion for the body, lotion for the face, non-medicated lotion for the feet,
lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
non-medicated cosmetic blemish stick, non-medicated cleanser for the face,
cosmetic facial blotting papers, perfume, body powder, face powder, foot powder,
non-medicated salt scrubs for the skin, shaving cream, shaving gels, shea butter
for cosmetic purposes, shower cream, shower gel, skin bronzing cream; skin care
preparation, namely skin toners, body soap, face soap, hand soap, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, self-tanning lotion for the face,
pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face,
talcum powder, wrinkle removing skin care preparations, in International class
3;

Sunglasses in International Class 9;

Jewelry in International Class 14; Purses and handbags in International Class
18;

Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts, hosiery,
tights, socks, shorts, tank tops and t-shirts in International class 25;

Hair accessories, namely hair ornaments, hair slides, hair bands, hair bows,
hair grips, hair clips in International class 26 and Retail store services
featuring jewelry and hair accessories in International Class 35

6434    EXPRESS WORLD BRAND    Express, LLC    139,899    139,899    Renewed   
3, 14   

Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices, in International Class 3; and

Watches, clocks and jewelry made of non-precious metal, precious metals and
their alloys and goods in precious metals or coated therewith (except cutlery,
forks and spoons); jewelry, precious stones, horological and other chronometric
instruments, in International Class 14.



--------------------------------------------------------------------------------

16593    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25, 26   

Jewelry in International Class 14; Wallets made of leather or other materials,
in International Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25 Belt buckles in International class 26

16815    GRIFFIN DESIGN    Express, LLC    154,918       Pending    9   
Sunglasses Country:    Grenada                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

11540    EXPRESSFASHION    Express, LLC       10/2003    Registered    3, 14,
18, 25, 35   

Personal care products; aftershave, antiperspirant, artificial nails, astringent
for the face, astringent for the skin, bath oil, bath beads, blush, body
glitter, bubble bath, cleanser for the face, cologne, cotton swabs, cream for
the body, cream for the cuticles, cream for the eyes, cream for the face, cream
for the hands, deodorant, exfoliators for the skin, eye makeup pencils, eye
shadow, face mist, foundation, fragrant body splash, hair conditioner, hair
dyes, hair glitter, hair rinses, hair shampoo, hair spray, hair styling gel,
hair styling mousse, hand lotion for the body, lotion for the hands, lotion for
the face, lip balm, lip gloss, lip makeup pencils, lipstick, makeup for the
body, makeup for the face, makeup remover, mascara, nail corrector pens, nail
polish, nail polish remover, nail stencils, non-medicated blemish stick, oil
blotting sheets for the skin, perfume, powder for the body, powder for the face,
pumices, shaving cream, shower gel, soap for the body, soap for the face, soap
for the hands, sun block for the skin, suntan lotion for the body, suntan lotion
for the face, sunless tanning lotion for the body, sunless tanning lotion for
the face, pre-suntanning lotion for the body, pre-suntanning lotion for the
face, post-suntanning lotion for the body, post-suntanning for the face and
talcum powder, in International Class 3;

Jewellery and watches; parts and fittings for the aforesaid goods, in
International Class 14;

Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets, in International Class 18;

Clothing; bathrobes, beach cover-ups, beachwear, belts, blazers, blouses, body
shapers, body suits, boxer shorts, bras, bustier, camisoles, caps, coats,
dresses, footwear, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants,



--------------------------------------------------------------------------------

                     undershirts, underwear and vests, in International Class
25; The bringing together for the benefit of others, of a variety of goods,
enabling customers to conveniently view and purchase those goods in retail
stores specializing in personal care products, jewellery, watches, fanny packs,
bags, wallets and clothing and from general merchandise catalogues featuring
personal care products, jewellery, watches, fanny packs, bags, wallets and
clothing by mail order, in International Class 35. Country:    Guatemala      
           

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1654    COMPAGNIE INTERNATIONALE EXPRESS    Express, LLC       58,351    Renewal
Pending    42    Retail store services. 1655    COMPAGNIE INTERNATIONALE EXPRESS
   Express, LLC       58,352    Renewed    14    Watches, clocks and jewelry
made of non-precious metal. 36    EXP AND DESIGN    Express, LLC       55,162   
Renewed    14    Watches, other chronometric instruments and jewelry made of
non-precious metal. 38    EXP AND DESIGN    Express, LLC       55,234    Renewed
   25    Clothing, including boots, shoes and slippers. 39    EXP AND DESIGN   
Express, LLC       55,235    Registered    35    Retail clothing store services.
16229    EXPRESS    Express, LLC    810-08       PENDING    35    Retail store
services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories. 10582    EXPRESS    Express, LLC   
8610-01    131,315    Registered    3    Personal care products, namely,
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the face, astringent for the skin, bath beads, bath oil, bath salts, blush,
body glitter, body mist, body oil, body scrub, body wash, bubble bath, cologne,
cream for body, cream for cuticles, cream for eyes, cream for face, cream for
the feet, cream for the hands, deodorant for personal use, essential oils for
personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye shadow, face highlighter, face mask, face mist, face scrub,
non-medicated foot soaks, face toners, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair pomades, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightened, hair styling gel,
hair styling mousse, lotion for the body, lotion for face, lotion for the feet,
lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
nail stencils, non-medicated blemish stick, non-medicated cleanser for the face,
non-medicated foot spray, non-mediated massage ointment, oil blotting sheets for



--------------------------------------------------------------------------------

                     the skin, perfume, powder for the body, powder for the
face, powder for the feet, pumices stones for personal use, salt scrubs for the
skin, shaving cream, shaving gels, shower cream, shower gel, skin bronzing
cream, soap for the body, soap for the face, soap for the hands, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, sunless tanning lotion for the
face, pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face, and
talcum powder. 16942    EXPRESS    Express, LLC    1719-2011       Pending    3
   Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions, dentrifices 16228    EXPRESSFASHION    Express, LLC   
811-08    159,997    Registered    25    Clothing, namely belts, blazers,
blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties, underwear and
vests 16797    GRIFFIN DESIGN    Express, LLC    724-2011       Pending    9   
Sunglasses 16798    GRIFFIN DESIGN    Express, LLC    726-2011       Pending   
14    Jewelry and watches 16799    GRIFFIN DESIGN    Express, LLC    728-2011   
   Pending    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets 16800    GRIFFIN DESIGN    Express,
LLC    729-2011       Pending    26    Belt buckles, barrettes, hair bands, hair
bows, hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders
16801    GRIFFIN DESIGN    Express, LLC    741-2011       Pending    25   
Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests Country:    Haiti   
              

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

3390    EXPRESS    Express, LLC       311/163    Registered    3    Perfumes and
cosmetics. 1797    EXPRESS    Express, LLC       312/163    Registered    14   
Watches, clocks and jewelry made of non-precious metal. 1798    EXPRESS   
Express, LLC       313/163    Registered    25    Articles of clothing for men
and women. 1799    EXPRESS    Express, LLC       314/163    Renewed    42   
Retail store services. 8838    EXPRESS    Express, LLC    335-U    347/166   
Renewed    35    Mail order catalog services featuring personal care products
and clothing and accessories therefore.



--------------------------------------------------------------------------------

10161    EXPRESS    Express, LLC       01/133    Registered    18    Backpacks,
duffel bags, fanny packs, gym bags, handbags, purses, tote bags, travel bags and
wallets. 16783    Griffin Design    Express, LLC          Pending    9, 14, 18,
25, 26   

Sunglasses in International Class 9;

Jewelry and watches in International Class 14;

Backpack, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in International Class 18;

Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests in International Class
25; and

Belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in International Class 26

Country:    Honduras                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1794    EXPRESS    Express, LLC    1677/92    56,168    Registered    3   
Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices. 1795    EXPRESS    Expressco, Inc.   
1679/92    56,164    Registered    14    Precious metals and their alloys and
goods in precious metals or coated therewith, not included in other classes;
jewellery, precious stones; horological and chronometric instruments. 1796   
EXPRESS    Expressco, Inc.    1678/92    1,327    Registered    42    Retail
clothing store services. 6780    EXPRESS    Express, LLC    5901/99    5,950   
Renewed    41    Mail order catalog services featuring personal care products
and clothing and accessories therefore. 10540    EXPRESS    Express, LLC   
4514/2001    101.834    Registered    25    Clothing, namely, bathrobes, beach
cover-ups, beachwear, belts, blazers, blouses, body shapers, body suits, boxer
shorts, bras, bustiers, camisoles, caps, coats, dresses, footwear, foundation
garments, garter belts, girdles, gloves, gowns, halter tops, hats, headbands,
hosiery, jackets, jeans, jogging suits, knee highs, knit shirts, knit tops,
leotards, lingerie, loungewear, mittens, negligees, night gowns, night shirts,
pajamas, panties, pants, pantyhose, sarongs, scarves, shirts, shorts, skirts,
slacks, sleepwear, slips, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swim wear, t-shirts, tank tops, tap pants,
teddies, ties, tights, underpants, undershirts, underwear and vests.



--------------------------------------------------------------------------------

10541    EXPRESS    Expressco, Inc.    4516/2001    84,972    Registered    18
   Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets. 16963    EXPRESS    Express, LLC    15352/2011      
Pending    25    Clothing, namely belts, blazers, blouses, boots, bras, caps,
coats, dresses, flip flops, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and vests
16964    EXPRESS    Express, LLC    15353/2011       Pending    35    Retail
store services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories 16965    EXPRESS    Express, LLC   
15349/2011       Pending    3    non-medicated personal care products, namely,
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, bronzing cream for the skin, bubble bath,
cleanser for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, nail
polish, nail polish remover, perfume, powder for the skin, pumice stones for
personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, soap for the skin, sun block for the skin, suntan lotion for
the skin, sunless tanning lotion for the skin, pre-suntanning lotion for the
skin, post-suntanning lotion for the skin and talcum powder 16961    EXPRESS   
Express, LLC    15350/2011       Pending    14    Jewelry and watches 16962   
EXPRESS    Express, LLC    15351/2011       Pending    18    Backpacks, cosmetic
bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags,
handbags, purses, toiletry bags sold empty, tote bags, travel bags and wallets
6475    EXPRESS WORLD BRAND    Express, LLC    3374/99    77,346    Renewed   
25    Articles of clothing. 16956    GRIFFIN DESIGN    Express, LLC   
15344/2011       Pending    9    Sunglasses 16957    GRIFFIN DESIGN    Express,
LLC    15345/2011       Pending    14    Jewelry and watches 16958    GRIFFIN
DESIGN    Express, LLC    15346/2011       Pending    18    Backpacks, cosmetic
bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags,
handbags, purses, toiletry bags sold empty, tote bags, travel bags and wallets



--------------------------------------------------------------------------------

16959    GRIFFIN DESIGN    Express, LLC    15347/2011       Pending    25   
Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests 16960    GRIFFIN
DESIGN    Express, LLC    15348/2011       Pending    26    Belt buckles,
barrettes, hair bands, hair bows, hair clips, hair ornaments, hair pins, hair
ribbons and ponytail holders Country:    Hong Kong               

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

3668    EXP AND DESIGN    Express, LLC    941 of 1993    B13621/99    Registered
   25    Clothing, boots, shoes and slippers. 16194    EXPRESS    Express, LLC
   301039987    301039987AA    Registered    3, 9, 18, 26   

Non-medicated personal care products, namely, aftershave gels, aftershave
lotion. antiperspirant, artificial nails, astringent for the skins, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gels, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder in international class 3;

sunglasses in international class 9;

backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets, in international class 18;

hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders, in international class 26

1792    EXPRESS    Express, LLC    410/88    199401864    Registered    25   
Articles of clothing for women. * * * Associated with Trade Marks Nos. 1551 of
1980 and 0071 of 1986. 9970    EXPRESS    Express, LLC    6990/2001    5708/2002
   Renewed    14    Jewelry and watches; all included in Class 14.



--------------------------------------------------------------------------------

13827    EXPRESS    Express, LLC    300485280    300485280    Registered    14
   Jewelry and watches; all included in Class 14. 14215    EXPRESS    Express,
LLC    300529533    300529533    Registered    25    Clothing, namely,
bathrobes, beach cover-ups, belts, blazers, blouses, body suits, boots, boxer
shorts, bras, bustiers, camisoles, caps, coats, dresses, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
knitted shirts, knitted tops, leotards, lingerie, mittens, negligees, night
gowns, night shirts, pajamas, panties, pants, pantyhose, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slacks, slippers, slips, sneakers,
socks, stockings, suits, sweat pants, , sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, t-shirts, tank tops, teddies, ties, tights, underpants,
undershirts, underwear and vests; all included in Class 25. 16700    EXPRESS   
Express, LLC    301819882       Pending    14, 25   

Jewelry and watches in Class 14;

Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests; all included in Class 25

4860    EXPRESS AND    Express, LLC       1551 of 1980    Registered    25   
Jeans, trousers, shirts, pants, shorts, overalls, jackets, dresses,    HORSE
DESIGN                   slacks. 5176    EXPRESS BY    Express, LLC    7889/1997
   199901868    Registered    35    Retail services relating to clothing,
fashion accessories,    EXPRESSCO                   cosmetics, fragrances and
toiletries; all included in Class 35. 11989    EXPRESS MEN    Express, LLC   
300113606    300113606    Registered    35    Retail store services and mail
order catalog services relating to personal care products, clothing, footwear
and headgear; all included in Class 35. 14228    EXPRESSFASHION    Express, LLC
   300549531    300549531    Registered    3, 18    Personal care products,
namely, aftershave gels, aftershave lotion, antiperspirant, artificial nails,
astringent for the face, astringent for the skin, bath beads, bath oil, bath
salts, blush, body glitter, body mist, body oil, body scrub, body wash, bubble
bath, cologne, cream for the body, cream for the cuticles, cream for the eyes,
cream for the face, cream for the feet, cream for the hands, deodorants for
personal use, essential oils for personal use, exfoliating preparations for the
skin, eye gels, eye makeup pencils, eye masks, eye shadow, face highlighter,
face masks, face mist, face scrub, non-medicated foot soaks, face toners,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lotion for the body, lotion for the face, lotion for
the feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup



--------------------------------------------------------------------------------

                    

remover, mascara, massage cream, massage lotion, massage oil, nail polish, nail
polish remover, nail stencils, non-medicated blemish stick, non-medicated
cleanser for the face, non-medicated foot spray, non-medicated massage ointment,
oil blotting sheets for the skin, perfume, powder for the body, powder for the
face, powder for the feet, pumice stones for personal use, salt scrubs for the
skin, shaving cream, shaving gels, shower cream, shower gel, skin bronzing
cream, soap for the body, soap for the face, soap for the hands, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, sunless tanning lotion for the
face, pre-suntanning lotion for the body, pre-suntanning lotion for the face,
post-suntanning lotion for the body, post-suntanning lotion for the face and
talcum powder; all included in Class 3;

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets; all included in Class 18.

16480    EXPRESSFASHION    Express, LLC    200206530   

2003B10088A

A

   Registered    3, 18    Personal care products, namely, aftershave,
antiperspirant, artificial nails, astringent for the face, astringent for the
skin, bath beads, bath oil, bath salts, blush, body glitter, body oil, body
scrub, bubble bath, cologne, cream for the body, cream for the cuticles, cream
for the eyes, cream for the face, cream for the hands, deodorant, essential
oils, exfoliators for the skin, eye gels, eye makeup pencils, eye shadow, face
highlighter, facial masks, face mist, face scrub, foot soak, foundation,
fragrant body splash, fragrant body mist, hair conditioner, hair dyes, hair
glitter, hair highlighter, hair mascara, hair pomade, hair rinses, hair removing
creams, hair shampoo, hair spray, hair straightener, hair styling gel, hair
styling mousse, lotion for the body, lotion for the hands, lotion for the face,
lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for the
body, makeup for the face, makeup remover, mascara, nail corrector pens, nail
polish, nail polish remover, nail stencils, non-medicated blemish stick,
non-medicated cleanser for the face, non-medicated foot spray, non-medicated
mood enhancing massage ointment, non-medicated mood enhancing skin cream, oil
blotting sheets for the skin, perfume, powder for the body, powder for the face,
powder for the feet, pumice stones for personal use, salt scrubs for the skin,
shaving cream, shower gel, skin bronzing cream, soap for the body, soap for the
face, soap for the hands, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for



--------------------------------------------------------------------------------

                     the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder; all included in Class 3.;
backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets; all included in class 18 16647    Griffin Design   
Express, LLC    301749673    301749673    Registered    9, 14, 18, 25, 26   

Sunglasses in International Class 9; Jewelry and watches in International Class
14;

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in International Class 18.

Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests in International Class
25.

Belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in International Class 26.

Country:    Hungary                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1800    EXPRESS    Express, LLC    4389/90    131,979    Renewal Pending    25
   Clothing, footwear, headgear. 10170    EXPRESS    Express, LLC    M0103146   
176,559    Renewed    3, 14, 18    Personal care products, namely, aftershave,
antiperspirant, artificial nails, astringent for the face, astringent for the
skin, bath oil, bath beads, blush, body glitter, bubble bath, cleanser for the
face, cologne, cotton swabs, cream for body, cream for cuticles, cream for eyes,
cream for face, cream for hands, deodorant, exfoliators for skin, eye makeup
pencils, eye shadow, face mist, foundation, fragrant body splash, hair
conditioner, hair dyes, hair glitter, hair rinses, hair shampoo, hair spray,
hair styling gel, hair styling mousse, lotion for the body, lotion for hands,
lotion for face, lip balm, lip gloss, lip makeup pencils, lipstick, makeup for
the body, makeup for the face, makeup remover, mascara, nail corrector pens,
nail polish, nail polish remover, nail stencils, non-medicated blemish stick,
oil blotting sheets for the skin, perfume, powder for the body, powder for the
face, pumices, shaving cream, shower gel, soap for body, soap for face, soap for
hands, sun block for the skin, suntan lotion for the body, suntan lotion for the
face, sunless tanning lotion for the body, sunless tanning lotion for the face,
pre-suntanning lotion for the body, pre-suntanning lotion for the face,
post-suntanning



--------------------------------------------------------------------------------

                    

lotion for the body, post-suntanning lotion for the face and talcum powder, in
International Class 3;

Jewelry and watches, in International Class 14; and Backpacks, duffel bags,
fanny packs, gym bags, handbags, purses, tote bags, travel bags and wallets, in
International Class 18.

13720    EXPRESS    Express, LLC    M0502859    187,135    Registered    25   
Clothing, namely, bathrobes, beach cover-ups, belts, blazers, blouses, body
suits, boots, boxer shorts, bras, bustiers, camisoles, caps, coats, dresses,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, knit shirts, knit tops, leotards, lingerie, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks, slippers,
slips, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, T-shirts, tank tops, teddies, ties,
tights, underpants, undershirts, underwear and vests. 16748    EXPRESS   
Express, LLC    A0022897    1,074,395    Registered    3, 9, 14, 18, 25, 26, 35
   Personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush, body balm,
body glitter, body mist, body oil, body polish, body scrub, body wash, bubble
bath, cologne, body cream, eye cream, face cream, non-medicated foot cream, hand
cream, deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eyeliner eye makeup pencils, eye gel masks,
eye shadow, cosmetic facial highlighting cream, cosmetic facial highlighting
powder, face masks cream, face mist, facial scrub, non-medicated foot soaks,
face toners, foot scrubs, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo,
hair spray, hair straightening preparations, hair styling gel, hair styling
mousse, lotion for the body, lotion for the face, non-medicated lotion for the
feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
non-medicated cosmetic blemish stick, non-medicated cleanser for the face,
cosmetic facial blotting papers, perfume, body powder, face powder, foot powder,
non-medicated salt scrubs for the skin, shaving cream, shaving gels, shea butter
for cosmetic purposes, shower cream, shower gel, skin bronzing cream; skin care
preparation, namely skin toners, body soap, face soap, hand soap, sun block for
the body, sun block for the face, suntan



--------------------------------------------------------------------------------

                    

lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, self-tanning lotion for the face, pre-sun tanning lotion for the body,
pre-sun tanning lotion for the face, post-sun tanning lotion for the body,
post-sun tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;

Sunglasses in International Class 9;

Jewelry in International Class 14;

Purses and handbags in International Class 18;

Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts, hosiery,
tights, socks, shorts, tank tops and t-shirts in International class 25;

Hair accessories, namely hair ornaments, hair slides, hair bands, hair bows,
hair grips, hair clips in International class 26 and

Retail store services featuring jewelry and hair accessories in International
Class 35

8104    EXPRESS WORLD BRAND    Express, LLC    M0001607    169,981    Registered
   35, 39   

Retail personal care product and clothing store services, in International Class
35; and

Mail order catalog services featuring personal care products and clothing and
accessories therefore, in International Class 39.

6729    EXPRESSCO    Express, LLC    M9900526    163,217    Registered    35, 39
  

Retail store services in connection with clothing, namely, dresses, shirts,
pants, jackets, vests, blouses, sweaters, jeans, skirts, tank tops, t-shirts,
shorts, jumpsuits, pantsuits, headbands, sweat suits, sweatpants, sweatshirts,
suits, coats, swimwear, underwear, sleepwear, nightgowns, pajamas, robes, night
shirts, socks, hats, caps, scarves, hosiery, bras, panties, bodysuits, sleep
shirts and boxer shorts; footwear, namely, shoes, boots, sneakers and athletic
shoes; mail order catalog services featuring clothing, namely, dresses, shirts,
pants, jackets, vests, blouses, sweaters, jeans, skirts, tank tops, t-shirts,
shorts, jumpsuits, pantsuits, headbands, sweat suits, sweatpants, sweatshirts,
suits, coats, swimwear, underwear, sleepwear, nightgowns, pajamas, robes, night
shirts, socks, hats, caps, scarves, hosiery, bras, panties, bodysuits, sleep
shirts and boxer shorts; footwear, namely, shoes, boots, sneakers and athletic
shoes, in International Class 35; and

Mail order catalog services featuring clothing, namely, dresses, shirts, pants,
jackets, vests, blouses, sweaters, jeans, skirts, tank tops, t-shirts, shorts,
jumpsuits, pantsuits, headbands, sweat suits, sweatpants, sweatshirts, suits,
coats, swimwear, underwear, sleepwear, nightgowns, pajamas, robes, night shirts,
socks, hats, caps, scarves, hosiery, bras, panties, bodysuits, sleep shirts and
boxer shorts; footwear, namely, shoes, boots, sneakers and athletic shoes; mail
order catalog services featuring clothing, namely, dresses, shirts,



--------------------------------------------------------------------------------

                     pants, jackets, vests, blouses, sweaters, jeans, skirts,
tank tops, t-shirts, shorts, jumpsuits, pantsuits, headbands, sweat suits,
sweatpants, sweatshirts, suits, coats, swimwear, underwear, sleepwear,
nightgowns, pajamas, robes, night shirts, socks, hats, caps, scarves, hosiery,
bras, panties, bodysuits, sleep shirts and boxer shorts; footwear, namely,
shoes, boots, sneakers and athletic shoes, in International Class 39. 16594   
GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18,
25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25 Belt buckles in International class 26

16681    Griffin Design    Express, LLC    M1100190       Pending    9   
Sunglasses Country:    Iceland                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16749    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care



--------------------------------------------------------------------------------

                    

preparation, namely skin toners, body soap, face soap, hand soap, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, self-tanning lotion for the face,
pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face,
talcum powder, wrinkle removing skin care preparations, in International class
3;

Sunglasses in International Class 9;

Jewelry in International Class 14;

Purses and handbags in International Class 18;

Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts, hosiery,
tights, socks, shorts, tank tops and t-shirts in International class 25;

Hair accessories, namely hair ornaments, hair slides, hair bands, hair bows,
hair grips, hair clips in International class 26 and

Retail store services featuring jewelry and hair accessories in International
Class 35

16595    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25

Belt buckles in International class 26

16701    Griffin Design    Express, LLC    221/2011    229/2011    Registered   
9    Sunglasses Country:    India                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1805    EXPRESS    Express, LLC    496,780    496,780    Renewed    3   
Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations, soaps, perfumery, essential oils,
cosmetics, hair lotions, dentifrices. 1806    EXPRESS    Expressco, Inc.   
496,782    496,782B    Renewed    14    Watches and clocks. 1807    EXPRESS   
Expressco, Inc.    496,781    496,781B    Renewed    25    Clothing, including
boots, shoes and slippers. 6615    EXPRESS    Expressco, Inc.    851,697      
Pending    16    Mail order catalogs featuring personal care products and
clothing and accessories therefore. 11755    EXPRESS    Expressco, Inc.   
1,236,530       Pending    35    The bringing together, for the benefit of
others, of a variety of goods, enabling customers to conveniently view and
purchase those goods from personal care products, clothing and accessories;
retail stores and personal care products, clothing and accessories catalogs by
mail order. 14339    EXPRESS    Express, LLC    1,419,902       Pending    3, 14
   Personal care products, namely, aftershave gels, aftershave lotion,
antiperspirant, artificial nails, astringent for the face,



--------------------------------------------------------------------------------

                 

astringent for the skin, bath beads, bath oil, bath salts, blush, body glitter,
body mist, body oil, body scrub, body wash, bubble bath, cologne, cream for the
body, cream for the cuticles, cream for the eyes, cream for the face, cream for
the feet, cream for the hands, deodorants for personal use, essential oils for
personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face highlighter, face masks, face mist, face
scrub, non-medicated foot soaks, face toners, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lotion for the
body, lotion for the face, lotion for the feet, lotion for the hands, lip balm,
lip gloss, lip liner, lip makeup pencils, lipstick, makeup for the body, makeup
for the face, makeup remover, mascara, massage cream, massage lotion, massage
oil, nail polish, nail polish remover, nail stencils, non-medicated blemish
stick, non-medicated cleanser for the face, non-medicated foot spray,
non-medicated massage ointment, oil blotting sheets for the skin, perfume,
powder for the body, powder for the face, powder for the feet, pumice stones for
personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, skin bronzing cream, soap for the body, soap for the face,
soap for the hands, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder, in International Class 3;
and

Jewelry and watches, in International Class 14.

16479    EXPRESS    Express, LLC    1,648,199    Pending    9, 18, 25, 26   

Sunglasses in International Class 9; Backpacks, cosmetic bags sold empty,
cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses,
toiletry bags sold empty, tote bags, travel bags and wallets in International
Class 18;

Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests, in International Class 25 and hair
accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair pins,
hair ribbons and ponytail holders in International Class 26



--------------------------------------------------------------------------------

16943    Griffin Design    Express, LLC    2091370       Pending    9, 14, 18,
25, 26   

Sunglasses in International Class 9;

Jewelry and watches in International Class 14;

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in International Class 18;

Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests and International
Class 25;

Belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in International class 26

Country:    Indonesia                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

3891    EXPRESS    Express, LLC       IDM00005595 4    Registered    35   
Retail clothing store and mail order services. 1801    EXPRESS    Express, LLC
      471,539    Registered    25    Clothes including shirts, jackets, coats,
T-shirts, singlets, pants, shorts, briefs, swimming trunks, blouses, corsets,
bras, sleeping wear, pajamas, baby- wear, gloves, cover-ups, training packs.
10223    EXPRESS    Express, LLC    D00-01-12845    524,758    Registered    14
   Jewelry and watches. 10224    EXPRESS    Express, LLC    D00-01-12846   
524,759    Registered    18    Backpacks, duffel bags, fanny packs, gym bags,
handbags, purses, tote bags, travel bags and wallets. 14220    EXPRESS   
Expressco, Inc.    D00-2005-0210    IDM00012462    Registered    14    Jewelry
and watches.          62    8          14221    EXPRESS    Expressco, Inc.   
D00-2005-0210 61    IDM00012462 7    Registered    18    Backpacks, cosmetic
bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags,
handbags, purses, toiletry bags sold empty, tote bags, travel bags and wallets.
14222    EXPRESS    Expressco, Inc.    D00-2005-0210 60    IDM00012462 6   
Registered    25    Clothing, namely, bathrobes, beach cover-ups, belts,
blazers, blouses, body suits, boots, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, garter belts, girdles, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, knit shirts, knit tops, leotards,
lingerie, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slacks, slippers, slips, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops,
teddies, ties, tights, underpants, undershirts, underwear and vests.



--------------------------------------------------------------------------------

14223    EXPRESS    Expressco, Inc.    D00-2005-0210 67    IDM00012463 4   
Registered    35    Retail store services, mail order catalog services and
on-line retail store services featuring personal care products, home fragrance
products, jewelry, watches, packs, bags, wallets and clothing. 16483    EXPRESS
   Express, LLC    D00-2009-0232 41       Pending    3    Non-medicated personal
care products, namely, aftershave gels, aftershave lotion, , antiperspirant,
artificial nails, astringent for the skin, bath beads, bath oil, bath salts,
blush, body glitter, body mist, body oil, body scrub, body wash, bronzing cream
for the skin, bubble bath, cleanser for the skin, cream for the skin, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mist, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mouse, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, lotion for the skin, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage lotion , massage oil, moisturizer for
the skin, nail polish, nail polish remover, perfume, powder for the skin, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gel, soap for the skin, sun block for the skin, suntan
lotion for the skin, sunless tanning lotion for the skin, pre-sun tanning lotion
for the skin, post-sun tanning lotion for the skin and talcum powder. 16833   
EXPRESS    Express, LLC    D00-2011-0080 96       Pending    25, 26, 35   

Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests in International Class 25;

Hair accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders, in International Class 26; and

Retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories in International Class 35

16892    EXPRESS    Express, LLC    D00-2011-0080 97       Pending    9, 14, 18
  

Sunglasses in International Class 9;

Jewelry and watches in International Class 14; and

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in International Class 18



--------------------------------------------------------------------------------

16826    GRIFFIN DESIGN    Express, LLC    D00-201100809 4       Pending    9,
14, 18   

Sunglasses in International Class 9;

Jewelry and watches in International Class 14;

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in International Class 18

16895    GRIFFIN DESIGN    Express, LLC    D00-201100809 2       Pending    25,
26   

Clothing, namely belts, blazers, blouses, boots, bras, caps, coats dresses, flip
flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests, in International
Class 25; and

Belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in International Class 26

Country:    Ireland                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16177    EXPRESS    Express, LLC    2008/00193    238,429    Registered    3, 9,
14, 18, 26   

Non-medicated personal care products, namely, aftershave gels, aftershave
lotion. antiperspirant, artificial nails, astringent for the skins, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gels, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder in international class 3;

sunglasses in international class 9;

jewelry and watches in international class 14;



--------------------------------------------------------------------------------

                    

backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets, in international class 18;

hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders, in international class 26

1802    EXPRESS    Express, LLC    4662/91    146,184    Renewed    25   
Clothing, including boots, shoes and slippers. 6758    EXPRESS    Express, LLC
   95/3602    201,677    Registered    42    Design, information and advisory
services, all relating to clothing and to fashion accessories, all provided by
retail stores; all included in Class 42. 9839    EXPRESS    Express, LLC   
2001/01397    223,192    Renewed    3, 14, 18   

Personal care products, namely, aftershave, antiperspirant, artificial nails,
astringent for the face, astringent for the skin, bath oil, bath beads, blush,
body glitter, bubble bath, cleanser for the face, cologne, cotton swabs, cream
for body, cream for cuticles, cream for eyes, cream for face, cream for hands,
deodorant, exfoliators for skin, eye makeup pencils, eye shadow, face mist,
foundation, fragrant body splash, hair conditioner, hair dyes, hair glitter,
hair rinses, hair shampoo, hair spray, hair styling gel, hair styling mousse,
lotion for the body, lotion for hands, lotion for face, lip balm, lip gloss, lip
makeup pencils, lipstick, makeup for the body, makeup for the face, makeup
remover, mascara, nail corrector pens, nail polish, nail polish remover, nail
stencils, non-medicated blemish stick, oil blotting sheets for the skin,
perfume, powder for the body, powder for the face, pumices, shaving cream,
shower gel, soap for body, soap for face, soap for hands, sun block for the
skin, suntan lotion for the body, suntan lotion for the face, sunless tanning
lotion for the body, sunless tanning lotion for the face, pre-suntanning lotion
for the body, pre-suntanning lotion for the face, post-suntanning lotion for the
body, post-suntanning lotion for the face and talcum powder, in Class 3;

Jewellery and watches, in Class 14; and

Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets, in Class 18.

13613    EXPRESS    Express, LLC    2005/01788    233,249    Registered    25,
35    Clothing, namely, bathrobes, beach cover-ups, belts, blazers, blouses,
body suits, boots, boxer shorts, bras, bustiers, camisoles, caps, coats,
dresses, garter belts, girdles, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, knit shirts, knit tops, leotards, lingerie,
mittens, negligees, night gowns, night shirts, pajamas, panties, pants,
pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks,
slippers, slips, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops, teddies,
ties, tights, underpants,



--------------------------------------------------------------------------------

                    

undershirts, underwear and vests in International Class 25; and

Department store retail services and department store retail services provided
by electronic means in respect of personal care products, home fragrance
products, jewelry, watches, packs, bags, wallets and clothing; mail order
catalogue services for personal care products, home fragrance products, jewelry,
watches, packs, bags, wallets and clothing, in International Class 35.

16750    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    25,
35   

Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts, hosiery,
tights, socks, shorts, tank tops and t-shirts in International class 25;

Retail store services featuring jewelry and hair accessories in International
Class 35

9251    EXPRESSFASHION    Express, LLC    2001/00237    220,853    Renewed    35
   Retail services by mail order relating to personal care products, jewelry,
watches, bags and clothing. 16646    GRIFFIN DESIGN    Express, LLC    A0021283
   1,051,608    Registered    14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25 Belt buckles in International class 26

16702    Griffin Design    Express, LLC    2011/00146       Pending    9   
Sunglasses Country:    Israel                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1803    EXPRESS    Express, LLC    63,655    63,655    Registered    25   
Sweaters, knit tops, blouses, pants, sport jackets, shirts and skirts. 1804   
EXPRESS    Express, LLC    63,656    63,656    Registered    42    Retail store
services dealing in sweaters, knit tops, blouses, pants, sport jackets, shirts
and skirts. 10277    EXPRESS    Express, LLC    149,740    149,740    Registered
   14    Jewelry and watches; all included in class 14. 10278    EXPRESS   
Express, LLC    149,741    149,741    Registered    18    Backpacks, duffel
bags, fanny packs, gym bags, purses, tote bags, travel bags, and wallets; all
included in class 18. 14098    EXPRESS    Express, LLC    183,704    183,704   
Registered    14    Jewelry and watches; all included in class 14. 14099   
EXPRESS    Express, LLC    183,705    183,705    Registered    18    Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets; all included in class 18. 14100    EXPRESS    Express, LLC    183,706
   183,706    Registered    25    Clothing, namely, bathrobes, beach cover-ups,
belts, blazers, blouses, body suits, boots, boxer shorts, bras, bustiers,
camisoles, caps, coats, dresses, garter belts, girdles, gloves, gowns, halter
tops, hats, headbands, jackets, jeans, jogging suits, knit shirts, knit tops,
leotards, lingerie, mittens, negligees, night gowns, night shirts, pajamas,
panties, pants,



--------------------------------------------------------------------------------

                     pantyhose, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits,
t-shirts, tank tops, teddies, ties, tights, underpants, undershirts, underwear
and vests; all included in class 25. 14101    EXPRESS    Express, LLC    183,707
   183,707    Registered    35    Mail order catalog services featuring
clothing; all included in class 35. 16751    EXPRESS    Express, LLC    A0022897
   1,074,395    Registered    3, 9, 14, 18, 25, 26, 35   

Personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush, body balm,
body glitter, body mist, body oil, body polish, body scrub, body wash, bubble
bath, cologne, body cream, eye cream, face cream, non-medicated foot cream, hand
cream, deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eyeliner eye makeup pencils, eye gel masks,
eye shadow, cosmetic facial highlighting cream, cosmetic facial highlighting
powder, face masks cream, face mist, facial scrub, non-medicated foot soaks,
face toners, foot scrubs, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo,
hair spray, hair straightening preparations, hair styling gel, hair styling
mousse, lotion for the body, lotion for the face, non-medicated lotion for the
feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
non-medicated cosmetic blemish stick, non-medicated cleanser for the face,
cosmetic facial blotting papers, perfume, body powder, face powder, foot powder,
non-medicated salt scrubs for the skin, shaving cream, shaving gels, shea butter
for cosmetic purposes, shower cream, shower gel, skin bronzing cream; skin care
preparation, namely skin toners, body soap, face soap, hand soap, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, self-tanning lotion for the face,
pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face,
talcum powder, wrinkle removing skin care preparations, in International class
3;

Sunglasses in International Class 9;

Jewelry in International Class 14;

Purses and handbags in International Class 18;

Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts,



--------------------------------------------------------------------------------

                    

hosiery, tights, socks, shorts, tank tops and t-shirts in International class
25;

Hair accessories, namely hair ornaments, hair slides, hair bands, hair bows,
hair grips, hair clips in International class 26 and

Retail store services featuring jewelry and hair accessories in International
Class 35

10279    EXPRESSFASHION    Express, LLC    149,742    149,742    Registered   
35    Mail order catalog services featuring personal care products, jewelry,
watches, packs, bags, wallets and clothing; all included in class 35 10747   
EXPRESSFASHION    Express, LLC    154,711    154,711    Registered    3   
Personal care products, namely, aftershave, antiperspirant, artificial nails,
astringent for the face, astringent for the skin, bath oil, bath beads, bath
salts, blush, body glitter, body oil, body scrub, bubble bath, cologne, cream
for the body, cream for the cuticles, cream for the eyes, cream for the face,
cream for the hands, deodorant, essential oils, exfoliators for the skin, eye
gels, eye makeup pencils, eye shadow, face highlighter, facial masks, face mist,
face scrub, foot soak, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lotion for the body, lotion
for the hands, lotion for the face, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, nail corrector pens, nail polish, nail polish remover, nail stencils,
non-medicated blemish stick, non-medicated cleanser for the face, non-medicated
foot spray, non-medicated mood enhancing massage ointment, non-medicated mood
enhancing skin cream, oil blotting sheets for the skin, perfume, powder for the
body, powder for the face, powder for the feet, pumice stones for personal use,
salt scrubs for the skin, shaving cream, shower gel, skin bronzing cream, soap
for the body, soap for the face, soap for the hands, sun block for the body, sun
block for the face, suntan lotion for the body, suntan lotion for the face,
sunless tanning lotion for the body, sunless tanning lotion for the face,
pre-suntanning lotion for the body, pre-suntanning lotion for the face,
post-suntanning lotion for the body, post-suntanning lotion for the face and
talcum powder; all included in Class 3. 14354    EXPRESSFASHION    Express, LLC
   186,264    186,264    Registered    35    Retail store services, mail order
catalog services and on-line retail store services featuring personal care
products, home fragrance products, jewelry, watches, packs, bags, wallets and
clothing; all included in class 35. 14746    EXPRESSFASHION    Express, LLC   
186,263    186,263    Registered    3    Personal care products, namely,
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the face, astringent for the skin, bath beads, bath oil, bath salts, blush,



--------------------------------------------------------------------------------

                     body glitter, body mist, body oil, body scrub, body wash,
bubble bath, cologne, cream for the body, cream for the cuticles, cream for the
eyes, cream for the face, cream for the feet, cream for the hands, deodorants
for personal use, essential oils for personal use, exfoliating preparations for
the skin, eye gels, eye makeup pencils, eye masks, eye shadow, face highlighter,
face masks, face mist, face scrub, non-medicated foot soaks, face toners,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lotion for the body, lotion for the face, lotion for
the feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, massage cream, massage lotion, massage oil, nail polish, nail polish
remover, nail stencils, non-medicated blemish stick, non-medicated cleanser for
the face, non-medicated foot spray, non-medicated massage ointment, oil blotting
sheets for the skin, perfume, powder for the body, powder for the face, powder
for the feet, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, skin bronzing cream, soap for the
body, soap for the face, soap for the hands, sun block for the body, sun block
for the face, suntan lotion for the body, suntan lotion for the face, sunless
tanning lotion for the body, sunless tanning lotion for the face, pre-suntanning
lotion for the body, pre-suntanning lotion for the face, post-suntanning lotion
for the body, post-suntanning lotion for the face and talcum powder; all
included in class 3. 16596    GRIFFIN DESIGN    Express, LLC    A0021283   
1,051,608    Registered    14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25 Belt buckles in International class 26

16893    GRIFFIN DESIGN    Express, LLC    235,151       Pending    9   
Sunglasses in International Class 9 Country:    Italy                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16219    EXPRESS    Express, LLC    MI 2008 C 002956       PENDING    9, 25, 26,
35   

Sunglasses in international class 9

Jewelry and watches in international class 14

Clothing, footwear, headgear in international class 25

Lace and embroidery, ribbons and braid; buttons, hooks and eyes, pins and
needles; hair accessories, namely barrettes, hair



--------------------------------------------------------------------------------

                    

clips, hair ribbons and ponytail holders in international class 26; and

The bringing together, for the benefit of others, to conveniently view and
purchase a variety of products namely personal care products, sunglasses,
jewelry, watches, bags, cases, packs, wallets, clothing and hair accessories in
international class 35

1808    EXPRESS    Express, LLC    MI91C006873    980,819    Renewal Pending   
25    Articles of clothing, footwear, headgear. 5281    EXPRESS    Express, LLC
   RM 95 C005903    721,352    Renewal Pending    35, 42   

Clothing import-export services for third parties, in International Class 35;
and

Consulting services in the field of fashion, in International Class 42.

6693    EXPRESS    Express, LLC    MI99C003751    875,579    Renewal Pending   
42    Mail order catalog services featuring personal care products and clothing
and accessories therefore. 10025    EXPRESS    Express, LLC    MI2001C 006397   
974,475    Renewal Pending    3, 14, 18   

Personal care products, namely, aftershave, antiperspirant, artificial nails,
astringent for the face, astringent for the skin, bath oil, bath beads, blush,
body glitter, bubble bath, cleanser for the face, cologne, cotton swabs, cream
for body, cream for cuticles, cream for eyes, cream for face, cream for hands,
deodorant, exfoliators for skin, eye makeup pencils, eye shadow, face mist,
foundation, fragrant body splash, hair conditioner, hair dyes, hair glitter,
hair rinses, hair shampoo, hair spray, hair styling gel, hair styling mousse,
lotion for the body, lotion for hands, lotion for face, lip balm, lip gloss, lip
makeup pencils, lipstick, makeup for the body, makeup for the face, makeup
remover, mascara, nail corrector pens, nail polish, nail polish remover, nail
stencils, non-medicated blemish stick, oil blotting sheets for the skin,
perfume, powder for the body, powder for the face, pumices, shaving cream,
shower gel, soap for body, soap for face, soap for hands, sun block for the
skin, suntan lotion for the body, suntan lotion for the face, sunless tanning
lotion for the body, sunless tanning lotion for the face, pre-suntanning lotion
for the body, pre-suntanning lotion for the face, post-suntanning lotion for the
body, post-suntanning lotion for the face and talcum powder, in International
Class 3;

Jewelry and watches in International Class 14; and

Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets, in International Class 18.

16752    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3,
14, 18    Personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush, body balm,
body glitter, body mist, body oil, body polish, body scrub, body



--------------------------------------------------------------------------------

                    

wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;

Jewelry in International Class 14;

Purses and handbags in International Class 18

12013    EXPRESS DESIGN STUDIO    Express, LLC    MI 2004 C 000250    1,079,834
   Registered    25, 35   

Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boots, boxer shorts, bras, bustiers,
camisoles, caps, coats, dresses, foundation garments, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans, jogging
suits, knee highs, knit shirts, knit tops, leotards, lingerie, loungewear,
mittens, negligees, night gowns, night shirts, pajamas, panties, pants,
pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks,
sleepwear, slippers, slips, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swim wear, t-shirts, tank tops, tap pants,
teddies, ties, tights, underpants, undershirts, underwear and vests, in
International Class 25; and

Retail store services, mail order catalog services and on-line store services
featuring clothing, in International Class 35.



--------------------------------------------------------------------------------

6694    EXPRESS WORLD BRAND    Express, LLC    MI99C003448    867,526    Renewal
Pending    3, 14   

Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices, in International Class 3; and

Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments, in International Class 14.

9800    EXPRESSFASHION    Express, LLC    MI 2001 C 004454    972,680    Renewal
Pending    3, 14, 18, 25, 35   

Personal care products, namely, aftershave, antiperspirant, artificial nails,
astringent for the face, astringent for the skin, bath oil, bath beads, blush,
body glitter, bubble bath, cleanser for the face, cologne, cotton swabs, cream
for body, cream for cuticles, cream for eyes, cream for face, cream for hands,
deodorant, exfoliators for skin, eye makeup pencils, eye shadow, face mist,
foundation, fragrant body splash, hair conditioner, hair dyes, hair glitter,
hair rinses, hair shampoo, hair spray, hair styling gel, hair styling mousse,
hand lotion for body, lotion for hands, lotion for face, lip balm, lip gloss,
lip makeup pencils, lipstick, makeup for the body, makeup for the face, makeup
remover, mascara, nail corrector pens, nail polish, nail polish remover, nail
stencils, non-medicated blemish stick, oil blotting sheets for the skin,
perfume, powder for the body, powder for the face, pumices, shaving cream,
shower gel, soap for body, soap for face, soap for hands, sun block for the
skin, suntan lotion for the body, suntan lotion for the face, sunless tanning
lotion for the body, sunless tanning lotion for the face, pre-suntanning lotion
for the body, pre-suntanning lotion for the face, post-suntanning lotion for the
body, post-suntanning lotion for the face and talcum powder, in International
Class 3;

Jewelry and watches, in International Class 14;

Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets, in International Class 18;

Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, footwear, foundation garments, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans, jogging
suits, knee highs, knit shirts, knit tops, leotards, lingerie, loungewear,
mittens, negligees, night gowns, night shirts, pajamas, panties, pants,
pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests, in International Class 25 and



--------------------------------------------------------------------------------

                     Retail store services and mail order catalog services
featuring personal care products, jewelry, watches, packs, bags, wallets and
clothing, in International Class 35. 16597    GRIFFIN DESIGN    Express, LLC   
A0021283    1,051,608    Registered    14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25

Belt buckles in International class 26

16721    GRIFFIN DESIGN    Express, LLC    MI2011C00089 5       Pending    9   
Sunglasses Country:    Jamaica                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16198    EXPRESS    Express, LLC    51,575    51,575    Registered    9, 18, 25,
26, 35   

sunglasses in international class 9;

backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets, in international class 18;

clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, seat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vest in international class 25;

hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders, in international class 26 and

retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories, international class 35

1809    EXPRESS    Express, LLC    3/2457    B24,853    Renewed    3    Perfumes
and cosmetics. 1810    EXPRESS    Express, LLC    25/1129    24,005    Renewed
   25    Articles of clothing for men and women. 1811    EXPRESS    Express, LLC
   14/212    23,715    Renewed    14    Watches, clocks and jewellery made of
non-precious metal. 10108    EXPRESS    Express, LLC    18/415    B39,580   
Registered    18    Backpacks, duffel bags, fanny packs, gym bags, handbags,
purses, tote bags, travel bags and wallets. 13672    EXPRESS    Express, LLC   
47,272    47,272    Registered    3, 14, 25    Personal care products, namely,
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the face, astringent for the skin, bath beads, bath oil, bath salts, blush,
body glitter, body mist, body oil, body scrub, body wash, bubble bath, cologne,
cream for the body, cream for the cuticles, cream for the eyes, cream for the
face, cream for the



--------------------------------------------------------------------------------

                 

feet, cream for the hands, deodorants for personal use, essential oils for
personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face highlighter, face masks, face mist, face
scrub, non-medicated foot soaks, face toners, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lotion for the
body, lotion for the face, lotion for the feet, lotion for the hands, lip balm,
lip gloss, lip liner, lip makeup pencils, lipstick, makeup for the body, makeup
for the face, makeup remover, mascara, massage cream, massage lotion, massage
oil, nail polish, nail polish remover, nail stencils, non-medicated blemish
stick, non-medicated cleanser for the face, non-medicated foot spray,
non-medicated massage ointment, oil blotting sheets for the skin, perfume,
powder for the body, powder for the face, powder for the feet, pumice stones for
personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, skin bronzing cream, soap for the body, soap for the face,
soap for the hands, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder, in International Class 3;

Jewelry and watches, in International Class 14; and

Clothing, namely, bathrobes, beach cover-ups, belts, blazers, blouses, body
suits, boots, boxer shorts, bras, bustiers, camisoles, caps, coats, dresses,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, knit shirts, knit tops, leotards, lingerie, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks, slippers,
slips, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops, teddies, ties,
tights, underpants, undershirts, underwear and vests in International Class 25.

16792    EXPRESS    Express, LLC    57,335    Pending    3, 14    Non-medicated
personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, artificial nails, astringent for the skin, bath beads, bath oil,
bath salts, blush, body glitter, body mist, body oil, body scrub, body wash,
bronzing cream for the skin, bubble bath, cleanser for the skin, cream for the
skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the



--------------------------------------------------------------------------------

                    

skin, eye gels, eye makeup pencils, eye masks, eye shadow, face masks, face
mist, face powder, face scrub, face toners, foot soaks, foundation, fragrant
body splash, fragrant body mist, hair conditioner, hair dyes, hair glitter, hair
highlighter, hair mascara, hair pomade, hair rinses, hair removing creams, hair
shampoo, hair spray, hair straightening preparations, hair styling gel, hair
styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick,
lotion for the skin, makeup for the body, makeup for the face, makeup remover,
mascara, massage cream, massage lotion, massage oil, moisturizer for the skin,
nail polish, nail polish remover, perfume powder for the skin, pumice stones for
personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, soap for the skin, sun block for the skin, suntan lotion for
the skin, sunless tanning lotion for the skin, pre-sun tanning lotion for the
skin, post-sun tanning lotion for the skin and talcum powder in International
class 3; and

Jewelry and watches in International class 14

11203    EXPRESSFASHION    Express, LLC    43,463    43,463    Registered    35
   The bringing together, for the benefit of others, of a variety of goods,
enabling customers to conveniently view and purchase those goods in a department
store and from a general merchandise catalog by mail order or by means of
telecommunications. 16816    GRIFFIN DESIGN    Express, LLC    57,336      
Pending    9, 14, 18, 25, 26   

Sunglasses in International Class 9;

Jewelry and watches in International Class 14;

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets, in International Class 18;

Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, tie, underwear and vests, in International Class
25; and

Belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in International class 26

Country:    Japan                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

10015    EXPRESS    Express, LLC    2001-046193    4,598,938    Registered    35
   Brokerage or mediation for sales contract of goods. 13693    EXPRESS   
Express, LLC    2005-083741    4,966,010    Registered    14    Jewelry and
watches. 13695    EXPRESS    Express, LLC    2005-083742    4,966,011   
Registered    18    Bags and the like; pouches and the like; vanity cases (not
fitted).



--------------------------------------------------------------------------------

13696    EXPRESS    Express, LLC    2005-083743    5100075    Registered    25
   Clothing. 13707    EXPRESS    Express, LLC    2005-083744    4,970,125   
Registered    35    Providing information to the sale of goods. 16753    EXPRESS
   Express, LLC    A0022897    1,074,395    Registered    3, 9, 14, 18, 25, 26,
35   

Personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush, body balm,
body glitter, body mist, body oil, body polish, body scrub, body wash, bubble
bath, cologne, body cream, eye cream, face cream, non-medicated foot cream, hand
cream, deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eyeliner eye makeup pencils, eye gel masks,
eye shadow, cosmetic facial highlighting cream, cosmetic facial highlighting
powder, face masks cream, face mist, facial scrub, non-medicated foot soaks,
face toners, foot scrubs, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo,
hair spray, hair straightening preparations, hair styling gel, hair styling
mousse, lotion for the body, lotion for the face, non-medicated lotion for the
feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
non-medicated cosmetic blemish stick, non-medicated cleanser for the face,
cosmetic facial blotting papers, perfume, body powder, face powder, foot powder,
non-medicated salt scrubs for the skin, shaving cream, shaving gels, shea butter
for cosmetic purposes, shower cream, shower gel, skin bronzing cream; skin care
preparation, namely skin toners, body soap, face soap, hand soap, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, self-tanning lotion for the face,
pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face,
talcum powder, wrinkle removing skin care preparations, in International class
3;

Sunglasses in International Class 9;

Jewelry in International Class 14;

Purses and handbags in International Class 18;

Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts, hosiery,
tights, socks, shorts, tank tops and t-shirts in International class 25;

Hair accessories, namely hair ornaments, hair slides, hair



--------------------------------------------------------------------------------

                    

bands, hair bows, hair grips, hair clips in International class 26 and

Retail store services featuring jewelry and hair accessories in International
Class 35

6589    EXPRESS WORLD    Express, LLC    23484/99    4,348,134    Renewed    18
   Bags or the like; pouches or the like.    BRAND                   6590   
EXPRESS WORLD    Express, LLC    23483/99    4,348,133    Renewed    14   
Jewels and their imitations; horological instruments.    BRAND                  
6591    EXPRESS WORLD    Express, LLC    23485/99    4,495,983    Renewed    25
   Clothing.    BRAND                   6592    EXPRESS WORLD    Express, LLC   
23482/99    4,387,095    Renewal Pending    3    Soaps; fragrances and
flavorings; cosmetics; and dentifrices.    BRAND                   11037   
EXPRESSFASHION    Express, LLC    2002-085395    4,682,363    Registered    3   
Soaps and the like; cosmetics; false nails; false eyelashes. 14269   
EXPRESSFASHION    Express, LLC    2005-120956    4,976,596    Registered    3   
Soaps and the like; cosmetics; perfumery, fragrances and incenses; false nails;
false eyelashes; artificial pumice stone; adhesives for affixing false hair;
adhesives for affixing false eyelashes; paint stripping preparations; polishing
preparations. 14270    EXPRESSFASHION    Express, LLC    2005-120957   
4,991,782    Registered    25    Clothing; garters; sock suspenders; suspenders;
waistbands; belts; footwear; headbands. 16598    GRIFFIN DESIGN    Express, LLC
   A0021283    1,051,608    Registered    14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25

Belt buckles in International class 26

16682    Griffin Design    Express, LLC    2011-005019       Pending    9   
Sunglasses Country:    Jordan                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16234    EXPRESS    Express, LLC    98,072    98,072    Registered    26    Hair
accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16235    EXPRESS    Express, LLC   
98,074    98,074    Registered    14    Jewelry and watches 16236    EXPRESS   
Express, LLC    98,073    98,073    Registered    18    Backpacks. cosmetic bags
sold empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags,
handbags, purses, toiletry bags sold empty, tote bags, travel bags and wallets
16237    EXPRESS    Express, LLC    98,075    98,075    Registered    9   
Sunglasses 16272    EXPRESS    Express, LLC    101,553    101,553    Registered
   3    Non-medicated personal care products, namely, aftershave gels,
aftershave lotion, antiperspirant, artificial nails, astringent for the skin,
bath beads, bath oil, bath salts, blush, body glitter, body mist, body oil, body
scrub, body wash, bronzing cream for the skin, bubble bath, cleanser for the
skin, cream for the skin, cologne, deodorants for personal use,



--------------------------------------------------------------------------------

                     essential oils for personal use, exfoliating preparations
for the skin, eye gels, eye makeup pencils, eye masks, eye shadow, face masks,
face mist, face powder, face scrub, face toners, foot soaks, foundation,
fragrant body splash, fragrant body mist, hair conditioner, hair dyes, hair
glitter, hair highlighter, hair mascara, hair pomade, hair rinses, hair removing
creams, hair shampoo, hair spray, hair straightener, hair styling gel, hair
styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick,
lotion for the skin, makeup for the body, makeup for the face, makeup remover,
mascara, massage cream, massage lotion, massage oil, moisturizer for the skin,
nail polish, nail polish remover, perfume, powder for the skin, pumice stones
for personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, soap for the skin, sun block for the skin, suntan lotion for
the skin, sunless tanning lotion for the skin, pre-suntanning lotion for the
skin, post-suntanning lotion for the skin and talcum powder 16273    EXPRESS   
Express, LLC    101,554    101554    Registered    42    Retail store services,
mail order catalog services and on-line services featuring personal care
products, sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing
and hair accessories 4522    EXPRESS    Express, LLC       43,404    Registered
   25    Clothing including boots, shoes and slippers. 6874    EXPRESS   
Express, LLC    53,452    53,452    Registered    16    Mail order catalog
services featuring personal care products and clothing and accessories for
printed matter therefore. 13964    EXPRESS    Express, LLC    82,380    82,380
   Registered    25    Clothing, namely, bathrobes, beach cover-ups, belts,
blazers, blouses, body suits, boots, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, garter belts, girdles, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, knit shirts, knit tops, leotards,
lingerie, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slacks, slippers, slips, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops,
teddies, ties, tights, underpants, undershirts, underwear and vests. 16954   
EXPRESS    Express, LLC    116,302       Pending    25    Clothing, namely
belts, blazers, blouses, boots, bras, caps, coats, dresses, flip flops, gloves,
gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, leotards,
lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves,
shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits, tank
tops, ties, underwear and vests 16364    EXPRESS IN ARABIC    Express, LLC   
102,098    102,098    Registered    26    Hair accessories, namely, barrettes,
hair bows, hair clips, hair ornaments, hair pins, hair ribbons and ponytail
holders



--------------------------------------------------------------------------------

16366    EXPRESS IN ARABIC    Express, LLC    102,099    102,099    Registered
   35    Retail store services, mail order catalog services and on-line store
services featuring personal care products, sunglasses, jewelry, watches, bags,
cases, packs, wallets, clothing and hair accessories 16354    EXPRESS IN ARABIC
   Express, LLC    102,093    102,093    Registered    3    Non-medicated
personal products, namely, aftershave gels, aftershave lotion, antiperspirant,
artificial nails, astringent for the skin, bath beads, bath oil, bath salts,
blush, body glitter, body mist, body oil, body scrub, body wash, bronzing cream
for the skin, bubble bath, cleanser for the skin, cream for the skin, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mist, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, lotion for the skin, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage lotion, massage oil, moisturizer for
the skin, nail polish, nail polish remover, perfume, powder for the skin, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gel, soap for the skin, sun block for the skin, suntan
lotion for the skin, sunless tanning lotion for the skin, pre-suntanning lotion
for the skin, post-suntanning lotion for the skin and talcum powder 16356   
EXPRESS IN    Express, LLC    102,095    102,095    Registered    14    Jewelry
and watches    ARABIC                   16358    EXPRESS IN    Express, LLC   
102,094    102,094    Registered    9    sunglasses    ARABIC                  
16360    EXPRESS IN ARABIC    Express, LLC    102,096    102,096    Registered
   18    Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel
bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote
bags, travel bags and wallets 16362    EXPRESS IN ARABIC    Express, LLC   
102,097    102,097    Registered    25    Clothing, namely belts, blazers,
blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties, underwear and
vests 16491    EXPRESS RESERVE    Express, LLC    108,336    108,336   
Registered    3    Personal care products, namely, aftershave preparations,
namely gels and lotions, antiperspirants, cosmetic astringent for the face
cosmetic astringent for the skin, bath beads, bath cream, bath crystals, bath
fizzies, bath foam, bath gels, bath herbs, bath



--------------------------------------------------------------------------------

                     lotion, bath milks, bath oil, bath salts, blush, skin care
preparations, namely, body balm, body cream, body glitter, body mist, body oil,
body polish, body powder, soaps for body care, body scrub, body washes, bubble
bath, cologne, deodorants for personal use, essential oils for personal use,
exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner pencils, gel
eye masks, eye shadow, face cream, face paint, facial beauty masks, face powder,
face soap, facial scrub, non-medicated foot soaks, skin toners, foot powder,
foot scrubs, foundation, body splash, body mist, hair conditioner, hair pomade,
hair rinses, hair removing creams, hair shampoo, hair spray, hair straightening
preparations, hair styling gel, hair styling mousse, hand cream, hand soap,
lotion for the body, lotion for the face, non-medicated lotion for the feet,
lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage oil, body lotion, namely, massage lotion, nail polish,
nail polish non-medicated cosmetic makeup pencils for blemishes, non- medicated
cleanser for the face, non-medicated foot cream, non- medicated lip balm,
cosmetic facial blotting papers, perfume, non-medicated bath salt for the skin,
shaving cream, shaving gels shea butter for cosmetic purposes, shower cream,
shower gel, skin bronzing cream; skin care preparation, namely, non medicated
body polish and body balm, skin toners, sun block for the body, sun block for
the face, suntan lotion for the body, suntan lotion for the face, indoor tanning
lotion for the body, self tanning suntan creams for the face, suntan lotion for
the body, pre-sunning suntan lotion for the face, post-sunning suntan lotion for
the body, post-suntan lotion for the face, talcum                      powder,
wrinkle removing skin care preparations 7199    EXPRESS WORLD BRAND    Express,
LLC    55,288    55,288    Registered    3    Bleaching preparations and other
substances for laundry use, cleaning, polishing, scouring and abrasive
preparations, soaps, perfumery, essential oils, cosmetics, hair lotions,
dentifrices, and all goods included in this class. 8379    EXPRESS WORLD BRAND
   Express, LLC    60,682    60,682    Renewed    42    Retail personal care
product and clothing store services; mail order catalog services featuring
personal care products and clothing and accessories therefore. 8397   
EXPRESSFASHION    Express, LLC    64,638    64,638    Registered    42    Retail
personal care product and clothing store services; mail order catalog services
featuring personal care products and clothing and accessories therefore 14351   
EXPRESSFASHION    Express, LLC    84,435    84,435    Registered    35    The
bringing together for the benefit of others, of a variety of goods, enabling
customers to conveniently view and purchase those goods with respect to all
goods/services in relation to personal care products, home fragrance products,
jewelry, wallets, packs, bags, wallets and clothing.



--------------------------------------------------------------------------------

16363    EXPRESSFASHION    Express, LLC    102,088    102,088    Registered   
25    Clothing, namely belts, blazers, blouses, boots, bras, caps,    IN ARABIC
                  coats, dresses, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swim suits, tank tops, ties, underwear and vests
16365    EXPRESSFASHION IN ARABIC    Express, LLC    102,090    102,090   
Registered    26    Hair accessories, namely, barrettes, hair bows, hair clips,
hair ornaments, hair pins, hair ribbons and ponytail holders 16367   
EXPRESSFASHION IN ARABIC    Express, LLC    102,092    102,092    Registered   
42    Retail store services, mail order catalog services and on-line store
services featuring personal care products, sunglasses, jewelry, watches, bags,
cases, packs, wallets, clothing and hair accessories 16355    EXPRESSFASHION IN
ARABIC    Express, LLC    102,086    102,086    Registered    3    Non-medicated
personal products, namely, aftershave gels, aftershave lotion, antiperspirant,
artificial nails, astringent for the skin, bath beads, bath oil, bath salts,
blush, body glitter, body mist, body oil, body scrub, body wash, bronzing cream
for the skin, bubble bath, cleanser for the skin, cream for the skin, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mist, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, lotion for the skin, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage lotion, massage oil, moisturizer for
the skin, nail polish, nail polish remover, perfume, powder for the skin, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gel, soap for the skin, sun block for the skin, suntan
lotion for the skin, sunless tanning lotion for the skin, pre-suntanning lotion
for the skin, post-suntanning lotion for the skin and talcum powder 16357   
EXPRESSFASHION IN ARABIC    Express, LLC    102,089    102,089    Registered   
14    Jewelry and watches 16359    EXPRESSFASHION IN ARABIC    Express, LLC   
102,091    102,091    Registered    9    sunglasses 16361    EXPRESSFASHION IN
ARABIC    Express, LLC    102,087    102,087    Registered    18    Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets 16704    Griffin Design    Express, LLC          Pending    9   
Sunglasses 16705    Griffin Design    Express, LLC    116,313       Pending   
14    Jewelry and watches



--------------------------------------------------------------------------------

16706    Griffin Design    Express, LLC          Pending    18    Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets 16707    Griffin Design    Express, LLC    116,302       Pending    25
   Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests 16708    Griffin
Design    Express, LLC    116,312       Pending    26    Belt buckles,
barrettes, hair bands, hair bows, hair clips, hair ornaments, hair pins, hair
ribbons and ponytail holders Country:    Kazakhstan                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16754    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35   

Personal care products, namely aftershave gels, aftershave

lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan



--------------------------------------------------------------------------------

                     lotion for the body, suntan lotion for the face, sunless
tanning lotion for the body, self-tanning lotion for the face, pre-sun tanning
lotion for the body, pre-sun tanning lotion for the face, post-sun tanning
lotion for the body, post-sun tanning lotion for the face, talcum powder,
wrinkle removing skin care preparations, in International class 3;            
         Sunglasses in International Class 9;                      Jewelry in
International Class 14;                      Purses and handbags in
International Class 18;                      Sweaters, knit tops, blouses,
pants, sport jackets, shirts, skirts, hosiery, tights, socks, shorts, tank tops
and t-shirts in International class 25;                      Hair accessories,
namely hair ornaments, hair slides, hair bands, hair bows, hair grips, hair
clips in International class 26 and                      Retail store services
featuring jewelry and hair accessories in International Class 35 16658   
GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18,
25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25 Belt buckles in
International class 26 16896    GRIFFIN DESIGN    Express, LLC    53,639      
Pending    9    Sunglasses in International Class 9 Country:    Kenya         
        

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16755    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35   

Personal care products, namely aftershave gels, aftershave

lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,



--------------------------------------------------------------------------------

                     non-medicated lotion for the feet, lotion for the hands,
lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for the
body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, nail polish, nail polish remover, non-medicated cosmetic
blemish stick, non-medicated cleanser for the face, cosmetic facial blotting
papers, perfume, body powder, face powder, foot powder, non-medicated salt
scrubs for the skin, shaving cream, shaving gels, shea butter for cosmetic
purposes, shower cream, shower gel, skin bronzing cream; skin care preparation,
namely skin toners, body soap, face soap, hand soap, sun block for the body, sun
block for the face, suntan lotion for the body, suntan lotion for the face,
sunless tanning lotion for the body, self-tanning lotion for the face, pre-sun
tanning lotion for the body, pre-sun tanning lotion for the face, post-sun
tanning lotion for the body, post-sun tanning lotion for the face, talcum
powder, wrinkle removing skin care preparations, in International class 3;      
               Sunglasses in International Class 9;                      Jewelry
in International Class 14;                      Purses and handbags in
International Class 18;                      Sweaters, knit tops, blouses,
pants, sport jackets, shirts, skirts, hosiery, tights, socks, shorts, tank tops
and t-shirts in International class 25;                      Hair accessories,
namely hair ornaments, hair slides, hair bands, hair bows, hair grips, hair
clips in International class 26 and                      Retail store services
featuring jewelry and hair accessories in International Class 35 16659   
GRIFFIN    Express, LLC    A0021283    1,051,608    Registered    14, 18,   
Jewelry in International Class 14;    DESIGN                25, 26    Wallets
made of leather or other materials, in International Class 18;                  
   Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25                      Belt buckles in
International class 26 16897    GRIFFIN DESIGN    Express, LLC    70,541      
Pending    9    Sunglasses in International Class 9 Country:    Kosovo         
        

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16648    EXPRESS    Expressco, Inc.    Z-1506/2001    1,484    Registered    25
   Clothing; footwear; headgear; including boots, shoes and slippers 16649   
EXPRESS    Express, LLC    Z-925/2001    1,485    Registered    14, 18   
Jewelry and watches, in International Class 14; and Backpacks, duffel bags,
fanny packs, gym bags, handbags, purses, tote bags, travel bags and wallets, in
International Class 18.



--------------------------------------------------------------------------------

16854    EXPRESS    Express, LLC    112       Pending    3, 9, 14, 18, 25, 26,
35    Non-medicated personal care products, namely, aftershave gels, aftershave
lotion, antiperspirant, artificial nails, astringent for the skin, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, bronzing cream for the skin, bubble bath, cleanser for the skin, cream for
the skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightening
preparations, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick. lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun black for skin, suntan lotion for the skin, sunless tanning lotion for
the skin, pre-sun tanning lotion for the skin, post-sun tanning lotion for the
skin and talcum powder, in International Class 3;                     
Sunglasses in International Class 9;                      Jewelry and watches,
in International Class 14; and Backpacks, cosmetic bags sold empty, cosmetic
cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry
bags sold empty, tote bags, travel bags and wallets in International Class 18;
                     Clothing, namely belts, blazers, blouses, boots, bras,
caps, coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose,
robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers,
sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts,
sweat suits, sweaters, swim suits, tank tops, ties, underwear and vests in
International Class 25;                      Hair accessories, namely barrettes,
hair bows, hair clips, hair ornaments, hair pins, hair ribbons and ponytail
holders, in International Class 26; and                      Retail store
services, mail order catalog services and online store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories in International Class 35 16974   
GRIFFIN DESIGN    Express, LLC    475/11       Pending    9, 14, 18, 25, 26   

Sunglasses in International Class 9;

Jewelry and watches in International Class 14;



--------------------------------------------------------------------------------

                     Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets, in International Class 18;         
            Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats,
dresses, flip flops, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose,
robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers,
sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts,
sweat suits, sweaters, swimsuits, tank tops, tie, underwear and vests, in
International Class 25; and                      Belt buckles, barrettes, hair
bands, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders in International class 26 Country:    Kuwait                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16243    EXPRESS    Express, LLC    93,294    77,317    Registered    14   
Jewelry and watches 16244    EXPRESS    Express, LLC    93,295    79564   
Registered    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets 16245    EXPRESS    Express, LLC   
93,293    77,316    Registered    9    Sunglasses 16246    EXPRESS    Express,
LLC    93,296       PENDING    26    Hair accessories, namely, barrettes, hair
bows, hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders
16247    EXPRESS    Express, LLC    93,297    77,318    Registered    35   
Retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories 16248    EXPRESS    Express, LLC
   93,292    77,315    Registered    3    Non-medicated personal care products,
namely, aftershave gels, aftershave lotion, antiperspirant, artificial nails,
astringent for the skin, bath beads, bath oil, bath salts, blush, body glitter,
body mist, body oil, body scrub, body wash, bronzing cream for the skin, bubble
bath, cleanser for the skin, cream for the skin, cologne, deodorants for
personal use, essential oils for personal use, exfoliating preparations for the
skin, eye gels, eye makeup pencils, eye masks, eye shadow, face masks, face
mist, face powder, face scrub, face toners, foot soaks, foundation, fragrant
body splash, fragrant body mist, hair conditioner, hair dyes, hair glitter, hair
highlighter, hair mascara, hair pomade, hair rinses, hair removing creams, hair
shampoo, hair spray, hair straightener, hair styling gel, hair styling mousse,
lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, lotion for the
skin, makeup for the body, makeup for the face, makeup remover, mascara, massage
cream, massage lotion, massage oil, moisturizer for the skin,



--------------------------------------------------------------------------------

                     nail polish, nail polish remover, perfume, powder for the
skin, pumice stones for personal use, salt scrubs for the skin, shaving cream,
shaving gels, shower cream, shower gel, soap for the skin, sun block for the
skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder. 4650    EXPRESS    Express, LLC    29,445    27,142    Registered
   25    Sweaters, knit tops, blouses, pants, sport jackets, shirts, and skirts.
10653    EXPRESS    Express, LLC    53,089    46,216    Registered    42   
Retail store services and mail order catalog services featuring personal care
products, jewelry, watches, packs, bags, wallets and clothing. 13977    EXPRESS
   Express, LLC    72,963    61,086    Registered    25    Clothing, namely,
bathrobes, beach cover-ups, belts, blazers, blouses, body suits, boots, boxer
shorts, bras, bustiers, camisoles, caps, coats, dresses, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, knit
shirts, knit tops, leotards, lingerie, mittens, negligees, night gowns, night
shirts, pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters,
swimsuits, t-shirts, tank tops, teddies, ties, tights, underpants, undershirts,
underwear and vests. 16368    EXPRESS ARABIC IN    Express, LLC    99393   
84,074    Registered    3    Non-medicated personal care products, namely,
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, bronzing cream for the skin, bubble bath,
cleanser for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder



--------------------------------------------------------------------------------

16371    EXPRESS IN ARABIC    Express, LLC    99394    84,075    Registered    9
   sunglasses 16372    EXPRESS IN ARABIC    Express, LLC    99395    84,076   
Registered    14    Jewelry and watches 16374    EXPRESS IN ARABIC    Express,
LLC    99396    84,077    Registered    18    Backpacks, cosmetic bags sold
empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags,
purses, toiletry bags sold empty, tote bags, travel bags and wallets 16376   
EXPRESS IN ARABIC    Express, LLC    99397    84,078    Registered    25   
Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests 16378    EXPRESS IN ARABIC   
Express, LLC    99398    81,911    Registered    26    Hair accessories, namely,
barrettes, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders 16380    EXPRESS IN ARABIC    Express, LLC    99399    84,339
   Registered    35    Retail store services, mail order catalog services and
on-line store services featuring personal care products, sunglasses, jewelry,
watches, bags, cases, packs, wallets, clothing and hair accessories 16492   
EXPRESS RESERVE    Express, LLC    106,348       Pending    3    Personal care
products, namely, aftershave preparations, namely, gels and lotions,
antiperspirants, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals, bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush, skin care
preparations, namely, body balm, body cream, body glitter, body mist, body oil,
body polish, body powder, soaps for body care, body scrub, body washes, bubble
bath, cologne, deodorants for personal use, essential oils for personal use,
exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner pencils, gel
eye masks, eye shadow, face cream, face paint, facial beauty masks, face powder,
face soap, facial scrub, non-medicated foot soaks, skin toners, foot powder,
foot scrubs, foundation, body splash, body mist, hair conditioner, hair pomade,
hair rinses, hair removing creams, hair shampoo, hair spray, hair straightening
preparations, hair styling gel, hair styling mousse, hand cream, hand soap,
lotion for the body, lotion for the face, non-medicated lotion for the feet,
lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage oil, body lotion, namely, massage lotion, nail polish,
nail polish remover, non-medicated cosmetic makeup pencils for blemishes,
non-medicated cleanser for the face, non-medicated foot cream, non-medicated lip
balm, cosmetic



--------------------------------------------------------------------------------

                     facial blotting papers, perfume, non-medicated bath salt
for he skin, shaving cream, shaving gels, shea butter for cosmetic purposes,
shower cream, shower gel, skin bronzing cream; skin care preparation, namely,
non-medicated body polish and body balm, skin toners, sun block for the body,
sun block for the face, suntan lotion for the body, suntan lotion for the face,
indoor tanning lotion for the body, self-tanning suntan creams for the face,
suntan lotion for the body, pre-sunning suntan lotion for the face, post-sunning
suntan lotion for the body, post-suntan lotion for the face, talcum powder,
wrinkle removing skin care preparations 16369    EXPRESSFASHION IN ARABIC   
Express, LLC    99400    84,079    Registered    3    Non-medicated personal
care products, namely, aftershave gels, aftershave lotion, antiperspirant,
artificial nails, astringent for the skin, bath beads, bath oil, bath salts,
blush, body glitter, body mist, body oil, body scrub, body wash, bronzing cream
for the skin, bubble bath, cleanser for the skin, cream for the skin, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mist, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, lotion for the skin, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage lotion, massage oil, moisturizer for
the skin, nail polish, nail polish remover, perfume, powder for the skin, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gel, soap for the skin, sun block for the skin, suntan
lotion for the skin, sunless tanning lotion for the skin, pre-suntanning lotion
for the skin, post-suntanning lotion for the skin and talcum powder 16370   
EXPRESSFASHION IN ARABIC    Express, LLC    99401    84,080    Registered    9
   sunglasses 16381    EXPRESSFASHION IN ARABIC    Express, LLC    99406   
84,085    Registered    35    Retail store services, mail order catalog services
and on-line store services featuring personal care products, sunglasses,
jewelry, watches, bags, cases, packs, wallets, clothing and hair accessories
16373    EXPRESSFASHION IN ARABIC    Express, LLC    99402    84,081   
Registered    14    Jewelry and watches 16375    EXPRESSFASHION IN ARABIC   
Express, LLC    99403    84,082    Registered    18    Backpacks, cosmetic bags
sold empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags,
handbags, purses, toiletry bags sold empty, tote bags, travel bags and wallets



--------------------------------------------------------------------------------

16377    EXPRESSFASHION IN ARABIC    Express, LLC    99404    84,083   
Registered    25    Clothing, namely belts, blazers, blouses, boots, bras, caps,
coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans,
jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vests 16379   
EXPRESSFASHION IN ARABIC    Express, LLC    99405    84,084    Registered    26
   Hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments,
hair pins, hair ribbons and ponytail holders 16637    GRIFFIN DESIGN    Express,
LLC    115,192       Pending    26    Belts buckles, barrettes, hair bands, hair
bows, hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders
16638    GRIFFIN DESIGN    Express, LLC    115,188       Pending    9   
sunglasses 16634    GRIFFIN DESIGN    Express, LLC    115,189       Pending   
14    Jewelry and Watches 16635    GRIFFIN DESIGN    Express, LLC    115,190   
   Pending    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets 16636    GRIFFIN DESIGN    Express,
LLC    115,191       Pending    25    Clothing, namely belts, blazers, blouses,
boots, bras, caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and
vests Country:    Kyrgyz Republic               

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16756    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,



--------------------------------------------------------------------------------

                     non-medicated lotion for the feet, lotion for the hands,
lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for the
body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, nail polish, nail polish remover, non-medicated cosmetic
blemish stick, non-medicated cleanser for the face, cosmetic facial blotting
papers, perfume, body powder, face powder, foot powder, non-medicated salt
scrubs for the skin, shaving cream, shaving gels, shea butter for cosmetic
purposes, shower cream, shower gel, skin bronzing cream; skin care preparation,
namely skin toners, body soap, face soap, hand soap, sun block for the body, sun
block for the face, suntan lotion for the body, suntan lotion for the face,
sunless tanning lotion for the body, self-tanning lotion for the face, pre-sun
tanning lotion for the body, pre-sun tanning lotion for the face, post-sun
tanning lotion for the body, post-sun tanning lotion for the face, talcum
powder, wrinkle removing skin care preparations, in International class 3;      
               Sunglasses in International Class 9;                      Jewelry
in International Class 14;                      Purses and handbags in
International Class 18;                      Sweaters, knit tops, blouses,
pants, sport jackets, shirts, skirts, hosiery, tights, socks, shorts, tank tops
and t-shirts in International class 25;                      Hair accessories,
namely hair ornaments, hair slides, hair bands, hair bows, hair grips, hair
clips in International class 26 and                      Retail store services
featuring jewelry and hair accessories in International Class 35 16660   
GRIFFIN    Express, LLC    A0021283    1,051,608    Registered    14, 18,   
Jewelry in International Class 14;    DESIGN                25, 26    Wallets
made of leather or other materials, in International Class 18;                  
   Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25 Belt buckles in International class 26
16709    GRIFFIN DESIGN    Express, LLC    20110031.3       Pending    9   
Sunglasses Country:    Latvia                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16757    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body



--------------------------------------------------------------------------------

                     wash, bubble bath, cologne, body cream, eye cream, face
cream, non-medicated foot cream, hand cream, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eyeliner eye makeup pencils, eye gel masks, eye shadow, cosmetic facial
highlighting cream, cosmetic facial highlighting powder, face masks cream, face
mist, facial scrub, non-medicated foot soaks, face toners, foot scrubs,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightening preparations, hair styling gel, hair styling mousse, lotion for
the body, lotion for the face, non-medicated lotion for the feet, lotion for the
hands, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, nail polish, nail polish remover, non-medicated cosmetic
blemish stick, non-medicated cleanser for the face, cosmetic facial blotting
papers, perfume, body powder, face powder, foot powder, non-medicated salt
scrubs for the skin, shaving cream, shaving gels, shea butter for cosmetic
purposes, shower cream, shower gel, skin bronzing cream; skin care preparation,
namely skin toners, body soap, face soap, hand soap, sun block for the body, sun
block for the face, suntan lotion for the body, suntan lotion for the face,
sunless tanning lotion for the body, self-tanning lotion for the face, pre-sun
tanning lotion for the body, pre-sun tanning lotion for the face, post-sun
tanning lotion for the body, post-sun tanning lotion for the face, talcum
powder, wrinkle removing skin care preparations, in International class 3;      
               Sunglasses in International Class 9;                      Jewelry
in International Class 14;                      Purses and handbags in
International Class 18;                      Sweaters, knit tops, blouses,
pants, sport jackets, shirts, skirts, hosiery, tights, socks, shorts, tank tops
and t-shirts in International class 25;                      Hair accessories,
namely hair ornaments, hair slides, hair bands, hair bows, hair grips, hair
clips in International class 26 and                      Retail store services
featuring jewelry and hair accessories in                      International
Class 35 16661    GRIFFIN    Express, LLC    A0021283    1,051,608    Registered
   14, 18,    Jewelry in International Class 14;    DESIGN                25, 26
   Wallets made of leather or other materials, in International Class 18;      
               Clothing, namely, shirts and t-shirts; jackets, shorts, flip
flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans, socks,
pajamas, skirts, sweat shirts, in International Class 25                     
Belt buckles in International class 26 16683    Griffin Design    Express, LLC
   M-M-11-93       Pending    9    Sunglasses



--------------------------------------------------------------------------------

Country:    Lebanon                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

10228    EXPRESS    Express, LLC       87,498    Registered    25, 35   
Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, footwear, foundation garments, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans, jogging
suits, knee highs, knit shirts, knit tops, leotards, lingerie, loungewear,
mittens, negligees, night gowns, night shirts, pajamas, panties, pants,
pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests in International Class 25; and   
                  Retail store services and mail order catalog services
featuring                      personal care products, jewelry, watches, packs,
bags, wallets                      and clothing, in International Class 35.
16274    EXPRESS (IN LATIN CHARACTERS)    Express, LLC       114689   
Registered    3, 9, 14, 18, 25, 26, 35    Non-medicated personal care products,
namely, aftershave gels, aftershave lotion, antiperspirant, artificial nail,
astringent for the skin, bath beads, bath oil, bath salts, blush, body glitter,
body mist, body oil, body scrub, body wash, bronzing cream for skin, bubble
bath, cleanser for the skin, cream for the skin, cologne, deodorants for
personal use, essential oils for personal use, exfoliating preparations for the
skin, eye gels, eye makeup pencils, eye masks, eye shadow, face masks, face
mist, face powder, face scrub, face toners, foot soaks, foundation, fragrant
body splash, fragrant body mist, hair conditioner, hair dyes, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick. lotion for the skin, makeup for the body , makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder in class 3;



--------------------------------------------------------------------------------

                     sunglasses in class 9;                      jewelry in
class 14;                      backpacks, cosmetic bags sold empty, cosmetic
cases sold empty, tote bags, travel bags and wallets in class 18; Clothing,
namely belts, blazers, blouses, boots, bras, caps, coats, dresses, gloves,
gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, leotards,
lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves,
shirts, shoes, shorts, shirts, slippers, sneakers, socks, stockings, suits,
sweat shirts, sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties,
underwear and vests in class 25                      Hair accessories, namely,
barrettes, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders in class 26;                      retail store services, mail
order catalog services and on-line store services featuring personal care
products, sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing
and hair accessories in class 35 10624    EXPRESS (IN LATIN CHARACTERS)   
Express, LLC       89,189    Registered    42    Retail store services and mail
order catalog services featuring personal care products, jewelry, watches,
packs, bags, wallets and clothing. 16382    EXPRESS IN ARABIC    Express, LLC   
118,253    118,253    Registered    3, 9, 14, 18, 25, 26, 35    Non-medicated
personal care products, namely, aftershave gels, aftershave lotion,
antiperspirant, artificial nails, astringent for the skin, bath beads, bath oil,
bath salts, blush, body glitter, body mist, body oil, body scrub, body wash,
bronzing cream for the skin, bubble bath, cleanser for the skin, cream for the
skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder in class 3; Sunglasses in class 9; Jewelry and watches in class
14, Backpacks, cosmetic bags sold empty, cosmetic



--------------------------------------------------------------------------------

                     cases sold empty, duffel bags, fanny packs, gym bags,
handbags, purses, toiletry bags sold empty, tote bags, travel bags and wallets
in class 18; Clothing, namely belts, blazers, blouses, boots, bras, caps, coats,
dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vests in class 25, Hair
accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in class 26, Retail store services, mail
order catalog services and on-line store services featuring personal care
products, sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing
and hair accessories in class 35 16493    EXPRESS RESERVE    Express, LLC      
123,362    Registered    3    Personal care products, namely, aftershave
preparations, namely, gels and lotions, antiperspirants, cosmetic astringent for
the face, cosmetic astringent for the skin, bath beads, bath cream, bath
crystals, bath fizzies, bath foam, bath gels, bath herbs, bath lotion, bath
milks, bath oil, bath salts, blush, skin care preparations, namely, body balm,
body cream, body glitter, body mist, body oil, body polish, body powder, soaps
for body care, body scrub, body washes, bubble bath, cologne, deodorants for
personal use, essential oils for personal use, exfoliants for the skin, eye
cream, eye gels, eyeliner, eyeliner pencils, gel eye masks, eye shadow, face
cream, face paint, facial beauty masks, face powder, face soap, facial scrub,
non-medicated foot soaks, skin toners, foot powder, foot scrubs, foundation,
body splash, body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, hand cream, hand soap, lotion for the body,
lotion for the face, non-medicated lotion for the feet, lotion for the hands,
lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for the
body, makeup for the face, makeup remover, mascara, massage cream, massage oil,
body lotion, namely, massage lotion, nail polish, nail polish remover,
non-medicated cosmetic makeup pencils for blemishes, non-medicated cleanser for
the face, non-medicated foot cream, non-medicated lip balm, cosmetic facial
blotting papers, perfume, non-medicated bath salt for he skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely, non-medicated body polish and
body balm, skin toners, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face,



--------------------------------------------------------------------------------

                     indoor tanning lotion for the body, self-tanning suntan
creams for the face, suntan lotion for the body, pre-sunning suntan lotion for
the face, post-sunning suntan lotion for the body, post-suntan lotion for the
face, talcum powder, wrinkle removing skin care preparations 16383   
EXPRESSFASHION IN ARABIC    Express, LLC    118,249    118,249    Registered   
3, 9, 14, 18, 25, 26, 35    Non-medicated personal care products, namely,
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, bronzing cream for the skin, bubble bath,
cleanser for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder in class 3; Sunglasses in class 9; Jewelry and watches in
class 14, Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel
bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote
bags, travel bags and wallets in class 18; Clothing, namely belts, blazers,
blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties, underwear and
vests in class 25, Hair accessories, namely, barrettes, hair bows, hair clips,
hair ornaments, hair pins, hair ribbons and ponytail holders in class 26, Retail
store services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories in class 35



--------------------------------------------------------------------------------

Country:    Lesotho                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

12308    EXPRESS    Express, LLC    LS/M/03/00255    LS/M/03/0025 5   
Registered    3, 14, 25, 35    Personal care products, namely, aftershave gels,
aftershave lotion, antiperspirant, artificial nails, astringent for the face,
astringent for the skin, bath beads, bath oil, bath salts, blush, body glitter,
body mist, body oil, body scrub, body wash, bubble bath, cologne, cream for the
body, cream for the cuticles, cream for the eyes, cream for the face, cream for
the feet, cream for the hands, deodorants for personal use, essential oils for
personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face highlighter, face masks, face mist, face
scrub, non-medicated foot soaks, face toners, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lotion for the
body, lotion for the face, lotion for the feet, lotion for the hands, lip balm,
lip gloss, lip liner, lip makeup pencils, lipstick, makeup for the body, makeup
for the face, makeup remover, mascara, massage cream, massage lotion, massage
oil, nail polish, nail polish remover, nail stencils, non-medicated blemish
stick, non-medicated cleanser for the face, non-medicated foot spray,
non-medicated massage ointment, oil blotting sheets for the skin, perfume,
powder for the body, powder for the face, powder for the feet, pumice stones for
personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, skin bronzing cream, soap for the body, soap for the face,
soap for the hands, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder, in International Class 3;
                     Jewelry and watches, in International Class 14; Clothing,
namely, bathrobes, beach cover-ups, beachwear, belts, blazers, blouses, body
shapers, body suits, boxer shorts, bras, bustiers, camisoles, caps, coats,
dresses, footwear, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters,



--------------------------------------------------------------------------------

                     swim wear, t-shirts, tank tops, tap pants, teddies, ties,
tights, underpants, undershirts, underwear and vests, in International Class 25;
and                      Retail store services, mail order catalog services and
on-line store services featuring personal care products, home fragrance
products, jewelry, watches, packs, bags, wallets and clothing, in International
Class 35. 16468    EXPRESS    Express, LLC    LS/M/08/00032    LS/M/08/0003 2   
Registered    3, 9, 14, 18, 25, 26, 35    Non medicated personal care products,
namely, aftershave gels, aftershave lotion, antiperspirant, artificial nails,
astringent for the skin, bath beads, bath oil, bath salts, blush, body glitter,
body mist, body oil, body scrub, body wash, bronzing cream for the skin, bubble
bath, cleanser for the skin, cream for the skin, cologne, deodorants for
personal use, essential oils for personal use, exfoliating preparations for the
skin, eye gels, eye makeup pencils, eye masks, eye shadow, face masks, face
mist, face powder, face scrub, face toners, foot soaks, foundation, fragrant
body splash, fragrant body mist, hair conditioner, hair dyes, hair glitter, hair
highlighter, hair mascara, hair pomade, hair rinses, hair removing creams, hair
shampoo, hair spray, hair straightener, hair styling gel, hair styling mousse,
lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, lotion for the
skin, makeup for the body, makeup for the face, makeup remover, mascara, massage
cream, massage lotion, massage oil, moisturizer for the skin, nail polish, nail
polish remover, perfume, powder for the skin, pumice stones for personal use,
salt scrubs for the skin, shaving cream, shaving gels, shower cream, shower gel,
soap for the skin, sun block for the skin, suntan lotion for the skin, sunless
tanning lotion for the skin, pre suntanning lotion for the skin, post suntanning
lotion for the skin and talcum                      powder, in International
Class 3;                      Sunglasses, in International Class 9;            
         Jewelry and watches, in International Class 14;                     
Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets, in International Class 18;                     
Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests, in International Class 25;         
            Hair accessories, namely, barrettes, hair bows, hair clips, hair
ornaments, hair pins, hair ribbons and ponytail holders, in



--------------------------------------------------------------------------------

                     International Class 26; and                      Retail
store services, mail order catalog services and on line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories, in International Class 16599    GRIFFIN
DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18, 25, 26,
35   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25 Belt buckles in
International class 26 16944    GRIFFIN DESIGN    Express, LLC    LS/M/11/00066
      Pending    9    Sunglasses; spectacles, eyeglasses, lenses; frames and
cases, cords and chains for sunglasses, spectacles and eyeglasses; parts of and
fittings; components and accessories for all the aforesaid goods Country:   
Liechtenstein                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16758    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, crystals bath fizzies,
bath foam, bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts,
blush, body balm, body glitter, body mist, body oil, body polish, body scrub,
body wash, bubble bath, cologne, body cream, eye cream, face cream,
non-medicated foot cream, hand cream, deodorants for personal use, essential
oils for personal use, exfoliating preparations for the skin, eye gels, eyeliner
eye makeup pencils, eye gel masks, eye shadow, cosmetic facial highlighting
cream, cosmetic facial highlighting powder, face masks cream, face mist, facial
scrub, non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant
body splash, fragrant body mist, hair conditioner, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightening preparations,
hair styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower



--------------------------------------------------------------------------------

                     cream, shower gel, skin bronzing cream; skin care
preparation, namely skin toners, body soap, face soap, hand soap, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, self-tanning lotion for the face,
pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face,
talcum powder, wrinkle removing skin care preparations, in International class
3;                      Sunglasses in International Class 9;                  
   Jewelry in International Class 14;                      Purses and handbags
in International Class 18;                      Sweaters, knit tops, blouses,
pants, sport jackets, shirts, skirts, hosiery, tights, socks, shorts, tank tops
and t-shirts in International class 25;                      Hair accessories,
namely hair ornaments, hair slides, hair bands, hair bows, hair grips, hair
clips in International class 26 and                      Retail store services
featuring jewelry and hair accessories in International Class 35 16662   
GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18,
25, 26    Jewelry in International Class 14;
Wallets made of leather or other materials, in International Class 18;
                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25               
      Belt buckles in International class 26 Country:    Lithuania            
     

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16759    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling



--------------------------------------------------------------------------------

                     mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;                      Sunglasses in
International Class 9;                      Jewelry in International Class 14;
                     Purses and handbags in International Class 18;            
         Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts,
hosiery, tights, socks, shorts, tank tops and t-shirts in International class
25;                      Hair accessories, namely hair ornaments, hair slides,
hair bands, hair bows, hair grips, hair clips in International class 26 and   
                  Retail store services featuring jewelry and hair accessories
in International Class 35 16663    GRIFFIN DESIGN    Express, LLC    A0021283   
1,051,608    Registered    14, 18, 25,    Jewelry in International Class 14;   
               26    Wallets made of leather or other materials, in
International Class 18;                      Clothing, namely, shirts and
t-shirts; jackets, shorts, flip flops, sandals, pants, underwear, belts, hats,
sweaters, ties, jeans, socks, pajamas, skirts, sweat shirts, in International
Class 25                      Belt buckles in International class 26 16684   
Griffin Design    Express, LLC    2011 0141       Pending    9    Sunglasses
Country:    Macao                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1819    EXPRESS    Express, LLC    8,951-M    9.169    Renewed    14    Watches,
alarm-clocks and jewellery (not in precious metal). 1820    EXPRESS    Express,
LLC    8.950    9.168    Renewed    3    Perfumes and cosmetics. 1821    EXPRESS
   Express, LLC    8.953-M    9.171    Renewed    42    Retail store services
(not included in other classes).



--------------------------------------------------------------------------------

6882    EXPRESS    Express, LLC    4,512    N/004512    Registered    35    Mail
order catalog services featuring personal care products and clothing and
accessories therefore. 10256    EXPRESS    Express, LLC    N/008308    N/008308
   Registered    18    Backpacks, duffel bags, fanny packs, gym bags, handbags,
purses, tote bags, travel bags and wallets. 16838    EXPRESS    Express, LLC   
N/54468       Pending    14    Jewelry and watches 16879    EXPRESS    Express,
LLC    N/54470       Pending    25    Clothing, namely belts, blazers, blouses,
boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks. stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swim suits, tank tops, ties, underwear and vests
16855    EXPRESS    Express, LLC    N/54466       Pending    3    Non-medicated
personal care products, namely, aftershave gels, aftershave lotion,
antiperspirant, artificial nails, astringent for the skin, bath beads, bath oil,
bath salts, blush, body glitter, body mist, body oil, body scrub, body wash,
bronzing cream for the skin, bubble bath, cleanser for the skin, cream for the
skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightening
preparations, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick. lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun black for skin, suntan lotion for the skin, sunless tanning lotion for
the skin, pre-sun tanning lotion for the skin, post-sun tanning lotion for the
skin and talcum powder, in International Class 3; 16856    EXPRESS    Express,
LLC    N/54472       Pending    35    Retail store services, mail order catalog
services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories 16857    EXPRESS    Express, LLC    N/54471       Pending    26   
Hair accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16858    EXPRESS    Express, LLC   
N/54469       Pending    18    Backpacks, cosmetic bags sold empty, cosmetic
cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses,



--------------------------------------------------------------------------------

                     toiletry bags sold empty, tote bags, travel bags and
wallets 16860    EXPRESS    Express, LLC    N/54467       Pending    9   
Sunglasses 16275    EXPRESS AND DESIGN    Express, LLC    N/34789    N/34789   
Registered    14    Jewelry and watches 16276    EXPRESS AND DESIGN    Express,
LLC    N/34790    N/34790    Registered    18    Backpacks, cosmetic bags sold
empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags,
purses, toiletry bags sold empty, tote bags, travel bags and wallets 16277   
EXPRESS AND DESIGN    Express, LLC    N/34791    N/34791    Registered    25   
Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests 16278    EXPRESS AND DESIGN   
Express, LLC    N/34792    N/34792    Registered    26    Hair accessories,
namely barrettes, hair bows, hair clips, hair ornaments, hair pins, hair ribbons
and ponytail holders 16279    EXPRESS AND DESIGN    Express, LLC    N/34787   
N/34787    Registered    3    Non-medicated personal care products, namely,
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, bronzing cream for the skin, bubble bath,
cleanser for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gels, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder 16280    EXPRESS AND DESIGN    Express, LLC    N/34793   
N/34793    Registered    35    Retail store services, mail order catalog
services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories



--------------------------------------------------------------------------------

16281    EXPRESS AND DESIGN    Express, LLC    N/34788    N/34788    Registered
   9    Sunglasses 10255    EXPRESSFASHION    Express, LLC    N/008307   
N/008307    Renewed    25    Clothing, namely, bathrobes, beach cover-ups,
beachwear, belts, blazers, blouses, body shapers, body suits, boxer shorts,
bras, bustiers, camisoles, caps, coats, dresses, footwear, foundation garments,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, hosiery,
jackets, jeans, jogging suits, knee highs, knit shirts, knit tops, leotards,
lingerie, loungewear, mittens, negligees, night gowns, night shirts, pajamas,
panties, pants, pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks,
sleepwear, slips, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swim wear, t-shirts, tank tops, tap pants,
teddies, ties, tights, underpants, undershirts, underwear and vests. 16834   
GRIFFIN DESIGN    Express, LLC    N/54464       Pending    25    Clothing,
namely, belts, blazers, blouses, boots, bras, caps, coats, dresses, flip flops,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests 16835    GRIFFIN DESIGN    Express,
LLC    N/54461       Pending    9    Sunglasses 16836    GRIFFIN DESIGN   
Express, LLC    N/54462       Pending    14    Jewelry and watches 16837   
GRIFFIN DESIGN    Express, LLC    N/54463       Pending    18    Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets 16859    GRIFFIN DESIGN    Express, LLC    N/54465       Pending    26
   Hair accessories, namely barrettes, hair bows, hair clips, hair ornaments,
hair pins, hair ribbons and ponytail holders Country:    Macedonia            
     

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16760    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial



--------------------------------------------------------------------------------

                     highlighting cream, cosmetic facial highlighting powder,
face masks cream, face mist, facial scrub, non-medicated foot soaks, face
toners, foot scrubs, foundation, fragrant body splash, fragrant body mist, hair
conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightening preparations, hair styling gel, hair styling mousse,
lotion for the body, lotion for the face, non-medicated lotion for the feet,
lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
non-medicated cosmetic blemish stick, non-medicated cleanser for the face,
cosmetic facial blotting papers, perfume, body powder, face powder, foot powder,
non-medicated salt scrubs for the skin, shaving cream, shaving gels, shea butter
for cosmetic purposes, shower cream, shower gel, skin bronzing cream; skin care
preparation, namely skin toners, body soap, face soap, hand soap, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, self-tanning lotion for the face,
pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face,
talcum powder, wrinkle removing skin care preparations, in International class
3;                      Sunglasses in International Class 9;                  
   Jewelry in International Class 14;                      Purses and handbags
in International Class 18;                      Sweaters, knit tops, blouses,
pants, sport jackets, shirts, skirts, hosiery, tights, socks, shorts, tank tops
and t-shirts in International class 25;                      Hair accessories,
namely hair ornaments, hair slides, hair bands, hair bows, hair grips, hair
clips in International class 26 and                      Retail store services
featuring jewelry and hair accessories in International Class 35 16664   
GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18,
25, 26    Jewelry in International Class 14;
Wallets made of leather or other materials, in International Class 18;         
            Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops,
sandals, pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas,
skirts, sweat shirts, in International Class 25                      Belt
buckles in International class 26 16861    GRIFFIN DESIGN    Express, LLC   
TM-2011/193       Registered    9    Sunglasses



--------------------------------------------------------------------------------

16761    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;                      Sunglasses in
International Class 9;                      Jewelry in International Class 14;
                     Purses and handbags in International Class 18;            
         Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts,
hosiery, tights, socks, shorts, tank tops and t-shirts in International class
25;                      Hair accessories, namely hair ornaments, hair slides,
hair bands, hair bows, hair grips, hair clips in International class 26 and   
                  Retail store services featuring jewelry and hair accessories
in International Class 35



--------------------------------------------------------------------------------

16665    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25 Belt buckles in
International class 26 16908    GRIFFIN DESIGN    Express, LLC    2011/0202   
   Pending    9    Sunglasses, spectacles, eyeglasses, lenses; frames and cases,
cords and chains for sunglasses, spectacles, and eyeglasses; parts of and
fittings, components and accessories for all the aforesaid goods Country:   
Malaysia                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16173    EXPRESS    Express, LLC    08002091       PENDING    18    Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets; all included in Class 18. 16188    EXPRESS    Express, LLC    08002090
      Pending    14    Jewelry and watches included in Class 14. 125    EXPRESS
   Express, LLC    97009742    97009742    Renewed    3    Soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices; all included in Class 3.
4015    EXPRESS    Express, LLC    94-07751    94007751    Renewed    25   
Clothing, footwear and headgear. 7042    EXPRESS    Express, LLC    97/18570   
97018570    Renewed    35    Retail clothing store services and mail order
services; all included in Class 35. 10131    EXPRESS    Express, LLC   
2001-07575    01007575    Registered    14    Jewelry and watches included in
Class 14. 10132    EXPRESS    Express, LLC    2001/07576    2001/07576   
Registered    18    Backpacks, duffel bags, fanny packs, gym bags, handbags,
purses, tote bags, travel bags and wallets; all included in Class 18. 16817   
EXPRESS    Express, LLC    2011002060       Pending    35    Retail store
services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories 16898    EXPRESS    Express, LLC   
2011002061       Pending    3    Non-medicated personal care products, namely
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, bronzing cream for the skin, bubble bath,
cleanser for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow face masks, face mist, face
powder, face scrub, face toners, foot soaks. foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightening preparations, hair



--------------------------------------------------------------------------------

                     styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick. lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-sun tanning lotion for the skin, post-sun tanning lotion for
the skin and talcum powder 16899    EXPRESS    Express, LLC    2011002062      
Pending    25    Clothing, namely belts, blazers, blouses, boots, bras, caps,
coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans,
jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vests 16802    GRIFFIN
DESIGN    Express, LLC    2011002311       Pending    26    Belt buckles,
barrettes, hair bands, hair bows, hair clips, hair ornaments, hair pins, hair
ribbons and ponytail holders 16803    GRIFFIN DESIGN    Express, LLC   
2011002314       Pending    14    Jewelry and watches 16804    GRIFFIN DESIGN   
Express, LLC    2011002313       Pending    9    Sunglasses 16818    GRIFFIN
DESIGN    Express, LLC    2011002315       Pending    18    Backpacks, cosmetic
bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags,
handbags, purses, toiletry bags sold empty, tote bags, travel bags and wallets
16819    GRIFFIN DESIGN    Express, LLC    2011002312       Pending    25   
Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests Country:    Mauritius
                 

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16215    EXPRESS    Express, LLC    MU/M/08/0704 7    05751/2008    Registered
   3, 9, 14, 25, 26    Non-medicated personal care products, namely, aftershave
gels, aftershave lotion. antiperspirant, artificial nails, astringent for the
skins, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, cologne, deodorants for personal use, essential oils
for personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face masks, face mist, face powder, face scrub,
face toners, foot soaks, foundation, fragrant body splash, fragrant body mist,
hair



--------------------------------------------------------------------------------

                     conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gels, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder in international class 3                      sunglasses
in international class 9                      Jewelry and watches in
international class 14                      Clothing, namely, belts, blazers,
blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties, underwear and
vests                      Hair accessories, namely barrettes, hair bows, hair
clips, hair ornaments, hair pins, hair ribbons and ponytail holders in
international class 26; 1822    EXPRESS    Express, LLC       143    Renewed   
3, 14, 25    Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices, in International Class 3;
Precious metals and their alloys and goods in precious metals or coated
therewith; jewellery, precious stones; horological and chronometric instruments,
in International Class 14; and Clothing, including boots, shoes and slippers, in
International Class 25. 10214    EXPRESS    Express, LLC    MU/M/04/0242 4   
01319/2006    Renewed    18    Backpacks, duffel bags, fanny packs, gym bags,
handbags, purses, tote bags, travel bags and wallets. 15019    EXPRESS   
Expressco, Inc.       04026/2007    Registered    35    Retail store services
and mail order catalog services. 16932    EXPRESS    Express, LLC   
MU/M/11/1309 2       Pending    3, 9, 14, 18, 25, 26, 35    Personal care
products, namely aftershave gels, aftershave lotion, antiperspirant, cosmetic
astringent for the face, cosmetic astringent for the skin, bath beads, bath
cream, bath crystals bath fizzies, bath foam, bath gels, bath herbs, bath
lotion, bath milks, bath oil, bath salts, blush, body balm, body glitter, body
mist, body oil, body polish, body scrub, body wash, bubble bath, cologne, body
cream, eye cream, face



--------------------------------------------------------------------------------

                    

cream, non-medicated foot cream, hand cream, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eyeliner eye makeup pencils, eye gel masks, eye shadow, cosmetic facial
highlighting cream, cosmetic facial highlighting powder, face masks cream, face
mist, facial scrub, non-medicated foot soaks, face toners, foot scrubs,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightening preparations, hair styling gel, hair styling mousse, lotion for
the body, lotion for the face, non- medicated lotion for the feet, lotion for
the hands, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup
for the body, makeup for the face, makeup remover, mascara, massage cream,
massage lotion, massage oil, nail polish, nail polish remover, non-medicated
cosmetic blemish stick, non- medicated cleanser for the face, cosmetic facial
blotting papers, perfume, body powder, face powder, foot powder, non- medicated
salt scrubs for the skin, shaving cream, shaving gels, shea butter for cosmetic
purposes, shower cream, shower gel, skin bronzing cream; skin care preparation,
namely skin toners, body soap, face soap, hand soap, sun block for the body, sun
block for the face, suntan lotion for the body, suntan lotion for the face,
sunless tanning lotion for the body, self-tanning lotion for the face, pre-sun
tanning lotion for the body, pre-sun tanning lotion for the face, post-sun
tanning lotion for the body, post-sun tanning lotion for the face, talcum
powder, wrinkle removing skin care preparations, in International class 3;

Sunglasses in International Class 9;

Jewelry in International Class 14;

Purses and handbags in International Class 18;

Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests in International Class 25

Hair accessories, namely hair ornaments, hair slides, hair bands, hair bows,
hair grips, hair clips in International class 26;

Retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories



--------------------------------------------------------------------------------

16862    GRIFFIN DESIGN    Express, LLC    MU/M/11/1303 7       Pending   

9, 14, 18,

25, 26

  

Sunglasses in international class 9

Jewelry and watches in international class 14

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in International Class 18,

Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vests in International
Class 25;

Belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in international class 26;

Country:    Mexico                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

5938    EXPRESS    Express, LLC    309,024    563,242    Renewed    40   
Services rendered by means of the transformation of substances or goods into new
products or semi-elaborated articles in relation with clothing and textile
industries. 6125    EXPRESS    Express, LLC    361,216    616,584    Renewed   
24    Tissues (piece goods); bed and table covers; textile articles not included
in other classes. 13274    EXPRESS    Express, LLC    715,531    913,300   
Registered    35    Mail order catalog services featuring personal care products
and clothing and accessories therefore. 13872    EXPRESS    Express, LLC   
740,027    924,092    Registered    25    Clothing, including, bathrobes, beach
cover-ups, belts, blazers, blouses, body suits, boots, boxer shorts, bras,
bustiers, camisoles, caps, coats, dresses, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, jackets, jeans, jogging suits, knit shirts, knit
tops, leotards, lingerie, mittens, negligees, night gowns, night shirts,
pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits,
t-shirts, tank tops, teddies, ties, tights, underpants, undershirts, underwear
and vests. 16820    EXPRESS    Express, LLC    1,151,755       Pending    25   
Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests



--------------------------------------------------------------------------------

16839    EXPRESS    Express, LLC    1,151,754       Pending    35    Retail
store services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories 16900    EXPRESS    Express, LLC   
1,151,757       Pending    3    Personal care products, namely, aftershave gels,
aftershave lotion, antiperspirant, artificial nails, astringent for the face,
astringent for the skin, bath beads, bath oil, bath salts, blush, body glitter,
body mist, body oil, body scrub, body wash, bubble bath, cologne, cream for the
body, cream for the cuticles, cream for the eyes, cream for the face, cream for
the feet, cream for the hands, deodorants for personal use, essential oils for
personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face highlighter, face masks, face mist, face
scrub, non-medicated foot soaks, face toners, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lotion for the
body, lotion for the face, lotion for the feet, lotion for the hands, lip balm,
lip gloss, lip liner, lip makeup pencils, lipstick, makeup for the body, makeup
for the face, makeup remover, mascara, massage cream, massage lotion, massage
oil, nail polish, nail polish remover, nail stencils, non-medicated blemish
stick, non-medicated cleanser for the face, non-medicated foot spray,
non-medicated massage ointment, oil blotting sheets for the skin, perfume,
powder for the body, powder for the face, powder for the feet, pumice stones for
personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, skin bronzing cream, soap for the body, soap for the face,
soap for the hands, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder. 5379    EXPRESS AND
DESIGN    Express, LLC    259,294    539,835    Registered    25    Articles of
clothing, namely, dresses, evening gowns, shirts, pants, jackets, outerwear
jackets, vests, blouses, jeans, skirts, tank tops, T-shirts, shorts, jumpsuits,
pantsuits, rompers, sweaters, sweatpants, sweatshirts, sweat suits, suits,
coats, rain coats, fur coats, fur jackets, vests and coats; swimwear, lingerie,
underwear, panties, sleepwear, nightgowns, pajamas, robes, chemises, teddies,
night shirts, negligees, garters, bras, corsets, crinolines, slips, hosiery,
pantyhose, knee-hi stockings, socks, gloves, mittens, hats, turbans, belts made
of cloth, scarves, and shawls; shoes, boots, and slippers.



--------------------------------------------------------------------------------

12121    EXPRESS DESIGN STUDIO    Express, LLC    642,508    825,212   
Registered    35    Retail store services, mail order catalog services and
on-line store services featuring clothing. 16481    EXPRESS WORLD BRAND   
Express, LLC    994,418    1,121,844    Registered    35    Retail store
services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories 16482    EXPRESS WORLD BRAND    Express,
LLC    994,420    1,116,637    Registered    25    Clothing, namely belts,
blazers, blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops,
hats, headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens,
pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties,
underwear and vests. 14365    EXPRESSFASHION    Express, LLC    762,806   
939,514    Registered    3    Personal care products, namely, aftershave gels,
aftershave lotion, antiperspirant, artificial nails, astringent for the face,
astringent for the skin, bath beads, bath oil, bath salts, blush, body glitter,
body mist, body oil, body scrub, body wash, bubble bath, cologne, cream for the
body, cream for the cuticles, cream for the eyes, cream for the face, cream for
the feet, cream for the hands, deodorants for personal use, essential oils for
personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face highlighter, face masks, face mist, face
scrub, non-medicated foot soaks, face toners, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lotion for the
body, lotion for the face, lotion for the feet, lotion for the hands, lip balm,
lip gloss, lip liner, lip makeup pencils, lipstick, makeup for the body, makeup
for the face, makeup remover, mascara, massage cream, massage lotion, massage
oil, nail polish, nail polish remover, nail stencils, non-medicated blemish
stick, non-medicated cleanser for the face, non-medicated foot spray,
non-medicated massage ointment, oil blotting sheets for the skin, perfume,
powder for the body, powder for the face, powder for the feet, pumice stones for
personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, skin bronzing cream, soap for the body, soap for the face,
soap for the hands, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, sunless tanning lotion for the face, pre.suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder.



--------------------------------------------------------------------------------

14366    EXPRESSFASHION    Express, LLC    762,807    939,515    Registered   
14    Jewelry and watches. 14367    EXPRESSFASHION    Express, LLC    762,808   
939,516    Registered    18    Backpacks, cosmetic bags sold empty, cosmetic
cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry
bags sold empty, tote bags, travel bags and wallets. 14368    EXPRESSFASHION   
Express, LLC    762,809    944,237    Registered    25    Clothing, namely,
bathrobes, beach cover-ups, belts, blazers, blouses, body suits, boots, boxer
shorts, bras, bustiers, camisoles, caps, coats, dresses, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, knit
shirts, knit tops, leotards, lingerie, mittens, negligees, night gowns, night
shirts, pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters,
swimsuits, t-shirts, tank tops, teddies, ties, tights, underpants, undershirts,
underwear and vests. 14369    EXPRESSFASHION    Express, LLC    762,810   
939,346    Registered    35    Retail store services, mail order catalogue
services and on-line retail store services featuring personal care products,
home fragrance products, jewellery, watches, packs, bags, wallets and clothing.
16625    GRIFFIN DESIGN    Express, LLC    1,121,605    1,191,246    Registered
   14    Jewelry and Watches 16626    GRIFFIN DESIGN    Express, LLC   
1,121,607    1,199,700    Registered    18    Backpacks, cosmetic bags sold
empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags,
purses, toiletry bags sold empty, tote bags, travel bags and wallets 16627   
GRIFFIN DESIGN    Express, LLC    1,121,608    1,195,440    Registered    25   
Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests 16628    GRIFFIN
DESIGN    Express, LLC    1,121,609    1,191,247    Registered    26    Belts
buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 12035    UNDER X    Express, LLC   
638,335    821,844    Registered    25    Clothing, namely, bathrobes, beach
cover-ups, beachwear, belts, blazers, blouses, body shapers, body suits, boots,
boxer shorts, bras, bustiers, camisoles, caps, coats, dresses, foundation
garments, garter belts, girdles, gloves, gowns, halter tops, hats, headbands,
hosiery, jackets, jeans, jogging suits, knee highs, knit shirts, knit tops,
leotards, lingerie, loungewear, mittens, negligees, night gowns, night shirts,
pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slacks, sleepwear, slippers, slips, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim wear,
t-shirts, tank tops, tap pants, teddies, ties, tights, underpants, undershirts,
underwear and vests. 12036    UNDER X    Express, LLC    638,336    821,845   
Registered    35    Retail store services, mail order catalog services and
on-line store services featuring clothing.



--------------------------------------------------------------------------------

Country:    Moldova                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16762    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14,    Personal care products, namely aftershave gels, aftershave               
   18, 25, 26,   

lotion, antiperspirant, cosmetic astringent for the face,

                 

35

  

cosmetic astringent for the skin, bath beads, bath cream, bath crystals bath
fizzies, bath foam, bath gels, bath herbs, bath lotion, bath milks, bath oil,
bath salts, blush, body balm, body glitter, body mist, body oil, body polish,
body scrub, body wash, bubble bath, cologne, body cream, eye cream, face cream,
non-medicated foot cream, hand cream, deodorants for personal use, essential
oils for personal use, exfoliating preparations for the skin, eye gels, eyeliner
eye makeup pencils, eye gel masks, eye shadow, cosmetic facial highlighting
cream, cosmetic facial highlighting powder, face masks cream, face mist, facial
scrub, non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant
body splash, fragrant body mist, hair conditioner, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightening preparations,
hair styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;

Sunglasses in International Class 9;

Jewelry in International Class 14;

Purses and handbags in International Class 18;

Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts, hosiery,
tights, socks, shorts, tank tops and t-shirts in



--------------------------------------------------------------------------------

                    

International class 25;

Hair accessories, namely hair ornaments, hair slides, hair bands, hair bows,
hair grips, hair clips in International class 26 and

Retail store services featuring jewelry and hair accessories in International
Class 35

16666    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25 Belt buckles in
International class 26 16710    Griffin Design    Express, LLC    028,486      
Pending    9    Sunglasses Country:    Monaco                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1817    EXPRESS    Express, LLC    023015    R-01.22724    Registered    25   
Clothing, including boots, shoes and slippers. 4566    EXPRESS    Express, LLC
   15,601    94-15550    Registered    35    Retail clothing store and mail
order services. 16763    EXPRESS    Express, LLC    A0022897    1,074,395   
Registered    3, 9, 14,    Personal care products, namely aftershave gels,
aftershave                   18, 26    lotion, antiperspirant, cosmetic
astringent for the face, cosmetic astringent for the skin, bath beads, bath
cream, bath crystals bath fizzies, bath foam, bath gels, bath herbs, bath
lotion, bath milks, bath oil, bath salts, blush, body balm, body glitter, body
mist, body oil, body polish, body scrub, body wash, bubble bath, cologne, body
cream, eye cream, face cream, non-medicated foot cream, hand cream, deodorants
for personal use, essential oils for personal use, exfoliating preparations for
the skin, eye gels, eyeliner eye makeup pencils, eye gel masks, eye shadow,
cosmetic facial highlighting cream, cosmetic facial highlighting powder, face
masks cream, face mist, facial scrub, non-medicated foot soaks, face toners,
foot scrubs, foundation, fragrant body splash, fragrant body mist, hair
conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightening preparations, hair styling gel, hair styling mousse,
lotion for the body, lotion for the face, non-medicated lotion for the feet,
lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
non-medicated cosmetic blemish stick, non-medicated cleanser for the face,
cosmetic facial blotting papers, perfume, body powder, face powder, foot powder,
non-medicated salt scrubs for the skin, shaving cream,



--------------------------------------------------------------------------------

                    

shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;

Sunglasses in International Class 9;

Jewelry in International Class 14; Purses and handbags in International Class
18;

                     Hair accessories, namely hair ornaments, hair slides, hair
bands, hair bows, hair grips, hair clips in International class 26 16600   
GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18,
25, 26    Jewelry in International Class 14;                      Wallets made
of leather or other materials, in International                      Class 18;
                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25               
      Belt buckles in International class 26 16933    GRIFFIN DESIGN    Express,
LLC    30,059       Pending    9    Sunglasses in International Class 9 Country:
   Mongolia                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16176    EXPRESS    Express, LLC    7674    6989    Registered    3, 9, 14,   
Non-medicated personal care products, namely, aftershave                   18,
25, 26,   

gels, aftershave lotion. antiperspirant, artificial nails,

                 

35

   astringent for the skins, bath beads, bath oil, bath salts, blush,         
            body glitter, body mist, body oil, body scrub, body wash,         
            cologne, deodorants for personal use, essential oils for            
         personal use, exfoliating preparations for the skin, eye gels,         
            eye makeup pencils, eye masks, eye shadow, face masks, face         
            mist, face powder, face scrub, face toners, foot soaks,            
         foundation, fragrant body splash, fragrant body mist, hair            
         conditioner, hair dyes, hair glitter, hair highlighter, hair         
            mascara, hair pomade, hair rinses, hair removing creams, hair      
               shampoo, hair spray, hair straightener, hair styling gel, hair   
                  styling mousse, lip balm, lip gloss, lip liner, lip makeup   
                  pencils, lipstick, lotion for the skin, makeup for the body,
                     makeup for the face, makeup remover, mascara, massage      
               cream, massage lotion, massage oil, moisturizer for the skin,   
                  nail polish, nail polish remover, perfume, powder for the   
                  skin, pumice stones for personal use, salt scrubs for the
skin,                      shaving cream, shaving gels, shower cream, shower
gels, soap



--------------------------------------------------------------------------------

                     for the skin, sun block for the skin, suntan lotion for the
skin, sunless tanning lotion for the skin, pre-suntanning lotion for the skin,
post-suntanning lotion for the skin and talcum powder in international class 3;
                     sunglasses in international class 9;                     
jewelry and watches in international class 14;                      backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets, in international class 18; clothing, namely, belts, blazers, blouses,
boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, seat shirts, sweat
shorts, sweat suits, tank tops, ties, underwear and vest in international class
25;                      hair accessories, namely, barrettes, hair bows, hair
clips, hair ornaments, hair pins, hair ribbons and ponytail holders, in
international class 26 and                      retail store services, mail
order catalog services and on-line store services featuring personal care
products, sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing
and hair accessories, international class 35 11640    EXPRESS    Express, LLC   
4,729    4,457    Registered    3, 14, 25, 35    Personal care products, namely,
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the face, astringent for the skin, bath beads, bath oil, bath salts, blush,
body glitter, body mist, body oil, body scrub, body wash, bubble bath, cologne,
cream for the body, cream for the cuticles, cream for the eyes, cream for the
face, cream for the feet, cream for the hands, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face highlighter, face masks,
face mist, face scrub, non-medicated foot soaks, face toners, foundation,
fragrant body splash, fragrant body mist, hair conditioner, hair dyes, hair
glitter, hair highlighter, hair mascara, hair pomade, hair rinses, hair removing
creams, hair shampoo, hair spray, hair straightener, hair styling gel, hair
styling mousse, lotion for the body, lotion for the face, lotion for the feet,
lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
nail stencils, non-medicated blemish stick, non-medicated cleanser for the face,
non-medicated foot spray, non-medicated massage



--------------------------------------------------------------------------------

                     ointment, oil blotting sheets for the skin, perfume, powder
for the body, powder for the face, powder for the feet, pumice stones for
personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, skin bronzing cream, soap for the body, soap for the face,
soap for the hands, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder, in International Class 3;
                     Jewelry and watches, in International Class 14;            
         Clothing, namely, bathrobes, beach cover-ups, beachwear, belts,
blazers, blouses, body shapers, body suits, boxer shorts, bras, bustiers,
camisoles, caps, coats, dresses, footwear, foundation garments, garter belts,
girdles, gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans,
jogging suits, knee highs, knit shirts, knit tops, leotards, lingerie,
loungewear, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear,
slips, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat
suits, sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties,
tights, underpants, undershirts, underwear and vests, in International Class 25;
and                      Retail store services, mail order catalog services and
on-line store services featuring personal care products, home fragrance
products, jewelry, watches, packs, bags, wallets and clothing, in International
Class 35. 16601    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608   
Registered    14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25               
      Belt buckles in International class 26 16863    GRIFFIN DESIGN    Express,
LLC    9,899       Pending    9    Sunglasses in International Class 9 Country:
   Montenegro (Republic of)               

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

10076    EXPRESS    Expressco, Inc.    Z- 925/2001    48,626    Registered   
14, 18    Jewelry and watches, in International Class 14; and                  
   Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets, in International Class 18. 10474    EXPRESS   
Expressco, Inc.    Z- 1506/2001    47,247    Registered    25    Clothing;
footwear; headgear; including boots, shoes and slippers



--------------------------------------------------------------------------------

16764    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14,    Personal care products, namely aftershave gels, aftershave               
  

18, 25, 26,

   lotion, antiperspirant, cosmetic astringent for the face,                  

35

   cosmetic astringent for the skin, bath beads, bath cream, bath crystals bath
fizzies, bath foam, bath gels, bath herbs, bath lotion, bath milks, bath oil,
bath salts, blush, body balm, body glitter, body mist, body oil, body polish,
body scrub, body wash, bubble bath, cologne, body cream, eye cream, face cream,
non-medicated foot cream, hand cream, deodorants for personal use, essential
oils for personal use, exfoliating preparations for the skin, eye gels, eyeliner
eye makeup pencils, eye gel masks, eye shadow, cosmetic facial highlighting
cream, cosmetic facial highlighting powder, face masks cream, face mist, facial
scrub, non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant
body splash, fragrant body mist, hair conditioner, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightening preparations,
hair styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;                      Sunglasses in
International Class 9;                      Jewelry in International Class 14;
                     Purses and handbags in International Class 18;            
         Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts,
hosiery, tights, socks, shorts, tank tops and t-shirts in International class
25;                      Hair accessories, namely hair ornaments, hair slides,
hair bands, hair bows, hair grips, hair clips in International class 26 and   
                  Retail store services featuring jewelry and hair accessories
in International Class 35



--------------------------------------------------------------------------------

16498    EXPRESS WORLD    Expressco, Inc.    Z-407/99    45,129    Renewal
Pending    3, 25, 35, 42    Bleaching preparations and other substances for
laundry use;    BRAND                   cleaning, polishing, scouring and
abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair
lotions; dentifrices, in International Class 3; Clothing including boots, shoes,
and slippers, in International Class 25; Turnover of goods, namely, personal
care products and clothing, in International Class 35; and Mail order catalog
services featuring personal care products and clothing and accessories
therefore, in International Class 42. 16602    GRIFFIN DESIGN    Express, LLC   
A0021283    1,051,608    Registered    14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25               
      Belt buckles in International class 26 16894    GRIFFIN DESIGN    Express,
LLC    Z-70/2011       Pending    9    Sunglasses in International Class 9
Country:    Morocco                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

4513    EXPRESS    Express, LLC       54,397    Registered    25, 42   
Clothing, including boots, shoes and slippers, in International               
      Class 25; and                      Retail clothing store and mail order
services, in International Class 42. 13837    EXPRESS    Express, LLC    99,730
   99,730    Registered    25, 42    Clothing, namely, bathrobes, beach
cover-ups, belts, blazers, blouses, body suits, boots, boxer shorts, bras,
bustiers, camisoles, caps, coats, dresses, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, jackets, jeans, jogging suits, knit shirts, knit
tops, leotards, lingerie, mittens, negligees, night gowns, night shirts,
pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits,
t-shirts, tank tops, teddies, ties, tights, underpants, undershirts, underwear
and vests, in International Class 25;                      and                  
   Retail store services, mail order catalog services and on-line retail store
services featuring personal care products, home fragrance products, jewelry,
watches, packs, bags, wallets and clothing, in International Class 42. 16765   
EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9, 14,   
Personal care products, namely aftershave gels, aftershave                   18,
25, 26,    lotion, antiperspirant, cosmetic astringent for the face,            
      35    cosmetic astringent for the skin, bath beads, bath cream, bath
crystals bath fizzies, bath foam, bath gels, bath herbs, bath lotion, bath
milks, bath oil, bath salts, blush, body balm, body



--------------------------------------------------------------------------------

                     glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;                      Sunglasses in
International Class 9;                      Jewelry in International Class 14;
                     Purses and handbags in International Class 18;            
         Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts,
hosiery, tights, socks, shorts, tank tops and t-shirts in International class
25;                      Hair accessories, namely hair ornaments, hair slides,
hair bands, hair bows, hair grips, hair clips in International class 26 and   
                  Retail store services featuring jewelry and hair accessories
in International Class 35 16603    GRIFFIN DESIGN    Express, LLC    A0021283   
1,051,608    Registered    14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,      
               socks, pajamas, skirts, sweat shirts, in International Class 25
                     Belt buckles in International class 26



--------------------------------------------------------------------------------

16711    Griffin Design    Express, LLC    135,477       Pending    9   
Sunglasses Country:    Nepal                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1826    EXPRESS    Express, LLC       6919/045    Renewed    25    Sweaters,
knit tops, blouses, pants, sport jackets, shirts and skirts. 11017    EXPRESS   
Express, LLC       18009/059    Renewed    35    Mail order catalog services
featuring personal care products and clothing and accessories therefore. 16473
   EXPRESS    Express, LLC    2008/031526    27,203    Registered    35    Mail
order catalog services featuring clothing 16474    EXPRESS    Express, LLC   
2008/031527    27,211    Registered    25    Clothing, namely sweaters, knit
tops, blouses, pants, sport jackets, shirts, skirts, shorts, tank tops,
t-shirts, hosiery, tights and socks 16889    EXPRESS    Express, LLC    039,309
      Pending    35    Retail store services, mail order catalog services and
on-line store services featuring personal care products, sunglasses, jewelry,
watches, bags, cases, packs, wallets, clothing and hair accessories 16869   
EXPRESS    Express, LLC    039,308       Pending    25    Clothing, namely
belts, blazers, blouses, boots, bras, caps, coats, dresses, flip flops, gloves,
gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, leotards,
lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves,
shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits, tank
tops, ties, underwear and vests 16864    Griffin Design    Express, LLC   
039,303       Pending    9    Sunglasses 16865    GRIFFIN DESIGN    Express, LLC
   039,305       Pending    25    Clothing, namely belts, blazers, blouses,
boots, bras, caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and
vests 16866    GRIFFIN DESIGN    Express, LLC    039,306       Registered    14
   Jewelry and Watches 16867    GRIFFIN DESIGN    Express, LLC    039,307      
Pending    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold empty,
duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty,
tote bags, travel bags and wallets 16868    GRIFFIN DESIGN    Express, LLC   
039,304       Pending    26    Belts buckles, barrettes, hair bands, hair bows,
hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders
Country:    Netherlands Antilles               

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16249    EXPRESS    Express, LLC    D-800176    13372    Registered    3, 9, 14,
   Non-medicated personal care products, namely, aftershave



--------------------------------------------------------------------------------

                  18, 25, 26,    gels, aftershave lotion, antiperspirant,
artificial nails,                  

35

   astringent for the skin, bath beads, bath oil, bath salts, blush, body
glitter, body mist, body oil, body scrub, body wash, bronzing cream for the
skin, bubble bath, cleanser for the skin, cream for the skin, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mist, face powder, face scrub, fact toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, lotion for the skin, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage lotion, massage oil, moisturizer for
the skin, nail polish, nail polish remover, perfume, powder for the skin, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gel, soap for the skin, sun block for the skin, suntan
lotion for the skin, sunless tanning lotion for the skin, pre-sun tanning lotion
for the skin, post-suntanning lotion for the skin and talcum powder in
international class 3;                      sunglasses in international class 9;
                     jewelry and watches in international class 14            
         backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel
bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote
bags, travel bags and wallets, in international class 18                     
clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests in international class 25;         
            hair accessories, namely, barrettes, hair bows, hair clips, hair
ornaments, hair pins, hair ribbons and ponytail holder, in international class
26; and                      retail store services, mail order catalog services
and on-line store services featuring personal care products, sunglasses,
jewelry, watches, bags, cases, packs, wallets, clothing and hair accessories in
international class 35 10145    EXPRESS    Express, LLC    D-2095    02162   
Registered    25, 35    Clothing, namely, bathrobes, beach cover-ups, beachwear,
belts, blazers, blouses, body shapers, body suits, boxer shorts, bras, bustiers,
camisoles, caps, coats, dresses, footwear,



--------------------------------------------------------------------------------

                     foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests, in International Class 25; and   
                 

Retail store services and mail order catalog services featuring personal care
products, jewelry, watches, packs, bags, wallets,

and clothing, in International Class 35.

16604    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International

Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25

Belt buckles in International class 26

Country:    New Zealand                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

4615    EXPRESS    Express, LLC    238,137    238,137    Registered    25   
Clothing; footwear including boots, shoes and slippers; headgear. 4616   
EXPRESS    Express, LLC    238,138    238,138    Registered    42    Retail and
wholesale services in this class in relation to clothing, headwear, footwear,
bags and accessories. 13721    EXPRESS    Express, LLC    734,897    734,897   
Registered    25, 35   

Clothing, namely, bathrobes, beach cover-ups, belts, blazers, blouses, body
suits, boots, boxer shorts, bras, bustiers, camisoles, caps, coats, dresses,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, knit shirts, knit tops, leotards, lingerie, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks, slippers,
slips, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops, teddies, ties,
tights, underpants, undershirts, underwear and vests, in International Class 25;
and

Retail store services, mail order catalog services and on-line retail store
services, namely personal care products, home fragrance products, jewelry,
watches, packs, bags, wallets, and clothing, in International Class 35.

16685    EXPRESS    Express, LLC    836,443       Pending    3, 9, 14, 18,
25,26, 35    Non-medicated personal care products, namely, aftershave gels,
aftershave lotion, antiperspirant, artificial nails, astringent for the skin,
bath beads, bath oil, bath salts, blush,



--------------------------------------------------------------------------------

                    

body glitter, body mist, body oil, body scrub, body wash, bronzing cream for the
skin, bubble bath, cleanser for the skin, cream for the skin, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mist, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightening preparations,
hair styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip
makeup pencils, lipstick, lotion for the skin, makeup for the body, makeup for
the face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, soap for the skin, sun block for
the skin, suntan lotions for the skin, sunless tanning lotion for the skin,
pre-sun tanning lotion for the skin, post-sun tanning lotion for the skin and
talcum powder in International Class 3;

Sunglasses in International Class 9;

Jewelry and watches in International Class 14;

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in

International Class 18

Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests in International Class 25;

Hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in International class 26;

Retail stores services, mail order catalogue services and on-line store services
featuring personal care products, sunglasses, jewellery, watches, bags, cases,
packs, wallets, clothing and hair accessories in International Class 35

10039    EXPRESSFASHION    Express, LLC    638,552    638,552    Renewed    35
   Retail store services and mail order catalog services featuring personal care
products, jewellery, watches, packs, bags, wallets and clothing. 14238   
EXPRESSFASHION    Express, LLC    740,509    740,509    Registered    35   
Retail store services, mail order catalogue services and on-line retail store
services in respect of personal care products, home fragrance products,
jewellery, watches, packs, bags, wallets and clothing.



--------------------------------------------------------------------------------

16712    Griffin Design    Express, LLC    836,229       Pending    9   
Sunglasses Country:    Nicaragua                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16171    EXPRESS    Express, LLC    2008-00415    900,572    Registered    18   
Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets. 16172    EXPRESS    Express, LLC    2001-00414   
900,571    Registered    14    Jewelry and watches. 16193    EXPRESS    Express,
LLC    2008-00633    900,684    Registered    25   

Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and

vests

16197    EXPRESS    Express, LLC    2008-00416    900,550    Registered    35   
Retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories 16232    EXPRESS    Express, LLC
   2008-00846    0900805 LM    Registered    3    Non-medicated personal care
products, namely, aftershave gels, aftershave lotion, antiperspirant, artificial
nails, astringent for the skin, bath beads, bath oil, bath salts, blush, body
glitter, body mist, body oil, body scrub, body wash, bronzing cream for the
skin, bubble bath, cleanser for the skin, cream for the skin, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mists, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, lotion for the skin, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage lotion, massage oil, moisturizer for
the skin, nail polish, mail polish remover, perfume, powder for the skin, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gel, soap for the skin, sun block for the skin, suntan
lotion for the skin, sunless tanning lotion for the skin, pre-suntanning lotion
for the skin, post-suntanning lotion for the skin and talcum powder, in
International class 3;



--------------------------------------------------------------------------------

4674    EXPRESS    Express, LLC       35,814    Registered    25    Clothing
including boots, shoes and slippers. 4675    EXPRESS    Express, LLC      
33,140    Registered    35   

Services of shop of clothes to the detail and services of orders

(requests) by mail.

10407    EXPRESS    Express, LLC    2001/03537    54,555    Registered    3   
Personal care products, namely, aftershave, antiperspirant, artificial nails,
astringent for the face, astringent for the skin, bath oil, bath beads, blush,
body glitter, bubble bath, cleanser for the face, cologne, cotton swabs, cream
for body, cream for cuticles, cream for eyes, cream for face, cream for hands,
deodorant, exfoliators for skin, eye makeup pencils, eye shadow, face mist,
foundation, fragrant body splash, hair conditioner, hair dyes, hair glitter,
hair rinses, hair shampoo, hair spray, hair styling gel, hair styling mousse,
lotion for the body, lotion for hands, lotion for face, lip balm, lip gloss, lip
makeup pencils, lipstick, makeup for the body, makeup for the face, makeup
remover, mascara, nail corrector pens, nail polish, nail polish remover, nail
stencils, non-medicated blemish stick, oil blotting sheets for the skin,
perfume, powder for the body, powder for the face, pumices, shaving cream,
shower gel, soap for body, soap for face, soap for hands, sun block for the
skin, suntan lotion for the body, suntan lotion for the face, sunless tanning
lotion for the body, sunless tanning lotion for the face, pre-suntanning lotion
for the body, pre-suntanning lotion for the face, post-suntanning lotion for the
body, post-suntanning lotion for the face and talcum powder. 10408    EXPRESS   
Express, LLC    2001/03538    54,554    Registered    14    Jewelry and watches.
10409    EXPRESS    Express, LLC    2001/03539    54,553    Registered    18   
Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets. Country:    Norway                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

79    EXP AND DESIGN    Express, LLC    88/4268    151,838    Registered    3,
14, 25,    Bleaching preparations and other substances for laundry use;         
         42   

cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices, in International Class 3;

Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewellery, precious stones;
horological and chronometric instruments, in International Class 14;

Clothing, footwear, headgear, in International Class 25; and All services, in
International Class 42.

16175    EXPRESS    Express, LLC    200801287    250188    Registered    9, 14,
18, 26, 35   

Sunglasses in class 9

Jewelry and watches in class 14



--------------------------------------------------------------------------------

                    

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs. gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in class 18

Hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in class 26

Retail store services featuring personal care products, sunglasses, jewelry,
watches, bags, cases, packs, wallets, clothing and hair accessories in class 35

1825    EXPRESS    Express, LLC    019914671    196,656    Registered    25   
Clothing, boots, shoes (not included in other classes), slippers. 10111   
EXPRESS    Express, LLC    200106758    215,460    Registered    3, 14, 18, 35
  

Personal care products, namely, aftershave, antiperspirant, artificial nails,
astringent for the face, astringent for the skin, bath oil, bath beads, blush,
body glitter, bubble bath, cleanser for the face, cologne, cotton swabs, cream
for body, cream for cuticles, cream for eyes, cream for face, cream for hands,
deodorant, exfoliators for skin, eye makeup pencils, eye shadow face mist,
foundation, fragrant body splash, hair conditioner hair dyes, hair glitter, hair
rinses, hair shampoo, hair spray, hair styling gel, hair styling mousse, lotion
for the body, lotion for hands, lotion for face, lip balm, lip gloss, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, nail corrector pens, nail polish, nail polish remover, nail stencils,
non-medicated blemish stick, oil blotting sheets for the skin, perfume, powder
for the body, powder powder, powder for the face, pumices, shaving cream, shower
gel soap for body, soap for face, soap for hands, sun block for the skin, suntan
lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder, in International Class 3;

Jewelry and watches, in International Class 14;

Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets, in International Class 18;

and

Retail store services and mail order catalog services featuring personal care
products, jewelry, watches, packs, bags, wallets

and clothing, in International Class 35.

14045    EXPRESS    Express, LLC    200509688    234,566    Registered    25   
Clothing, namely, bathrobes, beach cover-ups, belts, blazers, blouses, body
suits, boots, boxer shorts, bras, bustiers, camisoles caps, coats, dresses,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, knit shirts, knit tops, leotards, lingerie, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks, slippers,
slips,



--------------------------------------------------------------------------------

                     sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops,
teddies, ties, tights, underpants, undershirts, underwear and vests. 16766   
EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 25   

Personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush, body balm,
body glitter, body mist, body oil, body polish, body scrub, body wash, bubble
bath, cologne, body cream, eye cream, face cream, non-medicated foot cream, hand
cream, deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eyeliner eye makeup pencils, eye gel masks,
eye shadow, cosmetic facial highlighting cream, cosmetic facial highlighting
powder, face masks cream, face mist, facial scrub, non-medicated foot soaks,
face toners, foot scrubs, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo,
hair spray, hair straightening preparations, hair styling gel, hair styling
mousse, lotion for the body, lotion for the face, non-medicated lotion for the
feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
non-medicated cosmetic blemish stick, non-medicated cleanser for the face,
cosmetic facial blotting papers, perfume, body powder, face powder, foot powder,
non-medicated salt scrubs for the skin, shaving cream, shaving gels, shea butter
for cosmetic purposes, shower cream, shower gel, skin bronzing cream; skin care
preparation, namely skin toners, body soap, face soap, hand soap, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, self-tanning lotion for the face,
pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face,
talcum powder, wrinkle removing skin care preparations, in International class
3;

Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts, hosiery,
tights, socks, shorts, tank tops and t-shirts in International class 25;



--------------------------------------------------------------------------------

6473    EXPRESS WORLD BRAND    Express, LLC    199902367    199,270   
Registered    3, 14    Bleaching preparations and other substances for laundry
use; cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices, in International Class 3;
and                      Precious metals and their alloys and goods in precious
metals or coated therewith, not included in other classes; jewellery, precious
stones; horological and chronometric instruments. The registration does not
cover smokers’ articles made of precious metals, in International Class 14.
16605    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25, 26    Jewelry in International Class 14;
Wallets made of leather or other materials, in International Class 18;         
            Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops,
sandals, pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas,
skirts, sweat shirts, in International Class 25                      Belt
buckles in International class 26 16805    GRIFFIN DESIGN    Express, LLC   
201101702       Pending    9    Sunglasses Country:    Ohio                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16567    EXPRESS GC, LLC    Express GC, LLC       1271914    Registered      
Gift Certificates and Merchandise Credit Services Country:    Oman            
     

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16145    EXPRESS    Express, LLC    48,472    48,472    Registered    9   
Sunglasses 16146    EXPRESS    Express, LLC    48,475    48,475    Registered   
26    Hair accessories, namely, barrettes, hair bows, hair clips, hair
ornaments, hair pins, hair ribbons and ponytail holders 16147    EXPRESS   
Express, LLC    48,473    48,473    Registered    14    Jewelry and watches
16148    EXPRESS    Express, LLC    48,474    48,474    Registered    18   
backpacks, cosmetic bags sold empty, cosmetic cases sold empty, empty, duffel
bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote
bags, travel bags and wallets. 16149    EXPRESS    Express, LLC    48,476   
48,476    Registered    35    retail store services, mail order catalog services
and on-line store services featuring personal care products, sunglasses,
jewelry, watches, bags, cases, packs, wallets, clothing and hair accessories
9010    EXPRESS    Express, LLC    23,936    23,936    Renewal Pending    25   
Clothing, footwear, headgear. 9903    EXPRESS    Express, LLC    25,490   
25,490    Renewal Pending    35    Retail store services featuring personal care
products, jewelry, watches, packs, bags, wallets and clothing. 9904    EXPRESS
   Express, LLC    25,489    25,489    Renewal Pending    42    Mail order
catalog services featuring personal care products, jewelry, watches, packs,
bags, wallets and clothing. 16767    EXPRESS    Express, LLC    A0022897   
1,074,395    Registered    14, 25    Jewelry in International Class 14;         
            Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts,
hosiery, tights, socks, shorts, tank tops and t-shirts in International class 25



--------------------------------------------------------------------------------

16396    EXPRESS EXPRESS LLC IN ARABIC    Express, LLC    52,823    52,823   
Registered    3    Non-medicated personal care products, namely, aftershave
gels, aftershave lotion, antiperspirant, artificial nails, astringent for the
skin, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, bronzing cream for the skin, bubble bath, cleanser
for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder 16398    EXPRESS EXPRESS    Express, LLC    52,824   
52,824    Registered    9    sunglasses    LLC IN ARABIC                   16400
   EXPRESS IN    Express, LLC    52,825    52,825    Registered    14    Jewelry
and watches    ARABIC                   16402    EXPRESS IN ARABIC    Express,
LLC    52,826       PENDING    18    Backpacks, cosmetic bags sold empty,
cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses,
toiletry bags sold empty, tote bags, travel bags and wallets 16404    EXPRESS IN
ARABIC    Express, LLC    52,827       PENDING    25    Clothing, namely belts,
blazers, blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops,
hats, headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens,
pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties,
underwear and vests 16406    EXPRESS IN ARABIC    Express, LLC    52,828      
PENDING    26    Hair accessories, namely, barrettes, hair bows, hair clips,
hair ornaments, hair pins, hair ribbons and ponytail holders 16408    EXPRESS IN
ARABIC    Express, LLC    52,829    52,829    Registered    35    Retail store
services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories



--------------------------------------------------------------------------------

16494    EXPRESS RESERVE    Express, LLC    58,426    58,426    Registered    3
   Personal care products, namely, aftershave preparations, namely, gels and
lotions, antiperspirants, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals, bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
skin care preparations, namely, body balm, body cream, body glitter, body mist,
body oil, body polish, body powder, soaps for body care, body scrub, body
washes, bubble bath, cologne, deodorants for personal use, essential oils for
personal use, exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner
pencils, gel eye masks, eye shadow, face cream, face paint, facial beauty masks,
face powder, face soap, facial scrub, non-medicated foot soaks, skin toners,
foot powder, foot scrubs, foundation, body splash, body mist, hair conditioner,
hair pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightening preparations, hair styling gel, hair styling mousse, hand cream,
hand soap, lotion for the body, lotion for the face, non-medicated lotion for
the feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, massage cream, massage oil, body lotion, namely, massage lotion, nail
polish, nail polish remover, non-medicated cosmetic makeup pencils for
blemishes, non-medicated cleanser for the face, non-medicated foot cream,
non-medicated lip balm, cosmetic facial blotting papers, perfume, non-medicated
bath salt for he skin, shaving cream, shaving gels, shea butter for cosmetic
purposes, shower cream, shower gel, skin bronzing cream; skin care preparation,
namely, non-medicated body polish and body balm, skin toners, sun block for the
body, sun block for the face, suntan lotion for the body, suntan lotion for the
face, indoor tanning lotion for the body, self-tanning suntan creams for the
face, suntan lotion for the body, pre-sunning suntan lotion for the face,
post-sunning suntan lotion for the body, post-suntan lotion for the face, talcum
powder, wrinkle removing skin care preparations 16151    EXPRESSFASHION   
Express, LLC    48,471    48,471    Registered    3    Non-medicated personal
care products, namely, aftershave gels, aftershave lotion, antiperspirant,
artificial nails, astringent for the skin, bath beads, bath oil, bath salts,
blush, body glitter, body mist, body oil, body scrub, body wash, bronzing cream
for the skin, bubble bath, cleanser for the skin, cream for the skin, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mist, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams,



--------------------------------------------------------------------------------

                     hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, lotion for the skin, nail polish, nail polish remover, perfume, powder
for the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder 16397    EXPRESSFASHION IN ARABIC    Express, LLC    52,830      
PENDING    3    Non-medicated personal care products, namely, aftershave gels,
aftershave lotion, antiperspirant, artificial nails, astringent for the skin,
bath beads, bath oil, bath salts, blush, body glitter, body mist, body oil, body
scrub, body wash, bronzing cream for the skin, bubble bath, cleanser for the
skin, cream for the skin, cologne, deodorants for personal use, essential oils
for personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face masks, face mist, face powder, face scrub,
face toners, foot soaks, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder 16399    EXPRESSFASHION IN ARABIC    Express, LLC   
52,831    52,831    Registered    9    sunglasses 16401    EXPRESSFASHION IN
ARABIC    Express, LLC    52,832    52,832    Registered    14    Jewelry and
watches 16403    EXPRESSFASHION IN ARABIC    Express, LLC    52,833    52,833   
Registered    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets 16405    EXPRESSFASHION IN ARABIC   
Express, LLC    52,834       PENDING    25    Clothing, namely belts, blazers,
blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks,



--------------------------------------------------------------------------------

                     stockings, suits, sweat pants, sweat shirts, sweat shorts,
sweat suits, sweaters, swim suits, tank tops, ties, underwear and vests 16407   
EXPRESSFASHION    Express, LLC    52,835    52,835    Registered    26    Hair
accessories, namely, barrettes, hair bows, hair clips, hair    IN ARABIC      
            ornaments, hair pins, hair ribbons and ponytail holders 16409   
EXPRESSFASHION    Express, LLC    52,836    52,836    Registered    35    Retail
store services, mail order catalog services and on-line    IN ARABIC            
      store services featuring personal care products, sunglasses, jewelry,
watches, bags, cases, packs, wallets, clothing and hair accessories 16606   
GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18,
25,    Jewelry in International Class 14;                   26    Wallets made
of leather or other materials, in International Class 18;                     
Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25                      Belt buckles in
International class 26 16686    Griffin Design    Express, LLC    66,690      
Pending    9    Sunglasses Country:    Pakistan                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

9976    EXPRESS    Express, LLC    171,425    171,425    Registered    14   
Jewelry and watches. 9977    EXPRESS    Expressco, Inc.    171,426       Pending
   18    Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote
bags, travel bags and wallets. 9978    EXPRESS    Expressco, Inc.    171,428   
   Pending    25    Clothing, namely, bathrobes, beach cover-ups, beachwear,
belts, blazers, blouses, body shapers, body suits, boxer shorts, bras, bustiers,
camisoles, caps, coats, dresses, footwear, foundation garments, garter belts,
girdles, gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans,
jogging suits, knee highs, knit shirts, knit tops, leotards, lingerie,
loungewear, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear,
slips, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat
suits, sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties,
tights, underpants, undershirts, underwear and vests. 12460    EXPRESS   
Expressco, Inc.    196,016       Pending    42    Retail store and mail order
catalog services. 16410    EXPRESS IN URDU    Express, LLC    255081      
PENDING    3    Non-medicated personal care products, namely, aftershave gels,
aftershave lotion, antiperspirant, artificial nails, astringent for the skin,
bath beads, bath oil, bath salts, blush, body glitter, body mist, body oil, body
scrub, body wash, bronzing cream for the skin, bubble bath, cleanser for the
skin, cream for the skin, cologne, deodorants for personal use, essential oils
for personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow,



--------------------------------------------------------------------------------

                     face masks, face mist, face powder, face scrub, face
toners, foot soaks, foundation, fragrant body splash, fragrant body mist, hair
conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder   

16412

   EXPRESS IN URDU    Express, LLC    255083    PENDING    9    sunglasses   

16414

   EXPRESS IN URDU    Express, LLC    255084    PENDING    14    Jewelry and
watches   

16416

   EXPRESS IN URDU    Express, LLC    255087    PENDING    18    Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets   

16418

   EXPRESS IN URDU    Express, LLC    255089    PENDING    25    Clothing,
namely belts, blazers, blouses, boots, bras, caps, coats, dresses, gloves,
gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, leotards,
lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves,
shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim suits, tank
tops, ties, underwear and vests   

16420

   EXPRESS IN URDU    Express, LLC    255091    PENDING    26    Hair
accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders   

16422

   EXPRESS IN URDU    Express, LLC    255092    PENDING    35    Retail store
services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories   

16411

   EXPRESSFASHION IN URDU    Express, LLC    255080    PENDING    3   
Non-medicated personal care products, namely, aftershave gels, aftershave
lotion, antiperspirant, artificial nails, astringent for the skin, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, bronzing cream for the skin, bubble bath, cleanser for the skin, cream for
the skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body



--------------------------------------------------------------------------------

                     mist, hair conditioner, hair dyes, hair glitter, hair
highlighter,                      hair mascara, hair pomade, hair rinses, hair
removing creams,                      hair shampoo, hair spray, hair
straightener, hair styling gel,                      hair styling mousse, lip
balm, lip gloss, lip liner, lip makeup                      pencils, lipstick,
lotion for the skin, makeup for the body,                      makeup for the
face, makeup remover, mascara, massage                      cream, massage
lotion, massage oil, moisturizer for the skin,                      nail polish,
nail polish remover, perfume, powder for the skin,                      pumice
stones for personal use, salt scrubs for the skin,                      shaving
cream, shaving gels, shower cream, shower gel, soap                      for the
skin, sun block for the skin, suntan lotion for the skin,                     
sunless tanning lotion for the skin, pre-suntanning lotion for                  
   the skin, post-suntanning lotion for the skin and talcum                     
powder 16413    EXPRESSFASHION    Express, LLC    255082       PENDING    9   
sunglasses    IN URDU                   16415    EXPRESSFASHION    Express, LLC
   255085       PENDING    14    Jewelry and watches    IN URDU               
   16417    EXPRESSFASHION IN URDU    Express, LLC    255086       PENDING    18
   Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets 16419    EXPRESSFASHION IN URDU    Express, LLC   
255088       PENDING    25    Clothing, namely belts, blazers, blouses, boots,
bras, caps, coats, dresses, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swim suits, tank tops, ties, underwear and vests
16421    EXPRESSFASHION IN URDU    Express, LLC    255090       PENDING    26   
Hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16423    EXPRESSFASHION IN URDU   
Express, LLC    255093       PENDING    35    Retail store services, mail order
catalog services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories Country:    Panama                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

4024    EXPRESS    Express, LLC    74,387    74,387    Registered    25   
Sweaters, knit tops, blouses, pants, sport jackets, shirts, and skirts. 6747   
EXPRESS    Express, LLC    91,852    91,852 02    Renewed    35    Retail store
and mail order services. 10332    EXPRESS    Express, LLC    115,533    115,533
   Registered    14    Jewelry and watches. 10333    EXPRESS    Express, LLC   
115,527    115,527    Registered    18    Backpacks, duffel bags, fanny packs,
gym bags, handbags, purses, tote bags, travel bags and wallets.



--------------------------------------------------------------------------------

16978    EXPRESS    Express, LLC    200747-01       Pending    3   
Non-medicated personal care products, namely, aftershave gels, aftershave
lotion, antiperspirant, artificial nails, astringent for the skin, bath beads,
bath oil, bath salts, blush, body glitter; body mist, body oil, body scrub, body
wash, bronzing cream for the skin, bubble bath, cleanser for the skin, cream for
the skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightening
preparations, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-sun tanning lotion for the skin, post-sun tanning lotion for
the skin and talcum powder 11264    EXPRESSFASHION    Express, LLC    123,362   
123,362    Registered    3    Personal care products, namely, aftershave,
antiperspirant, artificial                      nails, astringent for the face,
astringent for the skin, bath oil, bubble bath, blush, body glitter, body oil,
body scrub, foamy bath, cologne, cream for the body, cream for the cuticles,
cream for the eyes, cream for the face, cream for the hands, deodorant,
essential oils, exfoliators for the skin, eye gels, eye makeup pencils, eye
shadow, face highlighter, facial masks, face mist, face scrub, foot soak,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lotion for the body, lotion for the hands, lotion for
the face, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup
for the body, makeup for the face, makeup remover, mascara, nail corrector pens,
nail polish, nail polish remover, nail stencils, non-medicated blemish stick,
non-medicated cleanser for the face, non-medicated foot spray, non-medicated
mood enhancing massage ointment, non-medicated mood enhancing massage cream, oil
blotting sheets for the skin, perfume,



--------------------------------------------------------------------------------

                     powder for the body, powder for the face, powder for the
feet, pumice stones for personal use, salt scrubs for the skin, shaving cream,
shower gel, skin bronzing cream, soap for the body, soap for the face, soap for
the hands, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body, sunless
tanning lotion for the face, pre-suntanning lotion for the body, pre-suntanning
lotion for the face, post-suntanning lotion for the body, post-suntanning lotion
for the face and talcum powder. 16972    GRIFFIN DESIGN    Express, LLC   
200744-01       Pending    26    Belt buckles, barrettes, hair bands, hair bows,
hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders 16973
   GRIFFIN DESIGN    Express, LLC    200733-01       Pending    14    Jewelry
and watches 16975    GRIFFIN DESIGN    Express, LLC    200740-01       Pending
   25    Clothing, namely, belts, blazers, blouses, boots, bras, caps, coats,
dresses, flip flops, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose,
robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers,
sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts,
sweat suits, sweaters, swimsuits, tank tops, ties, underwear and vests 16979   
GRIFFIN DESIGN    Express, LLC    20073701-01       Pending    18    Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets 16983    GRIFFIN DESIGN    Express, LLC    200758-01       Pending    9
   Sunglasses Country:    Paraguay                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16240    EXPRESS    Express, LLC    7186/2008       Pending    24    All the
products in International Class 24, namely, textiles and textile goods for use
in the manufacture of clothing, not                      included in other
classes 1834    EXPRESS    Express, LLC    1,373    254,690    Registered    14
   Precious metals and their alloys and goods in precious metals or coated
therewith (except cutlery, forks and spoons); jewellery, precious stones;
horological and other chronometric instruments. 1835    EXPRESS    Express, LLC
   1,374    254,691    Registered    25    Clothing, including boots, shoes and
slippers. 1836    EXPRESS    Express, LLC    1,371    260,089    Registered   
35    Retail store and mail order services. 10503    EXPRESS    Express, LLC   
26347-2001    284,710    Registered    18    Backpacks, duffel bags, fanny
packs, gym bags, handbags, purses, tote bags, travel bags and wallets. 14112   
EXPRESS    Express, LLC    32851-2005    291,771    Registered    14    All
products included in class 14, namely precious metals and their alloys and goods
in precious metals or coated therewith, not included in other classes;
jewellery, precious stones; horological and chronometric instruments. 14113   
EXPRESS    Express, LLC    32852-2005    291,772    Registered    25    All
products in class 25, namely clothing, footwear, headgear. 14114    EXPRESS   
Expressco, Inc.    32853-2005       Pending    35    Retail store services, mail
order catalog services and on-line retail store services featuring personal care
products, home fragrance products, jewelry, watches, packs, bags, wallets and
clothing.



--------------------------------------------------------------------------------

16220    EXPRESSFASHION    Express, LLC    5010/2008    324,405    Registered   
3    Non-medicated personal care products, namely, aftershave gels, aftershave
lotion. antiperspirant, artificial nails, astringent for the skins, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gels, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder in international class 3 10504    EXPRESSFASHION    Express, LLC
   26348-2001    249,425    Registered    3    Personal care products, namely,
aftershave, antiperspirant, artificial nails, astringent for the face,
astringent for the skin, bath oil, bath beads, blush, body glitter, bubble bath,
cleanser for the face, cologne, cotton swabs, cream for body, cream for
cuticles, cream for eyes, cream for face, cream for hands, deodorant,
exfoliators for skin, eye makeup pencils, eye shadow, face mist, foundation,
fragrant body splash, hair conditioner, hair dyes, hair glitter, hair rinses,
hair shampoo, hair spray, hair styling gel, hair styling mousse, lotion for the
body, lotion for hands, lotion for face, lip balm, lip gloss, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, nail corrector pens, nail polish, nail polish remover, nail stencils,
non-medicated blemish stick, oil blotting sheets for the skin, perfume, powder
for the body, powder for the face, pumices, shaving cream, shower gel, soap for
body, soap for face, soap for hands, sun block for the skin, suntan lotion for
the body, suntan lotion for the face, sunless tanning lotion for the body,
sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder.



--------------------------------------------------------------------------------

16901    GRIFFIN DESIGN    Express, LLC    3534/2011       Pending    9   
Sunglasses 16902    GRIFFIN DESIGN    Express, LLC    3535/2011       Pending   
14    Jewelry and watches 16903    GRIFFIN DESIGN    Express, LLC    3536/2011
      Pending    25    Clothing, namely belts, blazers, blouses, boots, bras,
caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and vests
16904    GRIFFIN DESIGN    Express, LLC    3537/2011       Pending    26    Belt
buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16909    GRIFFIN DESIGN    Express, LLC
   12406/2011       Pending    18    Backpacks, cosmetic bags sold empty,
cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses,
toiletry bags sold empty, tote bags, travel bags and wallets Country:    Peru   
              

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16209    EXPRESS    Express, LLC    347,156       PENDING    25    Clothing,
namely belts, blazers, blouses, boots, bras, caps, coats, dresses, gloves,
gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, leotards,
lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves,
shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim suits, tank
tops, ties, underwear and vests 1827    EXPRESS    Express, LLC       79,326   
Registered    14    Watches and clocks and jewelry made of non-precious metal.
16722    EXPRESS    Express, LLC    446,437       Pending    3, 9, 18, 26, 35   
Non-medicated personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, artificial nails, astringent for the skin, bath beads, bath oil,
bath salts, blush, body glitter, body mist, body oil, body scrub, body wash,
bronzing cream for the skin, bubble bath, cleanser for the skin, cream for the
skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightening
preparations, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick. lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for



--------------------------------------------------------------------------------

                    

the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-sun tanning lotion for the skin, post-sun tanning lotion for the skin and
talcum powder in Class 3;

Sunglasses in international class 9;

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in International class 18;

Belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in International class 26 and

Retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories in International Class 35

13948    EXPRESS AND DESIGN    Express, LLC    257,396    112,370    Registered
   14    Jewelry and watches. 16509    EXPRESS WORLD BRAND    Express, LLC   
410,219    168,368    Registered    25    Articles of clothing, including boots,
shoes and slippers 10468    EXPRESSFASHION    Express, LLC    137,010    77,944
   Registered    3    Personal care products, namely, aftershave,
antiperspirant, artificial nails, astringent for the face, astringent for the
skin, bath oil, bath beads, blush, body glitter, bubble bath, cleanser for the
face, cologne, cotton swabs, cream for body, cream for cuticles, cream for eyes,
cream for face, cream for hands, deodorant, exfoliators for skin, eye makeup
pencils, eye shadow, face mist, foundation, fragrant body splash, hair
conditioner, hair dyes, hair glitter, hair rinses, hair shampoo, hair spray,
hair styling gel, hair styling mousse, lotion for the body, lotion for hands,
lotion for face, lip balm, lip gloss, lip makeup pencils, lipstick, makeup for
the body, makeup for the face, makeup remover, mascara, nail corrector pens,
nail polish, nail polish remover, nail stencils, non-medicated blemish stick,
oil blotting sheets for the skin, perfume, powder for the body, powder for the
face, pumices, shaving cream, shower gel, soap for body, soap for face, soap for
hands, sun block for the skin, suntan lotion for the body, suntan lotion for the
face, sunless tanning lotion for the body, sunless tanning lotion for the face,
pre-suntanning lotion for the body, pre-suntanning lotion for the face,
post-suntanning lotion for the body, post-suntanning lotion for the face and
talcum powder. 10470    EXPRESSFASHION    Express, LLC    137,012    78,019   
Registered    25    Clothing, namely, bathrobes, beach cover-ups, beachwear,
belts, blazers, blouses, body shapers, body suits, boxer shorts, bras, bustiers,
camisoles, caps, coats, dresses, footwear,



--------------------------------------------------------------------------------

                     foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests. 12302    EXPRESSFASHION   
Express, LLC    197,581    35,600    Registered    35    Services of regrouping
goods to be appreciated by the consumers and mail commercial interaction. 14349
   EXPRESSFASHION AND DESIGN    Express, LLC    270,114    115,512    Registered
   3    Personal care products, namely, aftershave gels, aftershave lotion,
antiperspirant, artificial nails, astringent for the face, astringent for the
skin, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, bubble bath, cologne, cream for the body, cream for
the cuticles, cream for the eyes, cream for the face, cream for the feet, cream
for the hands, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face highlighter, face masks, face mist, face scrub, non-medicated
foot soaks, face toners, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lotion for the body, lotion
for the face, lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, nail stencils, non-medicated blemish stick,
non-medicated cleanser for the face, non-medicated foot spray, non-medicated
massage ointment, oil blotting sheets for the skin, perfume, powder for the
body, powder for the face, powder for the feet, pumice stones for personal use,
salt scrubs for the skin, shaving cream, shaving gels, shower cream, shower gel,
skin bronzing cream, soap for the body, soap for the face, soap for the hands,
sun block for the body, sun block for the face, suntan lotion for the body,
suntan lotion for the face, sunless tanning lotion for the body, sunless tanning
lotion for the face, pre-suntanning lotion for the body, pre-suntanning lotion
for the face, post-suntanning lotion for the body, post-suntanning lotion for
the face and talcum powder.



--------------------------------------------------------------------------------

14350    EXPRESSFASHION AND DESIGN    Express, LLC    270,115    115,513   
Registered    25    Clothing, namely, bathrobes, beach cover-ups, belts,
blazers, blouses, body suits, boots, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, garter belts, girdles, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, knit shirts, knit tops, leotards,
lingerie, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slacks, slippers, slips, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops,
teddies, ties, tights, underpants, undershirts, underwear and vests. 16687   
Griffin Design    Express, LLC    445,785       Pending    9, 14, 18, 25, 26   

Sunglasses in international class 9;

Jewelry and watches in international class 14;

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in International class 18;

Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests in International class
25; and

belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in International class 26

Country:    Philippines                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16500    EXPRESS    Express, LLC    04-2009-010960       Pending    3   
Non-medicated personal care products, namely, aftershave gels, aftershave
lotion, antiperspirant, artificial nails, astringent for the skin, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, bronzing cream for the skin, bubble bath, cleanser for the skin, cream for
the skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin,



--------------------------------------------------------------------------------

                     nail polish, nail polish remover, perfume, powder for the
skin, pumice stones for personal use, salt scrubs for the skin, shaving cream,
shaving gels, shower cream, shower gel, soap for the skin, sun block for the
skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder 16501    EXPRESS    Express, LLC    4-2009-010959       Pending   
14    Jewelry, ornamental pins and watches 16502    EXPRESS    Express, LLC   
04-2009-010958       Pending    18    Backpacks, cosmetic bags sold empty,
cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses,
toiletry bags sold empty, tote bags, travel bags and wallets 16503    EXPRESS   
Express, LLC    04-2009-010957       Pending    35    Retail store services,
mail order catalog services and on-line retail store services featuring personal
care products, jewelry, watches and bags 16840    EXPRESS    Express, LLC   
04-2011-000866       Pending    9, 26   

Sunglasses in International Class 9;

Hair accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders, in International class 26

14714    EXPRESSFASHION    Express, LLC    4-2005-009558    42005009558   
Registered    25    Clothing, namely, bathrobes, beach cover-ups, belts,
blazers, blouses, body suits, boots, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, garter belts, girdles, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, knit shirts, knit tops, leotards,
lingerie, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slacks, slippers, slips, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops,
teddies, ties, tights, underpants, undershirts, underwear and vests. 16910   
GRIFFIN DESIGN    Express, LLC    04-2011-000862       Pending    9, 14, 18, 25,
26   

Sunglasses in International Class 9;

Jewelry and watches in International Class 14;

Backpacks and cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in International Class 18;

Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests in International Class
25; and

Belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in International class 26



--------------------------------------------------------------------------------

Country:    Poland                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16233    EXPRESS    Express, LLC    Z-335054    223,190    Registered    9, 25,
26, 35   

Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests, in International class 25;

Hair accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders, in International class 26 and Retail
store services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories, in International class 35

3639    EXPRESS    Express, LLC    Z-136502    100,231    Registered    39   
Services to third parties involving the distribution and supply of goods. 9279
   EXPRESS    Express, LLC    Z-228310    154,219    Renewed    25    Clothing,
boots, shoes, slippers and headgear. 10073    EXPRESS    Express, LLC   
Z-236184    207,104    Renewed    3, 14, 18    Personal care products, namely,
aftershave, antiperspirant, artificial nails, astringent for the face,
astringent for the skin, bath oil, bath beads, blush, body glitter, bubble bath,
cleanser for the face, cologne, cotton swabs, cream for body, cream for
cuticles, cream for eyes, cream for face, cream for hands, deodorant,
exfoliators for skin, eye makeup pencils, eye shadow, face mist, foundation,
fragrant body splash, hair conditioner, hair dyes, hair glitter, hair rinses,
hair shampoo, hair spray, hair styling gel, hair styling mousse, lotion for the
body, lotion for hands, lotion for face, lip balm, lip gloss, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, nail corrector pens, nail polish, nail polish remover, nail stencils,
non-medicated blemish stick, oil blotting sheets for the skin, perfume, powder
for the body, powder for the face, pumices, shaving cream, shower gel, soap for
body, soap for face, soap for hands, sun block for the skin, suntan lotion for
the body, suntan lotion for the face, sunless tanning lotion for the body,
sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder, in International Class 3;



--------------------------------------------------------------------------------

                     Jewelry and watches, in International Class 14; and
Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets, in International Class 18. 13834    EXPRESS    Express,
LLC    Z-299632    198287    Registered    35    Retail store services, mail
order catalog services and on-line retail store services featuring personal care
products, home fragrance products, jewelry, watches, packs, bags, wallets and
clothing. 16768    EXPRESS    Express, LLC    A0022897    1,074,395   
Registered    3, 14, 18   

Personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush, body balm,
body glitter, body mist, body oil, body polish, body scrub, body wash, bubble
bath, cologne, body cream, eye cream, face cream, non-medicated foot cream, hand
cream, deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eyeliner eye makeup pencils, eye gel masks,
eye shadow, cosmetic facial highlighting cream, cosmetic facial highlighting
powder, face masks cream, face mist, facial scrub, non-medicated foot soaks,
face toners, foot scrubs, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo,
hair spray, hair straightening preparations, hair styling gel, hair styling
mousse, lotion for the body, lotion for the face, non-medicated lotion for the
feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
non-medicated cosmetic blemish stick, non-medicated cleanser for the face,
cosmetic facial blotting papers, perfume, body powder, face powder, foot powder,
non-medicated salt scrubs for the skin, shaving cream, shaving gels, shea butter
for cosmetic purposes, shower cream, shower gel, skin bronzing cream; skin care
preparation, namely skin toners, body soap, face soap, hand soap, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, self-tanning lotion for the face,
pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face,
talcum powder, wrinkle removing skin care preparations, in International class
3;

Jewelry in International Class 14;

Purses and handbags in International Class 18



--------------------------------------------------------------------------------

16607    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops, sandals,
pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts,
sweat shirts, in International Class 25 Belt buckles in International class 26

16806    GRIFFIN DESIGN    Express, LLC    Z-380681       Pending    9   
Sunglasses Country:    Portugal                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16218    EXPRESS    Express, LLC    429,516    429,516    Registered    9, 26   

Sunglasses in international class 9

Hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in international class 26

1830    EXPRESS    Express, LLC    249,828    249,828    Registered    25   
Articles of clothing. 1831    EXPRESS    Express, LLC    249,829    249,829   
Registered    42    Technical assistance services to be rendered to retail
stores with no connection with business activities. 1832    EXPRESS    Express,
LLC    249,827    249,827    Registered    14    Watches, alarm-clocks and
jewelleries (not in precious metal). 6712    EXPRESS    Express, LLC    336,661
   336,661    Registered    35    Sales promotion for others, namely, mail order
catalogue services featuring personal care products and clothing. 10162   
EXPRESS    Express, LLC    356,411    356,411    Registered    18    Backpacks,
duffel bags, fanny packs, gym bags, handbags, purses, tote bags, travel bags and
wallets. 13734    EXPRESS    Express, LLC    393,547    393,547    Registered   
3, 14, 25, 35    Personal care products, namely, aftershave gels, aftershave
lotion, antiperspirant, artificial nails, astringent for the face, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, bubble bath, cologne, cream for the body, cream
for the cuticles, cream for the eyes, cream for the face, cream for the feet,
cream for the hands, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eye makeup pencils, eye
masks, eye shadow, face highlighter, face masks, face mist, face scrub,
non-medicated foot soaks, face toners, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lotion for the
body, lotion for the face, lotion for the feet, lotion for the hands, lip balm,
lip gloss, lip liner, lip makeup pencils, lipstick, makeup for the body, makeup
for the face, makeup remover, mascara, massage cream, massage lotion, massage
oil, nail polish, nail polish remover, nail stencils, non-medicated blemish
stick, non-medicated cleanser for the



--------------------------------------------------------------------------------

                     face, non-medicated foot spray, non-medicated massage
ointment, oil blotting sheets for the skin, perfume, powder for the body, powder
for the face, powder for the feet, pumice stones for personal use, salt scrubs
for the skin, shaving cream, shaving gels, shower cream, shower gel, skin
bronzing cream, soap for the body, soap for the face, soap for the hands, sun
block for the body, sun block for the face, suntan lotion for the body, suntan
lotion for the face, sunless tanning lotion for the body, sunless tanning lotion
for the face, pre-suntanning lotion for the body, pre-suntanning lotion for the
face, post-suntanning lotion for the body, post-suntanning lotion for the face
and talcum powder, in International Class 3;                     

Jewelry and watches, in International Class 14;

Clothing, namely, bathrobes, beach cover-ups, belts, blazers, blouses, body
suits, boots, boxer shorts, bras, bustiers, camisoles, caps, coats, dresses,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, knit shirts, knit tops, leotards, lingerie, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks, slippers,
slips, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops, teddies, ties,
tights, underpants, undershirts, underwear and vests, in International Class 25;
and

                     Retail store services, mail order catalog services and
on-line retail store services featuring personal care products, home fragrance
products, jewelry, watches, packs, bags, wallets and clothing, in International
Class 35. 16769    EXPRESS    Express, LLC    A0022897    1,074,395   
Registered    3, 9, 14, 18, 25, 26, 35    Personal care products, namely
aftershave gels, aftershave lotion, antiperspirant, cosmetic astringent for the
face, cosmetic astringent for the skin, bath beads, bath cream, bath crystals
bath fizzies, bath foam, bath gels, bath herbs, bath lotion, bath milks, bath
oil, bath salts, blush, body balm, body glitter, body mist, body oil, body
polish, body scrub, body wash, bubble bath, cologne, body cream, eye cream, face
cream, non-medicated foot cream, hand cream, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eyeliner eye makeup pencils, eye gel masks, eye shadow, cosmetic facial
highlighting cream, cosmetic facial highlighting powder, face masks cream, face
mist, facial scrub, non-medicated foot soaks, face toners, foot scrubs,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightening preparations, hair styling gel, hair styling



--------------------------------------------------------------------------------

                     mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;                      Sunglasses in
International Class 9;                      Jewelry in International Class 14;
                     Purses and handbags in International Class 18;            
         Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts,
hosiery, tights, socks, shorts, tank tops and t-shirts in International class
25;                      Hair accessories, namely hair ornaments, hair slides,
hair bands, hair bows, hair grips, hair clips in International class 26 and   
                  Retail store services featuring jewelry and hair accessories
in International Class 35 16217    EXPRESS AND DESIGN    Express, LLC    429,515
   429,515    Registered    18    Backpacks, cosmetic bags sold empty, cosmetic
cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry
bags sold empty, tote bags, travel bags and wallets 16608    GRIFFIN DESIGN   
Express, LLC    A0021283    1,051,608    Registered    14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25               
      Belt buckles in International class 26 16807    GRIFFIN DESIGN    Express,
LLC    478,505    478,505    Registered    9    Sunglasses



--------------------------------------------------------------------------------

Country:    Puerto Rico                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16523    1MX    Express, LLC    71,704       PENDING    25    Clothing namely,
belts, blazers, blouses, boots, bras, caps, coats, dresses, flip flops, gloves,
gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, leotards,
lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves,
shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits, tank
tops, ties, underwear, and vests 16526    EDITOR    Express, LLC    71,706      
PENDING    25    Clothing, namely belts, blazers, blouses, boots, bras, caps,
coats, dresses, flip flops, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear, and vests
13746    EXPRESS    Express, LLC    66,345    66,345    Registered    25   
Clothing, namely, bathrobes, beach cover-ups, belts, blazers, blouses, body
suits, boots, boxer shorts, bras, bustiers, camisoles, caps, coats, dresses,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, knit shirts, knit tops, leotards, lingerie, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks, slippers,
slips, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops, teddies, ties,
tights, underpants, undershirts, underwear and vests. 14831    EXPRESS   
Express, LLC       73,963    Registered    35    Retail store services, mail
order catalog services and on-line retail store services featuring personal care
products, home fragrance products, jewelry, watches, packs, bags, wallets and
clothing. 16514    EXPRESS    Express, LLC    70,790       Pending    14   
Jewelry and watches in International Class 14; 16518    EXPRESS    Express, LLC
   70,794       Pending    18    Backpacks, cosmetic bags sold empty, cosmetic
cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry
bags sold empty, tote bags, travel bags and wallets in International class 18
16519    EXPRESS    Express, LLC    70,793       Pending    26    Hair
accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair pins,
hair ribbons and ponytail holders in International Class 26 16520    EXPRESS   
Express, LLC    70,792       Pending    3    Non-medicated personal care
products, namely, aftershave gels, aftershave lotion, antiperspirant, artificial
nails, astringent for the skin, bath beads, bath oil, bath salts, blush, body
glitter, body mist, body oil, body scrub, body wash, bronzing cream for the
skin, bubble bath, cleanser for the skin, cream for the skin, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, fact mist, face powder, face scrub, face toners,



--------------------------------------------------------------------------------

                     foot soaks, foundation, fragrant body splash, fragrant body
mist, hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara,
hair pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntan lotion for the skin, post-suntan lotion for the skin
and talcum powder, in International class 3; 16521    EXPRESS    Express, LLC   
70,791       Pending    9    Sunglasses in International Class 9; 16534   
EXPRESS MEN    Express, LLC    71,709       PENDING    35    Retail store
services, mail order catalog services and on-line retail store services
featuring personal care products, home fragrance products, eye wear, jewelry,
watches, bags, cases, packs, small leather accessories, clothing and hair
accessories 16535    EXPRESS RESERVE    Express, LLC    71,700       PENDING   
3    Personal care products, namely aftershave preparations in the form of gels
and lotions, antiperspirants, cosmetic astringent for the face, cosmetic
astringent for the skin, bath beads, bath cream, bath crystals, bath fizzies,
bath foam, bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts,
blush; non-medicated skin care preparations, namely body balm, body cream, body
glitter, body mist, body oil, body polish, body powder, soaps for body care,
body scrub, body washes, bubble bath, cologne, deodorants for personal use,
essential oils for personal use, exfoliants for the skin, eye cream, eye gels,
eyeliner, eyeliner pencils, gel eye masks, eye shadow, face cream, face paint,
facial beauty masks, face powder, face soap, facial scrub, non-medicated foot
soaks, skin toners, foot powder, foot scrubs, foundation, body splash, hair
conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightening preparations, hair styling gel, hair styling mousse,
hand cream, hand soap, lotion for the body, lotion for the face, non-medicated
lotion for the feet, lotion for the hands, lip balm, lip gloss, lip liner, lip
makeup pencils, lipstick, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage oil, body lotion, namely massage
lotion, nail polish, nail polish remover, non-medicated cosmetic makeup pencils
for blemishes, non-medicated cleanser for the face, non-medicated foot cream,
non-medicated lip balm. cosmetic facial blotting papers, perfume, non-medicated
bath salt for



--------------------------------------------------------------------------------

                     the skin, shaving cream, shaving gels, shea butter for
cosmetic purposes, shower cream, shower gel, skin bronzing cream, non-medicated
skin care preparations, namely, non-medicated body polish and body balm, sun
block for the body, sun block for the face, suntan lotion for the body, suntan
lotion for the face, indoor tanning lotion for the body, self-tanning suntan
creams for the face, pre-sunning suntan lotion for the face, post-sunning suntan
lotion for the body, post-suntan lotion for the face, talcum powder, wrinkle
removing skin care preparations. 16554    GRIFFIN DESIGN    Express, LLC   
71,707       PENDING    18    Backpacks, cosmetic bags sold empty, cosmetic
cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry
bags sold empty, tote bags, travel bags and wallets 16557    GRIFFIN DESIGN   
Express, LLC    71,710       PENDING    25    Clothing, namely belts, blazers,
blouses, boots, bras, caps, coats, dresses, flip flops, gloves, gowns, halter
tops, hats, headbands, jackets, jeans, jogging suits, leotards, lingerie,
mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants,
sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties,
underwear and vests 16536    GRIFFIN DESIGN    Express, LLC    71,703      
PENDING    9    Sunglasses 16555    GRIFFIN DESIGN    Express, LLC    71,705   
   PENDING    14    Jewelry and watches 16556    GRIFFIN DESIGN    Express, LLC
   71,702       PENDING    26    Belt buckles, barrettes, hair bands, hair bows,
hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders 16537
   HONOR    Express, LLC    71,698       PENDING    3    Personal care products,
namely aftershave preparations in the form of gels and lotions, antiperspirants,
cosmetic astringent for the face, cosmetic astringent for the skin, bath beads,
bath cream, bath crystals, bath fizzies, bath foam, bath gels, bath herbs, bath
lotion, bath milks, bath oil, bath salts, blush, non-medicated skin care
preparations, namely body balm, body cream, body glitter, body mist, body oil,
body polish, body powder, soaps for body care, body scrub, body washes, bubble
bath, cologne, deodorants for personal use, essential oils for personal use,
exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner pencils, gel
eye masks, eye shadow, face cream, fact paint, facial beauty masks, face powder,
face soap, facial scrub, non-medicated foot soaks, skin toners, foot powder,
foot scrubs, foundation, body splash, hair conditioner, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightening
preparations, hair styling gel, hair styling mousse, hand cream, hand soap,
lotion for the body, lotion for the face, non-medicated lotion for the feet,
lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage oil, body lotion, namely, massage lotion, nail polish,
nail



--------------------------------------------------------------------------------

                     polish remover, non-medicated cosmetic makeup pencils for
blemishes, non-medicated cleanser for the face, non-medicated foot cream,
non-medicated lip balm, cosmetic facial blotting papers, perfume, non-medicated
bath salt for the skin, shaving cream, shaving gels, shea butter for cosmetic
purposes, shower cream, shower gel, skin bronzing cream, non-medicated skin care
preparations, namely non-medicated body polish and body balm, sun block for the
body, sun block for the face, suntan lotion for the body, suntan lotion for the
face, indoor tanning lotion for the body, self-tanning suntan creams for the
face, pre-sunning suntan lotion for the face, post-sunning suntan lotion for the
body, post-suntan lotion for the face, talcum powder 16538    HONOR & DESIGN   
Express, LLC    71,699       PENDING    3    Personal care products, namely
aftershave preparations in the form of gels and lotions, antiperspirants,
cosmetic astringent for the face, cosmetic astringent for the skin, bath beads,
bath cream, bath crystals, bath fizzies, bath foam, bath gels, bath herbs, bath
lotion, bath milks, bath oil, bath salts, blush, non-medicated skin care
preparations, namely body balm, body cream, body glitter, body mist, body oil,
body polish, body powder, soaps for body care, body scrub, body washes, bubble
bath, cologne, deodorants for personal use, essential oils for personal use,
exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner pencils, gel
eye masks, eye shadow, face cream, fact paint, facial beauty masks, face powder,
face soap, facial scrub, non-medicated foot soaks, skin toners, foot powder,
foot scrubs, foundation, body splash, hair conditioner, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightening
preparations, hair styling gel, hair styling mousse, hand cream, hand soap,
lotion for the body, lotion for the face, non-medicated lotion for the feet,
lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage oil, body lotion, namely, massage lotion, nail polish,
nail polish remover, non-medicated cosmetic makeup pencils for blemishes,
non-medicated cleanser for the face, non-medicated foot cream, non-medicated lip
balm, cosmetic facial blotting papers, perfume, non-medicated bath salt for the
skin, shaving cream, shaving gels, shea butter for cosmetic purposes, shower
cream, shower gel, skin bronzing cream, non-medicated skin care preparations,
namely non-medicated body polish and body balm, sun block for the body, sun
block for the face, suntan lotion for the body, suntan lotion for the face,
indoor tanning lotion for the body, self-tanning suntan creams for the face,
pre-sunning suntan lotion for the face, post-sunning suntan lotion for the body,
post-suntan lotion for the face, talcum powder



--------------------------------------------------------------------------------

16539    LOVE EXPRESS    Express, LLC    71,701       PENDING    3    Personal
care products, namely aftershave preparations in the form of gels and lotions,
antiperspirants, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals, bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush; non-medicated
skin care preparations, namely body balm, body cream, body glitter, body mist,
body oil, body polish, body powder, soaps for body care, body scrub, body
washes, bubble bath, cologne, deodorants, for personal use, essential oils for
personal use, exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner
pencils, gel eye masks, eye shadow, face cream, face paint, facial beauty masks,
face powder, face soap, facial scrub, non-medicated foot soaks, skin toners,
foot powder, foot scrubs, foundation, body splash, hair conditioner, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightening preparations, hair styling gel, hair styling mousse, hand cream,
hand soap, lotion for the body, lotion for the face, non-medicated lotion for
the feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, massage cream, massage oil, body lotion, namely massage lotion, nail
polish, nail polish remover, non-medicated cosmetic makeup pencils for
blemishes, non-medicated cleanser for the face, non-medicated foot cream,
non-medicated lip balm, cosmetic facial blotting papers, perfume, non-medicated
bath salt for the skin, shaving cream, shaving gels, shea butter for cosmetic
purposes, shower cream, shower gel, skin bronzing cream, non-medicated skin care
preparations, namely non-medicated body polish and body balm, sun block for the
body, sun block for the face, suntan lotion for the body, suntan lotion for the
face, indoor tanning lotion for the body, self-tanning suntan creams for the
face, pre-sunning suntan lotion for the body, post-sunning suntan lotion for the
face, talcum powder, wrinkle removing skin care preparations. Country:    Qatar
                 

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16161    EXPRESS    Express, LLC    48,548    48,548    Registered    18   
Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets 16162    EXPRESS    Express, LLC    48,550    48,550   
Registered    35    Retail store services, mail order catalog services and
on-line store services featuring personal care products, sunglasses, jewelry,
watches, bags, cases, packs, wallets, clothing and hair accessories



--------------------------------------------------------------------------------

16163    EXPRESS    Express, LLC    48,549    48,549    Registered    26    Hair
accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16164    EXPRESS    Express, LLC   
48,547    48,547    Registered    14    jewelry and watches 16165    EXPRESS   
Express, LLC    48,546    48,546    Registered    9    Sunglasses 16166   
EXPRESS    Express, LLC    48,545    48,545    Registered    3    Non-medicated
personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, artificial nails, astringent for the skin, bath beads, bath oil,
bath salts, blush, body glitter, body mist, body oil, body scrub, body wash,
bronzing cream for the skin, bubble bath, cleanser for the skin, cream for the
skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder, in international class 3; 9004    EXPRESS    Express, LLC   
24,139    24,139    Renewed    25    Clothing, footwear, headgear. 10038   
EXPRESS    Express, LLC    25,450    25,450    Renewal Pending    35    Retail
store services; mail order catalog services featuring personal care products,
jewelry, watches, packs, bags, wallets and clothing. 10669    EXPRESS   
Express, LLC    26,821    26,821    Registered    42    Retail stores services;
mail order catalog services featuring personal care products, jewelry, watches,
packs, bags, wallets and clothing. 16808    EXPRESS    Express, LLC    66,999   
   Pending    25    Clothing, namely belts, blazers, blouses, boots, bras, caps,
coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans,
jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vests



--------------------------------------------------------------------------------

16424    EXPRESS IN ARABIC    Express, LLC    53,192    53,192    Registered   
3    Non-medicated personal care products, namely, aftershave gels, aftershave
lotion, antiperspirant, artificial nails, astringent for the skin, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, bronzing cream for the skin, bubble bath, cleanser for the skin, cream for
the skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntanning lotion for the skin, post-suntanning lotion for the skin and
talcum powder 16426    EXPRESS IN ARABIC    Express, LLC    53,193    53,193   
Registered    9    Sunglasses 16428    EXPRESS IN ARABIC    Express, LLC   
53,194    53,194    Registered    14    Jewelry and watches 16430    EXPRESS IN
ARABIC    Express, LLC    53,195    53,195    Registered    18    Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets 16432    EXPRESS IN ARABIC    Express, LLC    53,196    53,196   
Registered    25    Clothing, namely belts, blazers, blouses, boots, bras, caps,
coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans,
jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vests 16434    EXPRESS IN
ARABIC    Express, LLC    53,197    53,197    Registered    26    Hair
accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16436    EXPRESS IN ARABIC    Express,
LLC    53,198    53,198    Registered    35    Retail store services, mail order
catalog services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories



--------------------------------------------------------------------------------

16495    EXPRESS RESERVE    Express, LLC    58,289       Pending    3   
Personal care products, namely, aftershave preparations, namely, gels and
lotions, antiperspirants, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals, bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
skin care preparations, namely, body balm, body cream, body glitter, body mist,
body oil, body polish, body powder, soaps for body care, body scrub, body
washes, bubble bath, cologne, deodorants for personal use, essential oils for
personal use, exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner
pencils, gel eye masks, eye shadow, face cream, face paint, facial beauty masks,
face powder, face soap, facial scrub, non-medicated foot soaks, skin toners,
foot powder, foot scrubs, foundation, body splash, body mist, hair conditioner,
hair pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightening preparations, hair styling gel, hair styling mousse, hand cream,
hand soap, lotion for the body, lotion for the face, non-medicated lotion for
the feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, massage cream, massage oil, body lotion, namely, massage lotion, nail
polish, nail polish remover, non-medicated cosmetic makeup pencils for
blemishes, non-medicated cleanser for the face, non-medicated foot cream,
non-medicated lip balm, cosmetic facial blotting papers, perfume, non-medicated
bath salt for he skin, shaving cream, shaving gels, shea butter for cosmetic
purposes, shower cream, shower gel, skin bronzing cream; skin care preparation,
namely, non-medicated body polish and body balm, skin toners, sun block for the
body, sun block for the face, suntan lotion for the body, suntan lotion for the
face, indoor tanning lotion for the body, self-tanning suntan creams for the
face, suntan lotion for the body, pre-sunning suntan lotion for the face,
post-sunning suntan lotion for the body, post-suntan lotion for the face, talcum
powder, wrinkle removing skin care preparations 16425    EXPRESSFASHION IN
ARABIC    Express, LLC    53,199    53,199    Registered    3    Non-medicated
personal care products, namely, aftershave gels, aftershave lotion,
antiperspirant, artificial nails, astringent for the skin, bath beads, bath oil,
bath salts, blush, body glitter, body mist, body oil, body scrub, body wash,
bronzing cream for the skin, bubble bath, cleanser for the skin, cream for the
skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams,



--------------------------------------------------------------------------------

                     hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, lotion for the skin, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream massage lotion, massage oil, moisturizer for the
skin, nail polish, nail polish remover, perfume, powder for the skin, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gel, soap for the skin, sun block for the skin, suntan
lotion for the skin, sunless tanning lotion for the skin, pre-suntanning lotion
for the skin, post-suntanning lotion for the skin and talcum powder 16427   
EXPRESSFASHION IN ARABIC    Express, LLC    53,200    53,200    Registered    9
   sunglasses 16429    EXPRESSFASHION IN ARABIC    Express, LLC    53,201   
53,201    Registered    14    Jewelry and watches 16431    EXPRESSFASHION IN
ARABIC    Express, LLC    53,202    53,202    Registered    18    Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets 16433    EXPRESSFASHION IN ARABIC    Express, LLC    53,203    53,203   
Registered    25    Clothing, namely belts, blazers, blouses, boots, bras, caps,
coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans,
jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vests 16435   
EXPRESSFASHION IN ARABIC    Express, LLC    53,204    53,204    Registered    26
   Hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments,
hair pins, hair ribbons and ponytail holders 16437    EXPRESSFASHION IN ARABIC
   Express, LLC    53,205    53,205    Registered    35    Retail store
services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories 16870    GRIFFIN DESIGN    Express, LLC
   67,408       Pending    25    Clothing, namely belts, blazers, blouses,
boots, bras, caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and
vests 16871    GRIFFIN DESIGN    Express, LLC    67,407       Pending    18   
Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets 16872    Griffin Design    Express, LLC    67,405      
Pending    9    Sunglasses 16873    GRIFFIN DESIGN    Express, LLC    67,409   
   Pending    26    Belts buckles, barrettes, hair bands, hair bows, hair clips,
hair ornaments, hair pins, hair ribbons and ponytail holders 16874    GRIFFIN
DESIGN    Express, LLC    67,406       Pending    14    Jewelry and Watches



--------------------------------------------------------------------------------

Country:    Romania                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1837    EXPRESS    Express, LLC    23,651    18,190    Renewal Pending    25   
Clothing, including boots, shoes, pantofles and slippers. 4703    EXPRESS   
Express, LLC    32,458    24,180    Registered    42    Retail clothing store
services and mail order services. 10032    EXPRESS    Express, LLC    M2001
02519    48,342    Registered    3, 18    Personal care products, namely,
aftershave, antiperspirant, artificial nails, astringent for the face,
astringent for the skin, bath oil, bath beads, blush, body glitter, bubble bath,
cleanser for the face, cologne, cotton swabs, cream for body, cream for
cuticles, cream for eyes, cream for face, cream for hands, deodorant,
exfoliators for skin, eye makeup pencils, eye shadow, face mist, foundation,
fragrant body splash, hair conditioner, hair dyes, hair glitter, hair rinses,
hair shampoo, hair spray, hair styling gel, hair styling mousse, lotion for the
body, lotion for hands, lotion for face, lip balm, lip gloss, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, nail corrector pens, nail polish, nail polish remover, nail stencils,
non-medicated blemish stick, oil blotting sheets for the skin, perfume, powder
for the body, powder for the face, pumices, shaving cream, shower gel, soap for
body, soap for face, soap for hands, sun block for the skin, suntan lotion for
the body, suntan lotion for the face, sunless tanning lotion for the body,
sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder, in International Class 3;
and Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets, in International Class 18. 16770    EXPRESS    Express,
LLC    A0022897    1,074,395    Registered    3, 9, 14, 18, 25, 26, 35   
Personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush, body balm,
body glitter, body mist, body oil, body polish, body scrub, body wash, bubble
bath, cologne, body cream, eye cream, face cream, non-medicated foot cream, hand
cream, deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eyeliner eye makeup pencils, eye gel masks,
eye shadow, cosmetic facial highlighting cream, cosmetic facial highlighting
powder, face masks cream, face mist, facial scrub, non-medicated foot



--------------------------------------------------------------------------------

                     soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;                      Sunglasses in
International Class 9;                      Jewelry in International Class 14;
                     Purses and handbags in International Class 18;            
         Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts,
hosiery, tights, socks, shorts, tank tops and t-shirts in International class
25;                      Hair accessories, namely hair ornaments, hair slides,
hair bands, hair bows, hair grips, hair clips in International class 26 and   
                  Retail store services featuring jewelry and hair accessories
in International Class 35 11124    EXPRESSFASHION    Express, LLC    M 2002
06060    52,640    Registered    14    Jewelry and watches. 16609    GRIFFIN
DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18, 25, 26
  

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25               
      Belt buckles in International class 26 16809    Griffin Design    Express,
LLC    M2011 0575       Pending    9    Sunglasses



--------------------------------------------------------------------------------

Country:    Russian Federation               

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16527    EDITOR    Express, LLC    201071501    484,837    Registered    25   
Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests in International class
25 16211    EXPRESS    Express, LLC    2008700670    403,144    Registered    3,
9, 14, 18, 26    Non-medicated personal care products, namely, aftershave gels,
aftershave lotion. antiperspirant, artificial nails, astringent for the skins,
bath beads, bath oil, bath salts, blush, body glitter, body mist, body oil, body
scrub, body wash, cologne, deodorants for personal use, essential oils for
personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face masks, face mist, face powder, face scrub,
face toners, foot soaks, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gels, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder in international class 3                      sunglasses
in international class 9                      Jewelry and watches in
international class 14                      Backpacks, cosmetic bags sold empty,
cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses,
toiletry bags sold empty, tote bags, travel bags and wallets in international
class 18                      Hair accessories, namely barrettes, hair bows,
hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders in
international class 26; 10003    EXPRESS    Express, LLC    2001716660   
264,153    Renewed    3, 14, 18    Personal care products, namely, aftershave,
antiperspirant, artificial nails, astringent for the face, astringent for the
skin, bath oil, bath beads, blush, body glitter, bubble bath, cleanser for the
face, cologne, cotton swabs, cream for body, cream for cuticles, cream for eyes,
cream for face, cream for hands, deodorant, exfoliators for skin, eye makeup
pencils, eye



--------------------------------------------------------------------------------

                     shadow, face mist, foundation, fragrant body splash, hair
conditioner, hair dyes, hair glitter, hair rinses, hair shampoo, hair spray,
hair styling gel, hair styling mousse, lotion for the body, lotion for hands,
lotion for face, lip balm, lip gloss, lip makeup pencils, lipstick, makeup for
the body, makeup for the face, makeup remover, mascara, nail corrector pens,
nail polish, nail stencils, non-medicated blemish stick, oil blotting sheets for
the skin, perfume, powder for the body, powder for the face, pumices, shaving
cream, sun block for the skin, suntan lotion for the body, suntan lotion for the
face, sunless tanning lotion for the body, sunless tanning lotion for the face,
pre-suntanning lotion for the body, pre-suntanning lotion for the face,
post-suntanning lotion for the body, post-suntanning lotion for the face and
talcum powder, in International Class 3;                      Jewelry and
watches, in International Class 14; and                      Backpacks, duffel
bags, fanny packs, gym bags, handbags, purses, tote bags, travel bags and
wallets, in International Class 18. 13781    EXPRESS    Express, LLC   
2005722009    324,138    Registered    25    Clothing, namely, bathrobes, beach
cover-ups, belts, blazers, blouses, body suits, boots, boxer shorts, bras,
bustiers, camisoles, caps, coats, dresses, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, jackets, jeans, jogging suits, knit shirts, knit
tops, leotards, lingerie, mittens, negligees, night gowns, night shirts,
pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits,
t-shirts, tank tops, teddies, ties, tights, underpants, undershirts, underwear
and vests. 16515    EXPRESS    Express, LLC    2010708016       Pending    25   
Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, tank tops, ties,
underwear and vests 16508    EXPRESS IN CYRILLIC    Express, LLC    2009731929
      Pending    3, 9, 14, 18, 25, 26, 35    Non-medicated personal care
products, namely, aftershave gels, aftershave lotion, antiperspirant, artificial
nails, astringent for the skin, bath beads, bath oil, bath salts, blush, body
glitter, body mist, body oil, body scrub, body wash, bronzing cream for the
skin, bubble bath, cleanser for the skin, cream for the skin, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mist, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body



--------------------------------------------------------------------------------

                     mist, hair conditioner, hair dyes, hair glitter, hair
highlighter, hair mascara, hair pomade, hair rinses, hair removing creams, hair
shampoo, hair spray, hair straightened, hair styling gel, hair styling mousse,
lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, lotion for the
skin, makeup for the body, makeup for the face, makeup remover, mascara, massage
cream, massage lotion, massage oil, moisturizer for the skin, nail polish, nail
polish remover, perfume, powder for the skin, pumice stones for personal use,
salt scrubs for the skin, shaving cream, shaving gels, shower cream, shower gel,
soap for the skin, sun block for the skin, suntan lotion for the skin, sunless
tanning lotion for the skin, pre-suntanning lotion for the skin, post-suntanning
lotion for the skin and talcum powder, in International Class 3;               
      Sunglasses, in International Class 9;                      Jewelry and
watches, in International Class 14;                      Backpacks, cosmetic
bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags,
handbags, purses, toiletry bags sold empty, tote bags, travel bags and wallets
in International Class 18 \                      Clothing, namely, bathrobes,
beach cover-ups, belts, blazers, blouses, body suits, boots, boxer shorts, bras,
bustiers, camisoles, caps, coats, dresses, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, jackets, jeans, jogging suits, knit shirts, knit
tops, leotards, lingerie, mittens, negligees, night gowns, night shirts,
pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits,
t-shirts, tank tops, teddies, ties, tights, underpants, undershirts, underwear
and vests, in International Class 25;                      Hair accessories,
namely, barrettes, hair bows, hair clips, hair ornaments, hair pins, hair
ribbons and ponytail holders, in International Class 26 and                     
Retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories, in International Class 35. 16540
   EXPRESS MEN    Express, LLC    2010715102    432,932    Registered    35   
Retail store services, mail order catalog services and on-line retail store
services featuring personal care products, home fragrance products, eye wear,
jewelry, watches, bags, cases, packs, small leather accessories, clothing and
hair accessories 16541    EXPRESS MEN IN CYRILLIC    Express, LLC    2010730221
      PENDING    3, 9, 14, 18, 25, 26, 35    Non-medicated personal care
products, namely, aftershave gels, aftershave lotion, antiperspirant, artificial
nails, astringent for the skin, bath beads, bath oil, bath salts, blush, body
glitter, body mist, body oil, body scrub, body wash, bronzing cream for the
skin, bubble bath, cleanser for the



--------------------------------------------------------------------------------

                     skin, cream for the skin, cologne, deodorants for personal
use, essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, nail
polish, nail polish remover, perfume, powder for the skin, pumice stones for
personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, soap for the skin, sun block for the skin, suntan lotion for
the skin, sunless tanning lotion for the skin, pre-suntanning lotion for the
skin, post-suntanning lotion for the skin and talcum powder in International
Class 3;                      Sunglasses in International Class 9;            
         Jewelry and watches in International Class 14;                     
Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in International Class 18;                     
Clothing, namely, bathrobes, beach cover-ups, belts, blazers, blouses, body
suits, boots, boxer shorts, bras, bustiers, camisoles, caps, coats, dresses,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, knit shirts, knit tops, leotards, lingerie, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks, slippers,
slips, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops, teddies, ties,
tights, underpants, undershirts, underwear and vests, in International Class 25;
                     Hair accessories, namely, barrettes, hair bows, hair clips,
hair ornaments, hair pins, hair ribbons and ponytail holders, in International
Class 26 and                      Retail store services, mail order catalog
services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories, in International Class 35 16542    EXPRESS RESERVE    Express, LLC
   2010715111    433,189    Registered    3    Personal care products, namely
aftershave preparations in the form of gels and lotions, antiperspirants,
cosmetic astringent for the face, cosmetic astringent for the skin, bath beads,
bath cream, bath crystals, bath fizzies, bath foam, bath gels, bath herbs, bath
lotion, bath milks, bath oil, bath salts, blush,; non-medicated skin care
preparations, namely body balm,



--------------------------------------------------------------------------------

                     body cream, body glitter, body mist, body oil, body polish,
body powder, soaps for body care, body scrub, body washes, bubble bath, cologne,
deodorants for personal use, essential oils for personal use, exfoliants for the
skin, eye cream, eye gels, eyeliner, eyeliner pencils, gel eye masks, eye
shadow, face cream, face paint, facial beauty masks, face powder, face soap,
facial scrub, non-medicated foot soaks, skin toners, foot powder, foot scrubs,
foundation, body splash, hair conditioner hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, hand cream, hand soap, lotion for the body,
lotion for the face, non-medicated lotion for the feet, lotion for the hands,
lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for the
body, makeup for the face, makeup remover, mascara, massage cream, massage oil,
body lotion, namely massage lotion, nail polish, nail polish remover,
non-medicated cosmetic makeup pencils for blemishes, non-medicated cleanser for
the face, non-medicated foot cream, non-medicated lip balm, cosmetic facial
blotting papers, perfume, non-medicated bath salt for the skin, shaving cream
shaving gels, shea butter for cosmetic purposes, shower cream shower gel, skin
bronzing cream, non-medicated skin care preparations, namely, non-medicated body
polish and body balm sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, indoor tanning lotion for the
body, self-tanning suntan creams for the face, pre-sunning suntan lotion for the
face, post-sunning suntan lotion for the body, post-suntan lotion for the face,
talcum powder, wrinkle removing skin care preparations 9213    EXPRESSFASHION   
Express, LLC    2001701614    241,032    Renewed    3, 14, 18, 42    Bleaching
preparations and other substances for laundry use; cleaning, polishing, scouring
and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair
lotions; dentifrices, in International Class 3; \                      Precious
metals and their alloys and goods in precious metals or coated therewith, not
included in other classes; jewelry, precious stones; horological and
chronometric instruments, in International Class 14;                     
Leather and imitations of leather, and goods made of these materials and not
included in other classes: animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery, in
International Class 18; and                      Retail personal care product,
jewelry, watch, bag and clothing store services; mail order catalog services
featuring personal care products, jewelry, watches bags and clothing, in
International Class 42.



--------------------------------------------------------------------------------

14231    EXPRESSFASHION    Express, LLC    2005734067    326,287    Registered
   3, 14, 18, 35    Personal care products, namely, aftershave gels, aftershave
lotion, antiperspirant, artificial nails, astringent for the face, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, bubble bath, cologne, cream for the body, cream
for the cuticles, cream for the eyes, cream for the face, cream for the feet,
cream for the hands, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eye makeup pencils, eye
masks, eye shadow, face highlighter, face masks, face mist, face scrub,
non-medicated foot soaks, face toners, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lotion for the
body, lotion for the face, lotion for the feet, lotion for the hands, lip balm,
lip gloss, lip liner, lip makeup pencils, lipstick, makeup for the body, makeup
for the face, makeup remover, mascara, massage cream, massage lotion, massage
oil, nail polish, nail polish remover, nail stencils, non-medicated blemish
stick, non-medicated cleanser for the face, non-medicated foot spray,
non-medicated massage ointment, oil blotting sheets for the skin, perfume,
powder for the body, powder for the face, powder for the feet, pumice stones for
personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, skin bronzing cream, soap for the body, soap for the face,
soap for the hands, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder, in International Class 3;
                     Jewelry and watches, in International Class 14;            
         Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel
bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote
bags, travel bags and wallets, in International Class 18; and                  
   Retail store services, mail order catalog services and on-line retail store
services featuring personal care products, home fragrance products, jewelry,
watches, packs, bags, wallets and clothing, in International Class 35. 16516   
EXPRESSFASHION    Express, LLC    2010708021       Pending    3, 9, 14, 18, 25,
26, 35    Non-medicated personal care products, namely, aftershave gels,
aftershave lotion, antiperspirant, artificial nails, astringent for the skin,
bath beads, bath oil, bath salts, blush, body glitter, body mist, body oil, body
scrub, body wash,



--------------------------------------------------------------------------------

                    

bronzing cream for the skin, bubble bath, cleanser for the skin, cream for the
skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, fact mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, lotion for the skin, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-suntan lotion for the skin, post-suntan lotion for the skin and talcum
powder, in International class 3;

Sunglasses in International Class 9;

Jewelry and watches in International Class 14;

                     Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets in International class 18;            
         Clothing, namely belts, blazers, blouses, boots, bras, caps, coats,
dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vests in International
Class 25;                      Hair accessories, namely barrettes, hair bows,
hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders in
International Class 26 and                      Retail store services, mail
order catalog services and on-line store services featuring personal care
products, sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing
and hair accessories in International Class 35 16517    EXPRESSFASHION IN
CYRILLIC    Express, LLC    2010709420       Pending    3, 9, 14, 18, 25, 26, 35
   Non-medicated personal care products, namely, aftershave gels, aftershave
lotion, antiperspirant, artificial nails, astringent for the skin, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, bronzing cream for the skin, bubble bath, cleanser for the skin, cream for
the skin, cologne, deodorants for personal use,



--------------------------------------------------------------------------------

                     essential oils for personal use, exfoliating preparations
for the skin, eye gels, eye makeup pencils, eye masks, eye shadow, face masks,
fact mist, face powder, face scrub, face toners, foot soaks, foundation,
fragrant body splash, fragrant body mist, hair conditioner, hair dyes, hair
glitter, hair highlighter, hair mascara, hair pomade, hair rinses, hair removing
creams, hair shampoo, hair spray, hair straightener, hair styling gel, hair
styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick,
lotion for the skin, makeup for the body, makeup for the face, makeup remover,
mascara, massage cream, massage lotion, massage oil, moisturizer for the skin,
nail polish, nail polish remover, perfume, powder for the skin, pumice stones
for personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, soap for the skin, sun block for the skin, suntan lotion for
the skin, sunless tanning lotion for the skin, pre-suntan lotion for the skin,
post-suntan lotion for the skin and talcum powder, in International class 3;   
                  Sunglasses in International Class 9;                     
Jewelry and watches in International Class 14;                      Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets in International class 18;                      Clothing, namely belts,
blazers, blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops,
hats, headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens,
pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties,
underwear and vests in International Class 25;                     

Hair accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in International Class 26 and

Retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories in International Class 35

16543    GRIFFIN DESIGN    Express, LLC    2010715110    428,101    Registered
   9, 14, 18,    Sunglasses in International Class 9;                   25, 26
   Jewelry and watches in International Class 14;                     
Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets in International Class 18;                     
Clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
flip flops, gloves, gowns, halter tops, hats,



--------------------------------------------------------------------------------

                     headbands, jackets, jeans, jogging suits, leotards,
lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves,
shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits, tank
tops, ties, underwear and vests in International class 25;                     
Belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders, in International Class 26 16544   
HONOR    Express, LLC    2010715113    432,933    Registered    3    Personal
care products, namely aftershave preparations in the form of gels and lotions,
antiperspirants, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals, bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush; non-medicated
skin care preparations, namely body balm, body cream, body glitter, body mist,
body oil, body polish, body powder, soaps for body care, body scrub, body
washes, bubble bath, cologne, deodorants for personal use, essential oils for
personal use, exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner
pencils, gel eye masks, eye shadow, face cream, face paint, facial beauty masks,
face powder, face soap, facial scrub, non-medicated foot soaks, skin toners,
foot powder, foot scrubs, foundation, body splash, hair conditioner, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightening preparations, hair styling gel, hair styling mousse, hand cream,
hand soap, lotion for the body, lotion for the face, non-medicated lotion for
the feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, massage cream, massage oil, body lotion, namely massage lotion, nail
polish, nail polish remover, non-medicated cosmetic makeup pencils for
blemishes, non-medicated cleanser for the face, non-medicated foot cream,
non-medicated lip balm, cosmetic facial blotting papers, perfume, non-medicated
bath salt for the skin, shaving cream, shaving gels, shea butter for cosmetic
purposes, shower cream, shower gel, skin bronzing cream, non-medicated skin care
preparations, namely non-medicated body polish and body balm, sun block for the
body, sun block for the face, suntan lotion for the body, suntan lotion for the
face, indoor tanning lotion for the body, self tanning suntan creams for the
face, pre-sunning suntan lotion for the face, post-sunning suntan lotion for the
body, post-suntan lotion for the face, talcum powder 16545    HONOR & DESIGN   
Express, LLC    2010715634    432,935    Registered    3    Personal care
products, namely aftershave preparations in the form of gels and lotions,
antiperspirants, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath



--------------------------------------------------------------------------------

                     cream, bath crystals, bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush; non-medicated
skin care preparations, namely body balm, body cream, body glitter, body mist,
body oil, body polish, body powder, soaps for body care, body scrub, body
washes, bubble bath, cologne, deodorants for personal use, essential oils for
personal use, exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner
pencils, gel eye masks, eye shadow, face cream, face paint, facial beauty masks,
face powder, face soap, facial scrub, non-medicated foot soaks, skin toners,
foot powder, foot scrubs, foundation, body splash, hair conditioner, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightening preparations, hair styling gel, hair styling mousse, hand cream,
hand soap, lotion for the body, lotion for the face, non-medicated lotion for
the feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, massage cream, massage oil, body lotion, namely massage lotion, nail
polish, nail polish remover, non-medicated cosmetic makeup pencils for
blemishes, non-medicated cleanser for the face, non-medicated foot cream,
non-medicated lip balm, cosmetic facial blotting papers, perfume, non-medicated
bath salt for the skin, shaving cream, shaving gels, shea butter for cosmetic
purposes, shower cream, shower gel, skin bronzing cream, non-medicated skin care
preparations, namely, non-medicated body polish and body balm, sun block for the
body, sun block for the face, suntan lotion for the body, suntan lotion for the
face, indoor tanning lotion for the body, self-tanning suntan creams for the
face, pre-sunning suntan lotion for the face, post-sunning suntan lotion for the
body, post-suntan lotion for the face, talcum powder 16546    LOVE EXPRESS   
Express, LLC    2010715112    431,232    Registered    3    Personal care
products, namely aftershave preparations in the form of gels and lotions,
antiperspirants, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals, bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush; non-medicated
skin care preparations, namely body balm, body cream, body glitter, body mist,
body oil, body polish, body powder, soaps for body care, body scrub, body
washes, bubble bath, cologne, deodorants for personal use, essential oils for
personal use, exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner
pencils, gel eye masks, eye shadow, face cream, face paint, facial beauty masks,
face powder, face soap, facial scrub, non-medicated foot soaks, skin toners,
foot powder, foot scrubs, foundation, body splash, hair conditioner, hair
pomade, hair rinses, hair removing creams,



--------------------------------------------------------------------------------

                     hair shampoo, hair spray, hair straightening preparations,
hair styling gel, hair styling mousse, hand cream, hand soap, lotion for the
body, lotion for the face, non-medicated lotion for the feet, lotion for the
hands, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
oil, body lotion, namely massage lotion, nail polish, nail polish remover,
non-medicated cosmetic makeup pencils for blemishes, non-medicated cleanser for
the face, non-medicated foot cream, non-medicated lip balm, cosmetic facial
blotting papers, perfume, non-medicated bath salt for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream, non-medicated skin care preparations, namely, non-medicated body
polish and body balm, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, indoor tanning lotion for the
body, self-tanning suntan creams for the face, pre-sunning suntan lotion for the
face, post-sunning suntan lotion for the body, post-suntan lotion for the face,
talcum powder, wrinkle removing skin care preparations Country:    Saudi Arabia
           

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16155    EXPRESS    Express, LLC    125,940    1162/26    Registered    25   
clothing, namely belts, blazers, blouses, boots, bras, caps, coats, dresses,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim
suits, tank tops, ties, underwear and vests 16156    EXPRESS    Express, LLC   
125,939    1162/25    Registered    18    backpacks, cosmetic bags sold empty,
cosmetic cases sold empty duffel bags, fanny packs, gym bags, handbags, purses,
toiletry bags sold empty, tote bags, travel bags and wallets 16158    EXPRESS   
Express, LLC    125,941    1162/27    Registered    26    Hair accessories,
namely, barrettes, hair bows, hair clips, hair ornaments, hair pins, hair
ribbons and ponytail holders 16319    EXPRESS IN ARABIC    Express, LLC   
134,173       PENDING    3    Non-medicated personal care products, namely,
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, bronzing cream for the skin, bubble bath,
cleanser for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body



--------------------------------------------------------------------------------

                     mist, hair conditioner, hair dyes, hair glitter, hair
highlighter, hair mascara, hair pomade, hair rinses, hair removing creams, hair
shampoo, hair spray, hair straightener, hair styling gel, hair styling mousse,
lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, lotion for the
skin, makeup for the body, makeup for the face, makeup remover, mascara, massage
cream, massage lotion, massage oil, moisturizer for the skin, nail polish, nail
polish remover, perfume, powder for the skin, pumice stones for personal use,
salt scrubs for the skin, shaving cream, shaving gels, shower cream, shower gel,
soap for the skin, sun block for the skin, suntan lotion for the skin, sunless
tanning lotion for the skin, pre-suntanning lotion for the skin, post-suntanning
lotion for the skin and talcum powder 16320    EXPRESS IN ARABIC    Express, LLC
   134,174    1222/10    Registered    9    Sunglasses 16321    EXPRESS IN
ARABIC    Express, LLC    134,175    1082/50    Registered    14    Jewelry and
watches 16322    EXPRESS IN ARABIC    Express, LLC    134,176    1222/11   
Registered    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets 16323    EXPRESS IN ARABIC    Express,
LLC    134,177    1222/12    Registered    25    Clothing, namely belts,
blazers, blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops,
hats, headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens,
pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties,
underwear and vests 16324    EXPRESS IN ARABIC    Express, LLC    134,178   
1169/89    Registered    26    Hair accessories, namely, barrettes, hair bows,
hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders 16496
   EXPRESS RESERVE    Express, LLC    145,956    1194/89    Registered    3   
Personal care products, namely, aftershave preparations, namely, gels and
lotions, antiperspirants, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals, bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
skin care preparations, namely, body balm, body cream, body glitter, body mist,
body oil, body polish, body powder, soaps for body care, body scrub, body
washes, bubble bath, cologne, deodorants for personal use, essential oils for
personal use, exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner
pencils, gel eye masks, eye shadow, face cream, face paint, facial beauty masks,
face powder, face soap, facial scrub, non-medicated foot soaks, skin toners,
foot powder, foot scrubs, foundation, body splash, body mist, hair conditioner,
hair pomade, hair rinses, hair removing creams,



--------------------------------------------------------------------------------

                     hair shampoo, hair spray, hair straightening preparations,
hair styling gel, hair styling mousse, hand cream, hand soap, lotion for the
body, lotion for the face, non-medicated lotion for the feet, lotion for the
hands, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
oil, body lotion, namely, massage lotion, nail polish, nail polish remover,
non-medicated cosmetic makeup pencils for blemishes, non-medicated cleanser for
the face, non-medicated foot cream, non-medicated lip balm, cosmetic facial
blotting papers, perfume, non-medicated bath salt for he skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely, non-medicated body polish and
body balm, skin toners, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, indoor tanning lotion for the
body, self-tanning suntan creams for the face, suntan lotion for the body,
pre-sunning suntan lotion for the face, post-sunning suntan lotion for the body,
post-suntan lotion for the face, talcum powder, wrinkle removing skin care
preparations 6466    EXPRESS WORLD BRAND    Express, LLC    48,258    616/92   
Renewed    35    Clothing promotion and personal care product store services and
mail order catalog services featuring clothing and personal care products and
accessories therefore. 9905    EXPRESSFASHION    Express, LLC    71,062   
616/90    Renewal Pending    3    Personal care products, namely, aftershave,
antiperspirant, artificial nails, astringent for the face, astringent for the
skin, bath oil, bath beads, blush, body glitter, bubble bath, cleanser for the
face, cologne, cotton swabs, cream for body, cream for cuticles, cream for eyes,
cream for face, cream for hands, deodorant, exfoliators for skin, eye makeup
pencils, eye shadow, face mist, foundation, fragrant body splash, hair
conditioner, hair dyes, hair glitter, hair rinses, hair shampoo, hair spray,
hair styling gel, hair styling mousse, lotion for the body, lotion for hands,
lotion for face, lip balm, lip gloss, lip makeup pencils, lipstick, makeup for
the body, makeup for the face, makeup remover, mascara, nail corrector pens,
nail polish, nail polish remover, nail stencils, non-medicated blemish stick,
oil blotting sheets for the skin, perfume, powder for the body, powder for the
face, pumices, shaving cream, shower gel, soap for body, soap for face, soap for
hands, sun block for the skin, suntan lotion for the body, suntan lotion for the
face, sunless tanning lotion for the body, sunless tanning lotion for the face,
pre-suntanning lotion for the body, pre-suntanning lotion for the face,
post-suntanning lotion for the body, post-suntanning lotion for the face and
talcum powder. 9906    EXPRESSFASHION    Express, LLC    71,063    663/56   
Renewal Pending    14    Jewelry and watches.



--------------------------------------------------------------------------------

9907    EXPRESSFASHION    Express, LLC    71,064    631/30    Renewal Pending   
18    Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote
bags, travel bags and wallets. 9908    EXPRESSFASHION    Express, LLC    71,065
   616/91    Renewal Pending    25    Clothing, namely, bathrobes, beach
cover-ups, beachwear, belts, blazers, blouses, body shapers, body suits, boxer
shorts, bras, bustiers, camisoles, caps, coats, dresses, footwear, foundation
garments, garter belts, girdles, gloves, gowns, halter tops, hats, headbands,
hosiery, jackets, jeans, jogging suits, knee highs, knit shirts, knit tops,
leotards, lingerie, loungewear, mittens, negligees, night gowns, night shirts,
pajamas, panties, pants, pantyhose, sarongs, scarves, shirts, shorts, skirts,
slacks, sleepwear, slips, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swim wear, t-shirts, tank tops, tap pants,
teddies, ties, tights, underpants, undershirts, underwear and vests. 9909   
EXPRESSFASHION    Express, LLC    71,066    676/2    Renewal Pending    35   
The bringing together, for the benefit of others, of personal care products,
jewelry, watches, packs, bags, wallets and clothing (excluding the transport
thereof), enabling customers to conveniently view and purchase those goods.
16312    EXPRESSFASHION IN ARABIC    Express, LLC    134,180    1082/47   
Registered    3    Non-medicated personal care products, namely, aftershave
gels, aftershave lotion, antiperspirant, artificial nails, astringent for the
skin, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, bronzing cream for the skin, bubble bath, cleanser
for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder 16313    EXPRESSFASHION IN ARABIC    Express, LLC   
134,181    1222/13    Registered    9    Sunglasses



--------------------------------------------------------------------------------

16314    EXPRESSFASHION IN ARABIC    Express, LLC    134,182    1082/51   
Registered    14    Jewelry and watches 16315    EXPRESSFASHION IN ARABIC   
Express, LLC    134,183    1082/48    Registered    18    Backpacks, cosmetic
bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags,
handbags, purses, toiletry bags sold empty, tote bags, travel bags and wallets
16316    EXPRESSFASHION IN ARABIC    Express, LLC    134,184    1082/49   
Registered    25    Clothing, namely belts, blazers, blouses, boots, bras, caps,
coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans,
jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vests 16317   
EXPRESSFASHION IN ARABIC    Express, LLC    134,185    1164/69    Registered   
26    Hair accessories, namely, barrettes, hair bows, hair clips, hair
ornaments, hair pins, hair ribbons and ponytail holders 16318    EXPRESSFASHION
IN ARABIC    Express, LLC    134,186    1222/14    Registered    35   
Advertising; business management; business administration; office functions; the
bringing together for the benefit of others, of a variety of goods (excluding
the transport of), for personal care products, sunglasses, jewelry, watches,
bags, cases, packs, wallets, clothing and hair accessories, enabling customers
to conveniently view and purchase those goods; such services may be provided
through mail order catalogues or by means of electronic media, for example,
through web sites or television shopping programs; all included in Class 35
16629    GRIFFIN DESIGN    Express, LLC    159,524       Pending    9   
Sunglasses 16630    GRIFFIN DESIGN    Express, LLC    159,525       Pending   
14    Jewelry and Watches 16631    GRIFFIN DESIGN    Express, LLC    159,526   
   Pending    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets 16632    GRIFFIN DESIGN    Express,
LLC    159,527       Pending    25    Clothing, namely belts, blazers, blouses,
boots, bras, caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and
vests 16633    GRIFFIN DESIGN    Express, LLC    159,528       Pending    26   
Belts buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments,
hair pins, hair ribbons and ponytail holders Country:    Serbia (Republic of)   
           

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16484    EXPRESS    Express, LLC    Z -   1506/2001    47,247    Registered   
25    Clothing; footwear; headgear; including boots, shoes and slippers 16485   
EXPRESS    Express, LLC    Z -   925/2001    48,626    Registered    14, 18   
Jewelry and watches, in International Class 14; and



--------------------------------------------------------------------------------

                     Backpacks, duffel bags, fanny packs, gym bags, handbags,
purses, tote bags, travel bags and wallets, in International Class 18. 16771   
EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9, 14, 18,
25, 26, 35    Personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush, body balm,
body glitter, body mist, body oil, body polish, body scrub, body wash, bubble
bath, cologne, body cream, eye cream, face cream, non-medicated foot cream, hand
cream, deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eyeliner eye makeup pencils, eye gel masks,
eye shadow, cosmetic facial highlighting cream, cosmetic facial highlighting
powder, face masks cream, face mist, facial scrub, non-medicated foot soaks,
face toners, foot scrubs, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo,
hair spray, hair straightening preparations, hair styling gel, hair styling
mousse, lotion for the body, lotion for the face, non-medicated lotion for the
feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
massage cream, massage lotion, massage oil, nail polish, nail polish remover,
non-medicated cosmetic blemish stick, non-medicated cleanser for the face,
cosmetic facial blotting papers, perfume, body powder, face powder, foot powder,
non-medicated salt scrubs for the skin, shaving cream, shaving gels, shea butter
for cosmetic purposes, shower cream, shower gel, skin bronzing cream; skin care
preparation, namely skin toners, body soap, face soap, hand soap, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, self-tanning lotion for the face,
pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face,
talcum powder, wrinkle removing skin care preparations, in International class
3;                      Sunglasses in International Class 9;                  
  

Jewelry in International Class 14;

Purses and handbags in International Class 18;

                     Sweaters, knit tops, blouses, pants, sport jackets, shirts,
skirts, hosiery, tights, socks, shorts, tank tops and t-shirts in International
class 25;



--------------------------------------------------------------------------------

                     Hair accessories, namely hair ornaments, hair slides, hair
bands, hair bows, hair grips, hair clips in International class 26 and         
            Retail store services featuring jewelry and hair accessories in
International Class 35 7092    EXPRESS WORLD BRAND    Express, LLC    Z-407/99
   45,129    Renewed    3, 25, 35, 42    Bleaching preparations and other
substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices, in International Class 3; Clothing including boots, shoes, and
slippers, in International Class 25; Turnover of goods, namely, personal care
products and clothing, in International Class 35; and Mail order catalog
services featuring personal care products and clothing and accessories
therefore, in International Class 42. 16610    GRIFFIN DESIGN    Express, LLC   
A0021283    1,051,608    Registered    14, 18, 25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25 Belt buckles in
International class 26 16688    Griffin Design    Express, LLC    Z-123/2011   
   Pending    9    Sunglasses Country:    Singapore                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16185    EXPRESS    Express, LLC    T0801127H    T0801127H    Registered    3,
9, 14, 18, 26    Non-medicated personal care products, namely, aftershave gels,
aftershave lotion. antiperspirant, artificial nails, astringent for the skins,
bath beads, bath oil, bath salts, blush, body glitter, body mist, body oil, body
scrub, body wash, cologne, deodorants for personal use, essential oils for
personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face masks, face mist, face powder, face scrub,
face toners, foot soaks, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gels, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum



--------------------------------------------------------------------------------

                     powder in international class 3;                     
sunglasses in international class 9;                      jewelry and watches in
international class 14;                      backpacks, cosmetic bags sold
empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags,
purses, toiletry bags sold empty, tote bags, travel bags and wallets, in
international class 18;                      hair accessories, namely,
barrettes, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders, in international class 26 1840
6584
9989    EXPRESS EXPRESS EXPRESS    Express, LLC Express, LLC Express, LLC   
1320/85 T99/00462H T01/07570Z    T85/01320 T99/00462H T01/07570Z    Registered
Renewed Renewed   

25

35

3

  

Articles of clothing for men and ladies, shirts, T-shirts, blouses, shorts,
skirts, pants and dresses for ladies.

Retail store services.

Personal care products, namely, aftershave, antiperspirant, artificial nails,
astringent for the face, astringent for the skin, bath oil, bath beads, blush,
body glitter, bubble bath, cleanser for the face, cologne, cotton swabs, cream
for body, cream for cuticles, cream for eyes, cream for face, cream for hands,
deodorant, exfoliators for skin, eye makeup pencils, eye shadow, face mist,
foundation, fragrant body splash, hair conditioner, hair dyes, hair glitter,
hair rinses, hair shampoo, hair spray, hair styling gel, hair styling mousse,
lotion for the body, lotion for hands, lotion for face, lip balm, lip gloss, lip
makeup pencils, lipstick, makeup for the body, makeup for the face, makeup
remover, mascara, nail corrector pens, nail polish, nail polish remover, nail
stencils, non-medicated blemish stick, oil blotting sheets for the skin,
perfume, powder for the body, powder for the face, pumices, shaving cream,
shower gel, soap for body, soap for face, soap for hands, sun block for the
skin, suntan lotion for the body, suntan lotion for the face, sunless tanning
lotion for the body, sunless tanning lotion for the face, pre-suntanning lotion
for the body, pre-suntanning lotion for the face, post-suntanning lotion for the
body, post-suntanning lotion for the face and talcum powder.

9990    EXPRESS    Express, LLC    T01/07571H    T01/07571H    Renewed    14   
Jewellery and watches. 9991    EXPRESS    Express, LLC    T01/07572F   
T01/07572F    Renewed    18    Backpacks, duffel bags, fanny packs [waist
pouches], gym bags, handbags, purses, tote bags, travel bags and wallets. 13684
   EXPRESS    Express, LLC    T05/15868E    T05/15868E    Registered    25   
Clothing, namely, bathrobes, beach cover-ups, belts, blazers, blouses, body
suits, boots, boxer shorts, bras, bustiers, camisoles, caps, coats, dresses,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, knit shirts, knit tops, leotards, lingerie, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks, slippers,
slips, sneakers, socks, stockings, suits,



--------------------------------------------------------------------------------

                     sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, t-shirts, tank tops, teddies, ties, tights, underpants,
undershirts, underwear and vests. 13685    EXPRESS    Express, LLC    T05/15869C
   T0515869C    Registered    35    The bringing together, for the benefit of
others, of a variety of goods (excluding the transport thereof) namely personal
care products, home fragrance products, jewellery, watches, packs, bags, wallets
and clothing, enabling customers to conveniently view and purchase those goods
from a retail store 16772    EXPRESS    Express, LLC    A0022897    1,074,395   
Registered    25    Sweaters, knit tops, blouses, pants, sport jackets, shirts,
skirts, hosiery, tights, socks, shorts, tank tops and t-shirts in International
class 25; 6854    EXPRESS WORLD BRAND    Express, LLC    T99/01768A   
T99/01768A    Renewed    3    Personal care products, nail polish, nail polish
remover, nail stencils, hard artificial nails, nail grooming products comprising
of lacquer, glue, glitter, enamel and stencils; shower gel, bubble bath,
fragrant body splash, hand lotion, body lotion, face lotion, fragrant bath
splash, hand soap, body soap, face soap, hair shampoo, hair conditioner, hair
styling gel, hair dyes, hair rinses, perfume, cologne, toilet water, body
glitter, mascara, blush, eye shadow, lip stick, lip gloss, make-up, make-up
remover, eye cream, hand, body and face cream, astringent for the face, face
cleanser, face gel, bath oil, bath beads, hair spray, body powder, face powder,
liquid talcum powder, non-medicated blemish stick, shaving cream, deodorant,
potpourri, incense, sachets, scented beads, body and face suntanning lotion,
body and face cream and body and face sunless tanning lotion, body and face
pre-suntanning lotion and body and face after suntanning lotion. 6855    EXPRESS
WORLD BRAND    Express, LLC    1769/99    T9901769Z    Renewed    25   
Clothing, dresses, shirts, pants, jackets, vests, blouses, sweaters, jeans,
skirts, tank tops, t-shirts, shorts, jumpsuits, pantsuits, headbands, sweat
suits, sweatpants, sweatshirts, suits, coats, swimwear, underwear, sleepwear,
nightgowns, pajamas, robes, night shirts, socks, hats, scarves, raincoats,
hosiery, bras, panties, camisoles, bodysuits, sleep shirts, boxer shorts. 6856
   EXPRESS WORLD BRAND    Express, LLC    T99/01770C    T99/01770C    Renewed   
35    The bringing together, for the benefit of others, of a variety of goods,
enabling customers to conveniently view and purchase those goods in a retail
outlet featuring personal care products and clothing; the bringing together, for
the benefit of others, of a variety of personal care products, clothing and
clothing accessories, enabling customers to conveniently view and purchase those
goods from a merchandise catalogue by mail order or by telecommunication means;
the bringing together, for the benefit of others, of a variety of goods,
enabling customers to conveniently view and purchase those goods from a global
communications network web site specializing in the marketing of personal care
products, clothing and clothing accessories; all included in Class 35.



--------------------------------------------------------------------------------

11183    EXPRESSFASHION    Express, LLC    T03/00282C    T03/00282C   
Registered    35    The bringing together for the benefit of others, of a
variety of goods, enabling customers to conveniently view and purchase those
goods in retail stores specializing in personal care products, jewellery,
watches, fanny packs, bags, wallets and clothing and from general merchandise
catalogues featuring personal care products, jewellery, watches, fanny packs,
bags, wallets and clothing by mail order. 16611    GRIFFIN DESIGN    Express,
LLC    A0021283    1,051,608    Registered    14, 18, 25,    Jewelry in
International Class 14;                   26    Wallets made of leather or other
materials, in International Class 18;                      Clothing, namely,
shirts and t-shirts; jackets, shorts, flip flops, sandals, pants, underwear,
belts, hats, sweaters, ties, jeans, socks, pajamas, skirts, sweat shirts, in
International Class 25 Belt buckles in International class 26 16723    Griffin
Design    Express, LLC    T1101185B    T1101185B    Registered    9   
Sunglasses Country:    Sint Maarten (Saint Martin NL)               

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16824    GRIFFIN DESIGN    Express, LLC    SD-11038       Pending    9   
Sunglasses Country:    Slovak Republic               

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16230    EXPRESS    Express, LLC    POZ 5047-2008    225350    Registered    3,
9, 14, 18, 26, 35    Non-medicated personal care products, namely, aftershave
gels, aftershave lotion, antiperspirant, artificial nails, astringent for the
skin, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, bronzing cream for the skin, bubble bath, cleanser
for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mists, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, moisturizer for the skin, nail polish, mail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for



--------------------------------------------------------------------------------

                     the skin, post-suntanning lotion for the skin and talcum
powder, in International class 3;                      Sunglasses in
International class 9;                      Jewelry and watches in International
class 14;                      Backpacks, cosmetic bags sold empty, cosmetic
cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry
bags sold empty, tote bags, travel bags and wallets in international class 18   
                  Hair accessories, namely, barrettes, hair bows, hair clips,
hair ornaments, hair pins, hair ribbons and ponytail holders, in International
class 26; and                      Retail store services, mail order catalog
services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories in International class 35 1781    EXPRESS    Express, LLC    60,396
   182,746    Renewal Pending    25    Clothing, including boots, shoes and
slippers. 10191    EXPRESS    Express, LLC    POZ 1738-2001    212,030   
Registered    25, 35    Clothing, namely, bathrobes, beach cover-ups, beachwear,
belts, blazers, blouses, body shapers, body suits, boxer shorts, bras, bustiers,
camisoles, caps, coats, dresses, footwear, foundation garments, garter belts,
girdles, gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans,
jogging suits, knee highs, knit shirts, knit tops, leotards, lingerie,
loungewear, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear,
slips, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat
suits, sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties,
tights, underpants, undershirts, underwear and vests, in International Class 25;
and                      Retail store services and mail order catalog services
featuring personal care products, jewelry, watches, packs, bags, wallets and
clothing, in International Class 35. 16773    EXPRESS    Express, LLC   
A0022897    1,074,395    Registered    25    Sweaters, knit tops, blouses,
pants, sport jackets, shirts, skirts, hosiery, tights, socks, shorts, tank tops
and t-shirts in International class 25; 7451   

EXPRESSCO

EXPRESS WORLD BRAND

   Express, LLC    POZ 1807-99    197,479    Renewed    3, 25, 35, 39   
Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices, in International Class 3;               
      Clothing including boots, shoes, and slippers, in International Class 25;
                     Business management assistance services, in International
Class 35; and                      Mail order catalog services featuring
personal care products and clothing and accessories therefore, in International
Class 39.



--------------------------------------------------------------------------------

16612    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25,    Jewelry in International Class 14;                  

26

   Wallets made of leather or other materials, in International Class 18;      
               Clothing, namely, shirts and t-shirts; jackets, shorts, flip
flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans, socks,
pajamas, skirts, sweat shirts, in International Class 25 Belt buckles in
International class 26 16689    GRIFFIN DESIGN    Express, LLC    POZ 5063-2011
      Pending    9    Sunglasses Country:    Slovenia                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16282    EXPRESS    Express, LLC    z-200870157    200870157    Registered    3,
9, 14, 18, 25, 26, 35    Non-medicated personal care products, namely,
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, bronzing cream for the skin, bubble bath,
cleanser for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder, in International Class 3;                     
Sunglasses, in International Class 9;                      Jewelry and watches,
in International Class 14;                      Backpacks, cosmetic bags sold
empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags,
purses, toiletry bags sold empty, tote bags, travel bags and wallets, in
International Class 18;                      Clothing, namely, belts, blazers,
blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks,



--------------------------------------------------------------------------------

                     stockings, suits, sweat pants, sweat shirts, sweat shorts,
sweat suits, sweaters, swim suits, tank tops, ties, underwear and vests, in
International Class 25;                      Hair accessories, namely,
barrettes, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders, in International Class 26; and                      Retail
store services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories, in International Class 35. 10080   
EXPRESS    Express, LLC    Z-200170908    200170908    Registered    25, 35   
Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, footwear, foundation garments, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans, jogging
suits, knee highs, knit shirts, knit tops, leotards, lingerie, loungewear,
mittens, negligees, night gowns, night shirts, pajamas, panties, pants,
pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests, in International Class 25; and   
                  Retail services, mail order catalog services in the field of
personal care products, jewelry, watches, packs, bags, wallets and clothing, in
International Class 35. 16613    GRIFFIN DESIGN    Express, LLC    A0021283   
1,051,608    Registered    14, 18, 25,    Jewelry in International Class 14;   
               26    Wallets made of leather or other materials, in
International Class 18;                      Clothing, namely, shirts and
t-shirts; jackets, shorts, flip flops, sandals, pants, underwear, belts, hats,
sweaters, ties, jeans, socks, pajamas, skirts, sweat shirts, in International
Class 25                      Belt buckles in International class 26 16690   
GRIFFIN DESIGN    Express, LLC    Z-201170114       Pending    9    Sunglasses
Country:    South Africa                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1852    EXPRESS    Express, LLC    89/5545    B89/5545    Registered    35   
Services for, in connection with or relating to the selection, merchandising,
marketing, sale, supply and/or distribution of consumer goods; but excluding
such services in relation to restaurants and other services connected with
foodstuffs. 8805    EXPRESS    Express, LLC    2000/15404    2000/15404   
Renewed    25    Clothing, footwear, headgear. 6457    EXPRESS WORLD BRAND   
Express, LLC    99/03576    99/03576    Renewal Pending    3    Bleaching
preparations and other substances for laundry use; cleaning, polishing, scouring
and abrasive preparations; soaps; perfumery; essential oils; cosmetics; hair
preparations; dentifrices; toiletries.



--------------------------------------------------------------------------------

6458    EXPRESS WORLD BRAND    Express, LLC    99/03577    99/03577    Renewal
Pending    14    Precious metals and their alloys and goods in precious metals
or coated therewith; jewellery; precious stones; horological and other
chronometric instruments; parts of and fittings and accessories for the
aforegoing goods. 6459    EXPRESS WORLD BRAND    Express, LLC    99/03578   
99/03578    Renewal Pending    25    Clothing, footwear, headgear. 16821   
GRIFFIN DESIGN    Express, LLC    2011/01247       Pending    26    Belt
buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16822    GRIFFIN DESIGN    Express, LLC
   2011/01244       Pending    14    Jewelry and watches 16911    GRIFFIN DESIGN
   Express, LLC    2011/01243       Pending    9    Sunglasses in International
Class 9 16912    GRIFFIN DESIGN    Express, LLC    2011/01245       Pending   
18    Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel
bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote
bags, travel bags and wallets 16913    GRIFFIN DESIGN    Express, LLC   
2011/01246       Pending    25    Clothing, namely belts, blazers, blouses,
boots, bras, caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and
vests Country:    South Korea                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

62    EXP AND DESIGN    Express, LLC    88-21703    187,412    Renewed    9, 14,
24, 25, 26    Helmet, in International Class 9;                     

Necklace, earring, bracelets, brooch (jewellery), ring, necktie pin, badge of
precious metal, dog tag chain, rod-like hairpin, clothing pin of precious metal,
medal, buckle of precious metal, dog tag chain, rod-like hairpin, clothing pin
of precious metal, in International Class 14;

 

Handkerchief, towel, wrapping clothing, in International Class 24;

                     Dress coat, gentlemen’s suit, school uniform, work
clothing, trousers, evening dress, suit, skirt, children’s clothing, over coat,
half coat, rain coat, cloak, jumper, (Korean) trousers, Korean jacket, Korean
skirt, Korean over coat, collar, outer coat worn for men over their coat,
(Korean) waist coat, sweater, cardigan jacket, waist coat, dress shirt, collar
for clothing, collar cuffs, blouse, sport shirt, polo shirt, under shirt, pants,
combinations, chemise, slip, petticoat, corset, brassiere, bathing suit, bathing
cap, night wear, pajama, negligee, nightgown, sportswear (uniform), hosiery,
stockings, Korean socks, Korean sock covers, cold-proof gloves, neckpiece,
necktie, gaiters, apron, textile, baby diaper, stockings for sports, bib,
tights, muffler, neckerchief, shawl, hat, night cap, four-pointed horsehair cap
with an open top,



--------------------------------------------------------------------------------

                     horsehair-woven headband worn under a hat to hold one’s
hair in place, fur-lined hood, sweat shirts, sweat pants, vests, tank-tops,
scarf, band, visor, T-shirts, in International Class 25; and                  
   Insignia, ornamental ribbon, lace, hair pin, hair net, women’s wig,
artificial hair, pigtail ribbon, button, badges of non-precious metal, buckle of
non-precious metal, clothing pin of non-precious metal, in International Class
26. 63    EXP AND DESIGN    Express, LLC    88-21701    183,314    Renewed    14
   Wristwatches, pocket watches, alarm clocks, clocks, electric clocks and
watches, electronic clocks and watches, clocks for automobiles, stopwatches,
dials, main springs, watch glasses, watch bands, watch chain, and measuring
clocks. 65    EXP AND DESIGN    Express, LLC    88-21699    182,084    Renewal
Pending    3    Hair conditioners, hair sprays, nail polishes, nail polish
removers, hand lotions, liquid make-up, perfumes, eye shadows, face powders, lip
gloss, eyeliners, lipsticks, mascara, hair creams, perfumed oils, eyebrow
pencils, general toilet water, liquid face powders, skin lotions, eau de
cologne, cleansing creams, foundation creams, brushes, pomades, tique, powder
perfumes, in International Class 3; 16214    EXPRESS    Express, LLC   
40-2008-00044    40-0851061    Registered    14, 26    Jewelry and watches in
international class 14          51             Hair accessories, namely
barrettes, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders in international class 26; 1813    EXPRESS    Express, LLC   
93-2092    32,537    Renewal Pending    112    Retail store management services;
chain store management services; shopping vicarious services; buying
consultation services related to fashion; buying consultation services related
to cosmetic, perfumery and toiletries; cosmetic sales arrangement services;
fashion consultancy services; consultancy services related to perfumery,
toiletry and cosmetic products. 1814    EXPRESS    Express, LLC       105,380   
Registered    27    Shoes. 1815    EXPRESS    Express, LLC       108,252   
Registered    14, 24, 25, 26    Ring, broach, bracelet, earring, necklace, in
International Class 14;                      Handkerchief, in International
Class 24; Hat and cap, shawl, neckerchief, scarf, muffler, neckpiece, cold proof
gloves, stockings, stockings for sports, sportswear (uniform), night gown,
negligee, pajama, night wear, bathing suit, bathing cap, brassiere, corset,
petticoat, slip, chemise, combination, pants, under shirts, polo shirts, sports
shirts, blouses, white shirts, sweater, skirts, evening dress, dress coats,
hosiery, in International Class 25; and                      Button, hair
ribbon, in International Class 26. 6790    EXPRESS    Express, LLC    99-4667   
60,787    Renewed    35    Mail order catalog business, advertising by
publication, advertising by mail order, import-export agencies, sales brokerage
of clothings and cosmetics, sales agencies of clothings and cosmetics,
commercial information agency, marketing services.



--------------------------------------------------------------------------------

10035    EXPRESS    Express, LLC    2001-22775    538,579    Registered    14,
18    Buckles of precious metal, necklaces, earrings, bracelets,
brooches-jewelry, rings, tie pins, badges of precious metal, pins of precious
metal, medals, dog tag chains, in International Class 14; and                  
   Backpacks, duffel bags, fanny packs, gym bags, hand bags, purses, tote bags,
travel bags, wallets, in International Class 18. 14410    EXPRESS    Express,
LLC    2005-3721    17,902    Registered    25, 35    Bathrobe, beach cover-ups,
belts, blazers, blouses, body suits, boxer shorts, bras, bustiers, camisoles,
caps, half coats, rain coats, over coats, ceremonial dresses, evening dresses,
garter belts, girdles, gloves, gowns, halter tops, headbands, jackets, jeans,
jogging suits, knit shirts, knit tops, leotards, mittens, negligees, night
gowns, night shirts, pajamas, panties, trousers, corduroy pants, cotton pants,
pantyhose, sarongs, scarves, aloha shirts, polo shirts, dress shirts, sport
shirts, shorts, skirts, slacks, slips, socks, stockings, suits, sweat pants,
sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits, t-shirts, tank
tops, teddies, ties, tights, underpants, undershirts, underwear, vests, boots,
sandals, slippers, shoes, sneakers, in International Class 25; and            
         Sales agency of personal care product, home fragrance products,
jewelry, watches, packs, bags, wallets and clothing, sales arranging of personal
care products, home fragrance products, jewelry, watches, packs, bags, wallets
and clothing, in International Class 35. 16774    EXPRESS    Express, LLC   
A0022897    1,074,395    Registered    3, 9, 18, 25, 35    Personal care
products, namely aftershave gels, aftershave lotion, antiperspirant, cosmetic
astringent for the face, cosmetic astringent for the skin, bath beads, bath
cream, bath crystals bath fizzies, bath foam, bath gels, bath herbs, bath
lotion, bath milks, bath oil, bath salts, blush, body balm, body glitter, body
mist, body oil, body polish, body scrub, body wash, bubble bath, cologne, body
cream, eye cream, face cream, non-medicated foot cream, hand cream, deodorants
for personal use, essential oils for personal use, exfoliating preparations for
the skin, eye gels, eyeliner eye makeup pencils, eye gel masks, eye shadow,
cosmetic facial highlighting cream, cosmetic facial highlighting powder, face
masks cream, face mist, facial scrub, non-medicated foot soaks, face toners,
foot scrubs, foundation, fragrant body splash, fragrant body mist, hair
conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightening preparations, hair styling gel, hair styling mousse,
lotion for the body, lotion for the face, non-medicated lotion for the feet,
lotion for the hands, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,



--------------------------------------------------------------------------------

                     massage cream, massage lotion, massage oil, nail polish,
nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;                      Sunglasses in
International Class 9;                      Purses and handbags in International
Class 18;                      Sweaters, knit tops, blouses, pants, sport
jackets, shirts, skirts, hosiery, tights, socks, shorts, tank tops and t-shirts
in International class 25;                      Retail store services featuring
jewelry and hair accessories in International Class 35 6791    EXPRESS WORLD
BRAND    Express, LLC    99-7011    496,394    Renewed    14    Wrist watch,
pocket watch, alarm clock, clock, electric timepiece, atomic timepiece, stop
watch, dial, main spring, watch glass, watch band, watch chain and measuring
watch. 16614    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608   
Registered    14, 18, 25, 26    Jewelry in International Class 14;            
         Wallets made of leather or other materials, in International Class 18;
                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25               
      Belt buckles in International class 26 16724    Griffin Design    Express,
LLC    40-2011-00037       Pending    9    Sunglasses          63            
Country:    Spain                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16181    EXPRESS    Express, LLC    2810861    2810861    Registered    18   
Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty 10030   
EXPRESS    Express, LLC    2,406,751    2,406,751    Registered    18   
Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets. 16691    EXPRESS    Express, LLC    2,966,298(2)      
Pending    3, 9, 14, 18, 26, 35    Non-medicated personal care products, namely
aftershave gels, aftershave lotion, antiperspirant, artificial nails, astringent
for the skin, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash,



--------------------------------------------------------------------------------

                     bronzing cream for the skin, bubble bath, cleanser for the
skin, cream for the skin, cologne, deodorants, for personal use, essential oils
for personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face masks, face mist, face powder, face scrub,
face toners, foot soaks, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyers, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightening preparations , hair styling gel, hair styling mousse, lip balm,
lip gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup
for the body, makeup for the face, makeup remover, mascara, massage cream,
massage lotion, massage oil, moisturizer for the skin, nail polish, nail polish
remover, perfume, powder for the skin, pumice stones for personal use, salt
scrubs for the skin, shaving cream, shaving gels, shower cream, shower gel, soap
for the skin, sun block for the skin, suntan lotion for the skin, sunless
tanning lotion for the skin, pre-sun tanning lotion for the skin, post-sun
tanning lotion for the skin and talcum powder in International class 3;         
            Sunglasses in international class 9;                      Jewelry
and watches in International class 14;                      backpacks, cosmetic
bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags,
handbags, purses, toiletry bags sold empty, tote bags, travel bags and wallets
in international class 18;                      Hair accessories, namely
barrettes, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders in international class 26; and                      retail
store services, mail order catalog services and online store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets and hair accessories in international class 35 6683    EXPRESS WORLD
BRAND    Express, LLC    2,224,646    2,224,646    Renewed    3    Bleaching
preparations and other substances for laundry use; cleaning, polishing, scouring
and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair
lotions; dentifrices. 6686    EXPRESS WORLD BRAND    Express, LLC    2,224,647
   2,224,647    Renewed    14    Precious metals and their alloys and goods in
precious metals or coated therewith, not included in other classes; jewelry,
precious stones; horological and chronometric instruments. 6692    EXPRESS WORLD
BRAND    Express, LLC    2,224,648    2,224,648    Renewed    35    The bringing
together, for the benefit of others, of a variety of goods (excluding the
transport thereof) in particular articles of clothing and personal care
products, enabling consumers to conveniently view and purchase those goods, mail
order catalog services featuring clothing and personal care products and
accessories.



--------------------------------------------------------------------------------

16182    EXPRESSFASHION    Express, LLC    2810863    2810863    Registered   
3, 14, 35    Non-medicated personal care products, namely, aftershave gels,
aftershave lotion. antiperspirant, artificial nails, astringent for the skins,
bath beads, bath oil, bath salts, blush, body glitter, body mist, body oil, body
scrub, body wash, cologne, deodorants for personal use, essential oils for
personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face masks, face mist, face powder, face scrub,
face toners, foot soaks, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gels, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder in international class 3;                     

Jewelry and watches in international class 14;

Retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories, international class 35

10026    EXPRESSFASHION    Express, LLC    2,406,752    2,406,752    Registered
   35    Retail store services featuring personal care products, jewelry,
watches, packs, bags, wallets and clothing; mail order catalog services
featuring personal care products, jewelry, watches, packs, bags, wallets and
clothing. 10998    EXPRESSFASHION    Express, LLC    2,501,451    2,501,451   
Registered    3    Personal care products, namely, aftershave, antiperspirant,
artificial nails, astringent for the face, astringent for the skin, bath oil,
bath beads, bath salts, blush, body glitter, body scrub, bubble bath, cologne,
cream for the body, cream for cuticles, cream for the eyes, cream for the face,
cream for the hands, deodorant, essential oils, exfoliators for the skin, eye
makeup pencils, eye shadow, face highlighter, facial masks, face mist, face
scrub, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lotion for the body, lotion for the hands,
lotion for the face, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
nail polish,



--------------------------------------------------------------------------------

                     nail polish remover, nail stencils, non-medicated blemish
stick, non-medicated cleanser for the face, non-medicated foot spray,
non-medicated mood enhancing massage ointment, non-medicated mood enhancing skin
cream, oil blotting sheets for the skin, perfume, powder for the body, powder
for the face, powder for the feet, pumice stones for personal use, salt scrubs
for the skin, shaving cream, shower gel, skin bronzing cream, soap for the body,
soap for the face, soap for the hands, sun block for the body, sun block for the
face, suntan lotion for the body, suntan lotion for the face, sunless tanning
lotion for the body, sunless tanning lotion for the face, pre-suntanning lotion
for the body, pre-suntanning lotion for the face, post-suntanning lotion for the
body, post-suntanning lotion for the face and talcum powder. 11398   
EXPRESSFASHION    Express, LLC    2,534,243    2,534,243    Registered    14   
Jewelry and watches. 11412    EXPRESSFASHION    Express, LLC    2,537,304   
2,537,304    Registered    25    Clothing, namely, bathrobes, beach cover-ups,
beachwear, belts, blazers, blouses, body shapers, body suits, boxer shorts,
bras, bustiers, camisoles, caps, coats, dresses, footwear, foundation garments,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, hosiery,
jackets, jeans, jogging suits, knee highs, knit shirts, knit tops, leotards,
lingerie, loungewear, mittens, negligees, night gowns, night shirts, pajamas,
panties, pants, pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks,
sleepwear, slips, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swim wear, t-shirts, tank tops, tap pants,
teddies, ties, tights, underpants, undershirts, underwear and vests. 16726   
EXPRESSFASHION    Express, LLC    2,966,296(6)       Pending    25    Clothing,
namely, bathrobes, beach cover-ups, beachwear, belts, blazers, blouses, body
shapers, body suits, boxer shorts, bras, bustiers, camisoles, caps, coats,
dresses, footwear, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests. 16615    GRIFFIN DESIGN   
Express, LLC    A0021283    1,051,608    Registered    14, 18, 25,    Jewelry in
International Class 14;                   26    Wallets made of leather or other
materials, in International Class 18;                      Clothing, namely,
shirts and t-shirts; jackets, shorts, flip flops, sandals, pants, underwear,
belts, hats, sweaters, ties, jeans, socks, pajamas, skirts, sweat shirts, in
International Class 25 Belt buckles in International class 26 16725    Griffin
Design    Express, LLC    2,966,300(8)    M2966300    Registered    9   
Sunglasses



--------------------------------------------------------------------------------

Country:    Sri Lanka                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

4685    EXPRESS    Express, LLC    56,135    56,135    Registered    25   
Men’s, women’s and children’s clothing, including boots, shoes and slippers.
6710    EXPRESS    Expressco, Inc.    92,532    92,532    Registered    42   
Mail order catalog services featuring personal care products and clothing and
accessories therefore. 10127    EXPRESS    Express, LLC    103,647       Pending
   3    Personal care products, namely, aftershave, antiperspirant, artificial
nails, astringent for the face, astringent for the skin, bath oil, bath beads,
blush, body glitter, bubble bath, cleanser for the face, cologne, cotton swabs,
cream for body, cream for cuticles, cream for eyes, cream for face, cream for
hands, deodorant, exfoliators for skin, eye makeup pencils, eye shadow, face
mist, foundation, fragrant body splash, hair conditioner, hair dyes, hair
glitter, hair rinses, hair shampoo, hair spray, hair styling gel, hair styling
mousse, lotion for the body, lotion for hands, lotion for face, lip balm, lip
gloss, lip makeup pencils, lipstick, makeup for the body, makeup for the face,
makeup remover, mascara, nail corrector pens, nail polish, nail polish remover,
nail stencils, non-medicated blemish stick, oil blotting sheets for the skin,
perfume, powder for the body, powder for the face, pumices, shaving cream,
shower gel, soap for body, soap for face, soap for hands, sun block for the
skin, suntan lotion for the body, suntan lotion for the face, sunless tanning
lotion for the body, sunless tanning lotion for the face, pre-suntanning lotion
for the body, pre-suntanning lotion for the face, post-suntanning lotion for the
body, post-suntanning lotion for the face and talcum powder. 10156    EXPRESS   
Express, LLC    103,648    103,648    Registered    14    Jewelry and watches.
10157    EXPRESS    Express, LLC    103,646    103,646    Registered    18   
Backpacks, duffel bags, fanny packs, gym bags, handbags, purses, tote bags,
travel bags and wallets. 14187    EXPRESS    Express, LLC    128,941      
Pending    25    Clothing, namely, bathrobes, beach cover-ups, belts, blazers,
blouses, body suits, boots, boxer shorts, bras, bustiers, camisoles, caps,
coats, dresses, garter belts, girdles, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, knit shirts, knit tops, leotards,
lingerie, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slacks, slippers, slips, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops,
teddies, ties, tights, underpants, undershirts, underwear and vests.



--------------------------------------------------------------------------------

16951    EXPRESS    Express, LLC    162,033       Pending    18    Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets 6237    EXPRESS WORLD BRAND    Express, LLC    91,975    91,975   
Renewed    3    Perfumery, cosmetics, soaps, essential oils, hair lotions,
dentifrices, bleaching preparations and other substances for laundry use,
cleaning, polishing, scouring and abrasive preparations. 6238    EXPRESS WORLD
BRAND    Express, LLC    91,973    91,973    Registered    14    Watches, clocks
and jewelry made of non-precious metals, precious metals and their alloys and
goods in precious metals or coated therewith (except cutlery, forks and spoons),
precious stones, horological and other chronometric instruments. 6239    EXPRESS
WORLD BRAND    Express, LLC    91,974    91,974    Renewed    42    The design
and fashion information, retail clothing and personal care product store
services, mail order catalog services featuring clothing and personal care
products and accessories therefore. 16945    GRIFFIN DESIGN    Express, LLC   
162,207       Pending    9    Sunglasses 16946    GRIFFIN DESIGN    Express, LLC
   162,031       Pending    14    Jewelry and watches 16947    GRIFFIN DESIGN   
Express, LLC    162,030       Pending    18    Backpacks, cosmetic bags sold
empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags,
purses, toiletry bags sold empty, tote bags, travel bags and wallets 16948   
GRIFFIN DESIGN    Express, LLC    162.028       Pending    26    Belt buckles,
barrettes, hair bands, hair bows, hair clips, hair ornaments, hair pins, hair
ribbons and ponytail holders 16949    GRIFFIN DESIGN    Express, LLC    162.032
      Pending    35    Retail store services, mail order catalog services and
online store services featuring personal care products, sunglasses, jewelry,
watches, bags, cases, packs, wallets, clothing and hair accessories 16950   
GRIFFIN DESIGN    Express, LLC    162,029       Pending    25    Clothing,
namely belts, blazers, blouses, boots, bras, caps, coats, dresses, flip flops,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits,
leotards, lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters,
swimsuits, tank tops, ties, underwear and vests Country:    Sweden            
     

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1838    EXPRESS    Express, LLC    91-7934    324,434    Registered    25   
Clothing, including boots, shoes and slippers. 4466    EXPRESS    Express, LLC
   94-7822    324,439    Registered    35    Services in the form of customer
information in relation to retail clothing store services and mail order
services.



--------------------------------------------------------------------------------

13940    EXPRESS    Express, LLC    2005/06981    384,684    Registered    25,
35    Clothes, namely bathrobes, bath cloths, waist-belts, blazers, blouses,
body stockings, high boots, boxer shorts, brassieres, vests, blouse protections,
caps, coats, dresses, suspender belts, girdles, gloves, party dresses, tops,
hats, jackets, jeans, jogging clothes, knitted shirts, knitted tops, tights,
underwear, woolen gloves, negligees, nightwear, night shirts, pajamas, pants,
trousers, pantyhoses, sandals, sarongs, mufflers, shirts, shoes, short trousers,
skirts, long trousers, slippers, waist slips, gym shoes, socks, stockings,
suits, training trousers, training shirts, training short trousers, track-suits,
jerseys, bathing suits, T-shirts, wrestlers’ vests, ties, tights, pants,
underwear and waistcoats, in International Class 25; and Retailers’ services
regarding personal care products, fragrance products for personal use,
jewellery, clocks, suitcases, bags, wallets and clothes by way of retail trade,
mail-order and online; business administration, in International Class 35. 16775
   EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9, 14,
18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the



--------------------------------------------------------------------------------

                     face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;                      Sunglasses in
International Class 9;                      Jewelry in International Class 14;
                     Purses and handbags in International Class 18;            
         Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts,
hosiery, tights, socks, shorts, tank tops and t-shirts in International class
25;                      Hair accessories, namely hair ornaments, hair slides,
hair bands, hair bows, hair grips, hair clips in International class 26 and   
                  Retail store services featuring jewelry and hair accessories
in International Class 35 6474    EXPRESS WORLD BRAND    Express, LLC   
99-01852    341,226    Renewed    3, 14    Bleaching preparations and other
substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices, in International Class 3; and                      Precious metals
and their alloys, jewelry, precious stones; horological and chronometric
instruments, in International Class 14. 16191    EXPRESSFASHION    Express, LLC
   2008/01417    397,646    Registered    3, 14, 18    Non-medicated personal
care products, namely, aftershave gels, aftershave lotion. antiperspirant,
artificial nails, astringent for the skins, bath beads, bath oil, bath salts,
blush, body glitter, body mist, body oil, body scrub, body wash, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mist, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightener, hair styling
gel, hair styling mousse, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, lotion for the skin, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage lotion, massage oil, moisturizer for
the skin, nail polish, nail polish remover, perfume, powder for the skin, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gels, soap for the skin, sun block for the skin, suntan
lotion for the skin, sunless tanning lotion for the skin, pre-suntanning lotion
for the skin, post-suntanning lotion for the skin and talcum powder in
international class 3;                      jewelry and watches in international
class 14;                      backpacks, cosmetic bags sold empty, cosmetic
cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry
bags sold empty, tote bags, travel bags and wallets, in international class 18;



--------------------------------------------------------------------------------

11009    EXPRESSFASHION    Express, LLC    02-05449    360,661    Registered   
3, 14, 18    Soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices, in International Class 3;                      Jewelry and watches,
in International Class 14 and                      Backpacks, duffel bags, fanny
packs, gym bags, handbags, purses, tote bags, travel bags and wallets, in
International Class 18. 16616    GRIFFIN DESIGN    Express, LLC    A0021283   
1,051,608    Registered    14, 18, 25,    Jewelry in International Class 14;   
               26    Wallets made of leather or other materials, in
International Class 18;                      Clothing, namely, shirts and
t-shirts; jackets, shorts, flip flops, sandals, pants, underwear, belts, hats,
sweaters, ties, jeans, socks, pajamas, skirts, sweat shirts, in International
Class 25                      Belt buckles in International class 26 16810   
GRIFFIN DESIGN    Express, LLC    2011/00914       Pending    9    Sunglasses
Country:    Switzerland                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16180    EXPRESS    Express, LLC    51167/2008    572,480    Registered   
3, 9, 14, 18, 25, 26    Non-medicated personal care products, namely, aftershave
gels, aftershave lotion. antiperspirant, artificial nails, astringent for the
skins, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, cologne, deodorants for personal use, essential oils
for personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face masks, face mist, face powder, face scrub,
face toners, foot soaks, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gels, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder in international class 3;                      sunglasses
in international class 9;                      jewelry and watches in
international class 14;                      backpacks, cosmetic bags sold
empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags,
purses,



--------------------------------------------------------------------------------

                     toiletry bags sold empty, tote bags, travel bags and
wallets, in international class 18;                      clothing, namely,
belts, blazers, blouses, boots, bras, caps, coats, dresses, gloves, gowns,
halter tops, hats, headbands, jackets, jeans, jogging suits, leotards, lingerie,
mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants,
seat shirts, sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties,
underwear and vest in international class 25;                      hair
accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders, in international class 26 1775   
EXPRESS    Express, LLC    6368/1991.2    392,776    Renewed    25    Clothing,
including boots, shoes and slippers. 10065    EXPRESS    Express, LLC   
05419/2001    499,543    Renewed    3, 14, 18    Personal care products, namely,
aftershave, antiperspirant, artificial nails, astringent for the face (for
cosmetic use), astringent for the skin (for cosmetic use), bath oil, bath beads,
blush, body glitter, bubble bath, cleanser for the face (for cosmetic use),
cologne, cotton swabs (for cosmetic use), cream for body, cream for cuticles,
cream for eyes, cream for face, cream for hands, deodorant, exfoliators for
skin, eye makeup pencils, eye shadow, face mist, foundation, fragrant body
splash, hair conditioner, hair dyes, hair glitter, hair rinses, hair shampoo,
hair spray, hair styling gel, hair styling mousse, lotion for the body, lotion
for hands, lotion for face, lip balm, lip gloss, lip makeup pencils, lipstick,
makeup for the body, makeup for the face, makeup remover, mascara, nail
corrector pens, nail polish, nail polish remover, nail stencils, non-medicated
blemish stick, oil blotting sheets for the skin, perfume, powder for the body,
powder for the face, pumices, shaving cream, shower gel, soap for body, soap for
face, soap for hands, sun block for the skin, suntan lotion for the body, suntan
lotion for the face, sunless tanning lotion for the body, sunless tanning lotion
for the face, pre-suntanning lotion for the body, pre-suntanning lotion for the
face, post-suntanning lotion for the body, post-suntanning lotion for the face
and talcum powder, in International Class 3;                      Jewelry and
watches, in International Class 14; and Backpacks, duffel bags, fanny packs, gym
bags, handbags, purses, tote bags, travel bags and wallets, in International
Class 18. 6794    EXPRESS WORLD BRAND    Express, LLC    01962/1999    463,907
   Renewed    3, 14    Perfumes and cosmetics, in International Class 3; and
Watches, clocks and jewelry of non-precious metal, in International Class 14.
13102    EXPRESSFASHION    Express, LLC    53417/2005    534,207    Registered
   35    Retail store services, mail order catalog services, on-line store
services featuring personal care products, home fragrance



--------------------------------------------------------------------------------

                     products, jewellery, watches, packs, bags, wallets and
clothing, and by means of computer global networks (Internet). 16617    GRIFFIN
DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18, 25, 26
  

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18;

                     Clothing, namely, shirts and t-shirts; jackets, shorts,
flip flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans,
socks, pajamas, skirts, sweat shirts, in International Class 25 Belt buckles in
International class 26 16811    GRIFFIN DESIGN    Express, LLC    51220/2011   
   Pending    9    Sunglasses Country:    Syria                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16776    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning



--------------------------------------------------------------------------------

                     lotion for the body, self-tanning lotion for the face,
pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face,
talcum powder, wrinkle removing skin care preparations, in International class
3;                      Sunglasses in International Class 9;                  
   Jewelry in International Class 14;                      Purses and handbags
in International Class 18;                      Sweaters, knit tops, blouses,
pants, sport jackets, shirts, skirts, hosiery, tights, socks, shorts, tank tops
and t-shirts in International class 25;                      Hair accessories,
namely hair ornaments, hair slides, hair bands, hair bows, hair grips, hair
clips in International class 26 and                      Retail store services
featuring jewelry and hair accessories in International Class 35 16667   
GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18,
25, 26   

Jewelry in International Class 14;

Wallets made of leather or other materials, in International Class 18; Clothing,
namely, shirts and t-shirts; jackets, shorts, flip flops, sandals, pants,
underwear, belts, hats, sweaters, ties, jeans, socks, pajamas, skirts, sweat
shirts, in International Class 25

                     Belt buckles in International class 26 16953    GRIFFIN
DESIGN    Express, LLC    5,287       Pending    9    Sunglasses in
International Class 9 Country:    Taiwan                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16212    EXPRESS    Express, LLC    97004705    1334411    Registered    3, 9,
26, 35    Non-medicated personal care products, namely, aftershave gels,
aftershave lotion. antiperspirant, artificial nails, astringent for the skins,
bath beads, bath oil, bath salts, blush, body glitter, body mist, body oil, body
scrub, body wash, cologne, deodorants for personal use, essential oils for
personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face masks, face mist, face powder, face scrub,
face toners, foot soaks, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gels, soap



--------------------------------------------------------------------------------

                     for the skin, sun block for the skin, suntan lotion for the
skin, sunless tanning lotion for the skin, pre-suntanning lotion for the skin,
post-suntanning lotion for the skin and talcum powder in international class 3
                     sunglasses in international class 9                     
Hair accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in international class 26; and         
            Retail store services, mail order catalog services and on-line store
services featuring personal care products, sunglasses, jewelry, watches, bags,
cases, packs, wallets, clothing and hair accessories in international class 35
1843    EXPRESS    Express, LLC    072046608    243,862    Registered    43   
Caps and hats. 1844    EXPRESS    Express, LLC    07246612    246,344   
Registered    48    Shoes and boots. 1845    EXPRESS    Express, LLC   
072046613    248,689    Registered    50    Handbags, travelling bags and
wallets. 1846    EXPRESS    Express, LLC    072046614    250,596    Registered
   71    Leather belts. 1847    EXPRESS    Express, LLC       258,928   
Registered    46    Gloves. 1848    EXPRESS    Express, LLC    072046611   
264,020    Registered    47    Hosiery. 10163    EXPRESS    Express, LLC   
90023973    1,032,602    Renewed    3    Aftershave, non-medicated
antiperspirant for personal use, artificial nails, astringent for the face,
astringent for the skin, bath beads, bath oil, blush, body glitter, bubble bath,
cleanser for the face, cologne, cotton swabs, cream for the body, cream for the
cuticles, cream for the eyes, cream for the face, cream for the hands,
deodorant, exfoliators for the skin, eye makeup pencils, eye shadow, face mist,
foundation, fragrant body splash, hair conditioner, hair dyes, hair glitter,
hair rinses, hair shampoo, hair spray, hair styling gel, hair styling mousse,
lotion for the body, lotion for the face, lotion for the hands, lip balm, lip
gloss, lip makeup pencils, lipstick, makeup for the body, makeup for the face,
makeup remover, mascara, nail corrector pens, nail polish, nail polish remover,
nail stencils, non-medicated blemish stick, cosmetic excess skin oil blotting
sheets, perfume, powder for the body, powder for the face, pumice stones for
personal use, shaving cream, shower gel, soap for the body, soap for the face,
soap for the hands, sun block for the skin, suntan lotion for the body, sunless
tanning lotion for the face, pre-suntanning lotion for the body, pre-suntanning
lotion for the face, post-suntanning lotion for the body, post-suntanning for
the face and talcum powder. 10164    EXPRESS    Express, LLC    90023974   
998,987    Renewed    14    Jewelry and watches. 10165    EXPRESS    Express,
LLC    90023975    1,017,387    Registered    18    Backpacks, duffel bags,
fanny packs, athletic handbags, athletic knapsacks, handbags, purses, tote bags,
travel bags and wallets. 13677    EXPRESS    Express, LLC    94041654   
1,210,738    Registered    14, 18, 25    Jewelry and watches, in International
Class 14;                      Backpacks, cosmetic bags sold empty, cosmetic
cases sold



--------------------------------------------------------------------------------

                     empty, duffel bags, fanny packs, athletic bags and
knapsacks, handbags, purses, toiletry bags sold empty, tote bags, travel bags
and wallets, in International Class 18; and Clothing, namely, bathrobes, beach
cover-ups, belts, blazers, blouses, body suits, boots, boxer shorts, bras,
bustiers, camisoles, caps, coats, dresses, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, jackets, jeans, jogging suits, knit shirts, knit
tops, leotards, lingerie, mittens, negligees, night gowns, night shirts,
pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits,
t-shirts, tank tops, teddies, ties, tights, underpants, undershirts, underwear
and vests, in International Class 25. 16914    EXPRESS    Express, LLC   
100,006,117       Pending    3, 9, 14, 18, 25, 26, 35    Non-medicated personal
care products, namely aftershave gels, aftershave lotion, antiperspirant,
artificial nails, astringent for the skin, bath beads, bath oil, bath salts,
blush, body glitter, body mist, body oil, body scrub, body wash, bronzing cream
for the skin, bubble bath, cleanser for the skin, cream for the skin, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mist, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightening preparations,
hair styling gels, hair styling mousse, lip balm, lip gloss, lip liner, lip
makeup pencils, lipstick, lotion for the skin, makeup for the body, makeup for
the face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-sun tanning lotion for the skin, post-sun tanning lotion for the skin and
talcum powder in International class 3;                      Sunglasses in
International Class 9;                      Jewelry and watches in International
Class 14;                      Backpacks, cosmetic bags sold empty, cosmetic
cases sold empty, tote bags, travel bags and wallets, in International Class 18
                     Clothing, namely belts, blazers, blouses, boots, bras,
caps, coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, leotards, lingerie, mittens,



--------------------------------------------------------------------------------

                     pajamas, pants, pantyhose, robes, sandals, sarongs,
scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters,
swimsuits, tank tops, ties, underwear and vests, in International Class 25; and
                     Hair accessories, namely barrettes, hair bows, hair clips,
hair ornaments, hair pins, hair ribbons and ponytail holders in International
Class 26 and                      Retail store services, mail order catalog
services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories in International Class 35 6640    EXPRESS WORLD BRAND    Express,
LLC    88012746    901,739    Renewed    25    Articles of clothing including,
women’s apparel, overcoats, shirts, skirts, pants, underwear, stockings, socks,
shoes and boots. 6641    EXPRESS WORLD BRAND    Express, LLC    88012745   
885,663    Renewed    14    Precious metals, diamonds, pearls, jade, crystal,
cornelian, precious stones, and their products and imitations; clocks and
watches and parts thereof. 6642    EXPRESS WORLD BRAND    Express, LLC   
88012744    893,820    Renewed    3    Cosmetics and toiletries. 9205   
EXPRESSFASHION    Express, LLC    90000283    171,936    Registered    35   
Retail personal care products and clothing store services, mail order catalog
services featuring personal care products and clothing and accessories
therefore. 10166    EXPRESSFASHION    Express, LLC    90023976    171,060   
Registered    35    Retail store services and mail order catalog services
featuring personal care products, jewelry, watches, packs, bags, wallets and
clothing. 10994    EXPRESSFASHION    Express, LLC    91031743    1,060,166   
Registered    3    Personal care products, namely, aftershave, antiperspirant,
artificial nails, astringent for the face, astringent for the skin, bath beads,
bath oil, bath salts, blush, body glitter, body scrub, bubble bath, cologne,
cream for the body, cream for the cuticles, cream for the eyes, cream for the
face, cream for the hands, deodorant, essential oils, exfoliators for the skin,
eye gels, eye makeup pencils, eye shadow, face highlighter, facial masks, face
mist, face scrub, foot soak, foundation, fragrant body splash, fragrant body
mist, hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara,
hair pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lotion for the body, lotion
for the hands, lotions for the face, lip balm, lip gloss, lip liners, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, nail polish, nail polish remover, nail stencils, non-medicated blemish
sticks, non-medicated cleanser for the face, non-medicated foot spray,
non-medicated massage ointment, perfume, powder for the body, powder for the
face, powder for the feet, pumice stone for personal use, salt scrubs for the



--------------------------------------------------------------------------------

                     skin, shaving cream, shower gel, skin bronzing cream, soap
for the body, soap for the face, soap for the hands, sun block for the body, sun
block for the face, suntan lotion for the body, suntan lotion for the face,
sunless tanning lotion for the body, sunless tanning lotion for the face,
pre-suntanning lotion for the body, pre-suntanning lotion for the face,
post-suntanning lotion for the body, post-suntanning lotion for the face and
talcum powder. 14252    EXPRESSFASHION    Express, LLC    94062610    1,224,842
   Registered    3, 35    Personal care products, namely, aftershave gels,
aftershave lotion, antiperspirant, artificial nails, astringent for the face,
astringent for the skin, bath beads, bath oil, bath salts, blush, body glitter,
body mist, body oil, body scrub, body wash, bubble bath, cologne, cream for the
body, cream for the cuticles, cream for the eyes, cream for the face, cream for
the feet, cream for the hands, deodorants for personal use, essential oils for
personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face highlighter, face masks, face mist, face
scrub, non-medicated foot soaks, face toners, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lotion for the
body, lotion for the face, lotion for the feet, lotion for the hands, lip balm,
lip gloss, lip liner, lip makeup pencils, lipstick, makeup for the body, makeup
for the face, makeup remover, mascara, massage cream, massage lotion, massage
oil, nail polish, nail polish remover, nail stencils, non-medicated blemish
stick, non-medicated cleanser for the face, non-medicated foot spray,
non-medicated massage ointment, oil blotting sheets for the skin, perfume,
powder for the body, powder for the face, powder for the feet, pumice stones for
personal use, salt scrubs for the skin, shaving cream, shaving gels, shower
cream, shower gel, skin bronzing cream, soap for the body, soap for the face,
soap for the hands, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder, in International Class 3;
and                      Retail store services featuring personal care products,
home fragrance products, jewelry, watches, packs, bags, wallets and clothing;
mail order services; on-line shopping services, in International Class 35.



--------------------------------------------------------------------------------

16692    Griffin Design    Express, LLC    100004942       Pending    9, 14, 18,
25, 26   

Sunglasses in international class 9;

Jewelry and watches in International class 14;

                     backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets in international class 18;            
         Clothing, namely belts, blazers, blouses, boots, bras, caps, coats,
dresses, flip flops, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose,
robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers,
sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts,
sweat suits, sweaters, swimsuits, tank tops, ties, underwear and vests in
International class 25;                      Hair accessories, namely barrettes,
hair bows, hair clips, hair ornaments, hair pins, hair ribbons and ponytail
holders in international class 26; Country:    Tangier Zone               

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

5129    EXPRESS    Express, LLC       9,951    Registered    25, 42    Clothing,
including boots, shoes and slippers, in International Class 25; and            
         Retail clothing store and mail order services, in International Class
42. 10727    EXPRESS    Express, LLC    20,397    20,397    Registered    25, 35
   Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, footwear, foundation garments, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans, jogging
suits, knee highs, knit shirts, knit tops, leotards, lingerie, loungewear,
mittens, negligees, night gowns, night shirts, pajamas, panties, pants,
pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests, in International Class 25; and   
                  Retail store services and mail order catalog services
featuring personal care products, jewelry, watches, packs, bags, wallets and
clothing, in International Class 35. Country:    Thailand                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16174    EXPRESS    Express, LLC    685926    305,390    Registered    3   
Non-medicated personal care products, namely, aftershave gels, aftershave
lotion. antiperspirant, artificial nails, astringent for the skins, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash,



--------------------------------------------------------------------------------

                     cologne, deodorants for personal use, essential oils for
personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face masks, face mist, face powder, face scrub,
face toners, foot soaks, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gels, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder. 16190    Express    Express, LLC    685,927      
Pending    25    Clothing, namely, belts, blazers, blouses, boots, bras, caps,
coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans,
jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vest 10289    EXPRESS   
Express, LLC    459,454    TM162,885    Registered    18    Backpacks, duffel
bags, fanny packs, gym bags, handbags, purses, tote bags, travel bags and
wallets. 10300    EXPRESS    Express, LLC    459,452    195,118    Registered   
3    Personal care products, namely, aftershave, antiperspirant, artificial
nails, astringent for the face, astringent for the skin, bath oil, bath beads,
blush, body glitter, bubble bath, cleanser for the face, cologne, cotton swabs,
cream for body, cream for cuticles, cream for eyes, cream for face, cream for
hands, deodorant, exfoliators for skin, eye makeup pencils, eye shadow, face
mist, foundation, fragrant body splash, hair conditioner, hair dyes, hair
glitter, hair rinses, hair shampoo, hair spray, hair styling gel, hair styling
mousse, lotion for the body, lotion for hands, lotion for face, lip balm, lip
gloss, lip makeup pencils, lipstick, makeup for the body, makeup for the face,
makeup remover, mascara, nail corrector pens, nail polish, nail polish remover,
nail stencils, non-medicated blemish stick, oil blotting sheets for the skin,
perfume, powder for the body, powder for the face, pumices, shaving cream,
shower gel, soap for body, soap for face, soap for hands, sun block for the
skin, suntan lotion for the body, suntan lotion for the face, sunless tanning
lotion for the body, sunless tanning lotion for the face, pre-suntanning lotion
for



--------------------------------------------------------------------------------

                     the body, pre-suntanning lotion for the face,
post-suntanning lotion for the body, post-suntanning lotion for the face and
talcum powder. 13847    EXPRESS    Express, LLC    602,121    245,894   
Registered    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets. 16727    EXPRESS    Express, LLC   
796,251       Pending    18    Backpacks, cosmetic bags sold empty, cosmetic
cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry
bags sold empty, tote bags, travel bags and wallets. 16570    EXPRESS MEN   
Express, LLC    775,624       Pending    35    Retail business management
services and on-line business management services 16571    EXPRESS MEN   
Express, LLC    775,623       Pending    25    Clothing, namely belts, blazers,
boxer shorts, coats, gloves, hats, jackets, jeans, pants (except underpants and
sport pants) underpants and sport pants; scarves, shirts (except undershirts and
sport shirts); undershirts; sport shirts; shoes (except sport shoes); sport
shoes, shorts, socks, suits, sweaters, sweat shirts, sweat pants, t-shirts ,
ties and underwear 6866    EXPRESS WORLD BRAND    Express, LLC    386,081   
156,992    Registered    25    Clothing, namely, tops, t-shirts, tank tops,
sweatshirts, sweaters, blouses, shirts, pullovers, vests, pants excluding sport
pants, jeans, belts, skirts, sweat pants, suits, jump suits, coats, jackets,
blazers, ties, dresses, swim wear, robes, scarves, shawls, hats, headbands,
shorts, pajamas, hosiery, stockings, panty hose, socks, footwear, slippers,
bras, panties, underwear, camisoles, slips, lingerie, corsets, bodysuits and
tights. 6868    EXPRESS WORLD BRAND    Express, LLC    386,080    120,888   
Renewed    14    Watches, clocks, alarm clocks, timers, clockwork, movements for
watches and clocks, chronographs (watches), chronometers, chronoscopes,
earrings, pins, necklaces, bracelets, charms, chains and pearls. 6907    EXPRESS
WORLD BRAND    Express, LLC    387,153    10,588    Renewal Pending    35   
Retail clothing and personal care product store services; mail order catalog
services featuring clothing and personal care products and accessories
therefore. 16729    EXPRESS WORLD BRAND    Express, LLC    796,258       Pending
   35    Retail store services, mail order catalog services and on-line store
services featuring personal care products, sunglasses, jewelry, watches, bags. ,
cases, packs, wallets, clothing and hair accessories 16734    Express World
Brand    Express, LLC    796,257       Pending    14    Jewelry and watches
10298    EXPRESSFASHION    Express, LLC    459,455    TM173,413    Registered   
25    Bathrobes, beach cover-ups, beachwear, belts, blazers, blouses, body
shapers, body suits, boxer shorts, bras, bustiers, camisoles, caps, coats,
dresses, footwear, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants,



--------------------------------------------------------------------------------

                     sweat shirts, sweat shorts, sweat suits, sweaters, swim
wear, t-shirts, tank tops, tap pants, teddies, ties, tights, underpants,
undershirts, underwear and vests. 14310    EXPRESSFASHION    Express, LLC   
613,551    250,698    Registered    25    Clothing, namely, bathrobes, beach
cover-ups, belts, blazers, blouses, body suits, boots, boxer shorts, bras,
bustiers, camisoles, caps, coats, dresses, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, jackets, jeans, jogging suits, knit shirts, knit
tops, leotards, lingerie, mittens, negligees, night gowns, night shirts,
pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts, shoes
(except sport shoes), shorts, skirts, slacks, slippers. slips, sneaker, socks,
stockings, suits, sweat pants, sweat shirts, ties, tights, underpants,
undershirts, underwear and vests. 16730    Griffin Design    Express, LLC   
796,254       Pending    18    Backpacks, cosmetic bags sold empty, cosmetic
cases sold empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry
bags sold empty, tote bags, travel bags and wallets 16731    Griffin Design   
Express, LLC    796,252       Pending    9    Sunglasses 16732    Griffin Design
   Express, LLC    796,256       Pending    26    Belt buckles, barrettes, hair
bands, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders 16733    Griffin Design    Express, LLC    796,255      
Pending    25    Clothing, namely belts, blazers, blouses, boots, bras, caps,
coats, dresses, flip flops, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and vests
16784    Griffin Design    Express, LLC    796,253       Pending    14   
Jewelry and watches Country:    Trinidad And Tobago               

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16782    EXPRESS    Express, LLC    43,313       Pending    3, 9, 14, 18, 25,
26, 35    Non-medicated personal care products, namely aftershave gels,
aftershave lotion, antiperspirant, artificial nails, astringent for the skin,
bath beads, bath oil, bath salts, blush, body glitter, body mist, body oil, body
scrub, body wash, bronzing cream for the skin, bubble bath, cleanser for the
skin, cream for the skin, cologne, deodorants for personal use, essential oils
for personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face masks, face mist, face powder, face scrub,
face toners, foot soaks, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightening preparations, hair styling gels, hair styling mousse, lip balm,
lip gloss, lip liner,



--------------------------------------------------------------------------------

                     lip makeup pencils, lipstick, lotion for the skin, makeup
for the body, makeup for the face, makeup remover, mascara, massage cream,
massage lotion, massage oil, moisturizer for the skin, nail polish, nail polish
remover, perfume, powder for the skin, pumice stones for personal use, salt
scrubs for the skin, shaving cream, shaving gels, shower cream, shower gel, soap
for the skin, sun block for the skin, suntan lotion for the skin, sunless
tanning lotion for the skin, pre-sun tanning lotion for the skin, post-sun
tanning lotion for the skin and talcum powder in International class 3;         
            Sunglasses in International Class 9;                      Jewelry
and watches in International Class 14;                      Backpacks, cosmetic
bags sold empty, cosmetic cases sold empty, tote bags, travel bags and wallets,
in International Class 18                      Clothing, namely belts, blazers,
blouses, boots, bras, caps, coats, dresses, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and
vests, in International Class 25; and                      Hair accessories,
namely barrettes, hair bows, hair clips, hair ornaments, hair pins, hair ribbons
and ponytail holders in International Class 26 and                      Retail
store services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories in International Class 35 10098   
EXPRESSFASHION    Express, LLC    31,925    31,925    Renewed    25, 35   

Clothing for general wear, namely, bathrobes, beach cover-ups, beachwear, belts,
blazers, blouses, body shapers, body suits, boxer shorts, bras, bustiers,
camisoles, caps, coats, dresses, footwear, foundation garments, garter belts,
girdles, gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans,
jogging suits, knee highs, knit shirts, knit tops, leotards, lingerie,
loungewear, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear,
slips, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat
suits, sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties,
tights, underpants, undershirts, underwear and vests, in International Class 25;
and

Retail store services and mail order catalog services featuring personal care
products, jewelry, watches, packs, bags, wallets and clothing, in International
Class 35.

16735    GRIFFIN DESIGN    Express, LLC    43,314       Pending    9, 14, 18,   
Sunglasses in International Class 9;



--------------------------------------------------------------------------------

                  25, 26   

Jewelry and watches in International Class 14;

Backpacks, cosmetic bags sold empty, cosmetic cases sold empty, tote bags,
travel bags and wallets, in International Class 18

                     Clothing, namely belts, blazers, blouses, boots, bras,
caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and vests,
in International Class 25; and                      belt buckles, barrettes,
hair bands, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders in International Class 26 Country:    Turkey                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16441    EKSPRESS (with Arabic transliteration)    Express, LLC    2008/48841   
2008/48841    Registered    9    sunglasses 16443    EKSPRESS (with Arabic
transliteration)    Express, LLC    2008/48842    2008/48842    Registered    14
   Jewelry and watches 16447    EKSPRESS (with Arabic transliteration)   
Express, LLC    2008/48844    2008/4844    Registered    25    Clothing, namely
belts, blazers, blouses, boots, bras, caps, coats, dresses, gloves, gowns,
halter tops, hats, headbands, jackets, jeans, jogging suits, leotards, lingerie,
mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants,
sweat shirts, sweat shorts, sweat suits, sweaters, swim suits, tank tops, ties,
underwear and vests 16449    EKSPRESS (with Arabic transliteration)    Express,
LLC    2008/48845    2008/48845    Registered    26    Hair accessories, namely,
barrettes, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders 16451    EKSPRESS (with Arabic transliteration)    Express, LLC
   2008/48846    2008/48846    Registered    35    The bringing together of a
variety of goods enabling customers to conveniently view and purchase those
goods (those services may be provided through retail and wholesale stores,
electronic media, catalogs and similar methods) 16440    EKSPRESSFASHION (with
Arabic transliteration)    Express, LLC    2008/48848    2008/48848   
Registered    9    sunglasses 16442    EKSPRESSFASHION (with Arabic
transliteration)    Express, LLC    2008/48849    2008/48849    Registered    14
   Jewelry and watches 16444    EKSPRESSFASHION (with Arabic    Express, LLC   
2008/48850    2008/48850    Registered    18    Backpacks, cosmetic bags sold
empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags,
purses,



--------------------------------------------------------------------------------

   transliteration)                   toiletry bags sold empty, tote bags,
travel bags and wallets 16446    EKSPRESSFASHION (with Arabic transliteration)
   Express, LLC    2008/48851    2008/48851    Registered    25    Clothing,
namely belts, blazers, blouses, boots, bras, caps, coats, dresses, gloves,
gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, leotards,
lingerie, mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves,
shirts, shoes, shorts, skirts, slippers, sneakers, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim suits, tank
tops, ties, underwear and vests 16448    EKSPRESSFASHION (with Arabic   
Express, LLC    2008/48852    2008/48852    Registered    26    Hair
accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders    transliteration)                  
16450    EKSPRESSFASHION (with Arabic transliteration)    Express, LLC   
2008/48853    2008/48853    Registered    35    The bringing together of a
variety of goods enabling customers to conveniently view and purchase those
goods (those services may be provided through retail and wholesale stores,
electronic media, catalogs and similar methods) 16452    EKSPRESSFASHION
(with Arabic transliteration)    Express, LLC    2008/48847    2008 48847   
Registered    3    Non-medicated personal care products, namely, aftershave
gels, aftershave lotion, antiperspirant, artificial nails, astringent for the
skin, bath beads, bath oil, bath salts, blush, body glitter, body mist, body
oil, body scrub, body wash, bronzing cream for the skin, bubble bath, cleanser
for the skin, cream for the skin, cologne, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eye makeup pencils, eye masks, eye shadow, face masks, face mist, face
powder, face scrub, face toners, foot soaks, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightener, hair styling gel, hair styling mousse, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, lotion for the skin, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder 16222    EXPRESS    Express, LLC    2008/00626    2008
00626    Registered    26    Hair accessories, namely, barrettes, hair bows,
hair clips, hair ornaments, hair pins, hair ribbons and ponytail holders 16223
   EXPRESS    Express, LLC    2008/00627    2008/00627    Registered    35   
Retail store services, mail order catalog services and on-line store services
featuring personal care products, sunglasses, jewelry, watches, bags, cases,
packs, wallets, clothing and hair accessories.



--------------------------------------------------------------------------------

16224    EXPRESS    Express, LLC    2008/00624    2008/00624    Registered    14
   Jewelry and watches 16225    EXPRESS    Express, LLC    2008/00623   
2008/00623    Registered    9    Sunglasses 1842    EXPRESS    Express, LLC   
   110,751    Registered    25    Sweaters, knit tops, blouses, pants, sport
jackets, shirts and skirts. 7119    EXPRESS    Express, LLC    99/004527   
211,243    Registered    35    Mail order catalogue services featuring personal
care products and clothing and accessories therefore, namely bringing together
of the aforementioned goods via a catalogue for clients to better see and buy
them. 13982    EXPRESS    Express, LLC    2005/44277    2005/44277    Registered
   25, 35    Clothing, namely, bathrobes, beach cover-ups, belts, blazers,
blouses, body suits, boots, boxer shorts, bras, bustiers, camisoles, caps,
coats, dresses, garter belts, girdles, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, knit shirts, knit tops, leotards,
lingerie, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slacks, slippers, slips, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops,
teddies, ties, tights, underpants, undershirts, underwear, vest, in
International Class 25; and Retail store services, mail order catalog services,
and on-line retail store services featuring personal care products, home
fragrance products, jewelry, watches, packs, bags, wallets, and clothing, in
International Class 35. 16777    EXPRESS    Express, LLC    A0022897   
1,074,395    Registered    3, 18, 25    Personal care products, namely
aftershave gels, aftershave lotion, antiperspirant, cosmetic astringent for the
face, cosmetic astringent for the skin, bath beads, bath cream, bath crystals
bath fizzies, bath foam, bath gels, bath herbs, bath lotion, bath milks, bath
oil, bath salts, blush, body balm, body glitter, body mist, body oil, body
polish, body scrub, body wash, bubble bath, cologne, body cream, eye cream, face
cream, non-medicated foot cream, hand cream, deodorants for personal use,
essential oils for personal use, exfoliating preparations for the skin, eye
gels, eyeliner eye makeup pencils, eye gel masks, eye shadow, cosmetic facial
highlighting cream, cosmetic facial highlighting powder, face masks cream, face
mist, facial scrub, non-medicated foot soaks, face toners, foot scrubs,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightening preparations, hair styling gel, hair styling mousse, lotion for
the body, lotion for the face, non-medicated lotion for the feet, lotion for the
hands, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, nail polish, nail



--------------------------------------------------------------------------------

                    

polish remover, non-medicated cosmetic blemish stick, non-medicated cleanser for
the face, cosmetic facial blotting papers, perfume, body powder, face powder,
foot powder, non-medicated salt scrubs for the skin, shaving cream, shaving
gels, shea butter for cosmetic purposes, shower cream, shower gel, skin bronzing
cream; skin care preparation, namely skin toners, body soap, face soap, hand
soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;

Purses and handbags in International Class 18;

Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts, hosiery,
tights, socks, shorts, tank tops and t-shirts in International class 25

16618    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25,    Jewelry in International Class 14;                  

26

   Wallets made of leather or other materials, in International               
      Class 18;                      Clothing, namely, shirts and t-shirts;
jackets, shorts, flip flops, sandals, pants, underwear, belts, hats, sweaters,
ties, jeans, socks, pajamas, skirts, sweat shirts, in International Class 25
Belt buckles in International class 26 16812    GRIFFIN DESIGN    Express, LLC
   2011/15386       Pending    9    Sunglasses Country:    Turkmenistan         
        

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16778    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14,    Personal care products, namely aftershave gels, aftershave               
  

18, 25, 26,

   lotion, antiperspirant, cosmetic astringent for the face,                  

35

   cosmetic astringent for the skin, bath beads, bath cream, bath crystals bath
fizzies, bath foam, bath gels, bath herbs, bath lotion, bath milks, bath oil,
bath salts, blush, body balm, body glitter, body mist, body oil, body polish,
body scrub, body wash, bubble bath, cologne, body cream, eye cream, face cream,
non-medicated foot cream, hand cream, deodorants for personal use, essential
oils for personal use, exfoliating preparations for the skin, eye gels, eyeliner
eye makeup pencils, eye gel masks, eye shadow, cosmetic facial highlighting
cream, cosmetic facial highlighting powder, face masks cream, face mist, facial
scrub, non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant
body splash, fragrant body mist, hair conditioner, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightening preparations,
hair styling gel, hair styling



--------------------------------------------------------------------------------

                     mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;                      Sunglasses in
International Class 9;                      Jewelry in International Class 14;
                     Purses and handbags in International Class 18;            
         Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts,
hosiery, tights, socks, shorts, tank tops and t-shirts in International class
25;                      Hair accessories, namely hair ornaments, hair slides,
hair bands, hair bows, hair grips, hair clips in International class 26 and   
                  Retail store services featuring jewelry and hair accessories
in International Class 35 16668    GRIFFIN DESIGN    Express, LLC    A0021283   
1,051,608    Registered    14, 18, 25,    Jewelry in International Class 14;   
              

26

   Wallets made of leather or other materials, in International Class 18;      
               Clothing, namely, shirts and t-shirts; jackets, shorts, flip
flops, sandals, pants, underwear, belts, hats, sweaters, ties, jeans, socks,
pajamas, skirts, sweat shirts, in International Class 25 Belt buckles in
International class 26 16987    GRIFFIN DESIGN    Express, LLC          Pending
   9    Sunglasses in International Class 9 Country:    Ukraine               
  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16283    EXPRESS    Express, LLC    m2008 02247    125,100    Registered   
3, 9, 14, 18, 26    Non-medicated personal care products, namely, aftershave
gels, aftershave lotion, antiperspirant, astringent for the skin, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash, bronzing cream for the skin, bubble bath, cleanser for the skin, cream for
the skin, cologne,



--------------------------------------------------------------------------------

                     deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eye makeup pencils, eye
masks, eye shadow, face masks, face mist, face powder, face scrub, face toners,
foot soaks, foundation, fragrant body splash, fragrant body mist, hair
conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder, in International class 3;                     
sunglasses in International class 9;                      jewelry and watches in
International Class 14;                      backpacks, cosmetic bags sold
empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags,
purses, toiletry bags sold empty, tote bags, travel bags and wallets, in
International class 18; and                      hair accessories, namely
barrettes, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders in International Class 26 4495    EXPRESS    Express, LLC   
94083026/T    12,105    Registered    25, 42    Clothing, including boots, shoes
and slippers, in International Class 25; and                      Retail
clothing store and mail order services, in International Class 42. 10057   
EXPRESS    Express, LLC    2001053322    34,659    Renewed    3, 14, 18   
Personal care products, namely, aftershave, antiperspirant, artificial nails,
astringent for the face, astringent for the skin, bath beads, bath oil, blush,
body glitter, bubble bath, cleanser for the face, cologne, cotton swabs, cream
for the body, cream for the cuticles, cream for eye contour, cream for the face,
cream for the hands, deodorants, exfoliators for the skin, eye makeup pencils,
eye shadow, face mist, foundation, fragrant body splash, hair conditioner, hair
dyes, hair glitter, hair rinses, hair shampoo, hair spray, hair styling gel,
hair styling mousse, lotion for the body, lotion for the face, lotion for the
hands, lip balm, lip gloss, lip makeup pencils, lipstick, makeup for the body,
makeup for the face, makeup remover, mascara, nail corrector pens, nail polish,
nail polish remover, nail stencils, non-medicated blemish stick, oil blotting
sheets for the skin, perfume, powder for the body, powder for the



--------------------------------------------------------------------------------

                     face, pumices, shaving cream, shower gel, soap for the
body, soap for the face, soap for the hands, sun block for the skin, suntan
lotion for the body, suntan lotion for the face, sunless tanning lotion for the
body, sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder, in International Class 3;
                     Jewelry and watches, in International Class 14; and
Backpacks, card cases, gym bags, handbags, luggage bags, purses, travelers
rucksacks, travelling bags, waist purses, waist bags and wallets in
International Class 18. 13747    EXPRESS    Express, LLC    200509983    76,614
   Registered    25, 35    Clothing, namely, bathrobes, beach cover-ups, belts,
blazers, blouses, body suits, boots, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, garter belts, girdles, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, knit shirts, knit tops, leotards,
lingerie, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slacks, slippers, slips, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops,
teddies, ties, tights, underpants, undershirts, underwear and vests, in
International Class 25; and                      The bringing together, for the
benefit of others, of a variety of goods, in particular of personal care
products, home fragrance products, jewelry, watches, packs, bags, wallets, and
clothing, enabling customers to conveniently view and purchase those goods in
the retail shops, using the mail order catalog and Internet web pages containing
the information regarding the above mentioned goods, in International Class 35.
16779    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    25,
35   

Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts, hosiery,
tights, socks, shorts, tank tops and t-shirts in International class 25;

Retail store services featuring jewelry and hair accessories in International
Class 35

7303
BRAND    EXPRESS WORLD    Express, LLC    99082896    24,623    Renewed    3, 25
  

Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices, in International Class 3;

and

Clothing including boots, shoes and slippers, in International Class 25.

16619    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered
   14, 18, 25, 26    Jewelry in International Class 14;
Wallets made of leather or other materials, in International Class 18;         
            Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops,



--------------------------------------------------------------------------------

                     sandals, pants, underwear, belts, hats, sweaters, ties,
jeans, socks, pajamas, skirts, sweat shirts, in International Class 25 Belt
buckles in International class 26 16785    GRIFFIN DESIGN    Express, LLC   
M201100948       Pending    9    Sunglasses Country:    United Arab Emirates   
           

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16199    EXPRESS    Express, LLC    107,797    109,368    Registered    26   
Hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16200    EXPRESS    Express, LLC   
107,796       PENDING    9    Sunglasses 16203    EXPRESS    Express, LLC   
107,798       PENDING    3    Non-medicated personal care products, namely,
aftershave gels, aftershave lotion. antiperspirant, artificial nails, astringent
for the skins, bath beads, bath oil, bath salts, blush, body glitter, body mist,
body oil, body scrub, body wash, cologne, deodorants for personal use, essential
oils for personal use, exfoliating preparations for the skin, eye gels, eye
makeup pencils, eye masks, eye shadow, face masks, face mist, face powder, face
scrub, face toners, foot soaks, foundation, fragrant body splash, fragrant body
mist, hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara,
hair pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gels, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder. 16227    EXPRESS    Express, LLC    108,356      
PENDING    35    Retail store services, mail order catalog services and on-line
store services featuring personal care products, sunglasses, jewelry, watches,
bags, cases, packs, wallets, clothing and hair accessories 16238    EXPRESS   
Express, LLC    111,652       Pending    18    Backpacks, cosmetic bags (not
fitted), cosmetic cases (not fitted), duffel bags, fanny packs, gym bags,
handbags, purses, toiletry bags (not fitted), tote bags, travel bags and
wallets. 16239    EXPRESS    Express, LLC    111,651    130,322    Registered   
14    Jewelry and watches 3958    EXPRESS    Express, LLC    8,830    7,475   
Registered    25    Clothing, footwear and headgear. 9931    EXPRESS    Express,
LLC    42,523    35,483    Renewal Pending    14   

Jewelry and watches.

9932    EXPRESS    Express, LLC    42,524    35,482    Renewal Pending    18   
Backpacks, duffel bags, fanny packs, gym bags, handbags,



--------------------------------------------------------------------------------

                     purses, tote bags, travel bags and wallets. 13682   
EXPRESS    Express, LLC    72,869    60,475    Registered    25    Clothing,
namely, bathrobes, beach cover-ups, belts, blazers, blouses, body suits, boots,
boxer shorts, bras, bustiers, camisoles caps, coats, dresses, garter belts,
girdles, gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging
suits, knit shirts knit tops, leotards, lingerie, mittens, negligees, night
gowns, night shirts, pajamas, panties, pants, pantyhose, sandals, sarongs
scarves, shirts, shoes, shorts, skirts, slacks, slippers, slips, sneakers,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, T-shirts, tank tops, teddies, ties, tights, underpants,
undershirts, underwear and vests. 16453    EXPRESS IN ARABIC    Express, LLC   
118,014    130,636    Registered    26    Hair accessories, namely, barrettes,
hair bows, hair clips, hair ornaments, hair pins, hair ribbons and ponytail
holders 16454    EXPRESS IN ARABIC    Express, LLC    118.010       PENDING    9
   Sunglasses 16455    EXPRESS IN ARABIC    Express, LLC    118,011    130,639
   Registered    14    Jewelry and watches 16456    EXPRESS IN ARABIC   
Express, LLC    118,015       PENDING    35    Retail store services, mail order
catalog services and on-line store services featuring personal care products,
sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing and hair
accessories 16462    EXPRESS IN ARABIC    Express, LLC    118,012    130,638   
Registered    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold
empty, duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold
empty, tote bags, travel bags and wallets 16463    EXPRESS IN ARABIC    Express,
LLC    118,009       PENDING    3    Non-medicated personal care products,
namely, aftershave gels, aftershave lotion, antiperspirant, artificial nails,
astringent for the skin, bath beads, bath oil, bath salts, blush, body glitter,
body mist, body oil, body scrub, body wash, bronzing cream for the skin, bubble
bath, cleanser for the skin, cream for the skin, cologne, deodorants for
personal use, essential oils for personal use, exfoliating preparations for the
skin, eye gels, eye makeup pencils, eye masks, eye shadow, face masks, face
mist, face powder, face scrub, face toners, foot soaks, foundation, fragrant
body splash, fragrant body mist, hair conditioner, hair dyes, hair glitter, hair
highlighter, hair mascara, hair pomade, hair rinses, hair removing creams, hair
shampoo, hair spray, hair straightener, hair styling gel, hair styling mousse,
lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, lotion for the
skin, makeup for the body, makeup for the face, makeup remover, mascara, massage
cream, massage lotion, massage oil, moisturizer for the skin, nail polish, nail
polish remover, perfume, powder for the skin, pumice stones for personal use,
salt scrubs for the skin, shaving cream, shaving gels, shower cream, shower gel,
soap for the skin, sun block for the skin, suntan lotion for the skin, sunless
tanning lotion for the skin, pre-suntanning lotion for



--------------------------------------------------------------------------------

                     the skin, post-suntanning lotion for the skin and talcum
powder 16466    EXPRESS IN ARABIC    Express, LLC    118,013    130,637   
Registered    25    Clothing, namely belts, blazers, blouses, boots, bras, caps,
coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets, jeans,
jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose, robes,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim suits, tank tops, ties, underwear and vests 16497    EXPRESS
RESERVE    Express, LLC    132,506       Pending    3    Personal care products,
namely, aftershave preparations, namely, gels and lotions, antiperspirants,
cosmetic astringent for the face, cosmetic astringent for the skin, bath beads,
bath cream, bath crystals, bath fizzies, bath foam, bath gels, bath herbs, bath
lotion, bath milks, bath oil, bath salts, blush, skin care preparations, namely,
body balm, body cream, body glitter, body mist, body oil, body polish, body
powder, soaps for body care, body scrub, body washes, bubble bath, cologne,
deodorants for personal use, essential oils for personal use, exfoliants for the
skin, eye cream, eye gels, eyeliner, eyeliner pencils, gel eye masks, eye
shadow, face cream, face paint, facial beauty masks, face powder, face soap,
facial scrub, non-medicated foot soaks, skin toners, foot powder, foot scrubs,
foundation, body splash, body mist, hair conditioner, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightening preparations,
hair styling gel, hair styling mousse, hand cream, hand soap, lotion for the
body, lotion for the face, non-medicated lotion for the feet, lotion for the
hands, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
oil, body lotion, namely, massage lotion, nail polish, nail polish remover,
non-medicated cosmetic makeup pencils for blemishes, non-medicated cleanser for
the face, non-medicated foot cream, non-medicated lip balm, cosmetic facial
blotting papers, perfume, non-medicated bath salt for he skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely, non-medicated body polish and
body balm, skin toners, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, indoor tanning lotion for the
body, self-tanning suntan creams for the face, suntan lotion for the body,
pre-sunning suntan lotion for the face, post-sunning suntan lotion for the body,
post-suntan lotion for the face, talcum powder, wrinkle removing skin care
preparations 6680    EXPRESS WORLD    Express, LLC    30,889    24,706   
Renewal Pending    42    Retail clothing and personal care product store
services; mail



--------------------------------------------------------------------------------

   BRAND                   order catalog services featuring clothing and
personal care products and accessories therefore. 9930    EXPRESSFASHION   
Express, LLC    42,522    35,013    Renewal Pending    3    Personal care
products, namely, aftershave, antiperspirant, artificial nails, astringent for
the face, astringent for the skin, bath oil, bath beads, blush, body glitter,
bubble bath, cleanser for the face, cologne, cotton swabs, cream for body, cream
for cuticles, cream for eyes, cream for face, cream for hands, deodorant,
exfoliators for skin, eye makeup pencils, eye shadow, face mist, foundation,
fragrant body splash, hair conditioner, hair dyes, hair glitter, hair rinses,
hair shampoo, hair spray, hair styling gel, hair styling mousse, lotion for the
body, lotion for hands, lotion for face, lip balm, lip gloss, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, nail corrector pens, nail polish, nail polish remover, nail stencils,
non-medicated blemish stick, oil blotting sheets for the skin, perfume, powder
for the body, powder for the face, pumices, shaving cream, shower gel, soap for
body, soap for face, soap for hands, sun block for the skin, suntan lotion for
the body, suntan lotion for the face, sunless tanning lotion for the body,
sunless tanning lotion for the face, pre-suntanning lotion for the body,
pre-suntanning lotion for the face, post-suntanning lotion for the body,
post-suntanning lotion for the face and talcum powder. 9933    EXPRESSFASHION   
Express, LLC    42,525    35,012    Renewal Pending    42    Retail store
services; receiving of and fulfillment of orders by mail from applicant’s
catalogs which feature personal care products, jewelry, watches, packs, bags,
wallets and clothing. 10200    EXPRESSFASHION    Express, LLC    43,492   
34,652    Registered    35    Wholesale services featuring personal care
products, jewelry, watches, packs, bags, wallets and clothing. 16457   
EXPRESSFASHION IN ARABIC    Express, LLC    118.004    130,644    Registered   
14    Jewelry and watches 16458    EXPRESSFASHION IN ARABIC    Express, LLC   
118,003    130,645    Registered    9    sunglasses 16459    EXPRESSFASHION IN
ARABIC    Express, LLC    118,005    130,642    Registered    18    Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets 16460    EXPRESSFASHION IN ARABIC    Express, LLC    118,008    130,640
   Registered    35    Retail store services, mail order catalog services and
on-line store services featuring personal care products, sunglasses, jewelry,
watches, bags, cases, packs, wallets, clothing and hair accessories 16461   
EXPRESSFASHION    Express, LLC    118,007       PENDING    26    Hair
accessories, namely, barrettes, hair bows, hair clips, hair    IN ARABIC      
            ornaments, hair pins, hair ribbons and ponytail holders 16464   
EXPRESSFASHION IN ARABIC    Express, LLC    118,002       PENDING    3   
Non-medicated personal care products, namely, aftershave gels, aftershave
lotion, antiperspirant, artificial nails, astringent for the skin, bath beads,
bath oil, bath salts, blush, body glitter, body mist, body oil, body scrub, body
wash,



--------------------------------------------------------------------------------

                     bronzing cream for the skin, bubble bath, cleanser for the
skin, cream for the skin, cologne, deodorants for personal use, essential oils
for personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face masks, face mist, face powder, face scrub,
face toners, foot soaks, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, shaving cream, shaving gels, shower cream, shower gel, soap for the
skin, sun block for the skin, suntan lotion for the skin, sunless tanning lotion
for the skin, pre-suntanning lotion for the skin, post-suntanning lotion for the
skin and talcum powder 16465    EXPRESSFASHION IN ARABIC    Express, LLC   
118,006       PENDING    25    Clothing, namely belts, blazers, blouses, boots,
bras, caps, coats, dresses, gloves, gowns, halter tops, hats, headbands,
jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants,
pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swim suits, tank tops, ties, underwear and vests
16640    GRIFFIN DESIGN    Express, LLC    147946       Pending    9   
Sunglasses 16641    GRIFFIN DESIGN    Express, LLC    147947       Pending    14
   Jewelry and Watches 16642    GRIFFIN DESIGN    Express, LLC    147948      
Pending    18    Backpacks, cosmetic bags sold empty, cosmetic cases sold empty,
duffel bags, fanny packs, gym bags, handbags, purses, toiletry bags sold empty,
tote bags, travel bags and wallets 16643    GRIFFIN DESIGN    Express, LLC   
147949       Pending    25    Clothing, namely belts, blazers, blouses, boots,
bras, caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and
vests 16644    GRIFFIN DESIGN    Express, LLC    147950       Pending    26   
Belts buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments,
hair pins, hair ribbons and ponytail holders Country:    United Kingdom         
     

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

1786    EXPRESS AND EXP    Express, LLC    1,477,510    1,477,510    Registered
   25    Shirts, vests, tops, dresses, skirts, sweaters, trousers, coats,



--------------------------------------------------------------------------------

   AND DESIGN                   shorts, jackets, hats, scarves, panty hose,
belts, all being articles of clothing; all included in Class 25. 12033   
EXPRESS DESIGN STUDIO    Express, LLC    2,352,791    2,352,791    Registered   
25, 35   

Clothing; bathrobes, beach cover-ups, beachwear, belts, blazers, blouses, body
shapers, body suits, boots, boxer shorts, bras, bustiers, camisoles, caps,
coats, dresses, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks, sleepwear,
slippers, slips, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swim wear, t-shirts, tank tops, tap pants,
teddies, ties, tights, underpants, undershirts, underwear and vests in
International Class 25; and

Mail order retail services, for the sale of clothing, in International Class 35.

6435    EXPRESS WORLD BRAND    Express, LLC    2,191,016A    2,191,016A   
Renewed    3, 14, 42    Soaps, shampoos, perfumery, toilet waters, toiletries,
eau de toilette, cosmetics, products for the hair, deodorants and talcum powder,
in International Class 3;                      Clocks, watches, jewellery; goods
made of precious metal or coated therewith; parts and fittings for all the
aforesaid goods, in International Class 14; and                      Design,
information, and advisory services, all relating to clothing and fashion
accessories, fashion rental services, in International Class 42. 8073    EXPRESS
WORLD BRAND    Express, LLC    2,191,016B    2,191,016B    Renewed    35    The
bringing together, for the benefit of others, of a variety of goods, enabling
customers to conveniently view and purchase those goods in retail clothes and
personal care products stores and from clothing, accessories and personal care
products catalogues by mail order. 16186    EXPRESSFASHION    Express, LLC   
2478196    2478196    Registered    3, 9, 14,    Non-medicated personal care
products, namely, aftershave                   18, 25, 26, 35    gels,
aftershave lotion. antiperspirant, artificial nails, astringent for the skins,
bath beads, bath oil, bath salts, blush, body glitter, body mist, body oil, body
scrub, body wash, cologne, deodorants for personal use, essential oils for
personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face masks, face mist, face powder, face scrub,
face toners, foot soaks, foundation, fragrant body splash, fragrant body mist,
hair conditioner, hair dyes, hair glitter, hair highlighter, hair mascara, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightener, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick, lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage



--------------------------------------------------------------------------------

                     cream, massage lotion, massage oil, moisturizer for the
skin, nail polish, nail polish remover, perfume, powder for the skin, pumice
stones for personal use, salt scrubs for the skin, shaving cream, shaving gels,
shower cream, shower gels, soap for the skin, sun block for the skin, suntan
lotion for the skin, sunless tanning lotion for the skin, pre-suntanning lotion
for the skin, post-suntanning lotion for the skin and talcum powder in
international class 3;                      sunglasses in international class 9;
                    

jewelry and watches in international class 14;

backpacks, cosmetic bags sold empty, cosmetic cases sold empty, duffel bags,
fanny packs, gym bags, handbags, purses, toiletry bags sold empty, tote bags,
travel bags and wallets, in international class 18;

                     clothing, namely, belts, blazers, blouses, boots, bras,
caps, coats, dresses, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose,
robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers,
sneakers, socks, stockings, suits, sweat pants, seat shirts, sweat shorts, sweat
suits, sweaters, swim suits, tank tops, ties, underwear and vest in
international class 25;                      hair accessories, namely,
barrettes, hair bows, hair clips, hair ornaments, hair pins, hair ribbons and
ponytail holders, in international class 26 and                      retail
store services, mail order catalog services and on-line store services featuring
personal care products, sunglasses, jewelry, watches, bags, cases, packs,
wallets, clothing and hair accessories, international class 35 9561   
EXPRESSFASHION    Express, LLC    2,266,383    2,266,383    Renewed    3, 14,
18, 25, 35    Personal care products; aftershave, antiperspirant, artificial
nails, astringent for the face, astringent for the skin, bath oil, bath beads,
blush, body glitter, bubble bath, cleanser for the face, cologne, cotton swabs,
cream for the body, cream for the cuticles, cream for the eyes, cream for the
face, cream for the hands, deodorant, exfoliators for the skin, eye makeup
pencils, eye shadow, face mist, foundation, fragrant body splash, hair
conditioner, hair dyes, hair glitter, hair rinses, hair shampoo, hair spray,
hair styling gel, hair styling mousse, hand lotion for the body, lotion for the
hands, lotion for the face, lip balm, lip gloss, lip makeup pencils, lipstick,
makeup for the body, makeup for the face, makeup remover, mascara, nail
corrector pens, nail polish, nail polish remover, nail stencils, non-medicated
blemish stick, oil blotting sheets for the skin, perfume, powder for the body,
powder for the face, pumices, shaving cream, shower gel, soap for the body, soap
for the face, soap for the hands, sun block for the skin, suntan lotion for the
body, suntan lotion for the face, sunless tanning



--------------------------------------------------------------------------------

                     lotion for the body, sunless tanning lotion for the face,
pre-suntanning lotion for the body, pre-suntanning lotion for the face,
post-suntanning lotion for the body, post-suntanning for the face and talcum
powder, in International Class 3; Jewellery and watches; parts and fittings for
the aforesaid goods, in International Class 14;                      Backpacks,
duffel bags, fanny packs, gym bags, handbags, purses, tote bags, travel bags and
wallets, in International Class 18;                      Clothing; bathrobes,
beach cover-ups, beachwear, belts, blazers, blouses, body shapers, body suits,
boxer shorts, bras, bustier, camisoles, caps, coats, dresses, footwear,
foundation garments, garter belts, girdles, gloves, gowns, halter tops, hats,
headbands, hosiery, jackets, jeans, jogging suits, knee highs, knit shirts, knit
tops, leotards, lingerie, loungewear, mittens, negligees, night gowns, night
shirts, pajamas, panties, pants, pantyhose, sarongs, scarves, shirts, shorts,
skirts, slacks, sleepwear, slips, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swim wear, t-shirts, tank tops, tap
pants, teddies, ties, tights, underpants, undershirts, underwear and vests, in
International Class 25; and                      The bringing together for the
benefit of others, of a variety of goods, enabling customers to conveniently
view and purchase those goods in retail stores specializing in personal care
products, jewellery, watches, fanny packs, bags, wallets and clothing and from
general merchandise catalogues featuring personal care products, jewellery,
watches, fanny packs, bags, wallets and clothing by mail order, in International
Class 35. 16620    GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608   
Registered    14, 18, 25, 26    Jewelry in International Class 14;
Wallets made of leather or other materials, in International Class 18;         
            Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops,
sandals, pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas,
skirts, sweat shirts, in International Class 25 Belt buckles in International
class 26 16693    Griffin Design    Express, LLC    2,570,623       Pending    9
   Sunglasses 12032    UNDER X    Express, LLC    2,352,787    2,352,787   
Registered    25, 35    Clothing; bathrobes, beach cover-ups, beachwear, belts,
blazers, blouses, body shapers, body suits, boots, boxer shorts, bras, bustiers,
camisoles, caps, coats, dresses, foundation garments, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans, jogging
suits, knee highs, knit shirts, knit tops, leotards, lingerie, loungewear,
mittens, negligees, night gowns, night shirts, pajamas, panties, pants,
pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks,
sleepwear, slippers, slips, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts,



--------------------------------------------------------------------------------

                     sweat suits, sweaters, swim wear, t-shirts, tank tops, tap
pants, teddies, ties, tights, underpants, undershirts, underwear and vests in
International Class 25; and                      The bringing together, for the
benefit of others, of a variety of goods, enabling customers to conveniently
view and purchase those goods in a department store, from a general merchandise
catalogue and from an Internet website featuring clothing, in International
Class 35. Country:    United States                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16170    1MX    Express, LLC    78/961773    3249716    Registered    25, 35   
MEN’S SHIRTS; RETAIL STORES SERVICES AND ON-LINE RETAIL SERVICES FEATURING
CLOTHING 14293    AGENT    Express, LLC    78/806,847    3738243    Registered
   25    Clothing, namely, pants, 16569    America’s Favorite    Express, LLC   
85/093979    3952870    Registered    25    Clothing, namely pants    Pants   
               10681    CLUB EXPRESS    Express, LLC    78/108,562    2,990,193
   Registered    25, 35    Clothing, namely, bathrobes, beach cover-ups,
beachwear, belts, blazers, blouses, body shapers, body suits, boxer shorts,
bras, bustiers, camisoles, caps, coats, dresses, footwear, foundation garments,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, hosiery,
jackets, jeans, jogging suits, knee highs, knit shirts, knit tops, leotards,
lingerie, loungewear, mittens, negligees, night gowns, night shirts, pajamas,
panties, pants, pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks,
sleepwear, slips, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swim wear, t-shirts, tank tops, tap pants,
teddies, ties, tights, underpants, undershirts, underwear and vests, in
International Class 25; and                      Retail store services and mail
order catalog services featuring personal care products, home fragrance
products, jewelry, watches, packs, bags, wallets and clothing, in International
Class 35 16558    COLUMNIST    Express, LLC    85/080478       Pending    25, 35
   Clothing namely pants in International Class 25 and Retail store services,
mail order catalog services and on-line retail store services featuring clothing
in International Class 35 11819    DENIM LAB    Express, LLC    78/331,272   
3330473    Registered    25, 35    Clothing, namely, bathrobes, beach cover-ups,
beachwear, belts, blazers, blouses, body shapers, body suits, boots, boxer
shorts, bras, bustiers, camisoles, caps, coats, dresses, foundation garments,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, hosiery,
jackets, jeans, jogging suits, knee highs, knit shirts, knit tops, leotards,
lingerie, loungewear, mittens, negligees, night gowns, night shirts, pajamas,
panties, pants, pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slacks, sleepwear, slippers, slips,



--------------------------------------------------------------------------------

                     socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swim wear, t-shirts, tank tops, tap pants,
teddies, ties, tights, underpants, undershirts, underwear and vests, in
International Class 25; and                      Retail store services, mail
order catalog services and on-line retail services featuring clothing, in
International Class 35. 12296    EDITOR PANT    Express, LLC    78/415,615   
3276215    REGISTERED    25, 35    Clothing, namely, jeans, pants and shorts, in
International Class 25; and                      Retail store services, mail
order catalog services and on-line retail services featuring clothing, in
International Class 35. 16477    EXP AND WING DESIGN    Express, LLC   
77/733938       Pending    25    Shirts, vests, tank tops, polo shirts, dresses,
skirts, t-shirts, sweaters, sweatshirts, pants, raincoats, shorts, jackets,
hats, scarves, pantyhose, socks, belts, jeans and gloves 16572    EXP PERK   
Express, LLC    85/122,636       Pending    38    Delivery of messages and data
by electronic transmission and providing links to third-party computer servers
16134    EXPRESS    Express, LLC    77/366608       Pending    003    Personal
care products, namely, aftershave gels, aftershave lotion, antiperspirant,
astringent for the face, astringent for the skin, bath beads, bath cream, bath
crystals, bath fizzies, bath foam, bath gels, bath herbs, bath lotion, bath
milks, bath oil, bath salts, blush, body balm, body glitter, body mist, body
oil, body polish, body scrub, body wash, bubble bath, cologne, cream for the
body, cream for the eyes, cream for the face, cream for the feet, cream for the
hands, deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eyeliner eye makeup pencils, eye masks, eye
shadow, face highlighter, face masks, face mist, face scrub, non-medicated foot
soaks, face toners, foot scrubs, foundation, fragrant body splash, fragrant body
mist, hair conditioner, hair pomade, hair rinses, hair removing creams, hair
shampoo, hair spray, hair straightener, hair styling gel, hair styling mousse,
lotion for the body, lotion for the face, lotion for the feet, lotion for the
hands, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
lotion, massage oil, nail polish, nail polish remover, non-medicated blemish
stick, non-medicated cleanser for the face, non-medicated foot cream,
non-medicated lip balm, non-medicated massage ointment, oil blotting sheets for
the skin, perfume, powder for the body, powder for the face, powder for the
feet, salt scrubs for the skin, shaving cream, shaving gels, shea butter for
cosmetic purposes, shower cream, shower gel, skin bronzing cream, skin care
preparation, namely body polish and body balm, skin toners, soap for the body,
soap for the face, soap for the hands, sun block for the body, sun block for the
face, suntan lotion for the body, suntan lotion for the face, sunless tanning
lotion for the body, sunless tanning lotion for the face,



--------------------------------------------------------------------------------

                     pre-suntanning lotion for the body, pre-suntanning lotion
for the face, post-suntanning lotion for the body, post-suntanning lotion for
the face, talcum powder, wrinkle removing skin care preparations 1849    EXPRESS
   Express, LLC    73/138,519    1,120,073    Registered    25    Sweaters, knit
tops, blouses, pants, sport jackets, shirts, and skirts. 6093    EXPRESS   
Express, LLC    75/449,593    2,484,122    Registered    9, 14, 18,   
Sunglasses, in International Class 9; Jewelry, in International               
   25, 26    Class 14; Purses and handbags, in International Class 18; Hosiery,
tights and socks, in International Class 25; and Hair clips, in International
Class 26, all sold only in applicant’s licensed retail stores. 6094    EXPRESS
   Express, LLC    75/449,351    2,290,570    Renewed    25    Shorts, tank
tops, and t-shirts. 14478    EXPRESS    Express, LLC    78/897,749    3,222,813
   Registered    14    Jewelry. 14479    EXPRESS    Express, LLC    78/897,740
   3797700    Registered    26, 35    hair accessories, namely, hair ornaments,
hair slides, hair bands, hair bows, and hair grips in International Class 26;
and 16470    EXPRESS    Express, LLC    77/592856       Pending    35   

Retail store services featuring jewelry and hair accessories, in International
Class 35.

Retail store services, mail order catalog services, and on-line retail store
services all featuring clothing, clothing accessories, fashion accessories,
men’s accessories, namely, bags, small leather goods, jewelry, and eyewear,
lingerie, undergarments, hosiery, personal care products, and footwear

16977    EXPRESS    Express, LLC    85/361593       Pending    14    Watches in
International Class 14 11486    EXPRESS DESIGN STUDIO    Express, LLC   
78/260,874    2,961,016    Registered    25, 35    Clothing, namely, bathrobes,
beach cover-ups, beachwear, belts, blazers, blouses, body shapers, body suits,
boxer shorts, bras, bustiers, camisoles, caps, coats, dresses, footwear,
foundation garments, garter belts, girdles, gloves, gowns, halter tops, hats,
headbands, hosiery, jackets, jeans, jogging suits, knee highs, knit shirts, knit
tops, leotards, lingerie, loungewear, mittens, negligees, night gowns, night
shirts, pajamas, panties, pants, pantyhose, sarongs, scarves, shirts, shorts,
skirts, slacks, sleepwear, slips, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swim wear, t-shirts, tank tops, tap
pants, teddies, ties, tights, underpants, undershirts, underwear and vests, in
International Class 25; and                      Retail store services, mail
order catalog services and on-line retail services featuring clothing, in
International Class 35. 16505    EXPRESS DESIGN STUDIO NEW YORK & DESIGN (BLACK
AND WHITE)    Express, LLC    77/869563       Pending    25, 35    Clothing,
namely, sweaters, tops, pants, shorts, jackets, shirts, skirts, socks, shorts,
dresses, vests, jeans, pant suits, scarves, gloves, hats, sweat pants, sweat
shirts, belts, ties, pajamas and footwear in International Class 25            
         Retail store services, mail order catalog services and on-line retail
store services featuring personal care products, eyewear, jewelry, bags, small
leather accessories, clothing and related



--------------------------------------------------------------------------------

                     accessories in International Class 35 16135    EXPRESS
JEANS    Express, LLC    77/365790    3712657    Registered    25    Clothing,
namely jackets, shorts, skirts and jeans 16622    EXPRESS LAST HURRAH   
Express, LLC    85/144663       Pending    35    Retail store services and
online retail store services featuring personal care products, eyewear, jewelry,
bags, small leather accessories, clothing, and related accessories 11397   
EXPRESS MEN    Express, LLC    76/975,362    2,754,311    Registered    35   
Retail store services featuring personal care products and clothing. 13305   
EXPRESS MEN    Express, LLC    78/643,372    3269599    Registered    25   
Clothing. 16827    EXPRESS REGIONAL ORIGINALS    Express, LLC    85/249560      
Pending    25    Clothing, namely shirts, pants, jackets, outerwear, tops,
bottoms, denim 16472    EXPRESS RESERVE    Express, LLC    77/979799    3829646
   Registered    3    personal care products, namely, cologne 16553    EXPRESS
RESERVE    Express, LLC    77/654117       Pending    3    Personal care
products, namely, aftershave preparations, namely, gels and lotions,
antiperspirants, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals, bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush, skin care
preparations, namely, body balm, body cream, body glitter, body mist, body oil,
body polish, body powder, soaps for body care, body scrub, body washes, bubble
bath, deodorants for personal use, essential oils for personal use, exfoliants
for the skin, eye cream, eye gels, eyeliner, eyeliner pencils, gel eye masks,
eye shadow, face cream, face paint, facial beauty masks, face powder, face soap,
facial scrub, non-medicated foot soaks, skin toners, foot powder, foot scrubs,
foundation, body splash, body mist, hair conditioner, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightening preparations,
hair styling gel, hair styling mousse, hand cream, hand soap, lotion for the
body, lotion for the face, non-medicated lotion for the feet, lotion for the
hands, lip balm, lip gloss, lip liner, lip makeup pencils, lipstick, makeup for
the body, makeup for the face, makeup remover, mascara, massage cream, massage
oil, body lotion, namely, massage lotion, nail polish, nail polish remover,
non-medicated cosmetic makeup pencils for blemishes, non-medicated cleanser for
the face, non-medicated foot cream, non-medicated lip balm, cosmetic facial
blotting papers, perfume, non-medicated bath salt for he skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream. skin care preparation, namely, non-medicated body polish and
body balm, skin toners, sun block for the body, sun block for the face, suntan
lotion for the body, suntan lotion for the face, indoor tanning lotion for the
body, self-tanning suntan creams for the face, suntan lotion for the body,
pre-sunning suntan lotion for the face, post-sunning suntan lotion for the body,



--------------------------------------------------------------------------------

                     post-suntan lotion for the face, talcum powder, wrinkle
removing skin care preparations 16559    EXPRESS RESERVE BOTTLE DESIGN WITH CAP
   Express, LLC    29/336,587    D618,106    Registered    3    personal care
products, namely, cologne 16124    EXPRESS SHIRT SHOP    Express, LLC   
77048489    3886535    Registered    35    Retail store services and online
retail store services featuring clothing 12006    EXPRESS THE ORIGINAL MINI TEE
   Express, LLC    78/355,117    2,933,009    Registered    25    Clothing,
namely, t-shirts. 16919    EXPRESS WALL ST MEN’S SHOP & DESIGN    Express, LLC
   85/306051       Pending    25, 35    Clothing, namely t-shirts, shirts, ties,
belts, pants, jeans, denim, underwear, coats, jackets, suits, sweatshirts,
shoes, flip flops and socks in International Class 25                     
Retail store services and online store services featuring clothing, personal
care products and men’s accessories 12335    FASHION DELIVERY    Express, LLC   
78/433,626    3,012,363    Registered    35    Retail store services. 16551   
FLYING E DESIGN    Express, LLC    85/057472    3979737    Registered    25   
Clothing, namely denim jeans, shorts and skirts 14040    GET THE SKINNY   
Express, LLC    78/746,756    3591260    Registered    35    Retail store
services, mail order catalog services and on-line retail store services
featuring clothing. 13292    GRIFFIN DESIGN    Express, LLC    78/636,766   
3,090,209    Registered    25    Clothing, namely, shirts and t-shirts. 16475   
GRIFFIN DESIGN    Express, LLC    77/744560       Pending    14, 26    Jewelry
in class 14;                      belt buckles in class 26 16645    GRIFFIN
DESIGN    Express, LLC    85/151872       Pending    18    reusable shopping bag
16650    GRIFFIN DESIGN    Express, LLC    77/981036    3953464    Registered   
18, 25    Wallets made of leather or other materials in international class 18,
                     Clothing, namely shirts, jackets, shorts, flip flops,
sandals, pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas,
skirts, sweat shirts in international class 25 16976    GRIFFIN DESIGN   
Express, LLC    85/361609       Pending    14    Watches in International Class
14 16548    HEART DESIGN    Express, LLC    85/040507    3942406    Registered
   25    Clothing, namely denim jeans 16511    HONOR    Express, LLC   
77/944072       Pending    3    Personal care products, namely, aftershave
preparations in the form of gels and lotions, antiperspirants, cosmetic
astringent for the face, cosmetic astringent for the skin, bath beads, bath
cream, bath crystals, bath fizzies, bath foam, bath gels, bath herbs, bath
lotion, bath milks, bath oil, bath salts, blush. non-medicated skin care
preparations, namely, body balm, body cream, body glitter, body mist, body oil,
body polish, body powder, soaps for body care, body scrub, body washes, bubble
bath, cologne, deodorants for personal use, essential oils for personal use,
exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner pencils, gel
eye masks, eye shadow, face cream, face paint, facial beauty masks, face powder,
face soap, facial scrub, non-medicated foot soaks, skin toners, foot powder,
foot scrubs, foundation, body splash, hair



--------------------------------------------------------------------------------

                     conditioner, hair pomade, hair rinses, hair removing
creams, hair shampoo, hair spray, hair straightening preparations, hair styling
gel, hair styling mousse, hand cream, hand soap, lotion for the body, lotion for
the face, non-medicated lotion for the feet, lotion for the hands, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for
the face, makeup remover, mascara, massage cream, massage oil, body lotion,
namely, massage lotion, nail polish, nail polish remover, non-medicated cosmetic
makeup pencils for blemishes, non-medicated cleanser for the face, non-medicated
foot cream, non-medicated lip balm, cosmetic facial blotting papers, perfume,
non-medicated bath salt for the skin, shaving cream, shaving gels, shea butter
for cosmetic purposes, shower cream, shower gel, skin bronzing cream,
non-medicated skin care preparations, namely, non-medicated body polish and body
balm, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, indoor tanning lotion for the body,
self-tanning suntan creams for the face. pre-sunning suntan lotion for the face,
post-sunning suntan lotion for the body, post-suntan lotion for the face, talcum
powder 16512    HONOR & DESIGN    Express, LLC    77/945194       Pending    3
   Personal care products, namely, aftershave preparations in the form of gels
and lotions, antiperspirants, cosmetic astringent for the face, cosmetic
astringent for the skin, bath beads, bath cream, bath crystals, bath fizzies,
bath foam, bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts,
blush. non-medicated skin care preparations, namely, body balm, body cream, body
glitter, body mist, body oil, body polish, body powder, soaps for body care,
body scrub, body washes, bubble bath, cologne, deodorants for personal use,
essential oils for personal use, exfoliants for the skin, eye cream, eye gels,
eyeliner, eyeliner pencils, gel eye masks, eye shadow, face cream, face paint,
facial beauty masks, face powder, face soap, facial scrub, non-medicated foot
soaks, skin toners, foot powder, foot scrubs, foundation, body splash, hair
conditioner, hair pomade, hair rinses, hair removing creams, hair shampoo, hair
spray, hair straightening preparations, hair styling gel, hair styling mousse,
hand cream, hand soap, lotion for the body, lotion for the face, non-medicated
lotion for the feet, lotion for the hands, lip balm, lip gloss, lip liner, lip
makeup pencils, lipstick, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage oil, body lotion, namely, massage
lotion, nail polish, nail polish remover, non-medicated cosmetic makeup pencils
for blemishes, non-medicated cleanser for the face, non-medicated foot cream,
non-medicated lip balm, cosmetic facial blotting papers, perfume, non-medicated
bath salt for



--------------------------------------------------------------------------------

                     the skin, shaving cream, shaving gels, shea butter for
cosmetic purposes, shower cream, shower gel, skin bronzing cream, non-medicated
skin care preparations, namely, non-medicated body polish and body balm, sun
block for the body, sun block for the face, suntan lotion for the body, suntan
lotion for the face, indoor tanning lotion for the body, self-tanning suntan
creams for the face. pre-sunning suntan lotion for the face, post-sunning suntan
lotion for the body, post-suntan lotion for the face, talcum powder 16562   
HONOR BOTTLE DESIGN    Express, LLC    29/357266       Pending    3    personal
care products, namely, cologne 16574    ILLUSTRATOR    Express, LLC    85/101369
   3940740    Registered    25    Clothing namely pants in International Class
25 16123    KING OF PRIDES    Express, LLC    78/940927    3921171    Registered
   25, 35    pants, jeans, shirts, blouses, shorts, tee shirts, tank tops,
capris, jackets, camisoles, jogging suits, knit shirts, knit tops, slacks, sweat
pants, sweat shirts, sweat shorts, dresses, sweaters, vests, ties, hats, gloves,
boxer shorts, socks, underwear, undershirts, mittens; retail store service, mail
order services and on-line retail services featuring clothing 16623    LAST
HURRAH    Express, LLC    85/144668       Pending    35    Retail store services
and online store services featuring personal care products, eyewear, jewelry,
bags, small leather accessories, clothing, and related accessories 16506    LOVE
EXPRESS    Express, LLC    77/916079       Pending    3    Personal care
products, namely, aftershave preparations in the form of gels and lotions,
antiperspirants, cosmetic astringent for the face, cosmetic astringent for the
skin, bath beads, bath cream, bath crystals, bath fizzies, bath foam, bath gels,
bath herbs, bath lotion, bath milks, bath oil, bath salts, blush. non-medicated
skin care preparations, namely, body balm, body cream, body glitter, body mist,
body oil, body polish, body powder, soaps for body care, body scrub, body
washes, bubble bath, cologne, deodorants for personal use, essential oils for
personal use, exfoliants for the skin, eye cream, eye gels, eyeliner, eyeliner
pencils, gel eye masks, eye shadow, face cream, face paint, facial beauty masks,
face powder, face soap, facial scrub, non-medicated foot soaks, skin toners,
foot powder, foot scrubs, foundation, body splash, hair conditioner, hair
pomade, hair rinses, hair removing creams, hair shampoo, hair spray, hair
straightening preparations, hair styling gel, hair styling mousse, hand cream,
hand soap, lotion for the body, lotion for the face, non-medicated lotion for
the feet, lotion for the hands, lip balm, lip gloss, lip liner, lip makeup
pencils, lipstick, makeup for the body, makeup for the face, makeup remover,
mascara, massage cream, massage oil, body lotion, namely, massage lotion, nail
polish, nail polish remover, non-medicated cosmetic makeup pencils for
blemishes, non-medicated cleanser for the face,



--------------------------------------------------------------------------------

                     non-medicated foot cream, non-medicated lip balm, cosmetic
facial blotting papers, perfume, non-medicated bath salt for the skin, shaving
cream, shaving gels, shea butter for cosmetic purposes, shower cream, shower
gel, skin bronzing cream, non-medicated skin care preparations, namely,
non-medicated body polish and body balm, sun block for the body, sun block for
the face, suntan lotion for the body, suntan lotion for the face, indoor tanning
lotion for the body, self-tanning suntan creams for the face. pre-sunning suntan
lotion for the face, post-sunning suntan lotion for the body, post-suntan lotion
for the face, talcum powder, wrinkle removing skin care preparations 16561   
LOVE EXPRESS BOTTLE DESIGN    Express, LLC    29/362,489    D631,754   
Registered    3    personal care products, namely, cologne 12105    LUXURY
STRETCH    Express, LLC    78/378,358    3,230,528    Registered    25, 35   
Clothing, namely, bathrobes, beach cover-ups, belts, blazers, blouses, body
suits, boots, boxer shorts, bras, bustiers, camisoles, caps, coats, dresses,
garter belts, girdles, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, knit shirts, knit tops, leotards, lingerie, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slacks, slippers,
slips, sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat
shorts, sweat suits, sweaters, swimsuits, t-shirts, tank tops, teddies, ties,
tights, underpants, undershirts, underwear and vests, in International Class 25;
and                      Retail store services, mail order catalog services and
on-line retail services featuring clothing, in International Class 35. 14840   
PEAK STITCHING DESIGN    Express, LLC    77/108,983    3499623    Registered   
25    Clothing, namely, jeans. 9459    STUDIOSTRETCH    Express, LLC   
76/233,323    2,817,874    Registered    25    Clothing, namely, pants, jackets
and skirts. 16573    STYLE AT THE SPEED OF LIFE!    Express, LLC    85/119,549
      Pending    9, 35   

Downloadable software in the nature of a mobile application for providing links
to third-party computer servers for the purpose of allowing users to receive
retail promotions in the field of men’s and women’s clothing and accessories,
consumer coupons, notice of retail events and earn and redeem rewards by
ordering merchandise online in International Class 9;

Retail store services and on-line retail store services all featuring clothing,
clothing accessories, fashion accessories, men’s accessories, namely bags, small
leather goods, jewelry, and eyewear, lingerie, undergarments, hosiery, personal
care products, and footwear in International class 35;

16575    STYLIST    Express, LLC    85/101782    3940767    Registered    25   
Clothing namely pants in International Class 25 16568    THE CHIC SHALL INHERIT
THE EARTH    Express, LLC    85/093091       Pending    18    reusable shopping
bags



--------------------------------------------------------------------------------

14378    THE EDITOR PICK    Express, LLC    78/842,993    3596661    Registered
   35    Retail store services, mail order catalog services and on-line retail
store services featuring clothing. 9923    THE GIFT OF FASHION    Express, LLC
   78/064,648    2,650,750    Registered    35    Retail clothing store
services. 11072    THE WORLD’S SEXIEST JEANS    Express, LLC    78/191,693   
2,793,338    Registered    35    Retail clothing store services. 16137    THIS
IS ART. WEAR IT.    Express, LLC    77/099400    3458838    Registered    25, 35
   Clothing, namely t-shirts, retail store services, and online Retail store
services all featuring clothing 16138    WICKED WEST    Express, LLC   
78/897338    3396340    Registered    25    Clothing, namely, jeans, pants,
denims 14492    WW DESIGN    Express, LLC    78/908,095    3433278    Registered
   25    Clothing, namely, denim jeans. 11823    X2    Express, LLC   
78/331,254    3,276,114    Registered    25, 35    Clothing, namely, bathrobes,
beach cover-ups, beachwear, belts, blazers, blouses, body shapers, body suits,
boots, boxer shorts, bras, bustiers, camisoles, caps, coats, dresses, foundation
garments, garter belts, girdles, gloves, gowns, halter tops, hats, headbands,
hosiery, jackets, jeans, jogging suits, knee highs, knit shirts, knit tops,
leotards, lingerie, loungewear, mittens, negligees, night gowns, night shirts,
pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slacks, sleepwear, slippers, slips, socks, stockings, suits,
sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters, swim wear,
t-shirts, tank tops, tap pants, teddies, ties, tights, underpants, undershirts,
underwear and vests sold only in specialty retail stores and through specialty
mail order catalogs, International Class 25; and                      Retail
store services featuring clothing, mail order catalog services featuring
clothing and on-line retail store services featuring clothing, in International
Class 35. 11840    X2 AND DESIGN    Express, LLC    78/342,123    3,230,499   
Registered    25, 35    Clothing, namely, bathrobes, beach cover-ups, beachwear,
belts, blazers, blouses, body shapers, body suits, boots, boxer shorts, bras,
bustiers, camisoles, caps, coats, dresses, foundation garments, garter belts,
girdles, gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans,
jogging suits, knee highs, knit shirts, knit tops, leotards, lingerie,
loungewear, mittens, negligees, night gowns, night shirts, pajamas, panties,
pants, pantyhose, sandals, sarongs, scarves, shirts, shoes, shorts, skirts,
slacks, sleepwear, slippers, slips, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swim wear, t-shirts, tank tops, tap
pants, teddies, ties, tights, underpants, undershirts, underwear and vests sold
only in applicant’s own specialty retail stores and through specialty mail order
catalogs in International Class 25; and                      Retail store
services, mail order catalog services and on-line retail services featuring
clothing, in International Class 35.



--------------------------------------------------------------------------------

Country:    Uruguay                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

5234    EXPRESS    Express, LLC    229,969    354,503    Registered    25   
Clothing, including boots, shoes and slippers. 10037    EXPRESS    Express, LLC
   331,744    331,744    Registered    14, 18    Jewelry and watches, in
International Class 14; and Backpacks, duffel bags, fanny packs, gym bags,
handbags, purses, tote bags, travel bags and wallets, in International Class 18.
16880    EXPRESS    Express, LLC    420,788       Pending    3, 9, 26   
Non-medicated personal care products, namely aftershave gels, aftershave lotion,
antiperspirant, artificial names, astringent for the skin, bath beads, bath oil,
bath salts, blush, body glitter, body mist, body oil, body scrub, body wash,
bronzing cream for the skin, bubble bath, cleanser for the skin, cream for the
skin, cologne, deodorants for personal use, essential oils for personal use,
exfoliating preparations for the skin, eye gels, eye makeup pencils, eye masks,
eye shadow, face masks, face mist, face powder, face scrub, face toners, foot
soaks, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightening
preparations, hair styling gel, hair styling mousse, lip balm, lip gloss, lip
liner, lip makeup pencils, lipstick. lotion for the skin, makeup for the body,
makeup for the face, makeup remover, mascara, massage cream, massage lotion,
massage oil, moisturizer for the skin, nail polish, nail polish remover,
perfume, powder for the skin, pumice stones for personal use, salt scrubs for
the skin, sun block for the skin, suntan lotion for the skin, sunless tanning
lotion for the skin and talcum powder in International class 3;               
      Sunglasses in International Class 9;                      Hair
accessories, namely barrettes, hair bows, hair clips, hair ornaments, hair pins,
hair ribbons and ponytail holders in International class 26                     
Retail store services featuring jewelry and hair accessories in International
Class 35 677    EXPRESS BY EXPRESSCO    Express, LLC    272,472    272,472   
Renewed    25, 42    Clothing including boots, shoes and slippers, in
International Class 25; and                      Retail clothing store and mail
order services, in International Class 42. 6696    EXPRESS WORLD BRAND   
Express, LLC    311,668    403,811    Renewed    35    Retail clothing and
personal care product store and mail order catalog services featuring clothing
and personal care products and accessories therefore. 11020    EXPRESS FASHION
   Express, LLC    343,471    343,471    Registered    3    Personal care
products, namely, aftershave, antiperspirant, artificial nails, astringent for
the face, astringent for the skin, bath oil, bath beads, bath salts, blush, body
glitter, body oil,



--------------------------------------------------------------------------------

                     body scrub, bubble bath, cologne, cream for the body, cream
for the cuticles, cream for the eyes, cream for the face, cream for the hands,
deodorant, essential oils, exfoliators for the skin, eye gels, eye makeup
pencils, eye shadow, face highlighter, facial masks, face mist, face scrub, foot
soak, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lotion for the body, lotion for the hands,
lotion for the face, lip balm, lip gloss, lip liner, lip makeup pencils,
lipstick, makeup for the body, makeup for the face, makeup remover, mascara,
nail corrector pens, nail polish, nail polish remover, nail stencils,
non-medicated blemish stick, non-medicated cleanser for the face, non-medicated
foot spray, non-medicated mood enhancing massage ointment, non-medicated mood
enhancing skin cream, oil blotting sheets for the skin, perfume, powder for the
body, powder for the face, powder for the feet, pumice stones for personal use,
salt scrubs for the skin, shaving cream, shower gel, skin bronzing cream, soap
for the body, soap for the face, soap for the hands, sun block for the body, sun
block for the face, suntan lotion for the body, suntan lotion for the face,
sunless tanning lotion for the body, sunless tanning lotion for the face,
pre-suntanning lotion for the body, pre-suntanning lotion for the face,
post-suntanning lotion for the body, post-suntanning lotion for the face and
talcum powder. 11038    EXPRESS FASHION    Express, LLC    343,831    343,831   
Registered    35    Catalog services featuring personal care products, clothing
and accessories therefore. 16882    GRIFFIN DESIGN    Express, LLC    420,787   
   Pending    9, 14, 18, 25, 26    Sunglasses in International Class 9;
Jewelry and watches in International Class 14;                      Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets in International Class 18;                      Clothing, namely belts,
blazers, blouses, boots, bras, caps, coats, dresses, flip flops, gloves, gowns,
halter tops, hats, headbands, jackets, jeans, jogging suits, leotards, lingerie,
mittens, pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants,
sweat shirts, sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties,
underwear and vests in International Class 25; and                      Belt
buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders in International Class 26



--------------------------------------------------------------------------------

Country:    Uzbekistan                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16780    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning lotion for the face, talcum powder, wrinkle removing skin care
preparations, in International class 3;                      Sunglasses in
International Class 9;                      Jewelry in International Class 14;
                     Purses and handbags in International Class 18;            
         Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts,
hosiery, tights, socks, shorts, tank tops and t-shirts in International class
25;                      Hair accessories, namely hair ornaments, hair slides,
hair bands, hair bows, hair grips, hair clips in International class 26 and



--------------------------------------------------------------------------------

                     Retail store services featuring jewelry and hair
accessories in International Class 35 16669    GRIFFIN DESIGN    Express, LLC   
A0021283    1,051,608    Registered    14, 18, 25, 26    Jewelry in
International Class 14;
Wallets made of leather or other materials, in International Class 18;         
            Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops,
sandals, pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas,
skirts, sweat shirts, in International Class 25                      Belt
buckles in International class 26 16788    GRIFFIN DESIGN    Express, LLC    MGU
2011 0119       Pending    9    Sunglasses Country:    Venezuela               
  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

4345    EXPRESS    Expressco, Inc.    7,917-94       Pending    25    Clothing,
including boots, shoes and slippers. 4346    EXPRESS    Expressco, Inc.   
7,925-94       Pending    42    Retail clothing store services and mail order
services. 10155    EXPRESS    Expressco, Inc.    2001-010325    P-240,919   
Registered    3    Personal care products, namely, aftershave, antiperspirant,
artificial nails, astringent for the face, astringent for the skin, bath oil,
bath beads, blush, body glitter, bubble bath, cleanser for the face, cologne,
cotton swabs, cream for body, cream for cuticles, cream for eyes, cream for
face, cream for hands, deodorant, exfoliators for skin, eye makeup pencils, eye
shadow, face mist, foundation, fragrant body splash, hair conditioner, hair
dyes, hair glitter, hair rinses, hair shampoo, hair spray, hair styling gel,
hair styling mousse, lotion for the body, lotion for hands, lotion for face, lip
balm, lip gloss, lip makeup pencils, lipstick, makeup for the body, makeup for
the face, makeup remover, mascara, nail corrector pens, nail polish, nail polish
remover, nail stencils, non-medicated blemish stick, oil blotting sheets for the
skin, perfume, powder for the body, powder for the face, pumices, shaving cream,
shower gel, soap for body, soap for face, soap for hands, sun block for the
skin, suntan lotion for the body, suntan lotion for the face, sunless tanning
lotion for the body, sunless tanning lotion for the face, pre-suntanning lotion
for the body, pre-suntanning lotion for the face, post-suntanning lotion for the
body, post-suntanning lotion for the face and talcum powder. 14189    EXPRESS   
Expressco, Inc.    2005-027267       Pending    3    Personal care products,
namely, aftershave gels, aftershave lotion, antiperspirant, artificial nails,
astringent for the face, astringent for the skin, bath beads, bath oil, bath
salts, blush, body glitter, body mist, body oil, body scrub, body wash, bubble
bath, cologne, cream for the body, cream for the cuticles, cream for the eyes,
cream for the face, cream for the feet, cream for the hands, deodorants for
personal use,



--------------------------------------------------------------------------------

                     essential oils for personal use, exfoliating preparations
for the skin, eye gels, eye makeup pencils, eye masks, eye shadow, face
highlighter, face masks, face mist, face scrub, non-medicated foot soaks, face
toners, foundation, fragrant body splash, fragrant body mist, hair conditioner,
hair dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair
rinses, hair removing creams, hair shampoo, hair spray, hair straightener, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
lotion for the feet, lotion for the hands, lip balm, lip gloss, lip liner, lip
makeup pencils, lipstick, makeup for the body, makeup for the face, makeup
remover, mascara, massage cream, massage lotion, massage oil, nail polish, nail
polish remover, nail stencils, non-medicated blemish stick, non-medicated
cleanser for the face, non-medicated foot spray, non-medicated massage ointment,
oil blotting sheets for the skin, perfume, powder for the body, powder for the
face, powder for the feet, pumice stones for personal use, salt scrubs for the
skin, shaving cream, shaving gels, shower cream, shower gel, skin bronzing
cream, soap for the body, soap for the face, soap for the hands, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, sunless tanning lotion for the
face, pre-suntanning lotion for the body, pre-suntanning lotion for the face,
post-suntanning lotion for the body, post-suntanning lotion for the face and
talcum powder. 7555    EXPRESS WORLD BRAND    Expressco, Inc.    18.505-99      
Pending    3    Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices. 7556    EXPRESS WORLD   
Expressco, Inc.    18.506-99       Pending    25    Clothing, including boots,
shoes and slippers.    BRAND                   7557    EXPRESS WORLD BRAND   
Express, LLC    1999-018505    P-232,763    Registered    35    Retail clothing
store services; mail order catalog services featuring personal care products and
clothing and accessories therefore. 16786    GRIFFIN DESIGN    Express, LLC   
2011-002293       Pending    14    Jewelry 16789    GRIFFIN DESIGN    Express,
LLC    2011-002294       Pending    9    Sunglasses 16790    GRIFFIN DESIGN   
Express, LLC    2011-002291       Pending    18    Backpacks, cosmetic bags sold
empty, cosmetic cases sold empty, duffel bags, fanny packs, gym bags, handbags,
purses, toiletry bags sold empty, tote bags, travel bags and wallets 16791   
GRIFFIN DESIGN    Express, LLC    2011-002290       Pending    26    Belt
buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16813    GRIFFIN DESIGN    Express, LLC
   2011-002292       Pending    25    Clothing, namely belts, blazers, blouses,
boots, bras, caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie,



--------------------------------------------------------------------------------

                     mittens, pajamas, pants, pantyhose, robes, sandals,
sarongs, scarves, shirts, shoes, shorts, skirts, slippers, sneakers, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swimsuits, tank tops, ties, underwear and vests Country:    Vietnam   
              

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16178    EXPRESS    Express, LLC    4-2008-02608    131,805    Registered    9,
26, 35    Sunglasses in international class 9
Hair accessories, namely, barrettes, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders, in international class 26            
         Retail store services, mail order catalog services and on-line store
services featuring personal care products, sunglasses, jewelry, watches, bags,
cases, packs, wallets, clothing and hair accessories 1850    EXPRESS    Express,
LLC    12,935    17,111    Registered    3, 14, 18,    Bleaching preparations
and other substances for laundry use;                   25    cleaning,
polishing, scouring and abrasive preparations;                      soaps;
perfumery, essential oils, cosmetics, hair lotions;                     
dentifrices; and all other goods in this Class, in International Class 3;      
               Precious metals and their alloys and goods in precious metals or
coated therewith, not included in other classes; jewelry, precious stones;
horological and chronometric instruments; and all other goods in this Class, in
International Class 14;                      Leather and imitations of leather,
and goods made of these materials and not included in other classes; animal
skins, hides; trunks and travelling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery; and all other goods in this Class, in
International Class 18; and                      Clothing, footwear, headgear;
and all other goods in this Class, in International Class 25. 6993    EXPRESS   
Express, LLC    41,379    36,559    Renewal Pending    35    Mail order catalog
services featuring personal care products and clothing and accessories therefore
in this class. 13694    EXPRESS    Express, LLC    4-2005-11227    81,018   
Pending    3, 14, 18, 25    Personal care products, namely, aftershave gels,
aftershave lotion, antiperspirant, artificial nails, astringent for the face,
astringent for the skin, bath beads, bath oil, bath salts, blush, body glitter,
body mist, body oil, body scrub, body wash, bubble bath, cologne, cream for the
body, cream for the cuticles, cream for the eyes, cream for the face, cream for
the feet, cream for the hands, deodorants for personal use, essential oils for
personal use, exfoliating preparations for the skin, eye gels, eye makeup
pencils, eye masks, eye shadow, face highlighter, face masks, face mist, face
scrub, non-medicated foot soaks, face toners, foundation, fragrant body splash,
fragrant body mist, hair conditioner, hair dyes, hair glitter, hair highlighter,
hair mascara, hair pomade, hair



--------------------------------------------------------------------------------

                     rinses, hair removing creams, hair shampoo, hair spray,
hair straightener, hair styling gel, hair styling mousse, lotion for the body,
lotion for the face, lotion for the feet, lotion for the hands, lip balm, lip
gloss, lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for
the face, makeup remover, mascara, massage cream, massage lotion, massage oil,
nail polish, nail polish remover, nail stencils, non-medicated blemish stick,
non-medicated cleanser for the face, non-medicated foot spray, non-medicated
massage ointment, oil blotting sheets for the skin, perfume, powder for the
body, powder for the face, powder for the feet, pumice stones for personal use,
salt scrubs for the skin, shaving cream, shaving gels, shower cream, shower gel,
skin bronzing cream, soap for the body, soap for the face, soap for the hands,
sun block for the body, sun block for the face, suntan lotion for the body,
suntan lotion for the face, sunless tanning lotion for the body, sunless tanning
lotion for the face, pre-suntanning lotion for the body, pre-suntanning lotion
for the face, post-suntanning lotion for the body, post-suntanning lotion for
the face and talcum powder, in International Class 3;                     
Jewelry and watches, in International Class 14;                      Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets, in International Class 18; and                      Clothing, namely,
bathrobes, beach cover-ups, belts, blazers, blouses, body suits, boots, boxer
shorts, bras, bustiers, camisoles, caps, coats, dresses, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, knit
shirts, knit tops, leotards, lingerie, mittens, negligees, night gowns, night
shirts, pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters,
swimsuits, t-shirts, tank tops, teddies, ties, tights, underpants, undershirts,
underwear and vests, in International Class 25. 6992    EXPRESS BRAND WORLD   
Express, LLC    41,232    34,405    Renewal Pending    35    Retail clothing and
personal care product store and mail order catalog services featuring clothing
and personal care products and accessories therefore. 16621    GRIFFIN DESIGN   
Express, LLC    A0021283    1,051,608    Registered    14, 18, 25, 26    Jewelry
in International Class 14;
Wallets made of leather or other materials, in International Class 18;         
            Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops,
sandals, pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas,
skirts, sweat shirts, in International Class 25                      Belt
buckles in International class 26 16787    GRIFFIN DESIGN    Express, LLC   
4-2011-01419       Pending    9    Sunglasses



--------------------------------------------------------------------------------

Country:    Virgin Islands (US)               

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

633    EXPRESS    Express, LLC       7,672    Renewed    25    Sweaters, knit
tops, blouses, pants, sport jackets, shirts, and skirts. 14049    EXPRESS   
Express, LLC       7,720    Registered    25    Shorts, tank tops, and t-shirts.
Country:    West Bank                   ID    Mark    Reg. Owner    App. #   
Reg. #    Status    Classes    Goods & Services 6739    EXPRESS    Express, LLC
   5,496    5,496    Registered    25    Clothing including boots, shoes and
slippers, all included in class 25. 6740    EXPRESS    Express, LLC    5,497   
5,497    Registered    35    Retail clothing store and mail order services; all
included in class 35. 16875    EXPRESS    Express, LLC    18,660       Pending
   25    Clothing, namely belts, blazers, blouses, boots, bras, caps, coats,
dresses, flip flops, gloves, gowns, halter tops, hats, headbands, jackets,
jeans, jogging suits, leotards, lingerie, mittens, pajamas, pants, pantyhose,
robes, sandals, sarongs, scarves, shirts, shoes, shorts, skirts, slippers,
sneakers, socks, stockings, suits, sweat pants, sweat shirts, sweat shorts,
sweat suits, sweaters, swimsuits, tank tops, ties, underwear and vests 16884   
EXPRESS    Express, LLC    18,661       Pending    35    Retail store services,
mail order catalog services and on-line store services featuring personal care
products, sunglasses, jewelry, watches, bags, cases, packs, wallets, clothing
and hair accessories in International Class 35 13863    EXPRESS (STYLIZED)   
Express, LLC    11,722    11,722    Registered    25    Clothing, namely,
bathrobes, beach cover-ups, belts, blazers, blouses, body suits, boots, boxer
shorts, bras, bustiers, camisoles, caps, coats, dresses, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, jackets, jeans, jogging suits, knit
shirts, knit tops, leotards, lingerie, mittens, negligees, night gowns, night
shirts, pajamas, panties, pants, pantyhose, sandals, sarongs, scarves, shirts,
shoes, shorts, skirts, slacks, slippers, slips, sneakers, socks, stockings,
suits, sweat pants, sweat shirts, sweat shorts, sweat suits, sweaters,
swimsuits, t-shirts, tank tops, teddies, ties, tights, underpants, undershirts,
underwear and vests. 13864    EXPRESS (STYLIZED)    Express, LLC    11,721   
11,721    REGISTERED    35    Retail store services, mail order catalog services
and on-line retail store services featuring personal care products, home
fragrance products, jewelry, watches, packs, bags, wallets and clothing. 16876
   GRIFFIN DESIGN    Express, LLC    18,658       Pending    18    Backpacks,
cosmetic bags sold empty, cosmetic cases sold empty, duffel bags, fanny packs,
gym bags, handbags, purses, toiletry bags sold empty, tote bags, travel bags and
wallets 16877    Griffin Design    Express, LLC    18,657       Pending    9   
Sunglasses 16881    GRIFFIN DESIGN    Express, LLC    18,662       Pending    25
   Clothing, namely belts, blazers, blouses, boots, bras, caps,



--------------------------------------------------------------------------------

                     coats, dresses, flip flops, gloves, gowns, halter tops,
hats, headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens,
pajamas, pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes,
shorts, skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat
shirts, sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties,
underwear and vests 16887    GRIFFIN DESIGN    Express, LLC    18,656      
Pending    25    Belt buckles, barrettes, hair bands, hair bows, hair clips,
hair ornaments, hair pins, hair ribbons and ponytail holders 16841    GRIFFIN
DESIGN    Express, LLC    18,659       Pending    14    Jewelry and Watches
Country:    WIPO                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16736    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting papers, perfume, body powder,
face powder, foot powder, non-medicated salt scrubs for the skin, shaving cream,
shaving gels, shea butter for cosmetic purposes, shower cream, shower gel, skin
bronzing cream; skin care preparation, namely skin toners, body soap, face soap,
hand soap, sun block for the body, sun block for the face, suntan lotion for the
body, suntan lotion for the face, sunless tanning lotion for the body,
self-tanning lotion for the face, pre-sun tanning lotion for the body, pre-sun
tanning lotion for the face, post-sun tanning lotion for the body, post-sun
tanning



--------------------------------------------------------------------------------

                     lotion for the face, talcum powder, wrinkle removing skin
care preparations, in International class 3;                      Sunglasses in
International Class 9;                      Jewelry in International Class 14;
                     Purses and handbags in International Class 18;            
         Sweaters, knit tops, blouses, pants, sport jackets, shirts, skirts,
hosiery, tights, socks, shorts, tank tops and t-shirts in International class
25;                      Hair accessories, namely hair ornaments, hair slides,
hair bands, hair bows, hair grips, hair clips in International class 26 and   
                  Retail store services featuring jewelry and hair accessories
in International Class 35 16576    GRIFFIN DESIGN    Express, LLC    A0021283   
1,051,608    Registered    14, 18, 25, 26    Jewelry in International Class 14;
                     Wallets made of leather or other materials, in
International Class 18;                      Clothing, namely, shirts and
t-shirts; jackets, shorts, flip flops, sandals, pants, underwear, belts, hats,
sweaters, ties, jeans, socks, pajamas, skirts, sweat shirts, in International
Class 25                      Belt buckles in International class 26 Country:   
Zambia                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

16781    EXPRESS    Express, LLC    A0022897    1,074,395    Registered    3, 9,
14, 18, 25, 26, 35    Personal care products, namely aftershave gels, aftershave
lotion, antiperspirant, cosmetic astringent for the face, cosmetic astringent
for the skin, bath beads, bath cream, bath crystals bath fizzies, bath foam,
bath gels, bath herbs, bath lotion, bath milks, bath oil, bath salts, blush,
body balm, body glitter, body mist, body oil, body polish, body scrub, body
wash, bubble bath, cologne, body cream, eye cream, face cream, non-medicated
foot cream, hand cream, deodorants for personal use, essential oils for personal
use, exfoliating preparations for the skin, eye gels, eyeliner eye makeup
pencils, eye gel masks, eye shadow, cosmetic facial highlighting cream, cosmetic
facial highlighting powder, face masks cream, face mist, facial scrub,
non-medicated foot soaks, face toners, foot scrubs, foundation, fragrant body
splash, fragrant body mist, hair conditioner, hair pomade, hair rinses, hair
removing creams, hair shampoo, hair spray, hair straightening preparations, hair
styling gel, hair styling mousse, lotion for the body, lotion for the face,
non-medicated lotion for the feet, lotion for the hands, lip balm, lip gloss,
lip liner, lip makeup pencils, lipstick, makeup for the body, makeup for the
face, makeup remover, mascara, massage cream, massage lotion, massage oil, nail
polish, nail polish remover, non-medicated cosmetic blemish stick, non-medicated
cleanser for the face, cosmetic facial blotting



--------------------------------------------------------------------------------

                     papers, perfume, body powder, face powder, foot powder,
non-medicated salt scrubs for the skin, shaving cream, shaving gels, shea butter
for cosmetic purposes, shower cream, shower gel, skin bronzing cream; skin care
preparation, namely skin toners, body soap, face soap, hand soap, sun block for
the body, sun block for the face, suntan lotion for the body, suntan lotion for
the face, sunless tanning lotion for the body, self-tanning lotion for the face,
pre-sun tanning lotion for the body, pre-sun tanning lotion for the face,
post-sun tanning lotion for the body, post-sun tanning lotion for the face,
talcum powder, wrinkle removing skin care preparations, in International class
3;                      Sunglasses in International Class 9;                  
   Jewelry in International Class 14;                      Purses and handbags
in International Class 18;                      Sweaters, knit tops, blouses,
pants, sport jackets, shirts, skirts, hosiery, tights, socks, shorts, tank tops
and t-shirts in International class 25;                      Hair accessories,
namely hair ornaments, hair slides, hair bands, hair bows, hair grips, hair
clips in International class 26 and                      Retail store services
featuring jewelry and hair accessories in International Class 35 16670   
GRIFFIN DESIGN    Express, LLC    A0021283    1,051,608    Registered    14, 18,
25, 26    Jewelry in International Class 14;
Wallets made of leather or other materials, in International Class 18;         
            Clothing, namely, shirts and t-shirts; jackets, shorts, flip flops,
sandals, pants, underwear, belts, hats, sweaters, ties, jeans, socks, pajamas,
skirts, sweat shirts, in International Class 25                      Belt
buckles in International class 26 16878    GRIFFIN DESIGN    Express, LLC   
173/2011       Pending    9    Sunglasses, spectacles, eyeglasses, lenses;
frames and cases, cords and chains for sunglasses, spectacles, and eyeglasses;
parts of and fittings, components and accessories for all of the aforesaid goods
Country:    Zimbabwe                  

ID

  

Mark

  

Reg. Owner

  

App. #

  

Reg. #

  

Status

  

Classes

  

Goods & Services

105    EXP AND DESIGN    Express, LLC    592/88    592/88    Renewed    3   
Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
cosmetics, hair lotions; dentifrices 106    EXP AND DESIGN    Express, LLC   
593/88    593/88    Renewed    14    Precious metals and their alloys and goods
in precious metals or coated therewith, not included in other classes;
jewellery, precious stones; horological and chronometric instruments. 107    EXP
AND DESIGN    Express, LLC    594/88    594/88    Renewed    25    Clothing,
footwear, headgear. 108    EXP AND DESIGN    Express, LLC    595/88    595/88   
Registered    35    Retail, wholesale, merchandise, mail order, and any other
services relating to the distribution of goods falling within the class.



--------------------------------------------------------------------------------

6768    EXPRESS WORLD BRAND    Express, LLC    351/99    351/99    Registered   
3    Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations, soaps, perfumery, essential oils,
cosmetics, hair lotions, dentifrices, all included in class 3. 6769    EXPRESS
WORLD BRAND    Express, LLC    352/99    352/99    Registered    14    Precious
metals and their alloys and goods in precious metals or coated therewith, not
included in other classes; jewellery, precious stones; horological and other
chronometric instruments, all included in Class 14. 16844    EXPRESS WORLD BRAND
   Express, LLC    148/11    148/11    Registered    3    Non-medicated personal
care products, namely, aftershave gels, aftershave lotion, antiperspirant,
artificial nails, astringent for the skin, bath beads, bath oil, bath salts,
blush, body glitter, body mist, body oil, body scrub, body wash, bronzing cream
for the skin, bubble bath, cleanser for the skin, cream for the skin, cologne,
deodorants for personal use, essential oils for personal use, exfoliating
preparations for the skin, eye gels, eye makeup pencils, eye masks, eye shadow,
face masks, face mist, face powder, face scrub, face toners, foot soaks,
foundation, fragrant body splash, fragrant body mist, hair conditioner, hair
dyes, hair glitter, hair highlighter, hair mascara, hair pomade, hair rinses,
hair removing creams, hair shampoo, hair spray, hair straightening preparations,
hair styling gel, hair styling mousse, lip balm, lip gloss, lip liner, lip
makeup pencils, lipstick, lotion for the skin, makeup for the body, makeup for
the face, makeup remover, mascara, massage cream, massage lotion, massage oil,
moisturizer for the skin, nail polish, nail polish remover, perfume, powder for
the skin, pumice stones for personal use, salt scrubs for the skin, shaving
cream, shaving gels, shower cream, shower gel, soap for the skin, sun block for
the skin, suntan lotion for the skin, sunless tanning lotion for the skin,
pre-sun tanning lotion for the skin, post-sun tanning lotion for the skin and
talcum powder 16918    EXPRESS WORLD BRAND    Express, LLC    149/11      
Pending    14    Jewelry and watches 16842    GRIFFIN DESIGN    Express, LLC   
146/11       Pending    25    Clothing, namely, belts, blazers, blouses, boots,
bras, caps, coats, dresses, flip flops, gloves, gowns, halter tops, hats,
headbands, jackets, jeans, jogging suits, leotards, lingerie, mittens, pajamas,
pants, pantyhose, robes, sandals, sarongs, scarves, shirts, shoes, shorts,
skirts, slippers, sneakers, socks, stockings, suits, sweat pants, sweat shirts,
sweat shorts, sweat suits, sweaters, swimsuits, tank tops, ties, underwear and
vests 16843    GRIFFIN DESIGN    Express, LLC    147/11       Pending    26   
Belt buckles, barrettes, hair bands, hair bows, hair clips, hair ornaments, hair
pins, hair ribbons and ponytail holders 16915    GRIFFIN DESIGN    Express, LLC
   144/11       Pending    14    Jewelry and watches 16916    GRIFFIN DESIGN   
Express, LLC    145/11       Pending    18    Backpacks, cosmetic bags sold
empty, cosmetic cases sold



--------------------------------------------------------------------------------

                     empty, duffel bags, fanny packs, gym bags, handbags,
purses, toiletry bags sold empty, tote bags, travel bags and wallets 16917   
GRIFFIN DESIGN    Express, LLC    143/11       Pending    9    Sunglasses;
spectacles, eyeglasses, lenses, frames and cases, cords and chains for
sunglasses, spectacles, and eyeglasses; parts of and fittings, components and
accessories for all the aforesaid goods in International Class 9



--------------------------------------------------------------------------------

Copyrights

 

Title of Work

  

Nature of Work

   Graphic Number      Registraton No.    Registration Date      Year of
Completion      Year of
Publication  

1 Heart 3558 Shark

   Screen print Graphic design      3558       VA 1-706-138      3/10/2010      
  2009         2/1/2010   

2 of Clubs 3504 Black

   Screen print Graphic design      3504       VA 1-706-141      3/10/2010      
  2009         1/1/2010   

26P1737

  

plaid design

      VA 1-706-137      3/10/2010         2009         3/1/2010   

26P1742

  

plaid design

      Vau 1-016-770      3/10/2010         2009      

26P1855

  

plaid design

      Vau 1-016-779      3/10/2010         2009      

26S1850

  

plaid design

      VA 1-706-937      3/22/2010         2009         2/1/2010   

26S1879

  

plaid design

      VA u 997-943      5/5/2008         2008         7/7/2008   

26S1898

  

plaid design

      VA 1-732-981      8/9/2010         2009         7/6/2009   

3rd From the Sun with Gray Stripes

   Screen print Graphic design       VA 1-655-154      12/18/2008         2008
        11/3/2008   

5Ps 3307

   Screen print Graphic design       VA 1-656-693      1/19/2009         2008   
     11/3/2008   

80th Paratroopers Vibrant Red

   Screen print Graphic design      3562       VA 1-623-645      12/6/2007      
  2006         1/16/2007   

A ROK ER

   Screen print Graphic design      3075       V Au 978-678      1/15/2009      
  2008      

Abbey Road

   Screen print Graphic design      3082       VA 1-733-022      8/9/2010      
  2009         7/6/2009   

After Forever

   T-shirt Design       VA 1-656-422      12/11/2008         2008        
10/14/2008   

Against Time Blue 3223

   Screen print Graphic design      3223       VA 1-656-715      1/15/2009      
  2008         12/1/2008   

Against Time Green 3223

   Screen print Graphic design      3223       VA 1-656-758      1/15/2009      
  2008         1/3/2009   

Almost Famous

   Screen print Graphic design      3154       VA 1-655-077      12/16/2008   
     2008         8/4/2008   

Alpha Bet City 3309

   Screen print Graphic design       VA 1-656-739      1/15/2009         2008   
     12/1/2008   

Among Angels

   Screen print Graphic design      2963       VA 1-655-474      12/17/2008   
     2008         9/8/2008   

Angels of Glory

   Screen print Graphic design      2948       VA 1-659-080      4/28/2008      
  2007         1/12/2008   

Angels of Glory 2948 Glow

   Screen print Graphic design      2948       VA 1-655-068      12/17/2008   
     2008         9/8/2008   

Angels of Glory 2948 New Wisteria

   Screen print Graphic design      2948       VA 1-656-754      1/15/2009      
  2008         12/1/2008   

Angels of Honor 3421 Black

   Screen print Graphic design      3421       VA 1-733-014      8/9/2010      
  2009         7/6/2009   

Angels of Honor 3421 Branch

   Screen print Graphic design      3421       VA 1-656-926      1/16/2009      
  2008         8/4/2008   

Angels of Loyalty 3562 Canal

   Screen print Graphic design      3564       VA 1-656-738      1/15/2009      
  2008         12/1/2008   

Angels of Virtue 3673 Black

   Screen print Graphic design      3673       VA 1-659-011      4/28/2008      
  2007         2/19/2008   

Angels of Virtue 3673 Vapor

   Screen print Graphic design      3673       VA 1-659-302      4/28/2008      
  2007         1/28/2008   

Angels of Virtue 3673 White

   Screen print Graphic design      3673       VA 1-656-755      1/15/2009      
  2008         1/3/2009   

Angels Sequel 3656 Sorrento

   Screen print Graphic design      3656       VA 1-659-068      4/28/2008      
  2007         2008   

Angle Shooter 3505 Caravan

   Screen print Graphic design      3505       VA 1-662-428      1/15/2009      
  2008         1/3/2009   

Anywhere But Here

   Screen print Graphic design      3158       VA 1-656-696      1/15/2009      
  2008         11/3/2008   

Ashes N Flames

   Screen print Graphic design      2956       VA 1-733-012      8/9/2010      
  2009         7/6/2009   

Ashes N Flames August

   Screen print Graphic design      2956       VA 1-650-365      4/4/2008      
  2007         4/16/2007   

B Hope 3712 Frosted Sage

   Screen print Graphic design      3712       VA 1-656-699      1/15/2009      
  2008         11/3/2008   

Babe Stripe

   Screen print Graphic design      3019       VA 1-659-303      4/28/2008      
  2007         2/19/2008   

Beauty

   Screen print Graphic design      3622-TXM-SP08       VA 1-656-695     
1/15/2009         2008         11/3/2008   

Behind The Lens

   Screen print Graphic design      2993       Vau 997-759      4/28/2008      
  2008         7/7/2008   

Behind the Lines 3557 White

   Screen print Graphic design      3557       VA u 997-946      5/5/2008      
  2008         7/7/2008   

Beloved Geo Girl

   Screen print Graphic design      3099       VA 1-656-723      1/15/2009      
  2008         12/1/2008   

Beloved Geo Girl

   Screen print Graphic design       VA 1-656-698      1/15/2009         2008   
     11/3/2008   

Black Lines April

   Screen print Graphic design      2962       Vau 978-733      1/16/2009      
  2008      

Black Lines August

   Screen print Graphic design      2962       VA 1-655-465      12/17/2008   
     2008         9/8/2008   

Blind Luck Fools 3508 Black

   Screen print Graphic design      3508       VA 1-623-557      12/6/2007      
  2006         1/16/2007   

Blinged Gradient

   Screen print Graphic design      3675-TXM-SP08       VA 1-733-003     
8/5/2010         2009         3/30/2009   

Blown Up Rose

   Screen print Graphic design      3619-TXM-SP07       VA 1-096-441     
9/10/2001         2000         1/12/2001   

Blur Poppy Garden vf173

   Print of Fabric       VA 1-777-514      4/15/2011         2008        
9/12/2009   

Bold Crowd Surf

   Screen print Graphic design      3166       VA 1-656-407      12/11/2008   
     2008         8/4/2008   



--------------------------------------------------------------------------------

Title of Work

  

Nature of Work

   Graphic Number      Registraton No.    Registration Date      Year of
Completion      Year of
Publication  

Bones Swords N Harmony 3559 Neon Pink

   Screen print Graphic design      3559       Vau 997-916      5/5/2008        
2008         7/7/2008   

Bowery

   Screen print Graphic design      3627A-TXM-SP08       Vau 997-948     
5/5/2008         2008         7/7/2008   

Break Up 3156

   Screen print Graphic design      3156               2008         7/7/2008   

Bridges to Grandeur

   Screen print Graphic design      3083       VA 1-655-074      12/16/2008   
     2008         10/14/2008   

Broken Change 3402 Black

   Screen print Graphic design      3402       VA 1-650-370      4/4/2008      
  2006         2007   

Broken Change 3402 Officer

   Screen print Graphic design      3402       VA 1-633-551         2006        
2007   

Broken EXP 3343 Black

   Screen print Graphic design      3343       VA 1-659-144      4/28/2008      
  2007         2/19/2008   

Broken EXP 3343 Scuba

   Screen print Graphic design      3343               2008         6/2/2008   

Broken EXP 3343 White

   Screen print Graphic design      3342       VA 1-655-363      4/4/2008      
  2006         2006   

Broken Fleur

   Screen print Graphic design       VA 1-656-717      1/15/2009         2008   
     11/3/2008   

Brooklyn Pride

   Screen print Graphic design      2481       VA 1-655-076      12/16/2008   
     2008         8/4/2008   

Brooklyn Steel

   Screen print Graphic design      3084       VA 1-656-763      1/15/2009      
  2008         1/3/2009   

Butterflies

   Screen print Graphic design      3620-TXM-SP08       VA 1-732-955     
8/9/2010         2009         7/6/2009   

Bwry Blkr 3560 Black

   Screen print Graphic design      3560       VA 1-655-464      12/17/2008   
     2008         9/8/2008   

By Any Means 3714 Black

   Screen print Graphic design      3714       VA 1-656-705      1/15/2009      
  2008         11/3/2008   

By Any Means 3714 White

   Screen print Graphic design      3714       VA 1-633-550      2/21/2008      
  2006         1/8/2007   

Camo Skull 3398 Black

   Screen print Graphic design      3398       VA 1-659-024      4/28/2008      
  2007         2/19/2008   

Camo Skull 3398 Cain Khaki

   Screen print Graphic design      3398       VA 1-655-475      12/17/2008   
     2008         9/8/2008   

Carry Forth 3675 Caribbean Sea

   Screen print Graphic design      3675       VA 1-656-713      1/15/2009      
  2008         12/1/2008   

Celtic Honor 3497 Ornament

   Screen print Graphic design      3497       TX 5-213-424      5/5/2000      
  1999         10/1/1999   

Celtic Type 3498 Branch

   Screen print Graphic design      3498       VA 1-656-716      1/15/2009      
  2008         12/1/2008   

Celtic Wreath 3501 MGH

   Screen print Graphic design      3501       VA 1-732-976      8/9/2010      
  2009         7/6/2009   

Cement & Glass

   Screen print Graphic design      3079       VA 1-623-556      12/6/2007      
  2006         1/16/2007   

Chandelier Design

   Screen print Graphic design       Vau 997-939      5/5/2008         2008   
     6/3/2008   

Change is the Only Constant

   Screen print Graphic design       VA 1-657-742      11/24/2008         2007
        2/19/2008   

Chevron Express 3444 Canal

   Screen print Graphic design      3444       VA 1-659-090      4/28/2008      
  2007         1/12/2008   

Chevron Express 3444 Coal

   Screen print Graphic design      3444       VA 1-659-035      4/28/1008      
  2007         1/12/2008   

Chevron Text 3443 White

   Screen print Graphic design      3443       VA 1-096-440      9/10/2001      
  2000         1/20/2001   

Chick Fight 3360 Pearl Gray

   Screen print Graphic design      3360       VA u 997-952      5/5/2008      
  2008         6/3/2008   

City Collage 3405 Shark

   Screen print Graphic design      3405       VA 1-655-075      12/16/2008   
     2008         8/4/2008   

City Skull

   Screen print Graphic design      3109       VA 1-655-122      12/18/2008   
     2008         11/3/2008   

Coin Collection

   Screen print Graphic design      3081       VA 1-656-690      1/15/2009      
  2008         11/3/2008   

Coin Collection November

   Screen print Graphic design      3081       Vau 979-886      1/16/2009      
  2008      

Contact Sheet

   Screen print Graphic design      3020       VA 1-650-368      4/4/2008      
  2006         2007   

Cross Gates 3366 Russian Ruby

   Screen print Graphic design      3366       VA 1-660-079      11/24/2008   
     2007         2/19/2008   

Cross Gates 3366 White

   Screen print Graphic design      3366       VA 1-656-692      1/15/2009      
  2008         11/3/2008   

Cross Swords 3296

   Screen print Graphic design      3296       VA 1-656-975      1/15/2009      
  2008         11/3/2008   

Crown Skull

   T-shirt Design       VA 1-658-669      1/15/2009         2008        
11/3/2008   

Crush of Instinct

   Screen print Graphic design       VA 1-656-732      1/15/2009         2008   
     12/1/2008   

Crush of Instinct 3240 Deep Plum

   Screen print Graphic design      3240       VA 1-659-150      4/28/2008      
  2007         2/19/2008   

Daisy Bloom

   Print of Fabric       VA 1-728-165      8/4/2010         2003        
2/29/2004   

Daydream 3363 Vibrant Red

   Screen print Graphic design      3363       Vau 997-956      5/5/2008        
2008         3/7/2008   

Dead Man’s Hand 3503 Vivid Red

   Screen print Graphic design      3503       VA 1-650-364      4/4/2008      
  2006         2006   

Defiance & Defense

   Screen print Graphic design      2967       VA 1-659-058      4/28/2008      
  2007         1/12/2008   

Defiance in Defense of Honor

   Screen print Graphic design               2008         7/7/2008   

Defiance in Defense of Honor

   Screen print Graphic design       VA 1-733-021      8/9/2010         2009   
     7/6/2009   



--------------------------------------------------------------------------------

Title of Work

  

Nature of Work

   Graphic Number      Registraton No.    Registration Date      Year of
Completion      Year of
Publication  

Defiance in Defense of Honor Against the Throes of Tyranny

   Screen print Graphic design       VA 1-624-885      12/19/2007         2006
        5/7/2007   

Deliverance

   Screen print Graphic design      2966       Vau 978-756      1/16/2009      
  2008      

Determination

   Screen print Graphic design      2441       Vau 982-169      1/16/2009      
  2008      

Devilfish

   Screen print Graphic design      2388       Vau 984-649      3/17/2009      
  2009      

Diamond Rock

   Screen print Graphic design      3522-TXM-SP08       VA 1-656-700     
1/15/2009         2008         11/3/2008   

Diamonds 3507 Pure White

   Screen print Graphic design      3507       VA 1-656-729      1/15/2009      
  2008         12/1/2008   

Division Ludlow

   Screen print Graphic design      2886       VA 1-656-742      1/15/2009      
  2008         1/3/2009   

DJ Rabid

   Screen print Graphic design      2249       VA 1-656-927      1/16/2009      
  2008         1/3/2009   

Dominion Crest 3355 Canal

   Screen print Graphic design      3355       Vau 997-760      4/28/2008      
  2008         7/7/2008   

Dominion Crest 3355 Coal

   Screen print Graphic design      3355       VA 1-659-021      4/28/2008      
  2007         2/19/2008   

Dominion Crest 3355 Glow

   Screen print Graphic design      3355       Vau 982-171      1/15/2009      
  2008      

Dominion Crest 3355 MGH

   Screen print Graphic design      3355       VA 1-659-147      4/28/2008      
  2007         1/12/2008   

Dominion Crest 3355 White

   Screen print Graphic design      3355       VA 1-659-300      4/28/2008      
  2007         1/12/2008   

Dumbo

   Screen print Graphic design      3063       VA 1-657-749      11/24/2008   
     2007         2/19/2008   

Eagle Sketch Crest 3396 White

   Screen print Graphic design      3396       VA 1-657-746      11/24/2008   
     2007         2/19/2008   

Eagle Sparkler 3716 Black

   Screen print Graphic design      3716       VA u 997-941      5/5/2008      
  2008         6/3/2008   

Eagles Triumph

   Screen print Graphic design      2955       VA 1-656-424      12/11/2008   
     2008         7/7/2008   

East Coast Div

   Screen print Graphic design      3168       Vau 978-730      1/16/2009      
  2008      

East Village

   Screen print Graphic design       VA 1-744-014      10/18/2010         2010
        8/1/2010   

Electric Shield 3345 Black

   Screen print Graphic design      3345       Vau 984-548      3/16/2009      
  2008      

Electric Shield 3345 White

   Screen print Graphic design      3345       VA 1-623-558      12/6/2007      
  2006         2/12/2007   

Empire State

   Screen print Graphic design      3021       VA 1-655-079      12/16/2008   
     2008         8/4/2008   

Empire State 3466 Black

   Screen print Graphic design      3466       Vau 978-749      1/16/2009      
  2008      

Empire State 3466 Black

   Screen print Graphic design      3647       VA 1 709-691      8/4/2008      
  2008         6/2/2008   

Endless Maze

   Screen print Graphic design      3076       VA 1 709-693      8/4/2008      
  2008         6/2/2008   

Escape from NY

   Screen print Graphic design      2407       VA 1-623-555      12/6/2007      
  2006         1/16/2007   

Eternal Love

   Screen print Graphic design      3608a-TXM-SP08       VA 1-705-721     
8/27/2008         2008         6/2/2008   

Exposed

   Screen print Graphic design      3022       VA 1-655-492      12/17/2008   
     2008         9/8/2008   

Express : the spring collection

   Screen design for Express.style.com web site       VA 1-623-646     
12/6/2007         2006         3/5/2007   

Express Multi Shield

   Screen print Graphic design      3050       VA 1-656-747      1/15/2009      
  2008         1/3/2009   

Fading Beauty

   Screen print Graphic design      3093       VA 1-655-103      12/18/2008   
     2008         9/8/2008   

Flat Iron District 3306

   Screen print Graphic design       VA 1-732-999      8/9/2010         2009   
     7/6/2009   

Fleur Boom 3353 Branch Heather

   Screen print Graphic design      3353       VA 1-655-440      12/11/2008   
     2008         7/7/2008   

Fleur De Lion

   T-shirt Design       Vau 978-744      1/16/2009         2008      

Fleur Stripes

   Screen print Graphic design      2890       VA 1-655-462      12/17/2008   
     2008         9/8/2008   

Flight for Love

   Screen print Graphic design      3659       VA 1-623-649      12/6/2007      
  2006         8/31/2006   

Flocked Crest

   Screen print Graphic design      3628-TXM-SP08       VA 1-655-467     
12/17/2008         2008         9/8/2008   

Flocked Crest

   Screen print Graphic design      3628-TXM-SP08       Vau 997-932     
5/5/2008         2008         6/3/2008   

Floral Cut out

   Print of Fabric               2008         7/7/2008   

Floral Eagles 3384 Vapor

   Screen print Graphic design      3384       Vau 978-745      1/16/2009      
  2008      

Floral Temperance

   Screen print Graphic design      2894       VA 1-659-054      4/28/2008      
  2007         1/12/2008   

Flourish Skulls

   Screen print Graphic design      2960       VA 1-659-301      4/28/2008      
  2007         1/12/2008   

For all 3711 Vapor

   Screen print Graphic design      3711       Vau 978-736      1/16/2009      
  2008      

Forged Cement

   Screen print Graphic design      3077       Vau 997-960      5/5/2008        
2008         3/7/2008   

Forged Cement

   Screen print Graphic design      3077       Vau 985-613      3/17/2009      
  2008      



--------------------------------------------------------------------------------

Title of Work

  

Nature of Work

   Graphic Number      Registraton No.    Registration Date      Year of
Completion      Year of
Publication  

Forged Cement November

   Screen print Graphic design      3077       VA 1-656-694      1/15/2009      
  2008         11/3/2008   

Fort Totten Skull 3401 Concord

   Screen print Graphic design      3401       Vau 1-041-987      9/22/2010   
     2009      

Fortitude

   Screen print Graphic design      2427       VA 1-683-860      8/27/2008      
  2008         7/7/2008   

Fortune and Fame 3648

   Screen print Graphic design      3648       VA 1-732-984      8/9/2010      
  2009         7/6/2009   

Futurist Collage

   Screen print Graphic design      3087       VA 1-732-954      8/9/2010      
  2009         7/6/2009   

Geo Badge

   Screen print Graphic design      3071       Vau 997-918      5/5/2008        
2007         3/7/2008   

Geometrix

   Screen print Graphic design      3070       VA 1-655-473      12/17/2008   
     2008         9/8/2008   

Girls Love Painters

   Screen print Graphic design      3095       Vau 978-727      1/16/2009      
  2008         7/1/1905   

Glory Fleur 3502 Canal

   Screen print Graphic design      3502       VA 1-624-886      12/17/2007   
     2006         1/6/2007   

Glory Lion 3415 Bounty Blue

   Screen print Graphic design      3415       VA 1-623-648      12/6/2007      
  2006         2/12/2007   

Glory Lion 3415 Bounty Blue

   Screen print Graphic design      3415       VA 1-655-494      12/17/2008   
     2008         9/8/2008   

Glory the Union 3354 Aspen Green Heather

   Screen print Graphic design      3354       VA 1-659-016      4/28/2008      
  2007         2/19/2008   

Glory Union 3394 Branch

   Screen print Graphic design      3394       VA 1-656-697      1/15/2009      
  2008         11/3/2008   

Glowing Lion

   Screen print Graphic design      3574-TXM-SP08       VA 1-659-084     
4/28/2008         2007         1/12/2008   

Griffin Lion Logo

   logo       Vau 984-554      3/16/2009         2008      

Hail to the Stripe

   Screen print Graphic design      2898               2008         7/7/2008   

Hail to the Unknown

   Screen print Graphic design      2145       VA 1-650-366      4/4/2008      
  2007         2007   

Harajuku 3362 Fairway

   Screen print Graphic design      3362       Vau 982-171      1/15/2009      
  2008      

Harajuku 3465 Pearl Gray

   Screen print Graphic design      3465       VA 1-683-865      8/27/2008      
  2008         7/7/2008   

Hawks & Skulls 3368 Steel Grey

   Screen print Graphic design      3368       Vau 997-944      5/5/2008        
2008         7/7/2008   

Heart Reason

   Screen print Graphic design      3633A-LFHK-SP08       Vau 984-545     
3/16/2009         2008      

Heartbreaker The Sequel 3487 Violetta

   Screen print Graphic design      3487       VA1-713-359      9/29/2008      
  2008         6/2/2008   

Heartless 3488 LGH

   Screen print Graphic design      3488       VA 1-732-952      8/9/2010      
  2009         7/6/2009   

Hellgate Stillwell

   Screen print Graphic design       VA 1-633-553         2006         2007   

Hell’s Kitchen

   Screen print Graphic design       VA 1-656-757      1/15/2009         2008   
     1/3/2009   

Honor Skull

   T-shirt Design       VA 1-659-087      4/28/2008         2007        
1/12/2008   

Honor Thy Loyalty 3660 Fleur de lys Utility Green

   Screen print Graphic design      3660       VA 1-655-131      12/18/2008   
     2008         11/3/2008   

Honor Thy Loyalty 3660 Skull Utility Green

   Screen print Graphic design      3660       VA 1-656-753      1/15/2009      
  2008         1/3/2009   

Hope Crest 3416 White

   Screen print Graphic design      3416       VA 1-655-124      12/18/2008   
     2008         11/3/2008   

Hope Muse Faith

   Screen print Graphic design      3214       VA 1-623-560      12/6/2007      
  2006         8/31/2006   

Hope Muse Faith

   Screen print Graphic design      3213       Vau 978-696      1/15/2009      
  2008      

Hope Over Fear 3395 Pearl White

   Screen print Graphic design      3395       Vau 978-726      1/16/2009      
  2008      

Horizons 3239

   Screen print Graphic design      3239       Vau 997-763      4/28/2008      
  2008         7/7/2008   

Houndstooth Girl

   Screen print Graphic design      3086       VA 1-684-382      8/27/2008      
  2008         6/2/2008   

I am Queens Blvd

   Screen print Graphic design      3098       Vau 997-753      4/28/2008      
  2008         6/2/2008   

Illuminate & Arise with Nobility, Virtue, Temperance, Honor & Loyalty

   Screen print Graphic design       VA 1-623-559      12/6/2007         2006   
     1/16/2007   

Inferno of Sound

   Screen print Graphic design      3165       Vau 984-617      3/17/2009      
  2008      

Inferno of SoundA

   Screen print Graphic design      3165       Vau 997-757      4/28/2008      
  2008         7/7/2008   

Inspired by Hope 3709 Shark

   Screen print Graphic design      3709       Vau 978-748      1/16/2009      
  2008      

Just Valor 3486 Shark

   Screen print Graphic design      3486       Vau 997-963      5/5/2008        
2008         2/13/2008   

Kingdom Crest 3370 White

   Screen print Graphic design      3370       Vau 979-857      1/16/2009      
  2008      

Koi 3361 Pearl White

   Screen print Graphic design      3361       Vau 997-929      5/5/2008        
2008         6/2/2008   

Leafy Butterfly

   Screen print Graphic design      3638-TXM-SP08       VA 1-655-078     
12/16/2008         2008         8/4/2008   

Liberty Enlightening Pitch Black 3646

   Screen print Graphic design      3646       VA 1-656-749      1/15/2009      
  2008         12/1/2008   

Lifestyle 3151

   Screen print Graphic design      3151       VA 1-659-072      4/24/2008      
  2007         1/12/2008   

Lines on Lion 3567 Black

   Screen print Graphic design      3567       VA 1-656-740      1/15/2009      
  2008         12/1/2008   



--------------------------------------------------------------------------------

Title of Work

  

Nature of Work

   Graphic Number      Registraton No.    Registration Date      Year of
Completion      Year of
Publication  

Lion Serif 3399 Lt Gray Heather

   Screen print Graphic design      3399       VA 1-655-480      12/17/2008   
     2008         9/8/2008   

Live for Love

   Screen print Graphic design      3610-TXM-SP08       VA 1-655-102     
12/18/2008         2008         9/8/2008   

Long and Lean Lion

   Screen print Graphic design      3641-LFK-SP08       VA 1-656-761     
1/15/2009         2008         1/3/2009   

Longhorn 3351 Russian Ruby Heather

   Screen print Graphic design      3351       VA 1-657-745      11/24/2008   
     2007         2/19/2008   

Love and War 3489 LGH

   Screen print Graphic design      3489       VA 1-657-750      11/24/2008   
     2007         2/19/2008   

Love Express Packaging Design

   package design       Vau 1-029-671      6/15/2010         2010      

Love Wings

   Screen print Graphic design      3671       VA 1-657-752      11/24/2008   
     2007         2/19/2008   

Love Wings Pant

   Screen print Graphic design      3671       VA 1-659-063      4/28/2008      
  2007         1/12/2008   

Loyal Skull Wings

   Screen print Graphic design      2949       VA 1-732-846      8/5/2010      
  2009         7/6/2009   

Loyalty Angel

   Screen print Graphic design      2891       VA 1-732-848      8/5/2010      
  2009         7/6/2009   

Loyalty Chevron 3657 Black

   Screen print Graphic design      3657       VA 1-732-850      8/5/2010      
  2009         7/6/2009   

Loyalty Chevron 3657 Bold Violet

   Screen print Graphic design      3657       VA 1-732-851      8/5/2010      
  2009         7/6/2009   

Loyalty Lion 3382 Loden

   Screen print Graphic design      3382       VA 1-732-875      8/5/2010      
  2009         7/6/2009   

Loyalty Skull Crest 3329 Black

   Screen print Graphic design      3329       VA 1-732-878      8/5/2010      
  2009         7/6/2009   

Loyalty Valor Honor Skull 3483 Shocking Blue

   Screen print Graphic design      3483       VA 1-732-879      8/13/2010      
  2009         7/6/2009   

Marsailles

   Screen print Graphic design      3195       VA 1-732-815      8/5/2010      
  2009         7/6/2009   

Mercy Mee

   Screen print Graphic design      3228       VA 1-732-817      8/5/2010      
  2009         7/6/2009   

Metropol

   T-shirt Design       VA 1-732-825      8/5/2010         2009         7/6/2009
  

Money Crest 3397 New Navy Heather

   Screen print Graphic design      3397       VA 1-732-839      8/5/2010      
  2009         7/6/2009   

Music Doesn’t Lie

   Screen print Graphic design      2964       VA 1-733-419      8/12/2010      
  2009         9/1/2009   

My Block

   Screen print Graphic design      3198       VA 1-733-422      8/12/2010      
  2009         9/1/2009   

National Asset 3467 White

   Screen print Graphic design      3467       VA 1-733-427      8/12/2010      
  2009         9/1/2009   

Never Waver

   Screen print Graphic design      2862       VA 1-733-429      8/12/2010      
  2009         9/1/2009   

New Bound Angels 3491 Black

   Screen print Graphic design      3491       VA 1-733-465      8/12/2010      
  2009         9/1/2009   

New Strength of Will

   Screen print Graphic design      2889       VAu 1-037-104      8/12/2010   
     2009      

Night Passes

   T-shirt Design       VA 1-733-374      8/11/2010         2009        
8/2/2009   

Nobility Chevron 3555 Black

   Screen print Graphic design      3555       VA 1-733-386      8/11/2010      
  2009         8/2/2009   

Nobility Chevron 3555 Black

   Screen print Graphic design      3555       VA 1-733-479      8/12/2010      
  2009         10/12/2009   

Nobility Chevron 3555 Red Alert

   Screen print Graphic design      3555       VA 1-733-481      8/12/2010      
  2009         10/12/2009   

Noble Delancy

   Screen print Graphic design      2887       VA 1-733-545      8/16/2010      
  2009         10/12/2009   

Note and Tone

   Screen print Graphic design      3011       VA 1-733-547      8/16/2010      
  2009         10/12/2009   

Noted Lion 3304 Black

   Screen print Graphic design      3304       VA 1-733-389      8/11/2010      
  2009         8/2/2009   

Noted Lion 3304 Canal

   Screen print Graphic design      3304       VA 1-733-390      8/11/2010      
  2009         8/2/2009   

Noted Lion 3304 Coal

   Screen print Graphic design      3304       VA 1-733-391      8/11/2010      
  2009         8/2/2009   

Noted Lion 3304 Concord

   Screen print Graphic design      3304       VA 1-733-394      8/11/2010      
  2009         8/2/2009   

Noted Lion 3304 Fairway

   Screen print Graphic design      3304       Vau 1-037-078      8/11/2010   
     2009      

Noted Lion 3304 Luminary

   Screen print Graphic design      3304       Vau 1-037-057      8/11/2010   
     2009      

Noted Lion 3304 Russian Ruby

   Screen print Graphic design      3304       VA 1-733-312      8/11/2010      
  2009         8/2/2009   

Noted Lion 3304 White

   Screen print Graphic design      3304       VA 1-733-314      8/11/2010      
  2009         8/2/2009   

Noveau Splat 3713 Steel

   Screen print Graphic design      3713       VA 1-733-315      8/11/2010      
  2009         8/2/2009   

Novus Ordo

   T-shirt Design       VA 1-733-375      8/11/2010         2009        
10/12/2009   

NYC Circle 3653 Coal

   Screen print Graphic design      3653       VA 1-733-376      8/11/2010      
  2009         8/2/2009   

Obscure Beginnings

   Screen print Graphic design      3172       VA 1-733-378      8/11/2010      
  2009         8/2/2009   

Paramount

   Screen print Graphic design      2992       VA 1-733-555      8/16/2010      
  2009         10/12/2009   

Patriots Til Death 3318

   Screen print Graphic design       VA 1-733-414      8/12/2010         2009   
     9/1/2009   

Plaid Bias Lions 3372 Odyssey

   Screen print Graphic design      3372       VA 1-733-415      8/12/2010      
  2009         9/1/2009   

Plants N Skull 3720 Red Alert

   Screen print Graphic design      3720       Vau 1-045-916      10/25/2010   
     2010      



--------------------------------------------------------------------------------

Title of Work

  

Nature of Work

   Graphic Number      Registraton No.    Registration Date      Year of
Completion      Year of
Publication  

Power & Strength 2952

   Screen print Graphic design      2952       VA 1-733-550      8/16/2010      
  2009         10/12/2009   

Power Lines

   Screen print Graphic design      3211       VA 1-733-549      8/16/2010      
  2009         10/12/2009   

Puzzling Lion

   Screen print Graphic design      3007       VA 1-733-406      8/12/2010      
  2009         9/1/2009   

Pyrate Radio

   T-shirt Design       Vau 1-037-132      8/12/2010         2009      

Queen and Country 3381 Black

   Screen print Graphic design      3381       VA 1-733-466      8/12/2010      
  2009         9/1/2009   

Ramparted 3356 Neon Green

   Screen print Graphic design      3356       VA 1-733-467      8/12/2010      
  2009         9/1/2009   

Reach The Skies

   Screen print Graphic design      3016       VA 1-733-468      8/12/2010      
  2009         9/1/2009   

Red Montreal

   Screen print Graphic design      2896       VA 1-733-477      8/12/2010      
  2009         10/12/2009   

Redemption

   Screen print Graphic design       VA 1-733-478      8/12/2010         2009   
     10/12/2009   

Restore Justice 3708 Caribbean Sea

   Screen print Graphic design      3708       VA 1-733-691      8/16/2010      
  2009         10/12/2009   

Reverse Crest 3369 Black

   Screen print Graphic design      3369       VA 1-733-692      8/16/2010      
  2009         10/12/2009   

Reykjavik

   Screen print Graphic design      3200       VA 1-733-704      8/16/2010      
  2009         11/1/2009   

Rock Land 3342

   Screen print Graphic design      3342       VA 1-733-890      8/16/2010      
  2009         11/1/2009   

Rock3r 3407 Black

   Screen print Graphic design      3407       VA 1-733-895      8/16/2010      
  2009         11/1/2009   

Rose Hoodie

   Screen print Graphic design      3642-ESP T-SP08       VA 1-733-812     
8/18/2010         2009         11/1/2009   

Rose Pant

   Screen print Graphic design      3640-ESP T-SP08       VA 1-733-808     
8/18/2010         2009         10/12/2009   

Rounders Park Deux Black 3300

   Screen print Graphic design      3300       VA 1-733-813      8/18/2010      
  2009         11/1/2009   

Rounders Park Deux Gray 3300

   Screen print Graphic design      3300       VA 1-733-814      8/18/2010      
  2009         8/2/2009   

Royal Pride 3477 Light Palm

   Screen print Graphic design      3477       VA 1-733-815      8/18/2010      
  2009         11/1/2009   

Royal Pride 3477 Mars

   Screen print Graphic design      3477       VA 1-733-733      8/16/2010      
  2009         11/1/2009   

Salvation Arms

   Screen print Graphic design      3189       VA 1-733-866      8/17/2010      
  2009         10/12/2009   

Salvation Sword

   Screen print Graphic design      2897       VA 1-733-870      8/17/2010      
  2009         11/1/2009   

Scrap3rs 3409 Black

   Screen print Graphic design      3409       VA 1-733-772      8/17/2010      
  2009         11/1/2009   

Script Tee

   Screen print Graphic design      3229       VA 1-733-753      8/17/2010      
  2009         11/1/1009   

Seeker 3327 Black

   Screen print Graphic design      3327       VA 1-733-833      8/17/2010      
  2009         11/1/2009   

Seeker 3327 Canal

   Screen print Graphic design      3327       Vau 1-041-990      9/22/2010   
     2009      

Seeker 3327 Canal

   Screen print Graphic design      3327       VA 1-733-676      8/5/2010      
  2009         7/6/2009   

Seeker 3327 Coal

   Screen print Graphic design      3327       VA 1-733-672      8/16/2010      
  2009         11/1/2009   

Seeker 3327 Concord

   Screen print Graphic design      3327       VA 1-745-797      10/25/2010   
     2010         10/7/2010   

Seeker 3327 Fairway

   Screen print Graphic design      3327       VA 1-733-694      8/16/2010      
  2009         11/1/2009   

Seeker 3327 Luminary

   Screen print Graphic design      3327       VA 1-733-774      8/5/2010      
  2009         7/6/2009   

Seeker 3327 Russian Ruby

   Screen print Graphic design      3327       VA 1-745-299      10/20/2010   
     2010         10/7/2010   

Seeker 3327 White

   Screen print Graphic design      3327       VA 1-733-773      8/5/2010      
  2009         6/1/2009   

Shield of Temperance 3658 Canal

   Screen print Graphic design      3658       VA 1-733-820      8/18/2010      
  2009         8/2/2009   

Shield of Temperance 3658 Russian Ruby

   Screen print Graphic design      3658       VA 1-733-711      8/17/2010      
  2009         10/12/2009   

Silent March

   Screen print Graphic design      3062       VA 1-733-671      8/16/2010      
  2009         11/1/2009   

Silhouette of two women with guns with Fleur-de-lis design

   Screen print Graphic design       VA 1-734-601      8/25/2010         2009   
     1/11/2010   

Skull & Swirl 3722 Black

   Screen print Graphic design      3722       VA 1-734-697      8/25/2010      
  2009         1/11/2010   

Skull Alpha Bet 3319

   Screen print Graphic design      3319       VA 1-734-609      8/25/2010      
  2009         11/1/2009   

Skull Bright

   Screen print Graphic design       VA 1-734-555      8/25/2010         2009   
     11/30/2009   

Skull Burst 3717 White

   Screen print Graphic design      3717       VA 1-734-698      8/25/2010      
  2009         1/11/2010   

Skull Cherubs

   Screen print Graphic design      3367       VA 1-734-661      8/25/2010      
  2009         11/30/2009   

Skull Coins

   Screen print Graphic design       VA 1-734-663      8/25/2010         2009   
     11/30/2009   

Skull Cropper 3475 Light Palm

   Screen print Graphic design      3475       Vau 1-038-251      8/26/2010   
     2009      

Skull Cropper 3475 Mars

   Screen print Graphic design      3475       Vau 1-038-252      8/26/2010   
     2009      

Skull Cropper 3475 Mars

   Screen print Graphic design      3475       Vau 1-038-253      8/26/2010   
     2009      



--------------------------------------------------------------------------------

Title of Work

  

Nature of Work

   Graphic Number      Registraton No.    Registration Date      Year of
Completion      Year of
Publication  

Skull Globe

   Screen print Graphic design      2805       Vau 1-038-255      8/26/2010   
     2009      

Skull Hairspray

   Screen print Graphic design      2991       Vau 1-038-256      8/26/2010   
     2009      

Skull Honor Pride 3418 Caravan

   Screen print Graphic design      3418       Vau 1-038-135      8/25/2010   
     2009      

Skull Isle 3381 Black

   Screen print Graphic design      3381       VA 1-734-707      8/26/2010      
  2009         11/30/2009   

Skull Isle 3381 Red Alert

   Screen print Graphic design      3381       Vau 1-038-264      8/26/2010   
     2009      

Skull Net 3721 Red Alert

   Screen print Graphic design      3721       VA 1-746-972      10/25/2010   
     2010         10/7/2010   

Skull Paint 3302 White

   Screen print Graphic design      3302       Vau 1-038-276      8/26/2010   
     2009      

Skull Rays 3476 Neon Pink

   Screen print Graphic design      3476       Vau 1-037-136      8/25/2010   
     2009      

Skull Resurrecction 3174

   Screen print Graphic design      3174       VA 1-734-699      8/25/2010      
  2009         1/11/2010   

Skull Speak 3420 White

   Screen print Graphic design      3420       VA 1-734-574      8/25/2010      
  2009         1/11/2010   

Skull Splat 3352 Bonnie Blue Heather

   Screen print Graphic design      3352       VA 1-734-291      8/16/2010      
  2009         11/1/2009   

Soho 3563 White

   Screen print Graphic design      3563       VA 1-734-442      8/24/2010      
  2009         1/11/2010   

Sound Skull

   T-shirt Design       Vau 1-037-950      8/23/2010         2009      

Speechless Lion 3672 Glow

   Screen print Graphic design      3672       VA 1-734-901      8/26/2010      
  2009         1/11/2010   

Spoils Method

   T-shirt Design       VA 1-734-316      8/23/2010         2009        
1/11/2010   

Stacked Text

   Screen print Graphic design      3013       VA 1-734-314      8/23/2010      
  2009         1/11/2010   

Stanton St.

   Screen print Graphic design      3649-TXM-SP08       Vau 1-038-573     
8/27/2010         2009      

Star Chevy Puffer 3677 White

   Screen print Graphic design      3677       Vau 1-038-599      8/27/2010   
     2009      

Star Union 3710 Glow

   Screen print Graphic design      3710       Vau 1-038-671      8/27/2010   
     2009      

Stars and Bolts

   Screen print Graphic design       Vau 1-038-677      8/27/2010         2009
     

Stars and Bolts 3344 Black

   Screen print Graphic design      3344       Vau 1-038-620      9/10/2010   
     2009      

Stars and Bolts 3344 Canal

   Screen print Graphic design      3344       VA 1-741-967      10/1/2010      
  2010         5/10/2010   

Stillwell

   Screen print Graphic design      3078       VA 1-742-044      10/1/2010      
  2010         5/10/2010   

Sublime Rose

   Screen print Graphic design      3625-SP08       VA 1-741-600      9/28/2010
        2009         3/1/2010   

Sunset Falls 3247

   Screen print Graphic design      3247       VA 1-741-864      9/30/2010      
  2010         5/1/2010   

Supersize White 3295

   Screen print Graphic design      3295       VA 1-741-974      10/1/2010      
  2010         5/10/2010   

Supersize3295 - Medium Heather Gray

   Screen print Graphic design      3295       Vau 1-042-279      10/1/2010   
     2010      

Temperance Eagle 3680 Black

   Screen print Graphic design      3680       VA 1-741-947      10/1/2010      
  2010         5/10/2010   

Temperance Valor Redemption Honor

   Screen print Graphic design       VA 1-741-845      9/30/2010         2009   
     3/1/2010   

Test

   Screen print Graphic design      2491       VA 1-741-854      9/30/2010      
  2009         3/1/2010   

The Lifestyle 3151

   Screen print Graphic design      3151       Vau 1-042-212      9/30/2010   
     2009      

The Rising Sun 3365 Imperial Purple

   Screen print Graphic design      3365       VA 1-741-528      9/27/2010      
  2009         2/1/2010   

The Seal 3039 Steel Gray

   Screen print Graphic design      3039       VA 1-741-952      9/28/2010      
  2009         2/1/2010   

Third From The Sun (with Skull Design)

   Screen print Graphic design       VA 1-741-783      9/29/2010         2009   
     3/1/2010   

Third Stone From The Sun

   Screen print Graphic design       VA 1-741-843      9/30/2010         2009   
     3/1/2010   

Tilted Dominion 3356 LHG

   Screen print Graphic design      3356       VA 1-741-957      10/1/2010      
  2010         5/10/2010   

Times Squared 3661 Vapor

   Screen print Graphic design      3661       VA 1-741-965      9/28/2010      
  2009         2/1/2010   

To The Death

   Screen print Graphic design      3243       VA 1-741-954      10/1/2010      
  2010         5/10/2010   

To The Polls

   Screen print Graphic design      2884       VA 1-741-959      10/1/2010      
  2009         6/1/2010   

Toil Thru

   Screen print Graphic design       VA 1-741-951      10/1/2010         2010   
     5/10/2010   

Tomorrow’s Glory

   Screen print Graphic design      2354       VA 1-741-986      9/30/2010      
  2009         3/1/2010   

Tongues of Distortion

   Screen print Graphic design      3159       VA 1-741-939      10/1/2010      
  2010         6/1/2010   

Tossed Roses

   Screen print Graphic design      3606-TXM-SP08       Vau 1-041-987     
9/22/2010         2009      

Towards Deliverance

   Screen print Graphic design      3089       Vau 1-041-990      9/22/2010   
     2009      

Towards The Breach

   Screen print Graphic design      3167       VA 1-741-596      9/28/2010      
  2010         3/1/2010   

Traffic Signs

   Screen print Graphic design      3074       VA 1-741-593      9/28/2010      
  2009         3/1/2010   

Triangle Beneath Canal

   T-shirt Design       VA 1-741-594      9/28/2010         2009        
3/1/2010   



--------------------------------------------------------------------------------

Title of Work

  

Nature of Work

   Graphic Number      Registraton No.    Registration Date      Year of
Completion      Year of
Publication  

Triangle Pose 3679 White

   Screen print Graphic design      3679       VA 1-741-803      9/28/2010      
  2010         4/19/2010   

Trip the Switch

   Screen print Graphic design      3150       VA 1-741-640      9/28/2010      
  2009         2/1/2010   

Trip the Switch October

   Screen print Graphic design      3150       VA 1-741-567      9/28/2010      
  2009         2/1/2010   

Triple Chevy 3664 Russian Ruby

   Screen print Graphic design      3664       VA 1-741-805      9/28/2010      
  2009         2/1/2010   

Triple Chevy 3664 White

   Screen print Graphic design      3664       VA 1-741-645      9/28/2010      
  2009         2/1/2010   

TripTix 3383 White

   Screen print Graphic design      3383       Vau 1-042-136      9/28/2010   
     2009      

Triumph Is

   Screen print Graphic design       VA 1-740-235      9/20/2010         2009   
     1/11/2010   

Triumph Tyranny

   Screen print Graphic design      2888       VA 1-741-636      9/28/2010      
  2009         2/1/2010   

Truth & Honor 3662 Fresh Green

   Screen print Graphic design      3662       VA 1-741-658      9/21/2010      
  2009         1/11/2010   

Truth Over Faith

   Screen print Graphic design      2895       VA 1-740-520      9/21/2010      
  2009         1/11/2010   

Truth Snake 3492 Black

   Screen print Graphic design      3492       VA 1-740-513      9/21/2010      
  2009         1/11/2010   

Truth Veritas Justice 3388 Concord

   Screen print Graphic design      3388       VA 1-740-472      9/21/2010      
  2009         1/11/2010   

Truth Veritas Justice 3388 LGH

   Screen print Graphic design      3388       VA 1-740-465      9/21/2010      
  2009         1/11/2010   

Twin Lion Loyalty

   T-shirt Design       Vau 1-041-584      9/22/2010         2009      

Twin Skulls

   Screen print Graphic design      3246       VA 1-740-518      9/21/2010      
  2009         1/11/2010   

Twin Skulls Black 3246

   Screen print Graphic design      3246       VA 1-740-652      9/21/2010      
  2009         1/11/2010   

Twin Skulls Pearl Gray 3246

   Screen print Graphic design      3246       VA 1-743-313      10/15/2010   
     2010         8/1/2010   

Twin Skulls Red 3246

   Screen print Graphic design      3246       VA 1-743-292      10/15/2010   
     2010         8/1/2010   

Two Women with Broke Hearts Club

   Screen print Graphic design       VA 1-743-284      10/15/2010         2010
        8/1/2010   

Underworld

   Screen print Graphic design      3220       Vau 1-043-269      10/15/2010   
     2010      

Underworld 2 3341 Black

   Screen print Graphic design      3341       Vau 1-043-264      10/15/2010   
     2010      

Underworld 2 3341 White

   Screen print Graphic design      3341       VA 1-743-297      10/15/2010   
     2010         8/1/2010   

Unite Phoenix 3419 Black

   Screen print Graphic design      3419       VA 1-743-291      10/15/2010   
     2010         8/1/2010   

United & Flourish 3414 Deep Plum

   Screen print Graphic design      3414       VA 1-743-312      10/15/2010   
     2009         8/1/2010   

United by Nobility 3559 Canal

   Screen print Graphic design      3559       Vau 1-043-980      10/18/2010   
     2010      

Upon the Bonds

   Screen print Graphic design      3214       VA 1-744-439      10/18/2010   
     2010         8/1/2010   

Upon The Flourish

   Screen print Graphic design      2885       VA 1-744-407      10/18/2010   
     2010         10/7/2010   

Upon the Flourish 2885 Green

   Screen print Graphic design      2885       VA 1-744-408      10/18/2010   
     2010         10/7/2010   

Upon the Flourish 2885 Green

   Screen print Graphic design      2885       VA 1-744-471      10/18/2010   
     2010         8/29/2010   

Veritas 1981 Scuba

   Screen print Graphic design      1981       VA 1-744-479      10/18/2010   
     2010         8/29/2010   

Virtue Angel

   Screen print Graphic design      2892       VA 1-744-415      10/18/2010   
     2010         8/1/2010   

Virtue Fleur

   Screen print Graphic design      2957       VA 1-744-396      10/18/2010   
     2010         5/10/2010   

Virtue Fleur August

   Screen print Graphic design      2957       VA 1-744-433      10/18/2010   
     2010         8/1/2010   

Virtue Knot 3500 MGH

   Screen print Graphic design      3500       VA 1-744-430      10/18/2010   
     2010         8/29/2010   

Viva La Rio 3462 Coal

   Screen print Graphic design      3462       VA 1-744-011      10/18/2010   
     2010         8/1/2010   

West of Hudson

   Screen print Graphic design      3632-TXM-SP08       VA 1-744-013     
10/18/2010         2010         8/1/2010   

White Floral 2857 Officer Heather

   Screen print Graphic design      2857       VA 1-744-038      10/18/2010   
     2010         8/1/2010   

White Lines 3719 Black

   Screen print Graphic design      3719       VA 1-746-023      10/26/2010   
     2010         8/11/2010   

Winged Allegiance 3565 Black

   Screen print Graphic design      3565       VA 1-746-026      10/26/2010   
     2010         10/7/2010   

Winged Allegiance 3565 Neon Scuba

   Screen print Graphic design      3565       VA 1-044-966      10/26/2010   
     2010      

Winged Valor August

   Screen print Graphic design      2947       VA 1-746-032      10/26/2010   
     2010      

Wings of Courage 3681 Caravan

   Screen print Graphic design      3681       VA 1-746-025      10/26/2010   
     2010         8/11/2010   

Wings of Sound

   Screen print Graphic design      3012       Vau 1-044-400      10/19/2010   
     2010      

With These Eyes

   Screen print Graphic design      3008       Vau 1-046-115      10/26/2010   
     2010      

Wood Lawn & Lex 3648 Black

   Screen print Graphic design      3648       VA 1-745-297      10/20/2010   
     2010         8/30/2010   

Word Play

   Screen print Graphic design      3157       VA 1-745-127      10/20/2010   
     2010         8/30/2010   

WordPlayer 3380 White

   Screen print Graphic design      3380       VA 1-745-192      10/20/2010   
     2010         8/30/2010   



--------------------------------------------------------------------------------

Title of Work

  

Nature of Work

   Graphic Number      Registraton No.    Registration Date      Year of
Completion      Year of
Publication  

Words Map 3390 Branch

   Screen print Graphic design      3390       VA 1-744-962      10/19/2010   
     2010         8/29/2010   

XVII 3664

   Screen print Graphic design      3664       VA 1-744-956      10/19/2010   
     2010         8/29/2010   

XVII Hoodie 3664

   Screen print Graphic design      3664       VA 1-745-121      10/20/2010   
     2010         8/30/2010   

XVII Pant

   Screen print Graphic design      3664       VA 1-744-958      10/19/2010   
     2010         8/29/2010   

Year of the Dragon 3359 Ensign

   Screen print Graphic design      3359       VA 1-744-955      10/19/2010   
     2010         8/29/2010   

Zuma

   Screen print Graphic design      3626-TXM-SP07       VA 1-744-969     
10/19/2010         2010         8/29/2010   



--------------------------------------------------------------------------------

Patents

 

Country

  

Description

  

Application No.

   App. Date      Registration No.      Reg. Date      Renewal      Expiration  
Canada    Express Reserve Bottle Design with Cap (Industrial Design)    132494
     10/8/2009         132494         6/10/2010         6/10/2015        
6/10/2020    Canada    Honor Bottle Design (Industrial Design)    136347     
7/15/2010         137347         2/28/2011         2/28/2016         2/28/2021
   Canada    Love Express Bottle Design (Industrial Design)    136590     
7/30/2010         136590         5/17/2011         5/17/2016         5/17/2021
   European Union    Express Reserve Bottle Design with Cap    001629171-001   
  10/28/2009         1629171         10/28/2009         10/28/2014-2034      
European Union    Honor Bottle Design    001749854-0001      9/2/2010        
001749854-0001         9/2/2010         9/2/2015-2035         9/2/2015   
European Union    Love Express Bottle Design    001745134-0001      8/19/2010   
     001745134-0001         8/19/2010         8/19/2015-2035         8/19/2015
   United States    Express Reserve Bottle Design with Cap    29/336,587     
5/6/2009         D618,106         6/22/2010         6/22/2024       United
States    Honor Bottle Design    29/357266      3/10/2010                United
States    Love Express Bottle Design    29/362,489      5/26/2010        
D631,754         2/1/2011         2/1/2025       United States    Bikini Jeans
           D443,973         6/26/2001         

4.01 (2)

None.



--------------------------------------------------------------------------------

Schedule 5.02(f) to

ABL Credit Agreement

Investments

 

Subsidiary

 

Jurisdiction of
Formation

 

Number of
Membership
Certificates

 

Class

 

Ownership Percentage

Express, LLC   Delaware   1   N/A   Express Holding, LLC -100% Express GC, LLC  
Ohio   1   N/A   Express, LLC - 100% Express Fashion Apparel Canada, Inc.  
Canada   2   Common   100% of outstanding shares owned by Express, LLC
Express Finance Corp.   Delaware   1   Common   100% of outstanding shares owned
by Express Holding, LLC



--------------------------------------------------------------------------------

Schedule 5.02(h) to

ABL Credit Agreement

Limited Liability Company Agreements

None.



--------------------------------------------------------------------------------

Schedule 5.02(l) to

ABL Credit Agreement

Negative Pledge

None.



--------------------------------------------------------------------------------

SCHEDULE 5.03(m)

COLLATERAL REPORTING

1.     Borrowing Base Certificate Supporting Documents. Unless otherwise noted
in this clause (I), at any such time as the Borrower shall deliver a Borrowing
Base Certificate to the Administrative Agent pursuant to Section 5.03(a), the
Borrower shall provide to the Administrative Agent each of the following
documents in support thereof:

(a) the stock ledger report (by location and department) of the Loan Parties;

(b) a summary report of the in-transit Inventory of the Loan Parties no more
than once per month at the end of such month;

(c) a report of the gift card balances from the general ledger; and

(d) a back up report of the Eligible Credit Card Receivables.

2.     Additional Documentation. In addition to clause (1) above, the
Administrative Agent may, in its Permitted Discretion, no more than once per
fiscal quarter require the Borrower to deliver to the Administrative Agent any
of the following documents:

(a) detailed aging, by total, of the Eligible Credit Card Receivables of the
Loan Parties;

(b) reconciliation of the stock ledger to the general ledger; and

(c) Inventory returns by the Borrower to vendors.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$                Dated:         , 201    

FOR VALUE RECEIVED, the undersigned, Express, LLC, a Delaware limited liability
company (the “Borrower”), HEREBY PROMISES TO PAY to the order of             or
its registered assigns (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Credit Agreement referred to below) the aggregate
principal amount of the Revolving Credit Advances (as defined below) owing to
the Lender by the Borrower pursuant to that certain Amended and Restated
Asset-Based Loan Credit Agreement dated as of July         , 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein, unless otherwise defined herein,
being used herein as therein defined) among the Borrower, Express Holding, LLC,
a Delaware limited liability company, the Subsidiary Guarantors party thereto,
the Lenders party thereto, Wells Fargo Bank, National Association (“Wells
Fargo”), successor to Wells Fargo Retail Finance, LLC, as Collateral Agent, and
Wells Fargo, as Administrative Agent for the Lender Parties.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Wells Fargo, as Administrative Agent, for the ratable account of the
Lender, at One Boston Place, 18th Floor, Boston, MA 02108, in same day funds.
Each Revolving Credit Advance owing to the Lender by the Borrower, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto, which
is part of this Promissory Note; provided, however, that the failure of the
Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrower under this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of advances from time to time (each such advance, a
“Revolving Credit Advance”) by the Lender to the Borrower in an aggregate amount
not to exceed at any time outstanding the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Revolving
Credit Advance being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified. The
obligations of the Borrower under this Promissory Note and the other Loan
Documents, and the obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

[Signature Page Follows]

EXPRESS, LLC

Express – Exhibit A to ABL Credit Agreement



--------------------------------------------------------------------------------

By:       Name:   Title:

Express – Exhibit A to ABL Credit Agreement



--------------------------------------------------------------------------------

REVOLVING CREDIT ADVANCES

AND PAYMENTS OF PRINCIPAL

 

Date

  Amount of
Revolving Credit
Advances   Amount of
Principal Paid
or Prepaid   Unpaid
Principal
Balance   Notation
Made By                                                                        
                                                                               
       

Express – Exhibit A to ABL Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

NOTICE OF BORROWING

Wells Fargo Bank, National Association,

as Administrative Agent

under the Credit Agreement

referred to below

[                    ]

        , 20    

Attention:                 

Phone:                 

Telecopy:                 

Email:                 

Ladies and Gentlemen:

The undersigned, Express, LLC, a Delaware limited liability company, refers to
the Amended and Restated Asset-Based Loan Credit Agreement dated as of July
        , 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein,
unless otherwise defined herein, being used herein as therein defined), among
the undersigned, Express Holding, LLC, a Delaware limited liability company, the
Subsidiary Guarantors party thereto, the Lenders party thereto, Wells Fargo
Bank, National Association (“Wells Fargo”), as Collateral Agent, and Wells
Fargo, as Administrative Agent for the Lender Parties, and hereby gives you
notice, irrevocably, pursuant to Section 2.02(a) of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             , 201        (the
“Proposed Borrowing Date”).

(ii) The Facility under which the Proposed Borrowing is to be made is the
[Revolving Credit Facility] [Swing Line Facility] [Letter of Credit Facility].

(ii) The Type of Advance comprising the Proposed Borrowing is a [Base Rate
Advance] [Eurodollar Rate Advance].

(iii) The aggregate amount of the Proposed Borrowing is $            .

(iv) 1 [The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is             month[s].]

 

 

1 

Applicable only for Eurodollar Rate Advances.

Express – Exhibit B to ABL Credit Agreement



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(a) the representations and warranties contained in each Loan Document are
correct in all material respects (unless any such representation or warranty is
qualified by materiality in the text thereof, in which case, such representation
or warranty shall be true and correct in all respects) on and as of the Proposed
Borrowing Date, immediately before and immediately after giving effect to such
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date, other than any such representation or warranties
that, by their terms, refer to a specific date other than the Proposed Borrowing
Date, in which case as of such specific date.

(b) no Default has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier
shall be effective as delivery of an original executed counterpart of this
Notice of Borrowing.

 

Very truly yours, EXPRESS, LLC By:       Name:   Title:

Express – Exhibit B to ABL Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to that certain Amended and Restated Asset-Based Loan Credit
Agreement dated as of July         , 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein, unless otherwise defined herein, being used herein as
therein defined) among Express, LLC, a Delaware limited liability company (the
“Borrower”), Express Holding, LLC, a Delaware limited liability company, the
Subsidiary Guarantors party thereto, the Lenders party thereto, Wells Fargo
Bank, National Association (“Wells Fargo”), as Collateral Agent, and Wells
Fargo, as Administrative Agent for the Lender Parties.

Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

(1) Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement Facility specified
on Schedule 1 hereto. After giving effect to such sale and assignment, such
Assignee’s Commitments and the amount of the Advances owing to such Assignee
will be as set forth on Schedule 1 hereto.

(2) Such Assignor (i) represents and warrants that its name set forth on
Schedule 1 hereto is its legal name, that it is the legal and beneficial owner
of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note or Notes (if any) held by such Assignor and requests that
the Administrative Agent exchange such Note or Notes for a new Note or Notes
payable to the order of such Assignee in an amount equal to the Commitments
assumed by such Assignee pursuant hereto or new Notes payable to the order of
such Assignee in an amount equal to the Commitments assumed by such Assignee
pursuant hereto and such Assignor in an amount equal to the Commitments retained
by such Assignor under the Credit Agreement, respectively, as specified on
Schedule 1 hereto.

(3) Such Assignee (i) confirms that it has received a copy of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption; (ii) agrees that it will, independently and without reliance upon
any Agent, any Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) represents and warrants that its name set forth on Schedule 1 hereto is
its legal name; (iv) confirms that it is an Eligible Assignee; (v) appoints and

Express – Exhibit C to ABL Credit Agreement



--------------------------------------------------------------------------------

authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to such
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (vi) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vii) attaches any
U.S. Internal Revenue Service forms required under Section 2.12 of the Credit
Agreement.

(4) Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Assumption (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

(5) Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) such Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Assumption, have the rights and
obligations of a Lender thereunder and (ii) such Assignor shall, to the extent
provided in this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Credit Agreement (other than its rights
and obligations under the Loan Documents that are specified under the terms of
such Loan Documents to survive the payment in full of the Obligations of the
Loan Parties under the Loan Documents to the extent any claim thereunder relates
to an event arising prior to the Effective Date of this Assignment and
Assumption) and, if this Assignment and Assumption covers all of the remaining
portion of the rights and obligations of such Assignor under the Credit
Agreement, such Assignor shall cease to be a party thereto.

(6) Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the other Loan Documents in respect of the interest
assigned hereby (including, without limitation, all payments of principal,
interest and commitment fees with respect thereto) to such Assignee. Such
Assignor and such Assignee shall make all appropriate adjustments in payments
under the Credit Agreement and the other Loan Documents for periods prior to the
Effective Date directly between themselves.

(7) This Assignment and Assumption shall be governed by, and construed in
accordance with, the laws of the State of New York.

(8) This Assignment and Assumption may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Assumption by telecopier shall be effective as
delivery of an original executed counterpart of this Assignment and Assumption.

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Assumption to be executed by their officers thereunto duly
authorized as of the date specified thereon.

Express – Exhibit C to ABL Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

TO

ASSIGNMENT AND ASSUMPTION

 

ASSIGNEES:

  

Facility

  

Percentage interest assumed

     %   

Commitment assumed

   $     

Outstanding principal amount of Advance assumed

   $     

Principal amount of Note payable to Assignee

   $     

Express – Exhibit C to ABL Credit Agreement



--------------------------------------------------------------------------------

Effective Date (if other than date of acceptance by Administrative Agent):

1            , 201    

Assignors

 

            , as Assignor [Type or print legal name of Assignor] By:       Name:
  Title: Dated:             , 201    

 

1 

This date should be no earlier than five Business Days after the delivery of
this Assignment and Assumption to the Administrative Agent.

Express – Exhibit C to ABL Credit Agreement



--------------------------------------------------------------------------------

Assignees

 

            , as Assignee [Type or print legal name of Assignee] By:       Name:
  Title: Dated:             , 200     Domestic Lending Office: Eurodollar
Lending Office:

Express – Exhibit C to ABL Credit Agreement



--------------------------------------------------------------------------------

Accepted [and Approved] this              day of             , 201    

2WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:       Name:   Title: [Approved this              day of             ,
201     3[EXPRESS, LLC] By:       Name:   Title: ]

 

2 

Required if the Assignee is an Eligible Assignee solely by reason of clause
(d) of the definition of “Eligible Assignee.”

3 

Required if the Assignee is an Eligible Assignee solely by reason of clause
(d) of the definition of “Eligible Assignee.”

Express – Exhibit C to ABL Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

GUARANTY SUPPLEMENT

July        , 201    

Wells Fargo Bank, National Association,

as Administrative Agent

[            ]

Attention:             

Phone:             

Telecopy:             

Email:             

Amended and Restated Asset-Based Loan Credit Agreement dated as of July
        , 2011 (the “Credit

Agreement”) among

Express, LLC, a Delaware limited liability company (the “Borrower”), Express
Holding, LLC, a

Delaware limited liability company, the Subsidiary Guarantors party thereto, the
Lenders party thereto,

Wells Fargo Bank, National Association, as Collateral Agent,

and Wells Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
referred to therein. The capitalized terms defined in the Credit Agreement and
not otherwise defined herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability.

(a) The undersigned hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premium, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Lender Party in enforcing any rights under this Guaranty Supplement
or any other Loan Document. Without limiting the generality of the foregoing,
the undersigned’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by any other Loan Party to any
Lender Party under or in respect of the Loan Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Lender Party, hereby confirms that it is the
intention of all such Persons that this Guaranty Supplement, the Credit
Agreement and the Obligations of the undersigned

Express – Exhibit E to ABL Credit Agreement



--------------------------------------------------------------------------------

hereunder and thereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty Supplement, the Credit Agreement and the
Obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Lender Parties and the
undersigned hereby irrevocably agree that the Obligations of the undersigned
under this Guaranty Supplement and the Credit Agreement at any time shall be
limited to the maximum amount as will result in the Obligations of the
undersigned under this Guaranty Supplement and the Credit Agreement not
constituting a fraudulent transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
Guaranty Supplement, the Credit Agreement or any other guaranty, the undersigned
will contribute, to the maximum extent permitted by applicable law, such amounts
to each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Lender Parties under or in respect of the Loan Documents.

Section 2. Obligations Under the Guaranty.

The undersigned hereby agrees, as of the date first above written, to be bound
as a Guarantor by all of the terms and conditions of the Guaranty, as set forth
in the Credit Agreement, to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Credit Agreement to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor”, “Subsidiary Guarantor” or
a “Loan Party”, as applicable, shall also mean and be a reference to the
undersigned.

Section 3. Execution in Counterparts.

This Guaranty Supplement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

Section 4. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) This Guaranty Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or any federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty Supplement or any of the other Loan
Documents to which it is or is to be a party, or for recognition or enforcement
of any judgment, and the undersigned hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. The undersigned agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty Supplement or any other Loan Document shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Guaranty Supplement or any of the other Loan Documents to which
it is or is to be a party in the courts of any other jurisdiction.

Express – Exhibit E to ABL Credit Agreement



--------------------------------------------------------------------------------

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement or any of the other Loan
Documents to which it is or is to be a party in any New York State or federal
court. The undersigned hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By:       Name:   Title:

Express – Exhibit E to ABL Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

SOLVENCY CERTIFICATE

This Solvency Certificate (this “Certificate”) is delivered in connection with
that certain Amended and Restated Asset-Based Loan Credit Agreement dated as of
July         , 2011 (as amended, supplemented, restated, replaced or otherwise
modified from time to time, the “Credit Agreement”), among Express, LLC, a
Delaware limited liability company (the “Borrower”), Express Holding, LLC, a
Delaware limited liability company (the “Parent”), the Subsidiary Guarantors
party thereto, the Lenders party thereto, Wells Fargo Bank, National Association
(“Wells Fargo”), as Collateral Agent, and Wells Fargo, as Administrative Agent
for the Lender Parties. Capitalized terms used herein without definition have
the same meanings as used in the Credit Agreement.

I am the duly qualified and acting Chief Financial Officer of the Parent and in
such capacity (and not in my personal capacity), I certify that:

Immediately before and immediately after giving effect to the transactions to be
consummated on the Effective Date, (a) the fair value of the property of the
Borrower and each Guarantor, taken as a whole, is greater than the total amount
of liabilities, including, without limitation, contingent liabilities, of the
Borrower and each Guarantor, taken as a whole, (b) the present fair salable
value of the assets of the Borrower and each Guarantor, taken as a whole, is not
less than the amount that will be required to pay the probable liability of the
Borrower and each Guarantor, taken as a whole, on its debts as they become
absolute and matured, (c) the Borrower and each Guarantor do not intend to, and
do not believe that each will, taken as a whole, incur debts or liabilities
beyond the Borrower and each Guarantor’s ability, taken as a whole, to pay such
debts and liabilities as they mature and (d) neither the Borrower nor any
Guarantor is engaged in business or a transaction, and is not about to engage in
business or a transaction, for which the Borrower and each Guarantor’s property,
taken as a whole, would constitute an unreasonably small capital.

In reaching the conclusions set forth in this Certificate, the amount of
contingent liabilities at any time have been computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

Delivery of an executed counterpart of a signature page to this Certificate by
telecopier or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Certificate.

I represent the foregoing information is provided to the best of my knowledge
and execute this Certificate this              day of July 2011.

EXPRESS HOLDING, LLC By:       Name:   Title:

Express – Exhibit G to ABL Credit Agreement